Exhibit 10.1

Execution Copy

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of August 19, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.1

 

General

     1   

SECTION 1.2

 

Specific Terms

     1   

SECTION 1.3

 

Usage of Terms

     2   

SECTION 1.4

 

[Reserved]

     2   

SECTION 1.5

 

No Recourse

     3   

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3   

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4   

SECTION 3.1

 

Representations and Warranties of Seller

     4   

SECTION 3.2

 

Representations and Warranties of Purchaser

     6   

ARTICLE IV. COVENANTS OF SELLER

     8   

SECTION 4.1

 

Protection of Title of Purchaser

     8   

SECTION 4.2

 

Other Liens or Interests

     10   

SECTION 4.3

 

Costs and Expenses

     10   

SECTION 4.4

 

Indemnification

     10   

ARTICLE V. REPURCHASES

     12   

SECTION 5.1

 

Repurchase of Receivables Upon Breach of Warranty

     12   

SECTION 5.2

 

Reassignment of Purchased Receivables

     13   

SECTION 5.3

 

Waivers

     13   

ARTICLE VI. MISCELLANEOUS

     13   

SECTION 6.1

 

Liability of Seller

     13   

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

     13   

SECTION 6.3

 

Limitation on Liability of Seller and Others

     14   

SECTION 6.4

 

Seller May Own Notes or the Certificate

     14   

SECTION 6.5

 

Amendment

     14   

SECTION 6.6

 

Notices

     15   

SECTION 6.7

 

Merger and Integration

     15   

SECTION 6.8

 

Severability of Provisions

     16   

SECTION 6.9

 

Intention of the Parties

     16   

SECTION 6.10

 

Governing Law

     17   

SECTION 6.11

 

Counterparts

     17   

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

     17   

SECTION 6.13

 

Nonpetition Covenant

     17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of August 19, 2014, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of August 19, 2014, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2014-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 27, 2014.

“Issuer” means AmeriCredit Automobile Receivables Trust 2014-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.



--------------------------------------------------------------------------------

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Lockbox Account Agreement,
the Lockbox Processing Agreement and the Underwriting Agreement. The Related
Documents to be executed by any party are referred to herein as “such party’s
Related Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

 

3



--------------------------------------------------------------------------------

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

 

4



--------------------------------------------------------------------------------

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the

 

5



--------------------------------------------------------------------------------

Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii)

 

7



--------------------------------------------------------------------------------

seeking any determination or ruling that might materially and adversely affect
the performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

 

8



--------------------------------------------------------------------------------

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the

Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

15



--------------------------------------------------------------------------------

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By:  

/s/ Robert Pigott

Name:   Robert Pigott Title:   Assistant Vice President, Corporate Finance

AMERICREDIT FINANCIAL SERVICES, INC.,
as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Finance

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely
as Trustee and Trust Collateral Agent

By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442674073        443123336        453370595        453394801       
453418824        453442758        453466666        453491086        453514465   
    453538548        453562076        453586166        453610297       
453634834        453659633        453684805        453710824        453737611   
    453764532        453792004      442674164        443123369        453370611
       453394819        453418832        453442766        453466674       
453491094        453514473        453538555        453562084        453586174   
    453610305        453634842        453659641        453684813       
453710832        453737629        453764540        453792012      442690152     
  443123419        453370629        453394827        453418840        453442774
       453466682        453491102        453514481        453538563       
453562092        453586182        453610313        453634859        453659658   
    453684821        453710840        453737637        453764557       
453792020      442691929        443123435        453370637        453394835     
  453418857        453442782        453466690        453491110        453514499
       453538571        453562100        453586190        453610321       
453634867        453659666        453684839        453710873        453737645   
    453764565        453792038      442692216        443123443        453370645
       453394843        453418865        453442790        453466708       
453491128        453514507        453538589        453562118        453586208   
    453610339        453634875        453659674        453684847       
453710881        453737652        453764573        453792053      442692844     
  443123534        453370652        453394850        453418873        453442808
       453466716        453491136        453514515        453538597       
453562126        453586216        453610347        453634883        453659690   
    453684854        453710899        453737660        453764599       
453792061      442694147        443123658        453370660        453394868     
  453418881        453442816        453466724        453491144        453514523
       453538605        453562134        453586224        453610354       
453634891        453659708        453684862        453710907        453737678   
    453764607        453792079      442696019        443123757        453370678
       453394876        453418899        453442824        453466732       
453491151        453514531        453538613        453562142        453586232   
    453610362        453634917        453659716        453684870       
453710915        453737686        453764615        453792087      442697710     
  443123773        453370686        453394892        453418907        453442832
       453466740        453491169        453514549        453538621       
453562159        453586240        453610370        453634925        453659724   
    453684888        453710923        453737694        453764623       
453792095      442698395        443123807        453370694        453394900     
  453418915        453442840        453466757        453491177        453514556
       453538639        453562167        453586257        453610388       
453634933        453659732        453684896        453710931        453737702   
    453764631        453792103      442698726        443123880        453370702
       453394918        453418923        453442857        453466765       
453491185        453514564        453538647        453562175        453586265   
    453610396        453634941        453659757        453684904       
453710949        453737710        453764649        453792111      442699153     
  443123898        453370710        453394926        453418931        453442865
       453466773        453491193        453514572        453538654       
453562183        453586273        453610404        453634958        453659765   
    453684912        453710964        453737736        453764664       
453792129      442702874        443123922        453370728        453394934     
  453418949        453442873        453466781        453491201        453514580
       453538662        453562191        453586281        453610412       
453634966        453659773        453684920        453710972        453737744   
    453764672        453792137      442705075        443124052        453370736
       453394942        453418956        453442899        453466799       
453491219        453514598        453538670        453562209        453586299   
    453610420        453634974        453659781        453684938       
453710980        453737751        453764706        453792145      442708715     
  443124110        453370744        453394959        453418964        453442907
       453466807        453491227        453514606        453538688       
453562217        453586307        453610438        453634982        453659807   
    453684946        453710998        453737769        453764714       
453792152      442708939        443124151        453370751        453394967     
  453418972        453442915        453466815        453491235        453514614
       453538696        453562225        453586315        453610446       
453634990        453659815        453684953        453711004        453737777   
    453764730        453792160      442709713        443124169        453370769
       453394975        453418980        453442923        453466823       
453491243        453514622        453538704        453562233        453586323   
    453610461        453635005        453659823        453684961       
453711012        453737793        453764748        453792178      442710430     
  443124300        453370777        453394983        453418998        453442931
       453466831        453491250        453514630        453538712       
453562241        453586331        453610479        453635013        453659831   
    453684979        453711020        453737801        453764755       
453792186      442711271        443124375        453370785        453394991     
  453419004        453442949        453466849        453491268        453514648
       453538720        453562258        453586349        453610487       
453635021        453659849        453684987        453711038        453737819   
    453764763        453792194      442711859        443124417        453370793
       453395006        453419012        453442956        453466856       
453491276        453514655        453538738        453562274        453586356   
    453610495        453635039        453659856        453684995       
453711046        453737827        453764771        453792202      442714317     
  443124441        453370801        453395014        453419020        453442964
       453466864        453491284        453514663        453538746       
453562282        453586364        453610503        453635047        453659864   
    453685000        453711053        453737835        453764789       
453792228      442714424        443124458        453370819        453395022     
  453419038        453442972        453466872        453491292        453514671
       453538753        453562290        453586372        453610511       
453635054        453659872        453685018        453711061        453737843   
    453764797        453792236      442716148        443124516        453370827
       453395030        453419046        453442998        453466880       
453491318        453514689        453538761        453562316        453586380   
    453610529        453635062        453659880        453685034       
453711079        453737850        453764805        453792244      442717641     
  443124524        453370835        453395048        453419061        453443004
       453466898        453491334        453514697        453538779       
453562324        453586398        453610537        453635070        453659898   
    453685042        453711087        453737868        453764839       
453792251      442718706        443124532        453370843        453395055     
  453419079        453443012        453466906        453491342        453514705
       453538787        453562332        453586406        453610545       
453635088        453659906        453685059        453711095        453737876   
    453764847        453792269      442677498        443124581        453370850
       453395063        453419087        453443020        453466914       
453491359        453514713        453538795        453562340        453586414   
    453610552        453635096        453659922        453685067       
453711103        453737884        453764862        453792285      442678967     
  443124623        453370868        453395071        453419095        453443038
       453466922        453491367        453514721        453538803       
453562357        453586422        453610560        453635104        453659930   
    453685075        453711111        453737892        453764870       
453792293      442679122        443124656        453370876        453395089     
  453419103        453443046        453466930        453491375        453514739
       453538811        453562365        453586430        453610578       
453635112        453659948        453685091        453711137        453737900   
    453764888        453792301      442679528        443124680        453370884
       453395097        453419111        453443053        453466948       
453491383        453514747        453538829        453562373        453586448   
    453610586        453635120        453659955        453685109       
453711145        453737918        453764896        453792319      442680195     
  443124763        453370892        453395105        453419129        453443061
       453466955        453491391        453514754        453538837       
453562381        453586455        453610594        453635138        453659963   
    453685117        453711152        453737926        453764904       
453792327      442680716        443124789        453370900        453395113     
  453419137        453443079        453466971        453491417        453514762
       453538845        453562399        453586463        453610602       
453635146        453659971        453685125        453711160        453737934   
    453764912        453792335      442681151        443124805        453370918
       453395121        453419145        453443095        453466989       
453491425        453514770        453538852        453562407        453586471   
    453610610        453635153        453659989        453685133       
453711178        453737942        453764920        453792350      442681573     
  443124854        453370926        453395139        453419152        453443103
       453466997        453491433        453514788        453538860       
453562415        453586489        453610628        453635161        453659997   
    453685141        453711186        453737959        453764938       
453792368      442682639        443124862        453370942        453395147     
  453419160        453443111        453467003        453491441        453514796
       453538878        453562423        453586497        453610636       
453635179        453660003        453685158        453711194        453737967   
    453764946        453792376      442684759        443124920        453370959
       453395154        453419178        453443129        453467011       
453491458        453514804        453538886        453562431        453586505   
    453610644        453635187        453660011        453685166       
453711202        453737975        453764953        453792384      442686820     
  443124946        453370967        453395162        453419186        453443145
       453467029        453491466        453514812        453538894       
453562449        453586513        453610651        453635195        453660029   
    453685174        453711210        453737983        453764961       
453792392      442688206        443125026        453370983        453395170     
  453419194        453443152        453467037        453491474        453514820
       453538902        453562456        453586521        453610677       
453635203        453660037        453685182        453711228        453737991   
    453764995        453792400      442688321        443125059        453370991
       453395196        453419202        453443160        453467045       
453491482        453515199        453538910        453562464        453586539   
    453610685        453635211        453660045        453685190       
453711236        453738015        453765000        453792418      442688859     
  443125117        453371007        453395204        453419210        453443178
       453467052        453491490        453515207        453538928       
453562472        453586547        453610693        453635229        453660052   
    453685208        453711251        453738023        453765018       
453792426      442688875        443125158        453371015        453395212     
  453419228        453443186        453467060        453491508        453515215
       453538936        453562480        453586554        453610701       
453635237        453660060        453685216        453711277        453738031   
    453765034        453792434      437194376        443125257        453371023
       453395220        453419236        453443194        453467078       
453491516        453515223        453538944        453562498        453586562   
    453610719        453635245        453660078        453685224       
453711285        453738049        453765042        453792442      440946648     
  443125273        453371031        453395238        453419244        453443202
       453467086        453491524        453515231        453538951       
453562506        453586570        453610727        453635252        453660086   
    453685232        453711293        453738056        453765059       
453792467      441000965        443125299        453371049        453395246     
  453419251        453443210        453467458        453491532        453515249
       453538969        453562514        453586588        453610735       
453635260        453660094        453685240        453711301        453738064   
    453765067        453792475      441111564        443125307        453371056
       453395253        453419269        453443228        453467466       
453491540        453515256        453538977        453562522        453586596   
    453610743        453635278        453660102        453685257       
453711319        453738072        453765075        453792491      441165610     
  443125349        453371064        453395261        453419277        453443236
       453467474        453491557        453515264        453538985       
453562530        453586604        453610750        453635286        453660110   
    453685265        453711327        453738080        453765083       
453792509      441178076        443125380        453371072        453395279     
  453419285        453443244        453467482        453491565        453515272
       453538993        453562548        453586612        453610776       
453635294        453660128        453685273        453711335        453738098   
    453765091        453792517      441203494        443125406        453371080
       453395287        453419293        453443269        453467490       
453491573        453515280        453539009        453562555        453586620   
    453610784        453635302        453660144        453685281       
453711350        453738106        453765109        453792533      441237369     
  443125422        453371098        453395295        453419301        453443277
       453467508        453491581        453515306        453539017       
453562563        453586638        453610792        453635310        453660151   
    453685299        453711368        453738114        453765117       
453792541      441296324        443125539        453371106        453395303     
  453419319        453443285        453467516        453491599        453515322
       453539025        453562571        453586646        453610800       
453635328        453660169        453685307        453711376        453738130   
    453765141        453792574      441346350        443125547        453371114
       453395311        453419327        453443293        453467524       
453491607        453515330        453539033        453562589        453586653   
    453610818        453635336        453660177        453685315       
453711384        453738148        453765158        453792582      441357522     
  443125612        453371122        453395329        453419335        453443301
       453467532        453491615        453515348        453539041       
453562597        453586661        453610826        453635344        453660185   
    453685323        453711392        453738155        453765166       
453792590      441359387        443125679        453371130        453395345     
  453419350        453443319        453467540        453491623        453515355
       453539058        453562605        453586687        453610834       
453635369        453660201        453685331        453711418        453738163   
    453765174        453792616      441416351        443125703        453371155
       453395352        453419368        453443327        453467557       
453491631        453515363        453539066        453562613        453586695   
    453610842        453635385        453660219        453685349       
453711426        453738171        453765208        453792624      441455748     
  443125745        453371163        453395360        453419376        453443335
       453467565        453491649        453515371        453539074       
453562621        453586703        453610859        453635393        453660227   
    453685364        453711434        453738189        453765216       
453792632      441460052        443125760        453371171        453395378     
  453419384        453443343        453467573        453491656        453515389
       453539082        453562639        453586729        453610867       
453635419        453660235        453685372        453711442        453738197   
    453765224        453792640      441505799        443125828        453371189
       453395386        453419392        453443350        453467581       
453491664        453515397        453539090        453562647        453586737   
    453610875        453635427        453660243        453685380       
453711459        453738213        453765232        453792657      441565181     
  443125885        453371197        453395394        453419400        453443368
       453467599        453491672        453515405        453539108       
453562654        453586745        453610883        453635435        453660250   
    453685406        453711467        453738221        453765240       
453792665      441587763        443126115        453371205        453395402     
  453419418        453443376        453467607        453491680        453515413
       453539116        453562662        453586752        453610891       
453635443        453660268        453685414        453711475        453738239   
    453765257        453792681      441595550        443126131        453371213
       453395410        453419426        453443384        453467623       
453491698        453515421        453539124        453562670        453586760   
    453610909        453635450        453660276        453685422       
453711483        453738247        453765281        453792699      441647773     
  443126180        453371221        453395428        453419434        453443392
       453467631        453491706        453515439        453539132       
453562688        453586778        453610917        453635468        453660284   
    453685430        453711491        453738254        453765299       
453792707      441669686        443126297        453371239        453395436     
  453419442        453443400        453467649        453491714        453515454
       453539140        453562696        453586786        453610925       
453635476        453660292        453685448        453711517        453738270   
    453765315        453792715      441673332        443126313        453371247
       453395444        453419459        453443418        453467656       
453491722        453515462        453539157        453562704        453586794   
    453610941        453635484        453660300        453685455       
453711525        453738288        453765323        453792723      441684040     
  443126438        453371262        453395451        453419467        453443426
       453467664        453491730        453515470        453539165       
453562712        453586802        453610958        453635492        453660318   
    453685471        453711533        453738296        453765331       
453792731      441690856        443126636        453371270        453395469     
  453419475        453443434        453467672        453491748        453515488
       453539173        453562738        453586810        453610966       
453635500        453660326        453685489        453711558        453738304   
    453765349        453792749      441691516        443126644        453371288
       453395477        453419483        453443442        453467680       
453491755        453515496        453539181        453562746        453586828   
    453610974        453635518        453660334        453685497       
453711566        453738312        453765356        453792756      441711488     
  443126669        453371296        453395485        453419491        453443459
       453467706        453491763        453515504        453539199       
453562753        453586836        453610982        453635526        453660342   
    453685505        453711574        453738320        453765364       
453792764      441719937        443126719        453371304        453395493     
  453419509        453443467        453467714        453491771        453515512
       453539207        453562761        453586844        453610990       
453635534        453660359        453685513        453711590        453738338   
    453765372        453792772      441731205        443126834        453371312
       453395501        453419517        453443475        453467722       
453491789        453515520        453539215        453562779        453586851   
    453611006        453635542        453660367        453685521       
453711616        453738346        453765380        453792798      441773561     
  443126867        453371320        453395519        453419525        453443483
       453467730        453491797        453515538        453539223       
453562787        453586869        453611014        453635559        453660375   
    453685539        453711640        453738353        453765398       
453792806      441778131        443126925        453371338        453395527     
  453419533        453443509        453467748        453491805        453515546
       453539231        453562795        453586877        453611022       
453635567        453660383        453685547        453711657        453738361   
    453765406        453792814      441830452        443127089        453371361
       453395535        453419541        453443525        453467763       
453491821        453515553        453539249        453562803        453586885   
    453611048        453635575        453660391        453685554       
453711665        453738379        453765414        453792822      441837713     
  443127147        453371379        453395543        453419558        453443541
       453467771        453491839        453515561        453539256       
453562811        453586893        453611055        453635583        453660409   
    453685562        453711673        453738387        453765422       
453792830      441841509        443127154        453371387        453395550     
  453419566        453443558        453467789        453491847        453515579
       453539264        453562829        453586901        453611063       
453635591        453660417        453685570        453711681        453738395   
    453765430        453792848      441854072        443127188        453371395
       453395568        453419574        453443566        453467797       
453491854        453515587        453539272        453562837        453586919   
    453611071        453635609        453660425        453685596       
453711699        453738403        453765448        453792855      441878055     
  443127378        453371403        453395576        453419582        453443574
       453467805        453491862        453515595        453539280       
453562845        453586927        453611089        453635617        453660433   
    453685612        453711707        453738411        453765455       
453792871      441947116        443127493        453371411        453395584     
  453419590        453443582        453467813        453491870        453515603
       453539298        453562852        453586935        453611097       
453635633        453660441        453685620        453711715        453738429   
    453765463        453792889      441983848        443127576        453371429
       453395592        453419608        453443590        453467821       
453491888        453515611        453539306        453562860        453586943   
    453611105        453635641        453660458        453685638       
453711749        453738437        453765489        453792897      442006763     
  443127626        453371437        453395600        453419616        453443608
       453467839        453491896        453515629        453539314       
453562878        453586950        453611113        453635666        453660466   
    453685646        453711756        453738445        453765505       
453792905      442015574        443127634        453371445        453395618     
  453419624        453443616        453467847        453491904        453515637
       453539322        453562886        453586968        453611121       
453635674        453660474        453685653        453711764        453738452   
    453765513        453792913      442019881        443127717        453371452
       453395626        453419632        453443624        453467854       
453491912        453515645        453539330        453562894        453586976   
    453611139        453635682        453660482        453685661       
453711780        453738460        453765521        453792921      442043030     
  443127725        453371460        453395634        453419640        453443632
       453467862        453491920        453515652        453539348       
453562902        453586984        453611147        453635708        453660490   
    453685679        453711798        453738478        453765539       
453792939      442043972        443127881        453371478        453395642     
  453419657        453443640        453467870        453491938        453515660
       453539363        453562910        453586992        453611154       
453635716        453660508        453685687        453711814        453738486   
    453765547        453792962      442064671        443127899        453371486
       453395659        453419665        453443657        453467888       
453491946        453515678        453539371        453562928        453587008   
    453611162        453635724        453660516        453685695       
453711848        453738502        453765562        453792988   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442076048        443127915        453371494        453395667       
453419673        453443665        453467896        453491953        453515686   
    453539389        453562936        453587024        453611170       
453635732        453660524        453685729        453711855        453738510   
    453765570        453793002      442107710        443127931        453371502
       453395675        453419681        453443673        453467904       
453491961        453515694        453539397        453562944        453587032   
    453611188        453635740        453660532        453685737       
453711863        453738536        453765588        453793010      442109278     
  443128020        453371510        453395683        453419699        453443681
       453467912        453491979        453515702        453539405       
453562951        453587057        453611196        453635757        453660540   
    453685745        453711871        453738544        453765612       
453793028      442125233        443128152        453371528        453395691     
  453419707        453443699        453467920        453491987        453515710
       453539413        453562969        453587065        453611204       
453635765        453660557        453685752        453711889        453738551   
    453765638        453793036      442143830        443128160        453371536
       453395709        453419715        453443707        453467938       
453491995        453515728        453539421        453562977        453587073   
    453611212        453635773        453660565        453685760       
453711897        453738569        453765646        453793044      442164802     
  443128186        453371544        453395717        453419723        453443715
       453467946        453492001        453515736        453539447       
453562985        453587081        453611220        453635781        453660573   
    453685778        453711905        453738577        453765653       
453793051      442169876        443128194        453371551        453395725     
  453419731        453443731        453467953        453492019        453515744
       453539454        453562993        453587099        453611238       
453635799        453660581        453685786        453711921        453738585   
    453765679        453793069      442174777        443128236        453371569
       453395733        453419749        453443749        453467961       
453492027        453515751        453539462        453563009        453587107   
    453611246        453635807        453660599        453685794       
453711939        453738593        453765687        453793077      442186862     
  443128251        453371585        453395741        453419756        453443756
       453467979        453492043        453515769        453539470       
453563017        453587123        453611261        453635815        453660607   
    453685802        453711947        453738601        453765695       
453793085      442187423        443128293        453371593        453395758     
  453419764        453443764        453467987        453492050        453515777
       453539488        453563025        453587131        453611279       
453635823        453660615        453685810        453711954        453738619   
    453765703        453793093      442187555        443128319        453371601
       453395766        453419772        453443772        453467995       
453492068        453515785        453539496        453563033        453587149   
    453611287        453635831        453660623        453685828       
453711962        453738635        453765711        453793101      442203683     
  443128392        453371627        453395774        453419780        453443780
       453468001        453492076        453515801        453539504       
453563041        453587156        453611295        453635849        453660631   
    453685836        453711970        453738643        453765729       
453793119      442208898        443128418        453371635        453395782     
  453419798        453443798        453468019        453492084        453515819
       453539512        453563058        453587164        453611303       
453635856        453660649        453685851        453711988        453738650   
    453765737        453793127      442219929        443128517        453371643
       453395808        453419806        453443806        453468027       
453492092        453515827        453539520        453563066        453587172   
    453611311        453635864        453660656        453685869       
453711996        453738668        453765745        453793135      442228680     
  443128525        453371650        453395816        453419814        453443814
       453468035        453492100        453515835        453539538       
453563074        453587180        453611329        453635872        453660672   
    453685877        453712002        453738676        453765752       
453793143      442237418        443128533        453371668        453395824     
  453419822        453443830        453468043        453492118        453515843
       453539546        453563082        453587198        453611337       
453635880        453660680        453685885        453712010        453738684   
    453765760        453793150      442242426        443128541        453371676
       453395832        453419830        453443848        453468050       
453492126        453515850        453539553        453563090        453587206   
    453611345        453635898        453660698        453685893       
453712028        453738692        453765778        453793168      442244224     
  443128582        453371684        453395840        453419848        453443855
       453468068        453492134        453515868        453539561       
453563108        453587214        453611352        453635906        453660706   
    453685901        453712044        453738700        453765786       
453793176      442252078        443128764        453371692        453395857     
  453419855        453443863        453468076        453492142        453515876
       453539579        453563116        453587222        453611360       
453635914        453660714        453685919        453712051        453738718   
    453765794        453793184      442261608        443128848        453371700
       453395865        453419863        453443871        453468084       
453492167        453515884        453539587        453563124        453587248   
    453611378        453635922        453660722        453685943       
453712069        453738726        453765802        453793192      442271581     
  443128889        453371726        453395873        453419871        453443889
       453468092        453492175        453515892        453539595       
453563132        453587255        453611386        453635930        453660730   
    453685968        453712077        453738734        453765810       
453793200      442277117        443128897        453371734        453395881     
  453419889        453443897        453468100        453492183        453515900
       453539603        453563140        453587263        453611394       
453635948        453660748        453685976        453712093        453738742   
    453765828        453793218      442280020        443128939        453371742
       453395899        453419897        453443905        453468118       
453492191        453515918        453539611        453563157        453587271   
    453611402        453635963        453660755        453685984       
453712101        453738767        453765836        453793226      442289971     
  443129036        453371759        453395907        453419905        453443913
       453468134        453492209        453515926        453539629       
453563165        453587289        453611410        453635971        453660763   
    453685992        453712119        453738775        453765844       
453793234      442290433        443129051        453371767        453395915     
  453419913        453443921        453468159        453492217        453515934
       453539637        453563173        453587297        453611428       
453635989        453660771        453686008        453712127        453738783   
    453765851        453793242      442294013        443129069        453371775
       453395923        453419921        453443939        453468167       
453492225        453515942        453539645        453563181        453587305   
    453611436        453635997        453660789        453686016       
453712135        453738791        453765869        453793259      442299145     
  443129119        453371783        453395931        453419947        453443954
       453468175        453492233        453515959        453539652       
453563199        453587313        453611444        453636003        453660797   
    453686024        453712143        453738809        453765877       
453793275      442299160        443129127        453371791        453395949     
  453419954        453443962        453468183        453492241        453515967
       453539660        453563207        453587321        453611451       
453636011        453660805        453686032        453712150        453738817   
    453765885        453793283      442309837        443129143        453371809
       453395956        453419962        453443970        453468191       
453492258        453515975        453539678        453563215        453587339   
    453611469        453636029        453660813        453686057       
453712176        453738833        453765893        453793291      442312138     
  443129226        453371817        453395964        453419988        453443988
       453468209        453492266        453515983        453539686       
453563223        453587347        453611477        453636037        453660839   
    453686065        453712192        453738841        453765901       
453793309      442312732        443129275        453371825        453395972     
  453419996        453443996        453468217        453492274        453515991
       453539694        453563231        453587354        453611485       
453636045        453660847        453686073        453712218        453738858   
    453765919        453793325      442312815        443129341        453371833
       453395980        453420002        453444002        453468225       
453492282        453516007        453539702        453563249        453587362   
    453611493        453636052        453660854        453686099       
453712226        453738866        453765927        453793333      442316329     
  443129374        453371841        453395998        453420010        453444010
       453468233        453492290        453516015        453539710       
453563256        453587370        453611501        453636060        453660870   
    453686107        453712234        453738874        453765935       
453793341      442316493        443129424        453371858        453396004     
  453420028        453444036        453468241        453492308        453516023
       453539728        453563264        453587388        453611519       
453636078        453660888        453686115        453712242        453738882   
    453765943        453793358      442330114        443129499        453371866
       453396012        453420036        453444051        453468258       
453492316        453516031        453539736        453563272        453587396   
    453611527        453636086        453660896        453686123       
453712259        453738890        453765950        453793374      442352456     
  443129507        453371874        453396020        453420044        453444069
       453468266        453492324        453516049        453539744       
453563280        453587404        453611535        453636094        453660912   
    453686131        453712267        453738908        453765968       
453793382      442358875        443129564        453371882        453396038     
  453420051        453444077        453468274        453492332        453516056
       453539751        453563298        453587412        453611543       
453636102        453660920        453686149        453712275        453738916   
    453765976        453793390      442381075        443129630        453371890
       453396046        453420069        453444085        453468282       
453492340        453516064        453539769        453563306        453587420   
    453611550        453636110        453660938        453686156       
453712283        453738924        453765984        453793424      442382370     
  443129663        453371908        453396053        453420077        453444093
       453468290        453492357        453516072        453539785       
453563314        453587438        453611568        453636128        453660946   
    453686172        453712291        453738932        453766016       
453793432      442385373        443129754        453371916        453396061     
  453420085        453444101        453468308        453492365        453516080
       453539793        453563322        453587446        453611576       
453636136        453660953        453686180        453712309        453738940   
    453766024        453793440      442393500        443129762        453371924
       453396079        453420093        453444119        453468316       
453492373        453516098        453539801        453563330        453587461   
    453611584        453636144        453660961        453686198       
453712317        453738957        453766040        453793457      442399291     
  443129788        453371932        453396087        453420101        453444127
       453468324        453492381        453516106        453539819       
453563348        453587479        453611592        453636151        453660979   
    453686206        453712325        453738965        453766057       
453793465      442403317        443129804        453371940        453396095     
  453420119        453444135        453468332        453492399        453516114
       453539827        453563355        453587487        453611600       
453636169        453660987        453686214        453712333        453738973   
    453766065        453793473      442430468        443129846        453371957
       453396103        453420127        453444150        453468340       
453492407        453516122        453539835        453563371        453587495   
    453611618        453636177        453661001        453686222       
453712341        453738981        453766081        453793481      442472841     
  443129879        453371965        453396111        453420135        453444168
       453468357        453492415        453516130        453539843       
453563389        453587511        453611634        453636185        453661019   
    453686230        453712358        453738999        453766099       
453793499      442499943        443129960        453371973        453396129     
  453420143        453444176        453468365        453492423        453516148
       453539918        453563397        453587529        453611642       
453636193        453661027        453686248        453712366        453739005   
    453766115        453793507      442524211        443130018        453371981
       453396137        453420150        453444184        453468373       
453492431        453516163        453539926        453563405        453587537   
    453611659        453636201        453661035        453686263       
453712374        453739013        453766131        453793515      442548665     
  443130158        453371999        453396145        453420168        453444192
       453468381        453492449        453516171        453539934       
453563413        453587545        453611667        453636219        453661043   
    453686271        453712382        453739021        453766149       
453793523      442551164        443130216        453372005        453396152     
  453420176        453444200        453468399        453492456        453516189
       453539942        453563421        453587552        453611675       
453636227        453661068        453686289        453712390        453739039   
    453766156        453793531      442556569        443130257        453372013
       453396160        453420184        453444218        453468407       
453492464        453516197        453539959        453563439        453587560   
    453611709        453636243        453661076        453686297       
453712408        453739047        453766172        453793549      442556999     
  443130364        453372021        453396178        453420192        453444226
       453468415        453492472        453516205        453539967       
453563447        453587578        453611717        453636250        453661084   
    453686305        453712416        453739062        453766180       
453793556      442594115        443130398        453372039        453396186     
  453420200        453444234        453468423        453492480        453516213
       453539975        453563454        453587586        453611725       
453636268        453661092        453686321        453712424        453739070   
    453766198        453793564      442599098        443130471        453372047
       453396194        453420218        453444242        453468431       
453492498        453516221        453539983        453563462        453587594   
    453611733        453636276        453661100        453686339       
453712432        453739088        453766206        453793572      442609392     
  443130489        453372054        453396202        453420226        453444259
       453468449        453492506        453516239        453539991       
453563470        453587602        453611758        453636284        453661118   
    453686347        453712440        453739104        453766214       
453793580      442618278        443130554        453372062        453396210     
  453420234        453444267        453468456        453492514        453516247
       453540007        453563488        453587610        453611766       
453636300        453661134        453686354        453712457        453739112   
    453766222        453793598      442619250        443130562        453372070
       453396236        453420259        453444275        453468464       
453492522        453516254        453540015        453563496        453587628   
    453611774        453636318        453661159        453686362       
453712465        453739120        453766230        453793606      442629903     
  443130703        453372088        453396244        453420267        453444283
       453468472        453492530        453516262        453540023       
453563504        453587636        453611782        453636326        453661167   
    453686370        453712473        453739138        453766248       
453793614      442630968        443130711        453372096        453396251     
  453420275        453444291        453468480        453492548        453516270
       453540049        453563512        453587644        453611808       
453636334        453661175        453686388        453712481        453739146   
    453766255        453793622      442632527        443130729        453372104
       453396269        453420283        453444309        453468498       
453492555        453516288        453540056        453563520        453587651   
    453611816        453636342        453661183        453686396       
453712499        453739153        453766263        453793630      442634317     
  443130745        453372112        453396277        453420291        453444317
       453468506        453492563        453516296        453540072       
453563538        453587669        453611824        453636359        453661191   
    453686404        453712507        453739161        453766271       
453793655      442637948        443130794        453372120        453396285     
  453420309        453444325        453468514        453492571        453516304
       453540080        453563546        453587677        453611832       
453636367        453661209        453686412        453712515        453739179   
    453766289        453793663      442639019        443130968        453372138
       453396293        453420317        453444333        453468522       
453492589        453516312        453540098        453563553        453587685   
    453611840        453636375        453661217        453686438       
453712531        453739187        453766297        453793671      442645123     
  443130976        453372146        453396301        453420325        453444341
       453468530        453492597        453516320        453540106       
453563561        453587693        453611857        453636383        453661233   
    453686446        453712556        453739195        453766305       
453793689      442646873        443131040        453372153        453396319     
  453420333        453444358        453468548        453492605        453516338
       453540114        453563579        453587701        453611865       
453636391        453661241        453686453        453712564        453739203   
    453766313        453793705      442655841        443131065        453372161
       453396327        453420341        453444366        453468555       
453492613        453516346        453540122        453563587        453587727   
    453611881        453636409        453661258        453686461       
453712572        453739211        453766321        453793721      442656260     
  443131099        453372179        453396335        453420358        453444374
       453468563        453492639        453516361        453540130       
453563595        453587735        453611899        453636417        453661266   
    453686479        453712580        453739229        453766347       
453793739      442659025        443131115        453372195        453396343     
  453420366        453444382        453468571        453492647        453516379
       453540148        453563603        453587743        453611907       
453636425        453661274        453686487        453712598        453739237   
    453766354        453793747      442663753        443131149        453372203
       453396350        453420374        453444390        453468589       
453492654        453516387        453540155        453563611        453587750   
    453611915        453636433        453661282        453686495       
453712606        453739245        453766362        453793754      442664777     
  443131172        453372211        453396368        453420382        453444408
       453468597        453492662        453516395        453540163       
453563629        453587768        453611923        453636441        453661290   
    453686511        453712614        453739252        453766370       
453793762      442664991        443131198        453372229        453396376     
  453420390        453444424        453468605        453492670        453516403
       453540171        453563637        453587776        453611931       
453636458        453661308        453686529        453712622        453739260   
    453766388        453793770      442666079        443131271        453372237
       453396384        453420408        453444432        453468613       
453492688        453516411        453540189        453563645        453587784   
    453611949        453636466        453661316        453686537       
453712630        453739278        453766396        453793788      442666236     
  443131289        453372245        453396392        453420416        453444440
       453468621        453492696        453516429        453540197       
453563652        453587792        453611956        453636474        453661324   
    453686545        453712648        453739286        453766404       
453793796      442668893        443131313        453372252        453396400     
  453420424        453444457        453468639        453492704        453516437
       453540205        453563660        453587800        453611972       
453636482        453661357        453686552        453712655        453739302   
    453766420        453793804      442668992        443131347        453372260
       453396418        453420432        453444465        453468647       
453492712        453516445        453540213        453563678        453587818   
    453611980        453636490        453661365        453686560       
453712663        453739310        453766438        453793812      442669305     
  443131396        453372278        453396426        453420440        453444473
       453468654        453492738        453516452        453539850       
453563686        453587826        453611998        453636508        453661373   
    453686578        453712671        453739328        453766446       
453793820      442670147        443131461        453372286        453396434     
  453420457        453444481        453468662        453492746        453516460
       453539868        453563694        453587834        453612004       
453636516        453661381        453686594        453712689        453739336   
    453766461        453793838      442671251        443131487        453372294
       453396442        453420473        453444499        453468670       
453492753        453516478        453539884        453563702        453587842   
    453612012        453636524        453661399        453686602       
453712697        453739344        453766479        453793846      442672366     
  443131495        453372302        453396459        453420481        453444507
       453468688        453492761        453516486        453539892       
453563710        453587859        453612020        453636532        453661407   
    453686610        453712705        453739351        453766487       
453793853      442672846        443131537        453372310        453396467     
  453420499        453444515        453468696        453492779        453516494
       453539900        453563736        453587867        453612038       
453636540        453661423        453686628        453712713        453739369   
    453766495        453793861      442673372        443131545        453372328
       453396475        453420507        453444523        453468704       
453492787        453516502        453540221        453563744        453587875   
    453612046        453636557        453661431        453686636       
453712721        453739377        453766503        453793887      442719647     
  443131552        453372336        453396483        453420515        453444531
       453468712        453492795        453516510        453540239       
453563751        453587883        453612053        453636573        453661449   
    453686669        453712739        453739385        453766511       
453793895      442720991        443131586        453372344        453396491     
  453420523        453444549        453468720        453492803        453516528
       453540247        453563769        453587891        453612061       
453636581        453661456        453686677        453712747        453739393   
    453766529        453793903      442721981        443131594        453372351
       453396509        453420549        453444556        453468738       
453492811        453516536        453540254        453563777        453587917   
    453612079        453636599        453661464        453686685       
453712754        453739401        453766537        453793911   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442724969        443131628        453372369        453396525       
453420572        453444564        453468746        453492829        453516544   
    453540262        453563785        453587925        453612087       
453636607        453661472        453686693        453712770        453739419   
    453766545        453793929      442725941        443131685        453372377
       453396533        453420580        453444572        453468753       
453492837        453516551        453540270        453563793        453587941   
    453612095        453636615        453661480        453686701       
453712796        453739427        453766552        453793937      442726485     
  443131735        453372385        453396541        453420598        453444580
       453468761        453492845        453516569        453540288       
453563801        453587958        453612103        453636623        453661498   
    453686735        453712838        453739435        453766560       
453793945      442728200        443131776        453372393        453396558     
  453420606        453444598        453468779        453492852        453516577
       453540296        453563819        453587974        453612111       
453636649        453661506        453686743        453712846        453739443   
    453766578        453793952      442729455        443131842        453372401
       453396566        453420614        453444606        453468787       
453492860        453516585        453540304        453563827        453587982   
    453612129        453636656        453661514        453686750       
453712853        453739450        453766586        453793986      442729539     
  443131909        453372419        453396574        453420622        453444614
       453468795        453492878        453516593        453540312       
453563835        453588006        453612145        453636664        453661522   
    453686768        453712861        453739468        453766594       
453793994      442729893        443131933        453372427        453396582     
  453420630        453444622        453468803        453492886        453516601
       453540320        453563843        453588014        453612152       
453636672        453661530        453686776        453712879        453739476   
    453766610        453794000      442732178        443131941        453372435
       453396590        453420655        453444630        453468811       
453492894        453516619        453540338        453563868        453588022   
    453612160        453636680        453661548        453686784       
453712887        453739492        453766628        453794018      442734190     
  443132006        453372443        453396608        453420663        453444648
       453468829        453492902        453516627        453540346       
453563876        453588030        453612178        453636698        453661563   
    453686792        453712895        453739500        453766636       
453794026      442734984        443132022        453372450        453396616     
  453420671        453444655        453468837        453492910        453516635
       453540353        453563884        453588048        453612186       
453636706        453661571        453686800        453712911        453739518   
    453766644        453794059      442735320        443132071        453372468
       453396624        453420689        453444663        453468845       
453492928        453516643        453540361        453563918        453588055   
    453612194        453636714        453661589        453686818       
453712929        453739526        453766651        453794067      442735411     
  443132089        453372476        453396632        453420697        453444671
       453468852        453492936        453516650        453540379       
453563926        453588063        453612202        453636722        453661597   
    453686826        453712937        453739534        453766669       
453794075      442735528        443132253        453372484        453396640     
  453420705        453444689        453468860        453492944        453516668
       453540387        453563934        453588071        453612210       
453636730        453661605        453686834        453712945        453739542   
    453766685        453794083      442737292        443132287        453372492
       453396657        453420713        453444697        453468878       
453492951        453516676        453540395        453563942        453588089   
    453612228        453636755        453661613        453686842       
453712952        453739559        453766693        453794091      442739397     
  443132303        453372500        453396673        453420721        453444705
       453468886        453492969        453516684        453540403       
453563959        453588097        453612236        453636763        453661639   
    453686859        453712960        453739567        453766701       
453794109      442739959        443132329        453372518        453396681     
  453420739        453444713        453468894        453492977        453516692
       453540411        453563967        453588105        453612244       
453636771        453661647        453686867        453712978        453739575   
    453766719        453794125      442740007        443132345        453372534
       453396699        453420747        453444721        453468902       
453492985        453516700        453540429        453563975        453588113   
    453612251        453636789        453661654        453686875       
453712986        453739591        453766727        453794133      442740932     
  443132352        453372542        453396707        453420754        453444739
       453468910        453492993        453516718        453540437       
453563983        453588121        453612277        453636797        453661662   
    453686883        453712994        453739609        453766735       
453794166      442741039        443132360        453372559        453396715     
  453420762        453444747        453468928        453493009        453516726
       453540445        453563991        453588147        453612285       
453636805        453661670        453686891        453713018        453739617   
    453766743        453794174      442742318        443132469        453372567
       453396723        453420770        453444762        453468936       
453493017        453516742        453540452        453564007        453588154   
    453612293        453636813        453661696        453686909       
453713059        453739625        453766776        453794182      442743266     
  443132477        453372575        453396731        453420796        453444770
       453468944        453493025        453516759        453540460       
453564015        453588162        453612301        453636821        453661704   
    453686917        453713067        453739633        453766800       
453794208      442746095        443132600        453372583        453396749     
  453420804        453444788        453468951        453493033        453516767
       453540478        453564023        453588170        453612319       
453636839        453661720        453686925        453713075        453739641   
    453766818        453794216      442746343        443132618        453372591
       453396756        453420812        453444796        453468969       
453493041        453516775        453540486        453564031        453588196   
    453612327        453636847        453661738        453686933       
453713091        453739658        453766826        453794224      442747093     
  443132907        453372609        453396764        453420820        453444804
       453468977        453493058        453516783        453540494       
453564049        453588204        453612335        453636854        453661746   
    453686941        453713109        453739666        453766842       
453794257      442747168        443132915        453372617        453396772     
  453420838        453444812        453468985        453493066        453516791
       453540502        453564056        453588212        453612350       
453636862        453661753        453686958        453713125        453739690   
    453766867        453794265      442748950        443132931        453372625
       453396780        453420846        453444820        453468993       
453493074        453516809        453540510        453564064        453588220   
    453612368        453636870        453661761        453686966       
453713133        453739708        453766875        453794273      442750501     
  443132949        453372633        453396798        453420853        453444838
       453469009        453493082        453516817        453540528       
453564072        453588238        453612376        453636888        453661787   
    453686974        453713141        453739724        453766891       
453794281      442750691        443132956        453372641        453396806     
  453420879        453444846        453469017        453493090        453516825
       453540536        453564080        453588246        453612384       
453636896        453661795        453686982        453713158        453739732   
    453766909        453794299      442753075        443133004        453372658
       453396814        453420887        453444853        453469025       
453493108        453516833        453540544        453564098        453588253   
    453612392        453636904        453661803        453686990       
453713166        453739740        453766917        453794307      442755799     
  443133053        453372666        453396822        453420895        453444861
       453469033        453493116        453516841        453540551       
453564106        453588261        453612400        453636912        453661811   
    453687006        453713174        453739757        453766925       
453794315      442756433        443133103        453372674        453396830     
  453420903        453444879        453469041        453493124        453516858
       453540569        453564114        453588279        453612418       
453636920        453661829        453687014        453713208        453739765   
    453766933        453794323      442757068        443133111        453372682
       453396848        453420911        453444887        453469058       
453493132        453516866        453540577        453564122        453588295   
    453612426        453636938        453661837        453687022       
453713216        453739773        453766941        453794331      442757274     
  443133152        453372690        453396855        453420929        453444895
       453469066        453493140        453516874        453540593       
453564130        453588303        453612459        453636946        453661845   
    453687030        453713224        453739781        453766958       
453794349      442759916        443133178        453372708        453396863     
  453420937        453444903        453469074        453493157        453516882
       453540601        453564148        453588311        453612467       
453636953        453661852        453687048        453713240        453739799   
    453766966        453794356      442760005        443133236        453372716
       453396871        453420945        453444911        453469082       
453493165        453516890        453540619        453564155        453588329   
    453612475        453636961        453661860        453687055       
453713265        453739807        453766982        453794364      442760286     
  443133251        453372724        453396889        453420952        453444929
       453469090        453493173        453516908        453540627       
453564163        453588337        453612483        453636979        453661878   
    453687063        453713273        453739815        453766990       
453794372      442760757        443133277        453372732        453396897     
  453420960        453444937        453469108        453493181        453516916
       453540635        453564171        453588345        453612491       
453636987        453661886        453687089        453713281        453739823   
    453767006        453794380      442761219        443133327        453372740
       453396905        453420978        453444952        453469116       
453493199        453516924        453540643        453564189        453588352   
    453612509        453636995        453661894        453687097       
453713299        453739831        453767014        453794398      442762829     
  443133368        453372757        453396921        453420986        453444960
       453469124        453493207        453516932        453540650       
453564197        453588360        453612517        453637001        453661902   
    453687113        453713307        453739849        453767022       
453794406      442764007        443133376        453372765        453396939     
  453420994        453444978        453469132        453493215        453516940
       453540668        453564205        453588378        453612525       
453637019        453661910        453687121        453713315        453739856   
    453767030        453794422      442765483        443133384        453372773
       453396947        453421000        453444986        453469140       
453493223        453516957        453540676        453564213        453588386   
    453612533        453637027        453661928        453687139       
453713323        453739864        453767048        453794430      442765756     
  443133392        453372781        453396954        453421018        453444994
       453469157        453493231        453516965        453540684       
453564221        453588394        453612541        453637035        453661936   
    453687147        453713331        453739872        453767055       
453794448      442766218        443133418        453372799        453396962     
  453421026        453445009        453469165        453493249        453516973
       453540692        453564239        453588402        453612558       
453637043        453661951        453687154        453713349        453739880   
    453767063        453794455      442767042        443133434        453372807
       453396970        453421034        453445017        453469173       
453493256        453516981        453540700        453564247        453588428   
    453612574        453637050        453661969        453687162       
453713356        453739898        453767071        453794463      442767711     
  443133442        453372815        453396988        453421059        453445025
       453469181        453493264        453516999        453540718       
453564254        453588436        453612582        453637076        453661977   
    453687170        453713364        453739906        453767089       
453794471      442768743        443133491        453372831        453396996     
  453421067        453445058        453469199        453493272        453517005
       453540726        453564262        453588444        453612590       
453637084        453661985        453687188        453713372        453739922   
    453767097        453794489      442769758        443133517        453372849
       453397002        453421075        453445066        453469207       
453493280        453517013        453540734        453564270        453588451   
    453612608        453637092        453661993        453687196       
453713380        453739930        453767105        453794497      442771051     
  443133541        453372856        453397010        453421083        453445074
       453469215        453493298        453517021        453540742       
453564296        453588469        453612616        453637100        453662009   
    453687204        453713406        453739948        453767121       
453794505      442771101        443133558        453372864        453397028     
  453421109        453445082        453469223        453493306        453517039
       453540759        453564304        453588477        453612624       
453637126        453662017        453687212        453713422        453739955   
    453767139        453794513      442772786        443133590        453372872
       453397036        453421117        453445090        453469231       
453493314        453517047        453540767        453564312        453588485   
    453612640        453637134        453662025        453687220       
453713430        453739963        453767147        453794521      442774220     
  443133616        453372880        453397051        453421125        453445124
       453469249        453493322        453517054        453540775       
453564320        453588493        453612657        453637142        453662033   
    453687238        453713448        453739971        453767154       
453794539      442775094        443133665        453372898        453397069     
  453421133        453445132        453469256        453493330        453517062
       453540783        453564338        453588501        453612665       
453637159        453662041        453687246        453713463        453739997   
    453767162        453794547      442775524        443133772        453372906
       453397077        453421141        453445140        453469264       
453493348        453517070        453540791        453564346        453588519   
    453612673        453637167        453662058        453687253       
453713471        453740003        453767170        453794554      442775557     
  443134002        453372914        453397085        453421158        453445165
       453469272        453493355        453517088        453540809       
453564353        453588527        453612681        453637175        453662066   
    453687261        453713489        453740011        453767188       
453794562      442777405        443134028        453372922        453397093     
  453421166        453445173        453469280        453493363        453517096
       453540817        453564361        453588535        453612699       
453637183        453662074        453687279        453713497        453740029   
    453767196        453794570      442779237        443134127        453372930
       453397101        453421174        453445181        453469298       
453493371        453517104        453540825        453564379        453588543   
    453612707        453637191        453662082        453687287       
453713505        453740037        453767212        453794588      442779344     
  443134176        453372948        453397119        453421182        453445199
       453469306        453493389        453517112        453540833       
453564387        453588550        453612715        453637209        453662090   
    453687295        453713513        453740045        453767220       
453794596      442779419        443134200        453372955        453397127     
  453421190        453445207        453469314        453493397        453517120
       453540841        453564395        453588568        453612723       
453637225        453662108        453687311        453713521        453740052   
    453767238        453794604      442780987        443134218        453372963
       453397135        453421208        453445215        453469322       
453493405        453517138        453540858        453564403        453588576   
    453612731        453637233        453662116        453687329       
453713539        453740060        453767246        453794612      442782603     
  443134234        453372971        453397143        453421224        453445223
       453469330        453493413        453517146        453540866       
453564411        453588584        453612749        453637258        453662124   
    453687345        453713554        453740078        453767253       
453794620      442783973        443134416        453372989        453397150     
  453421240        453445231        453469348        453493421        453517153
       453540874        453564429        453588592        453612756       
453637266        453662132        453687352        453713562        453740086   
    453767261        453794638      442784468        443134424        453372997
       453397168        453421257        453445249        453469355       
453493439        453517161        453540882        453564437        453588600   
    453612764        453637274        453662140        453687360       
453713570        453740094        453767279        453794646      442784617     
  443134499        453373003        453397176        453421265        453445256
       453469363        453493447        453517179        453540890       
453564445        453588618        453612772        453637282        453662157   
    453687378        453713588        453740102        453767287       
453794653      442784765        443134572        453373011        453397184     
  453421273        453445264        453469371        453493454        453517187
       453540908        453564452        453588626        453612780       
453637308        453662165        453687386        453713596        453740110   
    453767295        453794661      442785242        443134580        453373029
       453397192        453421281        453445280        453469397       
453493462        453517195        453540924        453564460        453588634   
    453612798        453637316        453662173        453687394       
453713604        453740128        453767303        453794679      442786497     
  443134622        453373037        453397200        453421299        453445298
       453469413        453493470        453517203        453540932       
453564478        453588642        453612806        453637324        453662181   
    453687402        453713612        453740136        453767311       
453794695      442788220        443134663        453373045        453397218     
  453421307        453445306        453469421        453493488        453517211
       453540940        453564486        453588659        453612814       
453637332        453662199        453687410        453713620        453740151   
    453767329        453794703      442788444        443134671        453373052
       453397226        453421315        453445314        453469439       
453493496        453517229        453540957        453564494        453588667   
    453612822        453637340        453662207        453687436       
453713638        453740185        453767345        453794711      442789897     
  443134713        453373060        453397234        453421323        453445330
       453469447        453493504        453517237        453540965       
453564502        453588675        453612830        453637357        453662215   
    453687444        453713653        453740193        453767352       
453794729      442790325        443134820        453373078        453397242     
  453421331        453445348        453469454        453493512        453517245
       453540973        453564510        453588683        453612848       
453637365        453662223        453687451        453713661        453740201   
    453767360        453794737      442791547        443134861        453373086
       453397259        453421349        453445355        453469462       
453493520        453517252        453540999        453564528        453588691   
    453612855        453637373        453662231        453687469       
453713679        453740219        453767378        453794745      442792347     
  443134895        453373094        453397267        453421356        453445363
       453469470        453493546        453517260        453541005       
453564536        453588709        453612863        453637381        453662249   
    453687477        453713695        453740227        453767386       
453794752      442793642        443134911        453373102        453397275     
  453421364        453445371        453469488        453493553        453517278
       453541013        453564544        453588717        453612871       
453637399        453662256        453687485        453713711        453740235   
    453767394        453794760      442794319        443134937        453373110
       453397283        453421372        453445389        453469496       
453493561        453517286        453541021        453564551        453588725   
    453612889        453637407        453662264        453687501       
453713729        453740243        453767402        453794778      442795241     
  443134952        453373128        453397291        453421380        453445397
       453469504        453493579        453517294        453541039       
453564569        453588733        453612897        453637415        453662272   
    453687519        453713737        453740268        453767410       
453794786      442795464        443135041        453373136        453397309     
  453421398        453445413        453469520        453493587        453517302
       453541047        453564577        453588741        453612913       
453637423        453662280        453687527        453713745        453740276   
    453767436        453794794      442802757        443135090        453373144
       453397317        453421406        453445421        453469538       
453493595        453517310        453541054        453564585        453588758   
    453612921        453637431        453662298        453687535       
453713752        453740284        453767444        453794802      442806055     
  443135207        453373151        453397325        453421414        453445439
       453469546        453493603        453517328        453541062       
453564593        453588766        453612939        453637456        453662306   
    453687543        453713760        453740292        453767451       
453794810      442806071        443135215        453373169        453397341     
  453421422        453445447        453469561        453493629        453517336
       453541070        453564601        453588774        453612947       
453637464        453662314        453687550        453713778        453740318   
    453767469        453794836      442807244        443135249        453373177
       453397358        453421430        453445462        453469579       
453493637        453517344        453541088        453564619        453588782   
    453612954        453637472        453662322        453687568       
453713786        453740326        453767477        453794844      442807939     
  443135355        453373185        453397366        453421448        453445470
       453469587        453493645        453517351        453541096       
453564627        453588790        453612962        453637480        453662330   
    453687576        453713794        453740334        453767493       
453794869      442808069        443135397        453373193        453397374     
  453421455        453445488        453469595        453493652        453517369
       453541104        453564635        453588808        453612988       
453637498        453662348        453687584        453713810        453740342   
    453767519        453794877      442809075        443135470        453373201
       453397382        453421463        453445496        453469603       
453493660        453517377        453541112        453564643        453588824   
    453612996        453637506        453662355        453687592       
453713828        453740359        453767527        453794885   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442811477        443135488        453373219        453397390       
453421471        453445504        453469611        453493678        453517385   
    453541120        453564650        453588832        453613002       
453637514        453662363        453687600        453713836        453740383   
    453767535        453794893      442812152        443135702        453373235
       453397408        453421489        453445512        453469629       
453493686        453517393        453541138        453564668        453588840   
    453613010        453637522        453662371        453687618       
453713844        453740391        453767543        453794901      442812202     
  443135710        453373243        453397424        453421497        453445520
       453469637        453493694        453517401        453541146       
453564676        453588857        453613028        453637530        453662389   
    453687626        453713851        453740409        453767550       
453794919      442813309        443135736        453373250        453397432     
  453421505        453445538        453469645        453493710        453517419
       453541153        453564684        453588865        453613036       
453637548        453662397        453687634        453713877        453740417   
    453767576        453794927      442813721        443135769        453373276
       453397440        453421513        453445546        453469660       
453493728        453517427        453541161        453564692        453588873   
    453613044        453637555        453662413        453687642       
453713885        453740425        453767592        453794950      442814372     
  443135827        453373284        453397457        453421521        453445553
       453469678        453493744        453517435        453541179       
453564700        453588881        453613051        453637563        453662421   
    453687659        453713893        453740433        453767600       
453794968      442815445        443135843        453373292        453397465     
  453421539        453445561        453469686        453493751        453517443
       453541187        453564718        453588899        453613069       
453637571        453662439        453687667        453713901        453740441   
    453767618        453794976      442817110        443135876        453373300
       453397473        453421547        453445579        453469694       
453493777        453517450        453541195        453564726        453588907   
    453613077        453637589        453662447        453687675       
453713919        453740458        453767626        453794984      442819009     
  443135926        453373318        453397481        453421554        453445587
       453469702        453493785        453517468        453541203       
453564734        453588915        453613085        453637597        453662454   
    453687733        453713927        453740466        453767634       
453794992      442819215        443136031        453373326        453397499     
  453421562        453445595        453469710        453493793        453517476
       453541211        453564742        453588923        453613093       
453637605        453662462        453687741        453713935        453740474   
    453767642        453795007      442819843        443136247        453373334
       453397507        453421588        453445603        453469728       
453493801        453517484        453541229        453564759        453588931   
    453613101        453637613        453662470        453687758       
453713943        453740482        453767659        453795023      442820361     
  443136270        453373359        453397515        453421604        453445611
       453469736        453493819        453517492        453541237       
453564767        453588949        453613119        453637621        453662488   
    453687774        453713950        453740490        453767667       
453795031      442821310        443136288        453373367        453397523     
  453421612        453445629        453469744        453493827        453517500
       453541245        453564775        453588956        453613127       
453637639        453662496        453687790        453713968        453740516   
    453767675        453795049      442821567        443136304        453373375
       453397531        453421620        453445637        453469751       
453493835        453517518        453541252        453564783        453588964   
    453613135        453637647        453662504        453687808       
453713984        453740524        453767691        453795056      442821971     
  443136429        453373383        453397549        453421638        453445645
       453469769        453493843        453517526        453541260       
453564791        453588972        453613143        453637654        453662512   
    453687816        453713992        453740540        453767725       
453795064      442823514        443136494        453373391        453397556     
  453421646        453445652        453469777        453493850        453517534
       453541278        453564809        453588980        453613150       
453637670        453662520        453687832        453714008        453740565   
    453767733        453795072      442826756        443136502        453373409
       453397564        453421653        453445660        453469785       
453493868        453517542        453541286        453564817        453588998   
    453613168        453637688        453662538        453687840       
453714016        453740573        453767766        453795080      442830774     
  443136536        453373417        453397572        453421661        453445678
       453469793        453493876        453517559        453541294       
453564825        453589004        453613176        453637696        453662546   
    453687857        453714024        453740581        453767774       
453795106      442831095        443136544        453373425        453397580     
  453421679        453445686        453469801        453493884        453517567
       453541302        453564833        453589012        453613184       
453637704        453662553        453687865        453714032        453740599   
    453767782        453795122      442832945        443136627        453373433
       453397598        453421695        453445694        453469819       
453493892        453517575        453541310        453564841        453589020   
    453613192        453637712        453662561        453687873       
453714040        453740607        453767790        453795130      442833125     
  443136643        453373441        453397606        453421703        453445702
       453469827        453493900        453517583        453541328       
453564858        453589038        453613200        453637720        453662579   
    453687881        453714065        453740615        453767808       
453795155      442834560        443136676        453373458        453397614     
  453421711        453445710        453469835        453493918        453517591
       453541336        453564866        453589046        453613218       
453637738        453662587        453687899        453714073        453740623   
    453767816        453795163      442838785        443136684        453373466
       453397622        453421729        453445728        453469843       
453493926        453517609        453541344        453564874        453589053   
    453613226        453637746        453662595        453687907       
453714081        453740631        453767824        453795171      442838793     
  443136692        453373474        453397630        453421737        453445736
       453469850        453493934        453517617        453541351       
453564882        453589061        453613234        453637753        453662603   
    453687915        453714099        453740656        453767832       
453795189      442839247        443136700        453373482        453397648     
  453421745        453445744        453469868        453493942        453517625
       453541369        453564890        453589095        453613242       
453637761        453662611        453687923        453714107        453740664   
    453767840        453795197      442841466        443136874        453373490
       453397655        453421752        453445751        453469876       
453493959        453517633        453541385        453564908        453589103   
    453613259        453637779        453662629        453687931       
453714115        453740672        453767857        453795205      442841896     
  443136924        453373508        453397671        453421760        453445769
       453469884        453493967        453517641        453541393       
453564916        453589111        453613267        453637787        453662637   
    453687949        453714123        453740680        453767873       
453795213      442842605        443136932        453373516        453397689     
  453421778        453445785        453469892        453493975        453517658
       453541401        453564924        453589129        453613275       
453637795        453662645        453687956        453714131        453740698   
    453767881        453795254      442844353        443136965        453373524
       453397697        453421786        453445793        453469900       
453493983        453517666        453541419        453564932        453589137   
    453613283        453637803        453662652        453687964       
453714149        453740706        453767899        453795262      442845152     
  443137047        453373532        453397705        453421794        453445801
       453469918        453493991        453517674        453541427       
453564940        453589145        453613291        453637811        453662660   
    453687972        453714156        453740714        453767907       
453795270      442846788        443137112        453373540        453397713     
  453421802        453445819        453469926        453494007        453517682
       453541435        453564957        453589152        453613309       
453637829        453662678        453687980        453714164        453740722   
    453767915        453795288      442850772        443137260        453373557
       453397721        453421810        453445827        453469934       
453494015        453517690        453541443        453564965        453589160   
    453613317        453637837        453662686        453687998       
453714172        453740748        453767923        453795296      442851101     
  443137302        453373565        453397739        453421828        453445835
       453469942        453494023        453517708        453541450       
453564981        453589178        453613325        453637845        453662694   
    453688004        453714180        453740755        453767931       
453795304      442851457        443137344        453373573        453397747     
  453421836        453445843        453469967        453494031        453517716
       453541468        453564999        453589186        453613333       
453637852        453662702        453688012        453714198        453740763   
    453767949        453795320      442851895        443137385        453373581
       453397754        453421844        453445850        453469975       
453494049        453517724        453541476        453565004        453589194   
    453613341        453637860        453662710        453688020       
453714206        453740771        453767956        453795338      442852182     
  443137419        453373607        453397770        453421851        453445868
       453469983        453494056        453517732        453541484       
453565012        453589202        453613358        453637878        453662728   
    453688038        453714214        453740789        453767964       
453795346      442852539        443137443        453373615        453397788     
  453421869        453445876        453469991        453494064        453517740
       453541492        453565020        453589210        453613366       
453637886        453662736        453687683        453714222        453740797   
    453767972        453795353      442852620        443137500        453373623
       453397796        453421877        453445884        453470015       
453494072        453517757        453541500        453565038        453589228   
    453613374        453637894        453662744        453687691       
453714230        453740805        453767980        453795361      442852976     
  443137518        453373631        453397804        453421885        453445892
       453470023        453494080        453517765        453541518       
453565046        453589236        453613390        453637902        453662751   
    453687709        453714248        453740813        453767998       
453795379      442853305        443137526        453373649        453397812     
  453421893        453445900        453470031        453494098        453517773
       453541526        453565053        453589244        453613408       
453637910        453662769        453687717        453714255        453740821   
    453768004        453795387      442854329        443137534        453373656
       453397820        453421901        453445926        453470049       
453494106        453517781        453541534        453565061        453589251   
    453613416        453637928        453662777        453687725       
453714263        453740839        453768020        453795395      442855201     
  443137542        453373664        453397838        453421919        453445934
       453470072        453494114        453517799        453541542       
453565079        453589269        453613424        453637936        453662785   
    453688848        453714289        453740854        453768038       
453795403      442857918        443137575        453373672        453397846     
  453421927        453445942        453470080        453494122        453517807
       453541559        453565087        453589277        453613432       
453637944        453662793        453688855        453714297        453740870   
    453768046        453795411      442859070        443137666        453373680
       453397853        453421935        453445959        453470098       
453494130        453517815        453541567        453565095        453589285   
    453613440        453637951        453662801        453688863       
453714305        453740888        453768053        453795429      442859229     
  443137674        453373698        453397861        453421943        453445967
       453470106        453494148        453517823        453541575       
453565111        453589293        453613457        453637969        453662819   
    453688871        453714313        453740896        453768061       
453795437      442859765        443137732        453373706        453397879     
  453421950        453445983        453470114        453494155        453517831
       453541583        453565129        453589301        453613465       
453637977        453662827        453688889        453714339        453740904   
    453768087        453795445      442861647        443137799        453373714
       453397887        453421968        453445991        453470122       
453494163        453517849        453541591        453565137        453589319   
    453613473        453637985        453662835        453688905       
453714347        453740912        453768095        453795452      442861720     
  443137849        453373722        453397895        453421984        453446007
       453470130        453494171        453517856        453541609       
453565145        453589327        453613481        453637993        453662843   
    453688913        453714354        453740920        453768103       
453795460      442862876        443137864        453373730        453397903     
  453421992        453446015        453470148        453494189        453517864
       453541617        453565152        453589335        453613499       
453638009        453662850        453688921        453714362        453740938   
    453768111        453795478      442863718        443137880        453373748
       453397911        453422008        453446023        453470155       
453494197        453517872        453541625        453565160        453589343   
    453613507        453638017        453662868        453688939       
453714370        453740946        453768129        453795494      442864211     
  443137922        453373755        453397929        453422016        453446031
       453470171        453494205        453517880        453541633       
453565178        453589350        453613515        453638025        453662934   
    453688947        453714388        453740979        453768137       
453795502      442865564        443137948        453373763        453397937     
  453422024        453446049        453470189        453494213        453517898
       453541641        453565186        453589368        453613523       
453638033        453662942        453688954        453714396        453740987   
    453768145        453795510      442866117        443138011        453373771
       453397945        453422032        453446056        453470197       
453494221        453517906        453541658        453565194        453589376   
    453613531        453638041        453662983        453688962       
453714412        453740995        453768160        453795536      442867503     
  443138110        453373789        453397952        453422040        453446064
       453470213        453494239        453517914        453541666       
453565202        453589384        453613549        453638058        453662991   
    453688970        453714438        453741001        453768178       
453795544      442868493        443138136        453373797        453397960     
  453422057        453446072        453470239        453494247        453517922
       453541674        453565210        453589392        453613556       
453638066        453663007        453688988        453714446        453741019   
    453768186        453795551      442868758        443138193        453373805
       453397978        453422065        453446080        453470247       
453494254        453517930        453541682        453565228        453589400   
    453613564        453638074        453663015        453688996       
453714453        453741027        453768194        453795569      442872289     
  443138201        453373813        453398000        453422073        453446098
       453470254        453494262        453517948        453541690       
453565236        453589418        453613572        453638082        453663031   
    453689002        453714461        453741035        453768202       
453795577      442872958        443138300        453373821        453398018     
  453422081        453446106        453470262        453494270        453517955
       453541708        453565244        453589426        453613580       
453638090        453663049        453689010        453714479        453741043   
    453768210        453795593      442874061        443138334        453373839
       453398026        453422099        453446114        453470270       
453494288        453517963        453541724        453565251        453589434   
    453613598        453638108        453663056        453689028       
453714495        453741050        453768228        453795601      442875514     
  443138425        453373847        453398034        453422107        453446122
       453470288        453494296        453517971        453541732       
453565269        453589442        453613606        453638124        453663064   
    453689036        453714503        453741068        453768236       
453795619      442876421        443138474        453373854        453398042     
  453422115        453446130        453470296        453494304        453517989
       453541740        453565277        453589459        453613614       
453638132        453663072        453689044        453714511        453741084   
    453768244        453795627      442877288        443138482        453373862
       453398059        453422123        453446148        453470304       
453494312        453517997        453541757        453565293        453589467   
    453613622        453638157        453663080        453689069       
453714529        453741092        453768251        453795635      442877304     
  443138573        453373870        453398067        453422131        453446155
       453470312        453494320        453518011        453541765       
453565301        453589475        453613630        453638165        453663098   
    453689077        453714537        453741100        453768269       
453795643      442878443        443138615        453373888        453398075     
  453422149        453446163        453470320        453494338        453518029
       453541773        453565319        453589483        453613648       
453638173        453663106        453689085        453714545        453741118   
    453768285        453795668      442878633        443138656        453373896
       453398083        453422156        453446171        453470338       
453494346        453518037        453541781        453565327        453589491   
    453613655        453638181        453663122        453689093       
453714552        453741126        453768293        453795676      442880472     
  443138672        453373904        453398091        453422164        453446189
       453470346        453494353        453518045        453541799       
453565335        453589509        453613671        453638199        453663130   
    453689101        453714578        453741134        453768301       
453795684      442881678        443138748        453373912        453398109     
  453422172        453446197        453470353        453494361        453518052
       453541807        453565343        453589517        453613697       
453638207        453663148        453689119        453714586        453741142   
    453768319        453795718      442882841        443138813        453373938
       453398117        453422180        453446205        453470361       
453494379        453518060        453541815        453565350        453589533   
    453613705        453638215        453663155        453689135       
453714594        453741159        453768327        453795734      442883567     
  443138821        453373946        453398125        453422198        453446213
       453470379        453494395        453518078        453541823       
453565368        453589541        453613713        453638223        453663163   
    453689143        453714602        453741167        453768335       
453795742      442883617        443138847        453373953        453398133     
  453422206        453446221        453470387        453494403        453518086
       453541831        453565376        453589558        453613721       
453638231        453663189        453689150        453714610        453741175   
    453768343        453795759      442884409        443138854        453373961
       453398141        453422214        453446239        453470395       
453494411        453518094        453541849        453565384        453589566   
    453613739        453638249        453663197        453689168       
453714636        453741191        453768350        453795767      442885216     
  443138870        453373979        453398166        453422222        453446247
       453470403        453494429        453518110        453541856       
453565392        453589574        453613747        453638256        453663205   
    453689184        453714644        453741217        453768368       
453795775      442885257        443138896        453373987        453398174     
  453422230        453446254        453470411        453494437        453518128
       453541864        453565400        453589582        453613762       
453638264        453663213        453689192        453714651        453741225   
    453768400        453795783      442885315        443138938        453373995
       453398182        453422248        453446262        453470429       
453494445        453518136        453541872        453565418        453589590   
    453613770        453638272        453663221        453688053       
453714669        453741233        453768426        453795817      442887709     
  443138946        453374019        453398190        453422255        453446270
       453470437        453494452        453518144        453541880       
453565426        453589608        453613788        453638280        453663239   
    453688061        453714677        453741241        453768434       
453795825      442888640        443138961        453374027        453398208     
  453422263        453446288        453470445        453494460        453518151
       453541898        453565434        453589616        453613796       
453638298        453663247        453688079        453714685        453741258   
    453768442        453795833      442891032        443139001        453374035
       453398216        453422271        453446296        453470460       
453494478        453518169        453541906        453565442        453589624   
    453613804        453638306        453663254        453688087       
453714693        453741266        453768459        453795866      442892089     
  443139126        453374043        453398224        453422289        453446304
       453470478        453494486        453518177        453541914       
453565459        453589632        453613812        453638314        453663262   
    453688095        453714701        453741274        453768467       
453795874      442892428        443139175        453374050        453398232     
  453422297        453446312        453470486        453494494        453518185
       453541922        453565467        453589657        453613820       
453638322        453663270        453688103        453714719        453741282   
    453768475        453795882      442892501        443139191        453374068
       453398240        453422305        453446320        453470494       
453494502        453518193        453541930        453565475        453589665   
    453613846        453638330        453663288        453688111       
453714727        453741290        453768483        453795890      442893285     
  443139233        453374076        453398257        453422313        453446338
       453470502        453494510        453518201        453541948       
453565483        453589673        453613853        453638348        453663304   
    453688129        453714743        453741308        453768491       
453795908      442893525        443139282        453374092        453398265     
  453422321        453446346        453470510        453494528        453518227
       453541955        453565491        453589681        453613861       
453638355        453663312        453688137        453714750        453741316   
    453768509        453795916      442898524        443139324        453374100
       453398281        453422339        453446353        453470528       
453494536        453518235        453541963        453565509        453589699   
    453613879        453638363        453663320        453688145       
453714768        453741324        453768517        453795924   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442898706        443139381        453374118        453398299       
453422347        453446361        453470536        453494551        453518243   
    453541971        453565517        453589707        453613887       
453638371        453663338        453688152        453714776        453741332   
    453768525        453795932      442900288        443139399        453374126
       453398307        453422354        453446379        453470544       
453494569        453518250        453541989        453565525        453589715   
    453613895        453638389        453663346        453688160       
453714784        453741357        453768533        453795940      442900346     
  443139423        453374134        453398315        453422362        453446387
       453470551        453494577        453518268        453541997       
453565533        453589723        453613903        453638397        453663353   
    453688178        453714792        453741365        453768558       
453795957      442901815        443139472        453374142        453398323     
  453422370        453446395        453470569        453494585        453518276
       453542003        453565541        453589731        453613911       
453638405        453663379        453688186        453714800        453741381   
    453768566        453795965      442901948        443139662        453374159
       453398331        453422388        453446452        453470577       
453494593        453518284        453542011        453565558        453589749   
    453613937        453638413        453663387        453688194       
453714818        453741399        453768582        453795973      442907010     
  443139696        453374167        453398349        453422396        453446460
       453470585        453494619        453518292        453542029       
453565566        453589756        453613945        453638421        453663395   
    453688202        453714826        453741407        453768590       
453795981      442907606        443139738        453374175        453398356     
  453422404        453446478        453470593        453494627        453518300
       453542037        453565574        453589764        453613952       
453638439        453663403        453688210        453714834        453741415   
    453768616        453795999      442908851        443139910        453374183
       453398364        453422412        453446486        453470601       
453494635        453518318        453542045        453565582        453589772   
    453613960        453638447        453663411        453688228       
453714842        453741423        453768624        453796005      442909347     
  443140017        453374191        453398372        453422420        453446494
       453470619        453494643        453518326        453542052       
453565590        453589780        453613978        453638454        453663429   
    453688236        453714859        453741449        453768632       
453796021      442910469        443140033        453374209        453398380     
  453422438        453446502        453470627        453494650        453518334
       453542060        453565608        453589798        453613986       
453638462        453663437        453688244        453714867        453741456   
    453768640        453796047      442911491        443140082        453374217
       453398398        453422446        453446528        453470635       
453494668        453518342        453542078        453565616        453589806   
    453613994        453638470        453663445        453688251       
453714875        453741464        453768657        453796062      442912077     
  443140132        453374225        453398422        453422453        453446536
       453470643        453494676        453518359        453542086       
453565624        453589814        453614000        453638496        453663452   
    453688269        453714883        453741472        453768665       
453796070      442912192        443140389        453374233        453398430     
  453422461        453446544        453470668        453494684        453518367
       453542094        453565632        453589822        453614018       
453638512        453663460        453688277        453714891        453741480   
    453768673        453796088      442912259        443140413        453374241
       453398448        453422479        453446551        453470676       
453494692        453518375        453542102        453565640        453589848   
    453614026        453638520        453663478        453688285       
453714917        453741498        453768681        453796096      442912440     
  443140520        453374258        453398455        453422487        453446569
       453470684        453494700        453518383        453542110       
453565657        453589855        453614034        453638538        453663486   
    453688293        453714925        453741514        453768699       
453796104      442912937        443140546        453374266        453398463     
  453422495        453446577        453470692        453494718        453518391
       453542136        453565665        453589863        453614042       
453638546        453663494        453688301        453714933        453741530   
    453768707        453796112      442913562        443140603        453374274
       453398471        453422503        453446585        453470700       
453494726        453518409        453542144        453565673        453589871   
    453614059        453638553        453663510        453688319       
453714941        453741548        453768715        453796120      442915278     
  443140611        453374282        453398489        453422511        453446593
       453470718        453494734        453518417        453542151       
453565681        453589889        453614067        453638561        453663528   
    453688327        453714958        453741563        453768723       
453796138      442915450        443140637        453374290        453398497     
  453422529        453446601        453470726        453494742        453518425
       453542169        453565699        453589897        453614075       
453638579        453663536        453688335        453714966        453741571   
    453768731        453796146      442916854        443140710        453374308
       453398505        453422537        453446619        453470734       
453494759        453518433        453542177        453565707        453589905   
    453614083        453638587        453663544        453688343       
453714982        453741589        453768749        453796153      442919247     
  443140736        453374324        453398513        453422545        453446627
       453470742        453494767        453518441        453542185       
453565715        453589913        453614091        453638595        453663551   
    453688368        453714990        453741597        453768756       
453796161      442923900        443140876        453374332        453398521     
  453422552        453446635        453470759        453494775        453518458
       453542193        453565723        453589921        453614109       
453638603        453663569        453688376        453715005        453741605   
    453768764        453796179      442924775        443140892        453374340
       453398539        453422560        453446643        453470775       
453494783        453518466        453542201        453565731        453589939   
    453614125        453638611        453663577        453688384       
453715013        453741613        453768772        453796187      442925475     
  443140926        453374357        453398547        453422578        453446650
       453470783        453494791        453518474        453542219       
453565749        453589947        453614133        453638629        453663593   
    453688392        453715021        453741621        453768780       
453796195      442926515        443141023        453374365        453398554     
  453422586        453446668        453470809        453494809        453518482
       453542227        453565756        453589954        453614141       
453638637        453663601        453688400        453715039        453741639   
    453768798        453796203      442927893        443141056        453374373
       453398562        453422594        453446676        453470817       
453494817        453518490        453542235        453565764        453589962   
    453614158        453638645        453663619        453688418       
453715054        453741647        453768806        453796211      442928487     
  443141130        453374381        453398570        453422602        453446684
       453470825        453494825        453518508        453542243       
453565772        453589970        453614166        453638652        453663627   
    453688426        453715062        453741654        453768830       
453796229      442929493        443141148        453374399        453398588     
  453422610        453446700        453470833        453494833        453518516
       453542250        453565780        453589988        453614174       
453638660        453663635        453688434        453715070        453741662   
    453768848        453796237      442930483        443141155        453374407
       453398596        453422628        453446718        453470841       
453494841        453518524        453542268        453565806        453589996   
    453614182        453638678        453663643        453688459       
453715088        453741670        453768855        453796245      442930582     
  443141221        453374415        453398604        453422636        453446726
       453470866        453494858        453518532        453542276       
453565814        453590002        453614190        453638694        453663650   
    453688467        453715096        453741688        453768871       
453796252      442930962        443141247        453374423        453398612     
  453422644        453446734        453470874        453494866        453518540
       453542284        453565822        453590010        453614208       
453638702        453663668        453688475        453715104        453741696   
    453768889        453796260      442931275        443141502        453374431
       453398620        453422651        453446742        453470882       
453494874        453518557        453542292        453565830        453590028   
    453614216        453638710        453663676        453688483       
453715112        453741704        453768897        453796294      442932265     
  443141577        453374449        453398638        453422669        453446759
       453470890        453494882        453518565        453542300       
453565855        453590044        453614224        453638728        453663692   
    453688491        453715120        453741712        453768905       
453796310      442934139        443141676        453374456        453398646     
  453422677        453446767        453470908        453494890        453518573
       453542318        453565863        453590051        453614232       
453638736        453663700        453688509        453715138        453741720   
    453768913        453796344      442936779        443141734        453374464
       453398653        453422685        453446403        453470916       
453494908        453518581        453542326        453565871        453590069   
    453614240        453638744        453663718        453688517       
453715146        453741738        453768921        453796351      442938726     
  443141767        453374472        453398661        453422693        453446411
       453470924        453494916        453518599        453542342       
453565889        453590077        453614257        453638751        453663734   
    453688533        453715153        453741753        453768939       
453796369      442939393        443141791        453374480        453398679     
  453422701        453446429        453470932        453494924        453518607
       453542359        453565897        453590085        453614265       
453638769        453663742        453688541        453715161        453741761   
    453768947        453796385      442941241        443141809        453374498
       453398687        453422719        453446437        453470940       
453494932        453518615        453542367        453565905        453590093   
    453614273        453638777        453663759        453688558       
453715179        453741779        453768962        453796393      442942678     
  443141882        453374506        453398695        453422727        453446445
       453470957        453494957        453518623        453542375       
453565913        453590119        453614281        453638785        453663767   
    453688574        453715187        453741795        453768996       
453796401      442945960        443141916        453374514        453398703     
  453422735        453447633        453470965        453494965        453518631
       453542383        453565921        453590127        453614307       
453638793        453663775        453688582        453715195        453741811   
    453769002        453796419      442946810        443141965        453374530
       453398711        453422743        453447641        453470973       
453494973        453518649        453542391        453565939        453590135   
    453614315        453638801        453663783        453688590       
453715203        453741829        453769010        453796427      442947701     
  443141981        453374548        453398729        453422750        453447658
       453470981        453494981        453518656        453542409       
453565947        453590143        453614323        453638819        453663791   
    453688616        453715211        453741837        453769028       
453796435      442947750        443142005        453374555        453398737     
  453422768        453447666        453471005        453494999        453518664
       453542417        453565954        453590150        453614331       
453638827        453663809        453688624        453715229        453741845   
    453769036        453796443      442948253        443142104        453374563
       453398745        453422776        453447674        453471013       
453495004        453518672        453542425        453565962        453590168   
    453614349        453638835        453663817        453688632       
453715237        453741852        453769044        453796468      442953816     
  443142153        453374571        453398752        453422792        453447682
       453471021        453495012        453518680        453542433       
453565970        453590176        453614356        453638843        453663825   
    453688640        453715245        453741878        453769069       
453796476      442955738        443142211        453374589        453398760     
  453422800        453447690        453471039        453495046        453518698
       453542441        453565988        453590184        453614364       
453638850        453663833        453688657        453715252        453741886   
    453769077        453796484      442957569        443142237        453374597
       453398778        453422818        453447708        453471047       
453495053        453518706        453542458        453565996        453590200   
    453614372        453638868        453663841        453688665       
453715260        453741894        453769085        453796500      442958161     
  443142278        453374605        453398786        453422834        453447716
       453471054        453495061        453518714        453542466       
453566002        453590218        453614380        453638876        453663858   
    453688673        453715278        453741902        453769093       
453796518      442958245        443142294        453374613        453398794     
  453422842        453447724        453471062        453495079        453518722
       453542474        453566010        453590226        453614398       
453638884        453663866        453688681        453715286        453741910   
    453769101        453796526      442958450        443142328        453374621
       453398802        453422859        453447732        453471070       
453495087        453518730        453542482        453566028        453590234   
    453614406        453638892        453663874        453688699       
453715294        453741928        453769119        453796534      442958575     
  443142369        453374639        453398810        453422867        453447740
       453471088        453495095        453518748        453542490       
453566036        453590242        453614414        453638900        453663882   
    453688707        453715302        453741936        453769127       
453796542      442959839        443142377        453374647        453398828     
  453422875        453447757        453471104        453495103        453518755
       453542508        453566044        453590267        453614422       
453638918        453663890        453688715        453715310        453741944   
    453769135        453796559      442959987        443142427        453374654
       453398836        453422883        453447765        453471112       
453495111        453518771        453542516        453566051        453590283   
    453614430        453638926        453663908        453688723       
453715328        453741951        453769143        453796575      442960480     
  443142484        453374662        453398844        453422891        453447773
       453471120        453495129        453518789        453542524       
453566069        453590309        453614448        453638934        453663916   
    453688731        453715336        453741969        453769168       
453796591      442961652        443142500        453374670        453398851     
  453422909        453447781        453471138        453495137        453518797
       453542532        453566077        453590325        453614463       
453638942        453663924        453688749        453715351        453741977   
    453769176        453796617      442961728        443142534        453374688
       453398869        453422917        453447807        453471146       
453495145        453518805        453542540        453566085        453590333   
    453614471        453639007        453663932        453688756       
453715369        453741985        453769184        453796625      442962106     
  443142559        453374704        453398885        453422925        453447815
       453471153        453495152        453518813        453542557       
453566093        453590341        453614489        453639015        453663940   
    453688764        453715377        453741993        453769192       
453796633      442962718        443142674        453374712        453398893     
  453422933        453447823        453471161        453495160        453518821
       453542565        453566101        453590358        453614497       
453639031        453663965        453688772        453715385        453742025   
    453769200        453796641      442963724        443142732        453374720
       453398901        453422941        453447831        453471179       
453495178        453518839        453542573        453566119        453590366   
    453614505        453639049        453663973        453688780       
453715393        453742033        453769226        453796658      442964987     
  443142872        453374738        453398927        453422958        453447849
       453471187        453495186        453518847        453542581       
453566127        453590374        453614513        453638959        453663981   
    453688798        453715419        453742041        453769234       
453796666      442966438        443142963        453374746        453398935     
  453422966        453447856        453471195        453495194        453518854
       453542599        453566135        453590382        453614521       
453638975        453663999        453688806        453715427        453742058   
    453769242        453796682      442966883        443142989        453374753
       453398943        453422982        453447864        453471203       
453495202        453518862        453542607        453566143        453590390   
    453614539        453638983        453664005        453688814       
453715435        453742066        453769259        453796708      442966917     
  443143029        453374761        453398950        453422990        453447872
       453471211        453495210        453518870        453542615       
453566168        453590408        453614554        453638991        453664013   
    453688822        453715443        453742074        453769283       
453796716      442967550        443143037        453374779        453398968     
  453423006        453447880        453471229        453495228        453518888
       453542623        453566176        453590416        453614562       
453639056        453664021        453689200        453715450        453742108   
    453769309        453796732      442967931        443143052        453374787
       453398976        453423014        453447898        453471237       
453495236        453518896        453542631        453566184        453590424   
    453614570        453639064        453664039        453689218       
453715468        453742116        453769317        453796740      442968053     
  443143060        453374795        453398984        453423022        453447906
       453471245        453495244        453518904        453542649       
453566192        453590432        453614588        453639072        453664047   
    453689226        453715476        453742124        453769325       
453796757      442968673        443143078        453374803        453398992     
  453423030        453447914        453471252        453495251        453518912
       453542656        453566200        453590440        453614604       
453639080        453664054        453689242        453715484        453742132   
    453769333        453796765      442969341        443143094        453374829
       453399008        453423055        453447922        453471260       
453495269        453518920        453542664        453566218        453590457   
    453614620        453639098        453664062        453689259       
453715492        453742140        453769358        453796773      442969861     
  443143128        453374837        453399016        453423063        453447930
       453471278        453495277        453518938        453542672       
453566226        453590465        453614638        453639106        453664070   
    453689267        453715526        453742157        453769366       
453796781      442970992        443143144        453374845        453399024     
  453423071        453447948        453471286        453495285        453518946
       453542680        453566234        453590473        453614646       
453639114        453664088        453689275        453715534        453742165   
    453769374        453796799      442971057        443143201        453374852
       453399032        453423089        453447955        453471294       
453495293        453518953        453542698        453566242        453590481   
    453614653        453639122        453664096        453689283       
453715542        453742173        453769390        453796815      442971776     
  443143227        453374860        453399057        453423097        453447963
       453471302        453495301        453518961        453542706       
453566259        453590499        453614661        453639130        453664104   
    453689291        453715559        453742181        453769408       
453796831      442972295        443143235        453374878        453399065     
  453423105        453447971        453471310        453495319        453518979
       453542714        453566267        453590507        453614679       
453639148        453664112        453689317        453715567        453742199   
    453769416        453796849      442972360        443143243        453374886
       453399073        453423113        453447989        453471328       
453495327        453518987        453542722        453566275        453590515   
    453614687        453639155        453664120        453689325       
453715575        453742207        453769424        453796856      442973772     
  443143250        453374894        453399081        453423121        453447997
       453471336        453495335        453518995        453542730       
453566283        453590523        453614695        453639163        453664146   
    453689333        453715609        453742215        453769440       
453796864      442974127        443143284        453374902        453399099     
  453423139        453446775        453471344        453495343        453519001
       453542748        453566291        453590531        453614703       
453639171        453664153        453689341        453715625        453742223   
    453769457        453796872      442974580        443143300        453374910
       453399107        453423147        453446783        453471351       
453495368        453519019        453542755        453566309        453590549   
    453614711        453639189        453664161        453689358       
453715658        453742249        453769465        453796880      442976056     
  443143359        453374928        453399115        453423154        453446791
       453471369        453495376        453519027        453542763       
453566317        453590556        453614729        453639197        453664179   
    453689374        453715666        453742264        453769481       
453796906      442977138        443143375        453374936        453399123     
  453423162        453446817        453471377        453495384        453519035
       453542771        453566325        453590564        453614737       
453639205        453664187        453689382        453715674        453742272   
    453769499        453796914      442977211        443143383        453374944
       453399131        453423170        453446825        453471385       
453495392        453519043        453542789        453566333        453590572   
    453614745        453639213        453664203        453689390       
453715682        453742280        453769507        453796922      442977781     
  443143417        453374951        453399149        453423188        453446833
       453471393        453495400        453519050        453542797       
453566341        453590580        453614752        453639221        453664211   
    453689408        453715708        453742298        453769515       
453796930      442978201        443143581        453374969        453399156     
  453423196        453446841        453471401        453495418        453519068
       453542805        453566358        453590598        453614760       
453639247        453664229        453689416        453715740        453742306   
    453769531        453796948      442979266        443143599        453374977
       453399164        453423204        453446858        453471419       
453495426        453519076        453542813        453566366        453590606   
    453614778        453639254        453664237        453689424       
453715765        453742314        453769549        453796955   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442980629        443143631        453374985        453399172       
453423212        453446866        453471435        453495434        453519084   
    453542821        453566374        453590614        453614786       
453639262        453664245        453689432        453715773        453742322   
    453769556        453796963      442980751        443143649        453374993
       453399198        453423220        453446874        453471443       
453495442        453519092        453542839        453566382        453590622   
    453614794        453639270        453664252        453689440       
453715799        453742330        453769564        453796971      442981155     
  443143714        453375008        453399206        453423238        453446882
       453471450        453495459        453519100        453542847       
453566390        453590630        453614802        453639288        453664260   
    453689457        453715807        453742348        453769572       
453796997      442984043        443143797        453375024        453399214     
  453423246        453446890        453471468        453495467        453519118
       453542854        453566408        453590648        453614810       
453639296        453664286        453689465        453715815        453742355   
    453769580        453797003      442985222        443143805        453375040
       453399222        453423253        453446908        453471476       
453495475        453519126        453542862        453566416        453590655   
    453614828        453639304        453664294        453689473       
453715823        453742363        453769598        453797011      442985792     
  443143847        453375057        453399230        453423261        453446916
       453471484        453495483        453519134        453542870       
453566424        453590663        453614836        453639312        453664302   
    453689481        453715831        453742371        453769606       
453797029      442986907        443143920        453375065        453399248     
  453423279        453446924        453471492        453495491        453519142
       453542888        453566432        453590705        453614844       
453639320        453664310        453689499        453715849        453742389   
    453769614        453797037      442988069        443143953        453375073
       453399255        453423287        453446932        453471500       
453495509        453519159        453542896        453566440        453590713   
    453614851        453639338        453664328        453689507       
453715856        453742397        453769622        453797045      442988135     
  443144068        453375099        453399263        453423295        453446940
       453471518        453495517        453519167        453542904       
453566465        453590721        453614869        453639353        453664336   
    453689515        453715864        453742405        453769630       
453797052      442988515        443144142        453375107        453399271     
  453423303        453446957        453471526        453495525        453519175
       453542912        453566473        453590739        453614877       
453639361        453664344        453689523        453715872        453742413   
    453769648        453797078      442988531        443144233        453375115
       453399289        453423311        453446965        453471534       
453495533        453519183        453542920        453566481        453590747   
    453614885        453639379        453664351        453689531       
453715880        453742421        453769655        453797094      442989158     
  443144258        453375123        453399297        453423329        453446973
       453471542        453495541        453519191        453542938       
453566499        453590754        453614893        453639395        453664369   
    453689549        453715898        453742439        453769663       
453797102      442989562        443144316        453375131        453399305     
  453423337        453446981        453471559        453495558        453519209
       453542946        453566507        453590770        453614901       
453639403        453664377        453689564        453715906        453742447   
    453769671        453797110      442990735        443144399        453375149
       453399313        453423345        453446999        453471567       
453495566        453519217        453542953        453566515        453590796   
    453614919        453639411        453664385        453689572       
453715914        453742454        453769689        453797144      442991170     
  443144548        453375156        453399321        453423352        453447005
       453471575        453495574        453519225        453542961       
453566523        453590804        453614927        453639429        453664393   
    453689580        453715922        453742462        453769697       
453797151      442992269        443144589        453375164        453399339     
  453423360        453447013        453471583        453495582        453519233
       453542979        453566531        453590812        453614935       
453639437        453664401        453689598        453715930        453742470   
    453769705        453797169      442996567        443144639        453375172
       453399347        453423378        453447021        453471591       
453495590        453519241        453542987        453566549        453590820   
    453614943        453639445        453664419        453689606       
453715948        453742488        453769713        453797177      442998209     
  443144654        453375180        453399354        453423386        453447039
       453471609        453495608        453519258        453542995       
453566556        453590838        453614950        453639452        453664427   
    453689614        453715955        453742496        453769721       
453797185      443002621        443144662        453375214        453399362     
  453423394        453447054        453471625        453495616        453519266
       453543001        453566572        453590846        453614968       
453639460        453664435        453689622        453715963        453742504   
    453769747        453797193      443003488        443144761        453375222
       453399370        453423402        453447062        453471633       
453495624        453519274        453543019        453566580        453590853   
    453614976        453639478        453664443        453689630       
453715971        453742512        453769754        453797201      443003728     
  443144811        453375230        453399388        453423410        453447070
       453471641        453495632        453519282        453543027       
453566598        453590861        453614984        453639486        453664450   
    453689648        453715989        453742520        453769762       
453797219      443004726        443144837        453375248        453399396     
  453423428        453447088        453471658        453495640        453519290
       453543035        453566606        453590879        453614992       
453639494        453664468        453689655        453716011        453742538   
    453769770        453797227      443006184        443144845        453375255
       453399404        453423436        453447096        453471666       
453495657        453519308        453543043        453566614        453590887   
    453615007        453639502        453664476        453689671       
453716029        453742546        453769788        453797235      443008057     
  443145024        453375263        453399412        453423444        453447104
       453471674        453495665        453519316        453543050       
453566622        453590895        453615031        453639510        453664484   
    453689689        453716037        453742553        453769796       
453797243      443008453        443145065        453375271        453399420     
  453423451        453447112        453471682        453495673        453519324
       453543068        453566630        453590903        453615049       
453639528        453664492        453689697        453716045        453742561   
    453769804        453797250      443011549        443145081        453375289
       453399438        453423469        453447120        453471690       
453495681        453519332        453543076        453566655        453590911   
    453615056        453639536        453664500        453689705       
453716052        453742587        453769812        453797268      443011747     
  443145099        453375297        453399446        453423477        453447138
       453471708        453495699        453519340        453543084       
453566663        453590929        453615064        453639544        453664518   
    453689713        453716060        453742595        453769820       
453797276      443012836        443145115        453375305        453399453     
  453423485        453447146        453471716        453495707        453519357
       453543092        453566689        453590937        453615072       
453639551        453664526        453689721        453716078        453742611   
    453769838        453797284      443013107        443145123        453375313
       453399461        453423493        453447153        453471724       
453495715        453519365        453543100        453566697        453590945   
    453615080        453639569        453664534        453689739       
453716086        453742629        453769846        453797292      443015292     
  443145222        453375321        453399479        453423501        453447161
       453471732        453495723        453519373        453543118       
453566705        453590952        453615098        453639577        453664542   
    453689747        453716094        453742637        453769853       
453797300      443016555        443145305        453375339        453399487     
  453423519        453447179        453471740        453495731        453519381
       453543126        453566713        453590960        453615106       
453639585        453664559        453689754        453716128        453742645   
    453769861        453797318      443016894        443145420        453375347
       453399495        453423527        453447187        453471757       
453495749        453519399        453543134        453566721        453590978   
    453615114        453639601        453664567        453689770       
453716136        453742652        453769887        453797326      443018403     
  443145537        453375354        453399503        453423535        453447195
       453471765        453495756        453519407        453543142       
453566739        453590986        453615122        453639619        453664575   
    453689788        453716144        453742660        453769895       
453797334      443018437        443145552        453375362        453399511     
  453423543        453447203        453471773        453495764        453519415
       453543159        453566747        453590994        453615130       
453639627        453664583        453689796        453716151        453742678   
    453769903        453797367      443020912        443145644        453375370
       453399529        453423550        453447211        453471781       
453495772        453519423        453543167        453566754        453591000   
    453615148        453639635        453664591        453689804       
453716169        453742694        453769911        453797375      443022025     
  443145651        453375388        453399537        453423568        453447229
       453471799        453495780        453519431        453543175       
453566762        453591018        453615155        453639643        453664609   
    453689812        453716177        453742702        453769937       
453797383      443022835        443145677        453375396        453399545     
  453423576        453447237        453471807        453495798        453519456
       453543183        453566770        453591026        453615163       
453639650        453664617        453689838        453716185        453742728   
    453769945        453797391      443024641        443145818        453375404
       453399552        453423584        453447245        453471815       
453495814        453519464        453543191        453566788        453591034   
    453615171        453639668        453664625        453689846       
453716201        453742736        453769952        453797417      443024682     
  443145834        453375412        453399560        453423600        453447260
       453471823        453495822        453519472        453543209       
453566796        453591042        453615189        453639676        453664633   
    453689853        453716219        453742744        453769960       
453797425      443024922        443145875        453375420        453399578     
  453423618        453447278        453471831        453495830        453519480
       453543217        453566804        453591059        453615197       
453639684        453664641        453689861        453716227        453742751   
    453769978        453797433      443025655        443145982        453375438
       453399586        453423626        453447286        453471849       
453495848        453519498        453543225        453566812        453591067   
    453615205        453639692        453664658        453689879       
453716235        453742769        453769986        453797441      443025770     
  443146022        453375453        453399594        453423634        453447294
       453471864        453495855        453519506        453543233       
453566820        453591075        453615221        453639700        453664666   
    453689895        453716243        453742777        453769994       
453797458      443026463        443146030        453375461        453399602     
  453423642        453447302        453471872        453495863        453519514
       453543241        453566838        453591083        453615239       
453639726        453664674        453689903        453716250        453742785   
    453770000        453797466      443026471        443146048        453375479
       453399610        453423659        453447310        453471880       
453495871        453519522        453543258        453566846        453591091   
    453615247        453639734        453664682        453689911       
453716268        453742801        453770018        453797474      443026505     
  443146063        453375487        453399636        453423667        453447328
       453471898        453495889        453519530        453543266       
453566853        453591109        453615254        453639742        453664690   
    453689929        453716276        453742819        453770026       
453797490      443026521        443146071        453375495        453399644     
  453423675        453447336        453471906        453495913        453519548
       453543274        453566861        453591117        453615262       
453639759        453664708        453689937        453716292        453742827   
    453770034        453797508      443026554        443146089        453375503
       453399651        453423683        453447344        453471922       
453495921        453519555        453543282        453566879        453591125   
    453615270        453639767        453664716        453689945       
453716318        453742850        453770042        453797516      443026570     
  443146139        453375511        453399669        453423691        453447351
       453471930        453495939        453519563        453543290       
453566887        453591133        453615296        453639775        453664732   
    453689952        453716326        453742868        453770059       
453797524      443026612        443146147        453375529        453399677     
  453423709        453447377        453471948        453495947        453519571
       453543308        453566895        453591141        453615304       
453639783        453664740        453689978        453716342        453742884   
    453770075        453797532      443026737        443146162        453375537
       453399693        453423717        453447385        453471955       
453495954        453519589        453543316        453566903        453591158   
    453615312        453639791        453664765        453689986       
453716359        453742892        453770083        453797540      443026760     
  443146170        453375545        453399701        453423725        453447393
       453471963        453495962        453519597        453543324       
453566911        453591166        453615320        453639809        453664773   
    453689994        453716367        453742900        453770091       
453797557      443026802        443146212        453375552        453399719     
  453423733        453447401        453471971        453495970        453519605
       453543332        453566929        453591174        453615338       
453639817        453664781        453690000        453716375        453742918   
    453770109        453797565      443026836        443146220        453375560
       453399727        453423741        453447419        453471989       
453495988        453519613        453543340        453566937        453591190   
    453615346        453639825        453664799        453690018       
453716383        453742926        453770117        453797581      443026976     
  443146279        453375578        453399735        453423758        453447427
       453471997        453495996        453519621        453543357       
453566945        453591208        453615353        453639833        453664807   
    453690026        453716391        453742934        453770125       
453797599      443026992        443146287        453375586        453399743     
  453423766        453447435        453472003        453496002        453519639
       453543365        453566952        453591216        453615361       
453639841        453664815        453690042        453716409        453742942   
    453770133        453797607      443027016        443146295        453375594
       453399750        453423774        453447443        453472011       
453496010        453519647        453543373        453566960        453591232   
    453615379        453639858        453664831        453690059       
453716417        453742959        453770141        453797623      443027099     
  443146402        453375602        453399784        453423782        453447468
       453472029        453496028        453519654        453543381       
453566978        453591240        453615387        453639866        453664849   
    453690067        453716433        453742967        453770166       
453797631      443027115        443146428        453375610        453399792     
  453423790        453447476        453472037        453496036        453519662
       453543407        453566986        453591257        453615395       
453639874        453664856        453690075        453716458        453742975   
    453770190        453797656      443027180        443146444        453375628
       453399800        453423808        453447484        453472045       
453496044        453519688        453543415        453567000        453591265   
    453615403        453639882        453664864        453690083       
453716466        453742983        453770208        453797664      443027289     
  443146493        453375636        453399818        453423816        453447492
       453472052        453496051        453519696        453543423       
453567018        453591273        453615411        453639890        453664872   
    453690091        453716474        453742991        453770216       
453797672      443027297        443146501        453375644        453399826     
  453423824        453447500        453472060        453496069        453519704
       453543431        453567026        453591281        453615429       
453639908        453664880        453690109        453716482        453743007   
    453770224        453797680      443027321        443146535        453375669
       453399834        453423840        453447518        453472078       
453496077        453519712        453543449        453567034        453591299   
    453615437        453639916        453664898        453690117       
453716490        453743015        453770232        453797706      443027438     
  443146568        453375677        453399842        453423857        453447526
       453472086        453496085        453519720        453543456       
453567042        453591307        453615445        453639924        453664914   
    453690125        453716508        453743023        453770273       
453797714      443027586        443146626        453375685        453399859     
  453423865        453447534        453472094        453496093        453519738
       453543464        453567059        453591315        453615452       
453639932        453664922        453690133        453716524        453743031   
    453770281        453797722      443027719        443146634        453375693
       453399867        453423873        453447559        453472102       
453496101        453519746        453543472        453567067        453591323   
    453615460        453639940        453664930        453690141       
453716532        453743049        453770299        453797748      443027909     
  443146816        453375701        453399875        453423881        453447567
       453472110        453496119        453519753        453543480       
453567075        453591331        453615478        453639957        453664948   
    453690158        453716540        453743056        453770307       
453797755      443027933        443146840        453375719        453399883     
  453423899        453447575        453472128        453496127        453519761
       453543498        453567083        453591349        453615486       
453639965        453664955        453690166        453716557        453743064   
    453770315        453797763      443027958        443146907        453375727
       453399891        453423907        453447583        453472136       
453496135        453519779        453543506        453567091        453591356   
    453615494        453639973        453664963        453690174       
453716573        453743072        453770323        453797771      443027982     
  443146980        453375735        453399909        453423915        453447591
       453472144        453496143        453519787        453543514       
453567109        453591364        453615502        453639981        453664971   
    453690182        453716581        453743080        453770331       
453797789      443028006        443147012        453375743        453399917     
  453423923        453447609        453472151        453496150        453519795
       453543522        453567117        453591372        453615510       
453639999        453664989        453690190        453716599        453743098   
    453770349        453797805      443028055        443147160        453375750
       453399925        453423931        453447617        453472169       
453496168        453519803        453543530        453567125        453591380   
    453615528        453640013        453664997        453690208       
453716607        453743106        453770356        453797813      443028063     
  443147186        453375768        453399941        453423949        453447625
       453472177        453496176        453519811        453543548       
453567133        453591398        453615536        453640021        453665002   
    453690232        453716615        453743114        453770364       
453797821      443028212        443147236        453375776        453399958     
  453423956        453448003        453472185        453496184        453519829
       453543555        453567141        453591406        453615544       
453640039        453665010        453690240        453716623        453743130   
    453770372        453797839      443028287        443147319        453375784
       453399966        453423964        453448011        453472193       
453496192        453519837        453543563        453567158        453591414   
    453615551        453640047        453665028        453690257       
453716631        453743148        453770380        453797847      443028295     
  443147368        453375792        453399974        453423972        453448029
       453472201        453496200        453519845        453543571       
453567166        453591422        453615569        453640054        453665036   
    453690265        453716649        453743163        453770398       
453797854      443028311        443147384        453375800        453399982     
  453423980        453448037        453472219        453496218        453519852
       453543589        453567174        453591430        453615577       
453640062        453665044        453690273        453716656        453743171   
    453770406        453797862      443028329        443147475        453375818
       453399990        453423998        453448045        453472227       
453496226        453519860        453543597        453567182        453591448   
    453615585        453640070        453665051        453690281       
453716664        453743189        453770422        453797870      443028337     
  443147624        453375826        453400004        453424004        453448052
       453472235        453496234        453519878        453543613       
453567190        453591455        453615593        453640088        453665069   
    453690299        453716672        453743197        453770448       
453797888      443028360        443147657        453375834        453400012     
  453424012        453448060        453472243        453496242        453519886
       453543621        453567208        453591463        453615601       
453640104        453665077        453690315        453716680        453743205   
    453770455        453797896      443028410        443147681        453375842
       453400038        453424020        453448078        453472250       
453496259        453519894        453543639        453567216        453591471   
    453615619        453640112        453665085        453690323       
453716698        453743213        453770471        453797904      443028469     
  443147756        453375859        453400046        453424038        453448086
       453472268        453496267        453519902        453543647       
453567224        453591489        453615627        453640120        453665093   
    453690331        453716714        453743221        453770489       
453797912      443028543        443147871        453375867        453400053     
  453424046        453448094        453472276        453496275        453519910
       453543654        453567232        453591497        453615635       
453640138        453665101        453690349        453716722        453743239   
    453770497        453797920      443028584        443147905        453375875
       453400061        453424053        453448102        453472284       
453496283        453519928        453543662        453567240        453591505   
    453615643        453640146        453665119        453690356       
453716748        453743247        453770513        453797938   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443028659        443148028        453375883        453400079       
453424061        453448110        453472292        453496291        453519936   
    453543670        453567257        453591513        453615650       
453640153        453665127        453690364        453716755        453743254   
    453770521        453797946      443028667        443148077        453375891
       453400087        453424079        453448128        453472300       
453496309        453519944        453543688        453567265        453591521   
    453615668        453640161        453665135        453690372       
453716763        453743262        453770547        453797953      443028766     
  443148093        453375909        453400095        453424087        453448136
       453472318        453496317        453519951        453543696       
453567273        453591539        453615684        453640187        453665143   
    453690380        453716771        453743270        453770562       
453797961      443028774        443148184        453375917        453400103     
  453424095        453448144        453472326        453496333        453519977
       453543704        453567281        453591547        453615692       
453640195        453665150        453690398        453716797        453743288   
    453770570        453797979      443028873        443148234        453375925
       453400111        453424103        453448151        453472342       
453496341        453519985        453543712        453567299        453591554   
    453615700        453640203        453665168        453690406       
453716805        453743304        453770588        453797987      443028899     
  443148242        453375933        453400129        453424111        453448169
       453472359        453496366        453519993        453543720       
453567307        453591562        453615718        453640211        453665176   
    453690414        453716813        453743312        453770596       
453797995      443028931        443148267        453375941        453400137     
  453424129        453448177        453472367        453496374        453520017
       453543738        453567315        453591570        453615726       
453640229        453665184        453690422        453716821        453743320   
    453770604        453798001      443029012        443148325        453375958
       453400145        453424137        453448185        453472375       
453496382        453520025        453543746        453567323        453591588   
    453615734        453640237        453665192        453690430       
453716839        453743338        453770620        453798019      443029152     
  443148333        453375974        453400152        453424145        453448193
       453472383        453496390        453520033        453543753       
453567331        453591596        453615742        453640245        453665200   
    453690448        453716847        453743346        453770638       
453798027      443029194        443148416        453375982        453400160     
  453424152        453448201        453472391        453496408        453520041
       453543761        453567349        453591604        453615759       
453640252        453665218        453690455        453716854        453743361   
    453770646        453798035      443029202        443148465        453375990
       453400178        453424160        453448219        453472409       
453496416        453520058        453543779        453567356        453591612   
    453615767        453640260        453665226        453690463       
453716862        453743387        453770653        453798043      443029269     
  443148499        453376006        453400186        453424178        453448227
       453472417        453496432        453520066        453543787       
453567372        453591620        453615775        453640278        453665234   
    453690471        453716870        453743395        453770661       
453798068      443029285        443148556        453376014        453400194     
  453424186        453448235        453472425        453496440        453520074
       453543795        453567380        453591638        453615783       
453640286        453665242        453690489        453716888        453743403   
    453770679        453798076      443029368        443148796        453376022
       453400202        453424194        453448243        453472433       
453496457        453520082        453543803        453567398        453591646   
    453615791        453640302        453665259        453690497       
453716912        453743411        453770687        453798084      443029590     
  443148861        453376030        453400210        453424202        453448250
       453472441        453496465        453520090        453543811       
453567406        453591653        453615809        453640328        453665267   
    453690505        453716920        453743429        453770703       
453798092      443029608        443148895        453376048        453400228     
  453424210        453448268        453472458        453496473        453520108
       453543829        453567414        453591661        453615817       
453640336        453665275        453690521        453716938        453743437   
    453770711        453798100      443029624        443148911        453376055
       453400236        453424228        453448276        453472466       
453496481        453520116        453543837        453567422        453591679   
    453615825        453640344        453665283        453690539       
453716946        453743445        453770729        453798118      443029699     
  443148929        453376063        453400244        453424236        453448284
       453472482        453496499        453520124        453543845       
453567430        453591687        453615833        453640351        453665291   
    453690554        453716953        453743452        453770737       
453798126      443029822        443148978        453376071        453400251     
  453424244        453448292        453472490        453496507        453520132
       453543852        453567448        453591695        453615841       
453640369        453665309        453690562        453716987        453743460   
    453770745        453798134      443029871        443148994        453376089
       453400269        453424251        453448300        453472508       
453496515        453520140        453543860        453567455        453591703   
    453615858        453640377        453665333        453690570       
453716995        453743478        453770752        453798159      443029889     
  443149042        453376097        453400277        453424269        453448318
       453472516        453496523        453520157        453543878       
453567471        453591729        453615866        453640385        453665341   
    453690588        453717001        453743486        453770760       
453798175      443029913        443149083        453376105        453400285     
  453424277        453448326        453472524        453496531        453520173
       453543886        453567489        453591737        453615874       
453640393        453665358        453690596        453717019        453743494   
    453770778        453798191      443029996        443149133        453376113
       453400293        453424285        453448334        453472540       
453496549        453520181        453543894        453567497        453591745   
    453615882        453640401        453665366        453690604       
453717027        453743502        453770786        453798209      443030119     
  443149240        453376121        453400301        453424293        453448342
       453472557        453496556        453520199        453543902       
453567505        453591752        453615890        453640419        453665374   
    453690612        453717035        453743510        453770802       
453798217      443030127        443149315        453376139        453400319     
  453424301        453448359        453472565        453496564        453520207
       453543910        453567513        453591760        453615908       
453640427        453665382        453690638        453717043        453743528   
    453770828        453798225      443030275        443149372        453376147
       453400327        453424319        453448367        453472573       
453496572        453520215        453543928        453567521        453591778   
    453615916        453640435        453665390        453690653       
453717050        453743536        453770836        453798233      443030341     
  443149489        453376154        453400335        453424327        453448375
       453472581        453496580        453520223        453543936       
453567539        453591786        453615932        453640443        453665408   
    453690661        453717068        453743544        453770844       
453798241      443030408        443149596        453376162        453400343     
  453424335        453448383        453472599        453496598        453520231
       453543944        453567547        453591794        453615940       
453640450        453665416        453690679        453717076        453743551   
    453770851        453798266      443030457        443149612        453376170
       453400350        453424343        453448391        453472607       
453496606        453520249        453543951        453567554        453591802   
    453615957        453640468        453665424        453690687       
453717084        453743569        453770869        453798274      443030523     
  443149703        453376188        453400368        453424350        453448409
       453472623        453496614        453520256        453543969       
453567562        453591810        453615965        453640476        453665432   
    453690703        453717092        453743577        453770885       
453798282      443030556        443149745        453376196        453400376     
  453424368        453448417        453472631        453496622        453520264
       453543977        453567570        453591828        453615973       
453640484        453665440        453690711        453717100        453743585   
    453770919        453798290      443030572        443149810        453376204
       453400384        453424376        453448425        453472649       
453496630        453520272        453543985        453567588        453591844   
    453615981        453640492        453665457        453690745       
453717118        453743593        453770927        453798308      443030622     
  443149836        453376212        453400392        453424384        453448433
       453472656        453496648        453520298        453543993       
453567596        453591851        453615999        453640518        453665465   
    453690778        453717126        453743601        453770935       
453798324      443030648        443150008        453376220        453400400     
  453424392        453448441        453472664        453496655        453520306
       453544009        453567604        453591869        453616005       
453640526        453665473        453690786        453717134        453743619   
    453770943        453798340      443030655        443150115        453376238
       453400418        453424400        453448458        453472672       
453496663        453520314        453544017        453567612        453591877   
    453616013        453640534        453665481        453690794       
453717142        453743635        453770950        453798365      443030770     
  443150172        453376246        453400426        453424418        453448466
       453472680        453496671        453520322        453544025       
453567620        453591885        453616021        453640542        453665499   
    453690802        453717159        453743643        453770968       
453798373      443030978        443150206        453376253        453400434     
  453424426        453448474        453472698        453496689        453520330
       453544033        453567638        453591893        453616039       
453640559        453665507        453690810        453717167        453743650   
    453770976        453798381      443031042        443150321        453376261
       453400442        453424434        453448482        453472706       
453496697        453520348        453544041        453567646        453591901   
    453616047        453640567        453665515        453690828       
453717175        453743668        453770984        453798399      443031067     
  443150396        453376279        453400459        453424442        453448490
       453472714        453496705        453520355        453544058       
453567653        453591919        453616054        453640575        453665523   
    453690836        453717183        453743676        453770992       
453798407      443031083        443150602        453376287        453400467     
  453424459        453448508        453472722        453496713        453520363
       453544066        453567661        453591927        453616062       
453640583        453665531        453690844        453717191        453743684   
    453771008        453798415      443031117        443150651        453376295
       453400475        453424467        453448516        453472730       
453496721        453520371        453544074        453567679        453591935   
    453616070        453640591        453665549        453690851       
453717209        453743692        453771016        453798423      443031257     
  443150826        453376329        453400483        453424475        453448524
       453472748        453496739        453520389        453544082       
453567687        453591943        453616088        453640609        453665556   
    453690869        453717217        453743718        453771024       
453798431      443031323        443150859        453376337        453400491     
  453424483        453448532        453472755        453496747        453520397
       453544090        453567695        453591950        453616096       
453640617        453665564        453690877        453717225        453743726   
    453771032        453798449      443031448        443150875        453376345
       453400509        453424491        453448540        453472763       
453496754        453520405        453544108        453567703        453591968   
    453616104        453640625        453665580        453690885       
453717233        453743767        453771040        453798456      443031463     
  443150933        453376352        453400517        453424509        453448557
       453472771        453496762        453520413        453544116       
453567711        453591976        453616112        453640633        453665598   
    453690893        453717241        453743775        453771057       
453798464      443031471        443150990        453376360        453400525     
  453424525        453448565        453472789        453496770        453520421
       453544124        453567729        453591984        453616120       
453640641        453665606        453690901        453717266        453743791   
    453771065        453798472      443031570        443151014        453376386
       453400533        453424533        453448581        453472797       
453496788        453520439        453544132        453567737        453591992   
    453616138        453640658        453665614        453690919       
453717274        453743809        453771073        453798480      443031620     
  443151030        453376394        453400541        453424541        453448599
       453472805        453496796        453520447        453544140       
453567745        453592008        453616146        453640674        453665622   
    453690935        453717282        453743825        453771099       
453798506      443031638        443151097        453376402        453400558     
  453424558        453448607        453472813        453496804        453520454
       453544165        453567752        453592016        453616153       
453640682        453665630        453690943        453717290        453743833   
    453771107        453798514      443031661        443151170        453376410
       453400566        453424566        453448615        453472821       
453496812        453520462        453544173        453567760        453592024   
    453616161        453640690        453665648        453690950       
453717308        453743841        453771115        453798522      443031794     
  443151212        453376428        453400574        453424574        453448623
       453472839        453496820        453520470        453544181       
453567778        453592040        453616179        453640708        453665655   
    453690968        453717316        453743866        453771123       
453798530      443031802        443151261        453376436        453400590     
  453424582        453448631        453472847        453496838        453520496
       453544199        453567786        453592065        453616187       
453640716        453665663        453690976        453717324        453743874   
    453771131        453798548      443031869        443151287        453376444
       453400608        453424590        453448656        453472854       
453496846        453520504        453544207        453567794        453592073   
    453616195        453640724        453665671        453690984       
453717332        453743882        453771149        453798555      443031893     
  443151329        453376451        453400616        453424616        453448664
       453472862        453496853        453520512        453544215       
453567802        453592081        453616203        453640740        453665689   
    453690992        453717340        453743890        453771156       
453798563      443032206        443151337        453376469        453400624     
  453424624        453448672        453472870        453496861        453520520
       453544223        453567810        453592099        453616211       
453640757        453665705        453691008        453717357        453743908   
    453771164        453798589      443032289        443151360        453376477
       453400632        453424632        453448680        453472888       
453496879        453520538        453544231        453567828        453592107   
    453616229        453640765        453665713        453691016       
453717365        453743916        453771172        453798597      443032313     
  443151378        453376485        453400640        453424640        453448698
       453472896        453496887        453520546        453544249       
453567836        453592115        453616237        453640773        453665739   
    453691024        453717373        453743924        453771198       
453798605      443032404        443151386        453376493        453400657     
  453424657        453448706        453472904        453496895        453520553
       453544264        453567844        453592123        453616245       
453640781        453665747        453691032        453717381        453743932   
    453771206        453798613      443032438        443151394        453376519
       453400665        453424673        453448714        453472912       
453496903        453520579        453544272        453567851        453592131   
    453616260        453640799        453665754        453691040       
453717399        453743940        453771214        453798621      443032461     
  443151428        453376527        453400673        453424681        453448722
       453472920        453496929        453520587        453544280       
453567869        453592149        453616278        453640807        453665762   
    453691057        453717407        453743957        453771230       
453798647      443032586        443151451        453376535        453400681     
  453424699        453448730        453472938        453496937        453520595
       453544298        453567877        453592156        453616286       
453640815        453665788        453691065        453717415        453743981   
    453771248        453798654      443032594        443151576        453376543
       453400699        453424707        453448748        453472946       
453496945        453520603        453544306        453567885        453592164   
    453616294        453640823        453665804        453691073       
453717423        453743999        453771255        453798662      443032602     
  443152103        453376550        453400707        453424715        453448763
       453472953        453496952        453520611        453544314       
453567893        453592172        453616302        453640831        453665812   
    453691081        453717431        453744005        453771263       
453798670      443032677        443152277        453376568        453400715     
  453424723        453448771        453472961        453496960        453520629
       453544322        453567901        453592180        453616310       
453640849        453665820        453691107        453717449        453744013   
    453771271        453798688      443032719        443152848        453376576
       453400723        453424731        453448789        453472979       
453496978        453520637        453544330        453567919        453592198   
    453616328        453640856        453665838        453691115       
453717456        453744021        453771289        453798696      443032750     
  443152855        453376584        453400731        453424749        453448797
       453472987        453496986        453520652        453544348       
453567927        453592206        453616336        453640864        453665846   
    453691123        453717464        453744039        453771297       
453798704      443032826        443153085        453376592        453400749     
  453424756        453448805        453472995        453496994        453520660
       453544363        453567935        453592214        453616344       
453640872        453665853        453691149        453717472        453744054   
    453771313        453798712      443032842        443153457        453376600
       453400756        453424764        453448813        453473001       
453497000        453520678        453544371        453567943        453592222   
    453616351        453640880        453665861        453691156       
453717480        453744070        453771321        453798720      443032933     
  443153556        453376618        453400764        453424772        453448821
       453473019        453497018        453520686        453544389       
453567950        453592230        453616369        453640898        453665879   
    453691164        453717506        453744088        453771339       
453798746      443032941        443153580        453376626        453400772     
  453424780        453448839        453473027        453497026        453520694
       453544397        453567968        453592248        453616377       
453640906        453665887        453691172        453717514        453744104   
    453771347        453798753      443032974        443154190        453376634
       453400780        453424798        453448847        453473035       
453497034        453520702        453544405        453567976        453592255   
    453616385        453640914        453665895        453691180       
453717522        453744120        453771354        453798761      443033022     
  443154489        453376642        453400798        453424806        453448854
       453473043        453497042        453520710        453544413       
453567984        453592263        453616393        453640922        453665903   
    453691198        453717548        453744138        453771362       
453798779      443033139        443154596        453376659        453400806     
  453424814        453448862        453473050        453497059        453520736
       453544421        453567992        453592271        453616401       
453640930        453665929        453691214        453717555        453744146   
    453771370        453798787      443033162        443154687        453376667
       453400814        453424822        453448888        453473068       
453497067        453520744        453544439        453568008        453592289   
    453616419        453640948        453665937        453691222       
453717563        453744153        453771388        453798795      443033170     
  443155205        453376675        453400822        453424830        453448896
       453473076        453497075        453520751        453544447       
453568016        453592297        453616427        453640955        453665945   
    453691230        453717589        453744161        453771396       
453798803      443033188        443155494        453376683        453400830     
  453424848        453448904        453473084        453497083        453520769
       453544454        453568024        453592305        453616435       
453640963        453665952        453691248        453717597        453744179   
    453771404        453798811      443033204        445914526        453376691
       453400848        453424855        453448912        453473092       
453497091        453520777        453544462        453568032        453592313   
    453616443        453640971        453665960        453691263       
453717605        453744195        453771412        453798829      443033212     
  446708398        453376709        453400855        453424863        453448920
       453473100        453497109        453520785        453544470       
453568040        453592321        453616450        453640989        453665978   
    453691271        453717613        453744203        453771420       
453798837      443033287        446732943        453376717        453400863     
  453424871        453448938        453473118        453497117        453520793
       453544488        453568057        453592339        453616468       
453640997        453665986        453691289        453717621        453744211   
    453771438        453798845      443033311        446770166        453376725
       453400889        453424889        453448946        453473126       
453497125        453520801        453544496        453568065        453592347   
    453616476        453641003        453665994        453691297       
453717639        453744229        453771446        453798852      443033436     
  448638171        453376733        453400897        453424897        453448953
       453473134        453497133        453520819        453544504       
453568073        453592354        453616484        453641029        453666000   
    453691305        453717654        453744237        453771453       
453798860      443033444        449005800        453376741        453400913     
  453424905        453448961        453473142        453497141        453520827
       453544512        453568081        453592362        453616492       
453641037        453666018        453691313        453717662        453744245   
    453771461        453798878      443033451        449535277        453376758
       453400921        453424913        453448979        453473159       
453497158        453520843        453544520        453568099        453592370   
    453616500        453641045        453666026        453691321       
453717670        453744252        453771479        453798886   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443033550        449693936        453376766        453400939       
453424921        453448987        453473167        453497166        453520850   
    453544538        453568107        453592396        453616518       
453641052        453666034        453691339        453717688        453744260   
    453771487        453798894      443033584        449999580        453376774
       453400947        453424939        453448995        453473175       
453497174        453520868        453544546        453568115        453592404   
    453616526        453641060        453666042        453691347       
453717696        453744278        453771511        453798902      443033634     
  450138144        453376782        453400954        453424947        453449001
       453473183        453497182        453520876        453544553       
453568123        453592412        453616534        453641078        453666059   
    453691354        453717712        453744286        453771529       
453798928      443033675        450927934        453376790        453400962     
  453424954        453449019        453473191        453497190        453520884
       453544561        453568131        453592420        453616542       
453641086        453666067        453691362        453717738        453744294   
    453771537        453798936      443033725        451357040        453376808
       453400970        453424962        453449027        453473217       
453497208        453520892        453544579        453568149        453592438   
    453616559        453641094        453666075        453691370       
453717753        453744328        453771545        453798951      443033857     
  451387260        453376816        453400988        453424970        453449035
       453473225        453497216        453520900        453544587       
453568156        453592446        453616567        453641102        453666083   
    453691388        453717761        453744336        453771552       
453798969      443033873        451440267        453376824        453400996     
  453424988        453449043        453473233        453497224        453520918
       453544595        453568164        453592453        453616575       
453641128        453666091        453691396        453717779        453744344   
    453771560        453798985      443033881        451441505        453376832
       453401002        453424996        453449050        453473241       
453497232        453520926        453544603        453568172        453592461   
    453616583        453641136        453666109        453691404       
453717787        453744351        453771578        453798993      443033949     
  451474084        453376840        453401010        453425019        453449068
       453473258        453497240        453520934        453544611       
453568180        453592479        453616591        453641144        453666117   
    453691412        453717795        453744369        453771586       
453799017      443033956        451495733        453376857        453401028     
  453425027        453449076        453473266        453497257        453520942
       453544629        453568198        453592487        453616609       
453641151        453666125        453691420        453717811        453744377   
    453771594        453799025      443034087        451533681        453376865
       453401036        453425035        453449084        453473274       
453497265        453520959        453544637        453568206        453592495   
    453616617        453641169        453666133        453691438       
453717829        453744385        453771610        453799033      443034095     
  451537138        453376873        453401044        453425043        453449092
       453473290        453497273        453520967        453544645       
453568214        453592503        453616625        453641177        453666141   
    453691446        453717837        453744393        453771628       
453799041      443034137        451541221        453376881        453401051     
  453425050        453449100        453473308        453497281        453520975
       453544652        453568222        453592511        453616633       
453641185        453666158        453691453        453717845        453744401   
    453771636        453799058      443034152        451597124        453376899
       453401069        453425068        453449118        453473316       
453497299        453520983        453544660        453568230        453592529   
    453616641        453641193        453666166        453691461       
453717852        453744419        453771644        453799066      443034269     
  451639611        453376907        453401077        453425084        453449126
       453473324        453497307        453520991        453544678       
453568248        453592537        453616658        453641201        453666174   
    453691479        453717860        453744427        453771669       
453799074      443034343        451679328        453376923        453401085     
  453425092        453449134        453473332        453497315        453521007
       453544686        453568255        453592545        453616666       
453641227        453666182        453691487        453717878        453744435   
    453771677        453799108      443034392        451733216        453376931
       453401093        453425100        453449142        453473340       
453497323        453521015        453544694        453568263        453592552   
    453616674        453641235        453666190        453691495       
453717886        453744443        453771685        453799116      443034467     
  451857320        453376949        453401101        453425118        453449159
       453473357        453497331        453521023        453544702       
453568271        453592560        453616682        453641243        453666208   
    453691503        453717894        453744450        453771693       
453799124      443034475        451985501        453376956        453401127     
  453425126        453449167        453473365        453497349        453521031
       453544710        453568289        453592578        453616690       
453641250        453666216        453691511        453717902        453744468   
    453771701        453799132      443034509        451989248        453376964
       453401135        453425134        453449175        453473373       
453497356        453521049        453544728        453568297        453592586   
    453616708        453641268        453666224        453691529       
453717910        453744476        453771727        453799140      443034517     
  451999601        453376972        453401143        453425142        453449183
       453473381        453497364        453521056        453544736       
453568305        453592594        453616716        453641276        453666232   
    453691537        453717928        453744484        453771735       
453799157      443034541        452000243        453376980        453401150     
  453425159        453449191        453473407        453497372        453521064
       453544744        453568313        453592602        453616732       
453641284        453666240        453691545        453717944        453744526   
    453771743        453799165      443034558        452012214        453376998
       453401168        453425167        453449209        453473415       
453497380        453521072        453544751        453568321        453592610   
    453616740        453641292        453666257        453691560       
453717951        453744534        453771750        453799173      443034608     
  452027121        453377004        453401176        453425175        453449225
       453473423        453497398        453521080        453544769       
453568339        453592628        453616757        453641300        453666265   
    453691578        453717969        453744542        453771768       
453799181      443034632        452031438        453377012        453401184     
  453425183        453449233        453473431        453497406        453521098
       453544777        453568347        453592636        453616765       
453641318        453666273        453691586        453717993        453744559   
    453771776        453799199      443034640        452116478        453377020
       453401192        453425191        453449241        453473449       
453497414        453521106        453544785        453568354        453592644   
    453616773        453641326        453666281        453691594       
453718009        453744567        453771784        453799207      443034731     
  452123631        453377038        453401200        453425209        453449258
       453473456        453497422        453521114        453544793       
453568362        453592651        453616781        453641334        453666299   
    453691602        453718017        453744575        453771800       
453799215      443034749        452173248        453377046        453401218     
  453425217        453449266        453473464        453497430        453521122
       453544801        453568370        453592669        453616799       
453641342        453666307        453691610        453718025        453744591   
    453771818        453799231      443034780        452174758        453377053
       453401226        453425225        453449274        453473472       
453497448        453521130        453544819        453568388        453592677   
    453616807        453641367        453666323        453691628       
453718033        453744609        453771826        453799249      443034863     
  452177421        453377061        453401234        453425233        453449282
       453473480        453497455        453521148        453544827       
453568396        453592685        453616815        453641375        453666349   
    453691636        453718041        453744617        453771834       
453799256      443034871        452343288        453377079        453401242     
  453425241        453449290        453473498        453497463        453521155
       453544835        453568404        453592693        453616823       
453641391        453666364        453691644        453718058        453744625   
    453771842        453799264      443035001        452355027        453377087
       453401259        453425258        453449308        453473506       
453497489        453521163        453544843        453568412        453592701   
    453616849        453641417        453666380        453691651       
453718066        453744633        453771859        453799272      443035027     
  452360076        453377095        453401267        453425266        453449316
       453473514        453497497        453521171        453544850       
453568420        453592719        453616856        453641425        453666398   
    453691669        453718074        453744658        453771867       
453799298      443035126        452361488        453377103        453401275     
  453425274        453449324        453473522        453497505        453521189
       453544868        453568438        453592727        453616864       
453641433        453666406        453691677        453718082        453744666   
    453771875        453799306      443035167        452371529        453377111
       453401283        453425282        453449332        453473530       
453497513        453521197        453544876        453568446        453592735   
    453616872        453641441        453666414        453691685       
453718090        453744674        453771883        453799314      443035183     
  452399660        453377129        453401291        453425290        453449340
       453473548        453497521        453521205        453544884       
453568453        453592750        453616898        453641466        453666422   
    453691693        453718108        453744682        453771917       
453799322      443035266        452405111        453377137        453401309     
  453425308        453449357        453473555        453497539        453521213
       453544892        453568461        453592768        453616906       
453641474        453666448        453691701        453718116        453744690   
    453771925        453799330      443035274        452429012        453377145
       453401317        453425316        453449365        453473563       
453497547        453521221        453544900        453568479        453592776   
    453616914        453641482        453666455        453691727       
453718124        453744716        453771933        453799348      443035399     
  452436728        453377152        453401325        453425324        453449373
       453473571        453497554        453521239        453544918       
453568487        453592784        453616922        453641490        453666463   
    453691735        453718132        453744724        453771941       
453799355      443035506        452442312        453377160        453401333     
  453425332        453449381        453473589        453497562        453521247
       453544926        453568495        453592792        453616930       
453641508        453666471        453691743        453718140        453744757   
    453771958        453799363      443035662        452603061        453377178
       453401341        453425340        453449399        453473597       
453497570        453521262        453544934        453568503        453592800   
    453616948        453641516        453666489        453691750       
453718157        453744781        453771966        453799371      443035753     
  452642077        453377186        453401358        453425357        453449407
       453473605        453497588        453521270        453544942       
453568511        453592818        453616955        453641524        453666497   
    453691768        453718165        453744807        453771974       
453799389      443035761        452701733        453377194        453401366     
  453425365        453449415        453473613        453497596        453521288
       453544959        453568537        453592826        453616963       
453641532        453666505        453691776        453718173        453744823   
    453771982        453799397      443035787        452703143        453377202
       453401374        453425373        453449423        453473621       
453497604        453521296        453544967        453568545        453592834   
    453616971        453641540        453666539        453691792       
453718181        453744831        453771990        453799405      443035803     
  452704042        453377210        453401382        453425381        453449431
       453473639        453497612        453521304        453544975       
453568552        453592842        453616989        453641557        453666547   
    453691800        453718199        453744864        453772006       
453799413      443035811        452704901        453377228        453401390     
  453425399        453449449        453473654        453497620        453521312
       453544983        453568560        453592859        453616997       
453641565        453666554        453691818        453718215        453744872   
    453772014        453799439      443035852        452704943        453377236
       453401408        453425407        453449456        453473662       
453497638        453521320        453544991        453568586        453592867   
    453617003        453641573        453666562        453691826       
453718223        453744880        453772048        453799447      443035894     
  452707433        453377244        453401416        453425415        453449472
       453473670        453497646        453521338        453545006       
453568594        453592875        453617011        453641581        453666570   
    453691834        453718231        453744898        453772055       
453799454      443035902        452708852        453377251        453401424     
  453425423        453449480        453473688        453497653        453521346
       453545014        453568602        453592883        453617029       
453641599        453666596        453691859        453718256        453744906   
    453772063        453799462      443035944        452711716        453377269
       453401432        453425449        453449498        453473704       
453497661        453521353        453545022        453568610        453592891   
    453617037        453641615        453666612        453691867       
453718264        453744914        453772071        453799470      443036017     
  452717267        453377277        453401440        453425456        453449506
       453473712        453497679        453521361        453545030       
453568628        453592909        453617045        453641623        453666620   
    453691875        453718272        453744922        453772089       
453799488      443036041        452719149        453377285        453401465     
  453425464        453449514        453473720        453497687        453521379
       453545048        453568636        453592917        453617052       
453641631        453666638        453691883        453718280        453744930   
    453772097        453799496      443036074        452720824        453377293
       453401473        453425472        453449522        453473738       
453497695        453521387        453545055        453568644        453592925   
    453617060        453641649        453666646        453691891       
453718298        453744948        453772105        453799504      443036090     
  452722028        453377301        453401499        453425480        453449530
       453473746        453497703        453521395        453545063       
453568651        453592933        453617078        453641656        453666653   
    453691909        453718306        453744963        453772113       
453799512      443036207        452722457        453377319        453401507     
  453425498        453449548        453473753        453497711        453521403
       453545071        453568669        453592941        453617086       
453641664        453666661        453691917        453718314        453744971   
    453772121        453799520      443036215        452726045        453377327
       453401515        453425506        453449555        453473761       
453497729        453521411        453545089        453568677        453592966   
    453617110        453641672        453666679        453691933       
453718322        453744997        453772139        453799538      443036322     
  452726276        453377343        453401523        453425514        453449563
       453473787        453497737        453521429        453545097       
453568685        453592974        453617128        453641698        453666687   
    453691941        453718348        453745002        453772147       
453799546      443036389        452730583        453377350        453401531     
  453425522        453449571        453473795        453497745        453521437
       453545105        453568693        453592982        453617136       
453641706        453666695        453691958        453718363        453745028   
    453772154        453799553      443036397        452731219        453377368
       453401549        453425530        453449589        453473803       
453497752        453521445        453545113        453568701        453592990   
    453617144        453641714        453666703        453691966       
453718389        453745036        453772162        453799561      443036405     
  452735467        453377376        453401556        453425548        453449597
       453473811        453497760        453521452        453545121       
453568719        453593006        453617151        453641722        453666711   
    453691974        453718397        453745051        453772170       
453799587      443036413        452736473        453377384        453401564     
  453425555        453449605        453473829        453497778        453521460
       453545139        453568727        453593014        453617169       
453641730        453666729        453691982        453718405        453745069   
    453772188        453799595      443036454        452737455        453377392
       453401572        453425563        453449613        453473837       
453497786        453521478        453545147        453568735        453593022   
    453617177        453641748        453666737        453691990       
453718413        453745077        453772212        453799603      443036488     
  452739956        453377400        453401580        453425571        453449621
       453473852        453497802        453521486        453545154       
453568743        453593030        453617185        453641763        453666745   
    453692006        453718421        453745085        453772238       
453799611      443036801        452740426        453377418        453401598     
  453425589        453449639        453473860        453497810        453521494
       453545162        453568768        453593048        453617193       
453641771        453666760        453692014        453718439        453745093   
    453772287        453799629      443036876        452741432        453377426
       453401606        453425597        453449647        453473878       
453497828        453521502        453545170        453568776        453593055   
    453617201        453641789        453666778        453692022       
453718447        453745101        453772295        453799637      443036926     
  452743735        453377434        453401622        453425605        453449654
       453473886        453497836        453521510        453545188       
453568784        453593063        453617227        453641797        453666794   
    453692030        453718454        453745119        453772303       
453799645      443036934        452743966        453377442        453401630     
  453425613        453449670        453473894        453497844        453521528
       453545196        453568792        453593071        453617235       
453641805        453666802        453692048        453718462        453745127   
    453772311        453799652      443036942        452745920        453377459
       453401648        453425621        453449688        453473902       
453497851        453521536        453545204        453568800        453593089   
    453617243        453641813        453666810        453692055       
453718488        453745135        453772345        453799660      443037064     
  452746712        453377467        453401655        453425639        453449696
       453473928        453497869        453521544        453545212       
453568818        453593097        453617250        453641821        453666828   
    453692063        453718496        453745143        453772352       
453799678      443037155        452746753        453377475        453401663     
  453425647        453449704        453473936        453497877        453521551
       453545220        453568826        453593105        453617268       
453641839        453666836        453692089        453718512        453745168   
    453772360        453799686      443037189        452749849        453377483
       453401671        453425654        453449712        453473944       
453497885        453521569        453545238        453568834        453593113   
    453617276        453641847        453666844        453692097       
453718520        453745176        453772378        453799694      443037205     
  452753197        453377491        453401689        453425662        453449738
       453473951        453497893        453521577        453545246       
453568842        453593121        453617284        453641854        453666869   
    453692105        453718538        453745184        453772394       
453799710      443037213        452753288        453377509        453401705     
  453425670        453449746        453473969        453497901        453521585
       453545253        453568859        453593139        453617292       
453641862        453666877        453692113        453718546        453745192   
    453772402        453799728      443037312        452753353        453377517
       453401713        453425688        453449753        453473977       
453497919        453521593        453545261        453568867        453593147   
    453617300        453641870        453666885        453692121       
453718553        453745218        453772410        453799736      443037361     
  452755176        453377525        453401721        453425696        453449761
       453473985        453497927        453521601        453545279       
453568875        453593162        453617318        453641888        453666893   
    453692139        453718561        453745226        453772428       
453799744      443037395        452764277        453377533        453401739     
  453425704        453449779        453473993        453497935        453521619
       453545287        453568883        453593170        453617326       
453641896        453666901        453692147        453718579        453745234   
    453772436        453799751      443037403        452765852        453377541
       453401747        453425712        453449787        453474009       
453497943        453521627        453545295        453568891        453593188   
    453617334        453641904        453666919        453692154       
453718587        453745242        453772444        453799777      443037445     
  452766363        453377558        453401754        453425720        453449795
       453474017        453497950        453521635        453545303       
453568909        453593196        453617342        453641912        453666927   
    453692162        453718595        453745275        453772469       
453799785      443037544        452769276        453377566        453401762     
  453425738        453449803        453474025        453497968        453521643
       453545311        453568917        453593204        453617359       
453641920        453666943        453692170        453718603        453745283   
    453772477        453799793      443037601        452772015        453377574
       453401770        453425746        453449829        453474033       
453497976        453521668        453545329        453568925        453593212   
    453617367        453641938        453666950        453692188       
453718611        453745291        453772485        453799801      443037643     
  452774870        453377582        453401788        453425753        453449837
       453474041        453497984        453521676        453545337       
453568933        453593220        453617375        453641953        453666968   
    453692196        453718637        453745309        453772501       
453799819      443037668        452775315        453377590        453401796     
  453425761        453449845        453474058        453497992        453521684
       453545352        453568941        453593238        453617391       
453641961        453666976        453692204        453718645        453745317   
    453772519        453799827      443037692        452775695        453377608
       453401804        453425779        453449852        453474066       
453498008        453521692        453545360        453568958        453593246   
    453617409        453641979        453666984        453692212       
453718652        453745325        453772527        453799835   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443037726        452779820        453377616        453401812       
453425787        453449860        453474074        453498016        453521700   
    453545378        453568966        453593253        453617417       
453641987        453666992        453692220        453718660        453745333   
    453772535        453799843      443037742        452779846        453377624
       453401820        453425795        453449878        453474082       
453498024        453521718        453545386        453568974        453593261   
    453617425        453641995        453667008        453692238       
453718678        453745341        453772543        453799850      443037809     
  452779978        453377632        453401838        453425803        453449886
       453474090        453498032        453521726        453545394       
453568982        453593279        453617433        453642019        453667016   
    453692246        453718686        453745358        453772550       
453799868      443037817        452780109        453377640        453401846     
  453425811        453449894        453474108        453498040        453521734
       453545402        453568990        453593287        453617441       
453642027        453667024        453692253        453718694        453745366   
    453772568        453799884      443037825        452780950        453377657
       453401853        453425829        453449902        453474116       
453498057        453521742        453545410        453569006        453593295   
    453617458        453642035        453667032        453692261       
453718710        453745374        453772576        453799892      443037841     
  452781982        453377665        453401861        453425837        453449910
       453474124        453498065        453521759        453545428       
453569014        453593303        453617466        453642043        453667040   
    453692279        453718736        453745382        453772584       
453799900      443037866        452782394        453377673        453401879     
  453425845        453449928        453474132        453498073        453521767
       453545436        453569022        453593311        453617474       
453642050        453667057        453692287        453718744        453745390   
    453772592        453799918      443037882        452782816        453377681
       453401887        453425852        453449936        453474140       
453498081        453521775        453545444        453569030        453593329   
    453617482        453642076        453667073        453692295       
453718751        453745408        453772600        453799926      443037957     
  452783525        453377699        453401895        453425860        453449944
       453474165        453498099        453521783        453545451       
453569048        453593337        453617490        453642084        453667081   
    453692303        453718769        453745416        453772618       
453799934      443037973        452784333        453377707        453401903     
  453425878        453449951        453474173        453498107        453521791
       453545469        453569055        453593345        453617508       
453642092        453667099        453692311        453718777        453745432   
    453772626        453799942      443038062        452787773        453377715
       453401911        453425886        453449977        453474181       
453498115        453521809        453545477        453569063        453593352   
    453617516        453642100        453667107        453692329       
453718785        453745440        453772634        453799959      443038088     
  452787997        453377723        453401929        453425894        453449985
       453474199        453498123        453521817        453545485       
453569071        453593360        453617524        453642118        453667115   
    453692337        453718793        453745457        453772642       
453799967      443038237        452788714        453377731        453401937     
  453425902        453449993        453474207        453498131        453521825
       453545493        453569089        453593378        453617532       
453642126        453667123        453692345        453718801        453745465   
    453772659        453799975      443038286        452790827        453377749
       453401945        453425910        453450009        453474215       
453498149        453521833        453545501        453569097        453593386   
    453617540        453642134        453667131        453692352       
453718835        453745473        453772667        453799983      443038336     
  452791171        453377756        453401952        453425928        453450017
       453474223        453498156        453521841        453545527       
453569105        453593402        453617557        453642142        453667156   
    453692360        453718850        453745481        453772675       
453799991      443038344        452794936        453377764        453401960     
  453425936        453450025        453474231        453498164        453521858
       453545535        453569113        453593410        453617565       
453642159        453667164        453692378        453718868        453745499   
    453772683        453800005      443038393        452798846        453377772
       453401978        453425944        453450033        453474249       
453498172        453521866        453545543        453569121        453593428   
    453617573        453642167        453667172        453692386       
453718876        453745507        453772691        453800013      443038435     
  452799687        453377780        453401986        453425951        453450041
       453474256        453498180        453521874        453545568       
453569139        453593436        453617581        453642175        453667180   
    453692394        453718900        453745515        453772709       
453800021      443038559        452801947        453377798        453401994     
  453425969        453450058        453474264        453498198        453521882
       453545576        453569147        453593444        453617599       
453642183        453667198        453692410        453718926        453745523   
    453772717        453800039      443038575        452803844        453377806
       453402000        453425977        453450066        453474272       
453498206        453521890        453545584        453569154        453593451   
    453617607        453642191        453667206        453692428       
453718934        453745531        453772725        453800047      443038641     
  452804743        453377814        453402018        453425985        453450074
       453474280        453498214        453521908        453545592       
453569162        453593469        453617615        453642209        453667214   
    453692436        453718942        453745549        453772733       
453800054      443038690        452807969        453377822        453402026     
  453425993        453450082        453474298        453498222        453521916
       453545600        453569170        453593477        453617623       
453642217        453667222        453692444        453718959        453745556   
    453772741        453800062      443038765        452808694        453377830
       453402034        453426009        453450090        453474306       
453498230        453521924        453545618        453569188        453593485   
    453617631        453642225        453667230        453692451       
453718967        453745564        453772758        453800070      443038831     
  452814601        453377848        453402042        453426017        453450108
       453474314        453498248        453521932        453545626       
453569196        453593493        453617649        453642241        453667248   
    453692469        453718975        453745572        453772766       
453800088      443038856        452821275        453377855        453402059     
  453426025        453450116        453474322        453498255        453521940
       453545634        453569204        453593501        453617656       
453642258        453667255        453692477        453718983        453745580   
    453772774        453800096      443038971        452822943        453377871
       453402067        453426033        453450124        453474330       
453498263        453521957        453545642        453569212        453593519   
    453617664        453642266        453667263        453692485       
453719007        453745598        453772782        453800104      443039011     
  452823594        453377889        453402075        453426041        453450132
       453474348        453498271        453521965        453545659       
453569220        453593527        453617672        453642274        453667271   
    453692493        453719015        453745606        453772790       
453800112      443039052        452825466        453377897        453402083     
  453426058        453450157        453474355        453498289        453521973
       453545667        453569238        453593535        453617706       
453642282        453667289        453692527        453719023        453745614   
    453772824        453800120      443039227        452827298        453377905
       453402091        453426066        453450165        453474363       
453498297        453521981        453545675        453569246        453593543   
    453617714        453642290        453667297        453692535       
453719031        453745622        453772832        453800146      443039383     
  452828569        453377913        453402109        453426074        453450173
       453474371        453498305        453521999        453545683       
453569261        453593550        453617722        453642308        453667305   
    453692543        453719049        453745630        453772840       
453800153      443039441        452828965        453377921        453402117     
  453426082        453450181        453474389        453498313        453522005
       453545691        453569279        453593568        453617730       
453642316        453667313        453692550        453719056        453745648   
    453772857        453800161      443039474        452829054        453377939
       453402133        453426090        453450199        453474397       
453498321        453522013        453545725        453569287        453593584   
    453617748        453642324        453667321        453692568       
453719064        453745655        453772865        453800179      443039490     
  452829930        453377947        453402141        453426108        453450207
       453474405        453498339        453522021        453545733       
453569295        453593592        453617755        453642332        453667339   
    453692576        453719072        453745663        453772873       
453800187      443039615        452830805        453377954        453402158     
  453426116        453450215        453474413        453498347        453522039
       453545741        453569303        453593600        453617763       
453642340        453667347        453692584        453719080        453745671   
    453772881        453800195      443039656        452833304        453377962
       453402166        453426124        453450223        453474421       
453498354        453522047        453545758        453569311        453593618   
    453617771        453642365        453667354        453692592       
453719098        453745689        453772899        453800203      443039664     
  452834880        453377970        453402174        453426132        453450231
       453474439        453498362        453522054        453545766       
453569329        453593626        453617797        453642373        453667362   
    453692600        453719106        453745697        453772907       
453800211      443039698        452835838        453377988        453402182     
  453426140        453450249        453474447        453498370        453522062
       453545774        453569337        453593634        453617813       
453642399        453667370        453692618        453719114        453745705   
    453772949        453800229      443039748        452835853        453377996
       453402190        453426157        453450256        453474454       
453498388        453522070        453545782        453569345        453593642   
    453617821        453642407        453667388        453692626       
453719122        453745713        453772964        453800237      443039771     
  452838584        453378002        453402208        453426165        453450264
       453474462        453498396        453522088        453545790       
453569352        453593659        453617839        453642423        453667404   
    453692634        453719130        453745721        453772972       
453800245      443039805        452840374        453378010        453402216     
  453426173        453450272        453474470        453498404        453522096
       453545808        453569360        453593667        453617847       
453642431        453667412        453692642        453719148        453745739   
    453772980        453800252      443039847        452842883        453378036
       453402224        453426181        453450280        453474488       
453498412        453522104        453545816        453569378        453593675   
    453617854        453642449        453667420        453692659       
453719155        453745747        453772998        453800278      443039862     
  452843121        453378044        453402232        453426199        453450298
       453474496        453498420        453522112        453545824       
453569386        453593683        453617862        453642456        453667438   
    453692667        453719163        453745762        453773004       
453800286      443040076        452843873        453378051        453402240     
  453426207        453450306        453474504        453498446        453522120
       453545832        453569394        453593691        453617870       
453642464        453667453        453692675        453719171        453745770   
    453773012        453800294      443040225        452847932        453378069
       453402257        453426215        453450314        453474512       
453498453        453522146        453545840        453569402        453593709   
    453617888        453642472        453667461        453692717       
453719189        453745788        453773038        453800310      443040365     
  452850183        453378077        453402265        453426223        453450322
       453474520        453498461        453522153        453545857       
453569410        453593717        453617896        453642480        453667479   
    453692725        453719197        453745812        453773046       
453800328      443040381        452850456        453378085        453402273     
  453426231        453450330        453474538        453498479        453522161
       453545865        453569428        453593725        453617904       
453642498        453667487        453692733        453719205        453745820   
    453773053        453800336      443040449        452852288        453378093
       453402281        453426249        453450348        453474546       
453498487        453522179        453545873        453569436        453593733   
    453617912        453642506        453667495        453692766       
453719213        453745838        453773061        453800344      443040498     
  452853039        453378101        453402299        453426256        453450355
       453474553        453498495        453522187        453545881       
453569444        453593741        453617920        453642514        453667503   
    453692774        453719221        453745846        453773079       
453800351      443040506        452854409        453378119        453402307     
  453426264        453450363        453474561        453498503        453522195
       453545899        453569451        453593758        453617938       
453642522        453667511        453692782        453719239        453745861   
    453773087        453800369      443040571        452856115        453378127
       453402315        453426272        453450371        453474579       
453498529        453522203        453545907        453569469        453593766   
    453617946        453642548        453667529        453692808       
453719247        453745879        453773095        453800377      443040647     
  452858509        453378135        453402323        453426298        453450389
       453474587        453498537        453522211        453545915       
453569477        453593774        453617961        453642555        453667537   
    453692816        453719254        453745887        453773111       
453800385      443040738        452860711        453378143        453402349     
  453426306        453450397        453474595        453498545        453522229
       453545923        453569485        453593782        453617979       
453642571        453667545        453692824        453719262        453745895   
    453773129        453800393      443040803        452866858        453378150
       453402356        453426314        453450405        453474603       
453498552        453522237        453545931        453569493        453593790   
    453617987        453642589        453667552        453692832       
453719270        453745911        453773137        453800419      443040829     
  452868649        453378176        453402364        453426322        453450413
       453474611        453498560        453522245        453545949       
453569501        453593816        453617995        453642597        453667560   
    453692840        453719304        453745929        453773145       
453800427      443040928        452876295        453378184        453402372     
  453426330        453450439        453474629        453498578        453522252
       453545956        453569519        453593824        453618001       
453642605        453667578        453692857        453719312        453745937   
    453773178        453800435      443040951        452881477        453378192
       453402380        453426348        453450447        453474637       
453498586        453522260        453545964        453569527        453593832   
    453618019        453642621        453667594        453692865       
453719320        453745945        453773186        453800443      443040969     
  452881709        453378200        453402398        453426355        453450454
       453474645        453498594        453522278        453545972       
453569535        453593840        453618027        453642639        453667602   
    453692873        453719346        453745952        453773202       
453800450      443041090        452883515        453378218        453402406     
  453426363        453450462        453474652        453498602        453522286
       453545980        453569543        453593857        453618043       
453642647        453667610        453692881        453719353        453745960   
    453773210        453800468      443041108        452885247        453378234
       453402414        453426371        453450470        453474660       
453498610        453522294        453545998        453569550        453593865   
    453618050        453642654        453667628        453692899       
453719361        453745978        453773236        453800476      443041140     
  452888795        453378242        453402422        453426389        453450488
       453474678        453498628        453522302        453546004       
453569568        453593873        453618068        453642662        453667636   
    453692907        453719379        453745986        453773251       
453800484      443041157        452889520        453378259        453402430     
  453426397        453450496        453474686        453498636        453522310
       453546012        453569576        453593881        453618076       
453642670        453667644        453692915        453719387        453745994   
    453773269        453800492      443041165        452889629        453378267
       453402448        453426405        453450504        453474694       
453498644        453522328        453546020        453569584        453593899   
    453618084        453642688        453667651        453692923       
453719395        453746000        453773301        453800500      443041322     
  452890445        453378275        453402455        453426413        453450512
       453474702        453498651        453522336        453546038       
453569592        453593907        453618100        453642696        453667669   
    453692931        453719403        453746018        453773319       
453800518      443041330        452894702        453378283        453402463     
  453426421        453450520        453474710        453498669        453522344
       453546046        453569600        453593915        453618118       
453642704        453667677        453692949        453719411        453746026   
    453773327        453800526      443041371        452895147        453378291
       453402471        453426439        453450538        453474728       
453498677        453522351        453546053        453569618        453593923   
    453618126        453642712        453667685        453692956       
453719445        453746034        453773335        453800534      443041389     
  452901895        453378309        453402489        453426447        453450546
       453474736        453498685        453522369        453546061       
453569626        453593931        453618134        453642720        453667693   
    453692964        453719460        453746042        453773343       
453800542      443041405        452902869        453378317        453402497     
  453426454        453450553        453474744        453498693        453522385
       453546079        453569634        453593949        453618142       
453642738        453667701        453692972        453719478        453746059   
    453773350        453800559      443041413        452902976        453378325
       453402505        453426462        453450579        453474751       
453498719        453522393        453546087        453569642        453593956   
    453618159        453642746        453667719        453692980       
453719486        453746067        453773368        453800575      443041462     
  452903297        453378333        453402513        453426470        453450587
       453474769        453498727        453522401        453546095       
453569659        453593964        453618167        453642753        453667727   
    453692998        453719502        453746075        453773376       
453800591      443041488        452906092        453378341        453402521     
  453426488        453450595        453474777        453498735        453522419
       453546103        453569667        453593972        453618175       
453642761        453667735        453693004        453719510        453746083   
    453773384        453800609      443041496        452906118        453378358
       453402539        453426496        453450603        453474785       
453498743        453522427        453546111        453569675        453593980   
    453618183        453642779        453667743        453693012       
453719536        453746091        453773392        453800625      443041546     
  452907397        453378366        453402547        453426504        453450611
       453474793        453498750        453522435        453546129       
453569683        453593998        453618191        453642787        453667776   
    453693020        453719544        453746109        453773400       
453800641      443041587        452910946        453378374        453402562     
  453426512        453450629        453474801        453498768        453522443
       453546137        453569691        453594004        453618209       
453642795        453667792        453693038        453719551        453746117   
    453773418        453800658      443041637        452911860        453378382
       453402570        453426520        453450645        453474819       
453498776        453522450        453546145        453569709        453594012   
    453618217        453642803        453667818        453693046       
453719569        453746125        453773442        453800666      443041652     
  452912298        453378390        453402588        453426538        453450652
       453474827        453498784        453522468        453546152       
453569717        453594020        453618225        453642811        453667826   
    453693053        453719585        453746133        453773459       
453800674      443041702        452915986        453378408        453402596     
  453426546        453450660        453474835        453498792        453522476
       453546160        453569725        453594038        453618233       
453642829        453667834        453693061        453719601        453746141   
    453773467        453800708      443041736        452917669        453378416
       453402604        453426561        453450678        453474843       
453498800        453522484        453546178        453569733        453594046   
    453618241        453642837        453667842        453693111       
453719619        453746158        453773475        453800716      443041744     
  452919368        453378424        453402612        453426579        453450686
       453474850        453498818        453522492        453546186       
453569741        453594053        453618258        453642845        453667859   
    453693129        453719627        453746166        453773483       
453800724      443041819        452922453        453378432        453402620     
  453426587        453450694        453474868        453498826        453522500
       453546194        453569758        453594061        453618266       
453642852        453667867        453693137        453719635        453746174   
    453773491        453800732      443041892        452927072        453378440
       453402638        453426595        453450702        453474876       
453498834        453522518        453546210        453569766        453594079   
    453618282        453642860        453667875        453693152       
453719643        453746182        453773509        453800757      443041900     
  452930134        453378457        453402646        453426611        453450710
       453474884        453498842        453522526        453546228       
453569774        453594087        453618290        453642878        453667883   
    453693160        453719650        453746190        453773525       
453800765      443042049        452931124        453378465        453402653     
  453426629        453450728        453474892        453498867        453522534
       453546236        453569782        453594095        453618316       
453642886        453667891        453693178        453719668        453746208   
    453773533        453800773      443042098        452934532        453378473
       453402679        453426637        453450736        453474900       
453498875        453522542        453546244        453569790        453594103   
    453618324        453642894        453667909        453693186       
453719676        453746216        453773541        453800781   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443042106        452936313        453378481        453402687       
453426645        453450744        453474918        453498883        453522559   
    453546251        453569808        453594111        453618332       
453642902        453667917        453693079        453719692        453746224   
    453773574        453800799      443042114        452938426        453378499
       453402695        453426652        453450751        453474926       
453498891        453522567        453546269        453569816        453594129   
    453618340        453642910        453667925        453693087       
453719700        453746232        453773590        453800807      443042189     
  452939457        453378507        453402711        453426660        453450769
       453474934        453498909        453522575        453546277       
453569824        453594137        453618365        453642928        453667933   
    453693095        453719734        453746240        453773608       
453800815      443042221        452945348        453378515        453402729     
  453426678        453450785        453474942        453498917        453522583
       453546285        453569832        453594145        453618373       
453642936        453667941        453693103        453719742        453746257   
    453773616        453800823      443042288        452947419        453378523
       453402737        453426686        453450793        453474959       
453498925        453522591        453546293        453569840        453594152   
    453618381        453642944        453667958        453693194       
453719767        453746299        453773632        453800831      443042304     
  452947567        453378531        453402745        453426694        453450801
       453474967        453498933        453522609        453546301       
453569865        453594160        453618399        453642951        453667966   
    453693202        453719775        453746307        453773640       
453800849      443042338        452947773        453378549        453402752     
  453426702        453450819        453474975        453498941        453522617
       453546319        453569873        453594178        453618407       
453642969        453667974        453693210        453719783        453746315   
    453773657        453800856      443042452        452950934        453378556
       453402760        453426710        453450827        453474983       
453498958        453522625        453546327        453569881        453594186   
    453618415        453642977        453667990        453693228       
453719791        453746323        453773665        453800864      443042460     
  452951189        453378564        453402778        453426728        453450835
       453474991        453498966        453522633        453546335       
453569899        453594194        453618423        453642985        453668006   
    453693244        453719817        453746331        453773673       
453800880      443042502        452954324        453378572        453402786     
  453426736        453450843        453475006        453498974        453522641
       453546343        453569915        453594202        453618431       
453642993        453668014        453693251        453719825        453746349   
    453773681        453800898      443042510        452955768        453378598
       453402794        453426744        453450850        453475014       
453498982        453522658        453546350        453569923        453594210   
    453618449        453643009        453668022        453693269       
453719833        453746356        453773699        453800906      443042577     
  452963044        453378606        453402802        453426751        453450868
       453475022        453498990        453522666        453546368       
453569931        453594228        453618464        453643017        453668030   
    453693277        453719858        453746372        453773707       
453800914      443042601        452967292        453378614        453402810     
  453426769        453450876        453475030        453499006        453522674
       453546384        453569949        453594236        453618472       
453643025        453668048        453693285        453719866        453746380   
    453773723        453800922      443042619        452969421        453378622
       453402828        453426777        453450884        453475048       
453499014        453522682        453546392        453569964        453594244   
    453618480        453643033        453668055        453693293       
453719874        453746398        453773731        453800930      443042643     
  452970569        453378630        453402836        453426785        453450892
       453475055        453499022        453522690        453546400       
453569972        453594251        453618506        453643041        453668063   
    453693301        453719882        453746406        453773749       
453800948      443042650        452972094        453378648        453402844     
  453426793        453450900        453475063        453499030        453522708
       453546418        453569980        453594269        453618514       
453643058        453668071        453693319        453719890        453746414   
    453773756        453800955      443042668        452975543        453378655
       453402851        453426801        453450926        453475071       
453499048        453522716        453546426        453570004        453594277   
    453618522        453643066        453668089        453693327       
453719908        453746422        453773764        453800963      443042676     
  452976467        453378663        453402869        453426819        453450934
       453475089        453499055        453522724        453546434       
453570012        453594285        453618548        453643074        453668105   
    453693335        453719916        453746430        453773780       
453800971      443042718        452978539        453378671        453402877     
  453426827        453450942        453475097        453499063        453522732
       453546442        453570020        453594293        453618555       
453643082        453668113        453693343        453719924        453746448   
    453773798        453800989      443042726        452979305        453378689
       453402885        453426835        453450959        453475105       
453499071        453522740        453546459        453570038        453594301   
    453618563        453643090        453668121        453693350       
453719940        453746471        453773814        453800997      443042734     
  452984107        453378697        453402893        453426843        453450967
       453475113        453499089        453522757        453546467       
453570046        453594319        453618571        453643108        453668147   
    453693368        453719957        453746489        453773822       
453801003      443042825        452985831        453378705        453402901     
  453426850        453450975        453475121        453499097        453522765
       453546475        453570053        453594327        453618589       
453643116        453668154        453693376        453719965        453746497   
    453773830        453801011      443043021        452988249        453378713
       453402919        453426868        453450983        453475139       
453499105        453522773        453546483        453570061        453594343   
    453618597        453643124        453668162        453693384       
453719973        453746505        453773855        453801029      443043104     
  452995939        453378721        453402927        453426884        453450991
       453475147        453499113        453522781        453546491       
453570079        453594350        453618605        453643132        453668170   
    453693392        453719981        453746513        453773863       
453801037      443043161        452999675        453378739        453402935     
  453426892        453451007        453475154        453499139        453522799
       453546509        453570087        453594368        453618613       
453643140        453668196        453693418        453719999        453746521   
    453773871        453801045      443043278        453000101        453378747
       453402943        453426900        453451015        453475162       
453499147        453522807        453546517        453570095        453594376   
    453618621        453643157        453668204        453693426       
453720005        453746539        453773889        453801052      443043310     
  453005407        453378754        453402950        453426918        453451023
       453475170        453499154        453522815        453546525       
453570103        453594384        453618639        453643165        453668212   
    453693442        453720013        453746547        453773897       
453801060      443043419        453007379        453378762        453402968     
  453426926        453451031        453475188        453499162        453522823
       453546533        453570111        453594392        453618647       
453643173        453668220        453693459        453720021        453746554   
    453773905        453801078      443043427        453014318        453378770
       453402976        453426934        453451049        453475196       
453499170        453522831        453546541        453570129        453594400   
    453618654        453643181        453668238        453693467       
453720047        453746562        453773913        453801086      443043468     
  453014375        453378788        453402984        453426942        453451056
       453475212        453499188        453522849        453546558       
453570137        453594418        453618662        453643199        453668246   
    453693475        453720054        453746588        453773939       
453801094      443043575        453023079        453378796        453402992     
  453426967        453451064        453475220        453499196        453522856
       453546566        453570145        453594426        453618670       
453643207        453668261        453693483        453720070        453746604   
    453773947        453801102      443043591        453027211        453378804
       453403008        453426975        453451072        453475238       
453499204        453522864        453546574        453570152        453594434   
    453618688        453643215        453668287        453693491       
453720088        453746638        453773954        453801110      443043617     
  453029688        453378812        453403016        453426983        453451080
       453475253        453499212        453522872        453546582       
453570160        453594442        453618696        453643223        453668295   
    453693509        453720096        453746646        453773962       
453801136      443043633        453042913        453378820        453403024     
  453426991        453451098        453475261        453499220        453522880
       453546590        453570178        453594459        453618704       
453643231        453668303        453693517        453720104        453746653   
    453773970        453801151      443043682        453045379        453378838
       453403032        453427007        453451106        453475279       
453499238        453522898        453546608        453570186        453594467   
    453618712        453643249        453668311        453693525       
453720112        453746661        453773988        453801169      443043724     
  453045460        453378846        453403040        453427015        453451114
       453475287        453499246        453522906        453546616       
453570194        453594475        453618720        453643256        453668329   
    453693533        453720120        453746679        453773996       
453801177      443043781        453046104        453378853        453403057     
  453427023        453451122        453475295        453499253        453522914
       453546624        453570202        453594491        453618738       
453643264        453668337        453693541        453720146        453746687   
    453774002        453801185      443043831        453052250        453378861
       453403065        453427031        453451130        453475303       
453499261        453522922        453546632        453570210        453594509   
    453618746        453643272        453668345        453693558       
453720153        453746695        453774010        453801193      443043872     
  453061046        453378879        453403073        453427049        453451148
       453475311        453499279        453522930        453546640       
453570228        453594517        453618753        453643280        453668352   
    453693566        453720161        453746711        453774028       
453801201      443043914        453066078        453378887        453403081     
  453427056        453451155        453475329        453499287        453522948
       453546665        453570236        453594525        453618761       
453643298        453668360        453693574        453720179        453746729   
    453774036        453801219      443043989        453094690        453378895
       453403107        453427064        453451163        453475337       
453499295        453522963        453546673        453570244        453594533   
    453618779        453643306        453668378        453693590       
453720187        453746737        453774044        453801227      443044011     
  453102477        453378903        453403123        453427072        453451171
       453475345        453499303        453522971        453546681       
453570251        453594541        453618787        453643314        453668386   
    453693608        453720195        453746745        453774051       
453801235      443044045        453115032        453378911        453403131     
  453427080        453451189        453475352        453499311        453522989
       453546699        453570269        453594558        453618795       
453643322        453668394        453693624        453720211        453746752   
    453774069        453801243      443044052        453137572        453378929
       453403149        453427098        453451197        453475360       
453499329        453522997        453546707        453570277        453594566   
    453618803        453643330        453668402        453693632       
453720229        453746760        453774085        453801250      443044102     
  453233306        453378937        453403156        453427106        453451205
       453475378        453499337        453523003        453546715       
453570285        453594574        453618811        453643348        453668410   
    453693640        453720237        453746778        453774093       
453801268      443044201        453261034        453378945        453403164     
  453427114        453451213        453475386        453499345        453523011
       453546723        453570293        453594582        453618837       
453643355        453668428        453693657        453720245        453746786   
    453774101        453801284      443044219        453276792        453378952
       453403172        453427122        453451221        453475394       
453499352        453523029        453546731        453570301        453594590   
    453618845        453643363        453668436        453693665       
453720252        453746794        453774119        453801292      443044227     
  453278822        453378960        453403180        453427148        453451239
       453475402        453499360        453523037        453546749       
453570319        453594608        453618852        453643371        453668444   
    453693673        453720260        453746802        453774135       
453801300      443044334        453285132        453378978        453403198     
  453427155        453451247        453475410        453499378        453523045
       453546756        453570327        453594616        453618860       
453643389        453668451        453693681        453720286        453746810   
    453774143        453801318      443044391        453290082        453378986
       453403206        453427163        453451254        453475428       
453499386        453523052        453546764        453570335        453594624   
    453618878        453643397        453668469        453693707       
453720294        453746828        453774150        453801326      443044433     
  453292690        453378994        453403214        453427189        453451262
       453475436        453499394        453523060        453546772       
453570343        453594632        453618886        453643405        453668477   
    453693715        453720302        453746836        453774168       
453801342      443044540        453294837        453379000        453403222     
  453427197        453451270        453475444        453499402        453523078
       453546780        453570350        453594640        453618894       
453643413        453668485        453693731        453720310        453746844   
    453774176        453801359      443044623        453297756        453379018
       453403230        453427205        453451296        453475451       
453499410        453523086        453546798        453570376        453594657   
    453618902        453643421        453668493        453693749       
453720328        453746851        453774184        453801367      443044649     
  453313694        453379026        453403248        453427213        453451304
       453475469        453499428        453523094        453546806       
453570384        453594665        453618910        453643439        453668501   
    453693756        453720336        453746885        453774192       
453801383      443044789        453316523        453379034        453403255     
  453427221        453451320        453475477        453499444        453523102
       453546814        453570392        453594673        453618928       
453643447        453668519        453693764        453720344        453746893   
    453774200        453801391      443044797        453323842        453379042
       453403263        453427239        453451338        453475485       
453499451        453523110        453546822        453570418        453594681   
    453618936        453643454        453668527        453693772       
453720351        453746919        453774226        453801417      443044821     
  453329401        453379059        453403271        453427247        453451346
       453475493        453499469        453523128        453546830       
453570426        453594699        453618944        453643462        453668535   
    453693780        453720369        453746927        453774234       
453801425      443044839        453343048        453379067        453403289     
  453427254        453451353        453475501        453499477        453523136
       453546848        453570434        453594707        453618951       
453643470        453668543        453693798        453720377        453746935   
    453774242        453801433      443044862        453344145        453379075
       453403297        453427262        453451361        453475519       
453499485        453523144        453546855        453570442        453594715   
    453618969        453643488        453668550        453693806       
453720385        453746943        453774259        453801441      443044870     
  453348419        453379083        453403305        453427270        453451379
       453475527        453499493        453523151        453546863       
453570459        453594723        453618977        453643496        453668568   
    453693814        453720393        453746950        453774267       
453801458      443044896        453348468        453379091        453403313     
  453427288        453451387        453475535        453499501        453523169
       453546871        453570467        453594731        453618985       
453643504        453668576        453693822        453720401        453746968   
    453774275        453801466      443044904        453348484        453379109
       453403321        453427296        453451395        453475543       
453499519        453523177        453546889        453570475        453594749   
    453618993        453643512        453668584        453693830       
453720419        453746984        453774283        453801474      443044912     
  453348492        453379117        453403339        453427304        453451403
       453475550        453499527        453523185        453546897       
453570483        453594756        453619009        453643520        453668600   
    453693848        453720682        453747008        453774309       
453801490      443045059        453348526        453379133        453403347     
  453427312        453451411        453475568        453499535        453523193
       453546905        453570491        453594764        453619017       
453643538        453668618        453693855        453720690        453747016   
    453774317        453801508      443045125        453348567        453379141
       453403354        453427320        453451429        453475576       
453499543        453523201        453546913        453570517        453594772   
    453619025        453643546        453668626        453693863       
453720708        453747024        453774325        453801516      443045208     
  453348583        453379158        453403362        453427338        453451452
       453475584        453499550        453523219        453546921       
453570525        453594780        453619033        453643553        453668634   
    453693871        453720716        453747032        453774333       
453801524      443045257        453348609        453379166        453403370     
  453427346        453451460        453475592        453499568        453523227
       453546939        453570533        453594798        453619041       
453643561        453668642        453693889        453720724        453747057   
    453774341        453801532      443045315        453348633        453379174
       453403388        453427353        453451478        453475600       
453499576        453523235        453546947        453570541        453594806   
    453619058        453643579        453668659        453693897       
453720732        453747065        453774358        453801540      443045356     
  453348658        453379190        453403396        453427361        453451486
       453475618        453499584        453523243        453546954       
453570558        453594814        453619066        453643587        453668667   
    453693905        453720740        453747073        453774366       
453801557      443045398        453348765        453379208        453403404     
  453427387        453451494        453475626        453499592        453523250
       453546962        453570566        453594822        453619074       
453643595        453668683        453693913        453720757        453747081   
    453774374        453801565      443045430        453348849        453379216
       453403412        453427395        453451502        453475634       
453499600        453523268        453546970        453570574        453594830   
    453619082        453643603        453668691        453693921       
453720765        453747099        453774382        453801581      443045596     
  453348856        453379232        453403420        453427403        453451510
       453475642        453499618        453523276        453546988       
453570590        453594848        453619090        453643611        453668709   
    453693939        453720773        453747107        453774390       
453801599      443045661        453348922        453379240        453403438     
  453427411        453451528        453475659        453499626        453523284
       453546996        453570608        453594855        453619108       
453643629        453668717        453693947        453720781        453747115   
    453774408        453801607      443045687        453348930        453379257
       453403446        453427429        453451544        453475667       
453499642        453523292        453547002        453570616        453594863   
    453619116        453643637        453668725        453693954       
453720807        453747123        453774416        453801623      443045695     
  453348963        453379265        453403453        453427437        453451551
       453475675        453499659        453523300        453547010       
453570624        453594897        453619124        453643645        453668733   
    453693962        453720815        453747131        453774424       
453801631      443045711        453349052        453379273        453403461     
  453427445        453451569        453475683        453499667        453523318
       453547028        453570632        453594905        453619132       
453643652        453668741        453693970        453720831        453747149   
    453774432        453801649      443045778        453349086        453379281
       453403479        453427460        453451577        453475691       
453499675        453523326        453547036        453570640        453594913   
    453619140        453643660        453668758        453693988       
453720856        453747156        453774440        453801656      443045794     
  453349110        453379299        453403487        453427478        453451585
       453475709        453499683        453523334        453547044       
453570657        453594939        453619157        453643678        453668766   
    453693996        453720864        453747164        453774499       
453801664      443045810        453349128        453379307        453403495     
  453427486        453451593        453475717        453499691        453523342
       453547051        453570665        453594947        453619165       
453643686        453668774        453694002        453720872        453747172   
    453774507        453801672      443045836        453349144        453379315
       453403503        453427494        453451601        453475733       
453499709        453523359        453547069        453570673        453594954   
    453619173        453643694        453668782        453694010       
453720880        453747180        453774523        453801680      443045869     
  453349185        453379323        453403511        453427502        453451619
       453475741        453499725        453523367        453547077       
453570681        453594962        453619181        453643702        453668790   
    453694028        453720898        453747198        453774531       
453801698      443045919        453349193        453379331        453403529     
  453427510        453451627        453475758        453499733        453523375
       453547085        453570699        453594970        453619199       
453643728        453668808        453694036        453720906        453747206   
    453774549        453801706      443046016        453349219        453379349
       453403537        453427536        453451635        453475766       
453499741        453523383        453547093        453570707        453594988   
    453619207        453643736        453668816        453694044       
453720914        453747222        453774556        453801714   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443046040        453349359        453379356        453403545       
453427544        453451643        453475774        453499758        453523391   
    453547101        453570715        453594996        453619215       
453643744        453668824        453694051        453720922        453747248   
    453774564        453801722      443046073        453349375        453379364
       453403552        453427551        453451650        453475782       
453499766        453523409        453547119        453570723        453595001   
    453619223        453643751        453668840        453694069       
453720930        453747255        453774572        453801730      443046149     
  453349391        453379372        453403560        453427569        453451668
       453475790        453499774        453523417        453547127       
453570731        453595019        453619231        453643777        453668857   
    453694077        453720948        453747263        453774598       
453801748      443046164        453349409        453379380        453403578     
  453427577        453451676        453475808        453499782        453523425
       453547135        453570749        453595027        453619249       
453643785        453668865        453694085        453720963        453747271   
    453774606        453801755      443046198        453349482        453379398
       453403586        453427585        453451684        453475816       
453499790        453523433        453547143        453570756        453595035   
    453619256        453643793        453668873        453694093       
453720989        453747289        453774630        453801763      443046222     
  453349615        453379414        453403594        453427593        453451700
       453475824        453499808        453523441        453547150       
453570764        453595043        453619264        453643801        453668881   
    453694101        453720997        453747305        453774648       
453801771      443046263        453349730        453379422        453403602     
  453427601        453451718        453475832        453499816        453523458
       453547168        453570772        453595050        453619272       
453643819        453668899        453694119        453721003        453747313   
    453774655        453801789      443046321        453349813        453379430
       453403628        453427619        453451726        453475840       
453499824        453523466        453547176        453570780        453595068   
    453619280        453643827        453668907        453694127       
453721011        453747321        453774663        453801805      443046404     
  453349896        453379448        453403636        453427627        453451734
       453475857        453499832        453523474        453547184       
453570798        453595076        453619298        453643835        453668915   
    453694135        453721029        453747339        453774671       
453801813      443046420        453350001        453379463        453403644     
  453427635        453451742        453475865        453499840        453523482
       453547192        453570806        453595084        453619306       
453643843        453668923        453694143        453721037        453747347   
    453774689        453801821      443046446        453350118        453379471
       453403669        453427643        453451759        453475873       
453499857        453523490        453547200        453570814        453595092   
    453619314        453643850        453668931        453694150       
453721045        453747354        453774697        453801839      443046495     
  453350134        453379489        453403677        453427668        453451767
       453475881        453499865        453523508        453547218       
453570822        453595100        453619322        453643876        453668949   
    453694168        453721052        453747370        453774705       
453801847      443046586        453350159        453379505        453403685     
  453427676        453451775        453475899        453499873        453523516
       453547226        453570830        453595118        453619330       
453643892        453668956        453694176        453721060        453747388   
    453774713        453801854      443046644        453350167        453379513
       453403693        453427684        453451783        453475907       
453499881        453523524        453547234        453570848        453595126   
    453619348        453643900        453668964        453694184       
453720427        453747396        453774721        453801862      443046701     
  453350183        453379521        453403701        453427692        453451791
       453475915        453499899        453523532        453547242       
453570855        453595134        453619355        453643918        453668972   
    453694192        453720435        453747412        453774754       
453801870      443046800        453350191        453379539        453403727     
  453427700        453451809        453475923        453499907        453523540
       453547259        453570863        453595142        453619363       
453643926        453668980        453694200        453720443        453747420   
    453774770        453801888      443046875        453350241        453379547
       453403735        453427718        453451817        453475931       
453499915        453523557        453547267        453570871        453595159   
    453619371        453643934        453668998        453694218       
453720476        453747438        453774796        453801896      443047071     
  453350282        453379554        453403743        453427726        453451825
       453475956        453499923        453523565        453547275       
453570889        453595167        453619389        453643942        453669004   
    453694226        453720492        453747446        453774804       
453801904      443047089        453350357        453379562        453403750     
  453427734        453451833        453475964        453499931        453523573
       453547283        453570897        453595175        453619397       
453643959        453669012        453694234        453720500        453747453   
    453774812        453801920      443047097        453350365        453379570
       453403768        453427742        453451841        453475972       
453499949        453523581        453547291        453570905        453595183   
    453619405        453643967        453669020        453694242       
453720518        453747461        453774820        453801938      443047196     
  453350399        453379588        453403776        453427759        453451858
       453475980        453499964        453523599        453547309       
453570913        453595191        453619413        453643975        453669038   
    453694259        453720526        453747479        453774838       
453801946      443047204        453350449        453379596        453403784     
  453427767        453451866        453475998        453499972        453523607
       453547317        453570921        453595209        453619421       
453643983        453669046        453694267        453720534        453747487   
    453774853        453801953      443047212        453350456        453379604
       453403792        453427775        453451874        453476004       
453499980        453523615        453547325        453570939        453595217   
    453619439        453643991        453669053        453694283       
453720559        453747503        453774879        453801961      443047279     
  453350464        453379612        453403800        453427783        453451882
       453476012        453499998        453523623        453547333       
453570947        453595225        453619447        453644007        453669061   
    453694291        453720567        453747511        453774887       
453801979      443047352        453350498        453379620        453403818     
  453427791        453451890        453476020        453500001        453523631
       453547358        453570954        453595233        453619462       
453644023        453669079        453694325        453720575        453747529   
    453774895        453801987      443047360        453350506        453379638
       453403826        453427809        453451908        453476038       
453500019        453523649        453547366        453570962        453595241   
    453619470        453644031        453669087        453694333       
453720583        453747537        453774903        453801995      443047535     
  453350563        453379646        453403834        453427817        453451916
       453476046        453500027        453523656        453547382       
453570988        453595258        453619488        453644049        453669095   
    453694341        453720609        453747545        453774911       
453802001      443047543        453350605        453379653        453403842     
  453427825        453451924        453476053        453500035        453523664
       453547390        453570996        453595266        453619496       
453644056        453669103        453694358        453720617        453747552   
    453774929        453802019      443047634        453350647        453379661
       453403859        453427833        453451932        453476061       
453500043        453523672        453547408        453571002        453595274   
    453619504        453644072        453669111        453694366       
453720625        453747560        453774937        453802035      443047709     
  453350654        453379679        453403867        453427841        453451940
       453476079        453500050        453523680        453547416       
453571010        453595282        453619512        453644080        453669129   
    453694374        453720633        453747586        453774952       
453802043      443047717        453350670        453379687        453403875     
  453427866        453451957        453476087        453500068        453523698
       453547424        453571028        453595290        453619520       
453644098        453669137        453694382        453720641        453747594   
    453774960        453802050      443047741        453350696        453379695
       453403883        453427874        453451965        453476095       
453500076        453523706        453547432        453571036        453595308   
    453619538        453644106        453669145        453694390       
453720658        453747602        453774978        453802068      443047790     
  453350704        453379703        453403891        453427882        453451973
       453476111        453500092        453523714        453547440       
453571044        453595316        453619546        453644114        453669152   
    453694408        453720666        453747628        453774986       
453802076      443047808        453350746        453379711        453403909     
  453427890        453451981        453476129        453500100        453523722
       453547457        453571051        453595324        453619553       
453644122        453669160        453694424        453720674        453747636   
    453774994        453802084      443047824        453350779        453379729
       453403917        453427908        453451999        453476137       
453500118        453523730        453547465        453571069        453595332   
    453619579        453644130        453669178        453694432       
453721078        453747644        453775025        453802092      443047881     
  453350811        453379737        453403925        453427916        453452005
       453476145        453500126        453523748        453547473       
453571077        453595340        453619595        453644148        453669186   
    453694457        453721094        453747651        453775033       
453802100      443047907        453350951        453379745        453403941     
  453427924        453452013        453476152        453500134        453523755
       453547481        453571085        453595357        453619603       
453644155        453669194        453694465        453721102        453747669   
    453775041        453802118      443047915        453351108        453379752
       453403966        453427932        453452021        453476160       
453500142        453523763        453547499        453571093        453595365   
    453619611        453644163        453669202        453694473       
453721110        453747677        453775058        453802126      443048087     
  453351249        453379778        453403974        453427940        453452039
       453476178        453500167        453523771        453547507       
453571101        453595373        453619629        453644171        453669210   
    453694481        453721128        453747685        453775066       
453802159      443048277        453351264        453379786        453403982     
  453427957        453452047        453476186        453500175        453523789
       453547515        453571119        453595381        453619637       
453644189        453669228        453694499        453721136        453747693   
    453775074        453802167      443048335        453351322        453379794
       453403990        453427965        453452054        453476194       
453500183        453523797        453547523        453571127        453595399   
    453619645        453644197        453669244        453694507       
453721144        453747701        453775082        453802183      443048384     
  453351470        453379802        453404006        453427973        453452062
       453476202        453500191        453523805        453547531       
453571135        453595407        453619652        453644205        453669251   
    453694515        453721151        453747719        453775090       
453802209      443048483        453351488        453379810        453404022     
  453427981        453452070        453476210        453500209        453523813
       453547549        453571143        453595415        453619660       
453644213        453669269        453694523        453721169        453747727   
    453775108        453802217      443048491        453351520        453379828
       453404030        453428005        453452088        453476228       
453500217        453523821        453547556        453571150        453595423   
    453619678        453644221        453669277        453694549       
453721177        453747735        453775116        453802225      443048533     
  453351579        453379836        453404048        453428013        453452096
       453476236        453500225        453523839        453547564       
453571168        453595431        453619686        453644239        453669285   
    453694564        453721185        453747768        453775124       
453802233      443048574        453351587        453379844        453404055     
  453428021        453452104        453476244        453500233        453523847
       453547572        453571184        453595449        453619694       
453644247        453669293        453694572        453721193        453747776   
    453775132        453802241      443048590        453351645        453379851
       453404063        453428047        453452112        453476251       
453500241        453523854        453547580        453571192        453595456   
    453619702        453644254        453669319        453694580       
453721201        453747784        453775140        453802258      443048632     
  453351660        453379869        453404071        453428054        453452120
       453476269        453500258        453523862        453547598       
453571200        453595464        453619710        453644262        453669327   
    453694598        453721227        453747792        453775165       
453802266      443048707        453351686        453379877        453404089     
  453428062        453452138        453476277        453500266        453523870
       453547606        453571218        453595472        453619728       
453644270        453669335        453694606        453721235        453747800   
    453775181        453802274      443048723        453351702        453379885
       453404097        453428070        453452146        453476285       
453500274        453523888        453547614        453571226        453595480   
    453619736        453644288        453669343        453694614       
453721243        453747818        453775199        453802282      443048731     
  453351710        453379893        453404105        453428088        453452153
       453476293        453500282        453523896        453547622       
453571234        453595498        453619744        453644304        453669350   
    453694630        453721276        453747826        453775207       
453802290      443048798        453351728        453379901        453404113     
  453428096        453452161        453476301        453500290        453523904
       453547630        453571242        453595506        453619751       
453644312        453669368        453694648        453721284        453747834   
    453775215        453802308      443048889        453351777        453379919
       453404121        453428104        453452187        453476319       
453500308        453523912        453547648        453571259        453595514   
    453619777        453644320        453669376        453694655       
453721292        453747842        453775223        453802316      443048921     
  453351785        453379927        453404139        453428112        453452195
       453476327        453500316        453523920        453547655       
453571267        453595522        453619785        453644338        453669384   
    453694663        453721318        453747859        453775249       
453802324      443049093        453351819        453379943        453404147     
  453428120        453452203        453476335        453500332        453523938
       453547663        453571275        453595530        453619793       
453644353        453669392        453694671        453721326        453747867   
    453775264        453802332      443049184        453351827        453379950
       453404154        453428138        453452229        453476343       
453500340        453523946        453547671        453571283        453595548   
    453619801        453644361        453669400        453694689       
453721334        453747875        453775272        453802340      443049234     
  453351876        453379976        453404162        453428146        453452237
       453476350        453500357        453523953        453547689       
453571291        453595555        453619819        453644379        453669418   
    453694697        453721342        453747891        453775280       
453802357      443049267        453351900        453379984        453404170     
  453428153        453452245        453476368        453500365        453523961
       453547697        453571309        453595563        453619835       
453644387        453669426        453694705        453721367        453747917   
    453775298        453802365      443049275        453351991        453379992
       453404188        453428161        453452252        453476376       
453500373        453523979        453547705        453571317        453595571   
    453619843        453644395        453669434        453694713       
453721375        453747925        453775306        453802373      443049572     
  453352015        453380008        453404196        453428179        453452260
       453476384        453500381        453523987        453547713       
453571325        453595589        453619850        453644403        453669442   
    453694721        453721383        453747933        453775314       
453802381      443049598        453352098        453380016        453404204     
  453428187        453452278        453476392        453500399        453523995
       453547721        453571333        453595597        453619868       
453644411        453669459        453694739        453721391        453747941   
    453775322        453802399      443049614        453352122        453380024
       453404220        453428195        453452286        453476400       
453500407        453524001        453547739        453571341        453595605   
    453619876        453644429        453669467        453694747       
453721409        453747958        453775330        453802407      443049721     
  453352148        453380032        453404238        453428203        453452294
       453476418        453500415        453524019        453547747       
453571358        453595613        453619884        453644437        453669475   
    453694754        453721417        453747966        453775348       
453802415      443049754        453352163        453380040        453404246     
  453428211        453452302        453476426        453500423        453524027
       453547754        453571366        453595621        453619892       
453644445        453669483        453694762        453721425        453747974   
    453775355        453802423      443049820        453352205        453380057
       453404253        453428229        453452310        453476434       
453500431        453524035        453547762        453571374        453595639   
    453619900        453644452        453669491        453694770       
453721433        453747982        453775363        453802431      443049838     
  453352270        453380065        453404261        453428237        453452328
       453476442        453500449        453524043        453547770       
453571382        453595647        453619918        453644460        453669509   
    453694788        453721441        453748006        453775371       
453802449      443049879        453352353        453380073        453404279     
  453428245        453452336        453476459        453500456        453524050
       453547788        453571390        453595654        453619926       
453644478        453669517        453694796        453721458        453748014   
    453775389        453802456      443049911        453352361        453380081
       453404287        453428252        453452344        453476467       
453500464        453524068        453547796        453571408        453595662   
    453619934        453644486        453669525        453694804       
453721466        453748022        453775397        453802464      443049952     
  453352387        453380099        453404295        453428260        453452351
       453476483        453500472        453524076        453547804       
453571416        453595670        453619942        453644494        453669533   
    453694812        453721474        453748030        453775405       
453802472      443049978        453352411        453380107        453404303     
  453428278        453452369        453476491        453500480        453524084
       453547812        453571424        453595688        453619959       
453644502        453669541        453694820        453721482        453748048   
    453775413        453802480      443050091        453352460        453380123
       453404311        453428286        453452377        453476509       
453500498        453524092        453547820        453571432        453595696   
    453619967        453644510        453669558        453694838       
453721490        453748055        453775421        453802498      443050141     
  453352478        453380131        453404329        453428294        453452385
       453476517        453500506        453524100        453547838       
453571440        453595704        453619975        453644528        453669566   
    453694853        453721508        453748063        453775439       
453802506      443050174        453352619        453380149        453404337     
  453428302        453452401        453476525        453500514        453524118
       453547846        453571457        453595712        453619983       
453644536        453669574        453694861        453721516        453748071   
    453775447        453802514      443050224        453352627        453380164
       453404345        453428310        453452419        453476533       
453500522        453524126        453547853        453571465        453595738   
    453619991        453644544        453669582        453694879       
453721524        453748089        453775454        453802522      443050307     
  453352635        453380172        453404352        453428328        453452427
       453476541        453500548        453524134        453547861       
453571473        453595746        453620007        453644551        453669590   
    453694887        453721532        453748097        453775462       
453802530      443050315        453352825        453380180        453404360     
  453428336        453452435        453476558        453500555        453524142
       453547879        453571481        453595753        453620015       
453644569        453669616        453694895        453721540        453748105   
    453775470        453802548      443050364        453352874        453380198
       453404378        453428344        453452443        453476566       
453500563        453524167        453547895        453571499        453595761   
    453620031        453644577        453669624        453694903       
453721573        453748121        453775488        453802555      443050380     
  453352916        453380206        453404386        453428351        453452450
       453476574        453500589        453524175        453547903       
453571507        453595787        453620049        453644585        453669632   
    453694911        453721581        453748154        453775504       
453802563      443050398        453352924        453380214        453404394     
  453428369        453452484        453476582        453500597        453524183
       453547911        453571515        453595795        453620056       
453644593        453669640        453694929        453721599        453748162   
    453775520        453802571      443050414        453353047        453380222
       453404402        453428377        453452492        453476590       
453500605        453524191        453547929        453571523        453595803   
    453620064        453644601        453669657        453694937       
453721607        453748170        453775538        453802589      443050430     
  453353195        453380230        453404410        453428385        453452500
       453476608        453500613        453524209        453547937       
453571531        453595811        453620072        453644619        453669665   
    453694945        453721615        453748188        453775546       
453802613      443050554        453353211        453380248        453404428     
  453428393        453452518        453476616        453500621        453524217
       453547945        453571549        453595829        453620080       
453644627        453669673        453694952        453721631        453748196   
    453775553        453802621      443050588        453353237        453380263
       453404436        453428401        453452526        453476624       
453500639        453524225        453547952        453571556        453595837   
    453620098        453644635        453669681        453694960       
453721649        453748212        453775561        453802639   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443050679        453353351        453380271        453404444       
453428419        453452534        453476632        453500647        453524233   
    453547960        453571564        453595845        453620106       
453644643        453669699        453694978        453721656        453748220   
    453775579        453802647      443050877        453353419        453380289
       453404451        453428427        453452542        453476640       
453500654        453524241        453547978        453571572        453595852   
    453620114        453644650        453669707        453694986       
453721664        453748238        453775587        453802654      443050927     
  453353575        453380297        453404469        453428435        453452559
       453476657        453500662        453524258        453547986       
453571580        453595860        453620122        453644668        453669715   
    453695009        453721680        453748246        453775595       
453802662      443050984        453353591        453380305        453404477     
  453428450        453452567        453476665        453500670        453524266
       453547994        453571598        453595878        453620130       
453644676        453669723        453695017        453721698        453748253   
    453775629        453802670      443051008        453353617        453380313
       453404485        453428468        453452583        453476673       
453500688        453524274        453548000        453571606        453595886   
    453620155        453644684        453669731        453695025       
453721706        453748261        453775637        453802688      443051073     
  453353666        453380321        453404493        453428476        453452591
       453476681        453500704        453524282        453548018       
453571614        453595894        453620163        453644692        453669749   
    453695033        453721714        453748287        453775652       
453802696      443051099        453353674        453380339        453404501     
  453428484        453452609        453476699        453500712        453524290
       453548034        453571622        453595902        453620171       
453644700        453669756        453695041        453721722        453748295   
    453775660        453802712      443051131        453353716        453380347
       453404519        453428492        453452617        453476707       
453500720        453524316        453548042        453571630        453595910   
    453620189        453644718        453669764        453695058       
453721730        453748303        453775678        453802720      443051164     
  453353757        453380354        453404527        453428500        453452633
       453476715        453500738        453524324        453548067       
453571648        453595936        453620197        453644726        453669772   
    453695066        453721748        453748311        453775686       
453802738      443051180        453353807        453380362        453404543     
  453428518        453452641        453476723        453500746        453524332
       453548075        453571655        453595944        453620205       
453644734        453669780        453695074        453721763        453748329   
    453775694        453802753      443051206        453353831        453380370
       453404550        453428526        453452658        453476731       
453500753        453524340        453548083        453571663        453595951   
    453620213        453644742        453669798        453695082       
453721771        453748337        453775702        453802779      443051289     
  453353872        453380388        453404568        453428534        453452666
       453476749        453500761        453524357        453548091       
453571671        453595969        453620221        453644759        453669806   
    453695090        453721797        453748345        453775728       
453802787      443051313        453353930        453380396        453404576     
  453428542        453452674        453476756        453500779        453524365
       453548117        453571689        453595977        453620239       
453644767        453669814        453695108        453721805        453748352   
    453775736        453802803      443051354        453353955        453380404
       453404584        453428559        453452690        453476764       
453500787        453524381        453548125        453571697        453595985   
    453620247        453644775        453669822        453695116       
453721813        453748360        453775744        453802811      443051404     
  453354151        453380412        453404592        453428567        453452708
       453476772        453500795        453524399        453548133       
453571705        453595993        453620254        453644783        453669830   
    453695124        453721821        453748378        453775751       
453802829      443051503        453354193        453380420        453404600     
  453428575        453452716        453476780        453500803        453524407
       453548141        453571713        453596009        453620262       
453644791        453669848        453695132        453721839        453748386   
    453775769        453802837      443051545        453354219        453380438
       453404618        453428583        453452724        453476798       
453500811        453524415        453548158        453571721        453596017   
    453620270        453644809        453669855        453695157       
453721847        453748402        453775777        453802845      443051628     
  453354227        453380446        453404626        453428591        453452732
       453476814        453500829        453524423        453548166       
453571739        453596025        453620288        453644817        453669871   
    453695165        453721854        453748410        453775785       
453802852      443051669        453354235        453380453        453404634     
  453428609        453452740        453476822        453500837        453524431
       453548174        453571747        453596033        453620296       
453644825        453669889        453695173        453721862        453748428   
    453775793        453802860      443051701        453354276        453380461
       453404642        453428617        453452757        453476830       
453500845        453524449        453548182        453571754        453596041   
    453620304        453644841        453669897        453695181       
453721870        453748436        453775801        453802878      443051735     
  453354300        453380479        453404659        453428625        453452765
       453476848        453500852        453524456        453548190       
453571762        453596058        453620312        453644858        453669905   
    453695207        453721953        453748444        453775819       
453802886      443051768        453354359        453380487        453404667     
  453428633        453452773        453476855        453500860        453524464
       453548208        453571770        453596066        453620320       
453644866        453669913        453695215        453721961        453748451   
    453775827        453802902      443051784        453354391        453380495
       453404675        453428641        453452781        453476863       
453500878        453524472        453548216        453571788        453596074   
    453620338        453644874        453669921        453695223       
453721979        453748477        453775868        453802910      443051792     
  453354425        453380503        453404683        453428658        453452799
       453476871        453500886        453524480        453548224       
453571796        453596082        453620346        453644882        453669939   
    453695231        453721987        453748485        453775876       
453802928      443051859        453354466        453380511        453404691     
  453428666        453452807        453476889        453500894        453524498
       453548232        453571804        453596090        453620353       
453644890        453669947        453695249        453721995        453748493   
    453775884        453802936      443051891        453354524        453380529
       453404709        453428674        453452815        453476897       
453500902        453524506        453548240        453571812        453596108   
    453620361        453644908        453669962        453695256       
453722001        453748501        453775892        453802944      443051925     
  453354532        453380537        453404717        453428682        453452823
       453476905        453500910        453524514        453548257       
453571820        453596124        453620379        453644916        453669970   
    453695264        453722019        453748519        453775900       
453802951      443052139        453354557        453380545        453404725     
  453428690        453452831        453476921        453500928        453524522
       453548265        453571838        453596132        453620387       
453644924        453669988        453695272        453722027        453748527   
    453775918        453802977      443052196        453354573        453380552
       453404733        453428708        453452849        453476939       
453500936        453524530        453548273        453571853        453596140   
    453620395        453644932        453669996        453695280       
453722035        453748535        453775934        453802993      443052212     
  453354631        453380560        453404741        453428724        453452856
       453476947        453500944        453524548        453548281       
453571861        453596157        453620403        453644940        453670010   
    453695298        453722043        453748543        453775942       
453803009      443052220        453354656        453380578        453404758     
  453428732        453452864        453476954        453500951        453524555
       453548299        453571879        453596165        453620411       
453644957        453670028        453695306        453722050        453748568   
    453775959        453803017      443052253        453354664        453380586
       453404766        453428740        453452872        453476962       
453500969        453524563        453548307        453571887        453596173   
    453620429        453644965        453670036        453695314       
453722068        453748576        453775967        453803025      443052345     
  453354698        453380594        453404774        453428757        453452880
       453476970        453500977        453524571        453548315       
453571895        453596199        453620437        453644973        453670044   
    453695322        453722076        453748584        453775975       
453803041      443052477        453354706        453380602        453404782     
  453428765        453452898        453476988        453500985        453524589
       453548323        453571903        453596207        453620445       
453644981        453670051        453695348        453722084        453748592   
    453775983        453803058      443052493        453354748        453380610
       453404790        453428773        453452906        453476996       
453500993        453524597        453548331        453571911        453596215   
    453620452        453644999        453670069        453695355       
453722092        453748600        453775991        453803066      443052717     
  453354763        453380628        453404808        453428781        453452914
       453477002        453501009        453524605        453548349       
453571929        453596223        453620460        453645004        453670077   
    453695363        453722118        453748618        453776007       
453803074      443052725        453354805        453380636        453404816     
  453428799        453452922        453477010        453501017        453524613
       453548356        453571937        453596231        453620478       
453645012        453670085        453695371        453722126        453748626   
    453776015        453803082      443052808        453354821        453380644
       453404824        453428807        453452930        453477028       
453501025        453524621        453548364        453571945        453596249   
    453620486        453645020        453670093        453695389       
453722134        453748634        453776023        453803090      443052899     
  453354854        453380651        453404832        453428815        453452948
       453477036        453501033        453524639        453548372       
453571952        453596256        453620494        453645038        453670101   
    453695397        453722142        453748659        453776031       
453803116      443052907        453354862        453380669        453404840     
  453428823        453452955        453477044        453501041        453524647
       453548380        453571960        453596264        453620502       
453645046        453670119        453695405        453722159        453748667   
    453776049        453803124      443052956        453354870        453380677
       453404857        453428831        453452963        453477051       
453501058        453524662        453548398        453571978        453596272   
    453620510        453645053        453670127        453695413       
453722167        453748675        453776056        453803132      443053046     
  453354920        453380685        453404865        453428849        453452971
       453477069        453501066        453524670        453548406       
453571986        453596280        453620528        453645061        453670135   
    453695421        453722183        453748683        453776064       
453803140      443053053        453354938        453380693        453404873     
  453428856        453452989        453477077        453501074        453524688
       453548414        453571994        453596298        453620536       
453645079        453670143        453695439        453722191        453748691   
    453776072        453803157      443053178        453354961        453380701
       453404881        453428864        453452997        453477085       
453501082        453524696        453548422        453572000        453596306   
    453620544        453645087        453670150        453695447       
453722209        453748717        453776080        453803165      443053293     
  453355091        453380719        453404899        453428872        453453003
       453477093        453501090        453524704        453548430       
453572018        453596314        453620551        453645103        453670168   
    453695454        453722217        453748725        453776098       
453803173      443053319        453355133        453380727        453404907     
  453428880        453453011        453477119        453501108        453524712
       453548448        453572026        453596322        453620569       
453645129        453670176        453695462        453722225        453748741   
    453776106        453803181      443053350        453355166        453380735
       453404915        453428898        453453029        453477127       
453501124        453524720        453548455        453572034        453596330   
    453620577        453645137        453670184        453695470       
453722233        453748758        453776114        453803199      443053418     
  453355224        453380743        453404931        453428906        453453037
       453477135        453501132        453524738        453548463       
453572042        453596348        453620585        453645145        453670192   
    453695496        453722241        453748766        453776122       
453803207      443053509        453355265        453380750        453404949     
  453428914        453453045        453477143        453501140        453524746
       453548471        453572059        453596355        453620593       
453645152        453670200        453695504        453722258        453748774   
    453776130        453803215      443053657        453355273        453380768
       453404956        453428922        453453052        453477150       
453501157        453524753        453548489        453572067        453596363   
    453620601        453645160        453670218        453695512       
453722266        453748782        453776155        453803231      443053707     
  453355299        453380776        453404964        453428930        453453060
       453477168        453501165        453524761        453548497       
453572075        453596371        453620619        453645178        453670226   
    453695520        453721896        453748790        453776171       
453803249      443053715        453355323        453380784        453404972     
  453428948        453453078        453477176        453501173        453524779
       453548505        453572083        453596389        453620627       
453645186        453670234        453695538        453721904        453748808   
    453776189        453803256      443053772        453355349        453380792
       453404980        453428955        453453086        453477184       
453501181        453524787        453548513        453572091        453596397   
    453620635        453645194        453670242        453695546       
453721920        453748816        453776205        453803264      443053939     
  453355372        453380800        453405003        453428963        453453094
       453477192        453501199        453524795        453548521       
453572109        453596405        453620643        453645202        453670267   
    453695553        453721938        453748832        453776213       
453803272      443054036        453355414        453380818        453405011     
  453428971        453453102        453477200        453501207        453524803
       453548539        453572117        453596413        453620650       
453645210        453670275        453695561        453722688        453748840   
    453776221        453803280      443054069        453355430        453380826
       453405029        453428989        453453128        453477218       
453501215        453524811        453548547        453572125        453596421   
    453620668        453645228        453670283        453695579       
453722696        453748857        453776247        453803306      443054093     
  453355489        453380834        453405037        453428997        453453136
       453477226        453501223        453524829        453548554       
453572133        453596439        453620676        453645236        453670291   
    453695587        453722704        453748865        453776254       
453803314      443054127        453355505        453380842        453405045     
  453429003        453453144        453477234        453501231        453524837
       453548562        453572141        453596447        453620684       
453645244        453670309        453695595        453722712        453748873   
    453776262        453803322      443054143        453355539        453380859
       453405052        453429011        453453151        453477242       
453501249        453524845        453548570        453572158        453596454   
    453620692        453645251        453670317        453695603       
453722720        453748881        453776270        453803330      443054234     
  453355547        453380867        453405078        453429029        453453169
       453477259        453501256        453524852        453548588       
453572166        453596462        453620700        453645269        453670325   
    453695611        453722738        453748899        453776288       
453803348      443054242        453355554        453380875        453405086     
  453429052        453453177        453477267        453501264        453524860
       453548596        453572174        453596470        453620718       
453645277        453670333        453695629        453722746        453748907   
    453776296        453803355      443054358        453355562        453380883
       453405094        453429060        453453185        453477275       
453501272        453524878        453548604        453572182        453596488   
    453620726        453645285        453670341        453695637       
453722753        453748915        453776312        453803363      443054382     
  453355596        453380891        453405102        453429078        453453193
       453477283        453501280        453524886        453548612       
453572190        453596496        453620734        453645293        453670358   
    453695645        453722761        453748923        453776320       
453803371      443054408        453355612        453380909        453405110     
  453429086        453453201        453477291        453501298        453524894
       453548620        453572208        453596512        453620742       
453645301        453670374        453695686        453722779        453748931   
    453776338        453803389      443054432        453355638        453380925
       453405128        453429094        453453219        453477309       
453501306        453524902        453548638        453572216        453596520   
    453620759        453645319        453670382        453695702       
453722787        453748949        453776346        453803405      443054481     
  453355687        453380933        453405136        453429102        453453227
       453477317        453501314        453524910        453548646       
453572224        453596538        453620767        453645327        453670390   
    453695710        453722795        453748956        453776353       
453803421      443054531        453355695        453380941        453405144     
  453429110        453453235        453477325        453501322        453524928
       453548653        453572232        453596546        453620775       
453645335        453670408        453695728        453722803        453748964   
    453776361        453803439      443054606        453355745        453380958
       453405151        453429128        453453243        453477333       
453501330        453524936        453548661        453572240        453596561   
    453620783        453645343        453670416        453695736       
453722811        453748980        453776379        453803447      443054622     
  453355802        453380966        453405177        453429136        453453250
       453477341        453501348        453524944        453548679       
453572257        453596579        453620791        453645350        453670424   
    453695744        453722829        453748998        453776387       
453803462      443054788        453355810        453380974        453405185     
  453429144        453453268        453477358        453501355        453524951
       453548687        453572265        453596587        453620809       
453645368        453670432        453695751        453722837        453749004   
    453776395        453803488      443054796        453355836        453380982
       453405193        453429151        453453276        453477366       
453501363        453524969        453548695        453572273        453596595   
    453620817        453645376        453670440        453695769       
453722845        453749020        453776403        453803496      443054887     
  453355844        453380990        453405201        453429169        453453284
       453477374        453501371        453524977        453548703       
453572281        453596603        453620825        453645384        453670465   
    453695785        453722860        453749038        453776411       
453803504      443054895        453355851        453381006        453405219     
  453429177        453453292        453477382        453501389        453524993
       453548711        453572299        453596611        453620833       
453645392        453670473        453695793        453722878        453749046   
    453776429        453803512      443054952        453355869        453381014
       453405227        453429185        453453300        453477390       
453501397        453525008        453548729        453572307        453596629   
    453620841        453645400        453670481        453695801       
453722886        453749053        453776437        453803520      443055025     
  453355984        453381022        453405235        453429193        453453318
       453477408        453501405        453525016        453548737       
453572315        453596637        453620858        453645418        453670499   
    453695819        453722894        453749061        453776445       
453803538      443055074        453356040        453381030        453405243     
  453429201        453453326        453477416        453501413        453525024
       453548745        453572323        453596645        453620866       
453645442        453670507        453695827        453722902        453749079   
    453776460        453803546      443055140        453356065        453381048
       453405250        453429227        453453334        453477424       
453501421        453525032        453548752        453572349        453596652   
    453620874        453645459        453670523        453695835       
453722910        453749087        453776478        453803579      443055157     
  453356073        453381063        453405268        453429235        453453342
       453477440        453501439        453525040        453548760       
453572356        453596660        453620882        453645467        453670531   
    453695850        453722928        453749095        453776486       
453803595      443055199        453356081        453381071        453405276     
  453429243        453453359        453477457        453501447        453525065
       453548778        453572364        453596678        453620890       
453645475        453670549        453695868        453722936        453749103   
    453776494        453803603      443055272        453356107        453381089
       453405284        453429250        453453367        453477465       
453501454        453525073        453548786        453572372        453596694   
    453620908        453645483        453670556        453695876       
453722944        453749111        453776510        453803611      443055280     
  453356156        453381097        453405292        453429276        453453375
       453477473        453501462        453525081        453548794       
453572380        453596702        453620916        453645491        453670564   
    453695884        453722969        453749129        453776536       
453803629      443055348        453356263        453381105        453405300     
  453429284        453453383        453477481        453501470        453525099
       453548802        453572398        453596710        453620924       
453645509        453670572        453695892        453722977        453749152   
    453776544        453803637      443055561        453356297        453381113
       453405318        453429292        453453391        453477499       
453501488        453525107        453548810        453572406        453596728   
    453620932        453645517        453670580        453695900       
453722985        453749160        453776551        453803660   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443055777        453356321        453381121        453405326       
453429300        453453409        453477507        453501496        453525115   
    453548828        453572414        453596736        453620940       
453645525        453670606        453695926        453722993        453749178   
    453776569        453803686      443055850        453356412        453381139
       453405334        453429318        453453417        453477515       
453501504        453525123        453548836        453572422        453596744   
    453620957        453645533        453670614        453695934       
453723009        453749186        453776593        453803694      443055967     
  453356438        453381147        453405342        453429326        453453425
       453477523        453501512        453525131        453548844       
453572430        453596751        453620965        453645541        453670622   
    453695942        453723025        453749194        453776627       
453803702      443055983        453356453        453381154        453405359     
  453429334        453453433        453477531        453501538        453525149
       453548851        453572448        453596769        453620973       
453645558        453670630        453695959        453723033        453749210   
    453776635        453803710      443056023        453356487        453381162
       453405367        453429342        453453441        453477549       
453501546        453525156        453548869        453572455        453596777   
    453620981        453645566        453670648        453695967       
453723058        453749228        453776643        453803728      443056056     
  453356495        453381170        453405375        453429359        453453458
       453477556        453501553        453525164        453548877       
453572463        453596785        453620999        453645574        453670655   
    453695975        453722274        453749236        453776650       
453803736      443056098        453356594        453381188        453405383     
  453429367        453453466        453477564        453501561        453525172
       453548885        453572471        453596793        453621005       
453645582        453670663        453695983        453722282        453749244   
    453776676        453803744      443056122        453356743        453381204
       453405391        453429375        453453474        453477572       
453501579        453525180        453548893        453572489        453596801   
    453621013        453645590        453670671        453696049       
453722308        453749251        453776684        453803769      443056239     
  453356750        453381212        453405409        453429383        453453482
       453477580        453501587        453525206        453548901       
453572497        453596819        453621021        453645616        453670689   
    453696056        453722316        453749277        453776692       
453803777      443056270        453356768        453381220        453405417     
  453429391        453453490        453477598        453501595        453525214
       453548919        453572505        453596827        453621039       
453645624        453670697        453696064        453722324        453749285   
    453776700        453803785      443056312        453356883        453381238
       453405425        453429409        453453508        453477606       
453501603        453525222        453548927        453572513        453596835   
    453621047        453645632        453670705        453696072       
453722332        453749293        453776734        453803793      443056353     
  453356925        453381246        453405433        453429417        453453516
       453477614        453501611        453525230        453548935       
453572521        453596843        453621054        453645640        453670713   
    453696080        453722340        453749327        453776742       
453803801      443056437        453356958        453381253        453405441     
  453429425        453453524        453477622        453501629        453525248
       453548943        453572539        453596850        453621062       
453645657        453670721        453696098        453722357        453749335   
    453776759        453803843      443056460        453356974        453381261
       453405458        453429433        453453532        453477630       
453501652        453525263        453548950        453572547        453596868   
    453621070        453645665        453670739        453696106       
453722365        453749343        453776767        453803850      443056510     
  453357030        453381279        453405466        453429441        453453540
       453477648        453501660        453525271        453548968       
453572554        453596876        453621088        453645673        453670747   
    453696114        453722373        453749350        453776775       
453803868      443056536        453357048        453381287        453405474     
  453429458        453453557        453477655        453501678        453525289
       453548976        453572570        453596884        453621096       
453645681        453670762        453696122        453722381        453749368   
    453776783        453803876      443056544        453357071        453381295
       453405482        453429466        453453565        453477663       
453501686        453525297        453548992        453572588        453596892   
    453621104        453645699        453670770        453696130       
453722399        453749376        453776791        453803884      443056569     
  453357105        453381303        453405508        453429474        453453573
       453477671        453501694        453525305        453549008       
453572596        453596900        453621112        453645707        453670788   
    453696148        453722407        453749384        453776817       
453803892      443056619        453357139        453381311        453405516     
  453429482        453453581        453477689        453501702        453525313
       453549016        453572604        453596918        453621120       
453645723        453670796        453696155        453722423        453749392   
    453776825        453803900      443056635        453357147        453381329
       453405524        453429490        453453599        453477697       
453501710        453525321        453549024        453572612        453596926   
    453621138        453645731        453670804        453696163       
453722431        453749400        453776833        453803918      443056700     
  453357154        453381337        453405532        453429508        453453607
       453477705        453501728        453525339        453549032       
453572620        453596934        453621146        453645749        453670812   
    453696171        453722449        453749418        453776841       
453803926      443056718        453357162        453381345        453405540     
  453429516        453453631        453477713        453501736        453525347
       453549040        453572638        453596942        453621153       
453645756        453670820        453696189        453722456        453749426   
    453776858        453803934      443056817        453357170        453381352
       453405557        453429532        453453649        453477721       
453501744        453525354        453549057        453572646        453596959   
    453621161        453645764        453670838        453696197       
453722464        453749434        453776866        453803942      443056957     
  453357188        453381360        453405565        453429540        453453656
       453477739        453501751        453525362        453549065       
453572653        453596967        453621179        453645772        453670846   
    453696205        453722472        453749442        453776874       
453803967      443057021        453357196        453381378        453405573     
  453429557        453453664        453477747        453501769        453525370
       453549073        453572661        453596975        453621187       
453645780        453670853        453696213        453722480        453749459   
    453776882        453803975      443057062        453357204        453381386
       453405581        453429565        453453672        453477754       
453501777        453525388        453549081        453572679        453596983   
    453621195        453645798        453670861        453696221       
453722498        453749467        453776890        453803983      443057096     
  453357212        453381394        453405599        453429573        453453680
       453477762        453501785        453525396        453549099       
453572687        453596991        453621203        453645806        453670879   
    453696239        453722506        453749475        453776908       
453803991      443057104        453357220        453381402        453405607     
  453429581        453453698        453477770        453501793        453525404
       453549107        453572695        453597007        453621229       
453645814        453670887        453696247        453722514        453749483   
    453776916        453804007      443057187        453357238        453381410
       453405615        453429607        453453706        453477788       
453501801        453525412        453549115        453572711        453597015   
    453621237        453645822        453670903        453696262       
453722522        453749491        453776924        453804015      443057211     
  453357253        453381428        453405623        453429615        453453714
       453477796        453501819        453525420        453549123       
453572729        453597023        453621245        453645830        453670911   
    453696270        453722530        453749509        453776932       
453804023      443057278        453357261        453381436        453405631     
  453429623        453453722        453477804        453501827        453525438
       453549131        453572737        453597031        453621252       
453645848        453670929        453696296        453722548        453749517   
    453776940        453804031      443057302        453357279        453381444
       453405649        453429631        453453730        453477812       
453501835        453525446        453549156        453572745        453597049   
    453621260        453645855        453670937        453696304       
453722563        453749525        453776957        453804056      443057310     
  453357287        453381451        453405656        453429649        453453748
       453477820        453501843        453525453        453549164       
453572752        453597056        453621278        453645863        453670945   
    453696312        453722571        453749533        453776973       
453804098      443057351        453357295        453381469        453405664     
  453429656        453453755        453477838        453501850        453525461
       453549172        453572760        453597064        453621286       
453645871        453670952        453696320        453722589        453749558   
    453776981        453804106      443057393        453357303        453381477
       453405672        453429664        453453763        453477846       
453501868        453525479        453549180        453572778        453597072   
    453621294        453645889        453670960        453695991       
453722597        453749566        453776999        453804114      443057450     
  453357311        453381485        453405680        453429672        453453771
       453477853        453501884        453525487        453549198       
453572786        453597080        453621302        453645897        453670978   
    453696007        453722605        453749574        453777005       
453804122      443057567        453357329        453381493        453405698     
  453429680        453453789        453477861        453501892        453525495
       453549214        453572794        453597098        453621310       
453645905        453670986        453696015        453722613        453749590   
    453777013        453804130      443057591        453357337        453381501
       453405706        453429706        453453797        453477879       
453501900        453525503        453549222        453572802        453597106   
    453621328        453645913        453670994        453696023       
453722639        453749608        453777021        453804148      443057633     
  453357345        453381519        453405714        453429714        453453805
       453477887        453501918        453525511        453549230       
453572810        453597114        453621336        453645921        453671018   
    453696031        453722647        453749624        453777039       
453804155      443057690        453357352        453381527        453405722     
  453429722        453453813        453477895        453501926        453525529
       453549248        453572828        453597122        453621344       
453645939        453671026        453696346        453722654        453749632   
    453777088        453804163      443057724        453357360        453381535
       453405730        453429730        453453821        453477903       
453501942        453525537        453549263        453572836        453597130   
    453621351        453645947        453671059        453696353       
453722662        453749640        453777104        453804171      443057757     
  453357378        453381543        453405748        453429748        453453839
       453477911        453501959        453525545        453549271       
453572844        453597148        453621369        453645954        453671067   
    453696361        453722670        453749657        453777112       
453804189      443057781        453357386        453381550        453405755     
  453429755        453453854        453477929        453501967        453525552
       453549289        453572851        453597155        453621377       
453645962        453671075        453696379        453723066        453749665   
    453777120        453804205      443057799        453357394        453381568
       453405763        453429763        453453862        453477937       
453501975        453525560        453549297        453572869        453597163   
    453621385        453645988        453671083        453696387       
453723074        453749673        453777146        453804221      443057856     
  453357402        453381576        453405771        453429771        453453870
       453477952        453501983        453525578        453549305       
453572877        453597189        453621393        453645996        453671091   
    453696395        453723082        453749699        453777161       
453804239      443057880        453357410        453381584        453405789     
  453429789        453453888        453477960        453501991        453525586
       453549313        453572885        453597197        453621401       
453646010        453671109        453696403        453723090        453749707   
    453777187        453804247      443057906        453357428        453381592
       453405797        453429797        453453896        453477978       
453502007        453525594        453549321        453572893        453597205   
    453621419        453646028        453671125        453696411       
453723108        453749723        453777195        453804254      443057922     
  453357436        453381618        453405805        453429805        453453904
       453477986        453502015        453525602        453549339       
453572901        453597213        453621427        453646036        453671133   
    453696437        453723116        453749749        453777203       
453804262      443057955        453357444        453381626        453405813     
  453429813        453453912        453477994        453502023        453525628
       453549347        453572919        453597221        453621435       
453646044        453671141        453696445        453723124        453749764   
    453777237        453804288      443058060        453357451        453381642
       453405821        453429821        453453920        453478000       
453502031        453525636        453549354        453572927        453597247   
    453621443        453646051        453671158        453696460       
453723132        453749772        453777245        453804296      443058078     
  453357477        453381659        453405839        453429839        453453938
       453478018        453502049        453525644        453549362       
453572935        453597254        453621450        453646069        453671166   
    453696478        453723140        453749780        453777252       
453804304      443058110        453357485        453381667        453405847     
  453429847        453453953        453478026        453502056        453525651
       453549370        453572943        453597262        453621468       
453646077        453671174        453696486        453723157        453749798   
    453777260        453804312      443058136        453357493        453381675
       453405854        453429854        453453961        453478034       
453502072        453525669        453549388        453572968        453597270   
    453621476        453646085        453671182        453696494       
453723165        453749806        453777278        453804320      443058151     
  453357501        453381683        453405862        453429862        453453979
       453478042        453502080        453525677        453549396       
453572976        453597288        453621484        453646101        453671190   
    453696510        453723173        453749814        453777286       
453804338      443058185        453357519        453381691        453405870     
  453429870        453453987        453478059        453502098        453525685
       453549404        453572984        453597296        453621492       
453646119        453671208        453696528        453723181        453749822   
    453777294        453804346      443058276        453357527        453381709
       453405888        453429888        453453995        453478067       
453502106        453525693        453549412        453572992        453597312   
    453621500        453646127        453671216        453696544       
453723199        453749830        453777302        453804379      443058342     
  453357535        453381717        453405904        453429896        453454001
       453478075        453502114        453525701        453549420       
453573008        453597320        453621518        453646135        453671224   
    453696551        453723207        453749848        453777310       
453804387      443058417        453357543        453381725        453405912     
  453429904        453454019        453478091        453502122        453525719
       453549438        453573016        453597346        453621526       
453646143        453671232        453696569        453723215        453749855   
    453777328        453804411      443058433        453357550        453381733
       453405920        453429912        453454027        453478109       
453502130        453525727        453549446        453573024        453597353   
    453621534        453646150        453671240        453696577       
453723231        453749863        453777336        453804429      443058474     
  453357568        453381741        453405938        453429920        453454035
       453478117        453502148        453525735        453549453       
453573032        453597361        453621542        453646168        453671257   
    453696585        453723249        453749871        453777351       
453804445      443058524        453357576        453381758        453405946     
  453429938        453454043        453478125        453502155        453525743
       453549461        453573040        453597379        453621559       
453646176        453671273        453696593        453723256        453749889   
    453777369        453804452      443058540        453357584        453381766
       453405953        453429946        453454050        453478158       
453502163        453525750        453549479        453573057        453597387   
    453621567        453646184        453671281        453696601       
453723264        453749897        453777377        453804460      443058581     
  453357592        453381774        453405979        453429953        453454068
       453478166        453502171        453525768        453549487       
453573073        453597395        453621575        453646192        453671299   
    453696619        453723280        453749905        453777385       
453804478      443058672        453357600        453381782        453405987     
  453429961        453454076        453478174        453502189        453525776
       453549495        453573081        453597403        453621583       
453646200        453671307        453696627        453723298        453749913   
    453777393        453804486      443058706        453357618        453381790
       453405995        453429979        453454084        453478182       
453502197        453525784        453549503        453573099        453597411   
    453621591        453646226        453671315        453696635       
453723322        453749921        453777401        453804494      443058748     
  453357626        453381808        453406001        453429987        453454092
       453478208        453502205        453525792        453549511       
453573107        453597429        453621609        453646234        453671323   
    453696643        453723330        453749939        453777427       
453804502      443058771        453357634        453381816        453406019     
  453429995        453454100        453478216        453502221        453525800
       453549529        453573123        453597437        453621617       
453646242        453671331        453696668        453723348        453749947   
    453777435        453804510      443058805        453357642        453381824
       453406035        453430001        453454118        453478224       
453502239        453525818        453549537        453573131        453597445   
    453621625        453646259        453671349        453696676       
453723371        453749954        453777450        453804528      443058813     
  453357659        453381832        453406043        453430019        453454126
       453478232        453502247        453525826        453549545       
453573149        453597452        453621633        453646267        453671356   
    453696684        453723389        453749962        453777468       
453804536      443058821        453357667        453381840        453406050     
  453430027        453454134        453478240        453502254        453525834
       453549552        453573156        453597460        453621641       
453646275        453671364        453696692        453723397        453749970   
    453777476        453804544      443058854        453357675        453381865
       453406076        453430035        453454142        453478257       
453502270        453525842        453549560        453573164        453597478   
    453621658        453646283        453671372        453696718       
453723405        453749988        453777484        453804551      443058912     
  453357683        453381873        453406084        453430043        453454159
       453478265        453502288        453525859        453549578       
453573172        453597486        453621666        453646317        453671380   
    453696734        453723413        453749996        453777492       
453804569      443058961        453357691        453381881        453406092     
  453430050        453454167        453478273        453502296        453525867
       453549586        453573180        453597494        453621674       
453646325        453671398        453696759        453723421        453750002   
    453777500        453804577      443059001        453357709        453381899
       453406100        453430068        453454175        453478299       
453502304        453525875        453549594        453573206        453597502   
    453621682        453646333        453671406        453696767       
453723439        453750010        453777518        453804585      443059092     
  453357717        453381907        453406118        453430076        453454183
       453478307        453502312        453525883        453549602       
453573214        453597510        453621690        453646341        453671414   
    453696775        453723447        453750028        453777526       
453804593      443059118        453357725        453381915        453406134     
  453430084        453454191        453478315        453502320        453525891
       453549610        453573222        453597528        453621708       
453646358        453671422        453696783        453723454        453750044   
    453777534        453804601      443059175        453357733        453381923
       453406142        453430092        453454209        453478323       
453502338        453525909        453549628        453573230        453597536   
    453621716        453646366        453671430        453696791       
453723462        453750051        453777542        453804619      443059225     
  453357741        453381931        453406159        453430100        453454217
       453478331        453502346        453525917        453549636       
453573248        453597544        453621724        453646374        453671455   
    453696809        453723470        453750069        453777559       
453804627      443059233        453357758        453381949        453406167     
  453430118        453454225        453478349        453502353        453525925
       453549644        453573255        453597551        453621732       
453646382        453671463        453696817        453723488        453750077   
    453777567        453804643      443059241        453357766        453381956
       453406175        453430126        453454233        453478356       
453502361        453525933        453549651        453573263        453597569   
    453621740        453646390        453671471        453696825       
453723496        453750085        453777575        453804650      443059290     
  453357774        453381964        453406183        453430134        453454241
       453478364        453502379        453525941        453549669       
453573271        453597577        453621757        453646408        453671489   
    453696833        453723504        453750093        453777583       
453804668      443059456        453357782        453381972        453406191     
  453430142        453454258        453478372        453502387        453525958
       453549677        453573289        453597585        453621765       
453646416        453671497        453696841        453723512        453750101   
    453777591        453804676      443059506        453357790        453381980
       453406209        453430159        453454266        453478380       
453502403        453525966        453549685        453573297        453597593   
    453621773        453646424        453671505        453696858       
453723520        453750119        453777609        453804684   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443059522        453357808        453381998        453406217       
453430167        453454274        453478398        453502411        453525974   
    453549693        453573305        453597601        453621781       
453646432        453671513        453696874        453723538        453750127   
    453777625        453804692      443059639        453357816        453382004
       453406225        453430175        453454282        453478406       
453502429        453525982        453549701        453573313        453597619   
    453621799        453646440        453671521        453696882       
453723546        453750143        453777633        453804718      443059704     
  453357824        453382012        453406233        453430183        453454308
       453478422        453502437        453525990        453549727       
453573321        453597627        453621807        453646457        453671547   
    453696890        453723553        453750150        453777641       
453804726      443059738        453357832        453382020        453406241     
  453430191        453454316        453478430        453502445        453526006
       453549735        453573339        453597635        453621815       
453646465        453671554        453696908        453723561        453750168   
    453777674        453804734      443059779        453357840        453382038
       453406258        453430209        453454324        453478448       
453502452        453526014        453549743        453573347        453597643   
    453621823        453646481        453671562        453696916       
453723579        453750176        453777690        453804742      443059811     
  453357857        453382046        453406266        453430217        453454332
       453478455        453502460        453526022        453549750       
453573354        453597650        453621831        453646499        453671570   
    453696924        453723587        453750184        453777708       
453804759      443059845        453357865        453382053        453406274     
  453430225        453454340        453478463        453502478        453526048
       453549768        453573362        453597668        453621856       
453646515        453671588        453696932        453723595        453750200   
    453777716        453804775      443059860        453357873        453382061
       453406282        453430233        453454357        453478471       
453502486        453526055        453549776        453573370        453597676   
    453621864        453646523        453671596        453696940       
453723603        453750218        453777724        453804783      443059886     
  453357881        453382079        453406290        453430258        453454365
       453478489        453502494        453526063        453549784       
453573388        453597684        453621872        453646549        453671604   
    453696957        453723611        453750226        453777732       
453804791      443059951        453357899        453382087        453406308     
  453430266        453454373        453478497        453502502        453526071
       453549792        453573396        453597692        453621880       
453646556        453671612        453696965        453723637        453750234   
    453777757        453804809      443060116        453357907        453382095
       453406316        453430274        453454381        453478505       
453502510        453526089        453549800        453573404        453597700   
    453621898        453646572        453671620        453696973       
453723645        453750242        453777765        453804817      443060215     
  453357915        453382103        453406324        453430282        453454399
       453478513        453502528        453526097        453549818       
453573412        453597718        453621906        453646580        453671638   
    453696981        453723652        453750259        453777781       
453804825      443060249        453357923        453382111        453406340     
  453430290        453454407        453478521        453502536        453526105
       453549826        453573420        453597726        453621914       
453646598        453671653        453697021        453723660        453750267   
    453777799        453804833      443060314        453357931        453382129
       453406365        453430308        453454423        453478539       
453502544        453526113        453549834        453573438        453597734   
    453621922        453646606        453671661        453697039       
453723686        453750275        453777807        453804841      443060330     
  453357949        453382137        453406373        453430316        453454431
       453478547        453502551        453526121        453549842       
453573453        453597742        453621930        453646614        453671679   
    453697047        453723694        453750283        453777815       
453804858      443060389        453357964        453382145        453406381     
  453430324        453454449        453478554        453502569        453526139
       453549859        453573461        453597759        453621948       
453646622        453671687        453697054        453723702        453750309   
    453777823        453804866      443060405        453357972        453382152
       453406399        453430332        453454456        453478562       
453502577        453526162        453549867        453573479        453597767   
    453621955        453646630        453671695        453697062       
453723710        453750325        453777831        453804874      443060538     
  453357998        453382160        453406407        453430340        453454464
       453478570        453502585        453526170        453549875       
453573487        453597775        453621963        453646648        453671711   
    453697070        453723728        453750333        453777849       
453804882      443060611        453358004        453382178        453406415     
  453430357        453454472        453478588        453502593        453526188
       453549883        453573495        453597783        453621971       
453646655        453671729        453697088        453723736        453750341   
    453777856        453804908      443060686        453358012        453382186
       453406423        453430365        453454480        453478596       
453502601        453526196        453549891        453573503        453597791   
    453621989        453646663        453671737        453697096       
453723744        453750358        453777872        453804916      443060702     
  453358038        453382194        453406431        453430373        453454498
       453478612        453502619        453526204        453549909       
453573511        453597817        453622003        453646671        453671745   
    453697112        453723751        453750366        453777880       
453804924      443060777        453358046        453382202        453406449     
  453430381        453454506        453478620        453502627        453526212
       453549917        453573529        453597825        453622011       
453646689        453671752        453697120        453723769        453750374   
    453777898        453804932      443061056        453358053        453382210
       453406464        453430399        453454514        453478638       
453502635        453526220        453549925        453573537        453597833   
    453622029        453646697        453671760        453697138       
453723777        453750382        453777906        453804940      443061080     
  453358061        453382228        453406472        453430407        453454522
       453478646        453502643        453526238        453549933       
453573552        453597841        453622037        453646705        453671778   
    453697146        453723785        453750390        453777914       
453804957      443061148        453358079        453382236        453406480     
  453430415        453454530        453478653        453502650        453526246
       453549941        453573560        453597858        453622045       
453646713        453671786        453697161        453723793        453750408   
    453777922        453804965      443061296        453358087        453382251
       453406498        453430423        453454548        453478661       
453502668        453526253        453549958        453573578        453597866   
    453622052        453646721        453671794        453697179       
453723801        453750416        453777930        453804973      443061304     
  453358095        453382269        453406506        453430456        453454563
       453478679        453502676        453526279        453549966       
453573586        453597874        453622060        453646739        453671828   
    453697187        453723819        453750424        453777948       
453804981      443061403        453358103        453382277        453406514     
  453430464        453454571        453478687        453502684        453526287
       453549974        453573594        453597882        453622078       
453646747        453671844        453697195        453723827        453750432   
    453777955        453804999      443061437        453358111        453382285
       453406522        453430472        453454589        453478695       
453502692        453526295        453549982        453573602        453597890   
    453622086        453646762        453671851        453697203       
453723835        453750440        453777963        453805004      443061494     
  453358129        453382293        453406530        453430480        453454597
       453478703        453502700        453526303        453549990       
453573610        453597908        453622094        453646770        453671869   
    453697211        453723850        453750457        453777989       
453805012      443061528        453358137        453382301        453406548     
  453430498        453454605        453478711        453502718        453526311
       453550006        453573628        453597916        453622102       
453646796        453671877        453697237        453723868        453750465   
    453777997        453805020      443061569        453358145        453382319
       453406555        453430506        453454613        453478729       
453502726        453526329        453550014        453573636        453597924   
    453622110        453646804        453671885        453697245       
453723876        453750473        453778003        453805046      443061726     
  453358152        453382327        453406563        453430514        453454621
       453478745        453502734        453526337        453550022       
453573644        453597932        453622128        453646812        453671893   
    453697252        453723884        453750481        453778011       
453805053      443061742        453358160        453382335        453406571     
  453430522        453454639        453478752        453502742        453526345
       453550030        453573651        453597940        453622136       
453646838        453671901        453697260        453723892        453750499   
    453778029        453805061      443061775        453358178        453382343
       453406589        453430530        453454647        453478760       
453502759        453526352        453550048        453573669        453597957   
    453622144        453646853        453671919        453697278       
453723900        453750507        453778037        453805079      443061833     
  453358186        453382350        453406605        453430548        453454662
       453478778        453502767        453526360        453550055       
453573677        453597965        453622151        453646861        453671927   
    453697286        453723918        453750515        453778045       
453805087      443061866        453358210        453382368        453406613     
  453430555        453454670        453478786        453502775        453526378
       453550063        453573685        453597973        453622169       
453646879        453671935        453697294        453723926        453750523   
    453778052        453805095      443062005        453358228        453382376
       453406621        453430563        453454688        453478794       
453502783        453526386        453550071        453573693        453597981   
    453622177        453646887        453671943        453697302       
453723942        453750531        453778060        453805103      443062161     
  453358236        453382392        453406639        453430571        453454696
       453478802        453502791        453526394        453550089       
453573701        453597999        453622185        453646895        453671950   
    453697310        453723959        453750549        453778078       
453805111      443062203        453358251        453382400        453406647     
  453430589        453454704        453478810        453502809        453526402
       453550097        453573719        453598005        453622193       
453646903        453671968        453697328        453723967        453750556   
    453778086        453805129      443062237        453358269        453382418
       453406654        453430597        453454712        453478828       
453502817        453526410        453550105        453573727        453598013   
    453622201        453646911        453671976        453697336       
453723975        453750564        453778094        453805137      443062245     
  453358277        453382434        453406670        453430605        453454720
       453478836        453502825        453526428        453550113       
453573735        453598021        453622219        453646929        453671984   
    453697344        453723983        453750572        453778102       
453805145      443062260        453358285        453382442        453406696     
  453430621        453454738        453478844        453502833        453526436
       453550121        453573743        453598039        453622227       
453646937        453671992        453697351        453723991        453750580   
    453778110        453805152      443062286        453358293        453382459
       453406704        453430639        453454746        453478851       
453502841        453526444        453550147        453573750        453598047   
    453622235        453646945        453672008        453697369       
453724007        453750598        453778128        453805178      443062328     
  453358301        453382467        453406712        453430647        453454753
       453478869        453502858        453526451        453550154       
453573768        453598054        453622243        453646952        453672016   
    453697377        453724015        453750606        453778136       
453805186      443062336        453358319        453382475        453406720     
  453430654        453454761        453478885        453502866        453526469
       453550162        453573776        453598062        453622250       
453646960        453672024        453697385        453724023        453750614   
    453778144        453805202      443062393        453358327        453382483
       453406738        453430662        453454779        453478893       
453502874        453526477        453550170        453573784        453598070   
    453622268        453646978        453672032        453697427       
453724049        453750622        453778151        453805210      443062401     
  453358335        453382491        453406746        453430670        453454787
       453478901        453502882        453526485        453550188       
453573792        453598088        453622276        453646986        453672040   
    453697435        453724056        453750630        453778169       
453805251      443062427        453358343        453382509        453406753     
  453430688        453454795        453478919        453502890        453526493
       453550196        453573800        453598096        453622284       
453646994        453672057        453697443        453724064        453750648   
    453778177        453805269      443062435        453358350        453382517
       453406761        453430696        453454803        453478927       
453502908        453526501        453550204        453573818        453598104   
    453622292        453647000        453672073        453697450       
453724072        453750655        453778193        453805277      443062484     
  453358368        453382525        453406779        453430704        453454811
       453478935        453502916        453526519        453550212       
453573826        453598112        453622300        453647018        453672081   
    453697468        453724080        453750663        453778201       
453805293      443062625        453358376        453382533        453406787     
  453430712        453454837        453478943        453502924        453526527
       453550220        453573834        453598120        453622318       
453647026        453672099        453697476        453724098        453750671   
    453778219        453805301      443062682        453358384        453382541
       453406795        453430720        453454845        453478950       
453502932        453526535        453550238        453573842        453598138   
    453622326        453647042        453672107        453697484       
453724106        453750689        453778227        453805319      443062740     
  453358392        453382566        453406803        453430738        453454852
       453478968        453502940        453526543        453550246       
453573859        453598146        453622342        453647059        453672115   
    453697492        453724114        453750697        453778243       
453805327      443062757        453358400        453382574        453406811     
  453430746        453454860        453478976        453502957        453526550
       453550253        453573867        453598153        453622359       
453647067        453672131        453697500        453724122        453750705   
    453778268        453805335      443062823        453358426        453382582
       453406829        453430753        453454878        453478984       
453502965        453526568        453550261        453573875        453598161   
    453622367        453647075        453672149        453697518       
453724130        453750713        453778276        453805343      443062872     
  453358434        453382608        453406837        453430761        453454886
       453478992        453502973        453526576        453550279       
453573883        453598179        453622375        453647083        453672164   
    453697526        453724148        453750721        453778284       
453805368      443063128        453358442        453382624        453406845     
  453430779        453454894        453479008        453502981        453526584
       453550287        453573891        453598187        453622383       
453647091        453672172        453697534        453724155        453750747   
    453778292        453805376      443063136        453358459        453382632
       453406860        453430787        453454902        453479016       
453502999        453526592        453550295        453573909        453598195   
    453622391        453647109        453672180        453697542       
453724171        453750754        453778300        453805384      443063326     
  453358467        453382640        453406878        453430795        453454910
       453479024        453503005        453526600        453550303       
453573917        453598203        453622409        453647117        453672198   
    453697559        453724189        453750762        453778318       
453805392      443063409        453358475        453382657        453406886     
  453430803        453454928        453479032        453503013        453526618
       453550311        453573925        453598211        453622417       
453647125        453672206        453697567        453724197        453750770   
    453778326        453805400      443063490        453358483        453382665
       453406894        453430811        453454936        453479040       
453503021        453526626        453550329        453573933        453598229   
    453622425        453647133        453672214        453697575       
453724205        453750788        453778334        453805418      443063508     
  453358491        453382673        453406902        453430829        453454944
       453479065        453503054        453526634        453550337       
453573941        453598237        453622433        453647158        453672230   
    453697583        453724213        453750796        453778342       
453805426      443063565        453358509        453382681        453406910     
  453430837        453454951        453479073        453503062        453526642
       453550345        453573958        453598245        453622441       
453647166        453672248        453697591        453724221        453750804   
    453778375        453805442      443063581        453358517        453382699
       453406928        453430845        453454969        453479081       
453503070        453526659        453550352        453573966        453598252   
    453622458        453647174        453672255        453697609       
453724239        453750820        453778383        453805459      443063680     
  453358533        453382707        453406944        453430852        453454977
       453479099        453503088        453526667        453550360       
453573982        453598260        453622466        453647182        453672263   
    453697617        453724247        453750838        453778409       
453805483      443063862        453358541        453382715        453406951     
  453430860        453454985        453479107        453503096        453526675
       453550386        453573990        453598278        453622474       
453647190        453672271        453697625        453724254        453750846   
    453778417        453805509      443063870        453358558        453382723
       453406969        453430878        453454993        453479115       
453503104        453526683        453550394        453574006        453598286   
    453622482        453647208        453672289        453697633       
453724262        453750853        453778425        453805517      443063896     
  453358566        453382731        453406977        453430886        453455008
       453479123        453503112        453526691        453550402       
453574014        453598294        453622490        453647224        453672297   
    453697641        453724270        453750861        453778433       
453805533      443063912        453358574        453382749        453406985     
  453430894        453455016        453479131        453503120        453526709
       453550410        453574022        453598302        453622508       
453647232        453672305        453697658        453724288        453750879   
    453778441        453805541      443063946        453358582        453382756
       453407009        453430902        453455024        453479149       
453503138        453526717        453550428        453574030        453598310   
    453622516        453647240        453672313        453697666       
453724296        453750887        453778466        453805558      443064035     
  453358590        453382764        453407017        453430910        453455032
       453479156        453503146        453526725        453550436       
453574048        453598328        453622524        453647265        453672321   
    453697674        453724304        453750895        453778474       
453805574      443064043        453358608        453382772        453407025     
  453430928        453455040        453479164        453503153        453526733
       453550444        453574055        453598344        453622532       
453647273        453672339        453697682        453724312        453750903   
    453778482        453805582      443064050        453358624        453382780
       453407033        453430936        453455065        453479172       
453503161        453526741        453550451        453574063        453598351   
    453622540        453647281        453672347        453697690       
453724320        453750911        453778490        453805590      443064092     
  453358632        453382798        453407041        453430944        453455073
       453479180        453503179        453526758        453550469       
453574071        453598369        453622565        453647299        453672354   
    453697708        453724338        453750929        453778508       
453805608      443064100        453358640        453382806        453407058     
  453430951        453455081        453479198        453503187        453526766
       453550477        453574089        453598377        453622573       
453647307        453672362        453697716        453724346        453750937   
    453778516        453805624      443064167        453358657        453382814
       453407066        453430969        453455099        453479206       
453503195        453526774        453550485        453574097        453598385   
    453622581        453647315        453672370        453697732       
453724353        453750945        453778532        453805632      443064274     
  453358665        453382822        453407074        453430977        453455107
       453479214        453503203        453526782        453550493       
453574105        453598393        453622599        453647323        453672388   
    453697740        453724361        453750952        453778540       
453805640      443064282        453358673        453382830        453407082     
  453430985        453455115        453479222        453503211        453526790
       453550501        453574113        453598401        453622615       
453647331        453672404        453697757        453724379        453750986   
    453778557        453805657      443064324        453358681        453382848
       453407090        453430993        453455123        453479230       
453503229        453526808        453550519        453574121        453598419   
    453622623        453647349        453672412        453697765       
453724387        453750994        453778581        453805665      443064340     
  453358699        453382855        453407108        453431009        453455131
       453479248        453503237        453526816        453550527       
453574139        453598427        453622631        453647356        453672420   
    453697773        453724395        453751000        453778599       
453805681      443064415        453358707        453382863        453407116     
  453431017        453455149        453479255        453503252        453526824
       453550535        453574147        453598435        453622649       
453647364        453672438        453697799        453724403        453751018   
    453778607        453805699      443064423        453358715        453382871
       453407124        453431025        453455156        453479263       
453503260        453526832        453550543        453574154        453598443   
    453622656        453647372        453672453        453697807       
453724411        453751026        453778615        453805707   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443064571        453358723        453382889        453407140       
453431033        453455164        453479271        453503278        453526840   
    453550550        453574162        453598450        453622664       
453647380        453672461        453697815        453724437        453751034   
    453778623        453805715      443064589        453358731        453382897
       453407157        453431041        453455172        453479289       
453503294        453526857        453550568        453574170        453598468   
    453622672        453647398        453672479        453697823       
453724445        453751042        453778631        453805723      443064621     
  453358749        453382905        453407165        453431058        453455180
       453479297        453503302        453526865        453550576       
453574188        453598476        453622680        453647406        453672487   
    453697831        453724460        453751067        453778649       
453805731      443064779        453358756        453382913        453407173     
  453431066        453455198        453479305        453503310        453526873
       453550584        453574196        453598492        453622698       
453647414        453672503        453697849        453724478        453751075   
    453778656        453805749      443064803        453358764        453382921
       453407181        453431082        453455206        453479313       
453503328        453526881        453550592        453574204        453598518   
    453622706        453647422        453672529        453697856       
453724486        453751083        453778664        453805756      443064829     
  453358772        453382939        453407199        453431090        453455222
       453479321        453503336        453526899        453550600       
453574212        453598526        453622714        453647430        453672537   
    453697864        453724494        453751091        453778672       
453805764      443064886        453358780        453382947        453407207     
  453431108        453455230        453479339        453503344        453526907
       453550618        453574220        453598534        453622722       
453647448        453672545        453697872        453724502        453751109   
    453778698        453805772      443064928        453358798        453382954
       453407215        453431116        453455248        453479354       
453503351        453526915        453550626        453574238        453598542   
    453622730        453647455        453672552        453697880       
453724510        453751117        453778706        453805780      443065016     
  453358806        453382962        453407223        453431124        453455255
       453479362        453503369        453526923        453550634       
453574246        453598559        453622748        453647471        453672560   
    453697898        453724536        453751125        453778722       
453805798      443065040        453358814        453382970        453407231     
  453431132        453455263        453479370        453503377        453526931
       453550642        453574253        453598567        453622755       
453647489        453672578        453697906        453724544        453751133   
    453778730        453805806      443065099        453358822        453382988
       453407249        453431140        453455271        453479388       
453503385        453526949        453550659        453574261        453598575   
    453622763        453647497        453672586        453697930       
453724551        453751141        453778748        453805814      443065107     
  453358830        453382996        453407256        453431157        453455289
       453479396        453503393        453526956        453550667       
453574279        453598591        453622771        453647505        453672594   
    453697948        453724577        453751158        453778755       
453805822      443065131        453358848        453383051        453407264     
  453431165        453455297        453479404        453503401        453526964
       453550675        453574287        453598609        453622789       
453647513        453672602        453697955        453724585        453751166   
    453778763        453805830      443065180        453358855        453383069
       453407272        453431173        453455305        453479412       
453503419        453526972        453550683        453574295        453598617   
    453622797        453647521        453672610        453697971       
453724593        453751182        453778771        453805855      443065198     
  453358863        453383077        453407280        453431181        453455321
       453479420        453503427        453526980        453550691       
453574303        453598625        453622805        453647539        453672628   
    453697989        453724601        453751190        453778789       
453805863      443065206        453358871        453383085        453407298     
  453431199        453455339        453479438        453503435        453526998
       453550709        453574311        453598633        453622813       
453647547        453672636        453697997        453724619        453751208   
    453778797        453805871      443065271        453358889        453383093
       453407306        453431215        453455347        453479453       
453503443        453527004        453550717        453574329        453598641   
    453622821        453647554        453672644        453698003       
453724627        453751216        453778813        453805897      443065313     
  453358897        453383101        453407314        453431223        453455354
       453479461        453503450        453527012        453550725       
453574337        453598666        453622839        453647562        453672651   
    453698011        453724635        453751224        453778821       
453805905      443065347        453358905        453383119        453407322     
  453431231        453455362        453479479        453503468        453527020
       453550733        453574345        453598674        453622847       
453647570        453672669        453698029        453724643        453751232   
    453778839        453805913      443065529        453358913        453383127
       453407330        453431249        453455388        453479487       
453503476        453527038        453550741        453574352        453598682   
    453622854        453647588        453672677        453698037       
453724650        453751240        453778847        453805921      443065628     
  453358921        453383135        453407348        453431256        453455396
       453479495        453503484        453527046        453550758       
453574360        453598690        453622862        453647596        453672685   
    453698045        453724668        453751257        453778854       
453805939      443065727        453358939        453383143        453407355     
  453431264        453455404        453479503        453503492        453527053
       453550766        453574378        453598708        453622870       
453647604        453672693        453698052        453724676        453751265   
    453778862        453805947      443065743        453358947        453383150
       453407363        453431272        453455412        453479511       
453503500        453527061        453550774        453574386        453598716   
    453622888        453647612        453672701        453698060       
453724684        453751273        453778870        453805954      443065750     
  453358954        453383184        453407371        453431280        453455438
       453479529        453503518        453527079        453550782       
453574394        453598724        453622896        453647620        453672727   
    453698086        453724692        453751299        453778888       
453805962      443065784        453358962        453383192        453407389     
  453431298        453455446        453479537        453503526        453527087
       453550790        453574402        453598732        453622904       
453647638        453672735        453698094        453724700        453751307   
    453778896        453805970      443065792        453358970        453383200
       453407397        453431306        453455461        453479545       
453503534        453527095        453550808        453574410        453598740   
    453622912        453647646        453672743        453698102       
453724718        453751315        453778904        453805988      443065834     
  453358988        453383218        453407405        453431314        453455479
       453479552        453503542        453527103        453550816       
453574428        453598757        453622920        453647653        453672768   
    453698110        453724726        453751323        453778912       
453805996      443065842        453358996        453383226        453407413     
  453431322        453455487        453479560        453503559        453527111
       453550824        453574436        453598765        453622938       
453647661        453672792        453698128        453724742        453751331   
    453778920        453806002      443065883        453359002        453383002
       453407421        453431330        453455495        453479578       
453503567        453527129        453550832        453574444        453598773   
    453622946        453647679        453672800        453698136       
453724759        453751349        453778938        453806010      443066022     
  453359010        453383010        453407439        453431348        453455503
       453479586        453503575        453527137        453550840       
453574451        453598781        453622953        453647687        453672818   
    453698144        453724767        453751356        453778946       
453806028      443066071        453359028        453383036        453407447     
  453431355        453455511        453479594        453503583        453527145
       453550857        453574469        453598799        453622961       
453647695        453672826        453698151        453724775        453751364   
    453778953        453806044      443066113        453359036        453383044
       453407454        453431371        453455529        453479602       
453503609        453527152        453550865        453574477        453598807   
    453622979        453647703        453672842        453698169       
453724783        453751380        453778961        453806051      443066204     
  453359044        453383234        453407462        453431389        453455537
       453479610        453503617        453527160        453550873       
453574485        453598823        453622987        453647711        453672859   
    453698177        453724791        453751398        453778979       
453806069      443066220        453359051        453383242        453407470     
  453431397        453455545        453479628        453503625        453527178
       453550881        453574493        453598831        453622995       
453647729        453672867        453698185        453724809        453751406   
    453778987        453806077      443066238        453359069        453383259
       453407488        453431405        453455552        453479636       
453503633        453527186        453550899        453574501        453598849   
    453623001        453647737        453672875        453698201       
453724817        453751414        453778995        453806085      443066345     
  453359077        453383267        453407504        453431413        453455560
       453479644        453503658        453527194        453550907       
453574519        453598856        453623019        453647752        453672883   
    453698219        453724825        453751422        453779001       
453806093      443066378        453359085        453383275        453407512     
  453431421        453455578        453479651        453503666        453527202
       453550915        453574527        453598864        453623027       
453647760        453672909        453698227        453724833        453751430   
    453779019        453806101      443066386        453359093        453383283
       453407520        453431439        453455586        453479669       
453503674        453527210        453550923        453574535        453598872   
    453623035        453647778        453672917        453698235       
453724858        453751448        453779027        453806119      443066485     
  453359119        453383291        453407538        453431447        453455594
       453479677        453503682        453527228        453550931       
453574543        453598880        453623043        453647786        453672925   
    453698250        453724866        453751455        453779043       
453806127      443066519        453359127        453383309        453407546     
  453431454        453455602        453479685        453503690        453527236
       453550949        453574550        453598898        453623050       
453647794        453672933        453698268        453724874        453751463   
    453779050        453806135      443066543        453359135        453383317
       453407553        453431462        453455610        453479719       
453503708        453527244        453550956        453574576        453598906   
    453623068        453647802        453672941        453698276       
453724890        453751471        453779068        453806150      443066568     
  453359143        453383325        453407561        453431470        453455628
       453479727        453503716        453527251        453550964       
453574584        453598914        453623076        453647810        453672958   
    453698284        453724908        453751489        453779076       
453806168      443066592        453359150        453383333        453407587     
  453431488        453455636        453479735        453503724        453527269
       453550972        453574592        453598922        453623084       
453647836        453672966        453698292        453724916        453751497   
    453779084        453806176      443066600        453359168        453383341
       453407595        453431496        453455651        453479743       
453503732        453527277        453550980        453574600        453598930   
    453623100        453647844        453672974        453698300       
453724924        453751505        453779092        453806184      443066634     
  453359176        453383358        453407603        453431504        453455669
       453479750        453503740        453527285        453550998       
453574626        453598948        453623118        453647851        453672982   
    453698318        453724932        453751521        453779100       
453806192      443066717        453359184        453383366        453407611     
  453431512        453455677        453479768        453503757        453527293
       453551004        453574634        453598955        453623134       
453647869        453672990        453698326        453724940        453751539   
    453779118        453806200      443066774        453359192        453383374
       453407629        453431520        453455685        453479776       
453503765        453527301        453551012        453574642        453598963   
    453623142        453647877        453673006        453698334       
453724957        453751554        453779134        453806218      443066816     
  453359200        453383382        453407637        453431538        453455693
       453479784        453503773        453527319        453551020       
453574659        453598971        453623159        453647885        453673014   
    453698342        453724965        453751562        453779142       
453806226      443066931        453359218        453383390        453407652     
  453431546        453455701        453479792        453503781        453527327
       453551038        453574667        453598989        453623167       
453647901        453673022        453698359        453724973        453751570   
    453779159        453806234      443066998        453359226        453383408
       453407660        453431553        453455719        453479800       
453503799        453527335        453551046        453574675        453598997   
    453623175        453647919        453673030        453698367       
453724999        453751588        453779167        453806242      443067129     
  453359234        453383424        453407678        453431561        453455727
       453479818        453503807        453527343        453551053       
453574691        453599003        453623183        453647927        453673048   
    453698383        453725012        453751596        453779175       
453806259      443067186        453359242        453383432        453407686     
  453431579        453455735        453479826        453503815        453527350
       453551061        453574709        453599011        453623191       
453647935        453673055        453698391        453725020        453751604   
    453779183        453806267      443067194        453359259        453383440
       453407694        453431587        453455743        453479859       
453503823        453527368        453551079        453574717        453599029   
    453623209        453647943        453673063        453698409       
453725046        453751612        453779191        453806275      443067228     
  453359267        453383457        453407702        453431595        453455750
       453479867        453503831        453527376        453551087       
453574725        453599037        453623217        453647950        453673071   
    453698417        453725053        453751638        453779209       
453806283      443067244        453359275        453383465        453407710     
  453431603        453455768        453479875        453503849        453527384
       453551095        453574733        453599045        453623225       
453647968        453673089        453698425        453725079        453751646   
    453779217        453806291      443067327        453359283        453383473
       453407728        453431611        453455776        453479883       
453503856        453527392        453551103        453574741        453599052   
    453623233        453647984        453673097        453698433       
453725087        453751653        453779225        453806309      443067368     
  453359291        453383481        453407736        453431629        453455784
       453479909        453503864        453527418        453551111       
453574758        453599060        453623241        453647992        453673105   
    453698441        453725095        453751661        453779233       
453806317      443067400        453359309        453383499        453407744     
  453431637        453455792        453479917        453503872        453527426
       453551129        453574766        453599078        453623258       
453648008        453673121        453698458        453725103        453751687   
    453779266        453806333      443067483        453359317        453383507
       453407751        453431645        453455800        453479925       
453503880        453527434        453551137        453574774        453599086   
    453623266        453648016        453673139        453698466       
453725111        453751703        453779282        453806341      443067582     
  453359325        453383515        453407769        453431652        453455818
       453479933        453503898        453527442        453551145       
453574782        453599094        453623274        453648024        453673147   
    453698474        453725129        453751711        453779290       
453806358      443067590        453359333        453383523        453407777     
  453431660        453455826        453479941        453503906        453527459
       453551152        453574808        453599102        453623282       
453648032        453673154        453698482        453725137        453751737   
    453779308        453806366      443067616        453359341        453383531
       453407785        453431678        453455834        453479958       
453503914        453527475        453551160        453574832        453599110   
    453623290        453648040        453673162        453698508       
453725145        453751760        453779316        453806390      443067624     
  453359358        453383549        453407793        453431686        453455842
       453479966        453503922        453527483        453551178       
453574840        453599128        453623308        453648057        453673170   
    453698516        453725152        453751778        453779324       
453806408      443067632        453359366        453383556        453407801     
  453431694        453455859        453479974        453503930        453527509
       453551186        453574857        453599136        453623316       
453648065        453673188        453698524        453725160        453751786   
    453779332        453806416      443067640        453359374        453383564
       453407819        453431702        453455867        453479982       
453503948        453527517        453551194        453574865        453599144   
    453623324        453648073        453673196        453698540       
453725178        453751802        453779357        453806440      443067665     
  453359382        453383572        453407827        453431710        453455875
       453479990        453503955        453527525        453551202       
453574873        453599151        453623332        453648081        453673204   
    453698557        453725186        453751810        453779365       
453806457      443067707        453359390        453383580        453407835     
  453431736        453455883        453480006        453503963        453527533
       453551210        453574881        453599169        453623340       
453648099        453673212        453698565        453725202        453751828   
    453779373        453806465      443067756        453359408        453383598
       453407843        453431744        453455891        453480014       
453503971        453527541        453551228        453574907        453599177   
    453623357        453648107        453673220        453698573       
453725210        453751836        453779381        453806473      443067822     
  453359416        453383606        453407850        453431751        453455917
       453480022        453503989        453527558        453551236       
453574915        453599185        453623365        453648123        453673238   
    453698581        453725228        453751844        453779399       
453806481      443067913        453359424        453383614        453407868     
  453431769        453455925        453480030        453503997        453527566
       453551244        453574923        453599193        453623373       
453648131        453673253        453698599        453725236        453751851   
    453779407        453806499      443067970        453359432        453383622
       453407876        453431777        453455933        453480048       
453504003        453527574        453551251        453574931        453599201   
    453623381        453648149        453673261        453698607       
453725244        453751869        453779415        453806507      443068085     
  453359440        453383630        453407884        453431785        453455941
       453480055        453504011        453527582        453551269       
453574949        453599219        453623399        453648156        453673279   
    453698615        453725251        453751885        453779423       
453806531      443068143        453359457        453383655        453407892     
  453431793        453455958        453480063        453504029        453527590
       453551277        453574956        453599227        453623415       
453648164        453673295        453698623        453725269        453751893   
    453779431        453806556      443068150        453359465        453383663
       453407900        453431801        453455966        453480071       
453504037        453527608        453551285        453574964        453599243   
    453623423        453648172        453673303        453698631       
453725277        453751919        453779449        453806564      443068242     
  453359473        453383671        453407918        453431819        453455974
       453480089        453504045        453527616        453551293       
453574972        453599250        453623431        453648180        453673311   
    453698649        453725285        453751927        453779456       
453806572      443068374        453359499        453383689        453407926     
  453431827        453455982        453480097        453504052        453527624
       453551301        453574980        453599268        453623449       
453648198        453673329        453698656        453725293        453751950   
    453779464        453806580      443068523        453359507        453383705
       453407934        453431835        453455990        453480105       
453504060        453527632        453551319        453574998        453599276   
    453623456        453648206        453673345        453698672       
453725301        453751968        453779472        453806598      443068564     
  453359515        453383713        453407942        453431843        453456006
       453480113        453504078        453527640        453551327       
453575003        453599284        453623464        453648214        453673360   
    453698680        453725319        453751976        453779480       
453806606      443068580        453359523        453383721        453407959     
  453431850        453456014        453480121        453504086        453527657
       453551335        453575011        453599292        453623472       
453648222        453673386        453698698        453725327        453751984   
    453779506        453806614      443068606        453359531        453383739
       453407967        453431868        453456022        453480139       
453504094        453527665        453551343        453575029        453599300   
    453623480        453648230        453673394        453698706       
453725335        453751992        453779514        453806622      443068630     
  453359549        453383747        453407975        453431876        453456030
       453480147        453504102        453527673        453551350       
453575045        453599318        453623498        453648248        453673402   
    453698714        453725343        453752016        453779522       
453806630      443068655        453359556        453383754        453407983     
  453431884        453456048        453480154        453504110        453527681
       453551368        453575060        453599326        453623506       
453648255        453673410        453698722        453725350        453752024   
    453779530        453806648      443068697        453359564        453383762
       453407991        453431892        453456055        453480162       
453504128        453527699        453551376        453575078        453599334   
    453623522        453648263        453673428        453698730       
453725368        453752032        453779548        453806655   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443068804        453359572        453383770        453408007       
453431926        453456063        453480170        453504136        453527707   
    453551384        453575086        453599342        453623530       
453648271        453673436        453698755        453725376        453752065   
    453779563        453806663      443068812        453359580        453383788
       453408015        453431934        453456071        453480188       
453504144        453527715        453551392        453575094        453599359   
    453623548        453648297        453673444        453698763       
453725384        453752081        453779571        453806671      443068929     
  453359598        453383796        453408023        453431942        453456089
       453480196        453504151        453527723        453551400       
453575102        453599367        453623555        453648305        453673469   
    453698771        453725392        453752099        453779589       
453806697      443068937        453359606        453383804        453408049     
  453431959        453456097        453480204        453504169        453527731
       453551418        453575110        453599375        453623563       
453648313        453673477        453698789        453725400        453752107   
    453779597        453806705      443068978        453359614        453383812
       453408056        453431967        453456105        453480212       
453504177        453527749        453551426        453575128        453599383   
    453623571        453648321        453673485        453698797       
453725418        453752123        453779613        453806713      443068986     
  453359622        453383820        453408064        453431975        453456113
       453480220        453504185        453527756        453551434       
453575136        453599391        453623589        453648339        453673493   
    453698805        453725426        453752149        453779639       
453806721      443069059        453359630        453383838        453408072     
  453431983        453456121        453480238        453504193        453527764
       453551442        453575144        453599409        453623597       
453648347        453673501        453698813        453725434        453752156   
    453779647        453806739      443069158        453359655        453383846
       453408080        453432007        453456139        453480246       
453504201        453527772        453551459        453575151        453599417   
    453623605        453648354        453673519        453698821       
453725459        453752164        453779670        453806747      443069174     
  453359663        453383853        453408098        453432015        453456147
       453480253        453504219        453527780        453551467       
453575169        453599425        453623613        453648362        453673527   
    453698839        453725467        453752214        453779688       
453806754      443069190        453359671        453383861        453408106     
  453432023        453456154        453480261        453504227        453527798
       453551475        453575177        453599433        453623621       
453648370        453673535        453698847        453725475        453752222   
    453779704        453806762      443069224        453359689        453383879
       453408114        453432031        453456162        453480279       
453504235        453527806        453551483        453575185        453599441   
    453623639        453648388        453673550        453698854       
453725483        453752230        453779712        453806770      443069299     
  453359697        453383887        453408122        453432049        453456170
       453480295        453504243        453527814        453551491       
453575193        453599458        453623647        453648396        453673568   
    453698862        453725509        453752248        453779738       
453806788      443069331        453359705        453383895        453408130     
  453432056        453456188        453480303        453504250        453527822
       453551509        453575201        453599466        453623654       
453648404        453673576        453698870        453725525        453752255   
    453779746        453806796      443069349        453359713        453383903
       453408148        453432064        453456196        453480311       
453504268        453527830        453551517        453575219        453599474   
    453623670        453648412        453673584        453698888       
453725533        453752263        453779753        453806804      443069406     
  453359721        453383911        453408155        453432072        453456204
       453480337        453504276        453527848        453551525       
453575227        453599482        453623688        453648420        453673592   
    453698896        453725541        453752271        453779779       
453806812      443069414        453359747        453383929        453408163     
  453432080        453456212        453480345        453504284        453527855
       453551533        453575235        453599490        453623696       
453648438        453673600        453698904        453725558        453752289   
    453779787        453806820      443069471        453359754        453383937
       453408171        453432098        453456220        453480352       
453504292        453527863        453551541        453575243        453599508   
    453623704        453648453        453673618        453698912       
453725566        453752297        453779795        453806846      443069497     
  453359762        453383945        453408189        453432106        453456238
       453480360        453504318        453527871        453551558       
453575250        453599516        453623712        453648461        453673626   
    453698920        453725574        453752305        453779803       
453806853      443069570        453359770        453383952        453408197     
  453432114        453456253        453480378        453504326        453527889
       453551566        453575268        453599524        453623720       
453648479        453673634        453698938        453725582        453752313   
    453779811        453806861      443069604        453359788        453383960
       453408213        453432130        453456261        453480386       
453504334        453527897        453551574        453575276        453599532   
    453623738        453648487        453673642        453698946       
453725590        453752321        453779837        453806895      443069638     
  453359796        453383978        453408221        453432148        453456279
       453480394        453504342        453527905        453551582       
453575284        453599557        453623746        453648503        453673659   
    453698961        453725608        453752339        453779845       
453806911      443069646        453359804        453383986        453408239     
  453432155        453456287        453480402        453504359        453527913
       453551590        453575292        453599565        453623761       
453648537        453673667        453698979        453725616        453752347   
    453779852        453806929      443069679        453359812        453384000
       453408247        453432163        453456295        453480410       
453504367        453527921        453551608        453575300        453599573   
    453623779        453648545        453673675        453698995       
453725632        453752354        453779860        453806937      443069695     
  453359820        453384018        453408254        453432171        453456303
       453480428        453504375        453527939        453551616       
453575318        453599581        453623787        453648560        453673683   
    453699001        453725640        453752362        453779878       
453806945      443069745        453359838        453384026        453408262     
  453432189        453456311        453480436        453504383        453527947
       453551632        453575326        453599599        453623795       
453648578        453673691        453699019        453725665        453752370   
    453779886        453806952      443069794        453359846        453384034
       453408270        453432197        453456329        453480444       
453504391        453527954        453551640        453575334        453599607   
    453623803        453648586        453673709        453699027       
453725673        453752388        453779894        453806960      443070024     
  453359853        453384042        453408288        453432205        453456337
       453480451        453504409        453527970        453551657       
453575342        453599615        453623811        453648594        453673717   
    453699035        453725681        453752396        453779902       
453806986      443070057        453359861        453384059        453408296     
  453432213        453456345        453480469        453504417        453527988
       453551665        453575359        453599623        453623829       
453648602        453673725        453699043        453725699        453752404   
    453779928        453806994      443070081        453359879        453384067
       453408304        453432221        453456352        453480477       
453504425        453527996        453551673        453575367        453599631   
    453623837        453648610        453673733        453699050       
453725707        453752420        453779936        453807034      443070123     
  453359887        453384075        453408312        453432239        453456360
       453480485        453504433        453528002        453551681       
453575375        453599649        453623852        453648636        453673741   
    453699068        453725715        453752438        453779944       
453807042      443070131        453359895        453384083        453408320     
  453432254        453456378        453480493        453504441        453528010
       453551699        453575383        453599656        453623860       
453648644        453673758        453699076        453725723        453752446   
    453779951        453807059      443070164        453359903        453384091
       453408338        453432262        453456386        453480501       
453504458        453528028        453551707        453575391        453599664   
    453623878        453648651        453673766        453699084       
453725731        453752453        453779969        453807067      443070180     
  453359911        453384109        453408346        453432270        453456394
       453480519        453504466        453528036        453551715       
453575417        453599672        453623886        453648669        453673774   
    453699092        453725749        453752461        453779977       
453807075      443070214        453359929        453384117        453408353     
  453432288        453456402        453480527        453504474        453528044
       453551723        453575425        453599680        453623894       
453648677        453673782        453699100        453725756        453752479   
    453779985        453807091      443070255        453359937        453384125
       453408361        453432296        453456410        453480535       
453504482        453528051        453551731        453575433        453599698   
    453623902        453648685        453673790        453699126       
453725764        453752487        453779993        453807109      443070263     
  453359945        453384133        453408379        453432304        453456428
       453480550        453504490        453528069        453551749       
453575441        453599706        453623910        453648693        453673808   
    453699134        453725772        453752495        453780009       
453807117      443070321        453359952        453384141        453408387     
  453432320        453456436        453480568        453504508        453528077
       453551756        453575458        453599714        453623928       
453648701        453673816        453699142        453725798        453752503   
    453780017        453807125      443070339        453359960        453384158
       453408395        453432338        453456444        453480576       
453504516        453528085        453551764        453575474        453599722   
    453623936        453648719        453673824        453699159       
453725806        453752511        453780025        453807133      443070362     
  453359978        453384166        453408403        453432346        453456451
       453480584        453504524        453528093        453551772       
453575482        453599730        453623944        453648727        453673832   
    453699167        453725814        453752537        453780033       
453807141      443070438        453359986        453384174        453408411     
  453432353        453456469        453480592        453504532        453528101
       453551780        453575490        453599748        453623951       
453648735        453673840        453699175        453725822        453752545   
    453780041        453807174      443070479        453359994        453384182
       453408429        453432361        453456477        453480600       
453504540        453528119        453551798        453575508        453599755   
    453623969        453648743        453673857        453699183       
453725830        453752552        453780066        453807182      443070487     
  453360000        453384190        453408437        453432379        453456485
       453480618        453504557        453528127        453551806       
453575516        453599763        453623977        453648750        453673865   
    453699217        453725848        453752560        453780074       
453807190      443070727        453360018        453384208        453408445     
  453432387        453456493        453480626        453504565        453528135
       453551814        453575532        453599771        453623985       
453648768        453673873        453699225        453725863        453752578   
    453780090        453807208      443070859        453360026        453384216
       453408452        453432403        453456501        453480634       
453504573        453528143        453551822        453575540        453599789   
    453623993        453648776        453673881        453699233       
453725871        453752586        453780108        453807216      443070867     
  453360034        453384224        453408460        453432411        453456519
       453480642        453504581        453528150        453551830       
453575557        453599797        453624009        453648784        453673899   
    453699241        453725889        453752594        453780124       
453807224      443070941        453360042        453384232        453408478     
  453432429        453456527        453480659        453504599        453528176
       453551848        453575565        453599805        453624017       
453648792        453673907        453699266        453725905        453752602   
    453780132        453807232      443070966        453360059        453384240
       453408486        453432437        453456543        453480667       
453504607        453528184        453551855        453575573        453599813   
    453624025        453648800        453673915        453699274       
453725913        453752610        453780140        453807240      443070974     
  453360067        453384257        453408494        453432445        453456550
       453480675        453504615        453528192        453551863       
453575581        453599821        453624033        453648818        453673923   
    453699282        453725921        453752628        453780157       
453807265      443071022        453360075        453384265        453408502     
  453432452        453456568        453480683        453504623        453528200
       453551871        453575599        453599839        453624041       
453648826        453673931        453699290        453725939        453752644   
    453780165        453807273      443071121        453360083        453384273
       453408510        453432460        453456584        453480691       
453504631        453528218        453551889        453575615        453599847   
    453624058        453648834        453673949        453699308       
453725947        453752669        453780173        453807281      443071204     
  453360091        453384281        453408536        453432478        453456592
       453480709        453504649        453528226        453551897       
453575623        453599854        453624066        453648859        453673956   
    453699316        453725954        453752677        453780181       
453807299      443071246        453360109        453384299        453408544     
  453432486        453456600        453480717        453504656        453528234
       453551905        453575631        453599862        453624074       
453648867        453673964        453699324        453725962        453752685   
    453780199        453807307      443071303        453360117        453384307
       453408551        453432494        453456618        453480725       
453504664        453528242        453551913        453575649        453599870   
    453624082        453648883        453673972        453699332       
453725970        453752693        453780207        453807315      443071352     
  453360125        453384315        453408569        453432502        453456626
       453480741        453504672        453528259        453551921       
453575656        453599888        453624090        453648891        453673980   
    453699340        453725988        453752701        453780231       
453807323      443071360        453360133        453384323        453408577     
  453432510        453456634        453480758        453504680        453528267
       453551939        453575664        453599904        453624108       
453648909        453673998        453699357        453726002        453752719   
    453780249        453807331      443071501        453360158        453384331
       453408585        453432528        453456659        453480766       
453504698        453528275        453551947        453575672        453599912   
    453624116        453648917        453674004        453699365       
453726010        453752727        453780256        453807349      443071550     
  453360166        453384349        453408593        453432536        453456667
       453480774        453504706        453528283        453551954       
453575698        453599920        453624124        453648925        453674012   
    453699373        453726028        453752735        453780264       
453807364      443071576        453360174        453384356        453408601     
  453432544        453456675        453480782        453504714        453528291
       453551962        453575706        453599938        453624132       
453648933        453674020        453699381        453726036        453752743   
    453780272        453807372      443071592        453360182        453384364
       453408619        453432551        453456683        453480790       
453504722        453528309        453551970        453575714        453599946   
    453624140        453648941        453674038        453699399       
453726044        453752750        453780280        453807380      443071642     
  453360190        453384372        453408627        453432569        453456691
       453480808        453504730        453528317        453551988       
453575722        453599953        453624157        453648958        453674046   
    453699407        453726051        453752768        453780298       
453807398      443071709        453360208        453384380        453408635     
  453432577        453456709        453480816        453504748        453528325
       453551996        453575730        453599961        453624165       
453648966        453674053        453699415        453726069        453752776   
    453780306        453807406      443071725        453360224        453384398
       453408643        453432585        453456717        453480832       
453504755        453528333        453552002        453575748        453599979   
    453624173        453648974        453674079        453699423       
453726077        453752792        453780314        453807414      443071733     
  453360232        453384406        453408650        453432593        453456725
       453480840        453504763        453528341        453552010       
453575755        453599987        453624181        453649006        453674087   
    453699431        453726085        453752800        453780322       
453807422      443071824        453360240        453384414        453408668     
  453432601        453456733        453480873        453504771        453528358
       453552028        453575763        453599995        453624199       
453649014        453674095        453699449        453726093        453752826   
    453780330        453807430      443071840        453360257        453384422
       453408676        453432619        453456741        453480881       
453504789        453528374        453552036        453575771        453600009   
    453624207        453649022        453674103        453699464       
453726101        453752834        453780348        453807448      443071857     
  453360265        453384430        453408684        453432627        453456758
       453480899        453504797        453528382        453552044       
453575789        453600017        453624215        453649030        453674111   
    453699480        453726119        453752842        453780355       
453807455      443071956        453360273        453384448        453408692     
  453432635        453456766        453480907        453504805        453528390
       453552051        453575797        453600025        453624223       
453649048        453674129        453699498        453726127        453752859   
    453780363        453807463      443071998        453360281        453384455
       453408700        453432643        453456782        453480915       
453504813        453528408        453552069        453575805        453600033   
    453624231        453649055        453674145        453699514       
453726135        453752867        453780371        453807471      443072053     
  453360299        453384463        453408718        453432650        453456790
       453480923        453504821        453528416        453552077       
453575821        453600041        453624249        453649063        453674152   
    453699522        453726143        453752875        453780389       
453807489      443072079        453360307        453384471        453408726     
  453432668        453456808        453480949        453504839        453528424
       453552085        453575839        453600058        453624256       
453649071        453674160        453699530        453726150        453752883   
    453780397        453807497      443072111        453360315        453384489
       453408734        453432676        453456816        453480956       
453504847        453528432        453552101        453575854        453600066   
    453624264        453649089        453674178        453699555       
453726168        453752891        453780405        453807505      443072186     
  453360323        453384497        453408742        453432684        453456824
       453480972        453504854        453528440        453552119       
453575862        453600074        453624272        453649097        453674186   
    453699563        453726176        453752909        453780421       
453807513      443072228        453360331        453384505        453408759     
  453432692        453456840        453480980        453504862        453528457
       453552127        453575870        453600082        453624280       
453649105        453674194        453699589        453726184        453752917   
    453780439        453807521      443072269        453360349        453384513
       453408767        453432700        453456857        453481004       
453504870        453528465        453552135        453575888        453600090   
    453624306        453649121        453674202        453699597       
453726200        453752925        453780454        453807539      443072285     
  453360356        453384521        453408775        453432718        453456865
       453481012        453504888        453528473        453552143       
453575896        453600108        453624322        453649139        453674210   
    453699605        453726218        453752933        453780462       
453807547      443072301        453360364        453384539        453408783     
  453432726        453456873        453481038        453504896        453528481
       453552150        453575904        453600116        453624348       
453649147        453674228        453699613        453726226        453752941   
    453780496        453807554      443072319        453360380        453384554
       453408791        453432734        453456881        453481046       
453504904        453528499        453552168        453575912        453600124   
    453624355        453649162        453674236        453699621       
453726234        453752958        453780512        453807562      443072327     
  453360398        453384562        453408809        453432742        453456899
       453481053        453504912        453528507        453552176       
453575920        453600132        453624363        453649170        453674244   
    453699639        453726242        453752974        453780538       
453807570      443072343        453360406        453384570        453408817     
  453432759        453456907        453481061        453504920        453528515
       453552184        453575938        453600140        453624371       
453649188        453674251        453699647        453726259        453752990   
    453780546        453807588      443072426        453360414        453384588
       453408825        453432767        453456915        453481079       
453504938        453528523        453552192        453575946        453600157   
    453624389        453649196        453674269        453699654       
453726267        453753006        453780553        453807596      443072442     
  453360422        453384596        453408833        453432775        453456923
       453481087        453504946        453528531        453552200       
453575953        453600165        453624397        453649204        453674277   
    453699662        453726275        453753014        453780561       
453807604      443072475        453360430        453384604        453408841     
  453432783        453456931        453481095        453504953        453528549
       453552218        453575961        453600173        453624405       
453649212        453674293        453699670        453726283        453753022   
    453780579        453807612      443072491        453360448        453384612
       453408858        453432791        453456949        453481103       
453504961        453528564        453552226        453575979        453600181   
    453624413        453649220        453674301        453699688       
453726309        453753030        453780587        453807620   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443072632        453360455        453384620        453408866       
453432809        453456956        453481111        453504979        453528572   
    453552234        453575987        453600199        453624421       
453649238        453674319        453699696        453726325        453753048   
    453780595        453807646      443072673        453360463        453384646
       453408882        453432817        453456964        453481129       
453504987        453528580        453552242        453575995        453600207   
    453624439        453649246        453674327        453699704       
453726333        453753055        453780603        453807653      443072897     
  453360489        453384653        453408890        453432825        453456972
       453481137        453504995        453528598        453552259       
453576001        453600215        453624447        453649261        453674335   
    453699712        453726341        453753063        453780629       
453807661      443072939        453360497        453384661        453408908     
  453432833        453456980        453481145        453505000        453528606
       453552267        453576019        453600223        453624454       
453649279        453674350        453699720        453726358        453753071   
    453780637        453807679      443072962        453360513        453384679
       453408916        453432841        453456998        453481152       
453505018        453528614        453552275        453576027        453600231   
    453624462        453649287        453674368        453699738       
453726366        453753097        453780645        453807687      443072970     
  453360521        453384687        453408924        453432858        453457004
       453481160        453505026        453528622        453552283       
453576035        453600249        453624470        453649295        453674376   
    453699753        453726374        453753105        453780652       
453807695      443073010        453360539        453384695        453408932     
  453432866        453457012        453481178        453505034        453528630
       453552291        453576043        453600256        453624488       
453649303        453674384        453699761        453726382        453753113   
    453780660        453807703      443073093        453360547        453384711
       453408940        453432874        453457020        453481186       
453505042        453528655        453552309        453576050        453600264   
    453624496        453649311        453674392        453699779       
453726408        453753139        453780678        453807711      443073184     
  453360554        453384729        453408957        453432882        453457046
       453481194        453505059        453528671        453552317       
453576068        453600272        453624504        453649329        453674400   
    453699787        453726416        453753147        453780694       
453807729      443073218        453360562        453384737        453408965     
  453432908        453457053        453481202        453505067        453528689
       453552325        453576076        453600280        453624512       
453649337        453674418        453699795        453726440        453753154   
    453780702        453807737      443073333        453360570        453384745
       453408973        453432916        453457061        453481210       
453505075        453528697        453552333        453576084        453600298   
    453624520        453649345        453674426        453699803       
453726465        453753162        453780710        453807745      443073358     
  453360588        453384752        453408981        453432924        453457079
       453481228        453505083        453528705        453552341       
453576092        453600306        453624538        453649352        453674434   
    453699811        453726473        453753188        453780728       
453807760      443073432        453360596        453384760        453408999     
  453432932        453457087        453481236        453505091        453528713
       453552358        453576100        453600314        453624546       
453649360        453674442        453699837        453726481        453753196   
    453780736        453807778      443073440        453360604        453384778
       453409005        453432940        453457095        453481251       
453505117        453528721        453552366        453576118        453600322   
    453624553        453649378        453674459        453699845       
453726499        453753204        453780744        453807802      443073499     
  453360620        453384786        453409013        453432957        453457103
       453481269        453505125        453528739        453552374       
453576126        453600330        453624561        453649386        453674467   
    453699852        453726515        453753212        453780751       
453807810      443073507        453360638        453384794        453409021     
  453432965        453457111        453481277        453505133        453528747
       453552382        453576134        453600348        453624579       
453649394        453674475        453699860        453726531        453753220   
    453780769        453807828      443073564        453360646        453384802
       453409039        453432973        453457129        453481285       
453505141        453528754        453552408        453576142        453600355   
    453624587        453649402        453674483        453699878       
453726549        453753238        453780777        453807836      443073606     
  453360661        453384810        453409047        453432981        453457137
       453481293        453505158        453528762        453552416       
453576159        453600363        453624595        453649410        453674491   
    453699886        453726556        453753246        453780785       
453807844      443073671        453360679        453384836        453409054     
  453432999        453457145        453481301        453505166        453528770
       453552424        453576167        453600405        453624603       
453649428        453674509        453699894        453726564        453753253   
    453780793        453807851      443073697        453360687        453384844
       453409062        453433005        453457152        453481319       
453505182        453528788        453552432        453576175        453600413   
    453624611        453649436        453674517        453699902       
453726580        453753261        453780801        453807869      443073770     
  453360695        453384851        453409070        453433013        453457160
       453481327        453505190        453528796        453552440       
453576183        453600421        453624629        453649444        453674525   
    453699910        453726598        453753279        453780819       
453807877      443073796        453360703        453384869        453409088     
  453433021        453457178        453481335        453505208        453528804
       453552457        453576191        453600439        453624637       
453649451        453674533        453699928        453726606        453753287   
    453780843        453807885      443073895        453360711        453384877
       453409096        453433039        453457186        453481343       
453505216        453528812        453552465        453576209        453600447   
    453624645        453649469        453674558        453699936       
453726614        453753295        453780850        453807893      443073911     
  453360729        453384885        453409104        453433047        453457194
       453481350        453505224        453528820        453552473       
453576217        453600454        453624652        453649477        453674566   
    453699944        453726630        453753303        453780868       
453807901      443073945        453360745        453384893        453409112     
  453433054        453457202        453481368        453505232        453528838
       453552481        453576225        453600462        453624660       
453649485        453674574        453699951        453726648        453753311   
    453780876        453807919      443073978        453360752        453384919
       453409120        453433062        453457210        453481376       
453505240        453528846        453552499        453576233        453600470   
    453624678        453649493        453674582        453699977       
453726655        453753329        453780884        453807927      443074000     
  453360760        453384927        453409138        453433070        453457228
       453481384        453505265        453528853        453552507       
453576241        453600488        453624686        453649501        453674590   
    453699985        453726663        453753345        453780892       
453807935      443074018        453360778        453384935        453409146     
  453433088        453457236        453481392        453505273        453528861
       453552515        453576258        453600504        453624694       
453649519        453674608        453699993        453726671        453753352   
    453780900        453807950      443074026        453360794        453384943
       453409153        453433096        453457244        453481400       
453505281        453528879        453552523        453576266        453600512   
    453624702        453649527        453674616        453700007       
453726689        453753360        453780918        453807968      443074042     
  453360802        453384968        453409161        453433104        453457251
       453481418        453505299        453528887        453552531       
453576274        453600520        453624710        453649535        453674632   
    453700015        453726697        453753386        453780926       
453807976      443074158        453360810        453384976        453409179     
  453433112        453457269        453481426        453505307        453528895
       453552549        453576282        453600538        453624728       
453649543        453674640        453700031        453726705        453753394   
    453780934        453807984      443074166        453360828        453384984
       453409187        453433120        453457277        453481434       
453505315        453528903        453552564        453576290        453600553   
    453624736        453649550        453674657        453700049       
453726713        453753402        453780959        453807992      443074182     
  453360836        453384992        453409195        453433138        453457285
       453481442        453505323        453528911        453552572       
453576308        453600579        453624744        453649568        453674673   
    453700056        453726739        453753410        453780967       
453808016      443074216        453360851        453385007        453409203     
  453433146        453457293        453481467        453505331        453528929
       453552580        453576316        453600595        453624751       
453649576        453674681        453700064        453726747        453753428   
    453780975        453808024      443074331        453360869        453385015
       453409211        453433153        453457301        453481475       
453505349        453528937        453552598        453576324        453600603   
    453624769        453649584        453674699        453700080       
453726754        453753436        453780983        453808032      443074349     
  453360877        453385023        453409229        453433161        453457319
       453481483        453505356        453528945        453552606       
453576332        453600611        453624777        453649592        453674707   
    453700098        453726762        453753444        453780991       
453808040      443074380        453360885        453385031        453409245     
  453433179        453457327        453481491        453505364        453528952
       453552614        453576340        453600629        453624785       
453649600        453674715        453700106        453726770        453753451   
    453781007        453808057      443074414        453360893        453385049
       453409252        453433187        453457335        453481509       
453505372        453528978        453552622        453576357        453600637   
    453624793        453649618        453674723        453700122       
453726788        453753469        453781023        453808065      443074422     
  453360901        453385056        453409260        453433203        453457343
       453481517        453505380        453528986        453552630       
453576365        453600645        453624801        453649626        453674749   
    453700148        453726804        453753477        453781031       
453808073      443074471        453360919        453385064        453409278     
  453433211        453457368        453481525        453505398        453528994
       453552648        453576373        453600652        453624819       
453649634        453674756        453700155        453726812        453753485   
    453781049        453808081      443074505        453360927        453385072
       453409286        453433229        453457376        453481533       
453505406        453529000        453552655        453576381        453600660   
    453624827        453649642        453674764        453700163       
453726820        453753493        453781056        453808099      443074554     
  453360935        453385080        453409294        453433237        453457384
       453481541        453505414        453529018        453552663       
453576399        453600678        453624835        453649659        453674772   
    453700171        453726838        453753501        453781064       
453808107      443074562        453360943        453385098        453409302     
  453433245        453457400        453481558        453505422        453529026
       453552671        453576407        453600686        453624843       
453649667        453674780        453700189        453726846        453753527   
    453781072        453808115      443074646        453360950        453385106
       453409310        453433252        453457418        453481566       
453505430        453529034        453552689        453576415        453600694   
    453624850        453649675        453674798        453700197       
453726861        453753535        453781080        453808123      443074687     
  453360968        453385114        453409328        453433260        453457434
       453481574        453505448        453529042        453552697       
453576423        453600702        453624868        453649683        453674806   
    453700205        453726879        453753543        453781098       
453808131      443074778        453360976        453385122        453409336     
  453433278        453457442        453481582        453505455        453529059
       453552705        453576431        453600710        453624876       
453649691        453674814        453700221        453726887        453753550   
    453781130        453808149      443074786        453360984        453385130
       453409344        453433286        453457459        453481590       
453505463        453529075        453552713        453576449        453600728   
    453624884        453649709        453674830        453700239       
453726895        453753568        453781148        453808156      443074802     
  453360992        453385148        453409351        453433294        453457467
       453481608        453505489        453529083        453552721       
453576456        453600736        453624892        453649717        453674848   
    453700247        453726903        453753576        453781155       
453808164      443074810        453361008        453385163        453409369     
  453433302        453457475        453481616        453505497        453529091
       453552739        453576464        453600744        453624900       
453649725        453674855        453700254        453726911        453753592   
    453781163        453808172      443074828        453361016        453385171
       453409377        453433310        453457483        453481624       
453505505        453529109        453552747        453576472        453600751   
    453624918        453649733        453674863        453700262       
453726929        453753600        453781171        453808180      443074869     
  453361032        453385189        453409385        453433328        453457491
       453481632        453505513        453529117        453552754       
453576480        453600769        453624926        453649741        453674871   
    453700270        453726937        453753618        453781189       
453808198      443074927        453361040        453385197        453409393     
  453433336        453457509        453481640        453505521        453529125
       453552762        453576498        453600785        453624934       
453649758        453674889        453700288        453726945        453753626   
    453781197        453808206      443074976        453361057        453385205
       453409401        453433344        453457517        453481657       
453505539        453529133        453552770        453576506        453600793   
    453624942        453649766        453674905        453700296       
453726952        453753634        453781221        453808214      443074984     
  453361065        453385213        453409419        453433351        453457525
       453481665        453505547        453529141        453552788       
453576514        453600801        453624959        453649774        453674913   
    453700320        453726960        453753642        453781254       
453808222      443075064        453361073        453385221        453409427     
  453433369        453457533        453481673        453505554        453529158
       453552796        453576522        453600819        453624967       
453649782        453674921        453700346        453726994        453753659   
    453781262        453808230      443075072        453361081        453385239
       453409435        453433377        453457541        453481681       
453505562        453529166        453552804        453576530        453600827   
    453624975        453649790        453674939        453700361       
453727018        453753667        453781270        453808248      443075130     
  453361099        453385247        453409443        453433385        453457558
       453481699        453505570        453529174        453552812       
453576548        453600835        453624983        453649808        453674947   
    453700379        453727034        453753675        453781288       
453808255      443075155        453361107        453385254        453409450     
  453433393        453457566        453481707        453505588        453529182
       453552820        453576555        453600843        453624991       
453649816        453674954        453700387        453727042        453753683   
    453781296        453808263      443075171        453361115        453385262
       453409468        453433401        453457574        453481715       
453505596        453529190        453552838        453576563        453600850   
    453625006        453649824        453674962        453700395       
453727059        453753691        453781304        453808271      443075296     
  453361123        453385270        453409476        453433419        453457590
       453481723        453505604        453529208        453552846       
453576571        453600868        453625014        453649832        453674970   
    453700403        453727067        453753709        453781312       
453808289      443075320        453361131        453385288        453409484     
  453433427        453457608        453481731        453505612        453529216
       453552853        453576597        453600876        453625022       
453649840        453674988        453700411        453727075        453753717   
    453781320        453808297      443075353        453361149        453385296
       453409492        453433435        453457624        453481756       
453505620        453529224        453552879        453576613        453600892   
    453625030        453649857        453674996        453700429       
453727083        453753725        453781338        453808305      443075379     
  453361164        453385304        453409500        453433443        453457632
       453481764        453505638        453529232        453552887       
453576621        453600900        453625048        453649865        453675001   
    453700437        453727091        453753733        453781346       
453808313      443075395        453361172        453385312        453409518     
  453433450        453457640        453481772        453505646        453529240
       453552895        453576639        453600918        453625055       
453649873        453675019        453700445        453727109        453753741   
    453781361        453808321      443075536        453361198        453385320
       453409526        453433468        453457657        453481780       
453505653        453529257        453552903        453576654        453600926   
    453625063        453649881        453675027        453700452       
453727117        453753758        453781379        453808339      443075544     
  453361206        453385338        453409534        453433476        453457665
       453481798        453505661        453529265        453552911       
453576662        453600934        453625071        453649899        453675035   
    453700460        453727125        453753766        453781387       
453808354      443075585        453361214        453385346        453409542     
  453433484        453457673        453481806        453505687        453529273
       453552929        453576688        453600942        453625089       
453649907        453675043        453700478        453727133        453753774   
    453781395        453808362      443075635        453361222        453385361
       453409559        453433492        453457681        453481814       
453505695        453529281        453552937        453576696        453600959   
    453625097        453649915        453675050        453700486       
453727141        453753782        453781411        453808370      443075650     
  453361230        453385379        453409567        453433500        453457699
       453481822        453505703        453529299        453552945       
453576704        453600967        453625105        453649923        453675076   
    453700494        453727158        453753790        453781429       
453808388      443075742        453361248        453385387        453409575     
  453433518        453457707        453481830        453505711        453529307
       453552952        453576712        453600983        453625113       
453649931        453675084        453700502        453727166        453753816   
    453781437        453808396      443075908        453361263        453385395
       453409583        453433526        453457715        453481848       
453505729        453529315        453552960        453576720        453600991   
    453625121        453649949        453675092        453700510       
453727174        453753824        453781452        453808412      443075999     
  453361271        453385403        453409591        453433534        453457723
       453481855        453505737        453529323        453552978       
453576738        453601007        453625139        453649956        453675100   
    453700528        453727182        453753832        453781460       
453808438      443076096        453361289        453385411        453409609     
  453433542        453457731        453481863        453505745        453529331
       453552986        453576746        453601015        453625147       
453649964        453675118        453700536        453727208        453753840   
    453781478        453808446      443076351        453361297        453385429
       453409617        453433559        453457749        453481871       
453505752        453529349        453552994        453576753        453601023   
    453625154        453649972        453675126        453700544       
453727216        453753857        453781486        453808453      443076542     
  453361305        453385437        453409625        453433567        453457756
       453481889        453505760        453529356        453553000       
453576761        453601031        453625162        453649980        453675134   
    453700551        453727224        453753873        453781494       
453808461      443076609        453361313        453385445        453409633     
  453433575        453457764        453481897        453505778        453529364
       453553018        453576779        453601049        453625170       
453649998        453675142        453700569        453727232        453753881   
    453781510        453808495      443076740        453361321        453385452
       453409641        453433583        453457772        453481905       
453505786        453529372        453553026        453576787        453601056   
    453625188        453650004        453675159        453700577       
453727240        453753907        453781528        453808503      443076815     
  453361339        453385460        453409658        453433591        453457780
       453481913        453505794        453529380        453553034       
453576795        453601072        453625196        453650012        453675167   
    453700593        453727257        453753915        453781536       
453808511      443076831        453361347        453385486        453409666     
  453433609        453457798        453481939        453505802        453529398
       453553042        453576803        453601080        453625204       
453650020        453675175        453700601        453727281        453753923   
    453781544        453808537      443076849        453361354        453385494
       453409674        453433617        453457806        453481947       
453505810        453529406        453553059        453576811        453601098   
    453625212        453650038        453675183        453700619       
453727299        453753931        453781551        453808545      443076872     
  453361362        453385502        453409682        453433625        453457814
       453481954        453505828        453529414        453553067       
453576829        453601106        453625220        453650046        453675191   
    453700627        453727307        453753949        453781577       
453808560      443076880        453361388        453385510        453409690     
  453433633        453457822        453481962        453505836        453529422
       453553075        453576837        453601114        453625238       
453650053        453675209        453700635        453727315        453753956   
    453781585        453808578      443076914        453361396        453385528
       453409708        453433641        453457830        453481970       
453505844        453529430        453553083        453576845        453601122   
    453625246        453650061        453675217        453700643       
453727331        453753972        453781593        453808586   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443076971        453361404        453385536        453409716       
453433658        453457848        453481988        453505851        453529448   
    453553109        453576852        453601130        453625253       
453650079        453675225        453700650        453727349        453753980   
    453781601        453808594      443077086        453361412        453385544
       453409724        453433666        453457855        453481996       
453505869        453529455        453553117        453576860        453601148   
    453625261        453650087        453675233        453700668       
453727356        453753998        453781619        453808602      443077128     
  453361420        453385551        453409732        453433674        453457863
       453482002        453505877        453529463        453553125       
453576878        453601155        453625279        453650095        453675241   
    453700676        453727364        453754004        453781627       
453808610      443077144        453361438        453385569        453409740     
  453433682        453457871        453482010        453505885        453529471
       453553133        453576886        453601163        453625295       
453650103        453675258        453700684        453727372        453754012   
    453781635        453808628      443077151        453361446        453385577
       453409757        453433690        453457889        453482028       
453505893        453529489        453553141        453576894        453601189   
    453625303        453650111        453675266        453700692       
453727380        453754020        453781650        453808636      443077185     
  453361453        453385585        453409765        453433716        453457897
       453482036        453505901        453529497        453553158       
453576902        453601197        453625311        453650129        453675274   
    453700700        453727398        453754046        453781668       
453808644      443077193        453361461        453385593        453409773     
  453433724        453457905        453482044        453505919        453529505
       453553166        453576928        453601205        453625329       
453650137        453675282        453700718        453727406        453754053   
    453781676        453808651      443077219        453361479        453385601
       453409781        453433732        453457913        453482051       
453505927        453529513        453553174        453576936        453601213   
    453625337        453650145        453675290        453700726       
453727422        453754061        453781692        453808669      443077227     
  453361487        453385619        453409799        453433740        453457921
       453482069        453505935        453529521        453553182       
453576944        453601239        453625345        453650152        453675308   
    453700734        453727430        453754079        453781700       
453808677      443077250        453361495        453385627        453409807     
  453433757        453457939        453482077        453505950        453529539
       453553190        453576951        453601247        453625352       
453650160        453675316        453700742        453727448        453754087   
    453781718        453808685      443077326        453361503        453385635
       453409815        453433765        453457947        453482085       
453505968        453529547        453553208        453576969        453601254   
    453625360        453650178        453675332        453700767       
453727455        453754095        453781726        453808693      443077334     
  453361511        453385643        453409823        453433773        453457954
       453482101        453505976        453529554        453553216       
453576977        453601262        453625378        453650236        453675340   
    453700783        453727471        453754103        453781734       
453808701      443077383        453361529        453385668        453409849     
  453433781        453457962        453482119        453505984        453529562
       453553224        453576985        453601270        453625386       
453650251        453675357        453700809        453727497        453754129   
    453781742        453808719      443077573        453361537        453385676
       453409856        453433799        453457970        453482127       
453505992        453529570        453553232        453577009        453601288   
    453625394        453650269        453675365        453700817       
453727505        453754137        453781767        453808735      443077599     
  453361545        453385684        453409864        453433807        453457988
       453482135        453506008        453529588        453553240       
453577025        453601296        453625402        453650293        453675373   
    453700833        453727513        453754145        453781775       
453808743      443077607        453361552        453385692        453409872     
  453433815        453457996        453482143        453506016        453529596
       453553257        453577033        453601304        453625428       
453650319        453675381        453700841        453727521        453754160   
    453781791        453808750      443077672        453361560        453385718
       453409880        453433823        453458002        453482150       
453506024        453529604        453553265        453577041        453601312   
    453625436        453650335        453675399        453700858       
453727539        453754178        453781817        453808776      443077771     
  453361578        453385726        453409898        453433831        453458010
       453482168        453506032        453529612        453553273       
453577058        453601320        453625444        453650350        453675407   
    453700882        453727547        453754186        453781825       
453808784      443077797        453361586        453385734        453409906     
  453433849        453458028        453482176        453506040        453529620
       453553281        453577066        453601338        453625451       
453650368        453675415        453700890        453727554        453754194   
    453781833        453808800      443077896        453361594        453385742
       453409914        453433856        453458036        453482184       
453506057        453529638        453553299        453577074        453601346   
    453625469        453650384        453675423        453700908       
453727562        453754202        453781841        453808818      443077912     
  453361602        453385759        453409922        453433864        453458044
       453482192        453506065        453529646        453553307       
453577082        453601353        453625477        453650400        453675431   
    453700916        453727570        453754210        453781858       
453808834      443077953        453361610        453385767        453409930     
  453433872        453458051        453482200        453506073        453529653
       453553315        453577090        453601361        453625485       
453650418        453675449        453700932        453727596        453754228   
    453781866        453808859      443077995        453361628        453385775
       453409948        453433880        453458069        453482218       
453506081        453529661        453553323        453577108        453601379   
    453625493        453650434        453675456        453700940       
453727604        453754244        453781874        453808867      443078043     
  453361636        453385783        453409955        453433898        453458077
       453482226        453506099        453529679        453553331       
453577116        453601387        453625501        453650442        453675464   
    453700957        453727612        453754251        453781882       
453808875      443078076        453361644        453385791        453409963     
  453433906        453458085        453482234        453506107        453529687
       453553349        453577124        453601395        453625519       
453650459        453675472        453700965        453727638        453754269   
    453781890        453808891      443078092        453361651        453385809
       453409971        453433914        453458101        453482242       
453506115        453529695        453553356        453577132        453601403   
    453625527        453650467        453675514        453700973       
453727653        453754277        453781908        453808909      443078159     
  453361669        453385825        453409989        453433922        453458119
       453482259        453506123        453529703        453553364       
453577157        453601411        453625535        453650475        453675522   
    453700981        453727661        453754285        453781916       
453808917      443078191        453361677        453385833        453409997     
  453433930        453458127        453482267        453506131        453529711
       453553372        453577165        453601429        453625543       
453650483        453675530        453700999        453727679        453754293   
    453781924        453808925      443078316        453361685        453385841
       453410003        453433948        453458135        453482275       
453506156        453529729        453553380        453577173        453601437   
    453625550        453650491        453675548        453701005       
453727687        453754301        453781932        453808933      443078357     
  453361693        453385858        453410011        453433955        453458150
       453482283        453506164        453529737        453553398       
453577181        453601445        453625568        453650509        453675555   
    453701021        453727695        453754319        453781940       
453808941      443078365        453361701        453385866        453410029     
  453433963        453458168        453482291        453506172        453529745
       453553406        453577199        453601452        453625576       
453650517        453675563        453701039        453727703        453754327   
    453781957        453808958      443078415        453361719        453385874
       453410037        453433971        453458176        453482309       
453506180        453529752        453553414        453577207        453601460   
    453625584        453650525        453675571        453701047       
453727729        453754335        453781973        453808966      443078548     
  453361727        453385882        453410045        453433989        453458184
       453482317        453506198        453529778        453553422       
453577215        453601478        453625592        453650533        453675589   
    453701054        453727737        453754350        453781981       
453808974      443078571        453361735        453385890        453410052     
  453433997        453458192        453482325        453506206        453529786
       453553430        453577223        453601494        453625600       
453650541        453675597        453701070        453727745        453754368   
    453781999        453808990      443078597        453361743        453385908
       453410060        453434003        453458200        453482333       
453506214        453529794        453553448        453577231        453601502   
    453625618        453650558        453675605        453701088       
453727752        453754376        453782005        453809014      443078613     
  453361750        453385916        453410078        453434011        453458226
       453482341        453506222        453529802        453553455       
453577256        453601510        453625626        453650566        453675613   
    453701096        453727760        453754384        453782013       
453809022      443078829        453361768        453385924        453410086     
  453434029        453458234        453482358        453506230        453529810
       453553463        453577264        453601528        453625634       
453650574        453675621        453701104        453727778        453754392   
    453782021        453809030      443078886        453361776        453385932
       453410094        453434037        453458242        453482366       
453506248        453529828        453553471        453577272        453601536   
    453625642        453650582        453675639        453701112       
453727786        453754400        453782039        453809048      443078902     
  453361784        453385957        453410102        453434045        453458259
       453482374        453506255        453529836        453553489       
453577280        453601544        453625659        453650590        453675654   
    453701146        453727794        453754418        453782047       
453809055      443078910        453361792        453385973        453410110     
  453434052        453458267        453482382        453506263        453529844
       453553497        453577298        453601551        453625667       
453650608        453675662        453701153        453727802        453754426   
    453782054        453809063      443079041        453361800        453385981
       453410128        453434060        453458275        453482390       
453506271        453529851        453553505        453577306        453601569   
    453625675        453650616        453675670        453701161       
453727810        453754434        453782062        453809071      443079157     
  453361818        453385999        453410144        453434078        453458283
       453482408        453506289        453529877        453553513       
453577314        453601577        453625683        453650624        453675688   
    453701179        453727828        453754442        453782070       
453809089      443079199        453361826        453386005        453410151     
  453434086        453458291        453482416        453506297        453529885
       453553521        453577322        453601585        453625691       
453650632        453675696        453701187        453727836        453754459   
    453782088        453809097      443079207        453361842        453386013
       453410177        453434094        453458309        453482424       
453506305        453529893        453553539        453577330        453601593   
    453625709        453650640        453675704        453701195       
453727844        453754467        453782104        453809105      443079215     
  453361859        453386021        453410185        453434102        453458317
       453482432        453506313        453529901        453553547       
453577355        453601601        453625725        453650657        453675712   
    453701211        453727851        453754475        453782120       
453809113      443079264        453361867        453386039        453410193     
  453434128        453458325        453482440        453506321        453529919
       453553554        453577363        453601619        453625733       
453650665        453675720        453701229        453727869        453754483   
    453782138        453809121      443079298        453361875        453386047
       453410201        453434136        453458333        453482457       
453506339        453529927        453553562        453577371        453601627   
    453625741        453650673        453675738        453701237       
453727877        453754491        453782153        453809147      443079348     
  453361883        453386054        453410219        453434144        453458341
       453482465        453506347        453529935        453553570       
453577389        453601635        453625758        453650699        453675746   
    453701245        453727893        453754509        453782161       
453809154      443079389        453361891        453386062        453410227     
  453434151        453458358        453482473        453506354        453529943
       453553588        453577397        453601650        453625766       
453650707        453675753        453701260        453727927        453754517   
    453782179        453809162      443079413        453361909        453386070
       453410235        453434169        453458366        453482481       
453506362        453529950        453553596        453577405        453601668   
    453625774        453650715        453675761        453701278       
453727943        453754525        453782187        453809170      443079470     
  453361917        453386088        453410243        453434177        453458374
       453482499        453506370        453529968        453553604       
453577413        453601676        453625782        453650723        453675779   
    453701286        453727950        453754533        453782203       
453809188      443079553        453361925        453386096        453410250     
  453434185        453458382        453482507        453506388        453529976
       453553612        453577439        453601684        453625790       
453650731        453675795        453701294        453727968        453754541   
    453782211        453809196      443079678        453361933        453386104
       453410268        453434193        453458390        453482515       
453506396        453529984        453553620        453577447        453601692   
    453625808        453650749        453675803        453701302       
453727976        453754566        453782229        453809204      443079744     
  453361941        453386112        453410276        453434201        453458408
       453482523        453506404        453529992        453553638       
453577454        453601700        453625816        453650764        453675811   
    453701310        453727984        453754574        453782245       
453809212      443079751        453361958        453386120        453410284     
  453434219        453458424        453482531        453506412        453530008
       453553646        453577462        453601718        453625824       
453650772        453675837        453701328        453727992        453754582   
    453782252        453809220      443079942        453361966        453386138
       453410292        453434227        453458432        453482549       
453506420        453530016        453553653        453577470        453601726   
    453625832        453650780        453675845        453701336       
453728008        453754590        453782260        453809238      443080031     
  453361974        453386146        453410300        453434235        453458440
       453482556        453506438        453530024        453553661       
453577496        453601734        453625840        453650806        453675852   
    453701344        453728016        453754608        453782278       
453809246      443080049        453361982        453386153        453410318     
  453434243        453458457        453482564        453506446        453530032
       453553679        453577512        453601767        453625857       
453650814        453675860        453701351        453728024        453754616   
    453782286        453809253      443080130        453361990        453386161
       453410326        453434250        453458473        453482572       
453506453        453530040        453553687        453577520        453601775   
    453625865        453650822        453675878        453701369       
453728032        453754624        453782294        453809261      443080148     
  453362006        453386179        453410334        453434268        453458481
       453482580        453506461        453530057        453553695       
453577538        453601783        453625873        453650830        453675886   
    453701385        453728040        453754632        453782302       
453809279      443080221        453362014        453386187        453410342     
  453434276        453458499        453482598        453506479        453530065
       453553703        453577546        453601791        453625881       
453650848        453675894        453701393        453728057        453754640   
    453782310        453809287      443080247        453362022        453386195
       453410359        453434284        453458507        453482606       
453506487        453530073        453553711        453577553        453601809   
    453625899        453650855        453675902        453701435       
453728073        453754657        453782328        453809295      443080270     
  453362030        453386203        453410367        453434292        453458515
       453482614        453506495        453530099        453553729       
453577561        453601817        453625907        453650863        453675910   
    453701450        453728081        453754665        453782336       
453809303      443080288        453362048        453386211        453410375     
  453434300        453458523        453482622        453506503        453530107
       453553737        453577579        453601825        453625915       
453650871        453675928        453701476        453728099        453754673   
    453782344        453809311      443080312        453362055        453386229
       453410383        453434318        453458531        453482630       
453506511        453530115        453553745        453577587        453601833   
    453625923        453650889        453675936        453701484       
453728107        453754681        453782351        453809329      443080387     
  453362063        453386237        453410391        453434326        453458549
       453482648        453506529        453530123        453553752       
453577595        453601858        453625931        453650897        453675944   
    453701492        453728115        453754699        453782377       
453809345      443080403        453362089        453386245        453410409     
  453434334        453458556        453482655        453506537        453530131
       453553760        453577603        453601866        453625949       
453650905        453675951        453701500        453728123        453754707   
    453782385        453809352      443080445        453362097        453386252
       453410417        453434342        453458564        453482663       
453506545        453530156        453553778        453577611        453601874   
    453625956        453650913        453675969        453701518       
453728131        453754715        453782393        453809360      443080510     
  453362105        453386278        453410425        453434359        453458572
       453482671        453506552        453530164        453553786       
453577629        453601882        453625964        453650921        453675977   
    453701526        453728149        453754723        453782401       
453809378      443080536        453362113        453386286        453410433     
  453434367        453458580        453482689        453506560        453530172
       453553794        453577637        453601890        453625972       
453650939        453675985        453701534        453728156        453754731   
    453782419        453809386      443080569        453362121        453386294
       453410441        453434375        453458598        453482697       
453506578        453530180        453553802        453577645        453601908   
    453625980        453650947        453675993        453701542       
453728164        453754749        453782427        453809410      443080627     
  453362139        453386302        453410458        453434383        453458606
       453482705        453506586        453530198        453553810       
453577652        453601916        453625998        453650954        453676009   
    453701559        453728180        453754756        453782435       
453809428      443080650        453362147        453386310        453410466     
  453434391        453458614        453482713        453506594        453530206
       453553828        453577660        453601924        453626004       
453650962        453676017        453701567        453728198        453754764   
    453782443        453809436      443080684        453362154        453386328
       453410474        453434409        453458622        453482721       
453506602        453530214        453553836        453577678        453601932   
    453626012        453650970        453676025        453701575       
453728206        453754772        453782450        453809444      443080734     
  453362162        453386336        453410482        453434417        453458648
       453482739        453506610        453530222        453553844       
453577686        453601940        453626020        453650988        453676033   
    453701583        453728214        453754798        453782468       
453809451      443080742        453362170        453386344        453410490     
  453434425        453458655        453482747        453506628        453530230
       453553851        453577694        453601957        453626038       
453650996        453676041        453701591        453728222        453754806   
    453782476        453809469      443080759        453362196        453386351
       453410508        453434433        453458663        453482754       
453506636        453530248        453553869        453577702        453601965   
    453626046        453651002        453676058        453701609       
453728230        453754822        453782484        453809477      443080783     
  453362204        453386369        453410516        453434441        453458671
       453482762        453506644        453530255        453553877       
453577710        453601973        453626053        453651010        453676066   
    453701617        453728248        453754830        453782492       
453809485      443080809        453362220        453386377        453410524     
  453434458        453458689        453482770        453506651        453530263
       453553885        453577728        453601981        453626061       
453651028        453676074        453701625        453728255        453754848   
    453782500        453809493      443080866        453362238        453386385
       453410532        453434466        453458697        453482788       
453506669        453530271        453553893        453577736        453601999   
    453626079        453651036        453676082        453701633       
453728263        453754855        453782518        453809501      443080882     
  453362246        453386393        453410540        453434474        453458705
       453482796        453506677        453530289        453553901       
453577751        453602005        453626087        453651044        453676090   
    453701641        453728271        453754863        453782526       
453809519      443080924        453362253        453386401        453410557     
  453434482        453458713        453482804        453506685        453530297
       453553919        453577769        453602013        453626095       
453651051        453676108        453701658        453728289        453754871   
    453782542        453809527      443080981        453362261        453386427
       453410565        453434490        453458721        453482812       
453506693        453530305        453553927        453577777        453602021   
    453626103        453651069        453676116        453701666       
453728297        453754889        453782559        453809535   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443081047        453362279        453386435        453410581       
453434508        453458739        453482820        453506701        453530313   
    453553935        453577785        453602039        453626111       
453651077        453676132        453701674        453728305        453754897   
    453782567        453809543      443081104        453362287        453386443
       453410599        453434516        453458747        453482838       
453506719        453530321        453553943        453577801        453602047   
    453626129        453651085        453676140        453701682       
453728339        453754905        453782583        453809550      443081245     
  453362295        453386450        453410607        453434524        453458762
       453482846        453506727        453530339        453553950       
453577819        453602054        453626137        453651101        453676165   
    453701724        453728347        453754913        453782609       
453809568      443081252        453362303        453386468        453410615     
  453434532        453458770        453482853        453506735        453530347
       453553976        453577827        453602062        453626145       
453651119        453676173        453701732        453728354        453754939   
    453782617        453809576      443081278        453362311        453386484
       453410623        453434540        453458788        453482861       
453506743        453530354        453553984        453577835        453602070   
    453626152        453651127        453676181        453701740       
453728362        453754947        453782625        453809592      443081369     
  453362329        453386492        453410631        453434557        453458796
       453482879        453506750        453530362        453553992       
453577843        453602088        453626160        453651135        453676199   
    453701757        453728388        453754962        453782633       
453809618      443081419        453362337        453386500        453410649     
  453434565        453458804        453482887        453506768        453530370
       453554008        453577850        453602096        453626178       
453651143        453676207        453701765        453728404        453754970   
    453782641        453809626      443081450        453362345        453386518
       453410656        453434573        453458812        453482895       
453506776        453530388        453554016        453577868        453602104   
    453626186        453651150        453676215        453701773       
453728412        453754996        453782658        453809659      443081500     
  453362352        453386526        453410664        453434581        453458820
       453482903        453506784        453530396        453554024       
453577884        453602112        453626194        453651168        453676223   
    453701799        453728420        453755019        453782666       
453809667      443081518        453362360        453386534        453410672     
  453434599        453458838        453482911        453506792        453530412
       453554032        453577900        453602120        453626202       
453651176        453676231        453701807        453728438        453755027   
    453782674        453809675      443081567        453362378        453386542
       453410680        453434607        453458861        453482929       
453506800        453530420        453554040        453577918        453602138   
    453626210        453651192        453676264        453701815       
453728453        453755035        453782682        453809683      443081575     
  453362394        453386559        453410698        453434615        453458879
       453482945        453506818        453530438        453554057       
453577926        453602153        453626228        453651200        453676272   
    453701823        453728461        453755050        453782690       
453809691      443081609        453362402        453386567        453410706     
  453434623        453458887        453482952        453506826        453530446
       453554065        453577934        453602161        453626236       
453651218        453676280        453701831        453728479        453755068   
    453782716        453809709      443081617        453362410        453386575
       453410714        453434631        453458903        453482960       
453506834        453530453        453554073        453577942        453602179   
    453626244        453651226        453676298        453701864       
453728487        453755076        453782724        453809717      443081633     
  453362428        453386583        453410722        453434649        453458911
       453482978        453506842        453530461        453554081       
453577959        453602187        453626269        453651242        453676306   
    453701872        453728495        453755084        453782732       
453809725      443081658        453362436        453386591        453410730     
  453434656        453458937        453482986        453506859        453530479
       453554099        453577967        453602195        453626277       
453651259        453676314        453701880        453728503        453755100   
    453782740        453809733      443081799        453362444        453386609
       453410748        453434664        453458945        453482994       
453506867        453530487        453554107        453577975        453602203   
    453626285        453651267        453676322        453701898       
453728511        453755118        453782757        453809741      443081831     
  453362451        453386617        453410755        453434672        453458952
       453483000        453506875        453530495        453554115       
453578007        453602211        453626293        453651275        453676330   
    453701906        453728529        453755126        453782765       
453809758      443081989        453362469        453386625        453410763     
  453434680        453458960        453483018        453506883        453530503
       453554123        453578015        453602229        453626301       
453651283        453676348        453701914        453728537        453755134   
    453782781        453809766      443081997        453362477        453386633
       453410771        453434698        453458978        453483026       
453506891        453530511        453554131        453578023        453602237   
    453626319        453651291        453676355        453701922       
453728552        453755142        453782807        453809774      443082045     
  453362485        453386641        453410789        453434714        453458986
       453483034        453506909        453530529        453554149       
453578031        453602245        453626327        453651309        453676363   
    453701930        453728560        453755159        453782815       
453809782      443082169        453362493        453386658        453410797     
  453434722        453458994        453483042        453506917        453530537
       453554156        453578049        453602252        453626335       
453651317        453676389        453701955        453728594        453755167   
    453782823        453809790      443082235        453362501        453386666
       453410805        453434730        453459000        453483059       
453506925        453530545        453554164        453578056        453602260   
    453626343        453651325        453676397        453701963       
453728602        453755175        453782831        453809816      443082243     
  453362519        453386674        453410813        453434748        453459018
       453483067        453506933        453530552        453554172       
453578064        453602278        453626350        453651333        453676413   
    453701971        453728610        453755183        453782849       
453809832      443082284        453362527        453386682        453410821     
  453434755        453459026        453483075        453506941        453530560
       453554180        453578072        453602286        453626368       
453651341        453676421        453701989        453728628        453755209   
    453782864        453809840      443082300        453362535        453386690
       453410839        453434763        453459034        453483083       
453506958        453530578        453554198        453578080        453602294   
    453626376        453651358        453676439        453701997       
453728636        453755217        453782872        453809857      443082367     
  453362543        453386708        453410847        453434771        453459042
       453483091        453506966        453530594        453554206       
453578098        453602302        453626384        453651366        453676447   
    453702003        453728651        453755241        453782880       
453809865      443082383        453362550        453386716        453410854     
  453434789        453459059        453483109        453506974        453530602
       453554214        453578106        453602310        453626392       
453651374        453676462        453702011        453728669        453755258   
    453782898        453809873      443082409        453362568        453386724
       453410862        453434797        453459067        453483117       
453506982        453530610        453554222        453578114        453602328   
    453626400        453651382        453676470        453702029       
453728677        453755266        453782906        453809881      443082417     
  453362576        453386732        453410870        453434813        453459075
       453483125        453506990        453530628        453554230       
453578122        453602336        453626418        453651390        453676496   
    453702045        453728693        453755274        453782922       
453809899      443082433        453362584        453386740        453410888     
  453434821        453459083        453483133        453507006        453530636
       453554248        453578130        453602344        453626426       
453651408        453676504        453702052        453728701        453755282   
    453782930        453809907      443082441        453362592        453386757
       453410896        453434839        453459091        453483141       
453507014        453530644        453554255        453578148        453602351   
    453626434        453651416        453676512        453702060       
453728719        453755290        453782948        453809915      443082508     
  453362600        453386765        453410904        453434847        453459109
       453483158        453507022        453530651        453554263       
453578155        453602369        453626442        453651424        453676520   
    453702078        453728727        453755316        453782955       
453809923      443082516        453362618        453386781        453410912     
  453434854        453459117        453483166        453507048        453530677
       453554271        453578163        453602377        453626459       
453651432        453676538        453702086        453728735        453755324   
    453782963        453809931      443082540        453362626        453386799
       453410920        453434862        453459125        453483174       
453507063        453530685        453554289        453578171        453602385   
    453626467        453651440        453676546        453702094       
453728750        453755332        453782971        453809949      443082631     
  453362634        453386807        453410938        453434870        453459133
       453483182        453507071        453530693        453554305       
453578189        453602393        453626475        453651457        453676553   
    453702102        453728768        453755340        453782989       
453809956      443082714        453362642        453386815        453410946     
  453434888        453459141        453483208        453507089        453530701
       453554313        453578197        453602401        453626483       
453651465        453676561        453702110        453728776        453755357   
    453783003        453809964      443082748        453362667        453386823
       453410953        453434896        453459158        453483216       
453507097        453530719        453554321        453578205        453602427   
    453626491        453651473        453676579        453702128       
453728784        453755373        453783011        453809972      443082763     
  453362675        453386831        453410961        453434904        453459166
       453483224        453507105        453530727        453554339       
453578213        453602435        453626509        453651481        453676587   
    453702136        453728792        453755381        453783029       
453809980      443082813        453362683        453386849        453410979     
  453434920        453459174        453483232        453507113        453530735
       453554347        453578221        453602443        453626517       
453651499        453676595        453702144        453728800        453755399   
    453783037        453809998      443082821        453362691        453386856
       453410987        453434938        453459182        453483240       
453507121        453530743        453554354        453578239        453602450   
    453626525        453651507        453676603        453702169       
453728818        453755407        453783060        453810004      443082912     
  453362709        453386864        453410995        453434946        453459190
       453483257        453507139        453530750        453554362       
453578247        453602468        453626533        453651515        453676611   
    453702185        453728826        453755415        453783086       
453810012      443082946        453362717        453386872        453411001     
  453434953        453459208        453483265        453507147        453530768
       453554370        453578254        453602476        453626541       
453651523        453676629        453702193        453728834        453755423   
    453783094        453810020      443083027        453362725        453386880
       453411019        453434961        453459216        453483273       
453507154        453530776        453554388        453578262        453602484   
    453626558        453651531        453676637        453702201       
453728842        453755456        453783102        453810038      443083142     
  453362733        453386898        453411027        453434979        453459224
       453483281        453507162        453530784        453554396       
453578270        453602492        453626566        453651549        453676645   
    453702227        453728859        453755464        453783110       
453810053      443083159        453362741        453386906        453411035     
  453434987        453459232        453483299        453507170        453530792
       453554404        453578288        453602500        453626574       
453651556        453676652        453702235        453728867        453755480   
    453783128        453810061      443083233        453362758        453386914
       453411043        453434995        453459240        453483307       
453507188        453530800        453554412        453578296        453602518   
    453626582        453651564        453676660        453702243       
453728875        453755506        453783136        453810079      443083274     
  453362766        453386922        453411050        453435000        453459257
       453483315        453507196        453530818        453554420       
453578304        453602526        453626590        453651572        453676678   
    453702250        453728883        453755514        453783144       
453810095      443083290        453362774        453386930        453411068     
  453435018        453459265        453483323        453507204        453530826
       453554438        453578312        453602534        453626608       
453651580        453676686        453702268        453728891        453755522   
    453783151        453810103      443083456        453362782        453386948
       453411076        453435026        453459273        453483331       
453507212        453530834        453554446        453578320        453602559   
    453626616        453651598        453676702        453702276       
453728909        453755530        453783169        453810111      443083472     
  453362790        453386955        453411084        453435034        453459281
       453483349        453507220        453530842        453554453       
453578338        453602567        453626624        453651606        453676710   
    453702284        453728917        453755555        453783177       
453810129      443083506        453362816        453386963        453411092     
  453435042        453459299        453483356        453507238        453530867
       453554461        453578346        453602575        453626632       
453651614        453676728        453702292        453728933        453755563   
    453783185        453810137      443083589        453362824        453386971
       453411100        453435059        453459307        453483364       
453507246        453530875        453554479        453578353        453602583   
    453626640        453651622        453676744        453702300       
453728941        453755571        453783201        453810145      443083605     
  453362832        453386989        453411118        453435067        453459315
       453483372        453507253        453530883        453554487       
453578361        453602591        453626665        453651648        453676751   
    453702318        453728958        453755589        453783219       
453810152      443083639        453362840        453386997        453411126     
  453435075        453459323        453483380        453507261        453530891
       453554495        453578379        453602609        453626673       
453651655        453676769        453702334        453728966        453755597   
    453783227        453810160      443083662        453362857        453387003
       453411134        453435083        453459331        453483398       
453507279        453530909        453554503        453578387        453602617   
    453626681        453651663        453676777        453702342       
453728982        453755605        453783243        453810178      443083670     
  453362865        453387011        453411142        453435091        453459349
       453483406        453507287        453530917        453554511       
453578395        453602625        453626699        453651671        453676785   
    453702359        453728990        453755613        453783276       
453810186      443083696        453362873        453387029        453411159     
  453435109        453459356        453483414        453507295        453530925
       453554529        453578403        453602633        453626707       
453651689        453676793        453702367        453729006        453755621   
    453783284        453810194      443083753        453362881        453387037
       453411167        453435117        453459364        453483422       
453507303        453530933        453554537        453578411        453602641   
    453626715        453651697        453676801        453702375       
453729014        453755639        453783292        453810202      443083779     
  453362899        453387045        453411175        453435125        453459372
       453483430        453507311        453530941        453554545       
453578437        453602658        453626723        453651721        453676819   
    453702383        453729022        453755647        453783300       
453810210      443083787        453362915        453387052        453411183     
  453435133        453459380        453483448        453507329        453530958
       453554560        453578445        453602666        453626731       
453651747        453676827        453702391        453729048        453755654   
    453783318        453810228      443083852        453362923        453387060
       453411191        453435141        453459398        453483455       
453507337        453530966        453554578        453578452        453602674   
    453626749        453651754        453676835        453702409       
453729055        453755662        453783334        453810236      443083985     
  453362931        453387078        453411217        453435158        453459406
       453483463        453507345        453530974        453554586       
453578460        453602682        453626756        453651762        453676843   
    453702417        453729063        453755688        453783342       
453810244      443084017        453362949        453387086        453411225     
  453435166        453459422        453483471        453507352        453530982
       453554594        453578478        453602690        453626764       
453651770        453676850        453702425        453729071        453755704   
    453783359        453810269      443084041        453362956        453387094
       453411233        453435174        453459430        453483489       
453507360        453530990        453554602        453578486        453602708   
    453626772        453651788        453676868        453702433       
453729089        453755712        453783375        453810277      443084314     
  453362964        453387102        453411241        453435182        453459448
       453483497        453507378        453531006        453554610       
453578494        453602716        453626780        453651796        453676876   
    453702441        453729097        453755720        453783383       
453810285      443084363        453362972        453387110        453411266     
  453435190        453459455        453483505        453507386        453531014
       453554628        453578502        453602724        453626806       
453651804        453676892        453702458        453729105        453755738   
    453783391        453810293      443084413        453362980        453387128
       453411274        453435208        453459463        453483521       
453507394        453531022        453554636        453578510        453602740   
    453626814        453651812        453676900        453702466       
453729121        453755753        453783409        453810301      443084496     
  453362998        453387144        453411282        453435216        453459471
       453483539        453507402        453531030        453554644       
453578528        453602757        453626822        453651846        453676918   
    453702474        453729139        453755761        453783417       
453810319      443084587        453363004        453387151        453411290     
  453435224        453459489        453483547        453507410        453531048
       453554651        453578536        453602765        453626830       
453651853        453676926        453702482        453729147        453755779   
    453783425        453810327      443084645        453363020        453387177
       453411308        453435232        453459497        453483554       
453507428        453531055        453554669        453578544        453602773   
    453626848        453651861        453676934        453702490       
453729154        453755787        453783433        453810335      443084728     
  453363038        453387185        453411316        453435240        453459505
       453483562        453507436        453531063        453554677       
453578551        453602781        453626855        453651879        453676942   
    453702508        453729162        453755795        453783441       
453810350      443084769        453363046        453387193        453411324     
  453435257        453459513        453483570        453507444        453531071
       453554685        453578577        453602799        453626863       
453651887        453676959        453702516        453729188        453755803   
    453783458        453810368      443084785        453363053        453387201
       453411332        453435265        453459539        453483588       
453507451        453531089        453554693        453578593        453602807   
    453626871        453651895        453676967        453702532       
453729204        453755811        453783466        453810376      443084892     
  453363061        453387219        453411340        453435273        453459547
       453483596        453507469        453531097        453554701       
453578601        453602823        453626889        453651903        453676975   
    453702540        453729212        453755829        453783474       
453810384      443084900        453363079        453387235        453411357     
  453435281        453459554        453483604        453507477        453531113
       453554719        453578619        453602831        453626897       
453651911        453676983        453702557        453729220        453755837   
    453783482        453810392      443084959        453363087        453387243
       453411365        453435299        453459562        453483620       
453507485        453531121        453554727        453578627        453602849   
    453626905        453651929        453676991        453702565       
453729238        453755845        453783490        453810400      443085055     
  453363095        453387268        453411373        453435307        453459570
       453483638        453507493        453531139        453554735       
453578635        453602856        453626913        453651937        453677007   
    453702573        453729246        453755852        453783508       
453810418      443085162        453363103        453387276        453411381     
  453435315        453459588        453483646        453507501        453531147
       453554743        453578650        453602864        453626921       
453651945        453677023        453702581        453729253        453755860   
    453783524        453810426      443085188        453363111        453387284
       453411399        453435323        453459596        453483653       
453507519        453531154        453554750        453578668        453602872   
    453626939        453651952        453677031        453702607       
453729261        453755878        453783532        453810434      443085378     
  453363129        453387292        453411407        453435331        453459604
       453483661        453507527        453531162        453554768       
453578676        453602880        453626947        453651960        453677049   
    453702615        453729287        453755886        453783540       
453810459      443085444        453363137        453387300        453411415     
  453435349        453459612        453483679        453507535        453531170
       453554776        453578684        453602906        453626954       
453651978        453677056        453702623        453729295        453755894   
    453783557        453810467      443085501        453363145        453387318
       453411423        453435356        453459620        453483687       
453507543        453531188        453554784        453578692        453602914   
    453626962        453651994        453677064        453702631       
453729303        453755902        453783573        453810475   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443085519        453363152        453387326        453411431       
453435364        453459638        453483695        453507550        453531196   
    453554792        453578700        453602922        453626970       
453652000        453677072        453702649        453729311        453755910   
    453783581        453810483      443085550        453363160        453387334
       453411456        453435372        453459646        453483703       
453507568        453531204        453554800        453578718        453602930   
    453626988        453652026        453677080        453702656       
453729329        453755936        453783599        453810509      443085626     
  453363178        453387342        453411464        453435380        453459653
       453483711        453507576        453531212        453554818       
453578726        453602948        453626996        453652034        453677106   
    453702664        453729337        453755944        453783607       
453810517      443085675        453363186        453387359        453411472     
  453435398        453459661        453483729        453507584        453531220
       453554826        453578734        453602955        453627002       
453652042        453677114        453702672        453729352        453755951   
    453783615        453810533      443085691        453363194        453387367
       453411480        453435406        453459679        453483737       
453507592        453531238        453554834        453578742        453602963   
    453627010        453652059        453677122        453702680       
453729360        453755977        453783623        453810541      443085824     
  453363202        453387375        453411498        453435414        453459687
       453483745        453507618        453531246        453554842       
453578759        453602971        453627028        453652067        453677148   
    453702698        453729378        453755985        453783631       
453810558      443085857        453363210        453387383        453411506     
  453435422        453459695        453483752        453507626        453531253
       453554859        453578767        453602989        453627036       
453652075        453677155        453702706        453729386        453756009   
    453783656        453810566      443085949        453363228        453387391
       453411514        453435430        453459703        453483760       
453507642        453531261        453554867        453578775        453602997   
    453627044        453652083        453677163        453702714       
453729394        453756025        453783664        453810582      443085956     
  453363236        453387409        453411522        453435448        453459711
       453483778        453507659        453531279        453554875       
453578783        453603003        453627051        453652091        453677171   
    453702722        453729402        453756033        453783672       
453810590      443085964        453363244        453387417        453411530     
  453435455        453459729        453483786        453507667        453531287
       453554883        453578791        453603011        453627069       
453652109        453677189        453702730        453729428        453756041   
    453783698        453810608      443085998        453363251        453387425
       453411548        453435463        453459737        453483794       
453507675        453531295        453554891        453578809        453603029   
    453627077        453652117        453677197        453702748       
453729436        453756066        453783706        453810616      443086004     
  453363269        453387433        453411555        453435471        453459745
       453483802        453507683        453531303        453554909       
453578817        453603045        453627085        453652133        453677205   
    453702755        453729444        453756074        453783714       
453810624      443086012        453363277        453387441        453411563     
  453435489        453459752        453483810        453507691        453531311
       453554917        453578825        453603052        453627093       
453652141        453677213        453702771        453729469        453756090   
    453783722        453810640      443086046        453363285        453387458
       453411571        453435497        453459760        453483828       
453507709        453531329        453554925        453578833        453603060   
    453627101        453652158        453677221        453702789       
453729477        453756108        453783730        453810657      443086053     
  453363293        453387466        453411589        453435505        453459778
       453483836        453507717        453531337        453554933       
453578841        453603078        453627119        453652166        453677239   
    453702797        453729485        453756132        453783748       
453810665      443086087        453363301        453387474        453411597     
  453435513        453459786        453483851        453507725        453531345
       453554941        453578858        453603086        453627127       
453652174        453677247        453702805        453729493        453756140   
    453783755        453810673      443086095        453363319        453387482
       453411605        453435539        453459794        453483869       
453507733        453531352        453554958        453578866        453603094   
    453627135        453652182        453677254        453702813       
453729501        453756157        453783763        453810681      443086152     
  453363327        453387490        453411613        453435596        453459802
       453483877        453507741        453531360        453554966       
453578874        453603102        453627143        453652190        453677262   
    453702821        453729519        453756165        453783789       
453810707      443086178        453363335        453387508        453411621     
  453435604        453459810        453483885        453507758        453531378
       453554974        453578882        453603110        453627150       
453652208        453677270        453702839        453729527        453756173   
    453783797        453810715      443086244        453363343        453387516
       453411639        453435612        453459828        453483893       
453507774        453531386        453554982        453578916        453603128   
    453627168        453652216        453677288        453702847       
453729535        453756207        453783805        453810723      443086327     
  453363350        453387524        453411647        453435620        453459836
       453483901        453507782        453531394        453554990       
453578924        453603136        453627176        453652232        453677296   
    453702854        453729543        453756215        453783813       
453810731      443086376        453363368        453387532        453411654     
  453435638        453459844        453483919        453507790        453531410
       453555005        453578932        453603144        453627184       
453652240        453677312        453702862        453729568        453756223   
    453783839        453810749      443086442        453363376        453387540
       453411662        453435646        453459851        453483927       
453507808        453531428        453555013        453578940        453603151   
    453627192        453652257        453677320        453702888       
453729576        453756231        453783847        453810764      443086483     
  453363384        453387557        453411670        453435653        453459869
       453483935        453507816        453531436        453555021       
453578957        453603169        453627200        453652265        453677338   
    453702896        453729584        453756249        453783854       
453810772      443086608        453363392        453387565        453411696     
  453435661        453459877        453483943        453507824        453531444
       453555039        453578965        453603177        453627218       
453652273        453677353        453702920        453729592        453756256   
    453783862        453810780      443086657        453363400        453387573
       453411704        453435687        453459885        453483950       
453507832        453531451        453555047        453578973        453603185   
    453627226        453652281        453677361        453702938       
453729626        453756264        453783870        453810798      443086665     
  453363418        453387599        453411712        453435695        453459893
       453483968        453507840        453531469        453555054       
453578981        453603193        453627234        453652299        453677379   
    453702953        453729634        453756272        453783888       
453810806      443086723        453363426        453387607        453411720     
  453435703        453459901        453483976        453507857        453531477
       453555062        453578999        453603201        453627242       
453652307        453677387        453702961        453729642        453756280   
    453783896        453810814      443086731        453363434        453387615
       453411738        453435711        453459919        453483984       
453507865        453531485        453555070        453579005        453603219   
    453627259        453652315        453677395        453702987       
453729659        453756298        453783904        453810822      443086780     
  453363442        453387631        453411746        453435729        453459927
       453483992        453507873        453531493        453555088       
453579013        453603227        453627267        453652323        453677411   
    453702995        453729667        453756306        453783912       
453810830      443086830        453363459        453387649        453411753     
  453435737        453459935        453484016        453507881        453531501
       453555096        453579021        453603235        453627275       
453652331        453677429        453703001        453729675        453756314   
    453783920        453810848      443086921        453363467        453387656
       453411761        453435752        453459943        453484024       
453507907        453531519        453555104        453579047        453603243   
    453627283        453652349        453677460        453703019       
453729683        453756322        453783938        453810863      443086939     
  453363475        453387664        453411779        453435760        453459950
       453484032        453507915        453531527        453555112       
453579054        453603250        453627291        453652356        453677478   
    453703035        453729709        453756330        453783946       
453810871      443086988        453363491        453387672        453411787     
  453435547        453459968        453484040        453507923        453531535
       453555120        453579062        453603268        453627309       
453652364        453677486        453703043        453729717        453756348   
    453783953        453810889      443087002        453363509        453387680
       453411795        453435554        453459976        453484057       
453507931        453531543        453555138        453579070        453603276   
    453627317        453652372        453677494        453703050       
453729725        453756363        453783961        453810897      443087044     
  453363517        453387698        453411803        453435562        453459984
       453484065        453507949        453531550        453555146       
453579088        453603292        453627325        453652380        453677502   
    453703076        453729733        453756405        453783987       
453810905      443087135        453363525        453387714        453411811     
  453435570        453459992        453484073        453507956        453531568
       453555153        453579096        453603300        453627333       
453652398        453677510        453703084        453729741        453756421   
    453783995        453810913      443087242        453363541        453387722
       453411829        453435588        453460008        453484081       
453507964        453531576        453555161        453579104        453603318   
    453627341        453652406        453677528        453703092       
453729758        453756439        453784019        453810921      443087309     
  453363558        453387730        453411837        453435778        453460016
       453484099        453507972        453531584        453555187       
453579112        453603326        453627358        453652414        453677536   
    453703100        453729774        453756447        453784027       
453810939      443087333        453363566        453387748        453411845     
  453435786        453460024        453484107        453507980        453531592
       453555195        453579120        453603334        453627366       
453652422        453677544        453703118        453729782        453756454   
    453784035        453810947      443087374        453363582        453387755
       453411852        453435794        453460032        453484115       
453507998        453531600        453555203        453579138        453603342   
    453627374        453652430        453677551        453703126       
453729790        453756462        453784050        453810954      443087572     
  453363590        453387763        453411860        453435802        453460040
       453484131        453508004        453531618        453555211       
453579146        453603359        453627382        453652448        453677569   
    453703134        453729808        453756470        453784076       
453810962      443087580        453363608        453387771        453411878     
  453435810        453460057        453484149        453508012        453531626
       453555229        453579153        453603367        453627390       
453652455        453677577        453703142        453729816        453756512   
    453784084        453810996      443087630        453363616        453387789
       453411886        453435828        453460065        453484156       
453508020        453531634        453555245        453579161        453603375   
    453627408        453652463        453677585        453703159       
453729824        453756520        453784092        453811002      443087663     
  453363624        453387797        453411894        453435836        453460073
       453484164        453508038        453531642        453555260       
453579179        453603383        453627416        453652471        453677593   
    453703175        453729832        453756538        453784100       
453811010      443087721        453363632        453387805        453411902     
  453435844        453460081        453484172        453508046        453531659
       453555278        453579187        453603391        453627424       
453652489        453677601        453703183        453729840        453756546   
    453784118        453811036      443087812        453363640        453387813
       453411910        453435851        453460099        453484180       
453508053        453531667        453555286        453579195        453603409   
    453627432        453652505        453677619        453703191       
453729857        453756553        453784134        453811044      443087846     
  453363657        453387821        453411928        453435869        453460107
       453484198        453508061        453531683        453555294       
453579203        453603417        453627440        453652513        453677627   
    453703217        453729865        453756561        453784142       
453811051      443087895        453363665        453387839        453411936     
  453435877        453460115        453484206        453508079        453531691
       453555302        453579211        453603425        453627457       
453652521        453677635        453703233        453729873        453756579   
    453784159        453811069      443087903        453363673        453387847
       453411944        453435885        453460123        453484214       
453508087        453531717        453555310        453579229        453603433   
    453627465        453652539        453677643        453703241       
453729881        453756587        453784167        453811077      443088109     
  453363681        453387854        453411951        453435893        453460131
       453484222        453508095        453531725        453555328       
453579237        453603458        453627473        453652547        453677650   
    453703258        453729899        453756595        453784175       
453811085      443088117        453363699        453387862        453411969     
  453435901        453460156        453484248        453508103        453531733
       453555336        453579245        453603474        453627481       
453652554        453677668        453703266        453729907        453756603   
    453784183        453811101      443088125        453363707        453387870
       453411977        453435927        453460164        453484255       
453508111        453531741        453555344        453579252        453603482   
    453627499        453652562        453677676        453703274       
453729915        453756611        453784191        453811119      443088158     
  453363715        453387888        453411985        453435935        453460172
       453484263        453508129        453531758        453555351       
453579260        453603490        453627507        453652588        453677684   
    453703282        453729923        453756629        453784209       
453811127      443088281        453363723        453387896        453411993     
  453435943        453460180        453484271        453508137        453531766
       453555369        453579278        453603508        453627515       
453652604        453677692        453703308        453729949        453756637   
    453784225        453811135      443088315        453363731        453387904
       453412009        453435950        453460198        453484289       
453508145        453531774        453555377        453579286        453603516   
    453627523        453652612        453677700        453703316       
453729956        453756645        453784233        453811150      443088489     
  453363749        453387912        453412017        453435968        453460206
       453484297        453508152        453531782        453555385       
453579294        453603524        453627531        453652620        453677718   
    453703324        453729964        453756652        453784241       
453811168      443088596        453363756        453387938        453412025     
  453435976        453460214        453484305        453508160        453531790
       453555393        453579302        453603532        453627549       
453652638        453677726        453703332        453729972        453756660   
    453784258        453811184      443088604        453363772        453387946
       453412033        453435992        453460222        453484313       
453508178        453531808        453555401        453579310        453603540   
    453627564        453652646        453677734        453703340       
453729998        453756678        453784266        453811192      443088646     
  453363780        453387953        453412041        453436008        453460230
       453484339        453508186        453531816        453555419       
453579328        453603557        453627572        453652661        453677759   
    453703357        453730004        453756694        453784274       
453811200      443088711        453363798        453387961        453412058     
  453436016        453460248        453484347        453508202        453531824
       453555427        453579336        453603565        453627580       
453652695        453677767        453703365        453730012        453756702   
    453784290        453811218      443088778        453363806        453387979
       453412066        453436024        453460255        453484362       
453508210        453531832        453555435        453579344        453603573   
    453627598        453652703        453677775        453703373       
453730020        453756710        453784308        453811226      443088893     
  453363814        453387987        453412074        453436032        453460263
       453484370        453508228        453531840        453555443       
453579351        453603581        453627606        453652711        453677783   
    453703381        453730038        453756728        453784316       
453811234      443088927        453363822        453387995        453412082     
  453436040        453460271        453484388        453508236        453531857
       453555450        453579369        453603599        453627614       
453652729        453677791        453703399        453730046        453756736   
    453784324        453811259      443088935        453363830        453388001
       453412090        453436057        453460289        453484396       
453508244        453531865        453555468        453579377        453603607   
    453627622        453652737        453677809        453703407       
453730053        453756744        453784332        453811267      443088943     
  453363855        453388027        453412108        453436065        453460297
       453484404        453508251        453531873        453555476       
453579385        453603615        453627630        453652745        453677817   
    453703423        453730079        453756751        453784340       
453811275      443089057        453363863        453388035        453412116     
  453436073        453460305        453484412        453508277        453531881
       453555492        453579393        453603631        453627648       
453652752        453677825        453703431        453730095        453756769   
    453784365        453811283      443089255        453363871        453388043
       453412124        453436081        453460313        453484420       
453508285        453531899        453555500        453579401        453603649   
    453627655        453652760        453677833        453703449       
453730103        453756777        453784373        453811291      443089289     
  453363889        453388050        453412132        453436099        453460321
       453484438        453508293        453531907        453555518       
453579419        453603656        453627663        453652786        453677841   
    453703456        453730129        453756793        453784399       
453811309      443089339        453363897        453388068        453412140     
  453436107        453460339        453484446        453508301        453531915
       453555526        453579427        453603664        453627671       
453652794        453677866        453703464        453730137        453756801   
    453784423        453811317      443089362        453363913        453388076
       453412157        453436115        453460347        453484453       
453508319        453531923        453555534        453579435        453603672   
    453627689        453652802        453677874        453703472       
453730145        453756819        453784431        453811325      443089396     
  453363921        453388084        453412165        453436123        453460354
       453484461        453508327        453531931        453555542       
453579443        453603680        453627697        453652810        453677882   
    453703480        453730152        453756827        453784449       
453811341      443089453        453363939        453388092        453412173     
  453436131        453460362        453484479        453508335        453531949
       453555559        453579450        453603698        453627705       
453652828        453677890        453703498        453730160        453756843   
    453784472        453811358      443089479        453363947        453388118
       453412199        453436149        453460370        453484487       
453508343        453531956        453555575        453579468        453603706   
    453627713        453652836        453677908        453703506       
453730178        453756850        453784480        453811366      443089578     
  453363954        453388126        453412207        453436156        453460388
       453484495        453508350        453531964        453555583       
453579476        453603714        453627721        453652844        453677916   
    453703514        453730186        453756876        453784498       
453811374      443089586        453363962        453388134        453412223     
  453436164        453460396        453484503        453508368        453531972
       453555591        453579484        453603722        453627739       
453652851        453677924        453703530        453730194        453756884   
    453784514        453811382      443089610        453363970        453388142
       453412231        453436172        453460412        453484511       
453508376        453531980        453555609        453579492        453603730   
    453627747        453652869        453677932        453703548       
453730202        453756900        453784522        453811408      443089669     
  453363988        453388159        453412249        453436180        453460420
       453484529        453508384        453531998        453555617       
453579500        453603748        453627754        453652877        453677940   
    453703555        453730210        453756918        453784530       
453811424      443089685        453364010        453388167        453412256     
  453436198        453460438        453484537        453508392        453532004
       453555625        453579518        453603755        453627762       
453652885        453677957        453703563        453730228        453756926   
    453784548        453811440      443089768        453364028        453388175
       453412264        453436206        453460446        453484545       
453508400        453532012        453555633        453579526        453603763   
    453627770        453652893        453677965        453703571       
453730236        453756934        453784555        453811457      443089800     
  453364036        453388183        453412272        453436214        453460453
       453484552        453508418        453532020        453555641       
453579534        453603771        453627788        453652901        453677973   
    453703589        453730244        453756942        453784563       
453811465      443089818        453364044        453388191        453412280     
  453436222        453460461        453484560        453508426        453532046
       453555658        453579542        453603789        453627796       
453652919        453677981        453703597        453730251        453756959   
    453784571        453811481      443089867        453364051        453388209
       453412298        453436230        453460479        453484578       
453508434        453532053        453555666        453579559        453603797   
    453627804        453652927        453678005        453703605       
453730269        453756967        453784589        453811507   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443089875        453364069        453388217        453412306       
453436248        453460487        453484586        453508442        453532061   
    453555674        453579567        453603805        453627820       
453652935        453678013        453703613        453730285        453757023   
    453784597        453811515      443089958        453364077        453388225
       453412314        453436255        453460495        453484594       
453508459        453532079        453555682        453579575        453603813   
    453627838        453652943        453678021        453703621       
453730293        453757031        453784605        453811523      443090006     
  453364085        453388241        453412322        453436263        453460503
       453484602        453508467        453532087        453555690       
453579583        453603821        453627846        453652950        453678039   
    453703639        453730301        453757056        453784613       
453811531      443090022        453364093        453388258        453412330     
  453436271        453460511        453484610        453508475        453532095
       453555708        453579591        453603847        453627853       
453652968        453678047        453703654        453730319        453757064   
    453784621        453811549      443090030        453364101        453388266
       453412348        453436289        453460529        453484628       
453508483        453532103        453555716        453579609        453603854   
    453627861        453652976        453678062        453703662       
453730335        453757072        453784639        453811556      443090055     
  453364119        453388274        453412355        453436297        453460537
       453484636        453508491        453532111        453555724       
453579617        453603862        453627879        453652984        453678070   
    453703670        453730343        453757080        453784647       
453811572      443090089        453364127        453388282        453412363     
  453436305        453460545        453484644        453508509        453532129
       453555732        453579625        453603870        453627887       
453652992        453678096        453703688        453730350        453757098   
    453784654        453811580      443090147        453364135        453388290
       453412371        453436313        453460552        453484651       
453508517        453532137        453555740        453579633        453603888   
    453627895        453653008        453678104        453703696       
453730368        453757106        453784688        453811598      443090154     
  453364143        453388308        453412389        453436321        453460560
       453484669        453508525        453532145        453555773       
453579641        453603896        453627903        453653016        453678112   
    453703704        453730376        453757114        453784696       
453811614      443090188        453364150        453388316        453412397     
  453436339        453460578        453484677        453508533        453532152
       453555781        453579658        453603904        453627929       
453653024        453678120        453703720        453730392        453757122   
    453784704        453811630      443090204        453364168        453388324
       453412405        453436347        453460586        453484685       
453508541        453532160        453555799        453579666        453603912   
    453627945        453653032        453678138        453703738       
453730400        453757130        453784738        453811648      443090261     
  453364176        453388332        453412413        453436354        453460594
       453484693        453508558        453532178        453555807       
453579674        453603920        453627952        453653040        453678146   
    453703746        453730418        453757148        453784746       
453811655      443090287        453364184        453388340        453412421     
  453436362        453460602        453484701        453508566        453532186
       453555815        453579682        453603938        453627960       
453653057        453678153        453703761        453730426        453757163   
    453784753        453811663      443090477        453364192        453388357
       453412439        453436370        453460610        453484719       
453508574        453532194        453555823        453579690        453603946   
    453627978        453653065        453678161        453703779       
453730442        453757171        453784761        453811671      443090493     
  453364200        453388365        453412447        453436388        453460628
       453484727        453508582        453532202        453555831       
453579708        453603953        453627986        453653073        453678179   
    453703787        453730459        453757189        453784779       
453811689      443090568        453364218        453388373        453412454     
  453436396        453460636        453484735        453508590        453532210
       453555849        453579716        453603961        453627994       
453653081        453678187        453703795        453730467        453757197   
    453784787        453811697      443090634        453364226        453388381
       453412462        453436404        453460644        453484743       
453508608        453532228        453555856        453579724        453603979   
    453628000        453653099        453678203        453703803       
453730483        453757205        453784795        453811713      443090667     
  453364234        453388399        453412470        453436412        453460651
       453484750        453508616        453532236        453555864       
453579732        453603987        453628018        453653107        453678211   
    453703811        453730491        453757213        453784803       
453811721      443090733        453364242        453388407        453412488     
  453436420        453460669        453484768        453508624        453532244
       453555872        453579740        453603995        453628034       
453653115        453678229        453703837        453730509        453757221   
    453784811        453811739      443090824        453364259        453388415
       453412496        453436438        453460677        453484776       
453508632        453532251        453555880        453579757        453604001   
    453628042        453653123        453678237        453703845       
453730517        453757239        453784829        453811747      443090865     
  453364267        453388423        453412512        453436453        453460685
       453484784        453508640        453532269        453555898       
453579765        453604019        453628059        453653131        453678245   
    453703852        453730525        453757254        453784837       
453811754      443090881        453364275        453388431        453412520     
  453436461        453460693        453484792        453508657        453532277
       453555906        453579773        453604027        453628067       
453653149        453678260        453703860        453730533        453757262   
    453784845        453811788      443090931        453364283        453388449
       453412538        453436479        453460701        453484800       
453508665        453532285        453555914        453579781        453604035   
    453628075        453653156        453678278        453703878       
453730541        453757270        453784860        453811796      443090949     
  453364291        453388456        453412546        453436487        453460719
       453484818        453508673        453532293        453555922       
453579799        453604043        453628083        453653172        453678286   
    453703886        453730558        453757288        453784878       
453811804      443090964        453364309        453388464        453412553     
  453436495        453460727        453484826        453508681        453532301
       453555930        453579807        453604050        453628091       
453653180        453678294        453703894        453730582        453757296   
    453784886        453811812      443091046        453364317        453388472
       453412561        453436503        453460743        453484834       
453508699        453532319        453555948        453579815        453604068   
    453628109        453653198        453678302        453703902       
453730590        453757304        453784894        453811820      443091053     
  453364325        453388480        453412579        453436511        453460750
       453484842        453508707        453532327        453555955       
453579823        453604076        453628125        453653206        453678310   
    453703910        453730608        453757312        453784902       
453811838      443091079        453364333        453388498        453412587     
  453436529        453460768        453484859        453508715        453532335
       453555963        453579831        453604084        453628133       
453653214        453678328        453703928        453730624        453757320   
    453784910        453811846      443091194        453364341        453388506
       453412595        453436537        453460776        453484867       
453508723        453532343        453555971        453579849        453604092   
    453628141        453653222        453678336        453703936       
453730632        453757338        453784928        453811853      443091285     
  453364358        453388514        453412603        453436545        453460784
       453484875        453508731        453532350        453555989       
453579856        453604118        453628158        453653230        453678351   
    453703944        453730640        453757346        453784951       
453811861      443091319        453364366        453388522        453412611     
  453436552        453460792        453484883        453508749        453532368
       453555997        453579864        453604126        453628166       
453653248        453678385        453703951        453730657        453757361   
    453784969        453811879      443091343        453364374        453388530
       453412629        453436560        453460800        453484891       
453508756        453532376        453556003        453579872        453604134   
    453628174        453653255        453678393        453703969       
453730665        453757379        453784985        453811887      443091418     
  453364382        453388548        453412637        453436578        453460818
       453484909        453508764        453532384        453556011       
453579880        453604142        453628182        453653263        453678401   
    453703977        453730673        453757395        453784993       
453811895      443091434        453364390        453388555        453412645     
  453436586        453460826        453484917        453508772        453532392
       453556029        453579898        453604159        453628190       
453653271        453678419        453703985        453730707        453757411   
    453785008        453811903      443091459        453364408        453388563
       453412652        453436594        453460842        453484925       
453508780        453532400        453556037        453579906        453604167   
    453628208        453653289        453678427        453703993       
453730723        453757437        453785032        453811911      443091509     
  453364416        453388571        453412660        453436602        453460859
       453484933        453508798        453532418        453556045       
453579914        453604175        453628216        453653297        453678435   
    453704009        453730731        453757460        453785040       
453811929      443091525        453364424        453388589        453412678     
  453436610        453460867        453484941        453508806        453532426
       453556052        453579922        453604183        453628224       
453653305        453678443        453704017        453730749        453757478   
    453785057        453811937      443091533        453364432        453388597
       453412686        453436628        453460875        453484958       
453508814        453532434        453556060        453579930        453604217   
    453628232        453653313        453678450        453704025       
453730756        453757494        453785065        453811945      443091590     
  453364440        453388605        453412694        453436636        453460883
       453484966        453508822        453532442        453556078       
453579948        453604225        453628240        453653321        453678468   
    453704033        453730780        453757502        453785073       
453811952      443091673        453364457        453388613        453412702     
  453436644        453460891        453484974        453508830        453532459
       453556086        453579955        453604233        453628257       
453653347        453678476        453704041        453730798        453757510   
    453785081        453811978      443091707        453364465        453388621
       453412710        453436651        453460909        453484982       
453508848        453532467        453556094        453579963        453604241   
    453628265        453653354        453678484        453704058       
453730806        453757528        453785107        453811994      443091715     
  453364473        453388639        453412728        453436669        453460917
       453484990        453508855        453532475        453556102       
453579971        453604258        453628273        453653362        453678492   
    453704066        453730814        453757536        453785115       
453812000      443091723        453364481        453388647        453412736     
  453436685        453460925        453485005        453508863        453532483
       453556110        453579989        453604266        453628281       
453653370        453678500        453704074        453730822        453757544   
    453785123        453812018      443091731        453364499        453388654
       453412744        453436693        453460941        453485013       
453508871        453532491        453556128        453579997        453604274   
    453628299        453653388        453678518        453704082       
453730830        453757551        453785131        453812026      443091772     
  453364507        453388662        453412751        453436701        453460958
       453485021        453508889        453532509        453556136       
453580003        453604282        453628315        453653396        453678526   
    453704108        453730848        453757569        453785149       
453812034      443091822        453364515        453388670        453412769     
  453436719        453460966        453485039        453508897        453532517
       453556144        453580011        453604308        453628323       
453653404        453678534        453704116        453730855        453757577   
    453785156        453812059      443091855        453364523        453388688
       453412777        453436727        453460974        453485047       
453508905        453532525        453556151        453580029        453604316   
    453628331        453653412        453678542        453704124       
453730871        453757593        453785164        453812067      443091871     
  453364531        453388704        453412785        453436735        453460982
       453485054        453508921        453532533        453556169       
453580037        453604324        453628349        453653420        453678559   
    453704132        453730889        453757601        453785172       
453812075      443092069        453364549        453388712        453412793     
  453436743        453460990        453485062        453508939        453532541
       453556177        453580045        453604332        453628356       
453653438        453678567        453704140        453730897        453757619   
    453785180        453812083      443092234        453364556        453388720
       453412801        453436750        453461006        453485070       
453508947        453532558        453556185        453580052        453604340   
    453628364        453653446        453678575        453704157       
453730905        453757627        453785198        453812091      443092242     
  453364564        453388738        453412819        453436768        453461014
       453485088        453508954        453532566        453556193       
453580060        453604357        453628380        453653453        453678583   
    453704165        453730921        453757635        453785222       
453812109      443092622        453364572        453388746        453412827     
  453436776        453461022        453485096        453508962        453532574
       453556201        453580078        453604365        453628398       
453653461        453678591        453704173        453730939        453757643   
    453785230        453812117      443092655        453364580        453388753
       453412835        453436784        453461030        453485104       
453508970        453532582        453556219        453580086        453604373   
    453628406        453653479        453678609        453704181       
453730947        453757650        453785255        453812125      443092697     
  453364598        453388761        453412843        453436792        453461048
       453485112        453508988        453532590        453556227       
453580094        453604381        453628422        453653487        453678617   
    453704207        453730962        453757668        453785263       
453812133      443092739        453364606        453388779        453412850     
  453436800        453461055        453485120        453508996        453532616
       453556235        453580102        453604399        453628430       
453653495        453678625        453704215        453730970        453757676   
    453785271        453812141      443092754        453364614        453388787
       453412868        453436818        453461063        453485138       
453509010        453532624        453556243        453580110        453604407   
    453628448        453653503        453678633        453704223       
453730988        453757684        453785289        453812158      443092762     
  453364622        453388795        453412876        453436834        453461071
       453485146        453509028        453532632        453556250       
453580128        453604415        453628455        453653511        453678641   
    453704231        453730996        453757692        453785313       
453812166      443092846        453364630        453388803        453412884     
  453436842        453461089        453485161        453509036        453532640
       453556268        453580136        453604423        453628463       
453653529        453678658        453704249        453731002        453757700   
    453785339        453812174      443092861        453364648        453388811
       453412892        453436859        453461097        453485179       
453509044        453532657        453556276        453580144        453604431   
    453628471        453653537        453678666        453704256       
453731010        453757718        453785354        453812182      443092887     
  453364655        453388829        453412900        453436867        453461105
       453485187        453509051        453532665        453556284       
453580151        453604449        453628489        453653545        453678674   
    453704264        453731028        453757726        453785362       
453812190      443092929        453364663        453388837        453412918     
  453436875        453461113        453485195        453509069        453532673
       453556292        453580177        453604456        453628497       
453653552        453678682        453704272        453731051        453757734   
    453785370        453812208      443092986        453364671        453388845
       453412926        453436883        453461121        453485203       
453509077        453532681        453556300        453580185        453604464   
    453628505        453653560        453678708        453704280       
453731069        453757759        453785388        453812216      443092994     
  453364689        453388852        453412934        453436891        453461139
       453485211        453509085        453532699        453556318       
453580193        453604472        453628513        453653578        453678716   
    453704298        453731077        453757767        453785396       
453812224      443093026        453364697        453388860        453412942     
  453436909        453461147        453485229        453509093        453532707
       453556326        453580201        453604480        453628539       
453653594        453678724        453704306        453731085        453757775   
    453785404        453812232      443093117        453364705        453388878
       453412959        453436917        453461154        453485237       
453509101        453532715        453556334        453580219        453604498   
    453628547        453653602        453678732        453704314       
453731093        453757783        453785412        453812240      443093158     
  453364713        453388886        453412967        453436925        453461162
       453485245        453509119        453532723        453556342       
453580227        453604506        453628554        453653610        453678740   
    453704322        453731101        453757791        453785420       
453812257      443093265        453364721        453388894        453412975     
  453436933        453461170        453485252        453509127        453532731
       453556359        453580243        453604514        453628562       
453653628        453678757        453704330        453731119        453757817   
    453785438        453812265      443093273        453364739        453388902
       453412983        453436941        453461188        453485260       
453509135        453532749        453556367        453580250        453604522   
    453628570        453653636        453678765        453704371       
453731127        453757833        453785446        453812281      443093299     
  453364747        453388910        453412991        453436958        453461196
       453485278        453509143        453532756        453556375       
453580268        453604530        453628588        453653644        453678773   
    453704389        453731135        453757841        453785453       
453812299      443093349        453364754        453388928        453413007     
  453436966        453461204        453485286        453509150        453532764
       453556383        453580276        453604548        453628596       
453653651        453678781        453704397        453731143        453757858   
    453785461        453812307      443093570        453364762        453388936
       453413015        453436974        453461212        453485294       
453509168        453532772        453556391        453580284        453604555   
    453628604        453653669        453678799        453704405       
453731150        453757874        453785479        453812323      443093620     
  453364770        453388944        453413023        453436982        453461220
       453485302        453509176        453532780        453556409       
453580292        453604563        453628612        453653677        453678807   
    453704413        453731168        453757882        453785487       
453812331      443093638        453364788        453388951        453413031     
  453436990        453461238        453485310        453509184        453532798
       453556417        453580300        453604571        453628620       
453653685        453678815        453704439        453731176        453757908   
    453785495        453812349      443093695        453364796        453388969
       453413049        453437006        453461246        453485328       
453509192        453532806        453556425        453580318        453604589   
    453628638        453653693        453678823        453704447       
453731184        453757924        453785503        453812356      443093745     
  453364804        453388977        453413056        453437014        453461261
       453485336        453509200        453532814        453556433       
453580326        453604597        453628646        453653701        453678831   
    453704454        453731192        453757932        453785529       
453812364      443093760        453364812        453388985        453413064     
  453437022        453461279        453485344        453509218        453532822
       453556441        453580334        453604605        453628653       
453653719        453678849        453704462        453731200        453757940   
    453785537        453812380      443093778        453364820        453388993
       453413072        453437030        453461287        453485351       
453509226        453532830        453556458        453580342        453604613   
    453628661        453653727        453678856        453704470       
453731218        453757965        453785545        453812398      443093810     
  453364838        453389009        453413080        453437048        453461295
       453485369        453509234        453532848        453556466       
453580359        453604621        453628679        453653735        453678864   
    453704488        453731226        453757981        453785560       
453812406      443093877        453364846        453389017        453413098     
  453437055        453461311        453485377        453509242        453532855
       453556474        453580367        453604639        453628687       
453653743        453678872        453704496        453731234        453758005   
    453785578        453812414      443094016        453364853        453389025
       453413106        453437063        453461329        453485385       
453509267        453532863        453556482        453580375        453604647   
    453628695        453653750        453678880        453704504       
453731242        453758013        453785586        453812422      443094115     
  453364861        453389033        453413114        453437071        453461337
       453485393        453509275        453532871        453556490       
453580383        453604654        453628703        453653768        453678898   
    453704512        453731259        453758021        453785602       
453812430      443094131        453364879        453389041        453413122     
  453437089        453461345        453485401        453509291        453532889
       453556508        453580391        453604662        453628711       
453653776        453678906        453704520        453731267        453758047   
    453785628        453812448      443094156        453364887        453389058
       453413130        453437097        453461352        453485419       
453509309        453532897        453556516        453580409        453604670   
    453628729        453653784        453678914        453704538       
453731283        453758062        453785636        453812463   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443094248        453364895        453389066        453413155       
453437105        453461360        453485427        453509317        453532905   
    453556524        453580417        453604688        453628745       
453653792        453678922        453704546        453731291        453758088   
    453785644        453812471      443094362        453364903        453389074
       453413163        453437113        453461378        453485443       
453509325        453532913        453556532        453580441        453604696   
    453628760        453653800        453678930        453704553       
453731317        453758096        453785669        453812489      443094404     
  453364911        453389090        453413171        453437121        453461386
       453485450        453509333        453532921        453556540       
453580458        453604704        453628778        453653818        453678948   
    453704561        453731325        453758104        453785685       
453812497      443094453        453364929        453389108        453413189     
  453437139        453461394        453485468        453509341        453532939
       453556557        453580466        453604712        453628786       
453653826        453678955        453704587        453731333        453758112   
    453785693        453812505      443094511        453364937        453389116
       453413205        453437147        453461402        453485476       
453509358        453532947        453556565        453580474        453604720   
    453628794        453653834        453678963        453704595       
453731341        453758120        453785701        453812513      443094552     
  453364945        453389124        453413213        453437154        453461410
       453485484        453509366        453532954        453556573       
453580482        453604738        453628802        453653842        453678971   
    453704611        453731358        453758138        453785719       
453812521      443094560        453364952        453389132        453413221     
  453437162        453461428        453485492        453509374        453532962
       453556581        453580490        453604746        453628810       
453653859        453678989        453704629        453731366        453758146   
    453785735        453812539      443094651        453364960        453389140
       453413239        453437188        453461436        453485500       
453509382        453532970        453556599        453580516        453604753   
    453628828        453653867        453678997        453704637       
453731374        453758153        453785743        453812554      443094685     
  453364978        453389157        453413247        453437196        453461444
       453485518        453509390        453532988        453556607       
453580524        453604761        453628844        453653875        453679003   
    453704645        453731382        453758161        453785750       
453812562      443094701        453364986        453389165        453413254     
  453437204        453461451        453485526        453509408        453532996
       453556615        453580532        453604779        453628851       
453653883        453679011        453704652        453731416        453758179   
    453785768        453812588      443094768        453364994        453389173
       453413262        453437212        453461469        453485534       
453509416        453533002        453556623        453580540        453604787   
    453628869        453653891        453679037        453704660       
453731424        453758195        453785776        453812596      443094792     
  453365009        453389181        453413270        453437220        453461477
       453485542        453509424        453533010        453556631       
453580557        453604795        453628885        453653909        453679045   
    453704678        453731432        453758203        453785784       
453812604      443094891        453365017        453389199        453413288     
  453437238        453461485        453485559        453509432        453533028
       453556649        453580565        453604803        453628893       
453653917        453679052        453704686        453731440        453758211   
    453785792        453812612      443094933        453365025        453389207
       453413296        453437246        453461493        453485567       
453509440        453533036        453556656        453580573        453604811   
    453628901        453653933        453679060        453704694       
453731457        453758229        453785800        453812620      443095021     
  453365033        453389215        453413304        453437253        453461501
       453485575        453509457        453533044        453556664       
453580581        453604829        453628919        453653941        453679078   
    453704702        453731473        453758278        453785859       
453812638      443095054        453365041        453389223        453413312     
  453437261        453461519        453485583        453509465        453533051
       453556672        453580599        453604837        453628927       
453653966        453679086        453704710        453731481        453758286   
    453785867        453812646      443095088        453365058        453389231
       453413320        453437279        453461527        453485591       
453509473        453533069        453556680        453580607        453604845   
    453628935        453653974        453679102        453704728       
453731499        453758294        453785875        453812653      443095211     
  453365066        453389249        453413338        453437287        453461535
       453485609        453509481        453533077        453556698       
453580615        453604852        453628943        453653982        453679110   
    453704736        453731515        453758302        453785891       
453812661      443095252        453365074        453389264        453413346     
  453437295        453461543        453485617        453509507        453533085
       453556706        453580623        453604860        453628950       
453653990        453679128        453704744        453731523        453758310   
    453785909        453812687      443095278        453365082        453389272
       453413353        453437303        453461550        453485625       
453509515        453533093        453556722        453580631        453604878   
    453628968        453654006        453679136        453704751       
453731531        453758328        453785925        453812695      443095294     
  453365090        453389280        453413361        453437311        453461576
       453485633        453509523        453533101        453556730       
453580649        453604886        453628976        453654014        453679144   
    453704769        453731549        453758344        453785933       
453812703      443095302        453365108        453389298        453413379     
  453437329        453461584        453485641        453509531        453533119
       453556748        453580656        453604894        453628984       
453654022        453679151        453704777        453731556        453758351   
    453785941        453812711      443095336        453365116        453389306
       453413387        453437337        453461592        453485658       
453509549        453533127        453556755        453580664        453604902   
    453628992        453654030        453679177        453704785       
453731564        453758369        453785958        453812729      443095419     
  453365124        453389314        453413395        453437345        453461600
       453485666        453509556        453533135        453556763       
453580672        453604910        453629008        453654055        453679185   
    453704793        453731572        453758377        453785966       
453812737      443095526        453365132        453389322        453413403     
  453437352        453461618        453485674        453509564        453533143
       453556771        453580680        453604928        453629016       
453654063        453679193        453704801        453731598        453758385   
    453785974        453812752      443095534        453365140        453389330
       453413411        453437360        453461626        453485682       
453509572        453533150        453556789        453580698        453604936   
    453629024        453654071        453679219        453704819       
453731606        453758393        453785982        453812760      443095559     
  453365157        453389348        453413429        453437378        453461634
       453485690        453509580        453533168        453556797       
453580706        453604944        453629032        453654089        453679227   
    453704827        453731614        453758419        453785990       
453812778      443095633        453365165        453389355        453413445     
  453437386        453461642        453485716        453509598        453533176
       453556805        453580714        453604951        453629040       
453654097        453679235        453704835        453731622        453758427   
    453786006        453812786      443095740        453365173        453389363
       453413452        453437394        453461659        453485724       
453509606        453533192        453556813        453580722        453604969   
    453629057        453654105        453679243        453704843       
453731630        453758435        453786022        453812802      443095765     
  453365199        453389371        453413460        453437402        453461667
       453485732        453509614        453533200        453556821       
453580730        453604977        453629065        453654113        453679250   
    453704868        453731648        453758443        453786048       
453812810      443095773        453365207        453389389        453413478     
  453437410        453461683        453485740        453509622        453533218
       453556839        453580748        453604985        453629073       
453654121        453679268        453704876        453731655        453758476   
    453786055        453812828      443095823        453365215        453389405
       453413486        453437428        453461691        453485757       
453509630        453533226        453556847        453580755        453604993   
    453629081        453654139        453679276        453704884       
453731663        453758484        453786063        453812836      443095831     
  453365223        453389413        453413494        453437436        453461709
       453485765        453509648        453533234        453556854       
453580763        453605008        453629099        453654147        453679300   
    453704892        453731671        453758492        453786071       
453812844      443095864        453365231        453389421        453413502     
  453437444        453461717        453485773        453509655        453533242
       453556862        453580771        453605016        453629107       
453654154        453679318        453704900        453731697        453758500   
    453786097        453812851      443095922        453365249        453389439
       453413510        453437451        453461725        453485781       
453509663        453533259        453556870        453580789        453605024   
    453629115        453654162        453679326        453704926       
453731705        453758526        453786105        453812869      443095997     
  453365256        453389447        453413528        453437469        453461733
       453485799        453509671        453533267        453556888       
453580797        453605032        453629131        453654170        453679334   
    453704934        453731721        453758534        453786113       
453812877      443096037        453365264        453389454        453413536     
  453437477        453461741        453485807        453509689        453533275
       453556896        453580805        453605040        453629149       
453654188        453679342        453704942        453731739        453758542   
    453786139        453812885      443096052        453365272        453389462
       453413551        453437485        453461758        453485815       
453509697        453533283        453556904        453580821        453605057   
    453629164        453654196        453679367        453704959       
453731754        453758559        453786147        453812893      443096086     
  453365280        453389470        453413569        453437493        453461766
       453485823        453509705        453533291        453556912       
453580839        453605065        453629172        453654204        453679375   
    453704967        453731762        453758567        453786154       
453812901      443096235        453365306        453389488        453413577     
  453437501        453461774        453485831        453509713        453533309
       453556920        453580847        453605073        453629180       
453654212        453679383        453704975        453731770        453758575   
    453786162        453812919      443096268        453365314        453389496
       453413585        453437519        453461790        453485849       
453509721        453533317        453556938        453580854        453605081   
    453629198        453654220        453679391        453704983       
453731796        453758583        453786170        453812927      443096292     
  453365322        453389504        453413593        453437527        453461808
       453485856        453509739        453533325        453556946       
453580862        453605099        453629206        453654238        453679409   
    453705006        453731804        453758591        453786188       
453812935      443096359        453365330        453389512        453413601     
  453437535        453461816        453485864        453509747        453533333
       453556953        453580870        453605115        453629214       
453654253        453679417        453705014        453731812        453758617   
    453786196        453812943      443096508        453365348        453389520
       453413619        453437543        453461824        453485872       
453509754        453533341        453556961        453580888        453605123   
    453629222        453654261        453679425        453705022       
453731820        453758625        453786212        453812950      443096532     
  453365355        453389538        453413627        453437550        453461832
       453485880        453509762        453533358        453556979       
453580896        453605149        453629230        453654279        453679433   
    453705030        453731838        453758633        453786220       
453812968      443096557        453365363        453389546        453413635     
  453437568        453461840        453485898        453509770        453533374
       453556987        453580904        453605156        453629248       
453654287        453679466        453705048        453731846        453758641   
    453786246        453812976      443096581        453365371        453389553
       453413643        453437576        453461857        453485906       
453509788        453533382        453556995        453580912        453605164   
    453629263        453654295        453679474        453705055       
453731853        453758658        453786253        453812984      443096672     
  453365389        453389561        453413650        453437584        453461865
       453485914        453509796        453533390        453557001       
453580920        453605172        453629289        453654303        453679490   
    453705063        453731861        453758666        453786261       
453812992      443096730        453365397        453389579        453413668     
  453437592        453461873        453485922        453509804        453533408
       453557019        453580938        453605180        453629297       
453654311        453679508        453705071        453731879        453758682   
    453786279        453813016      443096755        453365405        453389587
       453413676        453437600        453461881        453485930       
453509812        453533416        453557027        453580946        453605198   
    453629305        453654345        453679516        453705089       
453731887        453758690        453786287        453813024      443096813     
  453365413        453389595        453413684        453437618        453461899
       453485948        453509820        453533424        453557035       
453580953        453605206        453629313        453654352        453679524   
    453705105        453731895        453758708        453786295       
453813032      443096870        453365421        453389603        453413692     
  453437626        453461915        453485955        453509838        453533440
       453557043        453580961        453605214        453629321       
453654360        453679532        453705113        453731903        453758716   
    453786303        453813040      443096912        453365439        453389611
       453413700        453437634        453461923        453485963       
453509846        453533457        453557050        453580979        453605222   
    453629339        453654378        453679540        453705121       
453731929        453758724        453786337        453813057      443096938     
  453365447        453389637        453413718        453437642        453461931
       453485971        453509853        453533465        453557068       
453580987        453605230        453629354        453654386        453679565   
    453705139        453731937        453758732        453786352       
453813065      443096987        453365454        453389645        453413726     
  453437659        453461949        453485989        453509861        453533473
       453557076        453580995        453605248        453629362       
453654394        453679581        453705147        453731945        453758740   
    453786360        453813073      443097027        453365470        453389652
       453413734        453437667        453461964        453485997       
453509879        453533481        453557084        453581001        453605255   
    453629370        453654402        453679599        453705154       
453731952        453758757        453786378        453813081      443097126     
  453365488        453389660        453413742        453437683        453461972
       453486003        453509887        453533499        453557092       
453581019        453605263        453629388        453654410        453679607   
    453705162        453731960        453758765        453786386       
453813099      443097233        453365496        453389678        453413759     
  453437691        453461980        453486011        453509895        453533507
       453557100        453581027        453605271        453629396       
453654436        453679615        453705170        453731978        453758773   
    453786394        453813107      443097266        453365504        453389686
       453413767        453437709        453461998        453486029       
453509903        453533515        453557118        453581035        453605289   
    453629404        453654444        453679623        453705188       
453731986        453758781        453786402        453813115      443097274     
  453365520        453389694        453413775        453437717        453462004
       453486037        453509911        453533523        453557126       
453581043        453605297        453629412        453654451        453679631   
    453705196        453731994        453758799        453786410       
453813123      443097290        453365538        453389710        453413783     
  453437725        453462012        453486045        453509929        453533531
       453557134        453581050        453605305        453629438       
453654469        453679649        453705204        453732018        453758807   
    453786428        453813131      443097365        453365546        453389728
       453413809        453437733        453462020        453486052       
453509937        453533549        453557142        453581068        453605313   
    453629453        453654477        453679656        453705212       
453732026        453758815        453786436        453813149      443097399     
  453365553        453389736        453413817        453437741        453462038
       453486060        453509945        453533556        453557159       
453581076        453605339        453629461        453654485        453679664   
    453705238        453732042        453758823        453786444       
453813156      443097431        453365561        453389744        453413825     
  453437758        453462046        453486078        453509952        453533564
       453557167        453581084        453605347        453629479       
453654493        453679672        453705246        453732067        453758831   
    453786451        453813164      443097449        453365579        453389751
       453413841        453437766        453462053        453486094       
453509960        453533572        453557175        453581092        453605354   
    453629487        453654519        453679680        453705253       
453732075        453758849        453786469        453813180      443097472     
  453365587        453389769        453413858        453437774        453462061
       453486102        453509978        453533580        453557183       
453581100        453605362        453629495        453654535        453679698   
    453705261        453732091        453758856        453786477       
453813198      443097563        453365595        453389777        453413866     
  453437782        453462079        453486110        453509986        453533598
       453557191        453581118        453605370        453629503       
453654543        453679706        453705279        453732109        453758864   
    453786485        453813214      443097571        453365603        453389785
       453413874        453437790        453462087        453486128       
453509994        453533606        453557209        453581126        453605388   
    453629511        453654550        453679714        453705287       
453732117        453758872        453786501        453813222      443097639     
  453365611        453389793        453413882        453437808        453462095
       453486136        453510000        453533614        453557217       
453581134        453605396        453629537        453654568        453679748   
    453705303        453732133        453758880        453786527       
453813230      443097654        453365629        453389801        453413908     
  453437816        453462103        453486144        453510018        453533622
       453557225        453581142        453605404        453629545       
453654576        453679755        453705337        453732141        453758898   
    453786535        453813248      443097670        453365645        453389819
       453413916        453437824        453462111        453486151       
453510026        453533630        453557233        453581167        453605412   
    453629552        453654584        453679763        453705345       
453732158        453758906        453786543        453813255      443097738     
  453365652        453389827        453413924        453437832        453462129
       453486169        453510034        453533648        453557241       
453581175        453605420        453629560        453654592        453679789   
    453705352        453732166        453758914        453786550       
453813263      443097811        453365660        453389835        453413932     
  453437840        453462137        453486185        453510042        453533655
       453557258        453581183        453605438        453629578       
453654618        453679797        453705360        453732174        453758922   
    453786568        453813289      443097936        453365686        453389843
       453413940        453437857        453462145        453486193       
453510059        453533663        453557266        453581191        453605446   
    453629586        453654626        453679805        453705378       
453732182        453758930        453786576        453813297      443097944     
  453365694        453389868        453413957        453437865        453462152
       453486201        453510067        453533671        453557274       
453581209        453605453        453629594        453654634        453679813   
    453705386        453732190        453758955        453786584       
453813305      443098074        453365702        453389876        453413965     
  453437873        453462160        453486227        453510075        453533689
       453557282        453581217        453605461        453629602       
453654642        453679821        453705394        453732208        453758963   
    453786600        453813321      443098165        453365710        453389884
       453413973        453437881        453462178        453486235       
453510083        453533697        453557290        453581225        453605479   
    453629610        453654659        453679839        453705402       
453732216        453758971        453786626        453813339      443098272     
  453365728        453389900        453413981        453437899        453462186
       453486243        453510091        453533713        453557316       
453581233        453605487        453629628        453654667        453679847   
    453705410        453732224        453759003        453786634       
453813347      443098330        453365736        453389918        453413999     
  453437907        453462194        453486250        453510109        453533721
       453557324        453581241        453605495        453629636       
453654675        453679854        453705428        453732232        453759011   
    453786642        453813354      443098371        453365744        453389926
       453414005        453437915        453462202        453486268       
453510117        453533739        453557332        453581258        453605503   
    453629644        453654683        453679862        453705436       
453732240        453759029        453786659        453813362      443098439     
  453365751        453389934        453414013        453437923        453462210
       453486276        453510125        453533747        453557340       
453581266        453605511        453629651        453654691        453679870   
    453705444        453732257        453759037        453786667       
453813370      443098538        453365769        453389942        453414021     
  453437931        453462228        453486284        453510133        453533754
       453557357        453581274        453605529        453629669       
453654709        453679888        453705451        453732265        453759045   
    453786675        453813396      443098553        453365777        453389959
       453414039        453437949        453462236        453486292       
453510141        453533762        453557365        453581282        453605537   
    453629677        453654717        453679896        453705469       
453732273        453759052        453786683        453813404   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443098587        453365785        453389967        453414047       
453437956        453462244        453486300        453510158        453533770   
    453557373        453581290        453605545        453629685       
453654725        453679904        453705477        453732281        453759060   
    453786691        453813412      443098603        453365793        453389975
       453414054        453437964        453462251        453486318       
453510166        453533788        453557381        453581308        453605552   
    453629701        453654733        453679912        453705485       
453732323        453759078        453786709        453813420      443098629     
  453365801        453389983        453414070        453437972        453462269
       453486326        453510174        453533796        453557399       
453581316        453605560        453629719        453654741        453679920   
    453705493        453732331        453759094        453786725       
453813438      443098678        453365819        453389991        453414096     
  453437980        453462277        453486334        453510182        453533804
       453557407        453581324        453605578        453629727       
453654758        453679938        453705519        453732356        453759102   
    453786733        453813446      443098694        453365827        453390007
       453414112        453437998        453462285        453486342       
453510190        453533812        453557415        453581332        453605586   
    453629735        453654766        453679946        453705527       
453732364        453759128        453786741        453813453      443098728     
  453365835        453390015        453414120        453438004        453462293
       453486359        453510208        453533820        453557423       
453581340        453605594        453629743        453654774        453679953   
    453705535        453732372        453759151        453786758       
453813461      443098751        453365843        453390023        453414138     
  453438012        453462301        453486367        453510216        453533838
       453557431        453581357        453605602        453629750       
453654782        453679961        453705543        453732380        453759169   
    453786766        453813479      443098793        453365850        453390031
       453414146        453438020        453462319        453486375       
453510224        453533846        453557449        453581365        453605610   
    453629768        453654790        453679979        453705550       
453732398        453759177        453786774        453813487      443098819     
  453365868        453390049        453414153        453438038        453462327
       453486383        453510232        453533853        453557456       
453581373        453605636        453629776        453654808        453679987   
    453705568        453732406        453759185        453786790       
453813495      443098918        453365876        453390056        453414161     
  453438046        453462335        453486391        453510240        453533861
       453557464        453581381        453605644        453629784       
453654816        453679995        453705576        453732414        453759193   
    453786808        453813511      443098967        453365884        453390072
       453414179        453438053        453462343        453486409       
453510257        453533879        453557472        453581399        453605651   
    453629792        453654824        453680001        453705584       
453732422        453759201        453786816        453813529      443098975     
  453365892        453390080        453414187        453438061        453462350
       453486417        453510265        453533887        453557480       
453581407        453605669        453629826        453654840        453680019   
    453705592        453732430        453759219        453786824       
453813537      443099007        453365900        453390098        453414195     
  453438079        453462368        453486425        453510273        453533895
       453557498        453581415        453605677        453629842       
453654857        453680027        453705600        453732471        453759227   
    453786832        453813552      443099015        453365918        453390106
       453414203        453438087        453462376        453486433       
453510281        453533903        453557506        453581423        453605685   
    453629859        453654865        453680035        453705618       
453732489        453759235        453786857        453813560      443099197     
  453365926        453390114        453414211        453438095        453462384
       453486441        453510299        453533911        453557514       
453581431        453605693        453629867        453654873        453680043   
    453705626        453732497        453759250        453786865       
453813578      443099262        453365934        453390122        453414229     
  453438103        453462392        453486458        453510307        453533929
       453557522        453581449        453605701        453629875       
453654881        453680050        453705634        453732505        453759268   
    453786873        453813594      443099304        453365942        453390130
       453414237        453438111        453462400        453486466       
453510315        453533937        453557530        453581456        453605719   
    453629883        453654899        453680068        453705642       
453732513        453759276        453786899        453813602      443099320     
  453365959        453390148        453414245        453438129        453462418
       453486474        453510323        453533945        453557548       
453581464        453605727        453629891        453654907        453680076   
    453705659        453732539        453759284        453786907       
453813610      443099379        453365967        453390155        453414252     
  453438137        453462426        453486482        453510331        453533952
       453557555        453581472        453605735        453629909       
453654923        453680084        453705675        453732554        453759292   
    453786915        453813628      443099411        453365975        453390163
       453414260        453438145        453462434        453486490       
453510349        453533960        453557563        453581480        453605743   
    453629917        453654931        453680100        453705691       
453732562        453759300        453786923        453813636      443099486     
  453365991        453390171        453414278        453438152        453462442
       453486508        453510356        453533978        453557571       
453581498        453605750        453629933        453654956        453680118   
    453705709        453732570        453759318        453786931       
453813644      443099569        453366007        453390189        453414286     
  453438160        453462459        453486516        453510364        453533986
       453557589        453581514        453605768        453629941       
453654964        453680126        453705717        453732588        453759326   
    453786949        453813651      443099619        453366015        453390197
       453414294        453438178        453462467        453486524       
453510372        453533994        453557597        453581530        453605776   
    453629958        453654972        453680142        453705733       
453732596        453759334        453786956        453813677      443099650     
  453366023        453390205        453414302        453438186        453462475
       453486532        453510380        453534000        453557605       
453581548        453605784        453629966        453654980        453680159   
    453705741        453732612        453759342        453786964       
453813685      443099684        453366031        453390213        453414310     
  453438194        453462483        453486540        453510398        453534018
       453557613        453581555        453605792        453629974       
453654998        453680167        453705758        453732620        453759359   
    453786972        453813693      443099700        453366049        453390221
       453414328        453438202        453462491        453486557       
453510406        453534026        453557621        453581563        453605800   
    453629982        453655011        453680175        453705766       
453732646        453759367        453786998        453813701      443099726     
  453366064        453390239        453414336        453438210        453462509
       453486565        453510414        453534034        453557639       
453581571        453605818        453629990        453655029        453680183   
    453705774        453732653        453759375        453787004       
453813727      443099817        453366072        453390247        453414344     
  453438228        453462517        453486573        453510422        453534042
       453557647        453581589        453605826        453630006       
453655037        453680209        453705782        453732679        453759383   
    453787012        453813735      443099874        453366080        453390254
       453414351        453438236        453462525        453486581       
453510430        453534067        453557654        453581597        453605834   
    453630014        453655045        453680217        453705790       
453732687        453759391        453787020        453813743      443099890     
  453366098        453390262        453414369        453438244        453462533
       453486599        453510448        453534075        453557662       
453581605        453605842        453630022        453655060        453680225   
    453705808        453732695        453759417        453787038       
453813750      443100078        453366106        453390270        453414377     
  453438251        453462541        453486607        453510455        453534083
       453557670        453581613        453605859        453630048       
453655078        453680233        453705816        453732703        453759425   
    453787053        453813768      443100086        453366114        453390288
       453414385        453438269        453462558        453486615       
453510471        453534091        453557688        453581621        453605867   
    453630055        453655086        453680241        453705832       
453732711        453759433        453787061        453813776      443100128     
  453366122        453390304        453414393        453438277        453462566
       453486623        453510489        453534109        453557696       
453581639        453605875        453630063        453655094        453680266   
    453705840        453732729        453759458        453787079       
453813784      443100292        453366130        453390312        453414401     
  453438285        453462574        453486631        453510497        453534117
       453557704        453581647        453605883        453630071       
453655102        453680274        453705865        453732737        453759466   
    453787087        453813792      443100367        453366148        453390320
       453414419        453438293        453462582        453486649       
453510505        453534125        453557712        453581654        453605891   
    453630089        453655110        453680282        453705873       
453732745        453759474        453787129        453813800      443100425     
  453366155        453390338        453414427        453438301        453462590
       453486656        453510513        453534133        453557720       
453581662        453605909        453630097        453655128        453680290   
    453705881        453732752        453759482        453787137       
453813818      443100458        453366163        453390346        453414435     
  453438319        453462608        453486664        453510521        453534141
       453557738        453581670        453605917        453630105       
453655136        453680308        453705907        453732760        453759490   
    453787145        453813826      443100490        453366189        453390353
       453414443        453438327        453462624        453486672       
453510539        453534158        453557746        453581688        453605925   
    453630113        453655144        453680316        453705915       
453732778        453759524        453787152        453813834      443100532     
  453366213        453390361        453414450        453438335        453462632
       453486680        453510547        453534166        453557753       
453581696        453605933        453630121        453655151        453680324   
    453705923        453732786        453759532        453787186       
453813842      443100623        453366239        453390379        453414468     
  453438343        453462657        453486698        453510554        453534182
       453557761        453581704        453605941        453630147       
453655169        453680332        453705931        453732794        453759557   
    453787194        453813859      443100722        453366247        453390387
       453414476        453438350        453462665        453486706       
453510562        453534190        453557779        453581712        453605958   
    453630154        453655177        453680340        453705949       
453732802        453759565        453787202        453813867      443100730     
  453366254        453390395        453414484        453438368        453462673
       453486722        453510570        453534208        453557787       
453581720        453605966        453630162        453655185        453680365   
    453705956        453732810        453759599        453787210       
453813875      443100748        453366262        453390403        453414492     
  453438376        453462681        453486730        453510588        453534216
       453557795        453581738        453605974        453630170       
453655193        453680373        453705964        453732828        453759615   
    453787228        453813883      443100789        453366288        453390411
       453414500        453438384        453462699        453486748       
453510596        453534224        453557803        453581746        453605982   
    453630188        453655201        453680381        453705972       
453732836        453759623        453787244        453813891      443100805     
  453366296        453390437        453414518        453438392        453462707
       453486755        453510604        453534232        453557811       
453581753        453605990        453630196        453655219        453680399   
    453705980        453732844        453759631        453787251       
453813909      443100821        453366304        453390445        453414526     
  453438400        453462715        453486763        453510612        453534240
       453557829        453581761        453606006        453630204       
453655227        453680407        453705998        453732851        453759649   
    453787285        453813917      443100904        453366312        453390452
       453414534        453438418        453462723        453486771       
453510620        453534257        453557837        453581779        453606014   
    453630212        453655235        453680415        453706004       
453732869        453759664        453787319        453813925      443100961     
  453366320        453390460        453414542        453438426        453462731
       453486789        453510638        453534265        453557845       
453581787        453606022        453630220        453655250        453680423   
    453706012        453732877        453759672        453787327       
453813941      443101035        453366338        453390478        453414559     
  453438434        453462749        453486797        453510646        453534273
       453557852        453581795        453606030        453630238       
453655268        453680431        453706046        453732885        453759680   
    453787335        453813958      443101142        453366346        453390486
       453414567        453438442        453462756        453486805       
453510653        453534281        453557860        453581803        453606048   
    453630246        453655276        453680449        453706061       
453732893        453759698        453787343        453813966      443101183     
  453366353        453390494        453414575        453438459        453462764
       453486821        453510661        453534299        453557878       
453581811        453606055        453630253        453655284        453680456   
    453706079        453732901        453759706        453787376       
453813982      443101266        453366361        453390502        453414583     
  453438467        453462772        453486839        453510679        453534307
       453557886        453581829        453606063        453630261       
453655292        453680464        453706103        453732919        453759714   
    453787384        453813990      443101274        453366379        453390510
       453414591        453438475        453462780        453486847       
453510687        453534315        453557894        453581837        453606071   
    453630279        453655318        453680472        453706111       
453732927        453759722        453787392        453814006      443101282     
  453366395        453390528        453414609        453438483        453462798
       453486854        453510695        453534323        453557902       
453581845        453606089        453630287        453655326        453680498   
    453706129        453732935        453759730        453787400       
453814014      443101332        453366403        453390536        453414617     
  453438491        453462806        453486862        453510703        453534331
       453557910        453581852        453606097        453630295       
453655334        453680506        453706137        453732943        453759748   
    453787418        453814030      443101365        453366411        453390544
       453414625        453438509        453462814        453486870       
453510729        453534349        453557928        453581860        453606105   
    453630311        453655342        453680514        453706145       
453732950        453759755        453787426        453814048      443101506     
  453366429        453390551        453414633        453438517        453462822
       453486888        453510737        453534356        453557936       
453581878        453606113        453630329        453655359        453680522   
    453706152        453732968        453759763        453787434       
453814055      443101654        453366437        453390569        453414641     
  453438533        453462830        453486896        453510745        453534364
       453557944        453581886        453606121        453630337       
453655367        453680530        453706160        453732976        453759771   
    453787442        453814063      443101803        453366452        453390577
       453414658        453438541        453462848        453486904       
453510752        453534372        453557951        453581894        453606139   
    453630345        453655375        453680548        453706178       
453732984        453759789        453787459        453814071      443101829     
  453366460        453390585        453414666        453438558        453462855
       453486920        453510760        453534380        453557969       
453581902        453606147        453630352        453655383        453680555   
    453706186        453732992        453759797        453787467       
453814089      443101878        453366478        453390593        453414674     
  453438566        453462863        453486938        453510778        453534398
       453557977        453581910        453606154        453630360       
453655391        453680571        453706194        453733008        453759805   
    453787483        453814097      443101902        453366486        453390601
       453414682        453438574        453462871        453486946       
453510786        453534406        453557985        453581928        453606162   
    453630378        453655417        453680589        453706202       
453733016        453759813        453787491        453814105      443101910     
  453366494        453390619        453414690        453438582        453462889
       453486953        453510794        453534414        453557993       
453581936        453606170        453630386        453655425        453680597   
    453706210        453733024        453759821        453787509       
453814121      443101928        453366502        453390627        453414708     
  453438590        453462897        453486961        453510802        453534422
       453558009        453581944        453606188        453630394       
453655433        453680605        453706228        453733032        453759854   
    453787517        453814139      443102025        453366510        453390635
       453414724        453438608        453462905        453486979       
453510810        453534430        453558017        453581951        453606196   
    453630402        453655441        453680613        453706236       
453733057        453759862        453787525        453814147      443102041     
  453366528        453390643        453414732        453438616        453462913
       453486987        453510828        453534448        453558025       
453581969        453606204        453630410        453655458        453680621   
    453706244        453733065        453759870        453787533       
453814170      443102165        453366536        453390650        453414740     
  453438624        453462921        453486995        453510836        453534455
       453558033        453581977        453606212        453630428       
453655466        453680647        453706251        453733073        453759896   
    453787541        453814188      443102181        453366544        453390668
       453414757        453438632        453462939        453487001       
453510844        453534463        453558041        453581985        453606220   
    453630436        453655474        453680654        453706269       
453733081        453759904        453787558        453814196      443102215     
  453366551        453390676        453414765        453438640        453462947
       453487019        453510851        453534471        453558058       
453581993        453606238        453630444        453655482        453680662   
    453706285        453733099        453759912        453787566       
453814204      443102256        453366569        453390684        453414773     
  453438665        453462954        453487027        453510869        453534489
       453558066        453582009        453606246        453630451       
453655490        453680670        453706293        453733107        453759920   
    453787574        453814212      443102413        453366577        453390692
       453414781        453438673        453462962        453487035       
453510877        453534497        453558074        453582025        453606253   
    453630469        453655508        453680688        453706301       
453733115        453759938        453787582        453814220      443102488     
  453366585        453390700        453414799        453438681        453462970
       453487043        453510885        453534505        453558082       
453582033        453606261        453630485        453655516        453680696   
    453706319        453733123        453759946        453787590       
453814238      443102538        453366593        453390718        453414807     
  453438699        453462988        453487050        453510893        453534513
       453558090        453582041        453606279        453630493       
453655524        453680704        453706327        453733131        453759961   
    453787608        453814246      443102553        453366601        453390726
       453414815        453438707        453462996        453487068       
453510901        453534521        453558108        453582066        453606287   
    453630501        453655532        453680712        453706335       
453733149        453759987        453787616        453814253      443102561     
  453366619        453390734        453414823        453438715        453463002
       453487076        453510919        453534539        453558116       
453582074        453606295        453630519        453655540        453680720   
    453706343        453733156        453759995        453787624       
453814261      443102595        453366627        453390742        453414831     
  453438723        453463010        453487084        453510927        453534547
       453558124        453582082        453606303        453630527       
453655557        453680738        453706350        453733172        453760001   
    453787632        453814279      443102603        453366635        453390759
       453414849        453438731        453463028        453487092       
453510935        453534562        453558132        453582090        453606311   
    453630535        453655565        453680746        453706368       
453733180        453760027        453787640        453814287      443102645     
  453366643        453390775        453414856        453438749        453463036
       453487100        453510943        453534570        453558140       
453582108        453606329        453630543        453655573        453680753   
    453706376        453733198        453760035        453787657       
453814295      443102678        453366650        453390783        453414864     
  453438756        453463044        453487118        453510950        453534588
       453558157        453582116        453606337        453630568       
453655599        453680761        453706384        453733206        453760043   
    453787665        453814303      443102702        453366668        453390791
       453414872        453438772        453463051        453487126       
453510968        453534596        453558165        453582124        453606345   
    453630576        453655607        453680779        453706400       
453733214        453760050        453787673        453814311      443102843     
  453366676        453390809        453414880        453438780        453463069
       453487134        453510976        453534604        453558173       
453582132        453606352        453630584        453655615        453680787   
    453706418        453733222        453760068        453787681       
453814329      443102918        453366684        453390825        453414898     
  453438798        453463077        453487142        453510984        453534612
       453558181        453582140        453606360        453630592       
453655623        453680795        453706426        453733230        453760076   
    453787699        453814337      443102926        453366692        453390833
       453414906        453438806        453463085        453487159       
453510992        453534620        453558199        453582157        453606378   
    453630600        453655631        453680803        453706442       
453733248        453760084        453787707        453814345   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443102967        453366700        453390858        453414914       
453438814        453463093        453487167        453511008        453534638   
    453558207        453582165        453606386        453630618       
453655649        453680811        453706459        453733255        453760092   
    453787715        453814352      443103098        453366718        453390866
       453414930        453438822        453463101        453487175       
453511016        453534646        453558215        453582173        453606394   
    453630626        453655656        453680829        453706467       
453733271        453760100        453787723        453814360      443103189     
  453366734        453390882        453414948        453438830        453463119
       453487191        453511024        453534653        453558223       
453582181        453606402        453630642        453655664        453680837   
    453706475        453733289        453760118        453787731       
453814378      443103254        453366742        453390890        453414955     
  453438848        453463127        453487209        453511032        453534661
       453558231        453582199        453606410        453630659       
453655672        453680845        453706491        453733305        453760126   
    453787749        453814386      443103304        453366759        453390908
       453414963        453438855        453463143        453487217       
453511040        453534679        453558249        453582207        453606428   
    453630667        453655680        453680852        453706509       
453733313        453760134        453787756        453814394      443103312     
  453366767        453390916        453414971        453438863        453463150
       453487225        453511057        453534687        453558256       
453582215        453606436        453630683        453655698        453680860   
    453706517        453733321        453760159        453787764       
453814402      443103379        453366775        453390924        453414989     
  453438871        453463168        453487233        453511065        453534695
       453558264        453582223        453606444        453630691       
453655706        453680878        453706525        453733339        453760167   
    453787772        453814428      443103536        453366783        453390932
       453414997        453438889        453463176        453487241       
453511073        453534703        453558272        453582231        453606451   
    453630709        453655714        453680886        453706533       
453733347        453760175        453787780        453814436      443103601     
  453366791        453390940        453415002        453438905        453463184
       453487258        453511081        453534729        453558280       
453582249        453606469        453630717        453655722        453680894   
    453706541        453733354        453760183        453787798       
453814444      443103668        453366809        453390965        453415010     
  453438913        453463192        453487266        453511099        453534745
       453558298        453582256        453606477        453630725       
453655730        453680902        453706566        453733362        453760191   
    453787806        453814451      443103718        453366817        453390981
       453415028        453438939        453463200        453487274       
453511107        453534752        453558306        453582264        453606485   
    453630733        453655748        453680910        453706574       
453733370        453760209        453787814        453814469      443103726     
  453366825        453390999        453415036        453438947        453463218
       453487282        453511115        453534760        453558314       
453582272        453606493        453630758        453655755        453680928   
    453706582        453733396        453760217        453787822       
453814493      443103767        453366833        453391005        453415044     
  453438954        453463226        453487290        453511123        453534778
       453558322        453582280        453606501        453630766       
453655763        453680936        453706608        453733404        453760241   
    453787830        453814501      443103817        453366841        453391013
       453415051        453438962        453463234        453487308       
453511131        453534786        453558330        453582298        453606519   
    453630774        453655771        453680944        453706616       
453733412        453760258        453787848        453814519      443103833     
  453366858        453391021        453415069        453438970        453463242
       453487316        453511149        453534794        453558348       
453582306        453606527        453630782        453655789        453680951   
    453706624        453733420        453760266        453787855       
453814527      443103866        453366866        453391039        453415077     
  453438988        453463259        453487324        453511156        453534802
       453558355        453582314        453606535        453630790       
453655797        453680969        453706632        453733438        453760274   
    453787863        453814535      443103908        453366874        453391047
       453415085        453438996        453463267        453487332       
453511164        453534810        453558363        453582322        453606543   
    453630808        453655805        453680977        453706640       
453733446        453760282        453787871        453814550      443104047     
  453366882        453391054        453415093        453439002        453463275
       453487340        453511180        453534828        453558371       
453582330        453606550        453630816        453655813        453680985   
    453706665        453733461        453760290        453787897       
453814568      443104344        453366908        453391062        453415101     
  453439010        453463283        453487357        453511198        453534851
       453558389        453582348        453606568        453630824       
453655821        453680993        453706673        453733479        453760308   
    453787905        453814576      443104377        453366916        453391070
       453415119        453439028        453463291        453487365       
453511206        453534869        453558397        453582363        453606576   
    453630832        453655839        453681009        453706681       
453733487        453760316        453787913        453814592      443104393     
  453366932        453391088        453415127        453439036        453463309
       453487373        453511222        453534877        453558405       
453582371        453606584        453630840        453655847        453681017   
    453706699        453733495        453760324        453787921       
453814600      443104534        453366940        453391096        453415135     
  453439044        453463317        453487381        453511230        453534885
       453558413        453582389        453606592        453630857       
453655854        453681025        453706707        453733503        453760332   
    453787939        453814618      443104567        453366957        453391104
       453415143        453439051        453463325        453487399       
453511248        453534893        453558421        453582397        453606600   
    453630865        453655862        453681033        453706715       
453733511        453760340        453787947        453814626      443104575     
  453366973        453391112        453415150        453439069        453463333
       453487407        453511255        453534901        453558439       
453582405        453606618        453630873        453655870        453681041   
    453706723        453733529        453760357        453787954       
453814634      443104641        453366981        453391120        453415168     
  453439077        453463341        453487415        453511263        453534919
       453558447        453582413        453606626        453630881       
453655888        453681058        453706731        453733537        453760365   
    453787962        453814667      443104674        453366999        453391138
       453415176        453439093        453463358        453487423       
453511271        453534927        453558454        453582421        453606634   
    453630899        453655896        453681066        453706749       
453733545        453760373        453787970        453814675      443104682     
  453367005        453391146        453415184        453439101        453463366
       453487449        453511289        453534935        453558470       
453582439        453606642        453630907        453655912        453681074   
    453706764        453733552        453760399        453787988       
453814683      443104690        453367013        453391153        453415192     
  453439119        453463382        453487456        453511297        453534943
       453558488        453582447        453606659        453630923       
453655920        453681082        453706772        453733560        453760407   
    453787996        453814691      443104773        453367021        453391161
       453415200        453439127        453463390        453487464       
453511305        453534950        453558496        453582454        453606667   
    453630931        453655938        453681090        453706780       
453733578        453760415        453788002        453814709      443104906     
  453367039        453391179        453415226        453439135        453463408
       453487472        453511313        453534968        453558504       
453582462        453606675        453630949        453655946        453681124   
    453706798        453733586        453760423        453788028       
453814717      443105044        453367047        453391187        453415234     
  453439143        453463416        453487480        453511321        453534976
       453558512        453582470        453606683        453630956       
453655953        453681132        453706806        453733594        453760456   
    453788036        453814733      443105069        453367054        453391195
       453415242        453439150        453463424        453487498       
453511339        453534984        453558520        453582488        453606691   
    453630964        453655961        453681140        453706814       
453733602        453760464        453788051        453814741      443105127     
  453367062        453391203        453415259        453439168        453463432
       453487506        453511347        453534992        453558538       
453582496        453606709        453630972        453655979        453681157   
    453706822        453733610        453760498        453788069       
453814758      443105176        453367088        453391237        453415267     
  453439176        453463440        453487514        453511354        453535007
       453558546        453582504        453606717        453630980       
453655987        453681165        453706830        453733628        453760514   
    453788077        453814766      443105192        453367096        453391245
       453415275        453439184        453463457        453487522       
453511362        453535015        453558553        453582512        453606725   
    453630998        453655995        453681173        453706848       
453733636        453760522        453788085        453814782      443105200     
  453367104        453391252        453415283        453439192        453463465
       453487530        453511370        453535023        453558561       
453582520        453606733        453631004        453656001        453681181   
    453706855        453733644        453760530        453788093       
453814790      443105218        453367112        453391260        453415291     
  453439200        453463473        453487548        453511388        453535031
       453558579        453582538        453606758        453631012       
453656019        453681199        453706863        453733651        453760548   
    453788101        453814808      443105226        453367120        453391278
       453415317        453439218        453463481        453487555       
453511396        453535056        453558587        453582546        453606766   
    453631020        453656027        453681207        453706871       
453733677        453760555        453788119        453814816      443105283     
  453367146        453391286        453415325        453439226        453463499
       453487563        453511404        453535064        453558595       
453582553        453606774        453631046        453656035        453681215   
    453706889        453733693        453760563        453788127       
453814824      443105291        453367153        453391294        453415333     
  453439234        453463507        453487571        453511412        453535072
       453558603        453582561        453606782        453631053       
453656043        453681223        453706897        453733701        453760589   
    453788135        453814832      443105325        453367161        453391302
       453415341        453439242        453463515        453487589       
453511420        453535080        453558611        453582579        453606790   
    453631061        453656050        453681231        453706913       
453733719        453760605        453788143        453814840      443105333     
  453367179        453391310        453415358        453439259        453463523
       453487597        453511438        453535098        453558629       
453582587        453606808        453631079        453656068        453681249   
    453706921        453733727        453760613        453788150       
453814857      443105341        453367187        453391328        453415366     
  453439267        453463531        453487605        453511446        453535106
       453558637        453582595        453606816        453631087       
453656076        453681256        453706939        453733735        453760621   
    453788168        453814865      443105390        453367195        453391336
       453415374        453439275        453463556        453487613       
453511461        453535114        453558645        453582603        453606824   
    453631103        453656092        453681264        453706947       
453733743        453760639        453788184        453814873      443105432     
  453367203        453391344        453415382        453439283        453463564
       453487621        453511479        453535122        453558652       
453582611        453606832        453631111        453656100        453681272   
    453706954        453733750        453760647        453788192       
453814881      443105481        453367211        453391351        453415390     
  453439291        453463572        453487639        453511487        453535130
       453558660        453582629        453606840        453631129       
453656126        453681280        453706970        453733768        453760654   
    453788200        453814899      443105515        453367229        453391369
       453415408        453439309        453463580        453487647       
453511495        453535148        453558678        453582637        453606857   
    453631137        453656134        453681298        453706996       
453733776        453760662        453788226        453814907      443105713     
  453367237        453391377        453415416        453439317        453463598
       453487654        453511503        453535155        453558686       
453582645        453606865        453631145        453656142        453681306   
    453707002        453733784        453760670        453788234       
453814915      443105762        453367245        453391385        453415424     
  453439325        453463606        453487662        453511511        453535163
       453558694        453582652        453606873        453631152       
453656159        453681314        453707028        453733792        453760688   
    453788259        453814923      443105796        453367252        453391393
       453415432        453439333        453463614        453487688       
453511529        453535171        453558702        453582660        453606881   
    453631160        453656167        453681322        453707044       
453733800        453760696        453788267        453814931      443105812     
  453367260        453391401        453415440        453439358        453463622
       453487696        453511537        453535189        453558710       
453582678        453606899        453631178        453656175        453681330   
    453707069        453733818        453760712        453788283       
453814949      443105846        453367278        453391419        453415457     
  453439366        453463648        453487704        453511545        453535197
       453558728        453582686        453606907        453631194       
453656183        453681348        453707085        453733826        453760720   
    453788309        453814956      443105903        453367286        453391427
       453415465        453439374        453463655        453487712       
453511552        453535205        453558736        453582694        453606915   
    453631202        453656191        453681355        453707093       
453733834        453760738        453788325        453814964      443105978     
  453367294        453391435        453415473        453439382        453463663
       453487720        453511560        453535213        453558744       
453582702        453606923        453631210        453656209        453681363   
    453707101        453733842        453760746        453788333       
453814972      443106109        453367302        453391443        453415481     
  453439390        453463671        453487738        453511578        453535239
       453558751        453582728        453606931        453631228       
453656217        453681371        453707119        453733859        453760753   
    453788358        453814980      443106141        453367310        453391450
       453415499        453439408        453463689        453487746       
453511586        453535247        453558769        453582736        453606949   
    453631236        453656225        453681389        453707127       
453733867        453760761        453788366        453814998      443106174     
  453367328        453391476        453415507        453439416        453463697
       453487753        453511594        453535254        453558777       
453582744        453606956        453631244        453656233        453681397   
    453707135        453733875        453760779        453788374       
453815029      443106216        453367336        453391484        453415515     
  453439424        453463705        453487761        453511602        453535262
       453558785        453582751        453606964        453631251       
453656241        453681405        453707143        453733883        453760787   
    453788382        453815037      443106240        453367344        453391492
       453415523        453439432        453463713        453487779       
453511610        453535270        453558793        453582769        453606972   
    453631269        453656258        453681413        453707150       
453733891        453760795        453788390        453815045      443106281     
  453367351        453391500        453415531        453439440        453463721
       453487795        453511628        453535288        453558819       
453582777        453606980        453631277        453656274        453681421   
    453707168        453733909        453760803        453788408       
453815052      443106414        453367369        453391518        453415549     
  453439457        453463747        453487803        453511636        453535296
       453558827        453582785        453606998        453631285       
453656282        453681439        453707176        453733917        453760829   
    453788416        453815060      443106455        453367377        453391526
       453415556        453439465        453463754        453487811       
453511644        453535304        453558835        453582793        453607004   
    453631301        453656290        453681454        453707184       
453733925        453760837        453788424        453815078      443106521     
  453367385        453391534        453415564        453439473        453463762
       453487829        453511651        453535312        453558843       
453582801        453607012        453631319        453656308        453681462   
    453707200        453733933        453760852        453788432       
453815086      443106570        453367393        453391542        453415572     
  453439481        453463770        453487837        453511669        453535320
       453558850        453582819        453607053        453631327       
453656316        453681470        453707218        453733958        453760878   
    453788440        453815094      443106653        453367401        453391559
       453415580        453439499        453463788        453487852       
453511677        453535338        453558868        453582827        453607061   
    453631335        453656324        453681488        453707226       
453733966        453760886        453788457        453815102      443106703     
  453367419        453391567        453415598        453439507        453463804
       453487860        453511685        453535346        453558876       
453582835        453607079        453631343        453656332        453681496   
    453707234        453733982        453760894        453788465       
453815227      443106737        453367427        453391575        453415606     
  453439515        453463812        453487878        453511693        453535353
       453558884        453582843        453607087        453631350       
453656340        453681504        453707242        453733990        453760902   
    453788473        453815268      443106851        453367435        453391583
       453415614        453439523        453463820        453487886       
453511701        453535361        453558892        453582850        453607095   
    453631376        453656357        453681512        453707259       
453734006        453760928        453788481        453815300      443106901     
  453367443        453391591        453415622        453439549        453463838
       453487894        453511719        453535379        453558900       
453582868        453607103        453631384        453656365        453681520   
    453707267        453734014        453760936        453788507       
453815318      443106968        453367450        453391609        453415630     
  453439556        453463846        453487902        453511727        453535387
       453558918        453582876        453607111        453631392       
453656373        453681538        453707275        453734022        453760944   
    453788523        453815375      443107081        453367468        453391617
       453415648        453439564        453463853        453487910       
453511735        453535395        453558926        453582884        453607129   
    453631400        453656381        453681546        453707283       
453734030        453760951        453788549        453815417      443107123     
  453367476        453391625        453415655        453439572        453463861
       453487928        453511743        453535403        453558934       
453582892        453607137        453631418        453656399        453681553   
    453707291        453734048        453760969        453788556       
453815441      443107255        453367484        453391633        453415663     
  453439580        453463879        453487936        453511750        453535411
       453558942        453582900        453607145        453631426       
453656407        453681561        453707317        453734055        453760977   
    453788564        453815482      443107263        453367492        453391641
       453415671        453439598        453463887        453487944       
453511768        453535429        453558959        453582926        453607152   
    453631434        453656415        453681579        453707325       
453734063        453760985        453788572        453815508      443107289     
  453367500        453391658        453415689        453439606        453463895
       453487951        453511776        453535437        453558975       
453582934        453607160        453631442        453656423        453681595   
    453707341        453734071        453760993        453788580       
453815524      443107297        453367518        453391666        453415697     
  453439622        453463929        453487969        453511784        453535445
       453558983        453582942        453607178        453631467       
453656431        453681603        453707358        453734089        453761009   
    453788606        453815532      443107305        453367526        453391674
       453415705        453439630        453463937        453487977       
453511792        453535452        453558991        453582959        453607186   
    453631475        453656449        453681611        453707366       
453734097        453761017        453788622        453815540      443107321     
  453367534        453391690        453415713        453439648        453463945
       453487993        453511800        453535460        453559007       
453582967        453607194        453631483        453656456        453681629   
    453707374        453734105        453761025        453788630       
453815557      443107339        453367542        453391708        453415721     
  453439655        453463952        453488009        453511818        453535478
       453559015        453582975        453607202        453631491       
453656498        453681637        453707382        453734139        453761041   
    453788648        453815615      443107362        453367559        453391716
       453415739        453439663        453463960        453488017       
453511826        453535486        453559023        453582983        453607210   
    453631509        453656506        453681645        453707390       
453734147        453761058        453788655        453815623      443107438     
  453367567        453391724        453415747        453439671        453463978
       453488025        453511834        453535494        453559031       
453582991        453607228        453631517        453656514        453681652   
    453707408        453734154        453761066        453788663       
453815649      443107446        453367575        453391732        453415754     
  453439689        453463986        453488033        453511842        453535502
       453559049        453583007        453607236        453631525       
453656522        453681660        453707424        453734162        453761074   
    453788689        453815664      443107495        453367583        453391740
       453415762        453439697        453463994        453488041       
453511859        453535510        453559056        453583015        453607244   
    453631533        453656530        453681678        453707432       
453734188        453761082        453788705        453815672   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443107529        453367591        453391757        453415770       
453439705        453464000        453488058        453511867        453535528   
    453559064        453583023        453607251        453631541       
453656548        453681686        453707440        453734196        453761090   
    453788713        453815706      443107545        453367609        453391765
       453415788        453439713        453464018        453488066       
453511875        453535536        453559072        453583049        453607269   
    453631558        453656563        453681694        453707465       
453734238        453761108        453788721        453815813      443107628     
  453367617        453391773        453415796        453439721        453464026
       453488074        453511883        453535544        453559080       
453583056        453607277        453631566        453656571        453681702   
    453707473        453734246        453761116        453788739       
453815904      443107636        453367625        453391781        453415804     
  453439739        453464034        453488082        453511891        453535551
       453559098        453583064        453607285        453631582       
453656589        453681710        453707481        453734253        453761140   
    453788747        453815953      443107644        453367633        453391799
       453415812        453439747        453464042        453488090       
453511909        453535569        453559106        453583072        453607293   
    453631590        453656597        453681728        453707499       
453734261        453761157        453788754        453815979      443107685     
  453367641        453391807        453415820        453439754        453464059
       453488116        453511917        453535577        453559114       
453583098        453607301        453631608        453656605        453681736   
    453707507        453734279        453761165        453788762       
453816043      443107693        453367658        453391815        453415838     
  453439762        453464067        453488124        453511925        453535585
       453559122        453583106        453607319        453631616       
453656613        453681744        453707523        453734287        453761173   
    453788770        453816126      443108006        453367666        453391823
       453415846        453439788        453464075        453488157       
453511933        453535593        453559130        453583114        453607327   
    453631624        453656621        453681769        453707531       
453734295        453761181        453788788        453816142      443108030     
  453367674        453391831        453415853        453439796        453464083
       453488165        453511941        453535601        453559148       
453583122        453607335        453631657        453656639        453681777   
    453707549        453734303        453761199        453788796       
453816175      443108063        453367682        453391849        453415861     
  453439804        453464091        453488173        453511958        453535619
       453559155        453583130        453607343        453631665       
453656647        453681785        453707564        453734345        453761207   
    453788804        453816191      443108089        453367690        453391856
       453415879        453439812        453464109        453488181       
453511966        453535627        453559163        453583148        453607350   
    453631673        453656654        453681793        453707572       
453734352        453761223        453788812        453816225      443108113     
  453367708        453391864        453415887        453439820        453464117
       453488199        453511974        453535635        453559171       
453583155        453607368        453631681        453656662        453681801   
    453707580        453734378        453761231        453788820       
453816241      443108287        453367716        453391872        453415895     
  453439838        453464133        453488207        453511982        453535643
       453559189        453583163        453607376        453631707       
453656670        453681819        453707598        453734386        453761249   
    453788838        453816258      443108295        453367724        453391880
       453415903        453439846        453464141        453488215       
453511990        453535650        453559197        453583171        453607384   
    453631715        453656688        453681827        453707606       
453734394        453761256        453788846        453816266      443108311     
  453367732        453391898        453415911        453439853        453464158
       453488223        453512006        453535668        453559205       
453583189        453607392        453631723        453656704        453681835   
    453707614        453734402        453761272        453788853       
453816340      443108337        453367740        453391906        453415929     
  453439861        453464166        453488231        453512014        453535676
       453559213        453583197        453607400        453631731       
453656712        453681843        453707630        453734410        453761298   
    453788861        453816357      443108352        453367757        453391914
       453415937        453439879        453464182        453488249       
453512022        453535684        453559221        453583205        453607418   
    453631749        453656720        453681850        453707648       
453734428        453761306        453788879        453816415      443108378     
  453367765        453391922        453415945        453439887        453464190
       453488256        453512030        453535692        453559239       
453583213        453607426        453631756        453656738        453681868   
    453707655        453734436        453761322        453788887       
453816456      443108444        453367773        453391930        453415952     
  453439895        453464208        453488264        453512048        453535700
       453559247        453583221        453607434        453631772       
453656746        453681876        453707663        453734444        453761330   
    453788895        453816464      443108451        453367781        453391948
       453415960        453439903        453464216        453488272       
453512055        453535718        453559254        453583239        453607442   
    453631780        453656753        453681884        453707671       
453734451        453761348        453788903        453816514      443108469     
  453367799        453391955        453415978        453439911        453464224
       453488280        453512063        453535726        453559262       
453583247        453607459        453631798        453656761        453681892   
    453707689        453734469        453761355        453788929       
453816530      443108501        453367807        453391963        453415986     
  453439929        453464232        453488298        453512089        453535734
       453559270        453583254        453607467        453631806       
453656779        453681900        453707697        453734477        453761363   
    453788937        453816548      443108568        453367815        453391971
       453415994        453439937        453464240        453488306       
453512097        453535742        453559288        453583262        453607475   
    453631814        453656787        453681918        453707705       
453734485        453761371        453788945        453816555      443108626     
  453367823        453391989        453416000        453439945        453464257
       453488314        453512113        453535759        453559296       
453583270        453607491        453631822        453656795        453681926   
    453707713        453734493        453761389        453788952       
453816605      443108741        453367831        453391997        453416018     
  453439952        453464265        453488322        453512121        453535767
       453559304        453583288        453607509        453631830       
453656803        453681934        453707739        453734501        453761397   
    453788960        453816639      443108857        453367849        453392003
       453416026        453439960        453464273        453488330       
453512139        453535775        453559312        453583296        453607517   
    453631848        453656811        453681942        453707747       
453734519        453761405        453788978        453816654      443108907     
  453367856        453392011        453416042        453439978        453464281
       453488348        453512147        453535783        453559320       
453583304        453607525        453631855        453656829        453681959   
    453707754        453734527        453761413        453788986       
453816662      443108931        453367864        453392029        453416059     
  453439986        453464299        453488355        453512154        453535791
       453559338        453583312        453607533        453631863       
453656837        453681967        453707762        453734535        453761439   
    453788994        453816761      443108949        453367872        453392037
       453416075        453439994        453464307        453488363       
453512162        453535809        453559346        453583338        453607541   
    453631871        453656845        453681975        453707770       
453734568        453761447        453789000        453816787      443109152     
  453367880        453392045        453416083        453440000        453464315
       453488371        453512170        453535817        453559353       
453583346        453607558        453631889        453656852        453681983   
    453707788        453734576        453761454        453789018       
453816837      443109194        453367898        453392052        453416091     
  453440018        453464323        453488389        453512188        453535833
       453559361        453583353        453607566        453631897       
453656878        453681991        453707796        453734584        453761462   
    453789026        453816985      443109277        453367906        453392060
       453416109        453440026        453464331        453488397       
453512196        453535841        453559379        453583361        453607574   
    453631905        453656886        453682007        453707812       
453734592        453761470        453789034        453817108      443109285     
  453367922        453392078        453416125        453440034        453464349
       453488405        453512204        453535858        453559387       
453583379        453607582        453631913        453656894        453682015   
    453707838        453734600        453761488        453789042       
453817157      443109327        453367930        453392086        453416133     
  453440042        453464364        453488413        453512212        453535866
       453559395        453583387        453607590        453631921       
453656910        453682023        453707846        453734618        453761496   
    453789059        453817256      443109343        453367948        453392094
       453416141        453440059        453464372        453488421       
453512220        453535874        453559403        453583395        453607608   
    453631947        453656928        453682031        453707853       
453734626        453761512        453789067        453817280      443109350     
  453367955        453392102        453416158        453440067        453464380
       453488439        453512238        453535882        453559411       
453583403        453607616        453631954        453656936        453682049   
    453707861        453734634        453761520        453789075       
453817330      443109368        453367963        453392110        453416166     
  453440075        453464398        453488447        453512253        453535890
       453559429        453583411        453607624        453631970       
453656944        453682056        453707887        453734642        453761538   
    453789083        453817413      443109418        453367971        453392128
       453416174        453440083        453464406        453488454       
453512261        453535908        453559437        453583429        453607632   
    453631988        453656951        453682064        453707895       
453734659        453761546        453789109        453817553      443109541     
  453367989        453392136        453416190        453440091        453464414
       453488462        453512279        453535916        453559445       
453583437        453607640        453631996        453656969        453682072   
    453707903        453734675        453761553        453789117       
453817645      443109574        453367997        453392144        453416208     
  453440109        453464422        453488470        453512287        453535924
       453559452        453583445        453607657        453632002       
453656977        453682080        453707911        453734683        453761561   
    453789125        453817660      443109582        453368003        453392151
       453416216        453440117        453464430        453488488       
453512295        453535932        453559460        453583452        453607673   
    453632010        453656985        453682106        453707929       
453734691        453761579        453789133        453817728      443109608     
  453368011        453392169        453416224        453440125        453464448
       453488496        453512303        453535940        453559478       
453583460        453607681        453632036        453656993        453682114   
    453707937        453734709        453761587        453789141       
453817777      443109632        453368029        453392177        453416232     
  453440133        453464455        453488504        453512311        453535957
       453559486        453583478        453607699        453632044       
453657009        453682122        453707945        453734725        453761595   
    453789158        453817801      443109863        453368037        453392185
       453416240        453440141        453464463        453488512       
453512329        453535965        453559494        453583486        453607707   
    453632051        453657017        453682130        453707960       
453734758        453761603        453789166        453817827      443109889     
  453368045        453392193        453416257        453440158        453464471
       453488520        453512337        453535973        453559502       
453583494        453607715        453632077        453657025        453682148   
    453707978        453734766        453761629        453789174       
453817868      443109897        453368052        453392201        453416265     
  453440166        453464489        453488538        453512345        453535981
       453559510        453583502        453607723        453632093       
453657033        453682155        453707986        453734774        453761645   
    453789182        453817942      443109962        453368060        453392219
       453416273        453440174        453464497        453488546       
453512352        453535999        453559536        453583528        453607749   
    453632101        453657041        453682163        453707994       
453734782        453761652        453789190        453817983      443110101     
  453368078        453392227        453416281        453440182        453464505
       453488553        453512360        453536005        453559544       
453583536        453607756        453632119        453657058        453682171   
    453708000        453734808        453761660        453789208       
453818023      443110127        453368086        453392235        453416299     
  453440190        453464513        453488561        453512378        453536013
       453559551        453583544        453607764        453632127       
453657066        453682189        453708018        453734824        453761678   
    453789216        453818056      443110135        453368094        453392243
       453416307        453440208        453464521        453488587       
453512386        453536021        453559577        453583577        453607772   
    453632135        453657074        453682197        453708026       
453734832        453761686        453789224        453818072      443110192     
  453368102        453392250        453416315        453440216        453464539
       453488595        453512394        453536039        453559585       
453583585        453607798        453632143        453657082        453682205   
    453708034        453734840        453761694        453789232       
453818106      443110366        453368110        453392268        453416323     
  453440224        453464547        453488603        453512402        453536047
       453559593        453583593        453607806        453632168       
453657090        453682213        453708042        453734857        453761710   
    453789240        453818114      443110457        453368128        453392276
       453416331        453440232        453464554        453488611       
453512410        453536054        453559601        453583601        453607814   
    453632176        453657108        453682221        453708059       
453734865        453761728        453789257        453818130      443110564     
  453368136        453392284        453416349        453440240        453464570
       453488629        453512428        453536062        453559627       
453583619        453607822        453632184        453657116        453682239   
    453708067        453734873        453761736        453789265       
453818163      443110572        453368144        453392300        453416356     
  453440257        453464588        453488637        453512436        453536070
       453559635        453583627        453607830        453632218       
453657124        453682247        453708075        453734881        453761744   
    453789273        453818205      443110614        453368151        453392326
       453416364        453440265        453464596        453488645       
453512444        453536088        453559643        453583635        453607848   
    453632226        453657132        453682254        453708083       
453734899        453761751        453789281        453818239      443110630     
  453368177        453392334        453416372        453440273        453464604
       453488652        453512451        453536096        453559650       
453583643        453607855        453632234        453657140        453682262   
    453708091        453734907        453761769        453789299       
453818270      443110663        453368193        453392342        453416380     
  453440281        453464612        453488660        453512469        453536112
       453559668        453583650        453607863        453632242       
453657157        453682270        453708109        453734915        453761777   
    453789307        453818304      443110689        453368201        453392359
       453416398        453440299        453464620        453488678       
453512477        453536120        453559676        453583668        453607871   
    453632259        453657165        453682288        453708117       
453734923        453761785        453789315        453818312      443110713     
  453368219        453392367        453416406        453440307        453464646
       453488686        453512485        453536138        453559684       
453583684        453607889        453632267        453657181        453682304   
    453708125        453734931        453761793        453789323       
453818379      443110762        453368227        453392375        453416422     
  453440315        453464653        453488694        453512493        453536146
       453559692        453583692        453607897        453632275       
453657199        453682312        453708133        453734949        453761801   
    453789331        453818429      443110770        453368235        453392383
       453416430        453440323        453464661        453488702       
453512501        453536153        453559700        453583700        453607905   
    453632283        453657207        453682320        453708158       
453734956        453761827        453789349        453818445      443110994     
  453368243        453392409        453416448        453440331        453464679
       453488710        453512519        453536161        453559718       
453583718        453607913        453632291        453657215        453682338   
    453708166        453734964        453761835        453789356       
453818478      443111018        453368250        453392417        453416455     
  453440349        453464687        453488728        453512527        453536179
       453559726        453583726        453607921        453632309       
453657223        453682346        453708174        453734972        453761843   
    453789364        453818502      443111026        453368268        453392425
       453416463        453440356        453464695        453488736       
453512535        453536187        453559734        453583742        453607939   
    453632317        453657231        453682353        453708182       
453734980        453761850        453789372        453818544      443111034     
  453368276        453392433        453416471        453440364        453464703
       453488744        453512543        453536195        453559742       
453583767        453607947        453632333        453657249        453682361   
    453708190        453734998        453761868        453789380       
453818577      443111083        453368284        453392441        453416489     
  453440372        453464711        453488751        453512550        453536203
       453559759        453583775        453607954        453632341       
453657256        453682379        453708208        453735003        453761876   
    453789398        453818601      443111091        453368292        453392458
       453416497        453440380        453464729        453488769       
453512568        453536211        453559767        453583783        453607962   
    453632358        453657264        453682387        453708216       
453735011        453761884        453789414        453818627      443111141     
  453368300        453392466        453416505        453440398        453464737
       453488777        453512576        453536229        453559775       
453583809        453607970        453632366        453657272        453682395   
    453708224        453735029        453761900        453789422       
453818676      443111232        453368318        453392474        453416513     
  453440414        453464745        453488785        453512584        453536237
       453559783        453583817        453607988        453632374       
453657280        453682403        453708232        453735045        453761918   
    453789430        453818684      443111240        453368326        453392482
       453416539        453440422        453464752        453488793       
453512592        453536245        453559791        453583825        453607996   
    453632382        453657298        453682411        453708240       
453735052        453761926        453789448        453818700      443111265     
  453368334        453392490        453416547        453440430        453464760
       453488801        453512600        453536260        453559809       
453583833        453608002        453632390        453657306        453682429   
    453708257        453735060        453761959        453789455       
453818734      443111273        453368342        453392508        453416554     
  453440448        453464778        453488819        453512618        453536278
       453559817        453583841        453608010        453632408       
453657314        453682437        453708265        453735078        453761975   
    453789463        453818775      443111281        453368359        453392516
       453416562        453440455        453464786        453488835       
453512626        453536286        453559825        453583858        453608028   
    453632416        453657322        453682445        453708273       
453735086        453761983        453789471        453818809      443111307     
  453368375        453392524        453416588        453440463        453464794
       453488843        453512634        453536294        453559833       
453583866        453608036        453632424        453657330        453682452   
    453708281        453735094        453762007        453789489       
453818825      443111349        453368383        453392532        453416596     
  453440471        453464802        453488850        453512642        453536302
       453559841        453583874        453608044        453632440       
453657348        453682460        453708299        453735110        453762015   
    453789497        453818833      443111356        453368391        453392540
       453416604        453440489        453464810        453488868       
453512659        453536310        453559858        453583882        453608051   
    453632481        453657355        453682478        453708315       
453735128        453762023        453789505        453818841      443111364     
  453368409        453392557        453416612        453440497        453464828
       453488876        453512667        453536328        453559866       
453583890        453608069        453632499        453657363        453682486   
    453708323        453735136        453762049        453789513       
453818882      443111505        453368417        453392565        453416620     
  453440505        453464836        453488884        453512675        453536336
       453559874        453583908        453608077        453632507       
453657389        453682494        453708331        453735144        453762056   
    453789521        453818890      443111547        453368425        453392573
       453416638        453440513        453464844        453488892       
453512683        453536344        453559882        453583916        453608085   
    453632515        453657397        453682502        453708349       
453735151        453762064        453789547        453818924      443111562     
  453368433        453392581        453416646        453440539        453464851
       453488900        453512691        453536351        453559890       
453583924        453608093        453632523        453657405        453682510   
    453708356        453735169        453762080        453789562       
453819013      443111653        453368441        453392599        453416653     
  453440547        453464869        453488918        453512709        453536369
       453559908        453583932        453608101        453632531       
453657413        453682528        453708364        453735177        453762098   
    453789570        453819070      443111679        453368458        453392607
       453416661        453440554        453464877        453488926       
453512717        453536377        453559916        453583940        453608119   
    453632556        453657421        453682536        453708372       
453735185        453762114        453789588        453819146   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443111737        453368474        453392615        453416679       
453440562        453464885        453488934        453512725        453536385   
    453559924        453583957        453608135        453632564       
453657439        453682544        453708380        453735193        453762122   
    453789596        453819153      443111760        453368482        453392623
       453416687        453440570        453464893        453488942       
453512733        453536393        453559932        453583965        453608143   
    453632572        453657447        453682551        453708406       
453735201        453762155        453789612        453819187      443111794     
  453368490        453392631        453416695        453440588        453464901
       453488959        453512741        453536401        453559940       
453583973        453608150        453632580        453657454        453682569   
    453708414        453735235        453762163        453789620       
453819203      443111869        453368508        453392649        453416703     
  453440596        453464919        453488967        453512758        453536419
       453559957        453583981        453608168        453632598       
453657462        453682577        453708422        453735243        453762171   
    453789646        453819229      443111943        453368516        453392656
       453416711        453440604        453464927        453488975       
453512766        453536427        453559965        453583999        453608176   
    453632606        453657470        453682585        453708448       
453735250        453762189        453789661        453819278      443112032     
  453368524        453392664        453416729        453440612        453464935
       453488983        453512774        453536435        453559973       
453584005        453608184        453632614        453657488        453682593   
    453708463        453735268        453762205        453789687       
453819377      443112040        453368532        453392672        453416737     
  453440620        453464943        453488991        453512782        453536443
       453559981        453584013        453608192        453632622       
453657496        453682601        453708489        453735276        453762213   
    453789703        453819435      443112065        453368540        453392680
       453416745        453440638        453464950        453489007       
453512790        453536450        453559999        453584039        453608200   
    453632630        453657504        453682619        453708497       
453735292        453762221        453789729        453819450      443112172     
  453368557        453392698        453416752        453440646        453464968
       453489015        453512808        453536468        453560005       
453584047        453608218        453632655        453657512        453682627   
    453708505        453735300        453762247        453789745       
453819567      443112222        453368565        453392706        453416760     
  453440653        453464976        453489023        453512816        453536476
       453560013        453584054        453608226        453632663       
453657520        453682635        453708513        453735318        453762254   
    453789752        453819575      443112230        453368573        453392714
       453416778        453440661        453464984        453489031       
453512824        453536484        453560021        453584062        453608234   
    453632671        453657538        453682643        453708539       
453735326        453762262        453789760        453819625      443112297     
  453368581        453392722        453416786        453440679        453464992
       453489049        453512832        453536492        453560039       
453584070        453608242        453632689        453657546        453682676   
    453708547        453735334        453762270        453789786       
453819658      443112370        453368599        453392730        453416794     
  453440687        453465007        453489056        453512840        453536500
       453560047        453584088        453608259        453632697       
453657561        453682684        453708554        453735342        453762288   
    453789794        453819807      443112446        453368615        453392748
       453416802        453440695        453465015        453489064       
453512857        453536518        453560054        453584096        453608267   
    453632705        453657579        453682700        453708570       
453735359        453762296        453789802        453819823      443112453     
  453368623        453392755        453416810        453440703        453465023
       453489072        453512865        453536526        453560062       
453584104        453608275        453632721        453657587        453682718   
    453708588        453735375        453762304        453789810       
453819872      443112537        453368631        453392763        453416828     
  453440711        453465031        453489080        453512873        453536534
       453560070        453584112        453608291        453632739       
453657595        453682726        453708604        453735383        453762312   
    453789828        453819914      443112651        453368664        453392771
       453416836        453440729        453465049        453489098       
453512881        453536542        453560088        453584120        453608309   
    453632747        453657603        453682734        453708612       
453735391        453762320        453789836        453819930      443112719     
  453368672        453392789        453416844        453440737        453465056
       453489106        453512899        453536559        453560096       
453584138        453608317        453632754        453657611        453682742   
    453708620        453735409        453762338        453789844       
453819948      443112842        453368680        453392805        453416851     
  453440752        453465064        453489114        453512907        453536567
       453560104        453584146        453608333        453632762       
453657629        453682759        453708638        453735417        453762346   
    453789869        453819971      443112859        453368698        453392813
       453416869        453440760        453465072        453489122       
453512915        453536575        453560112        453584153        453608341   
    453632770        453657645        453682767        453708646       
453735425        453762353        453789885        453819989      443112867     
  453368706        453392821        453416877        453440778        453465080
       453489130        453512923        453536583        453560120       
453584161        453608358        453632788        453657652        453682775   
    453708653        453735433        453762361        453789893       
453820151      443112909        453368714        453392839        453416885     
  453440786        453465106        453489155        453512931        453536591
       453560138        453584179        453608366        453632796       
453657678        453682783        453708661        453735441        453762379   
    453789901        453820185      443113246        453368722        453392847
       453416893        453440794        453465114        453489163       
453512949        453536609        453560146        453584187        453608374   
    453632804        453657686        453682791        453708679       
453735458        453762387        453789919        453820227      443113261     
  453368730        453392854        453416901        453440802        453465122
       453489171        453512956        453536617        453560153       
453584195        453608382        453632812        453657694        453682809   
    453708687        453735466        453762395        453789927       
453820284      443113279        453368748        453392862        453416919     
  453440810        453465130        453489189        453512964        453536625
       453560161        453584203        453608390        453632820       
453657702        453682817        453708695        453735474        453762411   
    453789935        453820383      443113295        453368755        453392870
       453416927        453440828        453465148        453489197       
453512972        453536633        453560179        453584211        453608408   
    453632838        453657710        453682825        453708703       
453735482        453762429        453789943        453820409      443113337     
  453368763        453392888        453416935        453440836        453465155
       453489205        453512980        453536641        453560187       
453584229        453608416        453632846        453657728        453682833   
    453708711        453735490        453762437        453789950       
453820425      443113345        453368771        453392896        453416943     
  453440844        453465163        453489213        453512998        453536658
       453560195        453584237        453608432        453632861       
453657736        453682841        453708729        453735516        453762445   
    453789968        453820599      443113360        453368789        453392904
       453416950        453440851        453465171        453489221       
453513004        453536666        453560203        453584245        453608440   
    453632879        453657744        453682858        453708737       
453735524        453762452        453789976        453820607      443113535     
  453368797        453392912        453416968        453440869        453465189
       453489239        453513012        453536674        453560211       
453584252        453608457        453632887        453657751        453682866   
    453708745        453735532        453762460        453789984       
453820656      443113584        453368805        453392920        453416976     
  453440877        453465197        453489247        453513020        453536682
       453560229        453584260        453608465        453632895       
453657769        453682874        453708752        453735540        453762478   
    453789992        453820755      443113592        453368813        453392938
       453416992        453440885        453465205        453489254       
453513038        453536690        453560237        453584278        453608473   
    453632903        453657777        453682882        453708760       
453735565        453762486        453790008        453820797      443113642     
  453368821        453392946        453417016        453440893        453465213
       453489262        453513046        453536708        453560252       
453584286        453608481        453632911        453657785        453682890   
    453708778        453735573        453762494        453790016       
453820862      443113667        453368839        453392953        453417024     
  453440901        453465221        453489270        453513053        453536716
       453560260        453584294        453608499        453632929       
453657793        453682908        453708786        453735581        453762510   
    453790024        453820920      443113741        453368847        453392961
       453417032        453440919        453465239        453489288       
453513061        453536724        453560278        453584302        453608507   
    453632937        453657801        453682916        453708794       
453735607        453762536        453790032        453820953      443113808     
  453368854        453392987        453417040        453440927        453465247
       453489296        453513079        453536732        453560286       
453584310        453608515        453632945        453657819        453682924   
    453708802        453735615        453762544        453790040       
453821001      443113816        453368862        453392995        453417057     
  453440935        453465254        453489304        453513087        453536740
       453560294        453584328        453608523        453632952       
453657827        453682932        453708810        453735623        453762551   
    453790057        453821084      443114012        453368870        453393001
       453417065        453440943        453465262        453489312       
453513095        453536757        453560302        453584336        453608531   
    453632960        453657835        453682957        453708828       
453735631        453762569        453790065        453821134      443114038     
  453368888        453393019        453417073        453440950        453465270
       453489320        453513103        453536765        453560310       
453584344        453608549        453632978        453657850        453682965   
    453708836        453735649        453762577        453790073       
453821142      443114079        453368896        453393027        453417081     
  453440968        453465288        453489338        453513111        453536773
       453560328        453584351        453608556        453632986       
453657868        453682973        453708844        453735664        453762585   
    453790081        453821175      443114103        453368904        453393035
       453417099        453440976        453465296        453489346       
453513129        453536781        453560336        453584369        453608564   
    453632994        453657876        453682981        453708869       
453735672        453762593        453790099        453821324      443114145     
  453368912        453393050        453417107        453440984        453465304
       453489353        453513137        453536799        453560344       
453584377        453608572        453633000        453657884        453682999   
    453708877        453735680        453762601        453790107       
453821373      443114228        453368920        453393068        453417115     
  453440992        453465312        453489361        453513145        453536807
       453560351        453584385        453608580        453633018       
453657892        453683005        453708885        453735698        453762619   
    453790115        453821399      443114277        453368938        453393076
       453417123        453441008        453465320        453489379       
453513152        453536815        453560369        453584393        453608598   
    453633026        453657900        453683013        453708893       
453735722        453762627        453790123        453821563      443114533     
  453368946        453393084        453417131        453441016        453465338
       453489387        453513160        453536823        453560377       
453584401        453608606        453633034        453657918        453683039   
    453708901        453735730        453762635        453790131       
453821571      443114582        453368953        453393092        453417149     
  453441032        453465346        453489395        453513178        453536831
       453560385        453584419        453608614        453633042       
453657926        453683054        453708919        453735748        453762643   
    453790149        453821613      443114640        453368961        453393100
       453417156        453441040        453465353        453489403       
453513186        453536849        453560393        453584427        453608622   
    453633059        453657934        453683062        453708935       
453735755        453762676        453790156        453821746      443114665     
  453368979        453393118        453417164        453441057        453465361
       453489411        453513194        453536856        453560401       
453584435        453608630        453633067        453657942        453683070   
    453708943        453735763        453762684        453790164       
453821753      443114715        453368987        453393126        453417172     
  453441065        453465379        453489429        453513202        453536864
       453560419        453584443        453608648        453633075       
453657959        453683088        453708950        453735771        453762692   
    453790172        453821761      443114889        453368995        453393134
       453417180        453441073        453465387        453489437       
453513210        453536872        453560427        453584450        453608655   
    453633083        453657967        453683096        453708968       
453735797        453762700        453790180        453821878      443115118     
  453369001        453393142        453417198        453441099        453465395
       453489445        453513228        453536880        453560435       
453584468        453608663        453633117        453657975        453683104   
    453708976        453735805        453762718        453790198       
453821944      443115191        453369019        453393159        453417206     
  453441107        453465403        453489452        453513236        453536898
       453560443        453584476        453608671        453633125       
453657983        453683112        453708984        453735813        453762734   
    453790206        453821951      443115233        453369027        453393167
       453417214        453441115        453465411        453489460       
453513244        453536906        453560468        453584484        453608689   
    453633133        453657991        453683120        453708992       
453735821        453762742        453790214        453821969      443115324     
  453369035        453393175        453417222        453441123        453465429
       453489478        453513251        453536914        453560476       
453584492        453608697        453633141        453658007        453683138   
    453709008        453735839        453762759        453790222       
453822066      443115381        453369043        453393183        453417230     
  453441131        453465437        453489486        453513269        453536922
       453560484        453584500        453608705        453633158       
453658015        453683153        453709016        453735854        453762767   
    453790230        453822231      443115423        453369050        453393191
       453417248        453441149        453465445        453489494       
453513277        453536948        453560492        453584518        453608713   
    453633166        453658023        453683161        453709024       
453735862        453762775        453790248        453822249      443115456     
  453369068        453393209        453417255        453441164        453465452
       453489502        453513285        453536955        453560500       
453584526        453608721        453633174        453658049        453683179   
    453709032        453735870        453762783        453790255       
453822330      443115555        453369076        453393217        453417263     
  453441172        453465460        453489510        453513293        453536963
       453560518        453584534        453608739        453633182       
453658056        453683187        453709040        453735888        453762791   
    453790263        453822504      443115613        453369084        453393225
       453417289        453441198        453467094        453489528       
453513301        453536971        453560526        453584542        453608747   
    453633190        453658064        453683195        453709057       
453735896        453762809        453790271        453822520      443115639     
  453369092        453393233        453417297        453441206        453467102
       453489536        453513319        453536989        453560534       
453584559        453608754        453633208        453658072        453683203   
    453709065        453735904        453762833        453790289       
453822587      443115712        453369100        453393241        453417305     
  453441214        453467110        453489544        453514838        453536997
       453560542        453584567        453608762        453633216       
453658080        453683211        453709073        453735912        453762841   
    453790313        453822595      443115761        453369118        453393258
       453417313        453441222        453467128        453489551       
453514846        453537003        453560559        453584575        453608770   
    453633224        453658106        453683229        453709081       
453735920        453762858        453790321        453822603      443115787     
  453369126        453393266        453417321        453441230        453467136
       453489569        453514853        453537011        453560567       
453584583        453608788        453633232        453658114        453683237   
    453709099        453735946        453762866        453790347       
453822611      443115803        453369134        453393274        453417339     
  453441248        453467144        453489577        453514861        453537029
       453560575        453584591        453608796        453633240       
453658122        453683245        453709115        453735953        453762874   
    453790354        453822645      443115811        453369142        453393282
       453417347        453441255        453467151        453489585       
453514879        453537037        453560583        453584609        453608804   
    453633257        453658130        453683252        453709123       
453735961        453762890        453790362        453822694      443115829     
  453369159        453393290        453417354        453441263        453467169
       453489593        453514887        453537045        453560591       
453584617        453608812        453633265        453658148        453683260   
    453709131        453735987        453762924        453790370       
453822777      443115878        453369167        453393308        453417362     
  453441271        453467177        453489601        453514895        453537052
       453560609        453584625        453608820        453633273       
453658155        453683278        453709149        453735995        453762932   
    453790396        453822827      443115894        453369175        453393316
       453417370        453441297        453467185        453489619       
453514903        453537060        453560617        453584633        453608838   
    453633281        453658163        453683286        453709164       
453736001        453762940        453790404        453822843      443115910     
  453369183        453393324        453417388        453441305        453467193
       453489627        453514911        453537078        453560625       
453584641        453608846        453633299        453658171        453683294   
    453709172        453736019        453762957        453790412       
453822967      443116025        453369191        453393332        453417396     
  453441313        453467201        453489635        453514929        453537086
       453560633        453584658        453608853        453633307       
453658189        453683302        453709180        453736027        453762965   
    453790438        453822983      443116181        453369209        453393340
       453417404        453441321        453467219        453489643       
453514937        453537094        453560641        453584666        453608879   
    453633315        453658197        453683310        453709198       
453736035        453762973        453790446        453823007      443116223     
  453369217        453393357        453417412        453441339        453467227
       453489650        453514945        453537102        453560658       
453584674        453608887        453633323        453658205        453683328   
    453709206        453736043        453762981        453790453       
453823023      443116355        453369225        453393365        453417420     
  453441354        453467235        453489676        453514952        453537110
       453560666        453584682        453608895        453633331       
453658213        453683336        453709222        453736050        453762999   
    453790461        453823098      443116363        453369233        453393373
       453417438        453441362        453467243        453489684       
453514960        453537128        453560674        453584690        453608903   
    453633349        453658221        453683351        453709230       
453736068        453763005        453790479        453823114      443116389     
  453369241        453393381        453417446        453441370        453467250
       453489692        453514978        453537136        453560682       
453584708        453608911        453633356        453658239        453683369   
    453709248        453736076        453763021        453790487       
453823130      443116397        453369258        453393399        453417453     
  453441388        453467268        453489700        453514986        453537144
       453560690        453584716        453608929        453633364       
453658254        453683377        453709263        453736084        453763039   
    453790495        453823148      443116454        453369266        453393407
       453417461        453441396        453467276        453489718       
453514994        453537151        453560708        453584724        453608937   
    453633372        453658270        453683385        453709271       
453736092        453763047        453790503        453823155      443116751     
  453369274        453393415        453417479        453441404        453467292
       453489726        453515009        453537169        453560716       
453584732        453608945        453633380        453658288        453683393   
    453709289        453736100        453763062        453790511       
453823171      443116777        453369282        453393423        453417487     
  453441412        453467300        453489734        453515017        453537177
       453560724        453584740        453608952        453633398       
453658296        453683401        453709297        453736118        453763070   
    453790529        453823189      443116785        453369290        453393431
       453417495        453441420        453467318        453489767       
453515025        453537185        453560732        453584757        453608960   
    453633406        453658304        453683419        453709305       
453736126        453763088        453790537        453823247      443116827     
  453369308        453393449        453417503        453441438        453467326
       453489775        453515033        453537193        453560740       
453584765        453608978        453633414        453658312        453683427   
    453709313        453736142        453763096        453790545       
453823304      443116835        453369316        453393456        453417511     
  453441446        453467334        453489783        453515041        453537201
       453560757        453584773        453608986        453633422       
453658320        453683435        453709321        453736159        453763112   
    453790552        453823528      443116868        453369324        453393464
       453417529        453441453        453467342        453489791       
453515066        453537219        453560765        453584781        453608994   
    453633448        453658338        453683443        453709347       
453736167        453763120        453790560        453823577   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443117023        453369340        453393472        453417537       
453441461        453467359        453489809        453515074        453537227   
    453560773        453584799        453609000        453633463       
453658346        453683450        453709354        453736191        453763138   
    453790586        453823585      443117080        453369365        453393480
       453417545        453441479        453467367        453489817       
453515082        453537235        453560781        453584807        453609018   
    453633471        453658361        453683468        453709362       
453736217        453763146        453790594        453823676      443117114     
  453369373        453393498        453417552        453441487        453467375
       453489825        453515090        453537243        453560799       
453584815        453609026        453633489        453658379        453683476   
    453709370        453736225        453763153        453790602       
453823692      443117130        453369381        453393506        453417560     
  453441495        453467383        453489833        453515108        453537250
       453560807        453584831        453609034        453633497       
453658387        453683484        453709388        453736233        453763161   
    453790610        453823734      443117171        453369399        453393514
       453417578        453441503        453467391        453489841       
453515116        453537268        453560823        453584849        453609042   
    453633513        453658395        453683492        453709404       
453736241        453763179        453790628        453823775      443117213     
  453369407        453393530        453417586        453441511        453467409
       453489858        453515124        453537276        453560831       
453584864        453609059        453633521        453658403        453683500   
    453709412        453736258        453763187        453790636       
453823791      443117247        453369415        453393548        453417594     
  453441529        453467417        453489866        453515132        453537284
       453560849        453584872        453609067        453633539       
453658411        453683518        453709420        453736266        453763195   
    453790644        453823924      443117320        453369423        453393563
       453417602        453441537        453467425        453489874       
453515140        453537292        453560856        453584898        453609075   
    453633554        453658429        453683526        453709438       
453736274        453763203        453790651        453823957      443117411     
  453369431        453393589        453417610        453441545        453467433
       453489882        453515157        453537300        453560864       
453584906        453609083        453633562        453658437        453683534   
    453709446        453736282        453763211        453790669       
453824047      443117429        453369449        453393597        453417628     
  453441552        453467441        453489890        453515165        453537318
       453560872        453584914        453609091        453633570       
453658445        453683542        453709461        453736290        453763229   
    453790677        453824120      443117452        453369456        453393605
       453417636        453441560        453465478        453489908       
453515173        453537326        453560880        453584922        453609109   
    453633596        453658452        453683559        453709479       
453736308        453763237        453790685        453824138      443117536     
  453369464        453393613        453417644        453441578        453465486
       453489916        453515181        453537334        453560898       
453584930        453609117        453633604        453658460        453683575   
    453709487        453736316        453763245        453790693       
453824146      443117577        453369472        453393621        453417651     
  453441586        453465494        453489924        453513327        453537342
       453560906        453584948        453609125        453633612       
453658478        453683583        453709503        453736332        453763252   
    453790701        453824245      443117742        453369480        453393639
       453417669        453441594        453465502        453489932       
453513335        453537359        453560914        453584955        453609133   
    453633620        453658486        453683591        453709511       
453736340        453763260        453790719        453824260      443117791     
  453369498        453393647        453417677        453441602        453465510
       453489940        453513343        453537367        453560922       
453584963        453609141        453633638        453658494        453683617   
    453709529        453736357        453763278        453790727       
453824302      443117809        453369506        453393654        453417685     
  453441610        453465528        453489957        453513350        453537375
       453560930        453584971        453609158        453633646       
453658502        453683625        453709545        453736365        453763302   
    453790735        453824328      443117817        453369514        453393662
       453417693        453441628        453465536        453489965       
453513368        453537383        453560948        453584989        453609166   
    453633653        453658510        453683633        453709552       
453736373        453763310        453790743        453824351      443117874     
  453369522        453393670        453417701        453441636        453465544
       453489973        453513376        453537409        453560955       
453584997        453609174        453633661        453658528        453683641   
    453709578        453736381        453763328        453790750       
453824385      443117932        453369530        453393696        453417719     
  453441644        453465551        453489981        453513384        453537417
       453560963        453585002        453609182        453633679       
453658536        453683658        453709586        453736407        453763336   
    453790768        453824476      443117965        453369548        453393704
       453417727        453441651        453465569        453489999       
453513392        453537425        453560971        453585010        453609190   
    453633687        453658544        453683666        453709594       
453736415        453763344        453790776        453824484      443118005     
  453369555        453393712        453417735        453441669        453465577
       453490005        453513400        453537433        453560989       
453585028        453609208        453633695        453658551        453683674   
    453709602        453736423        453763351        453790784       
453824500      443118062        453369563        453393720        453417743     
  453441677        453465585        453490013        453513418        453537441
       453560997        453585044        453609216        453633703       
453658569        453683682        453709610        453736431        453763369   
    453790800        453824526      443118120        453369571        453393738
       453417750        453441685        453465593        453490021       
453513426        453537466        453561003        453585051        453609224   
    453633711        453658577        453683690        453709636       
453736449        453763377        453790818        453824542      443118237     
  453369589        453393746        453417776        453441693        453465601
       453490039        453513434        453537474        453561011       
453585069        453609232        453633737        453658585        453683708   
    453709644        453736456        453763385        453790834       
453824575      443118286        453369597        453393753        453417784     
  453441701        453465619        453490047        453513442        453537482
       453561029        453585085        453609240        453633745       
453658593        453683716        453709651        453736464        453763393   
    453790842        453824609      443118336        453369613        453393761
       453417792        453441719        453465627        453490054       
453513459        453537490        453561037        453585093        453609257   
    453633752        453658601        453683724        453709669       
453736472        453763401        453790859        453824666      443118369     
  453369621        453393779        453417800        453441727        453465635
       453490062        453513467        453537508        453561045       
453585101        453609265        453633786        453658619        453683732   
    453709677        453736480        453763419        453790867       
453824955      443118427        453369639        453393787        453417818     
  453441735        453465643        453490070        453513475        453537516
       453561060        453585119        453609273        453633794       
453658627        453683740        453709685        453736498        453763427   
    453790875        453824963      443118500        453369647        453393795
       453417826        453441743        453465650        453490088       
453513483        453537524        453561078        453585127        453609281   
    453633802        453658635        453683757        453709693       
453736506        453763435        453790883        453824971      443118526     
  453369654        453393803        453417834        453441750        453465668
       453490104        453513491        453537532        453561086       
453585135        453609299        453633810        453658643        453683773   
    453709701        453736522        453763443        453790909       
453825002      443118559        453369662        453393811        453417842     
  453441768        453465676        453490112        453513509        453537540
       453561094        453585143        453609307        453633828       
453658650        453683781        453709719        453736530        453763450   
    453790917        453825028      443118567        453369670        453393829
       453417859        453441776        453465684        453490120       
453513517        453537557        453561102        453585150        453609315   
    453633844        453658668        453683799        453709727       
453736548        453763476        453790925        453825069      443118591     
  453369688        453393837        453417867        453441784        453465692
       453490138        453513525        453537565        453561110       
453585168        453609323        453633851        453658676        453683807   
    453709735        453736555        453763484        453790933       
453825267      443118633        453369696        453393845        453417875     
  453441792        453465700        453490146        453513533        453537573
       453561128        453585176        453609331        453633869       
453658684        453683815        453709743        453736563        453763492   
    453790941        453825325      443118773        453369704        453393852
       453417883        453441800        453465718        453490153       
453513541        453537581        453561136        453585184        453609349   
    453633877        453658692        453683823        453709750       
453736571        453763500        453790958        453825341      443118807     
  453369712        453393860        453417891        453441826        453465726
       453490161        453513558        453537599        453561144       
453585192        453609356        453633885        453658700        453683849   
    453709768        453736589        453763518        453790966       
453825358      443118815        453369720        453393886        453417909     
  453441834        453465734        453490187        453513566        453537607
       453561169        453585200        453609364        453633893       
453658718        453683856        453709776        453736597        453763526   
    453790982        453825366      443118831        453369738        453393894
       453417917        453441842        453465742        453490195       
453513574        453537615        453561177        453585218        453609372   
    453633901        453658726        453683864        453709800       
453736605        453763542        453791006        453825457      443118872     
  453369746        453393902        453417925        453441859        453465759
       453490203        453513582        453537623        453561185       
453585226        453609380        453633919        453658734        453683872   
    453709818        453736613        453763567        453791014       
453825549      443118914        453369753        453393910        453417933     
  453441867        453465767        453490211        453513590        453537631
       453561193        453585234        453609398        453633927       
453658742        453683880        453709826        453736621        453763575   
    453791022        453825580      443118930        453369761        453393928
       453417941        453441875        453465775        453490229       
453513608        453537649        453561201        453585242        453609406   
    453633943        453658759        453683898        453709834       
453736639        453763583        453791030        453825606      443118971     
  453369779        453393944        453417958        453441883        453465783
       453490237        453513616        453537656        453561219       
453585259        453609414        453633950        453658767        453683906   
    453709842        453736647        453763591        453791048       
453825630      443119011        453369787        453393951        453417966     
  453441891        453465791        453490245        453513624        453537664
       453561227        453585267        453609422        453633968       
453658775        453683914        453709859        453736654        453763617   
    453791055        453825663      443119052        453369795        453393969
       453417974        453441909        453465809        453490260       
453513632        453537672        453561235        453585275        453609430   
    453633976        453658783        453683922        453709867       
453736662        453763633        453791063        453825713      443119102     
  453369803        453393977        453417990        453441917        453465817
       453490278        453513640        453537680        453561243       
453585283        453609448        453633984        453658791        453683930   
    453709875        453736688        453763641        453791071       
453825796      443119151        453369811        453393985        453418006     
  453441925        453465825        453490286        453513657        453537698
       453561250        453585291        453609455        453633992       
453658809        453683948        453709891        453736696        453763658   
    453791089        453825879      443119276        453369829        453393993
       453418014        453441933        453465841        453490294       
453513665        453537706        453561268        453585309        453609463   
    453634008        453658817        453683955        453709909       
453736704        453763674        453791097        453825887      443119292     
  453369837        453394009        453418022        453441941        453465858
       453490302        453513673        453537714        453561276       
453585317        453609471        453634016        453658825        453683963   
    453709917        453736738        453763682        453791105       
453825895      443119300        453369845        453394017        453418030     
  453441958        453465866        453490310        453513681        453537722
       453561284        453585325        453609489        453634024       
453658833        453683971        453709925        453736746        453763690   
    453791113        453826018      443119318        453369852        453394025
       453418048        453441966        453465874        453490328       
453513699        453537730        453561292        453585333        453609497   
    453634032        453658841        453683989        453709933       
453736753        453763708        453791121        453826059      443119391     
  453369860        453394033        453418055        453441974        453465882
       453490336        453513707        453537748        453561300       
453585341        453609505        453634040        453658858        453683997   
    453709958        453736761        453763716        453791139       
453826067      443119458        453369878        453394041        453418063     
  453441982        453465890        453490344        453513715        453537755
       453561318        453585366        453609513        453634057       
453658866        453684003        453709966        453736779        453763732   
    453791147        453826125      443119516        453369886        453394058
       453418071        453442006        453465908        453490351       
453513723        453537763        453561326        453585374        453609521   
    453634065        453658874        453684011        453709974       
453736787        453763740        453791154        453826141      443119623     
  453369894        453394066        453418089        453442014        453465916
       453490369        453513731        453537771        453561334       
453585382        453609539        453634073        453658882        453684037   
    453709982        453736795        453763765        453791162       
453826273      443119631        453369902        453394074        453418097     
  453442022        453465924        453490377        453513749        453537789
       453561342        453585390        453609547        453634081       
453658890        453684045        453709990        453736803        453763773   
    453791170        453826299      443119714        453369910        453394082
       453418105        453442030        453465932        453490385       
453513756        453537797        453561359        453585408        453609554   
    453634107        453658908        453684052        453710006       
453736811        453763781        453791188        453826331      443119730     
  453369928        453394090        453418113        453442048        453465940
       453490393        453513764        453537805        453561367       
453585416        453609562        453634115        453658916        453684060   
    453710022        453736829        453763807        453791196       
453826364      443119763        453369936        453394108        453418121     
  453442055        453465957        453490401        453513772        453537813
       453561375        453585424        453609570        453634123       
453658924        453684078        453710030        453736837        453763815   
    453791204        453826455      443119771        453369944        453394116
       453418139        453442063        453465965        453490419       
453513798        453537821        453561383        453585432        453609588   
    453634131        453658932        453684086        453710048       
453736845        453763823        453791212        453826505      443119789     
  453369951        453394124        453418147        453442071        453465973
       453490427        453513806        453537839        453561391       
453585457        453609596        453634149        453658940        453684094   
    453710055        453736852        453763831        453791220       
453826570      443119854        453369969        453394132        453418162     
  453442089        453465981        453490443        453513814        453537854
       453561409        453585465        453609604        453634156       
453658957        453684102        453710063        453736860        453763849   
    453791238        453826638      443119896        453369977        453394140
       453418188        453442105        453465999        453490450       
453513822        453537862        453561417        453585481        453609612   
    453634164        453658965        453684110        453710089       
453736886        453763856        453791253        453826646      443119912     
  453369985        453394157        453418196        453442113        453466005
       453490468        453513830        453537870        453561425       
453585499        453609620        453634172        453658973        453684128   
    453710097        453736894        453763864        453791261       
453826653      443119953        453369993        453394165        453418204     
  453442121        453466013        453490476        453513855        453537888
       453561433        453585507        453609638        453634180       
453658981        453684136        453710105        453736902        453763872   
    453791287        453826695      443119979        453370009        453394173
       453418212        453442139        453466021        453490484       
453513863        453537904        453561441        453585515        453609646   
    453634198        453658999        453684144        453710113       
453736910        453763880        453791295        453827016      443120084     
  453370017        453394199        453418220        453442147        453466039
       453490492        453513871        453537912        453561458       
453585523        453609653        453634206        453659005        453684151   
    453710121        453736928        453763898        453791303       
453827040      443120134        453370025        453394207        453418238     
  453442154        453466047        453490500        453513889        453537920
       453561474        453585531        453609661        453634214       
453659013        453684169        453710139        453736936        453763906   
    453791311        453827057      443120159        453370033        453394215
       453418246        453442162        453466054        453490518       
453513897        453537938        453561482        453585549        453609679   
    453634222        453659021        453684177        453710147       
453736944        453763914        453791337        453827131      443120266     
  453370041        453394223        453418253        453442170        453466062
       453490526        453513905        453537953        453561490       
453585556        453609687        453634230        453659039        453684185   
    453710154        453736951        453763922        453791345       
453827180      443120290        453370058        453394231        453418261     
  453442188        453466070        453490534        453513913        453537961
       453561508        453585564        453609695        453634248       
453659047        453684193        453710162        453736969        453763930   
    453791352        453827222      443120464        453370066        453394249
       453418279        453442196        453466088        453490542       
453513921        453537979        453561516        453585580        453609703   
    453634255        453659054        453684219        453710170       
453736977        453763948        453791360        453827230      443120472     
  453370074        453394256        453418287        453442204        453466096
       453490559        453513939        453537987        453561524       
453585598        453609711        453634263        453659062        453684227   
    453710196        453736985        453763955        453791378       
453827347      443120571        453370082        453394264        453418295     
  453442212        453466104        453490567        453513947        453537995
       453561532        453585606        453609729        453634271       
453659070        453684235        453710204        453736993        453763963   
    453791386        453827396      443120597        453370090        453394272
       453418303        453442220        453466112        453490575       
453513954        453538001        453561540        453585614        453609737   
    453634289        453659088        453684243        453710220       
453737009        453763989        453791394        453827412      443120613     
  453370108        453394280        453418311        453442238        453466120
       453490583        453513962        453538019        453561557       
453585622        453609745        453634305        453659096        453684250   
    453710238        453737017        453763997        453791402       
453827420      443120639        453370116        453394298        453418337     
  453442246        453466138        453490591        453513970        453538027
       453561565        453585648        453609752        453634313       
453659112        453684268        453710246        453737025        453764003   
    453791410        453827438      443120670        453370124        453394306
       453418345        453442253        453466146        453490609       
453513988        453538035        453561573        453585655        453609760   
    453634321        453659120        453684276        453710253       
453737033        453764011        453791428        453827479      443120688     
  453370132        453394314        453418352        453442261        453466153
       453490617        453513996        453538043        453561581       
453585663        453609778        453634339        453659138        453684284   
    453710261        453737041        453764029        453791444       
453827503      443120787        453370140        453394322        453418360     
  453442279        453466161        453490625        453514002        453538050
       453561599        453585671        453609786        453634347       
453659146        453684292        453710287        453737058        453764037   
    453791451        453827537      443120837        453370157        453394330
       453418378        453442287        453466179        453490633       
453514010        453538068        453561607        453585689        453609794   
    453634354        453659153        453684300        453710295       
453737066        453764045        453791469        453827552      443120852     
  453370165        453394348        453418386        453442295        453466187
       453490641        453514028        453538076        453561615       
453585697        453609802        453634362        453659161        453684326   
    453710311        453737074        453764052        453791477       
453827586      443121116        453370173        453394355        453418394     
  453442303        453466195        453490658        453514036        453538084
       453561623        453585705        453609828        453634370       
453659187        453684334        453710329        453737082        453764060   
    453791501        453827628      443121124        453370181        453394363
       453418402        453442311        453466203        453490666       
453514044        453538092        453561631        453585713        453609836   
    453634388        453659195        453684342        453710337       
453737108        453764078        453791519        453827636   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443121272        453370199        453394371        453418410       
453442329        453466211        453490674        453514051        453538100   
    453561649        453585747        453609844        453634396       
453659203        453684359        453710345        453737116        453764086   
    453791527        453827727      443121363        453370207        453394389
       453418428        453442337        453466229        453490682       
453514069        453538118        453561656        453585754        453609851   
    453634404        453659211        453684367        453710360       
453737132        453764094        453791535        453827784      443121454     
  453370215        453394397        453418436        453442345        453466237
       453490690        453514077        453538126        453561664       
453585762        453609869        453634412        453659229        453684375   
    453710378        453737157        453764102        453791543       
453827818      443121504        453370223        453394405        453418444     
  453442352        453466252        453490708        453514085        453538134
       453561672        453585770        453609877        453634420       
453659237        453684391        453710394        453737181        453764110   
    453791550        453827867      443121512        453370231        453394413
       453418451        453442378        453466278        453490716       
453514093        453538142        453561680        453585796        453609885   
    453634438        453659245        453684409        453710402       
453737199        453764128        453791576        453827875      443121595     
  453370249        453394421        453418469        453442386        453466286
       453490724        453514101        453538159        453561698       
453585804        453609893        453634446        453659252        453684417   
    453710410        453737207        453764136        453791584       
453827982      443121603        453370256        453394439        453418477     
  453442402        453466294        453490732        453514119        453538167
       453561706        453585812        453609901        453634453       
453659260        453684433        453710428        453737215        453764144   
    453791592        453828014      443121637        453370264        453394447
       453418485        453442410        453466302        453490740       
453514127        453538175        453561714        453585820        453609919   
    453634461        453659278        453684441        453710436       
453737223        453764151        453791600        453828196      443121652     
  453370272        453394454        453418493        453442428        453466310
       453490757        453514135        453538183        453561722       
453585838        453609927        453634479        453659286        453684458   
    453710444        453737231        453764169        453791618       
453828295      443121694        453370280        453394462        453418501     
  453442436        453466328        453490765        453514143        453538191
       453561730        453585846        453609935        453634487       
453659294        453684466        453710451        453737249        453764177   
    453791626        453828345      443121702        453370298        453394470
       453418519        453442444        453466336        453490773       
453514150        453538209        453561755        453585853        453609943   
    453634495        453659302        453684474        453710469       
453737256        453764185        453791634        453828535      443121801     
  453370306        453394488        453418527        453442451        453466344
       453490781        453514168        453538225        453561763       
453585861        453609950        453634503        453659310        453684482   
    453710477        453737280        453764193        453791659       
453828576      443121819        453370314        453394496        453418535     
  453442469        453466351        453490799        453514176        453538241
       453561771        453585879        453609968        453634529       
453659328        453684490        453710485        453737298        453764201   
    453791667        453828600      443121827        453370322        453394504
       453418543        453442477        453466377        453490807       
453514184        453538258        453561789        453585887        453609976   
    453634537        453659336        453684516        453710493       
453737306        453764219        453791675        453828642      443121850     
  453370330        453394512        453418550        453442485        453466385
       453490815        453514192        453538266        453561797       
453585895        453609992        453634545        453659344        453684524   
    453710501        453737322        453764227        453791683       
453828683      443122023        453370348        453394520        453418568     
  453442493        453466393        453490823        453514200        453538274
       453561805        453585903        453610016        453634552       
453659351        453684532        453710519        453737330        453764243   
    453791691        443122031        453370355        453394538       
453418576        453442501        453466401        453490831        453514218   
    453538282        453561813        453585911        453610024       
453634560        453659369        453684540        453710527        453737355   
    453764268        453791709        443122098        453370363       
453394546        453418584        453442519        453466427        453490849   
    453514226        453538290        453561821        453585929       
453610032        453634578        453659377        453684557        453710543   
    453737363        453764276        453791717        443122155       
453370371        453394553        453418592        453442527        453466435   
    453490856        453514234        453538308        453561839       
453585937        453610040        453634586        453659393        453684565   
    453710550        453737371        453764284        453791725       
443122189        453370389        453394561        453418600        453442543   
    453466443        453490864        453514242        453538316       
453561847        453585945        453610057        453634610        453659401   
    453684573        453710576        453737389        453764292       
453791733        443122239        453370397        453394579        453418618   
    453442550        453466450        453490872        453514259       
453538324        453561854        453585952        453610065        453634628   
    453659419        453684581        453710584        453737397       
453764300        453791741        443122254        453370405        453394587   
    453418626        453442568        453466468        453490880       
453514267        453538332        453561862        453585960        453610073   
    453634636        453659427        453684599        453710592       
453737405        453764318        453791758        443122411        453370413   
    453394595        453418634        453442576        453466476       
453490898        453514275        453538340        453561870        453585978   
    453610081        453634644        453659435        453684607       
453710600        453737413        453764326        453791766        443122437   
    453370421        453394603        453418642        453442584       
453466484        453490906        453514283        453538357        453561888   
    453585986        453610107        453634651        453659443       
453684615        453710618        453737421        453764334        453791774   
    443122452        453370439        453394611        453418659       
453442592        453466492        453490914        453514291        453538365   
    453561896        453585994        453610115        453634669       
453659468        453684623        453710626        453737439        453764342   
    453791782        443122536        453370447        453394629       
453418667        453442600        453466500        453490922        453514309   
    453538373        453561904        453586000        453610123       
453634677        453659476        453684631        453710634        453737447   
    453764359        453791790        443122577        453370454       
453394637        453418675        453442618        453466518        453490930   
    453514317        453538381        453561920        453586018       
453610131        453634685        453659484        453684656        453710642   
    453737454        453764367        453791808        443122692       
453370462        453394645        453418683        453442626        453466526   
    453490948        453514325        453538399        453561938       
453586026        453610149        453634693        453659492        453684664   
    453710659        453737462        453764375        453791816       
443122783        453370470        453394652        453418691        453442634   
    453466534        453490955        453514333        453538407       
453561946        453586034        453610164        453634701        453659500   
    453684672        453710667        453737488        453764383       
453791824        443122874        453370488        453394678        453418709   
    453442642        453466542        453490963        453514341       
453538415        453561953        453586042        453610172        453634719   
    453659518        453684680        453710683        453737504       
453764391        453791832        443122957        453370496        453394686   
    453418717        453442659        453466567        453490971       
453514358        453538423        453561979        453586059        453610180   
    453634735        453659526        453684698        453710709       
453737512        453764409        453791857        443122999        453370504   
    453394694        453418725        453442667        453466575       
453490989        453514366        453538431        453561987        453586067   
    453610206        453634743        453659534        453684706       
453710717        453737520        453764417        453791865        443123005   
    453370512        453394702        453418733        453442675       
453466583        453490997        453514374        453538449        453561995   
    453586075        453610214        453634750        453659542       
453684714        453710741        453737538        453764425        453791873   
    443123047        453370520        453394710        453418741       
453442683        453466591        453491011        453514382        453538456   
    453562001        453586083        453610222        453634768       
453659567        453684722        453710758        453737546        453764433   
    453791881        443123112        453370538        453394728       
453418758        453442691        453466609        453491029        453514390   
    453538464        453562019        453586091        453610230       
453634776        453659575        453684730        453710766        453737553   
    453764441        453791899        443123120        453370546       
453394751        453418766        453442709        453466617        453491037   
    453514408        453538472        453562027        453586117       
453610248        453634784        453659583        453684748        453710774   
    453737561        453764482        453791907        443123161       
453370553        453394769        453418774        453442717        453466625   
    453491045        453514416        453538480        453562035       
453586125        453610255        453634792        453659591        453684763   
    453710782        453737579        453764490        453791915       
443123203        453370561        453394777        453418790        453442725   
    453466633        453491052        453514424        453538498       
453562043        453586133        453610263        453634800        453659609   
    453684771        453710790        453737587        453764508       
453791949        443123278        453370579        453394785        453418808   
    453442733        453466641        453491060        453514440       
453538506        453562050        453586141        453610271        453634818   
    453659617        453684789        453710808        453737595       
453764516        453791964        443123328        453370587        453394793   
    453418816        453442741        453466658        453491078       
453514457        453538530        453562068        453586158        453610289   
    453634826        453659625        453684797        453710816       
453737603        453764524        453791972     



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442674578        443068689        452761588        453575524       
453612343        453639387        453660862        453678690        453695660   
    453708398        453720203        453732000        453743700       
453755365        453764821        453773715        453783052        453792947   
    453803819        453814543      442674818        443068887        452762768
       453575607        453612434        453639593        453661050       
453679029        453695678        453708430        453720971        453732034   
    453743734        453755431        453764854        453773772       
453783078        453792954        453803827        453814659      442692455     
  443068945        452765035        453576605        453612442        453639718
       453661126        453679094        453695694        453708596       
453720450        453732125        453743783        453755472        453764979   
    453773806        453783193        453792970        453803835       
453814774      442698965        443069109        452768336        453576647     
  453612566        453640005        453661142        453679169        453695777
       453708927        453720468        453732299        453743817       
453755498        453765026        453773921        453783268        453793267   
    453803959        453815011      442707113        443069596        452776347
       453576910        453612632        453640096        453661332       
453679284        453695843        453709107        453720484        453732307   
    453744112        453755670        453765125        453774218       
453783326        453793317        453804072        453815128      442715827     
  443070297        452778269        453577249        453612905        453640500
       453661340        453679292        453696254        453709156       
453720591        453732349        453744187        453755696        453765133   
    453774291        453783367        453793366        453804080       
453815193      442717971        443070677        452779747        453577793     
  453613663        453640666        453661415        453679441        453696288
       453709214        453721086        453732448        453744310       
453756017        453765182        453774515        453783516        453793416   
    453804213        453815391      442719571        443071170        452839319
       453577876        453613754        453640732        453661555       
453679458        453696429        453709339        453721250        453732455   
    453744492        453756058        453765190        453774614       
453783565        453793648        453804270        453815698      442675344     
  443071618        452850738        453577892        453613929        453641110
       453661621        453679482        453696452        453709396       
453721268        453732463        453744518        453756116        453765273   
    453774622        453783649        453793697        453804361       
453815805      442680807        443076344        452858574        453577983     
  453614299        453641219        453661688        453679557        453696502
       453709495        453721300        453732521        453744641       
453756371        453765471        453774747        453783680        453793713   
    453804395        453815847      442690145        443076385        452858608
       453577991        453614455        453641359        453661712       
453679573        453696536        453709537        453721359        453732547   
    453744708        453756389        453765554        453774762       
453783821        453793879        453804635        453815870      441369766     
  443076526        452864853        453578585        453615023        453641383
       453661779        453679722        453696650        453709628       
453721557        453732604        453744732        453756488        453765596   
    453774846        453783979        453793960        453804700       
453816019      441519261        443077706        452878457        453578890     
  453615213        453641458        453661944        453679730        453696726
       453709784        453721623        453732638        453744765       
453756496        453765620        453774861        453784068        453794034   
    453804767        453816118      441567500        443078753        452886294
       453578908        453615288        453641607        453663361       
453679771        453696742        453709792        453721672        453732661   
    453744955        453756504        453765661        453775173       
453784126        453794042        453804890        453816233      441614088     
  443080429        452892755        453579039        453615676        453641680
       453663684        453680092        453696999        453709883       
453721755        453733164        453744989        453756686        453765992   
    453775231        453784217        453794117        453805038       
453816316      441698479        443082557        452896145        453580169     
  453615924        453641755        453663726        453680191        453697005
       453709941        453721789        453733263        453745010       
453756785        453766008        453775256        453784282        453794158   
    453805160        453816696      441718921        443082961        452913890
       453580235        453616252        453641946        453664195       
453680258        453697153        453710014        453721888        453733685   
    453745044        453756835        453766073        453775496       
453784381        453794240        453805228        453816753      441813227     
  443083936        452917081        453580425        453616724        453642001
       453664278        453680357        453697229        453710188       
453721946        453733941        453745150        453756892        453766107   
    453775512        453784415        453794687        453805236       
453816845      441896859        443084710        452966351        453580433     
  453616880        453642233        453664724        453680480        453697393
       453710279        453722852        453733974        453745259       
453756975        453766123        453775603        453784456        453794851   
    453805244        453816944      441935996        443086129        452988256
       453580813        453617094        453642357        453664757       
453680563        453697419        453710535        453722951        453734121   
    453745267        453756983        453766164        453775645       
453784506        453795015        453805285        453816977      442012522     
  443086616        452988850        453581159        453617698        453642381
       453664823        453680639        453697724        453710568       
453723017        453734170        453745424        453756991        453766339   
    453775926        453784662        453795098        453805350       
453817033      442058442        443086954        452999469        453581522     
  453617953        453642415        453664906        453681108        453697914
       453710675        453722415        453734204        453745796       
453757015        453766412        453776148        453784670        453795114   
    453805434        453817066      442183489        443087598        453008385
       453582017        453618035        453642530        453665325       
453681116        453697963        453710725        453722555        453734212   
    453745804        453757049        453766453        453776163       
453784712        453795148        453805491        453817116      442249801     
  443087820        453024416        453582058        453618092        453642613
       453665697        453681447        453698078        453710857       
453722621        453734220        453745853        453757155        453766602   
    453776197        453784720        453795221        453805525       
453817124      442270856        443087887        453155178        453582355     
  453618308        453643710        453665721        453681587        453698243
       453710865        453723272        453734329        453745903       
453757353        453766677        453776239        453784936        453795239   
    453805673        453817207      442316295        443088349        453359101
       453583031        453618357        453643769        453665796       
453681751        453698375        453710956        453723306        453734337   
    453746265        453757403        453766792        453776304       
453785016        453795247        453805889        453817223      442383089     
  443088786        453359739        453583080        453618456        453643868
       453665911        453682296        453698532        453711129       
453723314        453734543        453746273        453757445        453766834   
    453776452        453785024        453795312        453806036       
453817264      442720660        443089040        453365983        453583510     
  453618498        453643884        453666315        453682650        453698664
       453711244        453723363        453734717        453746281       
453757452        453766859        453776502        453785099        453795486   
    453806143        453817538      442734992        443089198        453366056
       453583551        453618530        453644015        453666372       
453682668        453698953        453711343        453723629        453734733   
    453746364        453757486        453766883        453776528       
453785206        453795585        453806325        453817934      442743175     
  443089461        453366205        453583676        453619454        453644296
       453666513        453682940        453698987        453711400       
453723843        453734741        453746463        453757585        453767113   
    453776577        453785214        453795692        453806374       
453818007      442747796        443090972        453366726        453583734     
  453619587        453644346        453666588        453683021        453699118
       453711582        453723934        453734790        453746570       
453757825        453767204        453776585        453785321        453795700   
    453806382        453818171      442753331        443091236        453366924
       453583791        453619827        453645111        453666786       
453683344        453699191        453711608        453724031        453734816   
    453746612        453757916        453767428        453776619       
453785511        453795791        453806424        453818254      442759320     
  443092085        453372526        453584021        453620023        453645434
       453666851        453683567        453699209        453711624       
453724163        453735037        453746620        453757957        453767485   
    453776668        453785594        453795841        453806432       
453818338      442764296        443096466        453375032        453584856     
  453621211        453645715        453667065        453683609        453699456
       453711731        453724429        453735102        453746703       
453757973        453767568        453776718        453785610        453796013   
    453806515        453818528      442773487        443097043        453376378
       453584880        453622334        453646002        453667149       
453683765        453699506        453711772        453724452        453735219   
    453746877        453758039        453767584        453776726       
453785651        453796039        453806523        453819179      442775805     
  443099460        453379760        453585077        453622557        453646291
       453667396        453683831        453699548        453711830       
453724734        453735227        453746901        453758070        453767683   
    453776809        453785677        453796054        453806549       
453820110      442782637        443100409        453381055        453585440     
  453623126        453646309        453667586        453684029        453699829
       453711913        453724841        453735284        453746976       
453758187        453767709        453776965        453785727        453796286   
    453806689        453820391      442795944        443100466        453382384
       453585473        453623407        453646507        453667750       
453684318        453699969        453712036        453724882        453735367   
    453747040        453758237        453767717        453777047       
453785842        453796302        453806887        453820672      442804597     
  443100565        453384950        453585630        453623514        453646531
       453667768        453684383        453700072        453712085       
453724981        453735508        453747214        453758245        453767758   
    453777054        453785883        453796328        453806903       
453820847      442811055        443102207        453387623        453585788     
  453623662        453646564        453667800        453684425        453700114
       453712168        453725004        453735557        453747297       
453758252        453767865        453777070        453785917        453796450   
    453806978        453820938      442827366        443102660        453388696
       453586109        453623845        453646754        453667982       
453684649        453700130        453712184        453725038        453735656   
    453747362        453758260        453768152        453777096       
453786089        453796492        453807026        453821167      442828091     
  443102934        453389850        453587016        453624298        453646820
       453668097        453685083        453700304        453712200       
453725194        453735706        453747404        453758336        453768277   
    453777138        453786121        453796583        453807083       
453821332      442829263        443103221        453391211        453587115     
  453624330        453646846        453668139        453685356        453700312
       453712549        453725657        453735789        453747495       
453758401        453768392        453777153        453786204        453796674   
    453807158        453821456      442848388        443103437        453391229
       453587230        453625287        453647034        453668188       
453685398        453700585        453712812        453725855        453735979   
    453747578        453758450        453768418        453777211       
453786238        453796690        453807166        453821530      442849428     
  443104278        453397986        453587453        453626251        453647216
       453668279        453685711        453700791        453712820       
453725897        453736175        453747610        453758468        453768541   
    453777344        453786311        453796724        453807257       
453821811      442849758        443104385        453399628        453587966     
  453627937        453647257        453669863        453685844        453700866
       453712903        453725996        453736183        453747743       
453758518        453768574        453777419        453786493        453796807   
    453807356        453822058      442856845        443104922        453400582
       453587990        453628026        453647463        453669954       
453685950        453701013        453713026        453726192        453736209   
    453747750        453758674        453768608        453777443       
453786592        453796823        453807638        453822140      442862926     
  443105101        453401119        453588139        453628117        453647976
       453670002        453686040        453701062        453713034       
453726291        453736324        453747883        453758948        453768814   
    453777617        453786840        453796989        453807752       
453822264      442871125        443105663        453403651        453588287     
  453628307        453648495        453670259        453686081        453701120
       453713042        453726317        453736399        453747909       
453759086        453768822        453777658        453786980        453797060   
    453807794        453822314      442881496        443107149        453406027
       453588816        453628372        453648511        453670457       
453686255        453701138        453713083        453726424        453736514   
    453748147        453759110        453768970        453777666       
453787046        453797128        453808008        453822744      442885026     
  443107727        453406662        453589079        453628737        453648529
       453670515        453686420        453701203        453713182       
453726523        453736670        453748204        453759243        453768988   
    453777682        453787095        453797136        453808347       
453822835      442915328        443109392        453408874        453589525     
  453628752        453648552        453670598        453686503        453701252
       453713190        453726622        453736712        453748279       
453759508        453769051        453777740        453787111        453797342   
    453808404        453822892      442922415        443110119        453410573
       453589640        453628836        453648842        453670754       
453686586        453701419        453713414        453726721        453736878   
    453748394        453759516        453769150        453777773       
453787236        453797359        453808479        453822926      442922852     
  443112487        453411449        453589830        453628877        453648875
       453670895        453686644        453701427        453713455       
453726978        453737090        453748550        453759573        453769267   
    453777864        453787269        453797409        453808529       
453823049      442937165        443112891        453420564        453590192     
  453629255        453648990        453671034        453686651        453701443
       453713703        453726986        453737165        453748642       
453759656        453769275        453778185        453787277        453797482   
    453808552        453823452      442952065        443113329        453423048
       453590259        453629271        453649113        453671117       
453686719        453701468        453713802        453727000        453737173   
    453748733        453759839        453769291        453778235       
453787301        453797573        453808727        453823486      442959912     
  443113774        453423832        453590317        453629347        453650186
       453671265        453686727        453701781        453713869       
453727190        453737264        453748824        453759888        453769341   
    453778391        453787475        453798050        453808768       
453823569      442962395        443115886        453424608        453590671     
  453629420        453650202        453671539        453687071        453701856
       453714057        453727265        453737272        453749012       
453759979        453769382        453778458        453787889        453798167   
    453808792        453823643      442966487        443116595        453425076
       453590697        453629529        453650228        453671646       
453687105        453701948        453714271        453727414        453737314   
    453749145        453760142        453769473        453778524       
453788010        453798183        453808826        453824070      442972014     
  443117031        453427858        453590762        453629800        453650277
       453671836        453687303        453702037        453714420       
453727463        453737348        453749301        453760381        453769739   
    453778565        453788044        453798258        453808842       
453824096      442973038        443117254        453429599        453591182     
  453629818        453650285        453672123        453687337        453702151
       453714487        453727489        453737470        453749319       
453760449        453769879        453778573        453788176        453798316   
    453808883        453824153      442984746        443119334        453440406
       453591224        453630030        453650327        453672156       
453687428        453702219        453714628        453727588        453737496   
    453749541        453760571        453769929        453778680       
453788218        453798332        453808982        453824294      442990065     
  443119383        453441081        453591711        453630477        453650343
       453672222        453687493        453702326        453714974       
453727620        453738122        453749616        453760597        453770067   
    453778714        453788242        453798357        453809337       
453824724      443013784        443120498        453441347        453591836     
  453630634        453650376        453672750        453687766        453702524
       453715047        453727646        453738205        453749681       
453760704        453770182        453778805        453788275        453798571   
    453809394        453824880      443021456        443120514        453442360
       453592388        453630675        453650392        453672776       
453687782        453702599        453715344        453727711        453738494   
    453749715        453760811        453770240        453779035       
453788317        453798639        453809402        453825150      443025838     
  443121306        453444143        453592743        453630741        453650681
       453672784        453689051        453702870        453715401       
453727885        453738528        453749731        453760845        453770257   
    453779126        453788499        453798738        453809584       
453825176      443026562        443121918        453446809        453592958     
  453631038        453650756        453672834        453688046        453702912
       453715583        453727901        453738627        453749756       
453760910        453770265        453779241        453788531        453798910   
    453809600        453825275      443027206        443122106        453451692
       453593154        453631095        453650798        453673113       
453688442        453702979        453715591        453727935        453739054   
    453750192        453761033        453770414        453779258       
453788614        453798977        453809808        453825861      443029830     
  443122676        453452179        453593808        453631186        453651093
       453673246        453688525        453703027        453715633       
453728065        453739096        453750291        453761124        453770430   
    453779274        453788671        453799009        453810046       
453825952      443030994        443122825        453455214        453594889     
  453631293        453651234        453673287        453688566        453703068
       453715641        453728172        453739294        453750739       
453761132        453770463        453779340        453788697        453799082   
    453810087        453826109      443031216        443123237        453457616
       453594921        453631368        453651630        453673337       
453688608        453703167        453715724        453728313        453739484   
    453750812        453761215        453770505        453779498       
453788911        453799223        453810251        453826158      443031380     
  443123781        453458093        453596116        453631459        453651705
       453673352        453689309        453703209        453715997       
453728370        453739583        453750978        453761264        453770539   
    453779605        453789091        453799280        453810343       
453826216      443031497        443125562        453461303        453596181     
  453631574        453651713        453673543        453689556        453703225
       453716003        453728446        453739674        453751059       
453761280        453770554        453779621        453789406        453799421   
    453810442        453826323      443031604        443125802        453461675
       453596504        453631632        453651820        453674137       
453689663        453703290        453716102        453728545        453739682   
    453751174        453761314        453770612        453779654       
453789539        453799579        453810491        453826372      443031703     
  443126016        453461907        453596686        453631640        453651838
       453674285        453689762        453703415        453716110       
453728578        453739989        453751281        453761421        453770695   
    453779662        453789554        453799702        453810525       
453826752      443031836        443127063        453463135        453597304     
  453631699        453651986        453674343        453689820        453703522
       453716193        453728586        453740177        453751372       
453761504        453770794        453779696        453789638        453799876   
    453810632        453826877      443034277        443127204        453471617
       453597809        453631764        453652018        453674665       
453689960        453703712        453716300        453728644        453740250   
    453751547        453761611        453770810        453779720       
453789653        453800138        453810699        453826885      443034616     
  443128657        453474157        453598484        453632069        453652224
       453674731        453690034        453703829        453716334       
453728685        453740300        453751745        453761637        453770877   
    453779761        453789679        453800260        453810855       
453826984      443036678        443130356        453475204        453598500     
  453632085        453652497        453674822        453690216        453704090
       453716516        453728743        453740367        453751752       
453761702        453770901        453779829        453789695        453800302   
    453810970        453827081      443038146        443131131        453476475
       453598815        453632200        453652570        453674897       
453690224        453704348        453716706        453728925        453740375   
    453751794        453761819        453771081        453780082       
453789711        453800567        453810988        453827099      443040399     
  443132642        453479842        453599235        453632325        453652596
       453675068        453690307        453704355        453716904       
453728974        453740508        453751935        453761967        453771180   
    453780116        453789737        453800583        453811093       
453827107      443040514        443132816        453483844        453599540     
  453632432        453652778        453675324        453690513        453704363
       453716961        453729030        453740532        453752040       
453762072        453771222        453780223        453789778        453800617   
    453811176        453827651      443040662        443133228        453486714
       453600389        453632457        453653164        453675498       
453690547        453704421        453716979        453729196        453740557   
    453752073        453762106        453771305        453780413       
453789851        453800633        453811242        453827750   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443042296        443133905        453487985        453600397       
453632465        453653925        453675647        453690752        453704603   
    453717258        453729279        453740730        453752131       
453762130        453771495        453780447        453789877        453800682   
    453811333        453827842      443043187        443134390        453496358
       453600546        453632473        453654048        453675787       
453691099        453704850        453717498        453729345        453740847   
    453752172        453762148        453771602        453780488       
453790297        453800690        453811416        453827859      443043666     
  443134549        453498511        453601221        453632648        453654329
       453675829        453691131        453704918        453717530       
453729410        453740862        453752198        453762403        453771651   
    453780504        453790305        453800740        453811432       
453827917      443045190        443135157        453500324        453601486     
  453632713        453654428        453676124        453691206        453704991
       453717704        453729451        453740953        453752206       
453762502        453771719        453780520        453790339        453800872   
    453811473        453827990      443048103        443135512        453502064
       453601643        453633109        453654501        453676157       
453691552        453705220        453717803        453729600        453740961   
    453752412        453762528        453771792        453780827       
453790388        453801128        453811564        453828048      443048665     
  443135801        453507055        453601759        453633455        453654527
       453676371        453691784        453705295        453717936       
453729618        453741183        453752529        453762668        453771891   
    453780835        453790420        453801144        453811606       
453828089      443048871        443137856        453508913        453602542     
  453633588        453654832        453676405        453691842        453705311
       453717977        453729691        453741373        453752636       
453762726        453771909        453780942        453790578        453801334   
    453811622        453884561      443049523        443138953        453515298
       453602815        453633729        453654915        453676454       
453691925        453705667        453718330        453729766        453741506   
    453752651        453762817        453772022        453781015       
453790792        453801375        453811705        443050760        443139746   
    453518102        453603839        453633778        453655003       
453676488        453692501        453705824        453718355        453729931   
    453741522        453752784        453762825        453772030       
453781106        453790826        453801409        453811762        443050851   
    443141064        453525610        453604100        453633836       
453655300        453676694        453692519        453706020        453718371   
    453729980        453741746        453752818        453762882       
453772204        453781114        453790891        453801615        453811770   
    443051149        443142286        453528168        453604290       
453634297        453655409        453676736        453692691        453706038   
    453718470        453730087        453741787        453752966       
453762908        453772220        453781205        453790974        453801797   
    453812273        443051339        443145172        453528648       
453605107        453634511        453655581        453676884        453692741   
    453706087        453718629        453730277        453741803       
453752982        453763013        453772246        453781239        453791246   
    453801912        453812315        443052113        443146881       
453534174        453605628        453634594        453655904        453677015   
    453692758        453706277        453718702        453730384       
453741860        453753170        453763104        453772253        453781247   
    453791329        453802027        453813008        443052121       
443148523        453537391        453607046        453634602        453656084   
    453677098        453693145        453706434        453718728       
453730434        453742009        453753808        453763294        453772279   
    453781353        453791493        453802142        453813172       
443053749        443148820        453541377        453607780        453635351   
    453656464        453677130        453693236        453706558       
453718819        453730566        453742017        453753899        453763468   
    453772337        453781502        453791568        453802191       
453813206        443055264        443150693        453547374        453608325   
    453635377        453657371        453677346        453693434       
453706590        453718827        453730574        453742082        453753964   
    453763534        453772451        453781684        453791642       
453802597        453813271        443056940        443150966        453549206   
    453609984        453635658        453657553        453677403       
453693582        453706657        453718843        453730616        453742090   
    453754038        453763609        453772493        453781783       
453791840        453802605        453813313        443057930        447984105   
    453552390        453610008        453635955        453657843       
453677437        453693616        453706756        453718884        453730681   
    453742231        453754111        453763625        453772923       
453781965        453791923        453802746        453813388        443057997   
    449849710        453556714        453610099        453636292       
453658098        453677445        453693723        453706905        453718892   
    453730764        453742256        453754152        453763666       
453772931        453782112        453791956        453802795        453813503   
    443061585        451440754        453557308        453610453       
453636565        453658247        453677452        453694275        453706962   
    453718918        453730954        453742579        453754343       
453763724        453773020        453782146        453791998        453803033   
    453813586        443061650        451526347        453559569       
453610669        453636631        453658262        453677742        453694309   
    453706988        453718991        453731036        453742603       
453754558        453763757        453773103        453782369        453792046   
    453803108        453813669        443061668        451568356       
453564288        453610933        453637068        453658353        453677858   
    453694317        453707333        453719288        453731044       
453742686        453754780        453763799        453773160        453782575   
    453792210        453803223        453813719        443062294       
452430804        453573446        453611030        453637118        453659385   
    453677999        453694531        453707416        453719338       
453731275        453742793        453754814        453763971        453773228   
    453782591        453792343        453803397        453813933       
443063458        452605256        453573974        453611253        453637449   
    453659559        453678054        453694556        453707457       
453719437        453731309        453742876        453754921        453764235   
    453773244        453782708        453792459        453803413       
453814022        443063813        452641756        453574568        453611691   
    453638116        453659799        453678195        453694622       
453707515        453719452        453731390        453743122        453754954   
    453764250        453773277        453782773        453792525       
453803553        453814154        443063888        452699820        453574618   
    453611741        453639023        453659914        453678252       
453694994        453707622        453719593        453731408        453743155   
    453754988        453764458        453773426        453782799       
453792558        453803587        453814162        443064175        452708084   
    453574816        453611873        453638967        453660136       
453678344        453695140        453707820        453719726        453731465   
    453743296        453755043        453764474        453773434       
453782914        453792608        453803645        453814410        443065073   
    452710288        453574824        453612137        453639239       
453660193        453678369        453695488        453708141        453719932   
    453731580        453743353        453755225        453764698       
453773517        453782997        453792780        453803652        453814477   
    443068390        452751068        453575466        453612269       
453639346        453660664        453678377        453695652        453708307   
    453720039        453731713        453743379        453755308       
453764813        453773624        453783045        453792863        453803751   
    453814485     



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442674073        443123336        453370595        453394801       
453418824        453442758        453466666        453491086        453514465   
    453538548        453562076        453586166        453610297       
453634834        453659633        453684805        453710824        453737611   
    453764532        453792004      442674164        443123369        453370611
       453394819        453418832        453442766        453466674       
453491094        453514473        453538555        453562084        453586174   
    453610305        453634842        453659641        453684813       
453710832        453737629        453764540        453792012      442690152     
  443123419        453370629        453394827        453418840        453442774
       453466682        453491102        453514481        453538563       
453562092        453586182        453610313        453634859        453659658   
    453684821        453710840        453737637        453764557       
453792020      442691929        443123435        453370637        453394835     
  453418857        453442782        453466690        453491110        453514499
       453538571        453562100        453586190        453610321       
453634867        453659666        453684839        453710873        453737645   
    453764565        453792038      442692216        443123443        453370645
       453394843        453418865        453442790        453466708       
453491128        453514507        453538589        453562118        453586208   
    453610339        453634875        453659674        453684847       
453710881        453737652        453764573        453792053      442692844     
  443123534        453370652        453394850        453418873        453442808
       453466716        453491136        453514515        453538597       
453562126        453586216        453610347        453634883        453659690   
    453684854        453710899        453737660        453764599       
453792061      442694147        443123658        453370660        453394868     
  453418881        453442816        453466724        453491144        453514523
       453538605        453562134        453586224        453610354       
453634891        453659708        453684862        453710907        453737678   
    453764607        453792079      442696019        443123757        453370678
       453394876        453418899        453442824        453466732       
453491151        453514531        453538613        453562142        453586232   
    453610362        453634917        453659716        453684870       
453710915        453737686        453764615        453792087      442697710     
  443123773        453370686        453394892        453418907        453442832
       453466740        453491169        453514549        453538621       
453562159        453586240        453610370        453634925        453659724   
    453684888        453710923        453737694        453764623       
453792095      442698395        443123807        453370694        453394900     
  453418915        453442840        453466757        453491177        453514556
       453538639        453562167        453586257        453610388       
453634933        453659732        453684896        453710931        453737702   
    453764631        453792103      442698726        443123880        453370702
       453394918        453418923        453442857        453466765       
453491185        453514564        453538647        453562175        453586265   
    453610396        453634941        453659757        453684904       
453710949        453737710        453764649        453792111      442699153     
  443123898        453370710        453394926        453418931        453442865
       453466773        453491193        453514572        453538654       
453562183        453586273        453610404        453634958        453659765   
    453684912        453710964        453737736        453764664       
453792129      442702874        443123922        453370728        453394934     
  453418949        453442873        453466781        453491201        453514580
       453538662        453562191        453586281        453610412       
453634966        453659773        453684920        453710972        453737744   
    453764672        453792137      442705075        443124052        453370736
       453394942        453418956        453442899        453466799       
453491219        453514598        453538670        453562209        453586299   
    453610420        453634974        453659781        453684938       
453710980        453737751        453764706        453792145      442708715     
  443124110        453370744        453394959        453418964        453442907
       453466807        453491227        453514606        453538688       
453562217        453586307        453610438        453634982        453659807   
    453684946        453710998        453737769        453764714       
453792152      442708939        443124151        453370751        453394967     
  453418972        453442915        453466815        453491235        453514614
       453538696        453562225        453586315        453610446       
453634990        453659815        453684953        453711004        453737777   
    453764730        453792160      442709713        443124169        453370769
       453394975        453418980        453442923        453466823       
453491243        453514622        453538704        453562233        453586323   
    453610461        453635005        453659823        453684961       
453711012        453737793        453764748        453792178      442710430     
  443124300        453370777        453394983        453418998        453442931
       453466831        453491250        453514630        453538712       
453562241        453586331        453610479        453635013        453659831   
    453684979        453711020        453737801        453764755       
453792186      442711271        443124375        453370785        453394991     
  453419004        453442949        453466849        453491268        453514648
       453538720        453562258        453586349        453610487       
453635021        453659849        453684987        453711038        453737819   
    453764763        453792194      442711859        443124417        453370793
       453395006        453419012        453442956        453466856       
453491276        453514655        453538738        453562274        453586356   
    453610495        453635039        453659856        453684995       
453711046        453737827        453764771        453792202      442714317     
  443124441        453370801        453395014        453419020        453442964
       453466864        453491284        453514663        453538746       
453562282        453586364        453610503        453635047        453659864   
    453685000        453711053        453737835        453764789       
453792228      442714424        443124458        453370819        453395022     
  453419038        453442972        453466872        453491292        453514671
       453538753        453562290        453586372        453610511       
453635054        453659872        453685018        453711061        453737843   
    453764797        453792236      442716148        443124516        453370827
       453395030        453419046        453442998        453466880       
453491318        453514689        453538761        453562316        453586380   
    453610529        453635062        453659880        453685034       
453711079        453737850        453764805        453792244      442717641     
  443124524        453370835        453395048        453419061        453443004
       453466898        453491334        453514697        453538779       
453562324        453586398        453610537        453635070        453659898   
    453685042        453711087        453737868        453764839       
453792251      442718706        443124532        453370843        453395055     
  453419079        453443012        453466906        453491342        453514705
       453538787        453562332        453586406        453610545       
453635088        453659906        453685059        453711095        453737876   
    453764847        453792269      442677498        443124581        453370850
       453395063        453419087        453443020        453466914       
453491359        453514713        453538795        453562340        453586414   
    453610552        453635096        453659922        453685067       
453711103        453737884        453764862        453792285      442678967     
  443124623        453370868        453395071        453419095        453443038
       453466922        453491367        453514721        453538803       
453562357        453586422        453610560        453635104        453659930   
    453685075        453711111        453737892        453764870       
453792293      442679122        443124656        453370876        453395089     
  453419103        453443046        453466930        453491375        453514739
       453538811        453562365        453586430        453610578       
453635112        453659948        453685091        453711137        453737900   
    453764888        453792301      442679528        443124680        453370884
       453395097        453419111        453443053        453466948       
453491383        453514747        453538829        453562373        453586448   
    453610586        453635120        453659955        453685109       
453711145        453737918        453764896        453792319      442680195     
  443124763        453370892        453395105        453419129        453443061
       453466955        453491391        453514754        453538837       
453562381        453586455        453610594        453635138        453659963   
    453685117        453711152        453737926        453764904       
453792327      442680716        443124789        453370900        453395113     
  453419137        453443079        453466971        453491417        453514762
       453538845        453562399        453586463        453610602       
453635146        453659971        453685125        453711160        453737934   
    453764912        453792335      442681151        443124805        453370918
       453395121        453419145        453443095        453466989       
453491425        453514770        453538852        453562407        453586471   
    453610610        453635153        453659989        453685133       
453711178        453737942        453764920        453792350      442681573     
  443124854        453370926        453395139        453419152        453443103
       453466997        453491433        453514788        453538860       
453562415        453586489        453610628        453635161        453659997   
    453685141        453711186        453737959        453764938       
453792368      442682639        443124862        453370942        453395147     
  453419160        453443111        453467003        453491441        453514796
       453538878        453562423        453586497        453610636       
453635179        453660003        453685158        453711194        453737967   
    453764946        453792376      442684759        443124920        453370959
       453395154        453419178        453443129        453467011       
453491458        453514804        453538886        453562431        453586505   
    453610644        453635187        453660011        453685166       
453711202        453737975        453764953        453792384      442686820     
  443124946        453370967        453395162        453419186        453443145
       453467029        453491466        453514812        453538894       
453562449        453586513        453610651        453635195        453660029   
    453685174        453711210        453737983        453764961       
453792392      442688206        443125026        453370983        453395170     
  453419194        453443152        453467037        453491474        453514820
       453538902        453562456        453586521        453610677       
453635203        453660037        453685182        453711228        453737991   
    453764995        453792400      442688321        443125059        453370991
       453395196        453419202        453443160        453467045       
453491482        453515199        453538910        453562464        453586539   
    453610685        453635211        453660045        453685190       
453711236        453738015        453765000        453792418      442688859     
  443125117        453371007        453395204        453419210        453443178
       453467052        453491490        453515207        453538928       
453562472        453586547        453610693        453635229        453660052   
    453685208        453711251        453738023        453765018       
453792426      442688875        443125158        453371015        453395212     
  453419228        453443186        453467060        453491508        453515215
       453538936        453562480        453586554        453610701       
453635237        453660060        453685216        453711277        453738031   
    453765034        453792434      437194376        443125257        453371023
       453395220        453419236        453443194        453467078       
453491516        453515223        453538944        453562498        453586562   
    453610719        453635245        453660078        453685224       
453711285        453738049        453765042        453792442      440946648     
  443125273        453371031        453395238        453419244        453443202
       453467086        453491524        453515231        453538951       
453562506        453586570        453610727        453635252        453660086   
    453685232        453711293        453738056        453765059       
453792467      441000965        443125299        453371049        453395246     
  453419251        453443210        453467458        453491532        453515249
       453538969        453562514        453586588        453610735       
453635260        453660094        453685240        453711301        453738064   
    453765067        453792475      441111564        443125307        453371056
       453395253        453419269        453443228        453467466       
453491540        453515256        453538977        453562522        453586596   
    453610743        453635278        453660102        453685257       
453711319        453738072        453765075        453792491      441165610     
  443125349        453371064        453395261        453419277        453443236
       453467474        453491557        453515264        453538985       
453562530        453586604        453610750        453635286        453660110   
    453685265        453711327        453738080        453765083       
453792509      441178076        443125380        453371072        453395279     
  453419285        453443244        453467482        453491565        453515272
       453538993        453562548        453586612        453610776       
453635294        453660128        453685273        453711335        453738098   
    453765091        453792517      441203494        443125406        453371080
       453395287        453419293        453443269        453467490       
453491573        453515280        453539009        453562555        453586620   
    453610784        453635302        453660144        453685281       
453711350        453738106        453765109        453792533      441237369     
  443125422        453371098        453395295        453419301        453443277
       453467508        453491581        453515306        453539017       
453562563        453586638        453610792        453635310        453660151   
    453685299        453711368        453738114        453765117       
453792541      441296324        443125539        453371106        453395303     
  453419319        453443285        453467516        453491599        453515322
       453539025        453562571        453586646        453610800       
453635328        453660169        453685307        453711376        453738130   
    453765141        453792574      441346350        443125547        453371114
       453395311        453419327        453443293        453467524       
453491607        453515330        453539033        453562589        453586653   
    453610818        453635336        453660177        453685315       
453711384        453738148        453765158        453792582      441357522     
  443125612        453371122        453395329        453419335        453443301
       453467532        453491615        453515348        453539041       
453562597        453586661        453610826        453635344        453660185   
    453685323        453711392        453738155        453765166       
453792590      441359387        443125679        453371130        453395345     
  453419350        453443319        453467540        453491623        453515355
       453539058        453562605        453586687        453610834       
453635369        453660201        453685331        453711418        453738163   
    453765174        453792616      441416351        443125703        453371155
       453395352        453419368        453443327        453467557       
453491631        453515363        453539066        453562613        453586695   
    453610842        453635385        453660219        453685349       
453711426        453738171        453765208        453792624      441455748     
  443125745        453371163        453395360        453419376        453443335
       453467565        453491649        453515371        453539074       
453562621        453586703        453610859        453635393        453660227   
    453685364        453711434        453738189        453765216       
453792632      441460052        443125760        453371171        453395378     
  453419384        453443343        453467573        453491656        453515389
       453539082        453562639        453586729        453610867       
453635419        453660235        453685372        453711442        453738197   
    453765224        453792640      441505799        443125828        453371189
       453395386        453419392        453443350        453467581       
453491664        453515397        453539090        453562647        453586737   
    453610875        453635427        453660243        453685380       
453711459        453738213        453765232        453792657      441565181     
  443125885        453371197        453395394        453419400        453443368
       453467599        453491672        453515405        453539108       
453562654        453586745        453610883        453635435        453660250   
    453685406        453711467        453738221        453765240       
453792665      441587763        443126115        453371205        453395402     
  453419418        453443376        453467607        453491680        453515413
       453539116        453562662        453586752        453610891       
453635443        453660268        453685414        453711475        453738239   
    453765257        453792681      441595550        443126131        453371213
       453395410        453419426        453443384        453467623       
453491698        453515421        453539124        453562670        453586760   
    453610909        453635450        453660276        453685422       
453711483        453738247        453765281        453792699      441647773     
  443126180        453371221        453395428        453419434        453443392
       453467631        453491706        453515439        453539132       
453562688        453586778        453610917        453635468        453660284   
    453685430        453711491        453738254        453765299       
453792707      441669686        443126297        453371239        453395436     
  453419442        453443400        453467649        453491714        453515454
       453539140        453562696        453586786        453610925       
453635476        453660292        453685448        453711517        453738270   
    453765315        453792715      441673332        443126313        453371247
       453395444        453419459        453443418        453467656       
453491722        453515462        453539157        453562704        453586794   
    453610941        453635484        453660300        453685455       
453711525        453738288        453765323        453792723      441684040     
  443126438        453371262        453395451        453419467        453443426
       453467664        453491730        453515470        453539165       
453562712        453586802        453610958        453635492        453660318   
    453685471        453711533        453738296        453765331       
453792731      441690856        443126636        453371270        453395469     
  453419475        453443434        453467672        453491748        453515488
       453539173        453562738        453586810        453610966       
453635500        453660326        453685489        453711558        453738304   
    453765349        453792749      441691516        443126644        453371288
       453395477        453419483        453443442        453467680       
453491755        453515496        453539181        453562746        453586828   
    453610974        453635518        453660334        453685497       
453711566        453738312        453765356        453792756      441711488     
  443126669        453371296        453395485        453419491        453443459
       453467706        453491763        453515504        453539199       
453562753        453586836        453610982        453635526        453660342   
    453685505        453711574        453738320        453765364       
453792764      441719937        443126719        453371304        453395493     
  453419509        453443467        453467714        453491771        453515512
       453539207        453562761        453586844        453610990       
453635534        453660359        453685513        453711590        453738338   
    453765372        453792772      441731205        443126834        453371312
       453395501        453419517        453443475        453467722       
453491789        453515520        453539215        453562779        453586851   
    453611006        453635542        453660367        453685521       
453711616        453738346        453765380        453792798      441773561     
  443126867        453371320        453395519        453419525        453443483
       453467730        453491797        453515538        453539223       
453562787        453586869        453611014        453635559        453660375   
    453685539        453711640        453738353        453765398       
453792806      441778131        443126925        453371338        453395527     
  453419533        453443509        453467748        453491805        453515546
       453539231        453562795        453586877        453611022       
453635567        453660383        453685547        453711657        453738361   
    453765406        453792814      441830452        443127089        453371361
       453395535        453419541        453443525        453467763       
453491821        453515553        453539249        453562803        453586885   
    453611048        453635575        453660391        453685554       
453711665        453738379        453765414        453792822      441837713     
  443127147        453371379        453395543        453419558        453443541
       453467771        453491839        453515561        453539256       
453562811        453586893        453611055        453635583        453660409   
    453685562        453711673        453738387        453765422       
453792830      441841509        443127154        453371387        453395550     
  453419566        453443558        453467789        453491847        453515579
       453539264        453562829        453586901        453611063       
453635591        453660417        453685570        453711681        453738395   
    453765430        453792848      441854072        443127188        453371395
       453395568        453419574        453443566        453467797       
453491854        453515587        453539272        453562837        453586919   
    453611071        453635609        453660425        453685596       
453711699        453738403        453765448        453792855      441878055     
  443127378        453371403        453395576        453419582        453443574
       453467805        453491862        453515595        453539280       
453562845        453586927        453611089        453635617        453660433   
    453685612        453711707        453738411        453765455       
453792871      441947116        443127493        453371411        453395584     
  453419590        453443582        453467813        453491870        453515603
       453539298        453562852        453586935        453611097       
453635633        453660441        453685620        453711715        453738429   
    453765463        453792889      441983848        443127576        453371429
       453395592        453419608        453443590        453467821       
453491888        453515611        453539306        453562860        453586943   
    453611105        453635641        453660458        453685638       
453711749        453738437        453765489        453792897      442006763     
  443127626        453371437        453395600        453419616        453443608
       453467839        453491896        453515629        453539314       
453562878        453586950        453611113        453635666        453660466   
    453685646        453711756        453738445        453765505       
453792905      442015574        443127634        453371445        453395618     
  453419624        453443616        453467847        453491904        453515637
       453539322        453562886        453586968        453611121       
453635674        453660474        453685653        453711764        453738452   
    453765513        453792913      442019881        443127717        453371452
       453395626        453419632        453443624        453467854       
453491912        453515645        453539330        453562894        453586976   
    453611139        453635682        453660482        453685661       
453711780        453738460        453765521        453792921      442043030     
  443127725        453371460        453395634        453419640        453443632
       453467862        453491920        453515652        453539348       
453562902        453586984        453611147        453635708        453660490   
    453685679        453711798        453738478        453765539       
453792939      442043972        443127881        453371478        453395642     
  453419657        453443640        453467870        453491938        453515660
       453539363        453562910        453586992        453611154       
453635716        453660508        453685687        453711814        453738486   
    453765547        453792962      442064671        443127899        453371486
       453395659        453419665        453443657        453467888       
453491946        453515678        453539371        453562928        453587008   
    453611162        453635724        453660516        453685695       
453711848        453738502        453765562        453792988   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442076048        443127915        453371494        453395667       
453419673        453443665        453467896        453491953        453515686   
    453539389        453562936        453587024        453611170       
453635732        453660524        453685729        453711855        453738510   
    453765570        453793002      442107710        443127931        453371502
       453395675        453419681        453443673        453467904       
453491961        453515694        453539397        453562944        453587032   
    453611188        453635740        453660532        453685737       
453711863        453738536        453765588        453793010      442109278     
  443128020        453371510        453395683        453419699        453443681
       453467912        453491979        453515702        453539405       
453562951        453587057        453611196        453635757        453660540   
    453685745        453711871        453738544        453765612       
453793028      442125233        443128152        453371528        453395691     
  453419707        453443699        453467920        453491987        453515710
       453539413        453562969        453587065        453611204       
453635765        453660557        453685752        453711889        453738551   
    453765638        453793036      442143830        443128160        453371536
       453395709        453419715        453443707        453467938       
453491995        453515728        453539421        453562977        453587073   
    453611212        453635773        453660565        453685760       
453711897        453738569        453765646        453793044      442164802     
  443128186        453371544        453395717        453419723        453443715
       453467946        453492001        453515736        453539447       
453562985        453587081        453611220        453635781        453660573   
    453685778        453711905        453738577        453765653       
453793051      442169876        443128194        453371551        453395725     
  453419731        453443731        453467953        453492019        453515744
       453539454        453562993        453587099        453611238       
453635799        453660581        453685786        453711921        453738585   
    453765679        453793069      442174777        443128236        453371569
       453395733        453419749        453443749        453467961       
453492027        453515751        453539462        453563009        453587107   
    453611246        453635807        453660599        453685794       
453711939        453738593        453765687        453793077      442186862     
  443128251        453371585        453395741        453419756        453443756
       453467979        453492043        453515769        453539470       
453563017        453587123        453611261        453635815        453660607   
    453685802        453711947        453738601        453765695       
453793085      442187423        443128293        453371593        453395758     
  453419764        453443764        453467987        453492050        453515777
       453539488        453563025        453587131        453611279       
453635823        453660615        453685810        453711954        453738619   
    453765703        453793093      442187555        443128319        453371601
       453395766        453419772        453443772        453467995       
453492068        453515785        453539496        453563033        453587149   
    453611287        453635831        453660623        453685828       
453711962        453738635        453765711        453793101      442203683     
  443128392        453371627        453395774        453419780        453443780
       453468001        453492076        453515801        453539504       
453563041        453587156        453611295        453635849        453660631   
    453685836        453711970        453738643        453765729       
453793119      442208898        443128418        453371635        453395782     
  453419798        453443798        453468019        453492084        453515819
       453539512        453563058        453587164        453611303       
453635856        453660649        453685851        453711988        453738650   
    453765737        453793127      442219929        443128517        453371643
       453395808        453419806        453443806        453468027       
453492092        453515827        453539520        453563066        453587172   
    453611311        453635864        453660656        453685869       
453711996        453738668        453765745        453793135      442228680     
  443128525        453371650        453395816        453419814        453443814
       453468035        453492100        453515835        453539538       
453563074        453587180        453611329        453635872        453660672   
    453685877        453712002        453738676        453765752       
453793143      442237418        443128533        453371668        453395824     
  453419822        453443830        453468043        453492118        453515843
       453539546        453563082        453587198        453611337       
453635880        453660680        453685885        453712010        453738684   
    453765760        453793150      442242426        443128541        453371676
       453395832        453419830        453443848        453468050       
453492126        453515850        453539553        453563090        453587206   
    453611345        453635898        453660698        453685893       
453712028        453738692        453765778        453793168      442244224     
  443128582        453371684        453395840        453419848        453443855
       453468068        453492134        453515868        453539561       
453563108        453587214        453611352        453635906        453660706   
    453685901        453712044        453738700        453765786       
453793176      442252078        443128764        453371692        453395857     
  453419855        453443863        453468076        453492142        453515876
       453539579        453563116        453587222        453611360       
453635914        453660714        453685919        453712051        453738718   
    453765794        453793184      442261608        443128848        453371700
       453395865        453419863        453443871        453468084       
453492167        453515884        453539587        453563124        453587248   
    453611378        453635922        453660722        453685943       
453712069        453738726        453765802        453793192      442271581     
  443128889        453371726        453395873        453419871        453443889
       453468092        453492175        453515892        453539595       
453563132        453587255        453611386        453635930        453660730   
    453685968        453712077        453738734        453765810       
453793200      442277117        443128897        453371734        453395881     
  453419889        453443897        453468100        453492183        453515900
       453539603        453563140        453587263        453611394       
453635948        453660748        453685976        453712093        453738742   
    453765828        453793218      442280020        443128939        453371742
       453395899        453419897        453443905        453468118       
453492191        453515918        453539611        453563157        453587271   
    453611402        453635963        453660755        453685984       
453712101        453738767        453765836        453793226      442289971     
  443129036        453371759        453395907        453419905        453443913
       453468134        453492209        453515926        453539629       
453563165        453587289        453611410        453635971        453660763   
    453685992        453712119        453738775        453765844       
453793234      442290433        443129051        453371767        453395915     
  453419913        453443921        453468159        453492217        453515934
       453539637        453563173        453587297        453611428       
453635989        453660771        453686008        453712127        453738783   
    453765851        453793242      442294013        443129069        453371775
       453395923        453419921        453443939        453468167       
453492225        453515942        453539645        453563181        453587305   
    453611436        453635997        453660789        453686016       
453712135        453738791        453765869        453793259      442299145     
  443129119        453371783        453395931        453419947        453443954
       453468175        453492233        453515959        453539652       
453563199        453587313        453611444        453636003        453660797   
    453686024        453712143        453738809        453765877       
453793275      442299160        443129127        453371791        453395949     
  453419954        453443962        453468183        453492241        453515967
       453539660        453563207        453587321        453611451       
453636011        453660805        453686032        453712150        453738817   
    453765885        453793283      442309837        443129143        453371809
       453395956        453419962        453443970        453468191       
453492258        453515975        453539678        453563215        453587339   
    453611469        453636029        453660813        453686057       
453712176        453738833        453765893        453793291      442312138     
  443129226        453371817        453395964        453419988        453443988
       453468209        453492266        453515983        453539686       
453563223        453587347        453611477        453636037        453660839   
    453686065        453712192        453738841        453765901       
453793309      442312732        443129275        453371825        453395972     
  453419996        453443996        453468217        453492274        453515991
       453539694        453563231        453587354        453611485       
453636045        453660847        453686073        453712218        453738858   
    453765919        453793325      442312815        443129341        453371833
       453395980        453420002        453444002        453468225       
453492282        453516007        453539702        453563249        453587362   
    453611493        453636052        453660854        453686099       
453712226        453738866        453765927        453793333      442316329     
  443129374        453371841        453395998        453420010        453444010
       453468233        453492290        453516015        453539710       
453563256        453587370        453611501        453636060        453660870   
    453686107        453712234        453738874        453765935       
453793341      442316493        443129424        453371858        453396004     
  453420028        453444036        453468241        453492308        453516023
       453539728        453563264        453587388        453611519       
453636078        453660888        453686115        453712242        453738882   
    453765943        453793358      442330114        443129499        453371866
       453396012        453420036        453444051        453468258       
453492316        453516031        453539736        453563272        453587396   
    453611527        453636086        453660896        453686123       
453712259        453738890        453765950        453793374      442352456     
  443129507        453371874        453396020        453420044        453444069
       453468266        453492324        453516049        453539744       
453563280        453587404        453611535        453636094        453660912   
    453686131        453712267        453738908        453765968       
453793382      442358875        443129564        453371882        453396038     
  453420051        453444077        453468274        453492332        453516056
       453539751        453563298        453587412        453611543       
453636102        453660920        453686149        453712275        453738916   
    453765976        453793390      442381075        443129630        453371890
       453396046        453420069        453444085        453468282       
453492340        453516064        453539769        453563306        453587420   
    453611550        453636110        453660938        453686156       
453712283        453738924        453765984        453793424      442382370     
  443129663        453371908        453396053        453420077        453444093
       453468290        453492357        453516072        453539785       
453563314        453587438        453611568        453636128        453660946   
    453686172        453712291        453738932        453766016       
453793432      442385373        443129754        453371916        453396061     
  453420085        453444101        453468308        453492365        453516080
       453539793        453563322        453587446        453611576       
453636136        453660953        453686180        453712309        453738940   
    453766024        453793440      442393500        443129762        453371924
       453396079        453420093        453444119        453468316       
453492373        453516098        453539801        453563330        453587461   
    453611584        453636144        453660961        453686198       
453712317        453738957        453766040        453793457      442399291     
  443129788        453371932        453396087        453420101        453444127
       453468324        453492381        453516106        453539819       
453563348        453587479        453611592        453636151        453660979   
    453686206        453712325        453738965        453766057       
453793465      442403317        443129804        453371940        453396095     
  453420119        453444135        453468332        453492399        453516114
       453539827        453563355        453587487        453611600       
453636169        453660987        453686214        453712333        453738973   
    453766065        453793473      442430468        443129846        453371957
       453396103        453420127        453444150        453468340       
453492407        453516122        453539835        453563371        453587495   
    453611618        453636177        453661001        453686222       
453712341        453738981        453766081        453793481      442472841     
  443129879        453371965        453396111        453420135        453444168
       453468357        453492415        453516130        453539843       
453563389        453587511        453611634        453636185        453661019   
    453686230        453712358        453738999        453766099       
453793499      442499943        443129960        453371973        453396129     
  453420143        453444176        453468365        453492423        453516148
       453539918        453563397        453587529        453611642       
453636193        453661027        453686248        453712366        453739005   
    453766115        453793507      442524211        443130018        453371981
       453396137        453420150        453444184        453468373       
453492431        453516163        453539926        453563405        453587537   
    453611659        453636201        453661035        453686263       
453712374        453739013        453766131        453793515      442548665     
  443130158        453371999        453396145        453420168        453444192
       453468381        453492449        453516171        453539934       
453563413        453587545        453611667        453636219        453661043   
    453686271        453712382        453739021        453766149       
453793523      442551164        443130216        453372005        453396152     
  453420176        453444200        453468399        453492456        453516189
       453539942        453563421        453587552        453611675       
453636227        453661068        453686289        453712390        453739039   
    453766156        453793531      442556569        443130257        453372013
       453396160        453420184        453444218        453468407       
453492464        453516197        453539959        453563439        453587560   
    453611709        453636243        453661076        453686297       
453712408        453739047        453766172        453793549      442556999     
  443130364        453372021        453396178        453420192        453444226
       453468415        453492472        453516205        453539967       
453563447        453587578        453611717        453636250        453661084   
    453686305        453712416        453739062        453766180       
453793556      442594115        443130398        453372039        453396186     
  453420200        453444234        453468423        453492480        453516213
       453539975        453563454        453587586        453611725       
453636268        453661092        453686321        453712424        453739070   
    453766198        453793564      442599098        443130471        453372047
       453396194        453420218        453444242        453468431       
453492498        453516221        453539983        453563462        453587594   
    453611733        453636276        453661100        453686339       
453712432        453739088        453766206        453793572      442609392     
  443130489        453372054        453396202        453420226        453444259
       453468449        453492506        453516239        453539991       
453563470        453587602        453611758        453636284        453661118   
    453686347        453712440        453739104        453766214       
453793580      442618278        443130554        453372062        453396210     
  453420234        453444267        453468456        453492514        453516247
       453540007        453563488        453587610        453611766       
453636300        453661134        453686354        453712457        453739112   
    453766222        453793598      442619250        443130562        453372070
       453396236        453420259        453444275        453468464       
453492522        453516254        453540015        453563496        453587628   
    453611774        453636318        453661159        453686362       
453712465        453739120        453766230        453793606      442629903     
  443130703        453372088        453396244        453420267        453444283
       453468472        453492530        453516262        453540023       
453563504        453587636        453611782        453636326        453661167   
    453686370        453712473        453739138        453766248       
453793614      442630968        443130711        453372096        453396251     
  453420275        453444291        453468480        453492548        453516270
       453540049        453563512        453587644        453611808       
453636334        453661175        453686388        453712481        453739146   
    453766255        453793622      442632527        443130729        453372104
       453396269        453420283        453444309        453468498       
453492555        453516288        453540056        453563520        453587651   
    453611816        453636342        453661183        453686396       
453712499        453739153        453766263        453793630      442634317     
  443130745        453372112        453396277        453420291        453444317
       453468506        453492563        453516296        453540072       
453563538        453587669        453611824        453636359        453661191   
    453686404        453712507        453739161        453766271       
453793655      442637948        443130794        453372120        453396285     
  453420309        453444325        453468514        453492571        453516304
       453540080        453563546        453587677        453611832       
453636367        453661209        453686412        453712515        453739179   
    453766289        453793663      442639019        443130968        453372138
       453396293        453420317        453444333        453468522       
453492589        453516312        453540098        453563553        453587685   
    453611840        453636375        453661217        453686438       
453712531        453739187        453766297        453793671      442645123     
  443130976        453372146        453396301        453420325        453444341
       453468530        453492597        453516320        453540106       
453563561        453587693        453611857        453636383        453661233   
    453686446        453712556        453739195        453766305       
453793689      442646873        443131040        453372153        453396319     
  453420333        453444358        453468548        453492605        453516338
       453540114        453563579        453587701        453611865       
453636391        453661241        453686453        453712564        453739203   
    453766313        453793705      442655841        443131065        453372161
       453396327        453420341        453444366        453468555       
453492613        453516346        453540122        453563587        453587727   
    453611881        453636409        453661258        453686461       
453712572        453739211        453766321        453793721      442656260     
  443131099        453372179        453396335        453420358        453444374
       453468563        453492639        453516361        453540130       
453563595        453587735        453611899        453636417        453661266   
    453686479        453712580        453739229        453766347       
453793739      442659025        443131115        453372195        453396343     
  453420366        453444382        453468571        453492647        453516379
       453540148        453563603        453587743        453611907       
453636425        453661274        453686487        453712598        453739237   
    453766354        453793747      442663753        443131149        453372203
       453396350        453420374        453444390        453468589       
453492654        453516387        453540155        453563611        453587750   
    453611915        453636433        453661282        453686495       
453712606        453739245        453766362        453793754      442664777     
  443131172        453372211        453396368        453420382        453444408
       453468597        453492662        453516395        453540163       
453563629        453587768        453611923        453636441        453661290   
    453686511        453712614        453739252        453766370       
453793762      442664991        443131198        453372229        453396376     
  453420390        453444424        453468605        453492670        453516403
       453540171        453563637        453587776        453611931       
453636458        453661308        453686529        453712622        453739260   
    453766388        453793770      442666079        443131271        453372237
       453396384        453420408        453444432        453468613       
453492688        453516411        453540189        453563645        453587784   
    453611949        453636466        453661316        453686537       
453712630        453739278        453766396        453793788      442666236     
  443131289        453372245        453396392        453420416        453444440
       453468621        453492696        453516429        453540197       
453563652        453587792        453611956        453636474        453661324   
    453686545        453712648        453739286        453766404       
453793796      442668893        443131313        453372252        453396400     
  453420424        453444457        453468639        453492704        453516437
       453540205        453563660        453587800        453611972       
453636482        453661357        453686552        453712655        453739302   
    453766420        453793804      442668992        443131347        453372260
       453396418        453420432        453444465        453468647       
453492712        453516445        453540213        453563678        453587818   
    453611980        453636490        453661365        453686560       
453712663        453739310        453766438        453793812      442669305     
  443131396        453372278        453396426        453420440        453444473
       453468654        453492738        453516452        453539850       
453563686        453587826        453611998        453636508        453661373   
    453686578        453712671        453739328        453766446       
453793820      442670147        443131461        453372286        453396434     
  453420457        453444481        453468662        453492746        453516460
       453539868        453563694        453587834        453612004       
453636516        453661381        453686594        453712689        453739336   
    453766461        453793838      442671251        443131487        453372294
       453396442        453420473        453444499        453468670       
453492753        453516478        453539884        453563702        453587842   
    453612012        453636524        453661399        453686602       
453712697        453739344        453766479        453793846      442672366     
  443131495        453372302        453396459        453420481        453444507
       453468688        453492761        453516486        453539892       
453563710        453587859        453612020        453636532        453661407   
    453686610        453712705        453739351        453766487       
453793853      442672846        443131537        453372310        453396467     
  453420499        453444515        453468696        453492779        453516494
       453539900        453563736        453587867        453612038       
453636540        453661423        453686628        453712713        453739369   
    453766495        453793861      442673372        443131545        453372328
       453396475        453420507        453444523        453468704       
453492787        453516502        453540221        453563744        453587875   
    453612046        453636557        453661431        453686636       
453712721        453739377        453766503        453793887      442719647     
  443131552        453372336        453396483        453420515        453444531
       453468712        453492795        453516510        453540239       
453563751        453587883        453612053        453636573        453661449   
    453686669        453712739        453739385        453766511       
453793895      442720991        443131586        453372344        453396491     
  453420523        453444549        453468720        453492803        453516528
       453540247        453563769        453587891        453612061       
453636581        453661456        453686677        453712747        453739393   
    453766529        453793903      442721981        443131594        453372351
       453396509        453420549        453444556        453468738       
453492811        453516536        453540254        453563777        453587917   
    453612079        453636599        453661464        453686685       
453712754        453739401        453766537        453793911   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442724969        443131628        453372369        453396525       
453420572        453444564        453468746        453492829        453516544   
    453540262        453563785        453587925        453612087       
453636607        453661472        453686693        453712770        453739419   
    453766545        453793929      442725941        443131685        453372377
       453396533        453420580        453444572        453468753       
453492837        453516551        453540270        453563793        453587941   
    453612095        453636615        453661480        453686701       
453712796        453739427        453766552        453793937      442726485     
  443131735        453372385        453396541        453420598        453444580
       453468761        453492845        453516569        453540288       
453563801        453587958        453612103        453636623        453661498   
    453686735        453712838        453739435        453766560       
453793945      442728200        443131776        453372393        453396558     
  453420606        453444598        453468779        453492852        453516577
       453540296        453563819        453587974        453612111       
453636649        453661506        453686743        453712846        453739443   
    453766578        453793952      442729455        443131842        453372401
       453396566        453420614        453444606        453468787       
453492860        453516585        453540304        453563827        453587982   
    453612129        453636656        453661514        453686750       
453712853        453739450        453766586        453793986      442729539     
  443131909        453372419        453396574        453420622        453444614
       453468795        453492878        453516593        453540312       
453563835        453588006        453612145        453636664        453661522   
    453686768        453712861        453739468        453766594       
453793994      442729893        443131933        453372427        453396582     
  453420630        453444622        453468803        453492886        453516601
       453540320        453563843        453588014        453612152       
453636672        453661530        453686776        453712879        453739476   
    453766610        453794000      442732178        443131941        453372435
       453396590        453420655        453444630        453468811       
453492894        453516619        453540338        453563868        453588022   
    453612160        453636680        453661548        453686784       
453712887        453739492        453766628        453794018      442734190     
  443132006        453372443        453396608        453420663        453444648
       453468829        453492902        453516627        453540346       
453563876        453588030        453612178        453636698        453661563   
    453686792        453712895        453739500        453766636       
453794026      442734984        443132022        453372450        453396616     
  453420671        453444655        453468837        453492910        453516635
       453540353        453563884        453588048        453612186       
453636706        453661571        453686800        453712911        453739518   
    453766644        453794059      442735320        443132071        453372468
       453396624        453420689        453444663        453468845       
453492928        453516643        453540361        453563918        453588055   
    453612194        453636714        453661589        453686818       
453712929        453739526        453766651        453794067      442735411     
  443132089        453372476        453396632        453420697        453444671
       453468852        453492936        453516650        453540379       
453563926        453588063        453612202        453636722        453661597   
    453686826        453712937        453739534        453766669       
453794075      442735528        443132253        453372484        453396640     
  453420705        453444689        453468860        453492944        453516668
       453540387        453563934        453588071        453612210       
453636730        453661605        453686834        453712945        453739542   
    453766685        453794083      442737292        443132287        453372492
       453396657        453420713        453444697        453468878       
453492951        453516676        453540395        453563942        453588089   
    453612228        453636755        453661613        453686842       
453712952        453739559        453766693        453794091      442739397     
  443132303        453372500        453396673        453420721        453444705
       453468886        453492969        453516684        453540403       
453563959        453588097        453612236        453636763        453661639   
    453686859        453712960        453739567        453766701       
453794109      442739959        443132329        453372518        453396681     
  453420739        453444713        453468894        453492977        453516692
       453540411        453563967        453588105        453612244       
453636771        453661647        453686867        453712978        453739575   
    453766719        453794125      442740007        443132345        453372534
       453396699        453420747        453444721        453468902       
453492985        453516700        453540429        453563975        453588113   
    453612251        453636789        453661654        453686875       
453712986        453739591        453766727        453794133      442740932     
  443132352        453372542        453396707        453420754        453444739
       453468910        453492993        453516718        453540437       
453563983        453588121        453612277        453636797        453661662   
    453686883        453712994        453739609        453766735       
453794166      442741039        443132360        453372559        453396715     
  453420762        453444747        453468928        453493009        453516726
       453540445        453563991        453588147        453612285       
453636805        453661670        453686891        453713018        453739617   
    453766743        453794174      442742318        443132469        453372567
       453396723        453420770        453444762        453468936       
453493017        453516742        453540452        453564007        453588154   
    453612293        453636813        453661696        453686909       
453713059        453739625        453766776        453794182      442743266     
  443132477        453372575        453396731        453420796        453444770
       453468944        453493025        453516759        453540460       
453564015        453588162        453612301        453636821        453661704   
    453686917        453713067        453739633        453766800       
453794208      442746095        443132600        453372583        453396749     
  453420804        453444788        453468951        453493033        453516767
       453540478        453564023        453588170        453612319       
453636839        453661720        453686925        453713075        453739641   
    453766818        453794216      442746343        443132618        453372591
       453396756        453420812        453444796        453468969       
453493041        453516775        453540486        453564031        453588196   
    453612327        453636847        453661738        453686933       
453713091        453739658        453766826        453794224      442747093     
  443132907        453372609        453396764        453420820        453444804
       453468977        453493058        453516783        453540494       
453564049        453588204        453612335        453636854        453661746   
    453686941        453713109        453739666        453766842       
453794257      442747168        443132915        453372617        453396772     
  453420838        453444812        453468985        453493066        453516791
       453540502        453564056        453588212        453612350       
453636862        453661753        453686958        453713125        453739690   
    453766867        453794265      442748950        443132931        453372625
       453396780        453420846        453444820        453468993       
453493074        453516809        453540510        453564064        453588220   
    453612368        453636870        453661761        453686966       
453713133        453739708        453766875        453794273      442750501     
  443132949        453372633        453396798        453420853        453444838
       453469009        453493082        453516817        453540528       
453564072        453588238        453612376        453636888        453661787   
    453686974        453713141        453739724        453766891       
453794281      442750691        443132956        453372641        453396806     
  453420879        453444846        453469017        453493090        453516825
       453540536        453564080        453588246        453612384       
453636896        453661795        453686982        453713158        453739732   
    453766909        453794299      442753075        443133004        453372658
       453396814        453420887        453444853        453469025       
453493108        453516833        453540544        453564098        453588253   
    453612392        453636904        453661803        453686990       
453713166        453739740        453766917        453794307      442755799     
  443133053        453372666        453396822        453420895        453444861
       453469033        453493116        453516841        453540551       
453564106        453588261        453612400        453636912        453661811   
    453687006        453713174        453739757        453766925       
453794315      442756433        443133103        453372674        453396830     
  453420903        453444879        453469041        453493124        453516858
       453540569        453564114        453588279        453612418       
453636920        453661829        453687014        453713208        453739765   
    453766933        453794323      442757068        443133111        453372682
       453396848        453420911        453444887        453469058       
453493132        453516866        453540577        453564122        453588295   
    453612426        453636938        453661837        453687022       
453713216        453739773        453766941        453794331      442757274     
  443133152        453372690        453396855        453420929        453444895
       453469066        453493140        453516874        453540593       
453564130        453588303        453612459        453636946        453661845   
    453687030        453713224        453739781        453766958       
453794349      442759916        443133178        453372708        453396863     
  453420937        453444903        453469074        453493157        453516882
       453540601        453564148        453588311        453612467       
453636953        453661852        453687048        453713240        453739799   
    453766966        453794356      442760005        443133236        453372716
       453396871        453420945        453444911        453469082       
453493165        453516890        453540619        453564155        453588329   
    453612475        453636961        453661860        453687055       
453713265        453739807        453766982        453794364      442760286     
  443133251        453372724        453396889        453420952        453444929
       453469090        453493173        453516908        453540627       
453564163        453588337        453612483        453636979        453661878   
    453687063        453713273        453739815        453766990       
453794372      442760757        443133277        453372732        453396897     
  453420960        453444937        453469108        453493181        453516916
       453540635        453564171        453588345        453612491       
453636987        453661886        453687089        453713281        453739823   
    453767006        453794380      442761219        443133327        453372740
       453396905        453420978        453444952        453469116       
453493199        453516924        453540643        453564189        453588352   
    453612509        453636995        453661894        453687097       
453713299        453739831        453767014        453794398      442762829     
  443133368        453372757        453396921        453420986        453444960
       453469124        453493207        453516932        453540650       
453564197        453588360        453612517        453637001        453661902   
    453687113        453713307        453739849        453767022       
453794406      442764007        443133376        453372765        453396939     
  453420994        453444978        453469132        453493215        453516940
       453540668        453564205        453588378        453612525       
453637019        453661910        453687121        453713315        453739856   
    453767030        453794422      442765483        443133384        453372773
       453396947        453421000        453444986        453469140       
453493223        453516957        453540676        453564213        453588386   
    453612533        453637027        453661928        453687139       
453713323        453739864        453767048        453794430      442765756     
  443133392        453372781        453396954        453421018        453444994
       453469157        453493231        453516965        453540684       
453564221        453588394        453612541        453637035        453661936   
    453687147        453713331        453739872        453767055       
453794448      442766218        443133418        453372799        453396962     
  453421026        453445009        453469165        453493249        453516973
       453540692        453564239        453588402        453612558       
453637043        453661951        453687154        453713349        453739880   
    453767063        453794455      442767042        443133434        453372807
       453396970        453421034        453445017        453469173       
453493256        453516981        453540700        453564247        453588428   
    453612574        453637050        453661969        453687162       
453713356        453739898        453767071        453794463      442767711     
  443133442        453372815        453396988        453421059        453445025
       453469181        453493264        453516999        453540718       
453564254        453588436        453612582        453637076        453661977   
    453687170        453713364        453739906        453767089       
453794471      442768743        443133491        453372831        453396996     
  453421067        453445058        453469199        453493272        453517005
       453540726        453564262        453588444        453612590       
453637084        453661985        453687188        453713372        453739922   
    453767097        453794489      442769758        443133517        453372849
       453397002        453421075        453445066        453469207       
453493280        453517013        453540734        453564270        453588451   
    453612608        453637092        453661993        453687196       
453713380        453739930        453767105        453794497      442771051     
  443133541        453372856        453397010        453421083        453445074
       453469215        453493298        453517021        453540742       
453564296        453588469        453612616        453637100        453662009   
    453687204        453713406        453739948        453767121       
453794505      442771101        443133558        453372864        453397028     
  453421109        453445082        453469223        453493306        453517039
       453540759        453564304        453588477        453612624       
453637126        453662017        453687212        453713422        453739955   
    453767139        453794513      442772786        443133590        453372872
       453397036        453421117        453445090        453469231       
453493314        453517047        453540767        453564312        453588485   
    453612640        453637134        453662025        453687220       
453713430        453739963        453767147        453794521      442774220     
  443133616        453372880        453397051        453421125        453445124
       453469249        453493322        453517054        453540775       
453564320        453588493        453612657        453637142        453662033   
    453687238        453713448        453739971        453767154       
453794539      442775094        443133665        453372898        453397069     
  453421133        453445132        453469256        453493330        453517062
       453540783        453564338        453588501        453612665       
453637159        453662041        453687246        453713463        453739997   
    453767162        453794547      442775524        443133772        453372906
       453397077        453421141        453445140        453469264       
453493348        453517070        453540791        453564346        453588519   
    453612673        453637167        453662058        453687253       
453713471        453740003        453767170        453794554      442775557     
  443134002        453372914        453397085        453421158        453445165
       453469272        453493355        453517088        453540809       
453564353        453588527        453612681        453637175        453662066   
    453687261        453713489        453740011        453767188       
453794562      442777405        443134028        453372922        453397093     
  453421166        453445173        453469280        453493363        453517096
       453540817        453564361        453588535        453612699       
453637183        453662074        453687279        453713497        453740029   
    453767196        453794570      442779237        443134127        453372930
       453397101        453421174        453445181        453469298       
453493371        453517104        453540825        453564379        453588543   
    453612707        453637191        453662082        453687287       
453713505        453740037        453767212        453794588      442779344     
  443134176        453372948        453397119        453421182        453445199
       453469306        453493389        453517112        453540833       
453564387        453588550        453612715        453637209        453662090   
    453687295        453713513        453740045        453767220       
453794596      442779419        443134200        453372955        453397127     
  453421190        453445207        453469314        453493397        453517120
       453540841        453564395        453588568        453612723       
453637225        453662108        453687311        453713521        453740052   
    453767238        453794604      442780987        443134218        453372963
       453397135        453421208        453445215        453469322       
453493405        453517138        453540858        453564403        453588576   
    453612731        453637233        453662116        453687329       
453713539        453740060        453767246        453794612      442782603     
  443134234        453372971        453397143        453421224        453445223
       453469330        453493413        453517146        453540866       
453564411        453588584        453612749        453637258        453662124   
    453687345        453713554        453740078        453767253       
453794620      442783973        443134416        453372989        453397150     
  453421240        453445231        453469348        453493421        453517153
       453540874        453564429        453588592        453612756       
453637266        453662132        453687352        453713562        453740086   
    453767261        453794638      442784468        443134424        453372997
       453397168        453421257        453445249        453469355       
453493439        453517161        453540882        453564437        453588600   
    453612764        453637274        453662140        453687360       
453713570        453740094        453767279        453794646      442784617     
  443134499        453373003        453397176        453421265        453445256
       453469363        453493447        453517179        453540890       
453564445        453588618        453612772        453637282        453662157   
    453687378        453713588        453740102        453767287       
453794653      442784765        443134572        453373011        453397184     
  453421273        453445264        453469371        453493454        453517187
       453540908        453564452        453588626        453612780       
453637308        453662165        453687386        453713596        453740110   
    453767295        453794661      442785242        443134580        453373029
       453397192        453421281        453445280        453469397       
453493462        453517195        453540924        453564460        453588634   
    453612798        453637316        453662173        453687394       
453713604        453740128        453767303        453794679      442786497     
  443134622        453373037        453397200        453421299        453445298
       453469413        453493470        453517203        453540932       
453564478        453588642        453612806        453637324        453662181   
    453687402        453713612        453740136        453767311       
453794695      442788220        443134663        453373045        453397218     
  453421307        453445306        453469421        453493488        453517211
       453540940        453564486        453588659        453612814       
453637332        453662199        453687410        453713620        453740151   
    453767329        453794703      442788444        443134671        453373052
       453397226        453421315        453445314        453469439       
453493496        453517229        453540957        453564494        453588667   
    453612822        453637340        453662207        453687436       
453713638        453740185        453767345        453794711      442789897     
  443134713        453373060        453397234        453421323        453445330
       453469447        453493504        453517237        453540965       
453564502        453588675        453612830        453637357        453662215   
    453687444        453713653        453740193        453767352       
453794729      442790325        443134820        453373078        453397242     
  453421331        453445348        453469454        453493512        453517245
       453540973        453564510        453588683        453612848       
453637365        453662223        453687451        453713661        453740201   
    453767360        453794737      442791547        443134861        453373086
       453397259        453421349        453445355        453469462       
453493520        453517252        453540999        453564528        453588691   
    453612855        453637373        453662231        453687469       
453713679        453740219        453767378        453794745      442792347     
  443134895        453373094        453397267        453421356        453445363
       453469470        453493546        453517260        453541005       
453564536        453588709        453612863        453637381        453662249   
    453687477        453713695        453740227        453767386       
453794752      442793642        443134911        453373102        453397275     
  453421364        453445371        453469488        453493553        453517278
       453541013        453564544        453588717        453612871       
453637399        453662256        453687485        453713711        453740235   
    453767394        453794760      442794319        443134937        453373110
       453397283        453421372        453445389        453469496       
453493561        453517286        453541021        453564551        453588725   
    453612889        453637407        453662264        453687501       
453713729        453740243        453767402        453794778      442795241     
  443134952        453373128        453397291        453421380        453445397
       453469504        453493579        453517294        453541039       
453564569        453588733        453612897        453637415        453662272   
    453687519        453713737        453740268        453767410       
453794786      442795464        443135041        453373136        453397309     
  453421398        453445413        453469520        453493587        453517302
       453541047        453564577        453588741        453612913       
453637423        453662280        453687527        453713745        453740276   
    453767436        453794794      442802757        443135090        453373144
       453397317        453421406        453445421        453469538       
453493595        453517310        453541054        453564585        453588758   
    453612921        453637431        453662298        453687535       
453713752        453740284        453767444        453794802      442806055     
  443135207        453373151        453397325        453421414        453445439
       453469546        453493603        453517328        453541062       
453564593        453588766        453612939        453637456        453662306   
    453687543        453713760        453740292        453767451       
453794810      442806071        443135215        453373169        453397341     
  453421422        453445447        453469561        453493629        453517336
       453541070        453564601        453588774        453612947       
453637464        453662314        453687550        453713778        453740318   
    453767469        453794836      442807244        443135249        453373177
       453397358        453421430        453445462        453469579       
453493637        453517344        453541088        453564619        453588782   
    453612954        453637472        453662322        453687568       
453713786        453740326        453767477        453794844      442807939     
  443135355        453373185        453397366        453421448        453445470
       453469587        453493645        453517351        453541096       
453564627        453588790        453612962        453637480        453662330   
    453687576        453713794        453740334        453767493       
453794869      442808069        443135397        453373193        453397374     
  453421455        453445488        453469595        453493652        453517369
       453541104        453564635        453588808        453612988       
453637498        453662348        453687584        453713810        453740342   
    453767519        453794877      442809075        443135470        453373201
       453397382        453421463        453445496        453469603       
453493660        453517377        453541112        453564643        453588824   
    453612996        453637506        453662355        453687592       
453713828        453740359        453767527        453794885   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442811477        443135488        453373219        453397390       
453421471        453445504        453469611        453493678        453517385   
    453541120        453564650        453588832        453613002       
453637514        453662363        453687600        453713836        453740383   
    453767535        453794893      442812152        443135702        453373235
       453397408        453421489        453445512        453469629       
453493686        453517393        453541138        453564668        453588840   
    453613010        453637522        453662371        453687618       
453713844        453740391        453767543        453794901      442812202     
  443135710        453373243        453397424        453421497        453445520
       453469637        453493694        453517401        453541146       
453564676        453588857        453613028        453637530        453662389   
    453687626        453713851        453740409        453767550       
453794919      442813309        443135736        453373250        453397432     
  453421505        453445538        453469645        453493710        453517419
       453541153        453564684        453588865        453613036       
453637548        453662397        453687634        453713877        453740417   
    453767576        453794927      442813721        443135769        453373276
       453397440        453421513        453445546        453469660       
453493728        453517427        453541161        453564692        453588873   
    453613044        453637555        453662413        453687642       
453713885        453740425        453767592        453794950      442814372     
  443135827        453373284        453397457        453421521        453445553
       453469678        453493744        453517435        453541179       
453564700        453588881        453613051        453637563        453662421   
    453687659        453713893        453740433        453767600       
453794968      442815445        443135843        453373292        453397465     
  453421539        453445561        453469686        453493751        453517443
       453541187        453564718        453588899        453613069       
453637571        453662439        453687667        453713901        453740441   
    453767618        453794976      442817110        443135876        453373300
       453397473        453421547        453445579        453469694       
453493777        453517450        453541195        453564726        453588907   
    453613077        453637589        453662447        453687675       
453713919        453740458        453767626        453794984      442819009     
  443135926        453373318        453397481        453421554        453445587
       453469702        453493785        453517468        453541203       
453564734        453588915        453613085        453637597        453662454   
    453687733        453713927        453740466        453767634       
453794992      442819215        443136031        453373326        453397499     
  453421562        453445595        453469710        453493793        453517476
       453541211        453564742        453588923        453613093       
453637605        453662462        453687741        453713935        453740474   
    453767642        453795007      442819843        443136247        453373334
       453397507        453421588        453445603        453469728       
453493801        453517484        453541229        453564759        453588931   
    453613101        453637613        453662470        453687758       
453713943        453740482        453767659        453795023      442820361     
  443136270        453373359        453397515        453421604        453445611
       453469736        453493819        453517492        453541237       
453564767        453588949        453613119        453637621        453662488   
    453687774        453713950        453740490        453767667       
453795031      442821310        443136288        453373367        453397523     
  453421612        453445629        453469744        453493827        453517500
       453541245        453564775        453588956        453613127       
453637639        453662496        453687790        453713968        453740516   
    453767675        453795049      442821567        443136304        453373375
       453397531        453421620        453445637        453469751       
453493835        453517518        453541252        453564783        453588964   
    453613135        453637647        453662504        453687808       
453713984        453740524        453767691        453795056      442821971     
  443136429        453373383        453397549        453421638        453445645
       453469769        453493843        453517526        453541260       
453564791        453588972        453613143        453637654        453662512   
    453687816        453713992        453740540        453767725       
453795064      442823514        443136494        453373391        453397556     
  453421646        453445652        453469777        453493850        453517534
       453541278        453564809        453588980        453613150       
453637670        453662520        453687832        453714008        453740565   
    453767733        453795072      442826756        443136502        453373409
       453397564        453421653        453445660        453469785       
453493868        453517542        453541286        453564817        453588998   
    453613168        453637688        453662538        453687840       
453714016        453740573        453767766        453795080      442830774     
  443136536        453373417        453397572        453421661        453445678
       453469793        453493876        453517559        453541294       
453564825        453589004        453613176        453637696        453662546   
    453687857        453714024        453740581        453767774       
453795106      442831095        443136544        453373425        453397580     
  453421679        453445686        453469801        453493884        453517567
       453541302        453564833        453589012        453613184       
453637704        453662553        453687865        453714032        453740599   
    453767782        453795122      442832945        443136627        453373433
       453397598        453421695        453445694        453469819       
453493892        453517575        453541310        453564841        453589020   
    453613192        453637712        453662561        453687873       
453714040        453740607        453767790        453795130      442833125     
  443136643        453373441        453397606        453421703        453445702
       453469827        453493900        453517583        453541328       
453564858        453589038        453613200        453637720        453662579   
    453687881        453714065        453740615        453767808       
453795155      442834560        443136676        453373458        453397614     
  453421711        453445710        453469835        453493918        453517591
       453541336        453564866        453589046        453613218       
453637738        453662587        453687899        453714073        453740623   
    453767816        453795163      442838785        443136684        453373466
       453397622        453421729        453445728        453469843       
453493926        453517609        453541344        453564874        453589053   
    453613226        453637746        453662595        453687907       
453714081        453740631        453767824        453795171      442838793     
  443136692        453373474        453397630        453421737        453445736
       453469850        453493934        453517617        453541351       
453564882        453589061        453613234        453637753        453662603   
    453687915        453714099        453740656        453767832       
453795189      442839247        443136700        453373482        453397648     
  453421745        453445744        453469868        453493942        453517625
       453541369        453564890        453589095        453613242       
453637761        453662611        453687923        453714107        453740664   
    453767840        453795197      442841466        443136874        453373490
       453397655        453421752        453445751        453469876       
453493959        453517633        453541385        453564908        453589103   
    453613259        453637779        453662629        453687931       
453714115        453740672        453767857        453795205      442841896     
  443136924        453373508        453397671        453421760        453445769
       453469884        453493967        453517641        453541393       
453564916        453589111        453613267        453637787        453662637   
    453687949        453714123        453740680        453767873       
453795213      442842605        443136932        453373516        453397689     
  453421778        453445785        453469892        453493975        453517658
       453541401        453564924        453589129        453613275       
453637795        453662645        453687956        453714131        453740698   
    453767881        453795254      442844353        443136965        453373524
       453397697        453421786        453445793        453469900       
453493983        453517666        453541419        453564932        453589137   
    453613283        453637803        453662652        453687964       
453714149        453740706        453767899        453795262      442845152     
  443137047        453373532        453397705        453421794        453445801
       453469918        453493991        453517674        453541427       
453564940        453589145        453613291        453637811        453662660   
    453687972        453714156        453740714        453767907       
453795270      442846788        443137112        453373540        453397713     
  453421802        453445819        453469926        453494007        453517682
       453541435        453564957        453589152        453613309       
453637829        453662678        453687980        453714164        453740722   
    453767915        453795288      442850772        443137260        453373557
       453397721        453421810        453445827        453469934       
453494015        453517690        453541443        453564965        453589160   
    453613317        453637837        453662686        453687998       
453714172        453740748        453767923        453795296      442851101     
  443137302        453373565        453397739        453421828        453445835
       453469942        453494023        453517708        453541450       
453564981        453589178        453613325        453637845        453662694   
    453688004        453714180        453740755        453767931       
453795304      442851457        443137344        453373573        453397747     
  453421836        453445843        453469967        453494031        453517716
       453541468        453564999        453589186        453613333       
453637852        453662702        453688012        453714198        453740763   
    453767949        453795320      442851895        443137385        453373581
       453397754        453421844        453445850        453469975       
453494049        453517724        453541476        453565004        453589194   
    453613341        453637860        453662710        453688020       
453714206        453740771        453767956        453795338      442852182     
  443137419        453373607        453397770        453421851        453445868
       453469983        453494056        453517732        453541484       
453565012        453589202        453613358        453637878        453662728   
    453688038        453714214        453740789        453767964       
453795346      442852539        443137443        453373615        453397788     
  453421869        453445876        453469991        453494064        453517740
       453541492        453565020        453589210        453613366       
453637886        453662736        453687683        453714222        453740797   
    453767972        453795353      442852620        443137500        453373623
       453397796        453421877        453445884        453470015       
453494072        453517757        453541500        453565038        453589228   
    453613374        453637894        453662744        453687691       
453714230        453740805        453767980        453795361      442852976     
  443137518        453373631        453397804        453421885        453445892
       453470023        453494080        453517765        453541518       
453565046        453589236        453613390        453637902        453662751   
    453687709        453714248        453740813        453767998       
453795379      442853305        443137526        453373649        453397812     
  453421893        453445900        453470031        453494098        453517773
       453541526        453565053        453589244        453613408       
453637910        453662769        453687717        453714255        453740821   
    453768004        453795387      442854329        443137534        453373656
       453397820        453421901        453445926        453470049       
453494106        453517781        453541534        453565061        453589251   
    453613416        453637928        453662777        453687725       
453714263        453740839        453768020        453795395      442855201     
  443137542        453373664        453397838        453421919        453445934
       453470072        453494114        453517799        453541542       
453565079        453589269        453613424        453637936        453662785   
    453688848        453714289        453740854        453768038       
453795403      442857918        443137575        453373672        453397846     
  453421927        453445942        453470080        453494122        453517807
       453541559        453565087        453589277        453613432       
453637944        453662793        453688855        453714297        453740870   
    453768046        453795411      442859070        443137666        453373680
       453397853        453421935        453445959        453470098       
453494130        453517815        453541567        453565095        453589285   
    453613440        453637951        453662801        453688863       
453714305        453740888        453768053        453795429      442859229     
  443137674        453373698        453397861        453421943        453445967
       453470106        453494148        453517823        453541575       
453565111        453589293        453613457        453637969        453662819   
    453688871        453714313        453740896        453768061       
453795437      442859765        443137732        453373706        453397879     
  453421950        453445983        453470114        453494155        453517831
       453541583        453565129        453589301        453613465       
453637977        453662827        453688889        453714339        453740904   
    453768087        453795445      442861647        443137799        453373714
       453397887        453421968        453445991        453470122       
453494163        453517849        453541591        453565137        453589319   
    453613473        453637985        453662835        453688905       
453714347        453740912        453768095        453795452      442861720     
  443137849        453373722        453397895        453421984        453446007
       453470130        453494171        453517856        453541609       
453565145        453589327        453613481        453637993        453662843   
    453688913        453714354        453740920        453768103       
453795460      442862876        443137864        453373730        453397903     
  453421992        453446015        453470148        453494189        453517864
       453541617        453565152        453589335        453613499       
453638009        453662850        453688921        453714362        453740938   
    453768111        453795478      442863718        443137880        453373748
       453397911        453422008        453446023        453470155       
453494197        453517872        453541625        453565160        453589343   
    453613507        453638017        453662868        453688939       
453714370        453740946        453768129        453795494      442864211     
  443137922        453373755        453397929        453422016        453446031
       453470171        453494205        453517880        453541633       
453565178        453589350        453613515        453638025        453662934   
    453688947        453714388        453740979        453768137       
453795502      442865564        443137948        453373763        453397937     
  453422024        453446049        453470189        453494213        453517898
       453541641        453565186        453589368        453613523       
453638033        453662942        453688954        453714396        453740987   
    453768145        453795510      442866117        443138011        453373771
       453397945        453422032        453446056        453470197       
453494221        453517906        453541658        453565194        453589376   
    453613531        453638041        453662983        453688962       
453714412        453740995        453768160        453795536      442867503     
  443138110        453373789        453397952        453422040        453446064
       453470213        453494239        453517914        453541666       
453565202        453589384        453613549        453638058        453662991   
    453688970        453714438        453741001        453768178       
453795544      442868493        443138136        453373797        453397960     
  453422057        453446072        453470239        453494247        453517922
       453541674        453565210        453589392        453613556       
453638066        453663007        453688988        453714446        453741019   
    453768186        453795551      442868758        443138193        453373805
       453397978        453422065        453446080        453470247       
453494254        453517930        453541682        453565228        453589400   
    453613564        453638074        453663015        453688996       
453714453        453741027        453768194        453795569      442872289     
  443138201        453373813        453398000        453422073        453446098
       453470254        453494262        453517948        453541690       
453565236        453589418        453613572        453638082        453663031   
    453689002        453714461        453741035        453768202       
453795577      442872958        443138300        453373821        453398018     
  453422081        453446106        453470262        453494270        453517955
       453541708        453565244        453589426        453613580       
453638090        453663049        453689010        453714479        453741043   
    453768210        453795593      442874061        443138334        453373839
       453398026        453422099        453446114        453470270       
453494288        453517963        453541724        453565251        453589434   
    453613598        453638108        453663056        453689028       
453714495        453741050        453768228        453795601      442875514     
  443138425        453373847        453398034        453422107        453446122
       453470288        453494296        453517971        453541732       
453565269        453589442        453613606        453638124        453663064   
    453689036        453714503        453741068        453768236       
453795619      442876421        443138474        453373854        453398042     
  453422115        453446130        453470296        453494304        453517989
       453541740        453565277        453589459        453613614       
453638132        453663072        453689044        453714511        453741084   
    453768244        453795627      442877288        443138482        453373862
       453398059        453422123        453446148        453470304       
453494312        453517997        453541757        453565293        453589467   
    453613622        453638157        453663080        453689069       
453714529        453741092        453768251        453795635      442877304     
  443138573        453373870        453398067        453422131        453446155
       453470312        453494320        453518011        453541765       
453565301        453589475        453613630        453638165        453663098   
    453689077        453714537        453741100        453768269       
453795643      442878443        443138615        453373888        453398075     
  453422149        453446163        453470320        453494338        453518029
       453541773        453565319        453589483        453613648       
453638173        453663106        453689085        453714545        453741118   
    453768285        453795668      442878633        443138656        453373896
       453398083        453422156        453446171        453470338       
453494346        453518037        453541781        453565327        453589491   
    453613655        453638181        453663122        453689093       
453714552        453741126        453768293        453795676      442880472     
  443138672        453373904        453398091        453422164        453446189
       453470346        453494353        453518045        453541799       
453565335        453589509        453613671        453638199        453663130   
    453689101        453714578        453741134        453768301       
453795684      442881678        443138748        453373912        453398109     
  453422172        453446197        453470353        453494361        453518052
       453541807        453565343        453589517        453613697       
453638207        453663148        453689119        453714586        453741142   
    453768319        453795718      442882841        443138813        453373938
       453398117        453422180        453446205        453470361       
453494379        453518060        453541815        453565350        453589533   
    453613705        453638215        453663155        453689135       
453714594        453741159        453768327        453795734      442883567     
  443138821        453373946        453398125        453422198        453446213
       453470379        453494395        453518078        453541823       
453565368        453589541        453613713        453638223        453663163   
    453689143        453714602        453741167        453768335       
453795742      442883617        443138847        453373953        453398133     
  453422206        453446221        453470387        453494403        453518086
       453541831        453565376        453589558        453613721       
453638231        453663189        453689150        453714610        453741175   
    453768343        453795759      442884409        443138854        453373961
       453398141        453422214        453446239        453470395       
453494411        453518094        453541849        453565384        453589566   
    453613739        453638249        453663197        453689168       
453714636        453741191        453768350        453795767      442885216     
  443138870        453373979        453398166        453422222        453446247
       453470403        453494429        453518110        453541856       
453565392        453589574        453613747        453638256        453663205   
    453689184        453714644        453741217        453768368       
453795775      442885257        443138896        453373987        453398174     
  453422230        453446254        453470411        453494437        453518128
       453541864        453565400        453589582        453613762       
453638264        453663213        453689192        453714651        453741225   
    453768400        453795783      442885315        443138938        453373995
       453398182        453422248        453446262        453470429       
453494445        453518136        453541872        453565418        453589590   
    453613770        453638272        453663221        453688053       
453714669        453741233        453768426        453795817      442887709     
  443138946        453374019        453398190        453422255        453446270
       453470437        453494452        453518144        453541880       
453565426        453589608        453613788        453638280        453663239   
    453688061        453714677        453741241        453768434       
453795825      442888640        443138961        453374027        453398208     
  453422263        453446288        453470445        453494460        453518151
       453541898        453565434        453589616        453613796       
453638298        453663247        453688079        453714685        453741258   
    453768442        453795833      442891032        443139001        453374035
       453398216        453422271        453446296        453470460       
453494478        453518169        453541906        453565442        453589624   
    453613804        453638306        453663254        453688087       
453714693        453741266        453768459        453795866      442892089     
  443139126        453374043        453398224        453422289        453446304
       453470478        453494486        453518177        453541914       
453565459        453589632        453613812        453638314        453663262   
    453688095        453714701        453741274        453768467       
453795874      442892428        443139175        453374050        453398232     
  453422297        453446312        453470486        453494494        453518185
       453541922        453565467        453589657        453613820       
453638322        453663270        453688103        453714719        453741282   
    453768475        453795882      442892501        443139191        453374068
       453398240        453422305        453446320        453470494       
453494502        453518193        453541930        453565475        453589665   
    453613846        453638330        453663288        453688111       
453714727        453741290        453768483        453795890      442893285     
  443139233        453374076        453398257        453422313        453446338
       453470502        453494510        453518201        453541948       
453565483        453589673        453613853        453638348        453663304   
    453688129        453714743        453741308        453768491       
453795908      442893525        443139282        453374092        453398265     
  453422321        453446346        453470510        453494528        453518227
       453541955        453565491        453589681        453613861       
453638355        453663312        453688137        453714750        453741316   
    453768509        453795916      442898524        443139324        453374100
       453398281        453422339        453446353        453470528       
453494536        453518235        453541963        453565509        453589699   
    453613879        453638363        453663320        453688145       
453714768        453741324        453768517        453795924   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442898706        443139381        453374118        453398299       
453422347        453446361        453470536        453494551        453518243   
    453541971        453565517        453589707        453613887       
453638371        453663338        453688152        453714776        453741332   
    453768525        453795932      442900288        443139399        453374126
       453398307        453422354        453446379        453470544       
453494569        453518250        453541989        453565525        453589715   
    453613895        453638389        453663346        453688160       
453714784        453741357        453768533        453795940      442900346     
  443139423        453374134        453398315        453422362        453446387
       453470551        453494577        453518268        453541997       
453565533        453589723        453613903        453638397        453663353   
    453688178        453714792        453741365        453768558       
453795957      442901815        443139472        453374142        453398323     
  453422370        453446395        453470569        453494585        453518276
       453542003        453565541        453589731        453613911       
453638405        453663379        453688186        453714800        453741381   
    453768566        453795965      442901948        443139662        453374159
       453398331        453422388        453446452        453470577       
453494593        453518284        453542011        453565558        453589749   
    453613937        453638413        453663387        453688194       
453714818        453741399        453768582        453795973      442907010     
  443139696        453374167        453398349        453422396        453446460
       453470585        453494619        453518292        453542029       
453565566        453589756        453613945        453638421        453663395   
    453688202        453714826        453741407        453768590       
453795981      442907606        443139738        453374175        453398356     
  453422404        453446478        453470593        453494627        453518300
       453542037        453565574        453589764        453613952       
453638439        453663403        453688210        453714834        453741415   
    453768616        453795999      442908851        443139910        453374183
       453398364        453422412        453446486        453470601       
453494635        453518318        453542045        453565582        453589772   
    453613960        453638447        453663411        453688228       
453714842        453741423        453768624        453796005      442909347     
  443140017        453374191        453398372        453422420        453446494
       453470619        453494643        453518326        453542052       
453565590        453589780        453613978        453638454        453663429   
    453688236        453714859        453741449        453768632       
453796021      442910469        443140033        453374209        453398380     
  453422438        453446502        453470627        453494650        453518334
       453542060        453565608        453589798        453613986       
453638462        453663437        453688244        453714867        453741456   
    453768640        453796047      442911491        443140082        453374217
       453398398        453422446        453446528        453470635       
453494668        453518342        453542078        453565616        453589806   
    453613994        453638470        453663445        453688251       
453714875        453741464        453768657        453796062      442912077     
  443140132        453374225        453398422        453422453        453446536
       453470643        453494676        453518359        453542086       
453565624        453589814        453614000        453638496        453663452   
    453688269        453714883        453741472        453768665       
453796070      442912192        443140389        453374233        453398430     
  453422461        453446544        453470668        453494684        453518367
       453542094        453565632        453589822        453614018       
453638512        453663460        453688277        453714891        453741480   
    453768673        453796088      442912259        443140413        453374241
       453398448        453422479        453446551        453470676       
453494692        453518375        453542102        453565640        453589848   
    453614026        453638520        453663478        453688285       
453714917        453741498        453768681        453796096      442912440     
  443140520        453374258        453398455        453422487        453446569
       453470684        453494700        453518383        453542110       
453565657        453589855        453614034        453638538        453663486   
    453688293        453714925        453741514        453768699       
453796104      442912937        443140546        453374266        453398463     
  453422495        453446577        453470692        453494718        453518391
       453542136        453565665        453589863        453614042       
453638546        453663494        453688301        453714933        453741530   
    453768707        453796112      442913562        443140603        453374274
       453398471        453422503        453446585        453470700       
453494726        453518409        453542144        453565673        453589871   
    453614059        453638553        453663510        453688319       
453714941        453741548        453768715        453796120      442915278     
  443140611        453374282        453398489        453422511        453446593
       453470718        453494734        453518417        453542151       
453565681        453589889        453614067        453638561        453663528   
    453688327        453714958        453741563        453768723       
453796138      442915450        443140637        453374290        453398497     
  453422529        453446601        453470726        453494742        453518425
       453542169        453565699        453589897        453614075       
453638579        453663536        453688335        453714966        453741571   
    453768731        453796146      442916854        443140710        453374308
       453398505        453422537        453446619        453470734       
453494759        453518433        453542177        453565707        453589905   
    453614083        453638587        453663544        453688343       
453714982        453741589        453768749        453796153      442919247     
  443140736        453374324        453398513        453422545        453446627
       453470742        453494767        453518441        453542185       
453565715        453589913        453614091        453638595        453663551   
    453688368        453714990        453741597        453768756       
453796161      442923900        443140876        453374332        453398521     
  453422552        453446635        453470759        453494775        453518458
       453542193        453565723        453589921        453614109       
453638603        453663569        453688376        453715005        453741605   
    453768764        453796179      442924775        443140892        453374340
       453398539        453422560        453446643        453470775       
453494783        453518466        453542201        453565731        453589939   
    453614125        453638611        453663577        453688384       
453715013        453741613        453768772        453796187      442925475     
  443140926        453374357        453398547        453422578        453446650
       453470783        453494791        453518474        453542219       
453565749        453589947        453614133        453638629        453663593   
    453688392        453715021        453741621        453768780       
453796195      442926515        443141023        453374365        453398554     
  453422586        453446668        453470809        453494809        453518482
       453542227        453565756        453589954        453614141       
453638637        453663601        453688400        453715039        453741639   
    453768798        453796203      442927893        443141056        453374373
       453398562        453422594        453446676        453470817       
453494817        453518490        453542235        453565764        453589962   
    453614158        453638645        453663619        453688418       
453715054        453741647        453768806        453796211      442928487     
  443141130        453374381        453398570        453422602        453446684
       453470825        453494825        453518508        453542243       
453565772        453589970        453614166        453638652        453663627   
    453688426        453715062        453741654        453768830       
453796229      442929493        443141148        453374399        453398588     
  453422610        453446700        453470833        453494833        453518516
       453542250        453565780        453589988        453614174       
453638660        453663635        453688434        453715070        453741662   
    453768848        453796237      442930483        443141155        453374407
       453398596        453422628        453446718        453470841       
453494841        453518524        453542268        453565806        453589996   
    453614182        453638678        453663643        453688459       
453715088        453741670        453768855        453796245      442930582     
  443141221        453374415        453398604        453422636        453446726
       453470866        453494858        453518532        453542276       
453565814        453590002        453614190        453638694        453663650   
    453688467        453715096        453741688        453768871       
453796252      442930962        443141247        453374423        453398612     
  453422644        453446734        453470874        453494866        453518540
       453542284        453565822        453590010        453614208       
453638702        453663668        453688475        453715104        453741696   
    453768889        453796260      442931275        443141502        453374431
       453398620        453422651        453446742        453470882       
453494874        453518557        453542292        453565830        453590028   
    453614216        453638710        453663676        453688483       
453715112        453741704        453768897        453796294      442932265     
  443141577        453374449        453398638        453422669        453446759
       453470890        453494882        453518565        453542300       
453565855        453590044        453614224        453638728        453663692   
    453688491        453715120        453741712        453768905       
453796310      442934139        443141676        453374456        453398646     
  453422677        453446767        453470908        453494890        453518573
       453542318        453565863        453590051        453614232       
453638736        453663700        453688509        453715138        453741720   
    453768913        453796344      442936779        443141734        453374464
       453398653        453422685        453446403        453470916       
453494908        453518581        453542326        453565871        453590069   
    453614240        453638744        453663718        453688517       
453715146        453741738        453768921        453796351      442938726     
  443141767        453374472        453398661        453422693        453446411
       453470924        453494916        453518599        453542342       
453565889        453590077        453614257        453638751        453663734   
    453688533        453715153        453741753        453768939       
453796369      442939393        443141791        453374480        453398679     
  453422701        453446429        453470932        453494924        453518607
       453542359        453565897        453590085        453614265       
453638769        453663742        453688541        453715161        453741761   
    453768947        453796385      442941241        443141809        453374498
       453398687        453422719        453446437        453470940       
453494932        453518615        453542367        453565905        453590093   
    453614273        453638777        453663759        453688558       
453715179        453741779        453768962        453796393      442942678     
  443141882        453374506        453398695        453422727        453446445
       453470957        453494957        453518623        453542375       
453565913        453590119        453614281        453638785        453663767   
    453688574        453715187        453741795        453768996       
453796401      442945960        443141916        453374514        453398703     
  453422735        453447633        453470965        453494965        453518631
       453542383        453565921        453590127        453614307       
453638793        453663775        453688582        453715195        453741811   
    453769002        453796419      442946810        443141965        453374530
       453398711        453422743        453447641        453470973       
453494973        453518649        453542391        453565939        453590135   
    453614315        453638801        453663783        453688590       
453715203        453741829        453769010        453796427      442947701     
  443141981        453374548        453398729        453422750        453447658
       453470981        453494981        453518656        453542409       
453565947        453590143        453614323        453638819        453663791   
    453688616        453715211        453741837        453769028       
453796435      442947750        443142005        453374555        453398737     
  453422768        453447666        453471005        453494999        453518664
       453542417        453565954        453590150        453614331       
453638827        453663809        453688624        453715229        453741845   
    453769036        453796443      442948253        443142104        453374563
       453398745        453422776        453447674        453471013       
453495004        453518672        453542425        453565962        453590168   
    453614349        453638835        453663817        453688632       
453715237        453741852        453769044        453796468      442953816     
  443142153        453374571        453398752        453422792        453447682
       453471021        453495012        453518680        453542433       
453565970        453590176        453614356        453638843        453663825   
    453688640        453715245        453741878        453769069       
453796476      442955738        443142211        453374589        453398760     
  453422800        453447690        453471039        453495046        453518698
       453542441        453565988        453590184        453614364       
453638850        453663833        453688657        453715252        453741886   
    453769077        453796484      442957569        443142237        453374597
       453398778        453422818        453447708        453471047       
453495053        453518706        453542458        453565996        453590200   
    453614372        453638868        453663841        453688665       
453715260        453741894        453769085        453796500      442958161     
  443142278        453374605        453398786        453422834        453447716
       453471054        453495061        453518714        453542466       
453566002        453590218        453614380        453638876        453663858   
    453688673        453715278        453741902        453769093       
453796518      442958245        443142294        453374613        453398794     
  453422842        453447724        453471062        453495079        453518722
       453542474        453566010        453590226        453614398       
453638884        453663866        453688681        453715286        453741910   
    453769101        453796526      442958450        443142328        453374621
       453398802        453422859        453447732        453471070       
453495087        453518730        453542482        453566028        453590234   
    453614406        453638892        453663874        453688699       
453715294        453741928        453769119        453796534      442958575     
  443142369        453374639        453398810        453422867        453447740
       453471088        453495095        453518748        453542490       
453566036        453590242        453614414        453638900        453663882   
    453688707        453715302        453741936        453769127       
453796542      442959839        443142377        453374647        453398828     
  453422875        453447757        453471104        453495103        453518755
       453542508        453566044        453590267        453614422       
453638918        453663890        453688715        453715310        453741944   
    453769135        453796559      442959987        443142427        453374654
       453398836        453422883        453447765        453471112       
453495111        453518771        453542516        453566051        453590283   
    453614430        453638926        453663908        453688723       
453715328        453741951        453769143        453796575      442960480     
  443142484        453374662        453398844        453422891        453447773
       453471120        453495129        453518789        453542524       
453566069        453590309        453614448        453638934        453663916   
    453688731        453715336        453741969        453769168       
453796591      442961652        443142500        453374670        453398851     
  453422909        453447781        453471138        453495137        453518797
       453542532        453566077        453590325        453614463       
453638942        453663924        453688749        453715351        453741977   
    453769176        453796617      442961728        443142534        453374688
       453398869        453422917        453447807        453471146       
453495145        453518805        453542540        453566085        453590333   
    453614471        453639007        453663932        453688756       
453715369        453741985        453769184        453796625      442962106     
  443142559        453374704        453398885        453422925        453447815
       453471153        453495152        453518813        453542557       
453566093        453590341        453614489        453639015        453663940   
    453688764        453715377        453741993        453769192       
453796633      442962718        443142674        453374712        453398893     
  453422933        453447823        453471161        453495160        453518821
       453542565        453566101        453590358        453614497       
453639031        453663965        453688772        453715385        453742025   
    453769200        453796641      442963724        443142732        453374720
       453398901        453422941        453447831        453471179       
453495178        453518839        453542573        453566119        453590366   
    453614505        453639049        453663973        453688780       
453715393        453742033        453769226        453796658      442964987     
  443142872        453374738        453398927        453422958        453447849
       453471187        453495186        453518847        453542581       
453566127        453590374        453614513        453638959        453663981   
    453688798        453715419        453742041        453769234       
453796666      442966438        443142963        453374746        453398935     
  453422966        453447856        453471195        453495194        453518854
       453542599        453566135        453590382        453614521       
453638975        453663999        453688806        453715427        453742058   
    453769242        453796682      442966883        443142989        453374753
       453398943        453422982        453447864        453471203       
453495202        453518862        453542607        453566143        453590390   
    453614539        453638983        453664005        453688814       
453715435        453742066        453769259        453796708      442966917     
  443143029        453374761        453398950        453422990        453447872
       453471211        453495210        453518870        453542615       
453566168        453590408        453614554        453638991        453664013   
    453688822        453715443        453742074        453769283       
453796716      442967550        443143037        453374779        453398968     
  453423006        453447880        453471229        453495228        453518888
       453542623        453566176        453590416        453614562       
453639056        453664021        453689200        453715450        453742108   
    453769309        453796732      442967931        443143052        453374787
       453398976        453423014        453447898        453471237       
453495236        453518896        453542631        453566184        453590424   
    453614570        453639064        453664039        453689218       
453715468        453742116        453769317        453796740      442968053     
  443143060        453374795        453398984        453423022        453447906
       453471245        453495244        453518904        453542649       
453566192        453590432        453614588        453639072        453664047   
    453689226        453715476        453742124        453769325       
453796757      442968673        443143078        453374803        453398992     
  453423030        453447914        453471252        453495251        453518912
       453542656        453566200        453590440        453614604       
453639080        453664054        453689242        453715484        453742132   
    453769333        453796765      442969341        443143094        453374829
       453399008        453423055        453447922        453471260       
453495269        453518920        453542664        453566218        453590457   
    453614620        453639098        453664062        453689259       
453715492        453742140        453769358        453796773      442969861     
  443143128        453374837        453399016        453423063        453447930
       453471278        453495277        453518938        453542672       
453566226        453590465        453614638        453639106        453664070   
    453689267        453715526        453742157        453769366       
453796781      442970992        443143144        453374845        453399024     
  453423071        453447948        453471286        453495285        453518946
       453542680        453566234        453590473        453614646       
453639114        453664088        453689275        453715534        453742165   
    453769374        453796799      442971057        443143201        453374852
       453399032        453423089        453447955        453471294       
453495293        453518953        453542698        453566242        453590481   
    453614653        453639122        453664096        453689283       
453715542        453742173        453769390        453796815      442971776     
  443143227        453374860        453399057        453423097        453447963
       453471302        453495301        453518961        453542706       
453566259        453590499        453614661        453639130        453664104   
    453689291        453715559        453742181        453769408       
453796831      442972295        443143235        453374878        453399065     
  453423105        453447971        453471310        453495319        453518979
       453542714        453566267        453590507        453614679       
453639148        453664112        453689317        453715567        453742199   
    453769416        453796849      442972360        443143243        453374886
       453399073        453423113        453447989        453471328       
453495327        453518987        453542722        453566275        453590515   
    453614687        453639155        453664120        453689325       
453715575        453742207        453769424        453796856      442973772     
  443143250        453374894        453399081        453423121        453447997
       453471336        453495335        453518995        453542730       
453566283        453590523        453614695        453639163        453664146   
    453689333        453715609        453742215        453769440       
453796864      442974127        443143284        453374902        453399099     
  453423139        453446775        453471344        453495343        453519001
       453542748        453566291        453590531        453614703       
453639171        453664153        453689341        453715625        453742223   
    453769457        453796872      442974580        443143300        453374910
       453399107        453423147        453446783        453471351       
453495368        453519019        453542755        453566309        453590549   
    453614711        453639189        453664161        453689358       
453715658        453742249        453769465        453796880      442976056     
  443143359        453374928        453399115        453423154        453446791
       453471369        453495376        453519027        453542763       
453566317        453590556        453614729        453639197        453664179   
    453689374        453715666        453742264        453769481       
453796906      442977138        443143375        453374936        453399123     
  453423162        453446817        453471377        453495384        453519035
       453542771        453566325        453590564        453614737       
453639205        453664187        453689382        453715674        453742272   
    453769499        453796914      442977211        443143383        453374944
       453399131        453423170        453446825        453471385       
453495392        453519043        453542789        453566333        453590572   
    453614745        453639213        453664203        453689390       
453715682        453742280        453769507        453796922      442977781     
  443143417        453374951        453399149        453423188        453446833
       453471393        453495400        453519050        453542797       
453566341        453590580        453614752        453639221        453664211   
    453689408        453715708        453742298        453769515       
453796930      442978201        443143581        453374969        453399156     
  453423196        453446841        453471401        453495418        453519068
       453542805        453566358        453590598        453614760       
453639247        453664229        453689416        453715740        453742306   
    453769531        453796948      442979266        443143599        453374977
       453399164        453423204        453446858        453471419       
453495426        453519076        453542813        453566366        453590606   
    453614778        453639254        453664237        453689424       
453715765        453742314        453769549        453796955   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     442980629        443143631        453374985        453399172       
453423212        453446866        453471435        453495434        453519084   
    453542821        453566374        453590614        453614786       
453639262        453664245        453689432        453715773        453742322   
    453769556        453796963      442980751        443143649        453374993
       453399198        453423220        453446874        453471443       
453495442        453519092        453542839        453566382        453590622   
    453614794        453639270        453664252        453689440       
453715799        453742330        453769564        453796971      442981155     
  443143714        453375008        453399206        453423238        453446882
       453471450        453495459        453519100        453542847       
453566390        453590630        453614802        453639288        453664260   
    453689457        453715807        453742348        453769572       
453796997      442984043        443143797        453375024        453399214     
  453423246        453446890        453471468        453495467        453519118
       453542854        453566408        453590648        453614810       
453639296        453664286        453689465        453715815        453742355   
    453769580        453797003      442985222        443143805        453375040
       453399222        453423253        453446908        453471476       
453495475        453519126        453542862        453566416        453590655   
    453614828        453639304        453664294        453689473       
453715823        453742363        453769598        453797011      442985792     
  443143847        453375057        453399230        453423261        453446916
       453471484        453495483        453519134        453542870       
453566424        453590663        453614836        453639312        453664302   
    453689481        453715831        453742371        453769606       
453797029      442986907        443143920        453375065        453399248     
  453423279        453446924        453471492        453495491        453519142
       453542888        453566432        453590705        453614844       
453639320        453664310        453689499        453715849        453742389   
    453769614        453797037      442988069        443143953        453375073
       453399255        453423287        453446932        453471500       
453495509        453519159        453542896        453566440        453590713   
    453614851        453639338        453664328        453689507       
453715856        453742397        453769622        453797045      442988135     
  443144068        453375099        453399263        453423295        453446940
       453471518        453495517        453519167        453542904       
453566465        453590721        453614869        453639353        453664336   
    453689515        453715864        453742405        453769630       
453797052      442988515        443144142        453375107        453399271     
  453423303        453446957        453471526        453495525        453519175
       453542912        453566473        453590739        453614877       
453639361        453664344        453689523        453715872        453742413   
    453769648        453797078      442988531        443144233        453375115
       453399289        453423311        453446965        453471534       
453495533        453519183        453542920        453566481        453590747   
    453614885        453639379        453664351        453689531       
453715880        453742421        453769655        453797094      442989158     
  443144258        453375123        453399297        453423329        453446973
       453471542        453495541        453519191        453542938       
453566499        453590754        453614893        453639395        453664369   
    453689549        453715898        453742439        453769663       
453797102      442989562        443144316        453375131        453399305     
  453423337        453446981        453471559        453495558        453519209
       453542946        453566507        453590770        453614901       
453639403        453664377        453689564        453715906        453742447   
    453769671        453797110      442990735        443144399        453375149
       453399313        453423345        453446999        453471567       
453495566        453519217        453542953        453566515        453590796   
    453614919        453639411        453664385        453689572       
453715914        453742454        453769689        453797144      442991170     
  443144548        453375156        453399321        453423352        453447005
       453471575        453495574        453519225        453542961       
453566523        453590804        453614927        453639429        453664393   
    453689580        453715922        453742462        453769697       
453797151      442992269        443144589        453375164        453399339     
  453423360        453447013        453471583        453495582        453519233
       453542979        453566531        453590812        453614935       
453639437        453664401        453689598        453715930        453742470   
    453769705        453797169      442996567        443144639        453375172
       453399347        453423378        453447021        453471591       
453495590        453519241        453542987        453566549        453590820   
    453614943        453639445        453664419        453689606       
453715948        453742488        453769713        453797177      442998209     
  443144654        453375180        453399354        453423386        453447039
       453471609        453495608        453519258        453542995       
453566556        453590838        453614950        453639452        453664427   
    453689614        453715955        453742496        453769721       
453797185      443002621        443144662        453375214        453399362     
  453423394        453447054        453471625        453495616        453519266
       453543001        453566572        453590846        453614968       
453639460        453664435        453689622        453715963        453742504   
    453769747        453797193      443003488        443144761        453375222
       453399370        453423402        453447062        453471633       
453495624        453519274        453543019        453566580        453590853   
    453614976        453639478        453664443        453689630       
453715971        453742512        453769754        453797201      443003728     
  443144811        453375230        453399388        453423410        453447070
       453471641        453495632        453519282        453543027       
453566598        453590861        453614984        453639486        453664450   
    453689648        453715989        453742520        453769762       
453797219      443004726        443144837        453375248        453399396     
  453423428        453447088        453471658        453495640        453519290
       453543035        453566606        453590879        453614992       
453639494        453664468        453689655        453716011        453742538   
    453769770        453797227      443006184        443144845        453375255
       453399404        453423436        453447096        453471666       
453495657        453519308        453543043        453566614        453590887   
    453615007        453639502        453664476        453689671       
453716029        453742546        453769788        453797235      443008057     
  443145024        453375263        453399412        453423444        453447104
       453471674        453495665        453519316        453543050       
453566622        453590895        453615031        453639510        453664484   
    453689689        453716037        453742553        453769796       
453797243      443008453        443145065        453375271        453399420     
  453423451        453447112        453471682        453495673        453519324
       453543068        453566630        453590903        453615049       
453639528        453664492        453689697        453716045        453742561   
    453769804        453797250      443011549        443145081        453375289
       453399438        453423469        453447120        453471690       
453495681        453519332        453543076        453566655        453590911   
    453615056        453639536        453664500        453689705       
453716052        453742587        453769812        453797268      443011747     
  443145099        453375297        453399446        453423477        453447138
       453471708        453495699        453519340        453543084       
453566663        453590929        453615064        453639544        453664518   
    453689713        453716060        453742595        453769820       
453797276      443012836        443145115        453375305        453399453     
  453423485        453447146        453471716        453495707        453519357
       453543092        453566689        453590937        453615072       
453639551        453664526        453689721        453716078        453742611   
    453769838        453797284      443013107        443145123        453375313
       453399461        453423493        453447153        453471724       
453495715        453519365        453543100        453566697        453590945   
    453615080        453639569        453664534        453689739       
453716086        453742629        453769846        453797292      443015292     
  443145222        453375321        453399479        453423501        453447161
       453471732        453495723        453519373        453543118       
453566705        453590952        453615098        453639577        453664542   
    453689747        453716094        453742637        453769853       
453797300      443016555        443145305        453375339        453399487     
  453423519        453447179        453471740        453495731        453519381
       453543126        453566713        453590960        453615106       
453639585        453664559        453689754        453716128        453742645   
    453769861        453797318      443016894        443145420        453375347
       453399495        453423527        453447187        453471757       
453495749        453519399        453543134        453566721        453590978   
    453615114        453639601        453664567        453689770       
453716136        453742652        453769887        453797326      443018403     
  443145537        453375354        453399503        453423535        453447195
       453471765        453495756        453519407        453543142       
453566739        453590986        453615122        453639619        453664575   
    453689788        453716144        453742660        453769895       
453797334      443018437        443145552        453375362        453399511     
  453423543        453447203        453471773        453495764        453519415
       453543159        453566747        453590994        453615130       
453639627        453664583        453689796        453716151        453742678   
    453769903        453797367      443020912        443145644        453375370
       453399529        453423550        453447211        453471781       
453495772        453519423        453543167        453566754        453591000   
    453615148        453639635        453664591        453689804       
453716169        453742694        453769911        453797375      443022025     
  443145651        453375388        453399537        453423568        453447229
       453471799        453495780        453519431        453543175       
453566762        453591018        453615155        453639643        453664609   
    453689812        453716177        453742702        453769937       
453797383      443022835        443145677        453375396        453399545     
  453423576        453447237        453471807        453495798        453519456
       453543183        453566770        453591026        453615163       
453639650        453664617        453689838        453716185        453742728   
    453769945        453797391      443024641        443145818        453375404
       453399552        453423584        453447245        453471815       
453495814        453519464        453543191        453566788        453591034   
    453615171        453639668        453664625        453689846       
453716201        453742736        453769952        453797417      443024682     
  443145834        453375412        453399560        453423600        453447260
       453471823        453495822        453519472        453543209       
453566796        453591042        453615189        453639676        453664633   
    453689853        453716219        453742744        453769960       
453797425      443024922        443145875        453375420        453399578     
  453423618        453447278        453471831        453495830        453519480
       453543217        453566804        453591059        453615197       
453639684        453664641        453689861        453716227        453742751   
    453769978        453797433      443025655        443145982        453375438
       453399586        453423626        453447286        453471849       
453495848        453519498        453543225        453566812        453591067   
    453615205        453639692        453664658        453689879       
453716235        453742769        453769986        453797441      443025770     
  443146022        453375453        453399594        453423634        453447294
       453471864        453495855        453519506        453543233       
453566820        453591075        453615221        453639700        453664666   
    453689895        453716243        453742777        453769994       
453797458      443026463        443146030        453375461        453399602     
  453423642        453447302        453471872        453495863        453519514
       453543241        453566838        453591083        453615239       
453639726        453664674        453689903        453716250        453742785   
    453770000        453797466      443026471        443146048        453375479
       453399610        453423659        453447310        453471880       
453495871        453519522        453543258        453566846        453591091   
    453615247        453639734        453664682        453689911       
453716268        453742801        453770018        453797474      443026505     
  443146063        453375487        453399636        453423667        453447328
       453471898        453495889        453519530        453543266       
453566853        453591109        453615254        453639742        453664690   
    453689929        453716276        453742819        453770026       
453797490      443026521        443146071        453375495        453399644     
  453423675        453447336        453471906        453495913        453519548
       453543274        453566861        453591117        453615262       
453639759        453664708        453689937        453716292        453742827   
    453770034        453797508      443026554        443146089        453375503
       453399651        453423683        453447344        453471922       
453495921        453519555        453543282        453566879        453591125   
    453615270        453639767        453664716        453689945       
453716318        453742850        453770042        453797516      443026570     
  443146139        453375511        453399669        453423691        453447351
       453471930        453495939        453519563        453543290       
453566887        453591133        453615296        453639775        453664732   
    453689952        453716326        453742868        453770059       
453797524      443026612        443146147        453375529        453399677     
  453423709        453447377        453471948        453495947        453519571
       453543308        453566895        453591141        453615304       
453639783        453664740        453689978        453716342        453742884   
    453770075        453797532      443026737        443146162        453375537
       453399693        453423717        453447385        453471955       
453495954        453519589        453543316        453566903        453591158   
    453615312        453639791        453664765        453689986       
453716359        453742892        453770083        453797540      443026760     
  443146170        453375545        453399701        453423725        453447393
       453471963        453495962        453519597        453543324       
453566911        453591166        453615320        453639809        453664773   
    453689994        453716367        453742900        453770091       
453797557      443026802        443146212        453375552        453399719     
  453423733        453447401        453471971        453495970        453519605
       453543332        453566929        453591174        453615338       
453639817        453664781        453690000        453716375        453742918   
    453770109        453797565      443026836        443146220        453375560
       453399727        453423741        453447419        453471989       
453495988        453519613        453543340        453566937        453591190   
    453615346        453639825        453664799        453690018       
453716383        453742926        453770117        453797581      443026976     
  443146279        453375578        453399735        453423758        453447427
       453471997        453495996        453519621        453543357       
453566945        453591208        453615353        453639833        453664807   
    453690026        453716391        453742934        453770125       
453797599      443026992        443146287        453375586        453399743     
  453423766        453447435        453472003        453496002        453519639
       453543365        453566952        453591216        453615361       
453639841        453664815        453690042        453716409        453742942   
    453770133        453797607      443027016        443146295        453375594
       453399750        453423774        453447443        453472011       
453496010        453519647        453543373        453566960        453591232   
    453615379        453639858        453664831        453690059       
453716417        453742959        453770141        453797623      443027099     
  443146402        453375602        453399784        453423782        453447468
       453472029        453496028        453519654        453543381       
453566978        453591240        453615387        453639866        453664849   
    453690067        453716433        453742967        453770166       
453797631      443027115        443146428        453375610        453399792     
  453423790        453447476        453472037        453496036        453519662
       453543407        453566986        453591257        453615395       
453639874        453664856        453690075        453716458        453742975   
    453770190        453797656      443027180        443146444        453375628
       453399800        453423808        453447484        453472045       
453496044        453519688        453543415        453567000        453591265   
    453615403        453639882        453664864        453690083       
453716466        453742983        453770208        453797664      443027289     
  443146493        453375636        453399818        453423816        453447492
       453472052        453496051        453519696        453543423       
453567018        453591273        453615411        453639890        453664872   
    453690091        453716474        453742991        453770216       
453797672      443027297        443146501        453375644        453399826     
  453423824        453447500        453472060        453496069        453519704
       453543431        453567026        453591281        453615429       
453639908        453664880        453690109        453716482        453743007   
    453770224        453797680      443027321        443146535        453375669
       453399834        453423840        453447518        453472078       
453496077        453519712        453543449        453567034        453591299   
    453615437        453639916        453664898        453690117       
453716490        453743015        453770232        453797706      443027438     
  443146568        453375677        453399842        453423857        453447526
       453472086        453496085        453519720        453543456       
453567042        453591307        453615445        453639924        453664914   
    453690125        453716508        453743023        453770273       
453797714      443027586        443146626        453375685        453399859     
  453423865        453447534        453472094        453496093        453519738
       453543464        453567059        453591315        453615452       
453639932        453664922        453690133        453716524        453743031   
    453770281        453797722      443027719        443146634        453375693
       453399867        453423873        453447559        453472102       
453496101        453519746        453543472        453567067        453591323   
    453615460        453639940        453664930        453690141       
453716532        453743049        453770299        453797748      443027909     
  443146816        453375701        453399875        453423881        453447567
       453472110        453496119        453519753        453543480       
453567075        453591331        453615478        453639957        453664948   
    453690158        453716540        453743056        453770307       
453797755      443027933        443146840        453375719        453399883     
  453423899        453447575        453472128        453496127        453519761
       453543498        453567083        453591349        453615486       
453639965        453664955        453690166        453716557        453743064   
    453770315        453797763      443027958        443146907        453375727
       453399891        453423907        453447583        453472136       
453496135        453519779        453543506        453567091        453591356   
    453615494        453639973        453664963        453690174       
453716573        453743072        453770323        453797771      443027982     
  443146980        453375735        453399909        453423915        453447591
       453472144        453496143        453519787        453543514       
453567109        453591364        453615502        453639981        453664971   
    453690182        453716581        453743080        453770331       
453797789      443028006        443147012        453375743        453399917     
  453423923        453447609        453472151        453496150        453519795
       453543522        453567117        453591372        453615510       
453639999        453664989        453690190        453716599        453743098   
    453770349        453797805      443028055        443147160        453375750
       453399925        453423931        453447617        453472169       
453496168        453519803        453543530        453567125        453591380   
    453615528        453640013        453664997        453690208       
453716607        453743106        453770356        453797813      443028063     
  443147186        453375768        453399941        453423949        453447625
       453472177        453496176        453519811        453543548       
453567133        453591398        453615536        453640021        453665002   
    453690232        453716615        453743114        453770364       
453797821      443028212        443147236        453375776        453399958     
  453423956        453448003        453472185        453496184        453519829
       453543555        453567141        453591406        453615544       
453640039        453665010        453690240        453716623        453743130   
    453770372        453797839      443028287        443147319        453375784
       453399966        453423964        453448011        453472193       
453496192        453519837        453543563        453567158        453591414   
    453615551        453640047        453665028        453690257       
453716631        453743148        453770380        453797847      443028295     
  443147368        453375792        453399974        453423972        453448029
       453472201        453496200        453519845        453543571       
453567166        453591422        453615569        453640054        453665036   
    453690265        453716649        453743163        453770398       
453797854      443028311        443147384        453375800        453399982     
  453423980        453448037        453472219        453496218        453519852
       453543589        453567174        453591430        453615577       
453640062        453665044        453690273        453716656        453743171   
    453770406        453797862      443028329        443147475        453375818
       453399990        453423998        453448045        453472227       
453496226        453519860        453543597        453567182        453591448   
    453615585        453640070        453665051        453690281       
453716664        453743189        453770422        453797870      443028337     
  443147624        453375826        453400004        453424004        453448052
       453472235        453496234        453519878        453543613       
453567190        453591455        453615593        453640088        453665069   
    453690299        453716672        453743197        453770448       
453797888      443028360        443147657        453375834        453400012     
  453424012        453448060        453472243        453496242        453519886
       453543621        453567208        453591463        453615601       
453640104        453665077        453690315        453716680        453743205   
    453770455        453797896      443028410        443147681        453375842
       453400038        453424020        453448078        453472250       
453496259        453519894        453543639        453567216        453591471   
    453615619        453640112        453665085        453690323       
453716698        453743213        453770471        453797904      443028469     
  443147756        453375859        453400046        453424038        453448086
       453472268        453496267        453519902        453543647       
453567224        453591489        453615627        453640120        453665093   
    453690331        453716714        453743221        453770489       
453797912      443028543        443147871        453375867        453400053     
  453424046        453448094        453472276        453496275        453519910
       453543654        453567232        453591497        453615635       
453640138        453665101        453690349        453716722        453743239   
    453770497        453797920      443028584        443147905        453375875
       453400061        453424053        453448102        453472284       
453496283        453519928        453543662        453567240        453591505   
    453615643        453640146        453665119        453690356       
453716748        453743247        453770513        453797938   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443028659        443148028        453375883        453400079       
453424061        453448110        453472292        453496291        453519936   
    453543670        453567257        453591513        453615650       
453640153        453665127        453690364        453716755        453743254   
    453770521        453797946      443028667        443148077        453375891
       453400087        453424079        453448128        453472300       
453496309        453519944        453543688        453567265        453591521   
    453615668        453640161        453665135        453690372       
453716763        453743262        453770547        453797953      443028766     
  443148093        453375909        453400095        453424087        453448136
       453472318        453496317        453519951        453543696       
453567273        453591539        453615684        453640187        453665143   
    453690380        453716771        453743270        453770562       
453797961      443028774        443148184        453375917        453400103     
  453424095        453448144        453472326        453496333        453519977
       453543704        453567281        453591547        453615692       
453640195        453665150        453690398        453716797        453743288   
    453770570        453797979      443028873        443148234        453375925
       453400111        453424103        453448151        453472342       
453496341        453519985        453543712        453567299        453591554   
    453615700        453640203        453665168        453690406       
453716805        453743304        453770588        453797987      443028899     
  443148242        453375933        453400129        453424111        453448169
       453472359        453496366        453519993        453543720       
453567307        453591562        453615718        453640211        453665176   
    453690414        453716813        453743312        453770596       
453797995      443028931        443148267        453375941        453400137     
  453424129        453448177        453472367        453496374        453520017
       453543738        453567315        453591570        453615726       
453640229        453665184        453690422        453716821        453743320   
    453770604        453798001      443029012        443148325        453375958
       453400145        453424137        453448185        453472375       
453496382        453520025        453543746        453567323        453591588   
    453615734        453640237        453665192        453690430       
453716839        453743338        453770620        453798019      443029152     
  443148333        453375974        453400152        453424145        453448193
       453472383        453496390        453520033        453543753       
453567331        453591596        453615742        453640245        453665200   
    453690448        453716847        453743346        453770638       
453798027      443029194        443148416        453375982        453400160     
  453424152        453448201        453472391        453496408        453520041
       453543761        453567349        453591604        453615759       
453640252        453665218        453690455        453716854        453743361   
    453770646        453798035      443029202        443148465        453375990
       453400178        453424160        453448219        453472409       
453496416        453520058        453543779        453567356        453591612   
    453615767        453640260        453665226        453690463       
453716862        453743387        453770653        453798043      443029269     
  443148499        453376006        453400186        453424178        453448227
       453472417        453496432        453520066        453543787       
453567372        453591620        453615775        453640278        453665234   
    453690471        453716870        453743395        453770661       
453798068      443029285        443148556        453376014        453400194     
  453424186        453448235        453472425        453496440        453520074
       453543795        453567380        453591638        453615783       
453640286        453665242        453690489        453716888        453743403   
    453770679        453798076      443029368        443148796        453376022
       453400202        453424194        453448243        453472433       
453496457        453520082        453543803        453567398        453591646   
    453615791        453640302        453665259        453690497       
453716912        453743411        453770687        453798084      443029590     
  443148861        453376030        453400210        453424202        453448250
       453472441        453496465        453520090        453543811       
453567406        453591653        453615809        453640328        453665267   
    453690505        453716920        453743429        453770703       
453798092      443029608        443148895        453376048        453400228     
  453424210        453448268        453472458        453496473        453520108
       453543829        453567414        453591661        453615817       
453640336        453665275        453690521        453716938        453743437   
    453770711        453798100      443029624        443148911        453376055
       453400236        453424228        453448276        453472466       
453496481        453520116        453543837        453567422        453591679   
    453615825        453640344        453665283        453690539       
453716946        453743445        453770729        453798118      443029699     
  443148929        453376063        453400244        453424236        453448284
       453472482        453496499        453520124        453543845       
453567430        453591687        453615833        453640351        453665291   
    453690554        453716953        453743452        453770737       
453798126      443029822        443148978        453376071        453400251     
  453424244        453448292        453472490        453496507        453520132
       453543852        453567448        453591695        453615841       
453640369        453665309        453690562        453716987        453743460   
    453770745        453798134      443029871        443148994        453376089
       453400269        453424251        453448300        453472508       
453496515        453520140        453543860        453567455        453591703   
    453615858        453640377        453665333        453690570       
453716995        453743478        453770752        453798159      443029889     
  443149042        453376097        453400277        453424269        453448318
       453472516        453496523        453520157        453543878       
453567471        453591729        453615866        453640385        453665341   
    453690588        453717001        453743486        453770760       
453798175      443029913        443149083        453376105        453400285     
  453424277        453448326        453472524        453496531        453520173
       453543886        453567489        453591737        453615874       
453640393        453665358        453690596        453717019        453743494   
    453770778        453798191      443029996        443149133        453376113
       453400293        453424285        453448334        453472540       
453496549        453520181        453543894        453567497        453591745   
    453615882        453640401        453665366        453690604       
453717027        453743502        453770786        453798209      443030119     
  443149240        453376121        453400301        453424293        453448342
       453472557        453496556        453520199        453543902       
453567505        453591752        453615890        453640419        453665374   
    453690612        453717035        453743510        453770802       
453798217      443030127        443149315        453376139        453400319     
  453424301        453448359        453472565        453496564        453520207
       453543910        453567513        453591760        453615908       
453640427        453665382        453690638        453717043        453743528   
    453770828        453798225      443030275        443149372        453376147
       453400327        453424319        453448367        453472573       
453496572        453520215        453543928        453567521        453591778   
    453615916        453640435        453665390        453690653       
453717050        453743536        453770836        453798233      443030341     
  443149489        453376154        453400335        453424327        453448375
       453472581        453496580        453520223        453543936       
453567539        453591786        453615932        453640443        453665408   
    453690661        453717068        453743544        453770844       
453798241      443030408        443149596        453376162        453400343     
  453424335        453448383        453472599        453496598        453520231
       453543944        453567547        453591794        453615940       
453640450        453665416        453690679        453717076        453743551   
    453770851        453798266      443030457        443149612        453376170
       453400350        453424343        453448391        453472607       
453496606        453520249        453543951        453567554        453591802   
    453615957        453640468        453665424        453690687       
453717084        453743569        453770869        453798274      443030523     
  443149703        453376188        453400368        453424350        453448409
       453472623        453496614        453520256        453543969       
453567562        453591810        453615965        453640476        453665432   
    453690703        453717092        453743577        453770885       
453798282      443030556        443149745        453376196        453400376     
  453424368        453448417        453472631        453496622        453520264
       453543977        453567570        453591828        453615973       
453640484        453665440        453690711        453717100        453743585   
    453770919        453798290      443030572        443149810        453376204
       453400384        453424376        453448425        453472649       
453496630        453520272        453543985        453567588        453591844   
    453615981        453640492        453665457        453690745       
453717118        453743593        453770927        453798308      443030622     
  443149836        453376212        453400392        453424384        453448433
       453472656        453496648        453520298        453543993       
453567596        453591851        453615999        453640518        453665465   
    453690778        453717126        453743601        453770935       
453798324      443030648        443150008        453376220        453400400     
  453424392        453448441        453472664        453496655        453520306
       453544009        453567604        453591869        453616005       
453640526        453665473        453690786        453717134        453743619   
    453770943        453798340      443030655        443150115        453376238
       453400418        453424400        453448458        453472672       
453496663        453520314        453544017        453567612        453591877   
    453616013        453640534        453665481        453690794       
453717142        453743635        453770950        453798365      443030770     
  443150172        453376246        453400426        453424418        453448466
       453472680        453496671        453520322        453544025       
453567620        453591885        453616021        453640542        453665499   
    453690802        453717159        453743643        453770968       
453798373      443030978        443150206        453376253        453400434     
  453424426        453448474        453472698        453496689        453520330
       453544033        453567638        453591893        453616039       
453640559        453665507        453690810        453717167        453743650   
    453770976        453798381      443031042        443150321        453376261
       453400442        453424434        453448482        453472706       
453496697        453520348        453544041        453567646        453591901   
    453616047        453640567        453665515        453690828       
453717175        453743668        453770984        453798399      443031067     
  443150396        453376279        453400459        453424442        453448490
       453472714        453496705        453520355        453544058       
453567653        453591919        453616054        453640575        453665523   
    453690836        453717183        453743676        453770992       
453798407      443031083        443150602        453376287        453400467     
  453424459        453448508        453472722        453496713        453520363
       453544066        453567661        453591927        453616062       
453640583        453665531        453690844        453717191        453743684   
    453771008        453798415      443031117        443150651        453376295
       453400475        453424467        453448516        453472730       
453496721        453520371        453544074        453567679        453591935   
    453616070        453640591        453665549        453690851       
453717209        453743692        453771016        453798423      443031257     
  443150826        453376329        453400483        453424475        453448524
       453472748        453496739        453520389        453544082       
453567687        453591943        453616088        453640609        453665556   
    453690869        453717217        453743718        453771024       
453798431      443031323        443150859        453376337        453400491     
  453424483        453448532        453472755        453496747        453520397
       453544090        453567695        453591950        453616096       
453640617        453665564        453690877        453717225        453743726   
    453771032        453798449      443031448        443150875        453376345
       453400509        453424491        453448540        453472763       
453496754        453520405        453544108        453567703        453591968   
    453616104        453640625        453665580        453690885       
453717233        453743767        453771040        453798456      443031463     
  443150933        453376352        453400517        453424509        453448557
       453472771        453496762        453520413        453544116       
453567711        453591976        453616112        453640633        453665598   
    453690893        453717241        453743775        453771057       
453798464      443031471        443150990        453376360        453400525     
  453424525        453448565        453472789        453496770        453520421
       453544124        453567729        453591984        453616120       
453640641        453665606        453690901        453717266        453743791   
    453771065        453798472      443031570        443151014        453376386
       453400533        453424533        453448581        453472797       
453496788        453520439        453544132        453567737        453591992   
    453616138        453640658        453665614        453690919       
453717274        453743809        453771073        453798480      443031620     
  443151030        453376394        453400541        453424541        453448599
       453472805        453496796        453520447        453544140       
453567745        453592008        453616146        453640674        453665622   
    453690935        453717282        453743825        453771099       
453798506      443031638        443151097        453376402        453400558     
  453424558        453448607        453472813        453496804        453520454
       453544165        453567752        453592016        453616153       
453640682        453665630        453690943        453717290        453743833   
    453771107        453798514      443031661        443151170        453376410
       453400566        453424566        453448615        453472821       
453496812        453520462        453544173        453567760        453592024   
    453616161        453640690        453665648        453690950       
453717308        453743841        453771115        453798522      443031794     
  443151212        453376428        453400574        453424574        453448623
       453472839        453496820        453520470        453544181       
453567778        453592040        453616179        453640708        453665655   
    453690968        453717316        453743866        453771123       
453798530      443031802        443151261        453376436        453400590     
  453424582        453448631        453472847        453496838        453520496
       453544199        453567786        453592065        453616187       
453640716        453665663        453690976        453717324        453743874   
    453771131        453798548      443031869        443151287        453376444
       453400608        453424590        453448656        453472854       
453496846        453520504        453544207        453567794        453592073   
    453616195        453640724        453665671        453690984       
453717332        453743882        453771149        453798555      443031893     
  443151329        453376451        453400616        453424616        453448664
       453472862        453496853        453520512        453544215       
453567802        453592081        453616203        453640740        453665689   
    453690992        453717340        453743890        453771156       
453798563      443032206        443151337        453376469        453400624     
  453424624        453448672        453472870        453496861        453520520
       453544223        453567810        453592099        453616211       
453640757        453665705        453691008        453717357        453743908   
    453771164        453798589      443032289        443151360        453376477
       453400632        453424632        453448680        453472888       
453496879        453520538        453544231        453567828        453592107   
    453616229        453640765        453665713        453691016       
453717365        453743916        453771172        453798597      443032313     
  443151378        453376485        453400640        453424640        453448698
       453472896        453496887        453520546        453544249       
453567836        453592115        453616237        453640773        453665739   
    453691024        453717373        453743924        453771198       
453798605      443032404        443151386        453376493        453400657     
  453424657        453448706        453472904        453496895        453520553
       453544264        453567844        453592123        453616245       
453640781        453665747        453691032        453717381        453743932   
    453771206        453798613      443032438        443151394        453376519
       453400665        453424673        453448714        453472912       
453496903        453520579        453544272        453567851        453592131   
    453616260        453640799        453665754        453691040       
453717399        453743940        453771214        453798621      443032461     
  443151428        453376527        453400673        453424681        453448722
       453472920        453496929        453520587        453544280       
453567869        453592149        453616278        453640807        453665762   
    453691057        453717407        453743957        453771230       
453798647      443032586        443151451        453376535        453400681     
  453424699        453448730        453472938        453496937        453520595
       453544298        453567877        453592156        453616286       
453640815        453665788        453691065        453717415        453743981   
    453771248        453798654      443032594        443151576        453376543
       453400699        453424707        453448748        453472946       
453496945        453520603        453544306        453567885        453592164   
    453616294        453640823        453665804        453691073       
453717423        453743999        453771255        453798662      443032602     
  443152103        453376550        453400707        453424715        453448763
       453472953        453496952        453520611        453544314       
453567893        453592172        453616302        453640831        453665812   
    453691081        453717431        453744005        453771263       
453798670      443032677        443152277        453376568        453400715     
  453424723        453448771        453472961        453496960        453520629
       453544322        453567901        453592180        453616310       
453640849        453665820        453691107        453717449        453744013   
    453771271        453798688      443032719        443152848        453376576
       453400723        453424731        453448789        453472979       
453496978        453520637        453544330        453567919        453592198   
    453616328        453640856        453665838        453691115       
453717456        453744021        453771289        453798696      443032750     
  443152855        453376584        453400731        453424749        453448797
       453472987        453496986        453520652        453544348       
453567927        453592206        453616336        453640864        453665846   
    453691123        453717464        453744039        453771297       
453798704      443032826        443153085        453376592        453400749     
  453424756        453448805        453472995        453496994        453520660
       453544363        453567935        453592214        453616344       
453640872        453665853        453691149        453717472        453744054   
    453771313        453798712      443032842        443153457        453376600
       453400756        453424764        453448813        453473001       
453497000        453520678        453544371        453567943        453592222   
    453616351        453640880        453665861        453691156       
453717480        453744070        453771321        453798720      443032933     
  443153556        453376618        453400764        453424772        453448821
       453473019        453497018        453520686        453544389       
453567950        453592230        453616369        453640898        453665879   
    453691164        453717506        453744088        453771339       
453798746      443032941        443153580        453376626        453400772     
  453424780        453448839        453473027        453497026        453520694
       453544397        453567968        453592248        453616377       
453640906        453665887        453691172        453717514        453744104   
    453771347        453798753      443032974        443154190        453376634
       453400780        453424798        453448847        453473035       
453497034        453520702        453544405        453567976        453592255   
    453616385        453640914        453665895        453691180       
453717522        453744120        453771354        453798761      443033022     
  443154489        453376642        453400798        453424806        453448854
       453473043        453497042        453520710        453544413       
453567984        453592263        453616393        453640922        453665903   
    453691198        453717548        453744138        453771362       
453798779      443033139        443154596        453376659        453400806     
  453424814        453448862        453473050        453497059        453520736
       453544421        453567992        453592271        453616401       
453640930        453665929        453691214        453717555        453744146   
    453771370        453798787      443033162        443154687        453376667
       453400814        453424822        453448888        453473068       
453497067        453520744        453544439        453568008        453592289   
    453616419        453640948        453665937        453691222       
453717563        453744153        453771388        453798795      443033170     
  443155205        453376675        453400822        453424830        453448896
       453473076        453497075        453520751        453544447       
453568016        453592297        453616427        453640955        453665945   
    453691230        453717589        453744161        453771396       
453798803      443033188        443155494        453376683        453400830     
  453424848        453448904        453473084        453497083        453520769
       453544454        453568024        453592305        453616435       
453640963        453665952        453691248        453717597        453744179   
    453771404        453798811      443033204        445914526        453376691
       453400848        453424855        453448912        453473092       
453497091        453520777        453544462        453568032        453592313   
    453616443        453640971        453665960        453691263       
453717605        453744195        453771412        453798829      443033212     
  446708398        453376709        453400855        453424863        453448920
       453473100        453497109        453520785        453544470       
453568040        453592321        453616450        453640989        453665978   
    453691271        453717613        453744203        453771420       
453798837      443033287        446732943        453376717        453400863     
  453424871        453448938        453473118        453497117        453520793
       453544488        453568057        453592339        453616468       
453640997        453665986        453691289        453717621        453744211   
    453771438        453798845      443033311        446770166        453376725
       453400889        453424889        453448946        453473126       
453497125        453520801        453544496        453568065        453592347   
    453616476        453641003        453665994        453691297       
453717639        453744229        453771446        453798852      443033436     
  448638171        453376733        453400897        453424897        453448953
       453473134        453497133        453520819        453544504       
453568073        453592354        453616484        453641029        453666000   
    453691305        453717654        453744237        453771453       
453798860      443033444        449005800        453376741        453400913     
  453424905        453448961        453473142        453497141        453520827
       453544512        453568081        453592362        453616492       
453641037        453666018        453691313        453717662        453744245   
    453771461        453798878      443033451        449535277        453376758
       453400921        453424913        453448979        453473159       
453497158        453520843        453544520        453568099        453592370   
    453616500        453641045        453666026        453691321       
453717670        453744252        453771479        453798886   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443033550        449693936        453376766        453400939       
453424921        453448987        453473167        453497166        453520850   
    453544538        453568107        453592396        453616518       
453641052        453666034        453691339        453717688        453744260   
    453771487        453798894      443033584        449999580        453376774
       453400947        453424939        453448995        453473175       
453497174        453520868        453544546        453568115        453592404   
    453616526        453641060        453666042        453691347       
453717696        453744278        453771511        453798902      443033634     
  450138144        453376782        453400954        453424947        453449001
       453473183        453497182        453520876        453544553       
453568123        453592412        453616534        453641078        453666059   
    453691354        453717712        453744286        453771529       
453798928      443033675        450927934        453376790        453400962     
  453424954        453449019        453473191        453497190        453520884
       453544561        453568131        453592420        453616542       
453641086        453666067        453691362        453717738        453744294   
    453771537        453798936      443033725        451357040        453376808
       453400970        453424962        453449027        453473217       
453497208        453520892        453544579        453568149        453592438   
    453616559        453641094        453666075        453691370       
453717753        453744328        453771545        453798951      443033857     
  451387260        453376816        453400988        453424970        453449035
       453473225        453497216        453520900        453544587       
453568156        453592446        453616567        453641102        453666083   
    453691388        453717761        453744336        453771552       
453798969      443033873        451440267        453376824        453400996     
  453424988        453449043        453473233        453497224        453520918
       453544595        453568164        453592453        453616575       
453641128        453666091        453691396        453717779        453744344   
    453771560        453798985      443033881        451441505        453376832
       453401002        453424996        453449050        453473241       
453497232        453520926        453544603        453568172        453592461   
    453616583        453641136        453666109        453691404       
453717787        453744351        453771578        453798993      443033949     
  451474084        453376840        453401010        453425019        453449068
       453473258        453497240        453520934        453544611       
453568180        453592479        453616591        453641144        453666117   
    453691412        453717795        453744369        453771586       
453799017      443033956        451495733        453376857        453401028     
  453425027        453449076        453473266        453497257        453520942
       453544629        453568198        453592487        453616609       
453641151        453666125        453691420        453717811        453744377   
    453771594        453799025      443034087        451533681        453376865
       453401036        453425035        453449084        453473274       
453497265        453520959        453544637        453568206        453592495   
    453616617        453641169        453666133        453691438       
453717829        453744385        453771610        453799033      443034095     
  451537138        453376873        453401044        453425043        453449092
       453473290        453497273        453520967        453544645       
453568214        453592503        453616625        453641177        453666141   
    453691446        453717837        453744393        453771628       
453799041      443034137        451541221        453376881        453401051     
  453425050        453449100        453473308        453497281        453520975
       453544652        453568222        453592511        453616633       
453641185        453666158        453691453        453717845        453744401   
    453771636        453799058      443034152        451597124        453376899
       453401069        453425068        453449118        453473316       
453497299        453520983        453544660        453568230        453592529   
    453616641        453641193        453666166        453691461       
453717852        453744419        453771644        453799066      443034269     
  451639611        453376907        453401077        453425084        453449126
       453473324        453497307        453520991        453544678       
453568248        453592537        453616658        453641201        453666174   
    453691479        453717860        453744427        453771669       
453799074      443034343        451679328        453376923        453401085     
  453425092        453449134        453473332        453497315        453521007
       453544686        453568255        453592545        453616666       
453641227        453666182        453691487        453717878        453744435   
    453771677        453799108      443034392        451733216        453376931
       453401093        453425100        453449142        453473340       
453497323        453521015        453544694        453568263        453592552   
    453616674        453641235        453666190        453691495       
453717886        453744443        453771685        453799116      443034467     
  451857320        453376949        453401101        453425118        453449159
       453473357        453497331        453521023        453544702       
453568271        453592560        453616682        453641243        453666208   
    453691503        453717894        453744450        453771693       
453799124      443034475        451985501        453376956        453401127     
  453425126        453449167        453473365        453497349        453521031
       453544710        453568289        453592578        453616690       
453641250        453666216        453691511        453717902        453744468   
    453771701        453799132      443034509        451989248        453376964
       453401135        453425134        453449175        453473373       
453497356        453521049        453544728        453568297        453592586   
    453616708        453641268        453666224        453691529       
453717910        453744476        453771727        453799140      443034517     
  451999601        453376972        453401143        453425142        453449183
       453473381        453497364        453521056        453544736       
453568305        453592594        453616716        453641276        453666232   
    453691537        453717928        453744484        453771735       
453799157      443034541        452000243        453376980        453401150     
  453425159        453449191        453473407        453497372        453521064
       453544744        453568313        453592602        453616732       
453641284        453666240        453691545        453717944        453744526   
    453771743        453799165      443034558        452012214        453376998
       453401168        453425167        453449209        453473415       
453497380        453521072        453544751        453568321        453592610   
    453616740        453641292        453666257        453691560       
453717951        453744534        453771750        453799173      443034608     
  452027121        453377004        453401176        453425175        453449225
       453473423        453497398        453521080        453544769       
453568339        453592628        453616757        453641300        453666265   
    453691578        453717969        453744542        453771768       
453799181      443034632        452031438        453377012        453401184     
  453425183        453449233        453473431        453497406        453521098
       453544777        453568347        453592636        453616765       
453641318        453666273        453691586        453717993        453744559   
    453771776        453799199      443034640        452116478        453377020
       453401192        453425191        453449241        453473449       
453497414        453521106        453544785        453568354        453592644   
    453616773        453641326        453666281        453691594       
453718009        453744567        453771784        453799207      443034731     
  452123631        453377038        453401200        453425209        453449258
       453473456        453497422        453521114        453544793       
453568362        453592651        453616781        453641334        453666299   
    453691602        453718017        453744575        453771800       
453799215      443034749        452173248        453377046        453401218     
  453425217        453449266        453473464        453497430        453521122
       453544801        453568370        453592669        453616799       
453641342        453666307        453691610        453718025        453744591   
    453771818        453799231      443034780        452174758        453377053
       453401226        453425225        453449274        453473472       
453497448        453521130        453544819        453568388        453592677   
    453616807        453641367        453666323        453691628       
453718033        453744609        453771826        453799249      443034863     
  452177421        453377061        453401234        453425233        453449282
       453473480        453497455        453521148        453544827       
453568396        453592685        453616815        453641375        453666349   
    453691636        453718041        453744617        453771834       
453799256      443034871        452343288        453377079        453401242     
  453425241        453449290        453473498        453497463        453521155
       453544835        453568404        453592693        453616823       
453641391        453666364        453691644        453718058        453744625   
    453771842        453799264      443035001        452355027        453377087
       453401259        453425258        453449308        453473506       
453497489        453521163        453544843        453568412        453592701   
    453616849        453641417        453666380        453691651       
453718066        453744633        453771859        453799272      443035027     
  452360076        453377095        453401267        453425266        453449316
       453473514        453497497        453521171        453544850       
453568420        453592719        453616856        453641425        453666398   
    453691669        453718074        453744658        453771867       
453799298      443035126        452361488        453377103        453401275     
  453425274        453449324        453473522        453497505        453521189
       453544868        453568438        453592727        453616864       
453641433        453666406        453691677        453718082        453744666   
    453771875        453799306      443035167        452371529        453377111
       453401283        453425282        453449332        453473530       
453497513        453521197        453544876        453568446        453592735   
    453616872        453641441        453666414        453691685       
453718090        453744674        453771883        453799314      443035183     
  452399660        453377129        453401291        453425290        453449340
       453473548        453497521        453521205        453544884       
453568453        453592750        453616898        453641466        453666422   
    453691693        453718108        453744682        453771917       
453799322      443035266        452405111        453377137        453401309     
  453425308        453449357        453473555        453497539        453521213
       453544892        453568461        453592768        453616906       
453641474        453666448        453691701        453718116        453744690   
    453771925        453799330      443035274        452429012        453377145
       453401317        453425316        453449365        453473563       
453497547        453521221        453544900        453568479        453592776   
    453616914        453641482        453666455        453691727       
453718124        453744716        453771933        453799348      443035399     
  452436728        453377152        453401325        453425324        453449373
       453473571        453497554        453521239        453544918       
453568487        453592784        453616922        453641490        453666463   
    453691735        453718132        453744724        453771941       
453799355      443035506        452442312        453377160        453401333     
  453425332        453449381        453473589        453497562        453521247
       453544926        453568495        453592792        453616930       
453641508        453666471        453691743        453718140        453744757   
    453771958        453799363      443035662        452603061        453377178
       453401341        453425340        453449399        453473597       
453497570        453521262        453544934        453568503        453592800   
    453616948        453641516        453666489        453691750       
453718157        453744781        453771966        453799371      443035753     
  452642077        453377186        453401358        453425357        453449407
       453473605        453497588        453521270        453544942       
453568511        453592818        453616955        453641524        453666497   
    453691768        453718165        453744807        453771974       
453799389      443035761        452701733        453377194        453401366     
  453425365        453449415        453473613        453497596        453521288
       453544959        453568537        453592826        453616963       
453641532        453666505        453691776        453718173        453744823   
    453771982        453799397      443035787        452703143        453377202
       453401374        453425373        453449423        453473621       
453497604        453521296        453544967        453568545        453592834   
    453616971        453641540        453666539        453691792       
453718181        453744831        453771990        453799405      443035803     
  452704042        453377210        453401382        453425381        453449431
       453473639        453497612        453521304        453544975       
453568552        453592842        453616989        453641557        453666547   
    453691800        453718199        453744864        453772006       
453799413      443035811        452704901        453377228        453401390     
  453425399        453449449        453473654        453497620        453521312
       453544983        453568560        453592859        453616997       
453641565        453666554        453691818        453718215        453744872   
    453772014        453799439      443035852        452704943        453377236
       453401408        453425407        453449456        453473662       
453497638        453521320        453544991        453568586        453592867   
    453617003        453641573        453666562        453691826       
453718223        453744880        453772048        453799447      443035894     
  452707433        453377244        453401416        453425415        453449472
       453473670        453497646        453521338        453545006       
453568594        453592875        453617011        453641581        453666570   
    453691834        453718231        453744898        453772055       
453799454      443035902        452708852        453377251        453401424     
  453425423        453449480        453473688        453497653        453521346
       453545014        453568602        453592883        453617029       
453641599        453666596        453691859        453718256        453744906   
    453772063        453799462      443035944        452711716        453377269
       453401432        453425449        453449498        453473704       
453497661        453521353        453545022        453568610        453592891   
    453617037        453641615        453666612        453691867       
453718264        453744914        453772071        453799470      443036017     
  452717267        453377277        453401440        453425456        453449506
       453473712        453497679        453521361        453545030       
453568628        453592909        453617045        453641623        453666620   
    453691875        453718272        453744922        453772089       
453799488      443036041        452719149        453377285        453401465     
  453425464        453449514        453473720        453497687        453521379
       453545048        453568636        453592917        453617052       
453641631        453666638        453691883        453718280        453744930   
    453772097        453799496      443036074        452720824        453377293
       453401473        453425472        453449522        453473738       
453497695        453521387        453545055        453568644        453592925   
    453617060        453641649        453666646        453691891       
453718298        453744948        453772105        453799504      443036090     
  452722028        453377301        453401499        453425480        453449530
       453473746        453497703        453521395        453545063       
453568651        453592933        453617078        453641656        453666653   
    453691909        453718306        453744963        453772113       
453799512      443036207        452722457        453377319        453401507     
  453425498        453449548        453473753        453497711        453521403
       453545071        453568669        453592941        453617086       
453641664        453666661        453691917        453718314        453744971   
    453772121        453799520      443036215        452726045        453377327
       453401515        453425506        453449555        453473761       
453497729        453521411        453545089        453568677        453592966   
    453617110        453641672        453666679        453691933       
453718322        453744997        453772139        453799538      443036322     
  452726276        453377343        453401523        453425514        453449563
       453473787        453497737        453521429        453545097       
453568685        453592974        453617128        453641698        453666687   
    453691941        453718348        453745002        453772147       
453799546      443036389        452730583        453377350        453401531     
  453425522        453449571        453473795        453497745        453521437
       453545105        453568693        453592982        453617136       
453641706        453666695        453691958        453718363        453745028   
    453772154        453799553      443036397        452731219        453377368
       453401549        453425530        453449589        453473803       
453497752        453521445        453545113        453568701        453592990   
    453617144        453641714        453666703        453691966       
453718389        453745036        453772162        453799561      443036405     
  452735467        453377376        453401556        453425548        453449597
       453473811        453497760        453521452        453545121       
453568719        453593006        453617151        453641722        453666711   
    453691974        453718397        453745051        453772170       
453799587      443036413        452736473        453377384        453401564     
  453425555        453449605        453473829        453497778        453521460
       453545139        453568727        453593014        453617169       
453641730        453666729        453691982        453718405        453745069   
    453772188        453799595      443036454        452737455        453377392
       453401572        453425563        453449613        453473837       
453497786        453521478        453545147        453568735        453593022   
    453617177        453641748        453666737        453691990       
453718413        453745077        453772212        453799603      443036488     
  452739956        453377400        453401580        453425571        453449621
       453473852        453497802        453521486        453545154       
453568743        453593030        453617185        453641763        453666745   
    453692006        453718421        453745085        453772238       
453799611      443036801        452740426        453377418        453401598     
  453425589        453449639        453473860        453497810        453521494
       453545162        453568768        453593048        453617193       
453641771        453666760        453692014        453718439        453745093   
    453772287        453799629      443036876        452741432        453377426
       453401606        453425597        453449647        453473878       
453497828        453521502        453545170        453568776        453593055   
    453617201        453641789        453666778        453692022       
453718447        453745101        453772295        453799637      443036926     
  452743735        453377434        453401622        453425605        453449654
       453473886        453497836        453521510        453545188       
453568784        453593063        453617227        453641797        453666794   
    453692030        453718454        453745119        453772303       
453799645      443036934        452743966        453377442        453401630     
  453425613        453449670        453473894        453497844        453521528
       453545196        453568792        453593071        453617235       
453641805        453666802        453692048        453718462        453745127   
    453772311        453799652      443036942        452745920        453377459
       453401648        453425621        453449688        453473902       
453497851        453521536        453545204        453568800        453593089   
    453617243        453641813        453666810        453692055       
453718488        453745135        453772345        453799660      443037064     
  452746712        453377467        453401655        453425639        453449696
       453473928        453497869        453521544        453545212       
453568818        453593097        453617250        453641821        453666828   
    453692063        453718496        453745143        453772352       
453799678      443037155        452746753        453377475        453401663     
  453425647        453449704        453473936        453497877        453521551
       453545220        453568826        453593105        453617268       
453641839        453666836        453692089        453718512        453745168   
    453772360        453799686      443037189        452749849        453377483
       453401671        453425654        453449712        453473944       
453497885        453521569        453545238        453568834        453593113   
    453617276        453641847        453666844        453692097       
453718520        453745176        453772378        453799694      443037205     
  452753197        453377491        453401689        453425662        453449738
       453473951        453497893        453521577        453545246       
453568842        453593121        453617284        453641854        453666869   
    453692105        453718538        453745184        453772394       
453799710      443037213        452753288        453377509        453401705     
  453425670        453449746        453473969        453497901        453521585
       453545253        453568859        453593139        453617292       
453641862        453666877        453692113        453718546        453745192   
    453772402        453799728      443037312        452753353        453377517
       453401713        453425688        453449753        453473977       
453497919        453521593        453545261        453568867        453593147   
    453617300        453641870        453666885        453692121       
453718553        453745218        453772410        453799736      443037361     
  452755176        453377525        453401721        453425696        453449761
       453473985        453497927        453521601        453545279       
453568875        453593162        453617318        453641888        453666893   
    453692139        453718561        453745226        453772428       
453799744      443037395        452764277        453377533        453401739     
  453425704        453449779        453473993        453497935        453521619
       453545287        453568883        453593170        453617326       
453641896        453666901        453692147        453718579        453745234   
    453772436        453799751      443037403        452765852        453377541
       453401747        453425712        453449787        453474009       
453497943        453521627        453545295        453568891        453593188   
    453617334        453641904        453666919        453692154       
453718587        453745242        453772444        453799777      443037445     
  452766363        453377558        453401754        453425720        453449795
       453474017        453497950        453521635        453545303       
453568909        453593196        453617342        453641912        453666927   
    453692162        453718595        453745275        453772469       
453799785      443037544        452769276        453377566        453401762     
  453425738        453449803        453474025        453497968        453521643
       453545311        453568917        453593204        453617359       
453641920        453666943        453692170        453718603        453745283   
    453772477        453799793      443037601        452772015        453377574
       453401770        453425746        453449829        453474033       
453497976        453521668        453545329        453568925        453593212   
    453617367        453641938        453666950        453692188       
453718611        453745291        453772485        453799801      443037643     
  452774870        453377582        453401788        453425753        453449837
       453474041        453497984        453521676        453545337       
453568933        453593220        453617375        453641953        453666968   
    453692196        453718637        453745309        453772501       
453799819      443037668        452775315        453377590        453401796     
  453425761        453449845        453474058        453497992        453521684
       453545352        453568941        453593238        453617391       
453641961        453666976        453692204        453718645        453745317   
    453772519        453799827      443037692        452775695        453377608
       453401804        453425779        453449852        453474066       
453498008        453521692        453545360        453568958        453593246   
    453617409        453641979        453666984        453692212       
453718652        453745325        453772527        453799835   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443037726        452779820        453377616        453401812       
453425787        453449860        453474074        453498016        453521700   
    453545378        453568966        453593253        453617417       
453641987        453666992        453692220        453718660        453745333   
    453772535        453799843      443037742        452779846        453377624
       453401820        453425795        453449878        453474082       
453498024        453521718        453545386        453568974        453593261   
    453617425        453641995        453667008        453692238       
453718678        453745341        453772543        453799850      443037809     
  452779978        453377632        453401838        453425803        453449886
       453474090        453498032        453521726        453545394       
453568982        453593279        453617433        453642019        453667016   
    453692246        453718686        453745358        453772550       
453799868      443037817        452780109        453377640        453401846     
  453425811        453449894        453474108        453498040        453521734
       453545402        453568990        453593287        453617441       
453642027        453667024        453692253        453718694        453745366   
    453772568        453799884      443037825        452780950        453377657
       453401853        453425829        453449902        453474116       
453498057        453521742        453545410        453569006        453593295   
    453617458        453642035        453667032        453692261       
453718710        453745374        453772576        453799892      443037841     
  452781982        453377665        453401861        453425837        453449910
       453474124        453498065        453521759        453545428       
453569014        453593303        453617466        453642043        453667040   
    453692279        453718736        453745382        453772584       
453799900      443037866        452782394        453377673        453401879     
  453425845        453449928        453474132        453498073        453521767
       453545436        453569022        453593311        453617474       
453642050        453667057        453692287        453718744        453745390   
    453772592        453799918      443037882        452782816        453377681
       453401887        453425852        453449936        453474140       
453498081        453521775        453545444        453569030        453593329   
    453617482        453642076        453667073        453692295       
453718751        453745408        453772600        453799926      443037957     
  452783525        453377699        453401895        453425860        453449944
       453474165        453498099        453521783        453545451       
453569048        453593337        453617490        453642084        453667081   
    453692303        453718769        453745416        453772618       
453799934      443037973        452784333        453377707        453401903     
  453425878        453449951        453474173        453498107        453521791
       453545469        453569055        453593345        453617508       
453642092        453667099        453692311        453718777        453745432   
    453772626        453799942      443038062        452787773        453377715
       453401911        453425886        453449977        453474181       
453498115        453521809        453545477        453569063        453593352   
    453617516        453642100        453667107        453692329       
453718785        453745440        453772634        453799959      443038088     
  452787997        453377723        453401929        453425894        453449985
       453474199        453498123        453521817        453545485       
453569071        453593360        453617524        453642118        453667115   
    453692337        453718793        453745457        453772642       
453799967      443038237        452788714        453377731        453401937     
  453425902        453449993        453474207        453498131        453521825
       453545493        453569089        453593378        453617532       
453642126        453667123        453692345        453718801        453745465   
    453772659        453799975      443038286        452790827        453377749
       453401945        453425910        453450009        453474215       
453498149        453521833        453545501        453569097        453593386   
    453617540        453642134        453667131        453692352       
453718835        453745473        453772667        453799983      443038336     
  452791171        453377756        453401952        453425928        453450017
       453474223        453498156        453521841        453545527       
453569105        453593402        453617557        453642142        453667156   
    453692360        453718850        453745481        453772675       
453799991      443038344        452794936        453377764        453401960     
  453425936        453450025        453474231        453498164        453521858
       453545535        453569113        453593410        453617565       
453642159        453667164        453692378        453718868        453745499   
    453772683        453800005      443038393        452798846        453377772
       453401978        453425944        453450033        453474249       
453498172        453521866        453545543        453569121        453593428   
    453617573        453642167        453667172        453692386       
453718876        453745507        453772691        453800013      443038435     
  452799687        453377780        453401986        453425951        453450041
       453474256        453498180        453521874        453545568       
453569139        453593436        453617581        453642175        453667180   
    453692394        453718900        453745515        453772709       
453800021      443038559        452801947        453377798        453401994     
  453425969        453450058        453474264        453498198        453521882
       453545576        453569147        453593444        453617599       
453642183        453667198        453692410        453718926        453745523   
    453772717        453800039      443038575        452803844        453377806
       453402000        453425977        453450066        453474272       
453498206        453521890        453545584        453569154        453593451   
    453617607        453642191        453667206        453692428       
453718934        453745531        453772725        453800047      443038641     
  452804743        453377814        453402018        453425985        453450074
       453474280        453498214        453521908        453545592       
453569162        453593469        453617615        453642209        453667214   
    453692436        453718942        453745549        453772733       
453800054      443038690        452807969        453377822        453402026     
  453425993        453450082        453474298        453498222        453521916
       453545600        453569170        453593477        453617623       
453642217        453667222        453692444        453718959        453745556   
    453772741        453800062      443038765        452808694        453377830
       453402034        453426009        453450090        453474306       
453498230        453521924        453545618        453569188        453593485   
    453617631        453642225        453667230        453692451       
453718967        453745564        453772758        453800070      443038831     
  452814601        453377848        453402042        453426017        453450108
       453474314        453498248        453521932        453545626       
453569196        453593493        453617649        453642241        453667248   
    453692469        453718975        453745572        453772766       
453800088      443038856        452821275        453377855        453402059     
  453426025        453450116        453474322        453498255        453521940
       453545634        453569204        453593501        453617656       
453642258        453667255        453692477        453718983        453745580   
    453772774        453800096      443038971        452822943        453377871
       453402067        453426033        453450124        453474330       
453498263        453521957        453545642        453569212        453593519   
    453617664        453642266        453667263        453692485       
453719007        453745598        453772782        453800104      443039011     
  452823594        453377889        453402075        453426041        453450132
       453474348        453498271        453521965        453545659       
453569220        453593527        453617672        453642274        453667271   
    453692493        453719015        453745606        453772790       
453800112      443039052        452825466        453377897        453402083     
  453426058        453450157        453474355        453498289        453521973
       453545667        453569238        453593535        453617706       
453642282        453667289        453692527        453719023        453745614   
    453772824        453800120      443039227        452827298        453377905
       453402091        453426066        453450165        453474363       
453498297        453521981        453545675        453569246        453593543   
    453617714        453642290        453667297        453692535       
453719031        453745622        453772832        453800146      443039383     
  452828569        453377913        453402109        453426074        453450173
       453474371        453498305        453521999        453545683       
453569261        453593550        453617722        453642308        453667305   
    453692543        453719049        453745630        453772840       
453800153      443039441        452828965        453377921        453402117     
  453426082        453450181        453474389        453498313        453522005
       453545691        453569279        453593568        453617730       
453642316        453667313        453692550        453719056        453745648   
    453772857        453800161      443039474        452829054        453377939
       453402133        453426090        453450199        453474397       
453498321        453522013        453545725        453569287        453593584   
    453617748        453642324        453667321        453692568       
453719064        453745655        453772865        453800179      443039490     
  452829930        453377947        453402141        453426108        453450207
       453474405        453498339        453522021        453545733       
453569295        453593592        453617755        453642332        453667339   
    453692576        453719072        453745663        453772873       
453800187      443039615        452830805        453377954        453402158     
  453426116        453450215        453474413        453498347        453522039
       453545741        453569303        453593600        453617763       
453642340        453667347        453692584        453719080        453745671   
    453772881        453800195      443039656        452833304        453377962
       453402166        453426124        453450223        453474421       
453498354        453522047        453545758        453569311        453593618   
    453617771        453642365        453667354        453692592       
453719098        453745689        453772899        453800203      443039664     
  452834880        453377970        453402174        453426132        453450231
       453474439        453498362        453522054        453545766       
453569329        453593626        453617797        453642373        453667362   
    453692600        453719106        453745697        453772907       
453800211      443039698        452835838        453377988        453402182     
  453426140        453450249        453474447        453498370        453522062
       453545774        453569337        453593634        453617813       
453642399        453667370        453692618        453719114        453745705   
    453772949        453800229      443039748        452835853        453377996
       453402190        453426157        453450256        453474454       
453498388        453522070        453545782        453569345        453593642   
    453617821        453642407        453667388        453692626       
453719122        453745713        453772964        453800237      443039771     
  452838584        453378002        453402208        453426165        453450264
       453474462        453498396        453522088        453545790       
453569352        453593659        453617839        453642423        453667404   
    453692634        453719130        453745721        453772972       
453800245      443039805        452840374        453378010        453402216     
  453426173        453450272        453474470        453498404        453522096
       453545808        453569360        453593667        453617847       
453642431        453667412        453692642        453719148        453745739   
    453772980        453800252      443039847        452842883        453378036
       453402224        453426181        453450280        453474488       
453498412        453522104        453545816        453569378        453593675   
    453617854        453642449        453667420        453692659       
453719155        453745747        453772998        453800278      443039862     
  452843121        453378044        453402232        453426199        453450298
       453474496        453498420        453522112        453545824       
453569386        453593683        453617862        453642456        453667438   
    453692667        453719163        453745762        453773004       
453800286      443040076        452843873        453378051        453402240     
  453426207        453450306        453474504        453498446        453522120
       453545832        453569394        453593691        453617870       
453642464        453667453        453692675        453719171        453745770   
    453773012        453800294      443040225        452847932        453378069
       453402257        453426215        453450314        453474512       
453498453        453522146        453545840        453569402        453593709   
    453617888        453642472        453667461        453692717       
453719189        453745788        453773038        453800310      443040365     
  452850183        453378077        453402265        453426223        453450322
       453474520        453498461        453522153        453545857       
453569410        453593717        453617896        453642480        453667479   
    453692725        453719197        453745812        453773046       
453800328      443040381        452850456        453378085        453402273     
  453426231        453450330        453474538        453498479        453522161
       453545865        453569428        453593725        453617904       
453642498        453667487        453692733        453719205        453745820   
    453773053        453800336      443040449        452852288        453378093
       453402281        453426249        453450348        453474546       
453498487        453522179        453545873        453569436        453593733   
    453617912        453642506        453667495        453692766       
453719213        453745838        453773061        453800344      443040498     
  452853039        453378101        453402299        453426256        453450355
       453474553        453498495        453522187        453545881       
453569444        453593741        453617920        453642514        453667503   
    453692774        453719221        453745846        453773079       
453800351      443040506        452854409        453378119        453402307     
  453426264        453450363        453474561        453498503        453522195
       453545899        453569451        453593758        453617938       
453642522        453667511        453692782        453719239        453745861   
    453773087        453800369      443040571        452856115        453378127
       453402315        453426272        453450371        453474579       
453498529        453522203        453545907        453569469        453593766   
    453617946        453642548        453667529        453692808       
453719247        453745879        453773095        453800377      443040647     
  452858509        453378135        453402323        453426298        453450389
       453474587        453498537        453522211        453545915       
453569477        453593774        453617961        453642555        453667537   
    453692816        453719254        453745887        453773111       
453800385      443040738        452860711        453378143        453402349     
  453426306        453450397        453474595        453498545        453522229
       453545923        453569485        453593782        453617979       
453642571        453667545        453692824        453719262        453745895   
    453773129        453800393      443040803        452866858        453378150
       453402356        453426314        453450405        453474603       
453498552        453522237        453545931        453569493        453593790   
    453617987        453642589        453667552        453692832       
453719270        453745911        453773137        453800419      443040829     
  452868649        453378176        453402364        453426322        453450413
       453474611        453498560        453522245        453545949       
453569501        453593816        453617995        453642597        453667560   
    453692840        453719304        453745929        453773145       
453800427      443040928        452876295        453378184        453402372     
  453426330        453450439        453474629        453498578        453522252
       453545956        453569519        453593824        453618001       
453642605        453667578        453692857        453719312        453745937   
    453773178        453800435      443040951        452881477        453378192
       453402380        453426348        453450447        453474637       
453498586        453522260        453545964        453569527        453593832   
    453618019        453642621        453667594        453692865       
453719320        453745945        453773186        453800443      443040969     
  452881709        453378200        453402398        453426355        453450454
       453474645        453498594        453522278        453545972       
453569535        453593840        453618027        453642639        453667602   
    453692873        453719346        453745952        453773202       
453800450      443041090        452883515        453378218        453402406     
  453426363        453450462        453474652        453498602        453522286
       453545980        453569543        453593857        453618043       
453642647        453667610        453692881        453719353        453745960   
    453773210        453800468      443041108        452885247        453378234
       453402414        453426371        453450470        453474660       
453498610        453522294        453545998        453569550        453593865   
    453618050        453642654        453667628        453692899       
453719361        453745978        453773236        453800476      443041140     
  452888795        453378242        453402422        453426389        453450488
       453474678        453498628        453522302        453546004       
453569568        453593873        453618068        453642662        453667636   
    453692907        453719379        453745986        453773251       
453800484      443041157        452889520        453378259        453402430     
  453426397        453450496        453474686        453498636        453522310
       453546012        453569576        453593881        453618076       
453642670        453667644        453692915        453719387        453745994   
    453773269        453800492      443041165        452889629        453378267
       453402448        453426405        453450504        453474694       
453498644        453522328        453546020        453569584        453593899   
    453618084        453642688        453667651        453692923       
453719395        453746000        453773301        453800500      443041322     
  452890445        453378275        453402455        453426413        453450512
       453474702        453498651        453522336        453546038       
453569592        453593907        453618100        453642696        453667669   
    453692931        453719403        453746018        453773319       
453800518      443041330        452894702        453378283        453402463     
  453426421        453450520        453474710        453498669        453522344
       453546046        453569600        453593915        453618118       
453642704        453667677        453692949        453719411        453746026   
    453773327        453800526      443041371        452895147        453378291
       453402471        453426439        453450538        453474728       
453498677        453522351        453546053        453569618        453593923   
    453618126        453642712        453667685        453692956       
453719445        453746034        453773335        453800534      443041389     
  452901895        453378309        453402489        453426447        453450546
       453474736        453498685        453522369        453546061       
453569626        453593931        453618134        453642720        453667693   
    453692964        453719460        453746042        453773343       
453800542      443041405        452902869        453378317        453402497     
  453426454        453450553        453474744        453498693        453522385
       453546079        453569634        453593949        453618142       
453642738        453667701        453692972        453719478        453746059   
    453773350        453800559      443041413        452902976        453378325
       453402505        453426462        453450579        453474751       
453498719        453522393        453546087        453569642        453593956   
    453618159        453642746        453667719        453692980       
453719486        453746067        453773368        453800575      443041462     
  452903297        453378333        453402513        453426470        453450587
       453474769        453498727        453522401        453546095       
453569659        453593964        453618167        453642753        453667727   
    453692998        453719502        453746075        453773376       
453800591      443041488        452906092        453378341        453402521     
  453426488        453450595        453474777        453498735        453522419
       453546103        453569667        453593972        453618175       
453642761        453667735        453693004        453719510        453746083   
    453773384        453800609      443041496        452906118        453378358
       453402539        453426496        453450603        453474785       
453498743        453522427        453546111        453569675        453593980   
    453618183        453642779        453667743        453693012       
453719536        453746091        453773392        453800625      443041546     
  452907397        453378366        453402547        453426504        453450611
       453474793        453498750        453522435        453546129       
453569683        453593998        453618191        453642787        453667776   
    453693020        453719544        453746109        453773400       
453800641      443041587        452910946        453378374        453402562     
  453426512        453450629        453474801        453498768        453522443
       453546137        453569691        453594004        453618209       
453642795        453667792        453693038        453719551        453746117   
    453773418        453800658      443041637        452911860        453378382
       453402570        453426520        453450645        453474819       
453498776        453522450        453546145        453569709        453594012   
    453618217        453642803        453667818        453693046       
453719569        453746125        453773442        453800666      443041652     
  452912298        453378390        453402588        453426538        453450652
       453474827        453498784        453522468        453546152       
453569717        453594020        453618225        453642811        453667826   
    453693053        453719585        453746133        453773459       
453800674      443041702        452915986        453378408        453402596     
  453426546        453450660        453474835        453498792        453522476
       453546160        453569725        453594038        453618233       
453642829        453667834        453693061        453719601        453746141   
    453773467        453800708      443041736        452917669        453378416
       453402604        453426561        453450678        453474843       
453498800        453522484        453546178        453569733        453594046   
    453618241        453642837        453667842        453693111       
453719619        453746158        453773475        453800716      443041744     
  452919368        453378424        453402612        453426579        453450686
       453474850        453498818        453522492        453546186       
453569741        453594053        453618258        453642845        453667859   
    453693129        453719627        453746166        453773483       
453800724      443041819        452922453        453378432        453402620     
  453426587        453450694        453474868        453498826        453522500
       453546194        453569758        453594061        453618266       
453642852        453667867        453693137        453719635        453746174   
    453773491        453800732      443041892        452927072        453378440
       453402638        453426595        453450702        453474876       
453498834        453522518        453546210        453569766        453594079   
    453618282        453642860        453667875        453693152       
453719643        453746182        453773509        453800757      443041900     
  452930134        453378457        453402646        453426611        453450710
       453474884        453498842        453522526        453546228       
453569774        453594087        453618290        453642878        453667883   
    453693160        453719650        453746190        453773525       
453800765      443042049        452931124        453378465        453402653     
  453426629        453450728        453474892        453498867        453522534
       453546236        453569782        453594095        453618316       
453642886        453667891        453693178        453719668        453746208   
    453773533        453800773      443042098        452934532        453378473
       453402679        453426637        453450736        453474900       
453498875        453522542        453546244        453569790        453594103   
    453618324        453642894        453667909        453693186       
453719676        453746216        453773541        453800781   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443042106        452936313        453378481        453402687       
453426645        453450744        453474918        453498883        453522559   
    453546251        453569808        453594111        453618332       
453642902        453667917        453693079        453719692        453746224   
    453773574        453800799      443042114        452938426        453378499
       453402695        453426652        453450751        453474926       
453498891        453522567        453546269        453569816        453594129   
    453618340        453642910        453667925        453693087       
453719700        453746232        453773590        453800807      443042189     
  452939457        453378507        453402711        453426660        453450769
       453474934        453498909        453522575        453546277       
453569824        453594137        453618365        453642928        453667933   
    453693095        453719734        453746240        453773608       
453800815      443042221        452945348        453378515        453402729     
  453426678        453450785        453474942        453498917        453522583
       453546285        453569832        453594145        453618373       
453642936        453667941        453693103        453719742        453746257   
    453773616        453800823      443042288        452947419        453378523
       453402737        453426686        453450793        453474959       
453498925        453522591        453546293        453569840        453594152   
    453618381        453642944        453667958        453693194       
453719767        453746299        453773632        453800831      443042304     
  452947567        453378531        453402745        453426694        453450801
       453474967        453498933        453522609        453546301       
453569865        453594160        453618399        453642951        453667966   
    453693202        453719775        453746307        453773640       
453800849      443042338        452947773        453378549        453402752     
  453426702        453450819        453474975        453498941        453522617
       453546319        453569873        453594178        453618407       
453642969        453667974        453693210        453719783        453746315   
    453773657        453800856      443042452        452950934        453378556
       453402760        453426710        453450827        453474983       
453498958        453522625        453546327        453569881        453594186   
    453618415        453642977        453667990        453693228       
453719791        453746323        453773665        453800864      443042460     
  452951189        453378564        453402778        453426728        453450835
       453474991        453498966        453522633        453546335       
453569899        453594194        453618423        453642985        453668006   
    453693244        453719817        453746331        453773673       
453800880      443042502        452954324        453378572        453402786     
  453426736        453450843        453475006        453498974        453522641
       453546343        453569915        453594202        453618431       
453642993        453668014        453693251        453719825        453746349   
    453773681        453800898      443042510        452955768        453378598
       453402794        453426744        453450850        453475014       
453498982        453522658        453546350        453569923        453594210   
    453618449        453643009        453668022        453693269       
453719833        453746356        453773699        453800906      443042577     
  452963044        453378606        453402802        453426751        453450868
       453475022        453498990        453522666        453546368       
453569931        453594228        453618464        453643017        453668030   
    453693277        453719858        453746372        453773707       
453800914      443042601        452967292        453378614        453402810     
  453426769        453450876        453475030        453499006        453522674
       453546384        453569949        453594236        453618472       
453643025        453668048        453693285        453719866        453746380   
    453773723        453800922      443042619        452969421        453378622
       453402828        453426777        453450884        453475048       
453499014        453522682        453546392        453569964        453594244   
    453618480        453643033        453668055        453693293       
453719874        453746398        453773731        453800930      443042643     
  452970569        453378630        453402836        453426785        453450892
       453475055        453499022        453522690        453546400       
453569972        453594251        453618506        453643041        453668063   
    453693301        453719882        453746406        453773749       
453800948      443042650        452972094        453378648        453402844     
  453426793        453450900        453475063        453499030        453522708
       453546418        453569980        453594269        453618514       
453643058        453668071        453693319        453719890        453746414   
    453773756        453800955      443042668        452975543        453378655
       453402851        453426801        453450926        453475071       
453499048        453522716        453546426        453570004        453594277   
    453618522        453643066        453668089        453693327       
453719908        453746422        453773764        453800963      443042676     
  452976467        453378663        453402869        453426819        453450934
       453475089        453499055        453522724        453546434       
453570012        453594285        453618548        453643074        453668105   
    453693335        453719916        453746430        453773780       
453800971      443042718        452978539        453378671        453402877     
  453426827        453450942        453475097        453499063        453522732
       453546442        453570020        453594293        453618555       
453643082        453668113        453693343        453719924        453746448   
    453773798        453800989      443042726        452979305        453378689
       453402885        453426835        453450959        453475105       
453499071        453522740        453546459        453570038        453594301   
    453618563        453643090        453668121        453693350       
453719940        453746471        453773814        453800997      443042734     
  452984107        453378697        453402893        453426843        453450967
       453475113        453499089        453522757        453546467       
453570046        453594319        453618571        453643108        453668147   
    453693368        453719957        453746489        453773822       
453801003      443042825        452985831        453378705        453402901     
  453426850        453450975        453475121        453499097        453522765
       453546475        453570053        453594327        453618589       
453643116        453668154        453693376        453719965        453746497   
    453773830        453801011      443043021        452988249        453378713
       453402919        453426868        453450983        453475139       
453499105        453522773        453546483        453570061        453594343   
    453618597        453643124        453668162        453693384       
453719973        453746505        453773855        453801029      443043104     
  452995939        453378721        453402927        453426884        453450991
       453475147        453499113        453522781        453546491       
453570079        453594350        453618605        453643132        453668170   
    453693392        453719981        453746513        453773863       
453801037      443043161        452999675        453378739        453402935     
  453426892        453451007        453475154        453499139        453522799
       453546509        453570087        453594368        453618613       
453643140        453668196        453693418        453719999        453746521   
    453773871        453801045      443043278        453000101        453378747
       453402943        453426900        453451015        453475162       
453499147        453522807        453546517        453570095        453594376   
    453618621        453643157        453668204        453693426       
453720005        453746539        453773889        453801052      443043310     
  453005407        453378754        453402950        453426918        453451023
       453475170        453499154        453522815        453546525       
453570103        453594384        453618639        453643165        453668212   
    453693442        453720013        453746547        453773897       
453801060      443043419        453007379        453378762        453402968     
  453426926        453451031        453475188        453499162        453522823
       453546533        453570111        453594392        453618647       
453643173        453668220        453693459        453720021        453746554   
    453773905        453801078      443043427        453014318        453378770
       453402976        453426934        453451049        453475196       
453499170        453522831        453546541        453570129        453594400   
    453618654        453643181        453668238        453693467       
453720047        453746562        453773913        453801086      443043468     
  453014375        453378788        453402984        453426942        453451056
       453475212        453499188        453522849        453546558       
453570137        453594418        453618662        453643199        453668246   
    453693475        453720054        453746588        453773939       
453801094      443043575        453023079        453378796        453402992     
  453426967        453451064        453475220        453499196        453522856
       453546566        453570145        453594426        453618670       
453643207        453668261        453693483        453720070        453746604   
    453773947        453801102      443043591        453027211        453378804
       453403008        453426975        453451072        453475238       
453499204        453522864        453546574        453570152        453594434   
    453618688        453643215        453668287        453693491       
453720088        453746638        453773954        453801110      443043617     
  453029688        453378812        453403016        453426983        453451080
       453475253        453499212        453522872        453546582       
453570160        453594442        453618696        453643223        453668295   
    453693509        453720096        453746646        453773962       
453801136      443043633        453042913        453378820        453403024     
  453426991        453451098        453475261        453499220        453522880
       453546590        453570178        453594459        453618704       
453643231        453668303        453693517        453720104        453746653   
    453773970        453801151      443043682        453045379        453378838
       453403032        453427007        453451106        453475279       
453499238        453522898        453546608        453570186        453594467   
    453618712        453643249        453668311        453693525       
453720112        453746661        453773988        453801169      443043724     
  453045460        453378846        453403040        453427015        453451114
       453475287        453499246        453522906        453546616       
453570194        453594475        453618720        453643256        453668329   
    453693533        453720120        453746679        453773996       
453801177      443043781        453046104        453378853        453403057     
  453427023        453451122        453475295        453499253        453522914
       453546624        453570202        453594491        453618738       
453643264        453668337        453693541        453720146        453746687   
    453774002        453801185      443043831        453052250        453378861
       453403065        453427031        453451130        453475303       
453499261        453522922        453546632        453570210        453594509   
    453618746        453643272        453668345        453693558       
453720153        453746695        453774010        453801193      443043872     
  453061046        453378879        453403073        453427049        453451148
       453475311        453499279        453522930        453546640       
453570228        453594517        453618753        453643280        453668352   
    453693566        453720161        453746711        453774028       
453801201      443043914        453066078        453378887        453403081     
  453427056        453451155        453475329        453499287        453522948
       453546665        453570236        453594525        453618761       
453643298        453668360        453693574        453720179        453746729   
    453774036        453801219      443043989        453094690        453378895
       453403107        453427064        453451163        453475337       
453499295        453522963        453546673        453570244        453594533   
    453618779        453643306        453668378        453693590       
453720187        453746737        453774044        453801227      443044011     
  453102477        453378903        453403123        453427072        453451171
       453475345        453499303        453522971        453546681       
453570251        453594541        453618787        453643314        453668386   
    453693608        453720195        453746745        453774051       
453801235      443044045        453115032        453378911        453403131     
  453427080        453451189        453475352        453499311        453522989
       453546699        453570269        453594558        453618795       
453643322        453668394        453693624        453720211        453746752   
    453774069        453801243      443044052        453137572        453378929
       453403149        453427098        453451197        453475360       
453499329        453522997        453546707        453570277        453594566   
    453618803        453643330        453668402        453693632       
453720229        453746760        453774085        453801250      443044102     
  453233306        453378937        453403156        453427106        453451205
       453475378        453499337        453523003        453546715       
453570285        453594574        453618811        453643348        453668410   
    453693640        453720237        453746778        453774093       
453801268      443044201        453261034        453378945        453403164     
  453427114        453451213        453475386        453499345        453523011
       453546723        453570293        453594582        453618837       
453643355        453668428        453693657        453720245        453746786   
    453774101        453801284      443044219        453276792        453378952
       453403172        453427122        453451221        453475394       
453499352        453523029        453546731        453570301        453594590   
    453618845        453643363        453668436        453693665       
453720252        453746794        453774119        453801292      443044227     
  453278822        453378960        453403180        453427148        453451239
       453475402        453499360        453523037        453546749       
453570319        453594608        453618852        453643371        453668444   
    453693673        453720260        453746802        453774135       
453801300      443044334        453285132        453378978        453403198     
  453427155        453451247        453475410        453499378        453523045
       453546756        453570327        453594616        453618860       
453643389        453668451        453693681        453720286        453746810   
    453774143        453801318      443044391        453290082        453378986
       453403206        453427163        453451254        453475428       
453499386        453523052        453546764        453570335        453594624   
    453618878        453643397        453668469        453693707       
453720294        453746828        453774150        453801326      443044433     
  453292690        453378994        453403214        453427189        453451262
       453475436        453499394        453523060        453546772       
453570343        453594632        453618886        453643405        453668477   
    453693715        453720302        453746836        453774168       
453801342      443044540        453294837        453379000        453403222     
  453427197        453451270        453475444        453499402        453523078
       453546780        453570350        453594640        453618894       
453643413        453668485        453693731        453720310        453746844   
    453774176        453801359      443044623        453297756        453379018
       453403230        453427205        453451296        453475451       
453499410        453523086        453546798        453570376        453594657   
    453618902        453643421        453668493        453693749       
453720328        453746851        453774184        453801367      443044649     
  453313694        453379026        453403248        453427213        453451304
       453475469        453499428        453523094        453546806       
453570384        453594665        453618910        453643439        453668501   
    453693756        453720336        453746885        453774192       
453801383      443044789        453316523        453379034        453403255     
  453427221        453451320        453475477        453499444        453523102
       453546814        453570392        453594673        453618928       
453643447        453668519        453693764        453720344        453746893   
    453774200        453801391      443044797        453323842        453379042
       453403263        453427239        453451338        453475485       
453499451        453523110        453546822        453570418        453594681   
    453618936        453643454        453668527        453693772       
453720351        453746919        453774226        453801417      443044821     
  453329401        453379059        453403271        453427247        453451346
       453475493        453499469        453523128        453546830       
453570426        453594699        453618944        453643462        453668535   
    453693780        453720369        453746927        453774234       
453801425      443044839        453343048        453379067        453403289     
  453427254        453451353        453475501        453499477        453523136
       453546848        453570434        453594707        453618951       
453643470        453668543        453693798        453720377        453746935   
    453774242        453801433      443044862        453344145        453379075
       453403297        453427262        453451361        453475519       
453499485        453523144        453546855        453570442        453594715   
    453618969        453643488        453668550        453693806       
453720385        453746943        453774259        453801441      443044870     
  453348419        453379083        453403305        453427270        453451379
       453475527        453499493        453523151        453546863       
453570459        453594723        453618977        453643496        453668568   
    453693814        453720393        453746950        453774267       
453801458      443044896        453348468        453379091        453403313     
  453427288        453451387        453475535        453499501        453523169
       453546871        453570467        453594731        453618985       
453643504        453668576        453693822        453720401        453746968   
    453774275        453801466      443044904        453348484        453379109
       453403321        453427296        453451395        453475543       
453499519        453523177        453546889        453570475        453594749   
    453618993        453643512        453668584        453693830       
453720419        453746984        453774283        453801474      443044912     
  453348492        453379117        453403339        453427304        453451403
       453475550        453499527        453523185        453546897       
453570483        453594756        453619009        453643520        453668600   
    453693848        453720682        453747008        453774309       
453801490      443045059        453348526        453379133        453403347     
  453427312        453451411        453475568        453499535        453523193
       453546905        453570491        453594764        453619017       
453643538        453668618        453693855        453720690        453747016   
    453774317        453801508      443045125        453348567        453379141
       453403354        453427320        453451429        453475576       
453499543        453523201        453546913        453570517        453594772   
    453619025        453643546        453668626        453693863       
453720708        453747024        453774325        453801516      443045208     
  453348583        453379158        453403362        453427338        453451452
       453475584        453499550        453523219        453546921       
453570525        453594780        453619033        453643553        453668634   
    453693871        453720716        453747032        453774333       
453801524      443045257        453348609        453379166        453403370     
  453427346        453451460        453475592        453499568        453523227
       453546939        453570533        453594798        453619041       
453643561        453668642        453693889        453720724        453747057   
    453774341        453801532      443045315        453348633        453379174
       453403388        453427353        453451478        453475600       
453499576        453523235        453546947        453570541        453594806   
    453619058        453643579        453668659        453693897       
453720732        453747065        453774358        453801540      443045356     
  453348658        453379190        453403396        453427361        453451486
       453475618        453499584        453523243        453546954       
453570558        453594814        453619066        453643587        453668667   
    453693905        453720740        453747073        453774366       
453801557      443045398        453348765        453379208        453403404     
  453427387        453451494        453475626        453499592        453523250
       453546962        453570566        453594822        453619074       
453643595        453668683        453693913        453720757        453747081   
    453774374        453801565      443045430        453348849        453379216
       453403412        453427395        453451502        453475634       
453499600        453523268        453546970        453570574        453594830   
    453619082        453643603        453668691        453693921       
453720765        453747099        453774382        453801581      443045596     
  453348856        453379232        453403420        453427403        453451510
       453475642        453499618        453523276        453546988       
453570590        453594848        453619090        453643611        453668709   
    453693939        453720773        453747107        453774390       
453801599      443045661        453348922        453379240        453403438     
  453427411        453451528        453475659        453499626        453523284
       453546996        453570608        453594855        453619108       
453643629        453668717        453693947        453720781        453747115   
    453774408        453801607      443045687        453348930        453379257
       453403446        453427429        453451544        453475667       
453499642        453523292        453547002        453570616        453594863   
    453619116        453643637        453668725        453693954       
453720807        453747123        453774416        453801623      443045695     
  453348963        453379265        453403453        453427437        453451551
       453475675        453499659        453523300        453547010       
453570624        453594897        453619124        453643645        453668733   
    453693962        453720815        453747131        453774424       
453801631      443045711        453349052        453379273        453403461     
  453427445        453451569        453475683        453499667        453523318
       453547028        453570632        453594905        453619132       
453643652        453668741        453693970        453720831        453747149   
    453774432        453801649      443045778        453349086        453379281
       453403479        453427460        453451577        453475691       
453499675        453523326        453547036        453570640        453594913   
    453619140        453643660        453668758        453693988       
453720856        453747156        453774440        453801656      443045794     
  453349110        453379299        453403487        453427478        453451585
       453475709        453499683        453523334        453547044       
453570657        453594939        453619157        453643678        453668766   
    453693996        453720864        453747164        453774499       
453801664      443045810        453349128        453379307        453403495     
  453427486        453451593        453475717        453499691        453523342
       453547051        453570665        453594947        453619165       
453643686        453668774        453694002        453720872        453747172   
    453774507        453801672      443045836        453349144        453379315
       453403503        453427494        453451601        453475733       
453499709        453523359        453547069        453570673        453594954   
    453619173        453643694        453668782        453694010       
453720880        453747180        453774523        453801680      443045869     
  453349185        453379323        453403511        453427502        453451619
       453475741        453499725        453523367        453547077       
453570681        453594962        453619181        453643702        453668790   
    453694028        453720898        453747198        453774531       
453801698      443045919        453349193        453379331        453403529     
  453427510        453451627        453475758        453499733        453523375
       453547085        453570699        453594970        453619199       
453643728        453668808        453694036        453720906        453747206   
    453774549        453801706      443046016        453349219        453379349
       453403537        453427536        453451635        453475766       
453499741        453523383        453547093        453570707        453594988   
    453619207        453643736        453668816        453694044       
453720914        453747222        453774556        453801714   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443046040        453349359        453379356        453403545       
453427544        453451643        453475774        453499758        453523391   
    453547101        453570715        453594996        453619215       
453643744        453668824        453694051        453720922        453747248   
    453774564        453801722      443046073        453349375        453379364
       453403552        453427551        453451650        453475782       
453499766        453523409        453547119        453570723        453595001   
    453619223        453643751        453668840        453694069       
453720930        453747255        453774572        453801730      443046149     
  453349391        453379372        453403560        453427569        453451668
       453475790        453499774        453523417        453547127       
453570731        453595019        453619231        453643777        453668857   
    453694077        453720948        453747263        453774598       
453801748      443046164        453349409        453379380        453403578     
  453427577        453451676        453475808        453499782        453523425
       453547135        453570749        453595027        453619249       
453643785        453668865        453694085        453720963        453747271   
    453774606        453801755      443046198        453349482        453379398
       453403586        453427585        453451684        453475816       
453499790        453523433        453547143        453570756        453595035   
    453619256        453643793        453668873        453694093       
453720989        453747289        453774630        453801763      443046222     
  453349615        453379414        453403594        453427593        453451700
       453475824        453499808        453523441        453547150       
453570764        453595043        453619264        453643801        453668881   
    453694101        453720997        453747305        453774648       
453801771      443046263        453349730        453379422        453403602     
  453427601        453451718        453475832        453499816        453523458
       453547168        453570772        453595050        453619272       
453643819        453668899        453694119        453721003        453747313   
    453774655        453801789      443046321        453349813        453379430
       453403628        453427619        453451726        453475840       
453499824        453523466        453547176        453570780        453595068   
    453619280        453643827        453668907        453694127       
453721011        453747321        453774663        453801805      443046404     
  453349896        453379448        453403636        453427627        453451734
       453475857        453499832        453523474        453547184       
453570798        453595076        453619298        453643835        453668915   
    453694135        453721029        453747339        453774671       
453801813      443046420        453350001        453379463        453403644     
  453427635        453451742        453475865        453499840        453523482
       453547192        453570806        453595084        453619306       
453643843        453668923        453694143        453721037        453747347   
    453774689        453801821      443046446        453350118        453379471
       453403669        453427643        453451759        453475873       
453499857        453523490        453547200        453570814        453595092   
    453619314        453643850        453668931        453694150       
453721045        453747354        453774697        453801839      443046495     
  453350134        453379489        453403677        453427668        453451767
       453475881        453499865        453523508        453547218       
453570822        453595100        453619322        453643876        453668949   
    453694168        453721052        453747370        453774705       
453801847      443046586        453350159        453379505        453403685     
  453427676        453451775        453475899        453499873        453523516
       453547226        453570830        453595118        453619330       
453643892        453668956        453694176        453721060        453747388   
    453774713        453801854      443046644        453350167        453379513
       453403693        453427684        453451783        453475907       
453499881        453523524        453547234        453570848        453595126   
    453619348        453643900        453668964        453694184       
453720427        453747396        453774721        453801862      443046701     
  453350183        453379521        453403701        453427692        453451791
       453475915        453499899        453523532        453547242       
453570855        453595134        453619355        453643918        453668972   
    453694192        453720435        453747412        453774754       
453801870      443046800        453350191        453379539        453403727     
  453427700        453451809        453475923        453499907        453523540
       453547259        453570863        453595142        453619363       
453643926        453668980        453694200        453720443        453747420   
    453774770        453801888      443046875        453350241        453379547
       453403735        453427718        453451817        453475931       
453499915        453523557        453547267        453570871        453595159   
    453619371        453643934        453668998        453694218       
453720476        453747438        453774796        453801896      443047071     
  453350282        453379554        453403743        453427726        453451825
       453475956        453499923        453523565        453547275       
453570889        453595167        453619389        453643942        453669004   
    453694226        453720492        453747446        453774804       
453801904      443047089        453350357        453379562        453403750     
  453427734        453451833        453475964        453499931        453523573
       453547283        453570897        453595175        453619397       
453643959        453669012        453694234        453720500        453747453   
    453774812        453801920      443047097        453350365        453379570
       453403768        453427742        453451841        453475972       
453499949        453523581        453547291        453570905        453595183   
    453619405        453643967        453669020        453694242       
453720518        453747461        453774820        453801938      443047196     
  453350399        453379588        453403776        453427759        453451858
       453475980        453499964        453523599        453547309       
453570913        453595191        453619413        453643975        453669038   
    453694259        453720526        453747479        453774838       
453801946      443047204        453350449        453379596        453403784     
  453427767        453451866        453475998        453499972        453523607
       453547317        453570921        453595209        453619421       
453643983        453669046        453694267        453720534        453747487   
    453774853        453801953      443047212        453350456        453379604
       453403792        453427775        453451874        453476004       
453499980        453523615        453547325        453570939        453595217   
    453619439        453643991        453669053        453694283       
453720559        453747503        453774879        453801961      443047279     
  453350464        453379612        453403800        453427783        453451882
       453476012        453499998        453523623        453547333       
453570947        453595225        453619447        453644007        453669061   
    453694291        453720567        453747511        453774887       
453801979      443047352        453350498        453379620        453403818     
  453427791        453451890        453476020        453500001        453523631
       453547358        453570954        453595233        453619462       
453644023        453669079        453694325        453720575        453747529   
    453774895        453801987      443047360        453350506        453379638
       453403826        453427809        453451908        453476038       
453500019        453523649        453547366        453570962        453595241   
    453619470        453644031        453669087        453694333       
453720583        453747537        453774903        453801995      443047535     
  453350563        453379646        453403834        453427817        453451916
       453476046        453500027        453523656        453547382       
453570988        453595258        453619488        453644049        453669095   
    453694341        453720609        453747545        453774911       
453802001      443047543        453350605        453379653        453403842     
  453427825        453451924        453476053        453500035        453523664
       453547390        453570996        453595266        453619496       
453644056        453669103        453694358        453720617        453747552   
    453774929        453802019      443047634        453350647        453379661
       453403859        453427833        453451932        453476061       
453500043        453523672        453547408        453571002        453595274   
    453619504        453644072        453669111        453694366       
453720625        453747560        453774937        453802035      443047709     
  453350654        453379679        453403867        453427841        453451940
       453476079        453500050        453523680        453547416       
453571010        453595282        453619512        453644080        453669129   
    453694374        453720633        453747586        453774952       
453802043      443047717        453350670        453379687        453403875     
  453427866        453451957        453476087        453500068        453523698
       453547424        453571028        453595290        453619520       
453644098        453669137        453694382        453720641        453747594   
    453774960        453802050      443047741        453350696        453379695
       453403883        453427874        453451965        453476095       
453500076        453523706        453547432        453571036        453595308   
    453619538        453644106        453669145        453694390       
453720658        453747602        453774978        453802068      443047790     
  453350704        453379703        453403891        453427882        453451973
       453476111        453500092        453523714        453547440       
453571044        453595316        453619546        453644114        453669152   
    453694408        453720666        453747628        453774986       
453802076      443047808        453350746        453379711        453403909     
  453427890        453451981        453476129        453500100        453523722
       453547457        453571051        453595324        453619553       
453644122        453669160        453694424        453720674        453747636   
    453774994        453802084      443047824        453350779        453379729
       453403917        453427908        453451999        453476137       
453500118        453523730        453547465        453571069        453595332   
    453619579        453644130        453669178        453694432       
453721078        453747644        453775025        453802092      443047881     
  453350811        453379737        453403925        453427916        453452005
       453476145        453500126        453523748        453547473       
453571077        453595340        453619595        453644148        453669186   
    453694457        453721094        453747651        453775033       
453802100      443047907        453350951        453379745        453403941     
  453427924        453452013        453476152        453500134        453523755
       453547481        453571085        453595357        453619603       
453644155        453669194        453694465        453721102        453747669   
    453775041        453802118      443047915        453351108        453379752
       453403966        453427932        453452021        453476160       
453500142        453523763        453547499        453571093        453595365   
    453619611        453644163        453669202        453694473       
453721110        453747677        453775058        453802126      443048087     
  453351249        453379778        453403974        453427940        453452039
       453476178        453500167        453523771        453547507       
453571101        453595373        453619629        453644171        453669210   
    453694481        453721128        453747685        453775066       
453802159      443048277        453351264        453379786        453403982     
  453427957        453452047        453476186        453500175        453523789
       453547515        453571119        453595381        453619637       
453644189        453669228        453694499        453721136        453747693   
    453775074        453802167      443048335        453351322        453379794
       453403990        453427965        453452054        453476194       
453500183        453523797        453547523        453571127        453595399   
    453619645        453644197        453669244        453694507       
453721144        453747701        453775082        453802183      443048384     
  453351470        453379802        453404006        453427973        453452062
       453476202        453500191        453523805        453547531       
453571135        453595407        453619652        453644205        453669251   
    453694515        453721151        453747719        453775090       
453802209      443048483        453351488        453379810        453404022     
  453427981        453452070        453476210        453500209        453523813
       453547549        453571143        453595415        453619660       
453644213        453669269        453694523        453721169        453747727   
    453775108        453802217      443048491        453351520        453379828
       453404030        453428005        453452088        453476228       
453500217        453523821        453547556        453571150        453595423   
    453619678        453644221        453669277        453694549       
453721177        453747735        453775116        453802225      443048533     
  453351579        453379836        453404048        453428013        453452096
       453476236        453500225        453523839        453547564       
453571168        453595431        453619686        453644239        453669285   
    453694564        453721185        453747768        453775124       
453802233      443048574        453351587        453379844        453404055     
  453428021        453452104        453476244        453500233        453523847
       453547572        453571184        453595449        453619694       
453644247        453669293        453694572        453721193        453747776   
    453775132        453802241      443048590        453351645        453379851
       453404063        453428047        453452112        453476251       
453500241        453523854        453547580        453571192        453595456   
    453619702        453644254        453669319        453694580       
453721201        453747784        453775140        453802258      443048632     
  453351660        453379869        453404071        453428054        453452120
       453476269        453500258        453523862        453547598       
453571200        453595464        453619710        453644262        453669327   
    453694598        453721227        453747792        453775165       
453802266      443048707        453351686        453379877        453404089     
  453428062        453452138        453476277        453500266        453523870
       453547606        453571218        453595472        453619728       
453644270        453669335        453694606        453721235        453747800   
    453775181        453802274      443048723        453351702        453379885
       453404097        453428070        453452146        453476285       
453500274        453523888        453547614        453571226        453595480   
    453619736        453644288        453669343        453694614       
453721243        453747818        453775199        453802282      443048731     
  453351710        453379893        453404105        453428088        453452153
       453476293        453500282        453523896        453547622       
453571234        453595498        453619744        453644304        453669350   
    453694630        453721276        453747826        453775207       
453802290      443048798        453351728        453379901        453404113     
  453428096        453452161        453476301        453500290        453523904
       453547630        453571242        453595506        453619751       
453644312        453669368        453694648        453721284        453747834   
    453775215        453802308      443048889        453351777        453379919
       453404121        453428104        453452187        453476319       
453500308        453523912        453547648        453571259        453595514   
    453619777        453644320        453669376        453694655       
453721292        453747842        453775223        453802316      443048921     
  453351785        453379927        453404139        453428112        453452195
       453476327        453500316        453523920        453547655       
453571267        453595522        453619785        453644338        453669384   
    453694663        453721318        453747859        453775249       
453802324      443049093        453351819        453379943        453404147     
  453428120        453452203        453476335        453500332        453523938
       453547663        453571275        453595530        453619793       
453644353        453669392        453694671        453721326        453747867   
    453775264        453802332      443049184        453351827        453379950
       453404154        453428138        453452229        453476343       
453500340        453523946        453547671        453571283        453595548   
    453619801        453644361        453669400        453694689       
453721334        453747875        453775272        453802340      443049234     
  453351876        453379976        453404162        453428146        453452237
       453476350        453500357        453523953        453547689       
453571291        453595555        453619819        453644379        453669418   
    453694697        453721342        453747891        453775280       
453802357      443049267        453351900        453379984        453404170     
  453428153        453452245        453476368        453500365        453523961
       453547697        453571309        453595563        453619835       
453644387        453669426        453694705        453721367        453747917   
    453775298        453802365      443049275        453351991        453379992
       453404188        453428161        453452252        453476376       
453500373        453523979        453547705        453571317        453595571   
    453619843        453644395        453669434        453694713       
453721375        453747925        453775306        453802373      443049572     
  453352015        453380008        453404196        453428179        453452260
       453476384        453500381        453523987        453547713       
453571325        453595589        453619850        453644403        453669442   
    453694721        453721383        453747933        453775314       
453802381      443049598        453352098        453380016        453404204     
  453428187        453452278        453476392        453500399        453523995
       453547721        453571333        453595597        453619868       
453644411        453669459        453694739        453721391        453747941   
    453775322        453802399      443049614        453352122        453380024
       453404220        453428195        453452286        453476400       
453500407        453524001        453547739        453571341        453595605   
    453619876        453644429        453669467        453694747       
453721409        453747958        453775330        453802407      443049721     
  453352148        453380032        453404238        453428203        453452294
       453476418        453500415        453524019        453547747       
453571358        453595613        453619884        453644437        453669475   
    453694754        453721417        453747966        453775348       
453802415      443049754        453352163        453380040        453404246     
  453428211        453452302        453476426        453500423        453524027
       453547754        453571366        453595621        453619892       
453644445        453669483        453694762        453721425        453747974   
    453775355        453802423      443049820        453352205        453380057
       453404253        453428229        453452310        453476434       
453500431        453524035        453547762        453571374        453595639   
    453619900        453644452        453669491        453694770       
453721433        453747982        453775363        453802431      443049838     
  453352270        453380065        453404261        453428237        453452328
       453476442        453500449        453524043        453547770       
453571382        453595647        453619918        453644460        453669509   
    453694788        453721441        453748006        453775371       
453802449      443049879        453352353        453380073        453404279     
  453428245        453452336        453476459        453500456        453524050
       453547788        453571390        453595654        453619926       
453644478        453669517        453694796        453721458        453748014   
    453775389        453802456      443049911        453352361        453380081
       453404287        453428252        453452344        453476467       
453500464        453524068        453547796        453571408        453595662   
    453619934        453644486        453669525        453694804       
453721466        453748022        453775397        453802464      443049952     
  453352387        453380099        453404295        453428260        453452351
       453476483        453500472        453524076        453547804       
453571416        453595670        453619942        453644494        453669533   
    453694812        453721474        453748030        453775405       
453802472      443049978        453352411        453380107        453404303     
  453428278        453452369        453476491        453500480        453524084
       453547812        453571424        453595688        453619959       
453644502        453669541        453694820        453721482        453748048   
    453775413        453802480      443050091        453352460        453380123
       453404311        453428286        453452377        453476509       
453500498        453524092        453547820        453571432        453595696   
    453619967        453644510        453669558        453694838       
453721490        453748055        453775421        453802498      443050141     
  453352478        453380131        453404329        453428294        453452385
       453476517        453500506        453524100        453547838       
453571440        453595704        453619975        453644528        453669566   
    453694853        453721508        453748063        453775439       
453802506      443050174        453352619        453380149        453404337     
  453428302        453452401        453476525        453500514        453524118
       453547846        453571457        453595712        453619983       
453644536        453669574        453694861        453721516        453748071   
    453775447        453802514      443050224        453352627        453380164
       453404345        453428310        453452419        453476533       
453500522        453524126        453547853        453571465        453595738   
    453619991        453644544        453669582        453694879       
453721524        453748089        453775454        453802522      443050307     
  453352635        453380172        453404352        453428328        453452427
       453476541        453500548        453524134        453547861       
453571473        453595746        453620007        453644551        453669590   
    453694887        453721532        453748097        453775462       
453802530      443050315        453352825        453380180        453404360     
  453428336        453452435        453476558        453500555        453524142
       453547879        453571481        453595753        453620015       
453644569        453669616        453694895        453721540        453748105   
    453775470        453802548      443050364        453352874        453380198
       453404378        453428344        453452443        453476566       
453500563        453524167        453547895        453571499        453595761   
    453620031        453644577        453669624        453694903       
453721573        453748121        453775488        453802555      443050380     
  453352916        453380206        453404386        453428351        453452450
       453476574        453500589        453524175        453547903       
453571507        453595787        453620049        453644585        453669632   
    453694911        453721581        453748154        453775504       
453802563      443050398        453352924        453380214        453404394     
  453428369        453452484        453476582        453500597        453524183
       453547911        453571515        453595795        453620056       
453644593        453669640        453694929        453721599        453748162   
    453775520        453802571      443050414        453353047        453380222
       453404402        453428377        453452492        453476590       
453500605        453524191        453547929        453571523        453595803   
    453620064        453644601        453669657        453694937       
453721607        453748170        453775538        453802589      443050430     
  453353195        453380230        453404410        453428385        453452500
       453476608        453500613        453524209        453547937       
453571531        453595811        453620072        453644619        453669665   
    453694945        453721615        453748188        453775546       
453802613      443050554        453353211        453380248        453404428     
  453428393        453452518        453476616        453500621        453524217
       453547945        453571549        453595829        453620080       
453644627        453669673        453694952        453721631        453748196   
    453775553        453802621      443050588        453353237        453380263
       453404436        453428401        453452526        453476624       
453500639        453524225        453547952        453571556        453595837   
    453620098        453644635        453669681        453694960       
453721649        453748212        453775561        453802639   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443050679        453353351        453380271        453404444       
453428419        453452534        453476632        453500647        453524233   
    453547960        453571564        453595845        453620106       
453644643        453669699        453694978        453721656        453748220   
    453775579        453802647      443050877        453353419        453380289
       453404451        453428427        453452542        453476640       
453500654        453524241        453547978        453571572        453595852   
    453620114        453644650        453669707        453694986       
453721664        453748238        453775587        453802654      443050927     
  453353575        453380297        453404469        453428435        453452559
       453476657        453500662        453524258        453547986       
453571580        453595860        453620122        453644668        453669715   
    453695009        453721680        453748246        453775595       
453802662      443050984        453353591        453380305        453404477     
  453428450        453452567        453476665        453500670        453524266
       453547994        453571598        453595878        453620130       
453644676        453669723        453695017        453721698        453748253   
    453775629        453802670      443051008        453353617        453380313
       453404485        453428468        453452583        453476673       
453500688        453524274        453548000        453571606        453595886   
    453620155        453644684        453669731        453695025       
453721706        453748261        453775637        453802688      443051073     
  453353666        453380321        453404493        453428476        453452591
       453476681        453500704        453524282        453548018       
453571614        453595894        453620163        453644692        453669749   
    453695033        453721714        453748287        453775652       
453802696      443051099        453353674        453380339        453404501     
  453428484        453452609        453476699        453500712        453524290
       453548034        453571622        453595902        453620171       
453644700        453669756        453695041        453721722        453748295   
    453775660        453802712      443051131        453353716        453380347
       453404519        453428492        453452617        453476707       
453500720        453524316        453548042        453571630        453595910   
    453620189        453644718        453669764        453695058       
453721730        453748303        453775678        453802720      443051164     
  453353757        453380354        453404527        453428500        453452633
       453476715        453500738        453524324        453548067       
453571648        453595936        453620197        453644726        453669772   
    453695066        453721748        453748311        453775686       
453802738      443051180        453353807        453380362        453404543     
  453428518        453452641        453476723        453500746        453524332
       453548075        453571655        453595944        453620205       
453644734        453669780        453695074        453721763        453748329   
    453775694        453802753      443051206        453353831        453380370
       453404550        453428526        453452658        453476731       
453500753        453524340        453548083        453571663        453595951   
    453620213        453644742        453669798        453695082       
453721771        453748337        453775702        453802779      443051289     
  453353872        453380388        453404568        453428534        453452666
       453476749        453500761        453524357        453548091       
453571671        453595969        453620221        453644759        453669806   
    453695090        453721797        453748345        453775728       
453802787      443051313        453353930        453380396        453404576     
  453428542        453452674        453476756        453500779        453524365
       453548117        453571689        453595977        453620239       
453644767        453669814        453695108        453721805        453748352   
    453775736        453802803      443051354        453353955        453380404
       453404584        453428559        453452690        453476764       
453500787        453524381        453548125        453571697        453595985   
    453620247        453644775        453669822        453695116       
453721813        453748360        453775744        453802811      443051404     
  453354151        453380412        453404592        453428567        453452708
       453476772        453500795        453524399        453548133       
453571705        453595993        453620254        453644783        453669830   
    453695124        453721821        453748378        453775751       
453802829      443051503        453354193        453380420        453404600     
  453428575        453452716        453476780        453500803        453524407
       453548141        453571713        453596009        453620262       
453644791        453669848        453695132        453721839        453748386   
    453775769        453802837      443051545        453354219        453380438
       453404618        453428583        453452724        453476798       
453500811        453524415        453548158        453571721        453596017   
    453620270        453644809        453669855        453695157       
453721847        453748402        453775777        453802845      443051628     
  453354227        453380446        453404626        453428591        453452732
       453476814        453500829        453524423        453548166       
453571739        453596025        453620288        453644817        453669871   
    453695165        453721854        453748410        453775785       
453802852      443051669        453354235        453380453        453404634     
  453428609        453452740        453476822        453500837        453524431
       453548174        453571747        453596033        453620296       
453644825        453669889        453695173        453721862        453748428   
    453775793        453802860      443051701        453354276        453380461
       453404642        453428617        453452757        453476830       
453500845        453524449        453548182        453571754        453596041   
    453620304        453644841        453669897        453695181       
453721870        453748436        453775801        453802878      443051735     
  453354300        453380479        453404659        453428625        453452765
       453476848        453500852        453524456        453548190       
453571762        453596058        453620312        453644858        453669905   
    453695207        453721953        453748444        453775819       
453802886      443051768        453354359        453380487        453404667     
  453428633        453452773        453476855        453500860        453524464
       453548208        453571770        453596066        453620320       
453644866        453669913        453695215        453721961        453748451   
    453775827        453802902      443051784        453354391        453380495
       453404675        453428641        453452781        453476863       
453500878        453524472        453548216        453571788        453596074   
    453620338        453644874        453669921        453695223       
453721979        453748477        453775868        453802910      443051792     
  453354425        453380503        453404683        453428658        453452799
       453476871        453500886        453524480        453548224       
453571796        453596082        453620346        453644882        453669939   
    453695231        453721987        453748485        453775876       
453802928      443051859        453354466        453380511        453404691     
  453428666        453452807        453476889        453500894        453524498
       453548232        453571804        453596090        453620353       
453644890        453669947        453695249        453721995        453748493   
    453775884        453802936      443051891        453354524        453380529
       453404709        453428674        453452815        453476897       
453500902        453524506        453548240        453571812        453596108   
    453620361        453644908        453669962        453695256       
453722001        453748501        453775892        453802944      443051925     
  453354532        453380537        453404717        453428682        453452823
       453476905        453500910        453524514        453548257       
453571820        453596124        453620379        453644916        453669970   
    453695264        453722019        453748519        453775900       
453802951      443052139        453354557        453380545        453404725     
  453428690        453452831        453476921        453500928        453524522
       453548265        453571838        453596132        453620387       
453644924        453669988        453695272        453722027        453748527   
    453775918        453802977      443052196        453354573        453380552
       453404733        453428708        453452849        453476939       
453500936        453524530        453548273        453571853        453596140   
    453620395        453644932        453669996        453695280       
453722035        453748535        453775934        453802993      443052212     
  453354631        453380560        453404741        453428724        453452856
       453476947        453500944        453524548        453548281       
453571861        453596157        453620403        453644940        453670010   
    453695298        453722043        453748543        453775942       
453803009      443052220        453354656        453380578        453404758     
  453428732        453452864        453476954        453500951        453524555
       453548299        453571879        453596165        453620411       
453644957        453670028        453695306        453722050        453748568   
    453775959        453803017      443052253        453354664        453380586
       453404766        453428740        453452872        453476962       
453500969        453524563        453548307        453571887        453596173   
    453620429        453644965        453670036        453695314       
453722068        453748576        453775967        453803025      443052345     
  453354698        453380594        453404774        453428757        453452880
       453476970        453500977        453524571        453548315       
453571895        453596199        453620437        453644973        453670044   
    453695322        453722076        453748584        453775975       
453803041      443052477        453354706        453380602        453404782     
  453428765        453452898        453476988        453500985        453524589
       453548323        453571903        453596207        453620445       
453644981        453670051        453695348        453722084        453748592   
    453775983        453803058      443052493        453354748        453380610
       453404790        453428773        453452906        453476996       
453500993        453524597        453548331        453571911        453596215   
    453620452        453644999        453670069        453695355       
453722092        453748600        453775991        453803066      443052717     
  453354763        453380628        453404808        453428781        453452914
       453477002        453501009        453524605        453548349       
453571929        453596223        453620460        453645004        453670077   
    453695363        453722118        453748618        453776007       
453803074      443052725        453354805        453380636        453404816     
  453428799        453452922        453477010        453501017        453524613
       453548356        453571937        453596231        453620478       
453645012        453670085        453695371        453722126        453748626   
    453776015        453803082      443052808        453354821        453380644
       453404824        453428807        453452930        453477028       
453501025        453524621        453548364        453571945        453596249   
    453620486        453645020        453670093        453695389       
453722134        453748634        453776023        453803090      443052899     
  453354854        453380651        453404832        453428815        453452948
       453477036        453501033        453524639        453548372       
453571952        453596256        453620494        453645038        453670101   
    453695397        453722142        453748659        453776031       
453803116      443052907        453354862        453380669        453404840     
  453428823        453452955        453477044        453501041        453524647
       453548380        453571960        453596264        453620502       
453645046        453670119        453695405        453722159        453748667   
    453776049        453803124      443052956        453354870        453380677
       453404857        453428831        453452963        453477051       
453501058        453524662        453548398        453571978        453596272   
    453620510        453645053        453670127        453695413       
453722167        453748675        453776056        453803132      443053046     
  453354920        453380685        453404865        453428849        453452971
       453477069        453501066        453524670        453548406       
453571986        453596280        453620528        453645061        453670135   
    453695421        453722183        453748683        453776064       
453803140      443053053        453354938        453380693        453404873     
  453428856        453452989        453477077        453501074        453524688
       453548414        453571994        453596298        453620536       
453645079        453670143        453695439        453722191        453748691   
    453776072        453803157      443053178        453354961        453380701
       453404881        453428864        453452997        453477085       
453501082        453524696        453548422        453572000        453596306   
    453620544        453645087        453670150        453695447       
453722209        453748717        453776080        453803165      443053293     
  453355091        453380719        453404899        453428872        453453003
       453477093        453501090        453524704        453548430       
453572018        453596314        453620551        453645103        453670168   
    453695454        453722217        453748725        453776098       
453803173      443053319        453355133        453380727        453404907     
  453428880        453453011        453477119        453501108        453524712
       453548448        453572026        453596322        453620569       
453645129        453670176        453695462        453722225        453748741   
    453776106        453803181      443053350        453355166        453380735
       453404915        453428898        453453029        453477127       
453501124        453524720        453548455        453572034        453596330   
    453620577        453645137        453670184        453695470       
453722233        453748758        453776114        453803199      443053418     
  453355224        453380743        453404931        453428906        453453037
       453477135        453501132        453524738        453548463       
453572042        453596348        453620585        453645145        453670192   
    453695496        453722241        453748766        453776122       
453803207      443053509        453355265        453380750        453404949     
  453428914        453453045        453477143        453501140        453524746
       453548471        453572059        453596355        453620593       
453645152        453670200        453695504        453722258        453748774   
    453776130        453803215      443053657        453355273        453380768
       453404956        453428922        453453052        453477150       
453501157        453524753        453548489        453572067        453596363   
    453620601        453645160        453670218        453695512       
453722266        453748782        453776155        453803231      443053707     
  453355299        453380776        453404964        453428930        453453060
       453477168        453501165        453524761        453548497       
453572075        453596371        453620619        453645178        453670226   
    453695520        453721896        453748790        453776171       
453803249      443053715        453355323        453380784        453404972     
  453428948        453453078        453477176        453501173        453524779
       453548505        453572083        453596389        453620627       
453645186        453670234        453695538        453721904        453748808   
    453776189        453803256      443053772        453355349        453380792
       453404980        453428955        453453086        453477184       
453501181        453524787        453548513        453572091        453596397   
    453620635        453645194        453670242        453695546       
453721920        453748816        453776205        453803264      443053939     
  453355372        453380800        453405003        453428963        453453094
       453477192        453501199        453524795        453548521       
453572109        453596405        453620643        453645202        453670267   
    453695553        453721938        453748832        453776213       
453803272      443054036        453355414        453380818        453405011     
  453428971        453453102        453477200        453501207        453524803
       453548539        453572117        453596413        453620650       
453645210        453670275        453695561        453722688        453748840   
    453776221        453803280      443054069        453355430        453380826
       453405029        453428989        453453128        453477218       
453501215        453524811        453548547        453572125        453596421   
    453620668        453645228        453670283        453695579       
453722696        453748857        453776247        453803306      443054093     
  453355489        453380834        453405037        453428997        453453136
       453477226        453501223        453524829        453548554       
453572133        453596439        453620676        453645236        453670291   
    453695587        453722704        453748865        453776254       
453803314      443054127        453355505        453380842        453405045     
  453429003        453453144        453477234        453501231        453524837
       453548562        453572141        453596447        453620684       
453645244        453670309        453695595        453722712        453748873   
    453776262        453803322      443054143        453355539        453380859
       453405052        453429011        453453151        453477242       
453501249        453524845        453548570        453572158        453596454   
    453620692        453645251        453670317        453695603       
453722720        453748881        453776270        453803330      443054234     
  453355547        453380867        453405078        453429029        453453169
       453477259        453501256        453524852        453548588       
453572166        453596462        453620700        453645269        453670325   
    453695611        453722738        453748899        453776288       
453803348      443054242        453355554        453380875        453405086     
  453429052        453453177        453477267        453501264        453524860
       453548596        453572174        453596470        453620718       
453645277        453670333        453695629        453722746        453748907   
    453776296        453803355      443054358        453355562        453380883
       453405094        453429060        453453185        453477275       
453501272        453524878        453548604        453572182        453596488   
    453620726        453645285        453670341        453695637       
453722753        453748915        453776312        453803363      443054382     
  453355596        453380891        453405102        453429078        453453193
       453477283        453501280        453524886        453548612       
453572190        453596496        453620734        453645293        453670358   
    453695645        453722761        453748923        453776320       
453803371      443054408        453355612        453380909        453405110     
  453429086        453453201        453477291        453501298        453524894
       453548620        453572208        453596512        453620742       
453645301        453670374        453695686        453722779        453748931   
    453776338        453803389      443054432        453355638        453380925
       453405128        453429094        453453219        453477309       
453501306        453524902        453548638        453572216        453596520   
    453620759        453645319        453670382        453695702       
453722787        453748949        453776346        453803405      443054481     
  453355687        453380933        453405136        453429102        453453227
       453477317        453501314        453524910        453548646       
453572224        453596538        453620767        453645327        453670390   
    453695710        453722795        453748956        453776353       
453803421      443054531        453355695        453380941        453405144     
  453429110        453453235        453477325        453501322        453524928
       453548653        453572232        453596546        453620775       
453645335        453670408        453695728        453722803        453748964   
    453776361        453803439      443054606        453355745        453380958
       453405151        453429128        453453243        453477333       
453501330        453524936        453548661        453572240        453596561   
    453620783        453645343        453670416        453695736       
453722811        453748980        453776379        453803447      443054622     
  453355802        453380966        453405177        453429136        453453250
       453477341        453501348        453524944        453548679       
453572257        453596579        453620791        453645350        453670424   
    453695744        453722829        453748998        453776387       
453803462      443054788        453355810        453380974        453405185     
  453429144        453453268        453477358        453501355        453524951
       453548687        453572265        453596587        453620809       
453645368        453670432        453695751        453722837        453749004   
    453776395        453803488      443054796        453355836        453380982
       453405193        453429151        453453276        453477366       
453501363        453524969        453548695        453572273        453596595   
    453620817        453645376        453670440        453695769       
453722845        453749020        453776403        453803496      443054887     
  453355844        453380990        453405201        453429169        453453284
       453477374        453501371        453524977        453548703       
453572281        453596603        453620825        453645384        453670465   
    453695785        453722860        453749038        453776411       
453803504      443054895        453355851        453381006        453405219     
  453429177        453453292        453477382        453501389        453524993
       453548711        453572299        453596611        453620833       
453645392        453670473        453695793        453722878        453749046   
    453776429        453803512      443054952        453355869        453381014
       453405227        453429185        453453300        453477390       
453501397        453525008        453548729        453572307        453596629   
    453620841        453645400        453670481        453695801       
453722886        453749053        453776437        453803520      443055025     
  453355984        453381022        453405235        453429193        453453318
       453477408        453501405        453525016        453548737       
453572315        453596637        453620858        453645418        453670499   
    453695819        453722894        453749061        453776445       
453803538      443055074        453356040        453381030        453405243     
  453429201        453453326        453477416        453501413        453525024
       453548745        453572323        453596645        453620866       
453645442        453670507        453695827        453722902        453749079   
    453776460        453803546      443055140        453356065        453381048
       453405250        453429227        453453334        453477424       
453501421        453525032        453548752        453572349        453596652   
    453620874        453645459        453670523        453695835       
453722910        453749087        453776478        453803579      443055157     
  453356073        453381063        453405268        453429235        453453342
       453477440        453501439        453525040        453548760       
453572356        453596660        453620882        453645467        453670531   
    453695850        453722928        453749095        453776486       
453803595      443055199        453356081        453381071        453405276     
  453429243        453453359        453477457        453501447        453525065
       453548778        453572364        453596678        453620890       
453645475        453670549        453695868        453722936        453749103   
    453776494        453803603      443055272        453356107        453381089
       453405284        453429250        453453367        453477465       
453501454        453525073        453548786        453572372        453596694   
    453620908        453645483        453670556        453695876       
453722944        453749111        453776510        453803611      443055280     
  453356156        453381097        453405292        453429276        453453375
       453477473        453501462        453525081        453548794       
453572380        453596702        453620916        453645491        453670564   
    453695884        453722969        453749129        453776536       
453803629      443055348        453356263        453381105        453405300     
  453429284        453453383        453477481        453501470        453525099
       453548802        453572398        453596710        453620924       
453645509        453670572        453695892        453722977        453749152   
    453776544        453803637      443055561        453356297        453381113
       453405318        453429292        453453391        453477499       
453501488        453525107        453548810        453572406        453596728   
    453620932        453645517        453670580        453695900       
453722985        453749160        453776551        453803660   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443055777        453356321        453381121        453405326       
453429300        453453409        453477507        453501496        453525115   
    453548828        453572414        453596736        453620940       
453645525        453670606        453695926        453722993        453749178   
    453776569        453803686      443055850        453356412        453381139
       453405334        453429318        453453417        453477515       
453501504        453525123        453548836        453572422        453596744   
    453620957        453645533        453670614        453695934       
453723009        453749186        453776593        453803694      443055967     
  453356438        453381147        453405342        453429326        453453425
       453477523        453501512        453525131        453548844       
453572430        453596751        453620965        453645541        453670622   
    453695942        453723025        453749194        453776627       
453803702      443055983        453356453        453381154        453405359     
  453429334        453453433        453477531        453501538        453525149
       453548851        453572448        453596769        453620973       
453645558        453670630        453695959        453723033        453749210   
    453776635        453803710      443056023        453356487        453381162
       453405367        453429342        453453441        453477549       
453501546        453525156        453548869        453572455        453596777   
    453620981        453645566        453670648        453695967       
453723058        453749228        453776643        453803728      443056056     
  453356495        453381170        453405375        453429359        453453458
       453477556        453501553        453525164        453548877       
453572463        453596785        453620999        453645574        453670655   
    453695975        453722274        453749236        453776650       
453803736      443056098        453356594        453381188        453405383     
  453429367        453453466        453477564        453501561        453525172
       453548885        453572471        453596793        453621005       
453645582        453670663        453695983        453722282        453749244   
    453776676        453803744      443056122        453356743        453381204
       453405391        453429375        453453474        453477572       
453501579        453525180        453548893        453572489        453596801   
    453621013        453645590        453670671        453696049       
453722308        453749251        453776684        453803769      443056239     
  453356750        453381212        453405409        453429383        453453482
       453477580        453501587        453525206        453548901       
453572497        453596819        453621021        453645616        453670689   
    453696056        453722316        453749277        453776692       
453803777      443056270        453356768        453381220        453405417     
  453429391        453453490        453477598        453501595        453525214
       453548919        453572505        453596827        453621039       
453645624        453670697        453696064        453722324        453749285   
    453776700        453803785      443056312        453356883        453381238
       453405425        453429409        453453508        453477606       
453501603        453525222        453548927        453572513        453596835   
    453621047        453645632        453670705        453696072       
453722332        453749293        453776734        453803793      443056353     
  453356925        453381246        453405433        453429417        453453516
       453477614        453501611        453525230        453548935       
453572521        453596843        453621054        453645640        453670713   
    453696080        453722340        453749327        453776742       
453803801      443056437        453356958        453381253        453405441     
  453429425        453453524        453477622        453501629        453525248
       453548943        453572539        453596850        453621062       
453645657        453670721        453696098        453722357        453749335   
    453776759        453803843      443056460        453356974        453381261
       453405458        453429433        453453532        453477630       
453501652        453525263        453548950        453572547        453596868   
    453621070        453645665        453670739        453696106       
453722365        453749343        453776767        453803850      443056510     
  453357030        453381279        453405466        453429441        453453540
       453477648        453501660        453525271        453548968       
453572554        453596876        453621088        453645673        453670747   
    453696114        453722373        453749350        453776775       
453803868      443056536        453357048        453381287        453405474     
  453429458        453453557        453477655        453501678        453525289
       453548976        453572570        453596884        453621096       
453645681        453670762        453696122        453722381        453749368   
    453776783        453803876      443056544        453357071        453381295
       453405482        453429466        453453565        453477663       
453501686        453525297        453548992        453572588        453596892   
    453621104        453645699        453670770        453696130       
453722399        453749376        453776791        453803884      443056569     
  453357105        453381303        453405508        453429474        453453573
       453477671        453501694        453525305        453549008       
453572596        453596900        453621112        453645707        453670788   
    453696148        453722407        453749384        453776817       
453803892      443056619        453357139        453381311        453405516     
  453429482        453453581        453477689        453501702        453525313
       453549016        453572604        453596918        453621120       
453645723        453670796        453696155        453722423        453749392   
    453776825        453803900      443056635        453357147        453381329
       453405524        453429490        453453599        453477697       
453501710        453525321        453549024        453572612        453596926   
    453621138        453645731        453670804        453696163       
453722431        453749400        453776833        453803918      443056700     
  453357154        453381337        453405532        453429508        453453607
       453477705        453501728        453525339        453549032       
453572620        453596934        453621146        453645749        453670812   
    453696171        453722449        453749418        453776841       
453803926      443056718        453357162        453381345        453405540     
  453429516        453453631        453477713        453501736        453525347
       453549040        453572638        453596942        453621153       
453645756        453670820        453696189        453722456        453749426   
    453776858        453803934      443056817        453357170        453381352
       453405557        453429532        453453649        453477721       
453501744        453525354        453549057        453572646        453596959   
    453621161        453645764        453670838        453696197       
453722464        453749434        453776866        453803942      443056957     
  453357188        453381360        453405565        453429540        453453656
       453477739        453501751        453525362        453549065       
453572653        453596967        453621179        453645772        453670846   
    453696205        453722472        453749442        453776874       
453803967      443057021        453357196        453381378        453405573     
  453429557        453453664        453477747        453501769        453525370
       453549073        453572661        453596975        453621187       
453645780        453670853        453696213        453722480        453749459   
    453776882        453803975      443057062        453357204        453381386
       453405581        453429565        453453672        453477754       
453501777        453525388        453549081        453572679        453596983   
    453621195        453645798        453670861        453696221       
453722498        453749467        453776890        453803983      443057096     
  453357212        453381394        453405599        453429573        453453680
       453477762        453501785        453525396        453549099       
453572687        453596991        453621203        453645806        453670879   
    453696239        453722506        453749475        453776908       
453803991      443057104        453357220        453381402        453405607     
  453429581        453453698        453477770        453501793        453525404
       453549107        453572695        453597007        453621229       
453645814        453670887        453696247        453722514        453749483   
    453776916        453804007      443057187        453357238        453381410
       453405615        453429607        453453706        453477788       
453501801        453525412        453549115        453572711        453597015   
    453621237        453645822        453670903        453696262       
453722522        453749491        453776924        453804015      443057211     
  453357253        453381428        453405623        453429615        453453714
       453477796        453501819        453525420        453549123       
453572729        453597023        453621245        453645830        453670911   
    453696270        453722530        453749509        453776932       
453804023      443057278        453357261        453381436        453405631     
  453429623        453453722        453477804        453501827        453525438
       453549131        453572737        453597031        453621252       
453645848        453670929        453696296        453722548        453749517   
    453776940        453804031      443057302        453357279        453381444
       453405649        453429631        453453730        453477812       
453501835        453525446        453549156        453572745        453597049   
    453621260        453645855        453670937        453696304       
453722563        453749525        453776957        453804056      443057310     
  453357287        453381451        453405656        453429649        453453748
       453477820        453501843        453525453        453549164       
453572752        453597056        453621278        453645863        453670945   
    453696312        453722571        453749533        453776973       
453804098      443057351        453357295        453381469        453405664     
  453429656        453453755        453477838        453501850        453525461
       453549172        453572760        453597064        453621286       
453645871        453670952        453696320        453722589        453749558   
    453776981        453804106      443057393        453357303        453381477
       453405672        453429664        453453763        453477846       
453501868        453525479        453549180        453572778        453597072   
    453621294        453645889        453670960        453695991       
453722597        453749566        453776999        453804114      443057450     
  453357311        453381485        453405680        453429672        453453771
       453477853        453501884        453525487        453549198       
453572786        453597080        453621302        453645897        453670978   
    453696007        453722605        453749574        453777005       
453804122      443057567        453357329        453381493        453405698     
  453429680        453453789        453477861        453501892        453525495
       453549214        453572794        453597098        453621310       
453645905        453670986        453696015        453722613        453749590   
    453777013        453804130      443057591        453357337        453381501
       453405706        453429706        453453797        453477879       
453501900        453525503        453549222        453572802        453597106   
    453621328        453645913        453670994        453696023       
453722639        453749608        453777021        453804148      443057633     
  453357345        453381519        453405714        453429714        453453805
       453477887        453501918        453525511        453549230       
453572810        453597114        453621336        453645921        453671018   
    453696031        453722647        453749624        453777039       
453804155      443057690        453357352        453381527        453405722     
  453429722        453453813        453477895        453501926        453525529
       453549248        453572828        453597122        453621344       
453645939        453671026        453696346        453722654        453749632   
    453777088        453804163      443057724        453357360        453381535
       453405730        453429730        453453821        453477903       
453501942        453525537        453549263        453572836        453597130   
    453621351        453645947        453671059        453696353       
453722662        453749640        453777104        453804171      443057757     
  453357378        453381543        453405748        453429748        453453839
       453477911        453501959        453525545        453549271       
453572844        453597148        453621369        453645954        453671067   
    453696361        453722670        453749657        453777112       
453804189      443057781        453357386        453381550        453405755     
  453429755        453453854        453477929        453501967        453525552
       453549289        453572851        453597155        453621377       
453645962        453671075        453696379        453723066        453749665   
    453777120        453804205      443057799        453357394        453381568
       453405763        453429763        453453862        453477937       
453501975        453525560        453549297        453572869        453597163   
    453621385        453645988        453671083        453696387       
453723074        453749673        453777146        453804221      443057856     
  453357402        453381576        453405771        453429771        453453870
       453477952        453501983        453525578        453549305       
453572877        453597189        453621393        453645996        453671091   
    453696395        453723082        453749699        453777161       
453804239      443057880        453357410        453381584        453405789     
  453429789        453453888        453477960        453501991        453525586
       453549313        453572885        453597197        453621401       
453646010        453671109        453696403        453723090        453749707   
    453777187        453804247      443057906        453357428        453381592
       453405797        453429797        453453896        453477978       
453502007        453525594        453549321        453572893        453597205   
    453621419        453646028        453671125        453696411       
453723108        453749723        453777195        453804254      443057922     
  453357436        453381618        453405805        453429805        453453904
       453477986        453502015        453525602        453549339       
453572901        453597213        453621427        453646036        453671133   
    453696437        453723116        453749749        453777203       
453804262      443057955        453357444        453381626        453405813     
  453429813        453453912        453477994        453502023        453525628
       453549347        453572919        453597221        453621435       
453646044        453671141        453696445        453723124        453749764   
    453777237        453804288      443058060        453357451        453381642
       453405821        453429821        453453920        453478000       
453502031        453525636        453549354        453572927        453597247   
    453621443        453646051        453671158        453696460       
453723132        453749772        453777245        453804296      443058078     
  453357477        453381659        453405839        453429839        453453938
       453478018        453502049        453525644        453549362       
453572935        453597254        453621450        453646069        453671166   
    453696478        453723140        453749780        453777252       
453804304      443058110        453357485        453381667        453405847     
  453429847        453453953        453478026        453502056        453525651
       453549370        453572943        453597262        453621468       
453646077        453671174        453696486        453723157        453749798   
    453777260        453804312      443058136        453357493        453381675
       453405854        453429854        453453961        453478034       
453502072        453525669        453549388        453572968        453597270   
    453621476        453646085        453671182        453696494       
453723165        453749806        453777278        453804320      443058151     
  453357501        453381683        453405862        453429862        453453979
       453478042        453502080        453525677        453549396       
453572976        453597288        453621484        453646101        453671190   
    453696510        453723173        453749814        453777286       
453804338      443058185        453357519        453381691        453405870     
  453429870        453453987        453478059        453502098        453525685
       453549404        453572984        453597296        453621492       
453646119        453671208        453696528        453723181        453749822   
    453777294        453804346      443058276        453357527        453381709
       453405888        453429888        453453995        453478067       
453502106        453525693        453549412        453572992        453597312   
    453621500        453646127        453671216        453696544       
453723199        453749830        453777302        453804379      443058342     
  453357535        453381717        453405904        453429896        453454001
       453478075        453502114        453525701        453549420       
453573008        453597320        453621518        453646135        453671224   
    453696551        453723207        453749848        453777310       
453804387      443058417        453357543        453381725        453405912     
  453429904        453454019        453478091        453502122        453525719
       453549438        453573016        453597346        453621526       
453646143        453671232        453696569        453723215        453749855   
    453777328        453804411      443058433        453357550        453381733
       453405920        453429912        453454027        453478109       
453502130        453525727        453549446        453573024        453597353   
    453621534        453646150        453671240        453696577       
453723231        453749863        453777336        453804429      443058474     
  453357568        453381741        453405938        453429920        453454035
       453478117        453502148        453525735        453549453       
453573032        453597361        453621542        453646168        453671257   
    453696585        453723249        453749871        453777351       
453804445      443058524        453357576        453381758        453405946     
  453429938        453454043        453478125        453502155        453525743
       453549461        453573040        453597379        453621559       
453646176        453671273        453696593        453723256        453749889   
    453777369        453804452      443058540        453357584        453381766
       453405953        453429946        453454050        453478158       
453502163        453525750        453549479        453573057        453597387   
    453621567        453646184        453671281        453696601       
453723264        453749897        453777377        453804460      443058581     
  453357592        453381774        453405979        453429953        453454068
       453478166        453502171        453525768        453549487       
453573073        453597395        453621575        453646192        453671299   
    453696619        453723280        453749905        453777385       
453804478      443058672        453357600        453381782        453405987     
  453429961        453454076        453478174        453502189        453525776
       453549495        453573081        453597403        453621583       
453646200        453671307        453696627        453723298        453749913   
    453777393        453804486      443058706        453357618        453381790
       453405995        453429979        453454084        453478182       
453502197        453525784        453549503        453573099        453597411   
    453621591        453646226        453671315        453696635       
453723322        453749921        453777401        453804494      443058748     
  453357626        453381808        453406001        453429987        453454092
       453478208        453502205        453525792        453549511       
453573107        453597429        453621609        453646234        453671323   
    453696643        453723330        453749939        453777427       
453804502      443058771        453357634        453381816        453406019     
  453429995        453454100        453478216        453502221        453525800
       453549529        453573123        453597437        453621617       
453646242        453671331        453696668        453723348        453749947   
    453777435        453804510      443058805        453357642        453381824
       453406035        453430001        453454118        453478224       
453502239        453525818        453549537        453573131        453597445   
    453621625        453646259        453671349        453696676       
453723371        453749954        453777450        453804528      443058813     
  453357659        453381832        453406043        453430019        453454126
       453478232        453502247        453525826        453549545       
453573149        453597452        453621633        453646267        453671356   
    453696684        453723389        453749962        453777468       
453804536      443058821        453357667        453381840        453406050     
  453430027        453454134        453478240        453502254        453525834
       453549552        453573156        453597460        453621641       
453646275        453671364        453696692        453723397        453749970   
    453777476        453804544      443058854        453357675        453381865
       453406076        453430035        453454142        453478257       
453502270        453525842        453549560        453573164        453597478   
    453621658        453646283        453671372        453696718       
453723405        453749988        453777484        453804551      443058912     
  453357683        453381873        453406084        453430043        453454159
       453478265        453502288        453525859        453549578       
453573172        453597486        453621666        453646317        453671380   
    453696734        453723413        453749996        453777492       
453804569      443058961        453357691        453381881        453406092     
  453430050        453454167        453478273        453502296        453525867
       453549586        453573180        453597494        453621674       
453646325        453671398        453696759        453723421        453750002   
    453777500        453804577      443059001        453357709        453381899
       453406100        453430068        453454175        453478299       
453502304        453525875        453549594        453573206        453597502   
    453621682        453646333        453671406        453696767       
453723439        453750010        453777518        453804585      443059092     
  453357717        453381907        453406118        453430076        453454183
       453478307        453502312        453525883        453549602       
453573214        453597510        453621690        453646341        453671414   
    453696775        453723447        453750028        453777526       
453804593      443059118        453357725        453381915        453406134     
  453430084        453454191        453478315        453502320        453525891
       453549610        453573222        453597528        453621708       
453646358        453671422        453696783        453723454        453750044   
    453777534        453804601      443059175        453357733        453381923
       453406142        453430092        453454209        453478323       
453502338        453525909        453549628        453573230        453597536   
    453621716        453646366        453671430        453696791       
453723462        453750051        453777542        453804619      443059225     
  453357741        453381931        453406159        453430100        453454217
       453478331        453502346        453525917        453549636       
453573248        453597544        453621724        453646374        453671455   
    453696809        453723470        453750069        453777559       
453804627      443059233        453357758        453381949        453406167     
  453430118        453454225        453478349        453502353        453525925
       453549644        453573255        453597551        453621732       
453646382        453671463        453696817        453723488        453750077   
    453777567        453804643      443059241        453357766        453381956
       453406175        453430126        453454233        453478356       
453502361        453525933        453549651        453573263        453597569   
    453621740        453646390        453671471        453696825       
453723496        453750085        453777575        453804650      443059290     
  453357774        453381964        453406183        453430134        453454241
       453478364        453502379        453525941        453549669       
453573271        453597577        453621757        453646408        453671489   
    453696833        453723504        453750093        453777583       
453804668      443059456        453357782        453381972        453406191     
  453430142        453454258        453478372        453502387        453525958
       453549677        453573289        453597585        453621765       
453646416        453671497        453696841        453723512        453750101   
    453777591        453804676      443059506        453357790        453381980
       453406209        453430159        453454266        453478380       
453502403        453525966        453549685        453573297        453597593   
    453621773        453646424        453671505        453696858       
453723520        453750119        453777609        453804684   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443059522        453357808        453381998        453406217       
453430167        453454274        453478398        453502411        453525974   
    453549693        453573305        453597601        453621781       
453646432        453671513        453696874        453723538        453750127   
    453777625        453804692      443059639        453357816        453382004
       453406225        453430175        453454282        453478406       
453502429        453525982        453549701        453573313        453597619   
    453621799        453646440        453671521        453696882       
453723546        453750143        453777633        453804718      443059704     
  453357824        453382012        453406233        453430183        453454308
       453478422        453502437        453525990        453549727       
453573321        453597627        453621807        453646457        453671547   
    453696890        453723553        453750150        453777641       
453804726      443059738        453357832        453382020        453406241     
  453430191        453454316        453478430        453502445        453526006
       453549735        453573339        453597635        453621815       
453646465        453671554        453696908        453723561        453750168   
    453777674        453804734      443059779        453357840        453382038
       453406258        453430209        453454324        453478448       
453502452        453526014        453549743        453573347        453597643   
    453621823        453646481        453671562        453696916       
453723579        453750176        453777690        453804742      443059811     
  453357857        453382046        453406266        453430217        453454332
       453478455        453502460        453526022        453549750       
453573354        453597650        453621831        453646499        453671570   
    453696924        453723587        453750184        453777708       
453804759      443059845        453357865        453382053        453406274     
  453430225        453454340        453478463        453502478        453526048
       453549768        453573362        453597668        453621856       
453646515        453671588        453696932        453723595        453750200   
    453777716        453804775      443059860        453357873        453382061
       453406282        453430233        453454357        453478471       
453502486        453526055        453549776        453573370        453597676   
    453621864        453646523        453671596        453696940       
453723603        453750218        453777724        453804783      443059886     
  453357881        453382079        453406290        453430258        453454365
       453478489        453502494        453526063        453549784       
453573388        453597684        453621872        453646549        453671604   
    453696957        453723611        453750226        453777732       
453804791      443059951        453357899        453382087        453406308     
  453430266        453454373        453478497        453502502        453526071
       453549792        453573396        453597692        453621880       
453646556        453671612        453696965        453723637        453750234   
    453777757        453804809      443060116        453357907        453382095
       453406316        453430274        453454381        453478505       
453502510        453526089        453549800        453573404        453597700   
    453621898        453646572        453671620        453696973       
453723645        453750242        453777765        453804817      443060215     
  453357915        453382103        453406324        453430282        453454399
       453478513        453502528        453526097        453549818       
453573412        453597718        453621906        453646580        453671638   
    453696981        453723652        453750259        453777781       
453804825      443060249        453357923        453382111        453406340     
  453430290        453454407        453478521        453502536        453526105
       453549826        453573420        453597726        453621914       
453646598        453671653        453697021        453723660        453750267   
    453777799        453804833      443060314        453357931        453382129
       453406365        453430308        453454423        453478539       
453502544        453526113        453549834        453573438        453597734   
    453621922        453646606        453671661        453697039       
453723686        453750275        453777807        453804841      443060330     
  453357949        453382137        453406373        453430316        453454431
       453478547        453502551        453526121        453549842       
453573453        453597742        453621930        453646614        453671679   
    453697047        453723694        453750283        453777815       
453804858      443060389        453357964        453382145        453406381     
  453430324        453454449        453478554        453502569        453526139
       453549859        453573461        453597759        453621948       
453646622        453671687        453697054        453723702        453750309   
    453777823        453804866      443060405        453357972        453382152
       453406399        453430332        453454456        453478562       
453502577        453526162        453549867        453573479        453597767   
    453621955        453646630        453671695        453697062       
453723710        453750325        453777831        453804874      443060538     
  453357998        453382160        453406407        453430340        453454464
       453478570        453502585        453526170        453549875       
453573487        453597775        453621963        453646648        453671711   
    453697070        453723728        453750333        453777849       
453804882      443060611        453358004        453382178        453406415     
  453430357        453454472        453478588        453502593        453526188
       453549883        453573495        453597783        453621971       
453646655        453671729        453697088        453723736        453750341   
    453777856        453804908      443060686        453358012        453382186
       453406423        453430365        453454480        453478596       
453502601        453526196        453549891        453573503        453597791   
    453621989        453646663        453671737        453697096       
453723744        453750358        453777872        453804916      443060702     
  453358038        453382194        453406431        453430373        453454498
       453478612        453502619        453526204        453549909       
453573511        453597817        453622003        453646671        453671745   
    453697112        453723751        453750366        453777880       
453804924      443060777        453358046        453382202        453406449     
  453430381        453454506        453478620        453502627        453526212
       453549917        453573529        453597825        453622011       
453646689        453671752        453697120        453723769        453750374   
    453777898        453804932      443061056        453358053        453382210
       453406464        453430399        453454514        453478638       
453502635        453526220        453549925        453573537        453597833   
    453622029        453646697        453671760        453697138       
453723777        453750382        453777906        453804940      443061080     
  453358061        453382228        453406472        453430407        453454522
       453478646        453502643        453526238        453549933       
453573552        453597841        453622037        453646705        453671778   
    453697146        453723785        453750390        453777914       
453804957      443061148        453358079        453382236        453406480     
  453430415        453454530        453478653        453502650        453526246
       453549941        453573560        453597858        453622045       
453646713        453671786        453697161        453723793        453750408   
    453777922        453804965      443061296        453358087        453382251
       453406498        453430423        453454548        453478661       
453502668        453526253        453549958        453573578        453597866   
    453622052        453646721        453671794        453697179       
453723801        453750416        453777930        453804973      443061304     
  453358095        453382269        453406506        453430456        453454563
       453478679        453502676        453526279        453549966       
453573586        453597874        453622060        453646739        453671828   
    453697187        453723819        453750424        453777948       
453804981      443061403        453358103        453382277        453406514     
  453430464        453454571        453478687        453502684        453526287
       453549974        453573594        453597882        453622078       
453646747        453671844        453697195        453723827        453750432   
    453777955        453804999      443061437        453358111        453382285
       453406522        453430472        453454589        453478695       
453502692        453526295        453549982        453573602        453597890   
    453622086        453646762        453671851        453697203       
453723835        453750440        453777963        453805004      443061494     
  453358129        453382293        453406530        453430480        453454597
       453478703        453502700        453526303        453549990       
453573610        453597908        453622094        453646770        453671869   
    453697211        453723850        453750457        453777989       
453805012      443061528        453358137        453382301        453406548     
  453430498        453454605        453478711        453502718        453526311
       453550006        453573628        453597916        453622102       
453646796        453671877        453697237        453723868        453750465   
    453777997        453805020      443061569        453358145        453382319
       453406555        453430506        453454613        453478729       
453502726        453526329        453550014        453573636        453597924   
    453622110        453646804        453671885        453697245       
453723876        453750473        453778003        453805046      443061726     
  453358152        453382327        453406563        453430514        453454621
       453478745        453502734        453526337        453550022       
453573644        453597932        453622128        453646812        453671893   
    453697252        453723884        453750481        453778011       
453805053      443061742        453358160        453382335        453406571     
  453430522        453454639        453478752        453502742        453526345
       453550030        453573651        453597940        453622136       
453646838        453671901        453697260        453723892        453750499   
    453778029        453805061      443061775        453358178        453382343
       453406589        453430530        453454647        453478760       
453502759        453526352        453550048        453573669        453597957   
    453622144        453646853        453671919        453697278       
453723900        453750507        453778037        453805079      443061833     
  453358186        453382350        453406605        453430548        453454662
       453478778        453502767        453526360        453550055       
453573677        453597965        453622151        453646861        453671927   
    453697286        453723918        453750515        453778045       
453805087      443061866        453358210        453382368        453406613     
  453430555        453454670        453478786        453502775        453526378
       453550063        453573685        453597973        453622169       
453646879        453671935        453697294        453723926        453750523   
    453778052        453805095      443062005        453358228        453382376
       453406621        453430563        453454688        453478794       
453502783        453526386        453550071        453573693        453597981   
    453622177        453646887        453671943        453697302       
453723942        453750531        453778060        453805103      443062161     
  453358236        453382392        453406639        453430571        453454696
       453478802        453502791        453526394        453550089       
453573701        453597999        453622185        453646895        453671950   
    453697310        453723959        453750549        453778078       
453805111      443062203        453358251        453382400        453406647     
  453430589        453454704        453478810        453502809        453526402
       453550097        453573719        453598005        453622193       
453646903        453671968        453697328        453723967        453750556   
    453778086        453805129      443062237        453358269        453382418
       453406654        453430597        453454712        453478828       
453502817        453526410        453550105        453573727        453598013   
    453622201        453646911        453671976        453697336       
453723975        453750564        453778094        453805137      443062245     
  453358277        453382434        453406670        453430605        453454720
       453478836        453502825        453526428        453550113       
453573735        453598021        453622219        453646929        453671984   
    453697344        453723983        453750572        453778102       
453805145      443062260        453358285        453382442        453406696     
  453430621        453454738        453478844        453502833        453526436
       453550121        453573743        453598039        453622227       
453646937        453671992        453697351        453723991        453750580   
    453778110        453805152      443062286        453358293        453382459
       453406704        453430639        453454746        453478851       
453502841        453526444        453550147        453573750        453598047   
    453622235        453646945        453672008        453697369       
453724007        453750598        453778128        453805178      443062328     
  453358301        453382467        453406712        453430647        453454753
       453478869        453502858        453526451        453550154       
453573768        453598054        453622243        453646952        453672016   
    453697377        453724015        453750606        453778136       
453805186      443062336        453358319        453382475        453406720     
  453430654        453454761        453478885        453502866        453526469
       453550162        453573776        453598062        453622250       
453646960        453672024        453697385        453724023        453750614   
    453778144        453805202      443062393        453358327        453382483
       453406738        453430662        453454779        453478893       
453502874        453526477        453550170        453573784        453598070   
    453622268        453646978        453672032        453697427       
453724049        453750622        453778151        453805210      443062401     
  453358335        453382491        453406746        453430670        453454787
       453478901        453502882        453526485        453550188       
453573792        453598088        453622276        453646986        453672040   
    453697435        453724056        453750630        453778169       
453805251      443062427        453358343        453382509        453406753     
  453430688        453454795        453478919        453502890        453526493
       453550196        453573800        453598096        453622284       
453646994        453672057        453697443        453724064        453750648   
    453778177        453805269      443062435        453358350        453382517
       453406761        453430696        453454803        453478927       
453502908        453526501        453550204        453573818        453598104   
    453622292        453647000        453672073        453697450       
453724072        453750655        453778193        453805277      443062484     
  453358368        453382525        453406779        453430704        453454811
       453478935        453502916        453526519        453550212       
453573826        453598112        453622300        453647018        453672081   
    453697468        453724080        453750663        453778201       
453805293      443062625        453358376        453382533        453406787     
  453430712        453454837        453478943        453502924        453526527
       453550220        453573834        453598120        453622318       
453647026        453672099        453697476        453724098        453750671   
    453778219        453805301      443062682        453358384        453382541
       453406795        453430720        453454845        453478950       
453502932        453526535        453550238        453573842        453598138   
    453622326        453647042        453672107        453697484       
453724106        453750689        453778227        453805319      443062740     
  453358392        453382566        453406803        453430738        453454852
       453478968        453502940        453526543        453550246       
453573859        453598146        453622342        453647059        453672115   
    453697492        453724114        453750697        453778243       
453805327      443062757        453358400        453382574        453406811     
  453430746        453454860        453478976        453502957        453526550
       453550253        453573867        453598153        453622359       
453647067        453672131        453697500        453724122        453750705   
    453778268        453805335      443062823        453358426        453382582
       453406829        453430753        453454878        453478984       
453502965        453526568        453550261        453573875        453598161   
    453622367        453647075        453672149        453697518       
453724130        453750713        453778276        453805343      443062872     
  453358434        453382608        453406837        453430761        453454886
       453478992        453502973        453526576        453550279       
453573883        453598179        453622375        453647083        453672164   
    453697526        453724148        453750721        453778284       
453805368      443063128        453358442        453382624        453406845     
  453430779        453454894        453479008        453502981        453526584
       453550287        453573891        453598187        453622383       
453647091        453672172        453697534        453724155        453750747   
    453778292        453805376      443063136        453358459        453382632
       453406860        453430787        453454902        453479016       
453502999        453526592        453550295        453573909        453598195   
    453622391        453647109        453672180        453697542       
453724171        453750754        453778300        453805384      443063326     
  453358467        453382640        453406878        453430795        453454910
       453479024        453503005        453526600        453550303       
453573917        453598203        453622409        453647117        453672198   
    453697559        453724189        453750762        453778318       
453805392      443063409        453358475        453382657        453406886     
  453430803        453454928        453479032        453503013        453526618
       453550311        453573925        453598211        453622417       
453647125        453672206        453697567        453724197        453750770   
    453778326        453805400      443063490        453358483        453382665
       453406894        453430811        453454936        453479040       
453503021        453526626        453550329        453573933        453598229   
    453622425        453647133        453672214        453697575       
453724205        453750788        453778334        453805418      443063508     
  453358491        453382673        453406902        453430829        453454944
       453479065        453503054        453526634        453550337       
453573941        453598237        453622433        453647158        453672230   
    453697583        453724213        453750796        453778342       
453805426      443063565        453358509        453382681        453406910     
  453430837        453454951        453479073        453503062        453526642
       453550345        453573958        453598245        453622441       
453647166        453672248        453697591        453724221        453750804   
    453778375        453805442      443063581        453358517        453382699
       453406928        453430845        453454969        453479081       
453503070        453526659        453550352        453573966        453598252   
    453622458        453647174        453672255        453697609       
453724239        453750820        453778383        453805459      443063680     
  453358533        453382707        453406944        453430852        453454977
       453479099        453503088        453526667        453550360       
453573982        453598260        453622466        453647182        453672263   
    453697617        453724247        453750838        453778409       
453805483      443063862        453358541        453382715        453406951     
  453430860        453454985        453479107        453503096        453526675
       453550386        453573990        453598278        453622474       
453647190        453672271        453697625        453724254        453750846   
    453778417        453805509      443063870        453358558        453382723
       453406969        453430878        453454993        453479115       
453503104        453526683        453550394        453574006        453598286   
    453622482        453647208        453672289        453697633       
453724262        453750853        453778425        453805517      443063896     
  453358566        453382731        453406977        453430886        453455008
       453479123        453503112        453526691        453550402       
453574014        453598294        453622490        453647224        453672297   
    453697641        453724270        453750861        453778433       
453805533      443063912        453358574        453382749        453406985     
  453430894        453455016        453479131        453503120        453526709
       453550410        453574022        453598302        453622508       
453647232        453672305        453697658        453724288        453750879   
    453778441        453805541      443063946        453358582        453382756
       453407009        453430902        453455024        453479149       
453503138        453526717        453550428        453574030        453598310   
    453622516        453647240        453672313        453697666       
453724296        453750887        453778466        453805558      443064035     
  453358590        453382764        453407017        453430910        453455032
       453479156        453503146        453526725        453550436       
453574048        453598328        453622524        453647265        453672321   
    453697674        453724304        453750895        453778474       
453805574      443064043        453358608        453382772        453407025     
  453430928        453455040        453479164        453503153        453526733
       453550444        453574055        453598344        453622532       
453647273        453672339        453697682        453724312        453750903   
    453778482        453805582      443064050        453358624        453382780
       453407033        453430936        453455065        453479172       
453503161        453526741        453550451        453574063        453598351   
    453622540        453647281        453672347        453697690       
453724320        453750911        453778490        453805590      443064092     
  453358632        453382798        453407041        453430944        453455073
       453479180        453503179        453526758        453550469       
453574071        453598369        453622565        453647299        453672354   
    453697708        453724338        453750929        453778508       
453805608      443064100        453358640        453382806        453407058     
  453430951        453455081        453479198        453503187        453526766
       453550477        453574089        453598377        453622573       
453647307        453672362        453697716        453724346        453750937   
    453778516        453805624      443064167        453358657        453382814
       453407066        453430969        453455099        453479206       
453503195        453526774        453550485        453574097        453598385   
    453622581        453647315        453672370        453697732       
453724353        453750945        453778532        453805632      443064274     
  453358665        453382822        453407074        453430977        453455107
       453479214        453503203        453526782        453550493       
453574105        453598393        453622599        453647323        453672388   
    453697740        453724361        453750952        453778540       
453805640      443064282        453358673        453382830        453407082     
  453430985        453455115        453479222        453503211        453526790
       453550501        453574113        453598401        453622615       
453647331        453672404        453697757        453724379        453750986   
    453778557        453805657      443064324        453358681        453382848
       453407090        453430993        453455123        453479230       
453503229        453526808        453550519        453574121        453598419   
    453622623        453647349        453672412        453697765       
453724387        453750994        453778581        453805665      443064340     
  453358699        453382855        453407108        453431009        453455131
       453479248        453503237        453526816        453550527       
453574139        453598427        453622631        453647356        453672420   
    453697773        453724395        453751000        453778599       
453805681      443064415        453358707        453382863        453407116     
  453431017        453455149        453479255        453503252        453526824
       453550535        453574147        453598435        453622649       
453647364        453672438        453697799        453724403        453751018   
    453778607        453805699      443064423        453358715        453382871
       453407124        453431025        453455156        453479263       
453503260        453526832        453550543        453574154        453598443   
    453622656        453647372        453672453        453697807       
453724411        453751026        453778615        453805707   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443064571        453358723        453382889        453407140       
453431033        453455164        453479271        453503278        453526840   
    453550550        453574162        453598450        453622664       
453647380        453672461        453697815        453724437        453751034   
    453778623        453805715      443064589        453358731        453382897
       453407157        453431041        453455172        453479289       
453503294        453526857        453550568        453574170        453598468   
    453622672        453647398        453672479        453697823       
453724445        453751042        453778631        453805723      443064621     
  453358749        453382905        453407165        453431058        453455180
       453479297        453503302        453526865        453550576       
453574188        453598476        453622680        453647406        453672487   
    453697831        453724460        453751067        453778649       
453805731      443064779        453358756        453382913        453407173     
  453431066        453455198        453479305        453503310        453526873
       453550584        453574196        453598492        453622698       
453647414        453672503        453697849        453724478        453751075   
    453778656        453805749      443064803        453358764        453382921
       453407181        453431082        453455206        453479313       
453503328        453526881        453550592        453574204        453598518   
    453622706        453647422        453672529        453697856       
453724486        453751083        453778664        453805756      443064829     
  453358772        453382939        453407199        453431090        453455222
       453479321        453503336        453526899        453550600       
453574212        453598526        453622714        453647430        453672537   
    453697864        453724494        453751091        453778672       
453805764      443064886        453358780        453382947        453407207     
  453431108        453455230        453479339        453503344        453526907
       453550618        453574220        453598534        453622722       
453647448        453672545        453697872        453724502        453751109   
    453778698        453805772      443064928        453358798        453382954
       453407215        453431116        453455248        453479354       
453503351        453526915        453550626        453574238        453598542   
    453622730        453647455        453672552        453697880       
453724510        453751117        453778706        453805780      443065016     
  453358806        453382962        453407223        453431124        453455255
       453479362        453503369        453526923        453550634       
453574246        453598559        453622748        453647471        453672560   
    453697898        453724536        453751125        453778722       
453805798      443065040        453358814        453382970        453407231     
  453431132        453455263        453479370        453503377        453526931
       453550642        453574253        453598567        453622755       
453647489        453672578        453697906        453724544        453751133   
    453778730        453805806      443065099        453358822        453382988
       453407249        453431140        453455271        453479388       
453503385        453526949        453550659        453574261        453598575   
    453622763        453647497        453672586        453697930       
453724551        453751141        453778748        453805814      443065107     
  453358830        453382996        453407256        453431157        453455289
       453479396        453503393        453526956        453550667       
453574279        453598591        453622771        453647505        453672594   
    453697948        453724577        453751158        453778755       
453805822      443065131        453358848        453383051        453407264     
  453431165        453455297        453479404        453503401        453526964
       453550675        453574287        453598609        453622789       
453647513        453672602        453697955        453724585        453751166   
    453778763        453805830      443065180        453358855        453383069
       453407272        453431173        453455305        453479412       
453503419        453526972        453550683        453574295        453598617   
    453622797        453647521        453672610        453697971       
453724593        453751182        453778771        453805855      443065198     
  453358863        453383077        453407280        453431181        453455321
       453479420        453503427        453526980        453550691       
453574303        453598625        453622805        453647539        453672628   
    453697989        453724601        453751190        453778789       
453805863      443065206        453358871        453383085        453407298     
  453431199        453455339        453479438        453503435        453526998
       453550709        453574311        453598633        453622813       
453647547        453672636        453697997        453724619        453751208   
    453778797        453805871      443065271        453358889        453383093
       453407306        453431215        453455347        453479453       
453503443        453527004        453550717        453574329        453598641   
    453622821        453647554        453672644        453698003       
453724627        453751216        453778813        453805897      443065313     
  453358897        453383101        453407314        453431223        453455354
       453479461        453503450        453527012        453550725       
453574337        453598666        453622839        453647562        453672651   
    453698011        453724635        453751224        453778821       
453805905      443065347        453358905        453383119        453407322     
  453431231        453455362        453479479        453503468        453527020
       453550733        453574345        453598674        453622847       
453647570        453672669        453698029        453724643        453751232   
    453778839        453805913      443065529        453358913        453383127
       453407330        453431249        453455388        453479487       
453503476        453527038        453550741        453574352        453598682   
    453622854        453647588        453672677        453698037       
453724650        453751240        453778847        453805921      443065628     
  453358921        453383135        453407348        453431256        453455396
       453479495        453503484        453527046        453550758       
453574360        453598690        453622862        453647596        453672685   
    453698045        453724668        453751257        453778854       
453805939      443065727        453358939        453383143        453407355     
  453431264        453455404        453479503        453503492        453527053
       453550766        453574378        453598708        453622870       
453647604        453672693        453698052        453724676        453751265   
    453778862        453805947      443065743        453358947        453383150
       453407363        453431272        453455412        453479511       
453503500        453527061        453550774        453574386        453598716   
    453622888        453647612        453672701        453698060       
453724684        453751273        453778870        453805954      443065750     
  453358954        453383184        453407371        453431280        453455438
       453479529        453503518        453527079        453550782       
453574394        453598724        453622896        453647620        453672727   
    453698086        453724692        453751299        453778888       
453805962      443065784        453358962        453383192        453407389     
  453431298        453455446        453479537        453503526        453527087
       453550790        453574402        453598732        453622904       
453647638        453672735        453698094        453724700        453751307   
    453778896        453805970      443065792        453358970        453383200
       453407397        453431306        453455461        453479545       
453503534        453527095        453550808        453574410        453598740   
    453622912        453647646        453672743        453698102       
453724718        453751315        453778904        453805988      443065834     
  453358988        453383218        453407405        453431314        453455479
       453479552        453503542        453527103        453550816       
453574428        453598757        453622920        453647653        453672768   
    453698110        453724726        453751323        453778912       
453805996      443065842        453358996        453383226        453407413     
  453431322        453455487        453479560        453503559        453527111
       453550824        453574436        453598765        453622938       
453647661        453672792        453698128        453724742        453751331   
    453778920        453806002      443065883        453359002        453383002
       453407421        453431330        453455495        453479578       
453503567        453527129        453550832        453574444        453598773   
    453622946        453647679        453672800        453698136       
453724759        453751349        453778938        453806010      443066022     
  453359010        453383010        453407439        453431348        453455503
       453479586        453503575        453527137        453550840       
453574451        453598781        453622953        453647687        453672818   
    453698144        453724767        453751356        453778946       
453806028      443066071        453359028        453383036        453407447     
  453431355        453455511        453479594        453503583        453527145
       453550857        453574469        453598799        453622961       
453647695        453672826        453698151        453724775        453751364   
    453778953        453806044      443066113        453359036        453383044
       453407454        453431371        453455529        453479602       
453503609        453527152        453550865        453574477        453598807   
    453622979        453647703        453672842        453698169       
453724783        453751380        453778961        453806051      443066204     
  453359044        453383234        453407462        453431389        453455537
       453479610        453503617        453527160        453550873       
453574485        453598823        453622987        453647711        453672859   
    453698177        453724791        453751398        453778979       
453806069      443066220        453359051        453383242        453407470     
  453431397        453455545        453479628        453503625        453527178
       453550881        453574493        453598831        453622995       
453647729        453672867        453698185        453724809        453751406   
    453778987        453806077      443066238        453359069        453383259
       453407488        453431405        453455552        453479636       
453503633        453527186        453550899        453574501        453598849   
    453623001        453647737        453672875        453698201       
453724817        453751414        453778995        453806085      443066345     
  453359077        453383267        453407504        453431413        453455560
       453479644        453503658        453527194        453550907       
453574519        453598856        453623019        453647752        453672883   
    453698219        453724825        453751422        453779001       
453806093      443066378        453359085        453383275        453407512     
  453431421        453455578        453479651        453503666        453527202
       453550915        453574527        453598864        453623027       
453647760        453672909        453698227        453724833        453751430   
    453779019        453806101      443066386        453359093        453383283
       453407520        453431439        453455586        453479669       
453503674        453527210        453550923        453574535        453598872   
    453623035        453647778        453672917        453698235       
453724858        453751448        453779027        453806119      443066485     
  453359119        453383291        453407538        453431447        453455594
       453479677        453503682        453527228        453550931       
453574543        453598880        453623043        453647786        453672925   
    453698250        453724866        453751455        453779043       
453806127      443066519        453359127        453383309        453407546     
  453431454        453455602        453479685        453503690        453527236
       453550949        453574550        453598898        453623050       
453647794        453672933        453698268        453724874        453751463   
    453779050        453806135      443066543        453359135        453383317
       453407553        453431462        453455610        453479719       
453503708        453527244        453550956        453574576        453598906   
    453623068        453647802        453672941        453698276       
453724890        453751471        453779068        453806150      443066568     
  453359143        453383325        453407561        453431470        453455628
       453479727        453503716        453527251        453550964       
453574584        453598914        453623076        453647810        453672958   
    453698284        453724908        453751489        453779076       
453806168      443066592        453359150        453383333        453407587     
  453431488        453455636        453479735        453503724        453527269
       453550972        453574592        453598922        453623084       
453647836        453672966        453698292        453724916        453751497   
    453779084        453806176      443066600        453359168        453383341
       453407595        453431496        453455651        453479743       
453503732        453527277        453550980        453574600        453598930   
    453623100        453647844        453672974        453698300       
453724924        453751505        453779092        453806184      443066634     
  453359176        453383358        453407603        453431504        453455669
       453479750        453503740        453527285        453550998       
453574626        453598948        453623118        453647851        453672982   
    453698318        453724932        453751521        453779100       
453806192      443066717        453359184        453383366        453407611     
  453431512        453455677        453479768        453503757        453527293
       453551004        453574634        453598955        453623134       
453647869        453672990        453698326        453724940        453751539   
    453779118        453806200      443066774        453359192        453383374
       453407629        453431520        453455685        453479776       
453503765        453527301        453551012        453574642        453598963   
    453623142        453647877        453673006        453698334       
453724957        453751554        453779134        453806218      443066816     
  453359200        453383382        453407637        453431538        453455693
       453479784        453503773        453527319        453551020       
453574659        453598971        453623159        453647885        453673014   
    453698342        453724965        453751562        453779142       
453806226      443066931        453359218        453383390        453407652     
  453431546        453455701        453479792        453503781        453527327
       453551038        453574667        453598989        453623167       
453647901        453673022        453698359        453724973        453751570   
    453779159        453806234      443066998        453359226        453383408
       453407660        453431553        453455719        453479800       
453503799        453527335        453551046        453574675        453598997   
    453623175        453647919        453673030        453698367       
453724999        453751588        453779167        453806242      443067129     
  453359234        453383424        453407678        453431561        453455727
       453479818        453503807        453527343        453551053       
453574691        453599003        453623183        453647927        453673048   
    453698383        453725012        453751596        453779175       
453806259      443067186        453359242        453383432        453407686     
  453431579        453455735        453479826        453503815        453527350
       453551061        453574709        453599011        453623191       
453647935        453673055        453698391        453725020        453751604   
    453779183        453806267      443067194        453359259        453383440
       453407694        453431587        453455743        453479859       
453503823        453527368        453551079        453574717        453599029   
    453623209        453647943        453673063        453698409       
453725046        453751612        453779191        453806275      443067228     
  453359267        453383457        453407702        453431595        453455750
       453479867        453503831        453527376        453551087       
453574725        453599037        453623217        453647950        453673071   
    453698417        453725053        453751638        453779209       
453806283      443067244        453359275        453383465        453407710     
  453431603        453455768        453479875        453503849        453527384
       453551095        453574733        453599045        453623225       
453647968        453673089        453698425        453725079        453751646   
    453779217        453806291      443067327        453359283        453383473
       453407728        453431611        453455776        453479883       
453503856        453527392        453551103        453574741        453599052   
    453623233        453647984        453673097        453698433       
453725087        453751653        453779225        453806309      443067368     
  453359291        453383481        453407736        453431629        453455784
       453479909        453503864        453527418        453551111       
453574758        453599060        453623241        453647992        453673105   
    453698441        453725095        453751661        453779233       
453806317      443067400        453359309        453383499        453407744     
  453431637        453455792        453479917        453503872        453527426
       453551129        453574766        453599078        453623258       
453648008        453673121        453698458        453725103        453751687   
    453779266        453806333      443067483        453359317        453383507
       453407751        453431645        453455800        453479925       
453503880        453527434        453551137        453574774        453599086   
    453623266        453648016        453673139        453698466       
453725111        453751703        453779282        453806341      443067582     
  453359325        453383515        453407769        453431652        453455818
       453479933        453503898        453527442        453551145       
453574782        453599094        453623274        453648024        453673147   
    453698474        453725129        453751711        453779290       
453806358      443067590        453359333        453383523        453407777     
  453431660        453455826        453479941        453503906        453527459
       453551152        453574808        453599102        453623282       
453648032        453673154        453698482        453725137        453751737   
    453779308        453806366      443067616        453359341        453383531
       453407785        453431678        453455834        453479958       
453503914        453527475        453551160        453574832        453599110   
    453623290        453648040        453673162        453698508       
453725145        453751760        453779316        453806390      443067624     
  453359358        453383549        453407793        453431686        453455842
       453479966        453503922        453527483        453551178       
453574840        453599128        453623308        453648057        453673170   
    453698516        453725152        453751778        453779324       
453806408      443067632        453359366        453383556        453407801     
  453431694        453455859        453479974        453503930        453527509
       453551186        453574857        453599136        453623316       
453648065        453673188        453698524        453725160        453751786   
    453779332        453806416      443067640        453359374        453383564
       453407819        453431702        453455867        453479982       
453503948        453527517        453551194        453574865        453599144   
    453623324        453648073        453673196        453698540       
453725178        453751802        453779357        453806440      443067665     
  453359382        453383572        453407827        453431710        453455875
       453479990        453503955        453527525        453551202       
453574873        453599151        453623332        453648081        453673204   
    453698557        453725186        453751810        453779365       
453806457      443067707        453359390        453383580        453407835     
  453431736        453455883        453480006        453503963        453527533
       453551210        453574881        453599169        453623340       
453648099        453673212        453698565        453725202        453751828   
    453779373        453806465      443067756        453359408        453383598
       453407843        453431744        453455891        453480014       
453503971        453527541        453551228        453574907        453599177   
    453623357        453648107        453673220        453698573       
453725210        453751836        453779381        453806473      443067822     
  453359416        453383606        453407850        453431751        453455917
       453480022        453503989        453527558        453551236       
453574915        453599185        453623365        453648123        453673238   
    453698581        453725228        453751844        453779399       
453806481      443067913        453359424        453383614        453407868     
  453431769        453455925        453480030        453503997        453527566
       453551244        453574923        453599193        453623373       
453648131        453673253        453698599        453725236        453751851   
    453779407        453806499      443067970        453359432        453383622
       453407876        453431777        453455933        453480048       
453504003        453527574        453551251        453574931        453599201   
    453623381        453648149        453673261        453698607       
453725244        453751869        453779415        453806507      443068085     
  453359440        453383630        453407884        453431785        453455941
       453480055        453504011        453527582        453551269       
453574949        453599219        453623399        453648156        453673279   
    453698615        453725251        453751885        453779423       
453806531      443068143        453359457        453383655        453407892     
  453431793        453455958        453480063        453504029        453527590
       453551277        453574956        453599227        453623415       
453648164        453673295        453698623        453725269        453751893   
    453779431        453806556      443068150        453359465        453383663
       453407900        453431801        453455966        453480071       
453504037        453527608        453551285        453574964        453599243   
    453623423        453648172        453673303        453698631       
453725277        453751919        453779449        453806564      443068242     
  453359473        453383671        453407918        453431819        453455974
       453480089        453504045        453527616        453551293       
453574972        453599250        453623431        453648180        453673311   
    453698649        453725285        453751927        453779456       
453806572      443068374        453359499        453383689        453407926     
  453431827        453455982        453480097        453504052        453527624
       453551301        453574980        453599268        453623449       
453648198        453673329        453698656        453725293        453751950   
    453779464        453806580      443068523        453359507        453383705
       453407934        453431835        453455990        453480105       
453504060        453527632        453551319        453574998        453599276   
    453623456        453648206        453673345        453698672       
453725301        453751968        453779472        453806598      443068564     
  453359515        453383713        453407942        453431843        453456006
       453480113        453504078        453527640        453551327       
453575003        453599284        453623464        453648214        453673360   
    453698680        453725319        453751976        453779480       
453806606      443068580        453359523        453383721        453407959     
  453431850        453456014        453480121        453504086        453527657
       453551335        453575011        453599292        453623472       
453648222        453673386        453698698        453725327        453751984   
    453779506        453806614      443068606        453359531        453383739
       453407967        453431868        453456022        453480139       
453504094        453527665        453551343        453575029        453599300   
    453623480        453648230        453673394        453698706       
453725335        453751992        453779514        453806622      443068630     
  453359549        453383747        453407975        453431876        453456030
       453480147        453504102        453527673        453551350       
453575045        453599318        453623498        453648248        453673402   
    453698714        453725343        453752016        453779522       
453806630      443068655        453359556        453383754        453407983     
  453431884        453456048        453480154        453504110        453527681
       453551368        453575060        453599326        453623506       
453648255        453673410        453698722        453725350        453752024   
    453779530        453806648      443068697        453359564        453383762
       453407991        453431892        453456055        453480162       
453504128        453527699        453551376        453575078        453599334   
    453623522        453648263        453673428        453698730       
453725368        453752032        453779548        453806655   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443068804        453359572        453383770        453408007       
453431926        453456063        453480170        453504136        453527707   
    453551384        453575086        453599342        453623530       
453648271        453673436        453698755        453725376        453752065   
    453779563        453806663      443068812        453359580        453383788
       453408015        453431934        453456071        453480188       
453504144        453527715        453551392        453575094        453599359   
    453623548        453648297        453673444        453698763       
453725384        453752081        453779571        453806671      443068929     
  453359598        453383796        453408023        453431942        453456089
       453480196        453504151        453527723        453551400       
453575102        453599367        453623555        453648305        453673469   
    453698771        453725392        453752099        453779589       
453806697      443068937        453359606        453383804        453408049     
  453431959        453456097        453480204        453504169        453527731
       453551418        453575110        453599375        453623563       
453648313        453673477        453698789        453725400        453752107   
    453779597        453806705      443068978        453359614        453383812
       453408056        453431967        453456105        453480212       
453504177        453527749        453551426        453575128        453599383   
    453623571        453648321        453673485        453698797       
453725418        453752123        453779613        453806713      443068986     
  453359622        453383820        453408064        453431975        453456113
       453480220        453504185        453527756        453551434       
453575136        453599391        453623589        453648339        453673493   
    453698805        453725426        453752149        453779639       
453806721      443069059        453359630        453383838        453408072     
  453431983        453456121        453480238        453504193        453527764
       453551442        453575144        453599409        453623597       
453648347        453673501        453698813        453725434        453752156   
    453779647        453806739      443069158        453359655        453383846
       453408080        453432007        453456139        453480246       
453504201        453527772        453551459        453575151        453599417   
    453623605        453648354        453673519        453698821       
453725459        453752164        453779670        453806747      443069174     
  453359663        453383853        453408098        453432015        453456147
       453480253        453504219        453527780        453551467       
453575169        453599425        453623613        453648362        453673527   
    453698839        453725467        453752214        453779688       
453806754      443069190        453359671        453383861        453408106     
  453432023        453456154        453480261        453504227        453527798
       453551475        453575177        453599433        453623621       
453648370        453673535        453698847        453725475        453752222   
    453779704        453806762      443069224        453359689        453383879
       453408114        453432031        453456162        453480279       
453504235        453527806        453551483        453575185        453599441   
    453623639        453648388        453673550        453698854       
453725483        453752230        453779712        453806770      443069299     
  453359697        453383887        453408122        453432049        453456170
       453480295        453504243        453527814        453551491       
453575193        453599458        453623647        453648396        453673568   
    453698862        453725509        453752248        453779738       
453806788      443069331        453359705        453383895        453408130     
  453432056        453456188        453480303        453504250        453527822
       453551509        453575201        453599466        453623654       
453648404        453673576        453698870        453725525        453752255   
    453779746        453806796      443069349        453359713        453383903
       453408148        453432064        453456196        453480311       
453504268        453527830        453551517        453575219        453599474   
    453623670        453648412        453673584        453698888       
453725533        453752263        453779753        453806804      443069406     
  453359721        453383911        453408155        453432072        453456204
       453480337        453504276        453527848        453551525       
453575227        453599482        453623688        453648420        453673592   
    453698896        453725541        453752271        453779779       
453806812      443069414        453359747        453383929        453408163     
  453432080        453456212        453480345        453504284        453527855
       453551533        453575235        453599490        453623696       
453648438        453673600        453698904        453725558        453752289   
    453779787        453806820      443069471        453359754        453383937
       453408171        453432098        453456220        453480352       
453504292        453527863        453551541        453575243        453599508   
    453623704        453648453        453673618        453698912       
453725566        453752297        453779795        453806846      443069497     
  453359762        453383945        453408189        453432106        453456238
       453480360        453504318        453527871        453551558       
453575250        453599516        453623712        453648461        453673626   
    453698920        453725574        453752305        453779803       
453806853      443069570        453359770        453383952        453408197     
  453432114        453456253        453480378        453504326        453527889
       453551566        453575268        453599524        453623720       
453648479        453673634        453698938        453725582        453752313   
    453779811        453806861      443069604        453359788        453383960
       453408213        453432130        453456261        453480386       
453504334        453527897        453551574        453575276        453599532   
    453623738        453648487        453673642        453698946       
453725590        453752321        453779837        453806895      443069638     
  453359796        453383978        453408221        453432148        453456279
       453480394        453504342        453527905        453551582       
453575284        453599557        453623746        453648503        453673659   
    453698961        453725608        453752339        453779845       
453806911      443069646        453359804        453383986        453408239     
  453432155        453456287        453480402        453504359        453527913
       453551590        453575292        453599565        453623761       
453648537        453673667        453698979        453725616        453752347   
    453779852        453806929      443069679        453359812        453384000
       453408247        453432163        453456295        453480410       
453504367        453527921        453551608        453575300        453599573   
    453623779        453648545        453673675        453698995       
453725632        453752354        453779860        453806937      443069695     
  453359820        453384018        453408254        453432171        453456303
       453480428        453504375        453527939        453551616       
453575318        453599581        453623787        453648560        453673683   
    453699001        453725640        453752362        453779878       
453806945      443069745        453359838        453384026        453408262     
  453432189        453456311        453480436        453504383        453527947
       453551632        453575326        453599599        453623795       
453648578        453673691        453699019        453725665        453752370   
    453779886        453806952      443069794        453359846        453384034
       453408270        453432197        453456329        453480444       
453504391        453527954        453551640        453575334        453599607   
    453623803        453648586        453673709        453699027       
453725673        453752388        453779894        453806960      443070024     
  453359853        453384042        453408288        453432205        453456337
       453480451        453504409        453527970        453551657       
453575342        453599615        453623811        453648594        453673717   
    453699035        453725681        453752396        453779902       
453806986      443070057        453359861        453384059        453408296     
  453432213        453456345        453480469        453504417        453527988
       453551665        453575359        453599623        453623829       
453648602        453673725        453699043        453725699        453752404   
    453779928        453806994      443070081        453359879        453384067
       453408304        453432221        453456352        453480477       
453504425        453527996        453551673        453575367        453599631   
    453623837        453648610        453673733        453699050       
453725707        453752420        453779936        453807034      443070123     
  453359887        453384075        453408312        453432239        453456360
       453480485        453504433        453528002        453551681       
453575375        453599649        453623852        453648636        453673741   
    453699068        453725715        453752438        453779944       
453807042      443070131        453359895        453384083        453408320     
  453432254        453456378        453480493        453504441        453528010
       453551699        453575383        453599656        453623860       
453648644        453673758        453699076        453725723        453752446   
    453779951        453807059      443070164        453359903        453384091
       453408338        453432262        453456386        453480501       
453504458        453528028        453551707        453575391        453599664   
    453623878        453648651        453673766        453699084       
453725731        453752453        453779969        453807067      443070180     
  453359911        453384109        453408346        453432270        453456394
       453480519        453504466        453528036        453551715       
453575417        453599672        453623886        453648669        453673774   
    453699092        453725749        453752461        453779977       
453807075      443070214        453359929        453384117        453408353     
  453432288        453456402        453480527        453504474        453528044
       453551723        453575425        453599680        453623894       
453648677        453673782        453699100        453725756        453752479   
    453779985        453807091      443070255        453359937        453384125
       453408361        453432296        453456410        453480535       
453504482        453528051        453551731        453575433        453599698   
    453623902        453648685        453673790        453699126       
453725764        453752487        453779993        453807109      443070263     
  453359945        453384133        453408379        453432304        453456428
       453480550        453504490        453528069        453551749       
453575441        453599706        453623910        453648693        453673808   
    453699134        453725772        453752495        453780009       
453807117      443070321        453359952        453384141        453408387     
  453432320        453456436        453480568        453504508        453528077
       453551756        453575458        453599714        453623928       
453648701        453673816        453699142        453725798        453752503   
    453780017        453807125      443070339        453359960        453384158
       453408395        453432338        453456444        453480576       
453504516        453528085        453551764        453575474        453599722   
    453623936        453648719        453673824        453699159       
453725806        453752511        453780025        453807133      443070362     
  453359978        453384166        453408403        453432346        453456451
       453480584        453504524        453528093        453551772       
453575482        453599730        453623944        453648727        453673832   
    453699167        453725814        453752537        453780033       
453807141      443070438        453359986        453384174        453408411     
  453432353        453456469        453480592        453504532        453528101
       453551780        453575490        453599748        453623951       
453648735        453673840        453699175        453725822        453752545   
    453780041        453807174      443070479        453359994        453384182
       453408429        453432361        453456477        453480600       
453504540        453528119        453551798        453575508        453599755   
    453623969        453648743        453673857        453699183       
453725830        453752552        453780066        453807182      443070487     
  453360000        453384190        453408437        453432379        453456485
       453480618        453504557        453528127        453551806       
453575516        453599763        453623977        453648750        453673865   
    453699217        453725848        453752560        453780074       
453807190      443070727        453360018        453384208        453408445     
  453432387        453456493        453480626        453504565        453528135
       453551814        453575532        453599771        453623985       
453648768        453673873        453699225        453725863        453752578   
    453780090        453807208      443070859        453360026        453384216
       453408452        453432403        453456501        453480634       
453504573        453528143        453551822        453575540        453599789   
    453623993        453648776        453673881        453699233       
453725871        453752586        453780108        453807216      443070867     
  453360034        453384224        453408460        453432411        453456519
       453480642        453504581        453528150        453551830       
453575557        453599797        453624009        453648784        453673899   
    453699241        453725889        453752594        453780124       
453807224      443070941        453360042        453384232        453408478     
  453432429        453456527        453480659        453504599        453528176
       453551848        453575565        453599805        453624017       
453648792        453673907        453699266        453725905        453752602   
    453780132        453807232      443070966        453360059        453384240
       453408486        453432437        453456543        453480667       
453504607        453528184        453551855        453575573        453599813   
    453624025        453648800        453673915        453699274       
453725913        453752610        453780140        453807240      443070974     
  453360067        453384257        453408494        453432445        453456550
       453480675        453504615        453528192        453551863       
453575581        453599821        453624033        453648818        453673923   
    453699282        453725921        453752628        453780157       
453807265      443071022        453360075        453384265        453408502     
  453432452        453456568        453480683        453504623        453528200
       453551871        453575599        453599839        453624041       
453648826        453673931        453699290        453725939        453752644   
    453780165        453807273      443071121        453360083        453384273
       453408510        453432460        453456584        453480691       
453504631        453528218        453551889        453575615        453599847   
    453624058        453648834        453673949        453699308       
453725947        453752669        453780173        453807281      443071204     
  453360091        453384281        453408536        453432478        453456592
       453480709        453504649        453528226        453551897       
453575623        453599854        453624066        453648859        453673956   
    453699316        453725954        453752677        453780181       
453807299      443071246        453360109        453384299        453408544     
  453432486        453456600        453480717        453504656        453528234
       453551905        453575631        453599862        453624074       
453648867        453673964        453699324        453725962        453752685   
    453780199        453807307      443071303        453360117        453384307
       453408551        453432494        453456618        453480725       
453504664        453528242        453551913        453575649        453599870   
    453624082        453648883        453673972        453699332       
453725970        453752693        453780207        453807315      443071352     
  453360125        453384315        453408569        453432502        453456626
       453480741        453504672        453528259        453551921       
453575656        453599888        453624090        453648891        453673980   
    453699340        453725988        453752701        453780231       
453807323      443071360        453360133        453384323        453408577     
  453432510        453456634        453480758        453504680        453528267
       453551939        453575664        453599904        453624108       
453648909        453673998        453699357        453726002        453752719   
    453780249        453807331      443071501        453360158        453384331
       453408585        453432528        453456659        453480766       
453504698        453528275        453551947        453575672        453599912   
    453624116        453648917        453674004        453699365       
453726010        453752727        453780256        453807349      443071550     
  453360166        453384349        453408593        453432536        453456667
       453480774        453504706        453528283        453551954       
453575698        453599920        453624124        453648925        453674012   
    453699373        453726028        453752735        453780264       
453807364      443071576        453360174        453384356        453408601     
  453432544        453456675        453480782        453504714        453528291
       453551962        453575706        453599938        453624132       
453648933        453674020        453699381        453726036        453752743   
    453780272        453807372      443071592        453360182        453384364
       453408619        453432551        453456683        453480790       
453504722        453528309        453551970        453575714        453599946   
    453624140        453648941        453674038        453699399       
453726044        453752750        453780280        453807380      443071642     
  453360190        453384372        453408627        453432569        453456691
       453480808        453504730        453528317        453551988       
453575722        453599953        453624157        453648958        453674046   
    453699407        453726051        453752768        453780298       
453807398      443071709        453360208        453384380        453408635     
  453432577        453456709        453480816        453504748        453528325
       453551996        453575730        453599961        453624165       
453648966        453674053        453699415        453726069        453752776   
    453780306        453807406      443071725        453360224        453384398
       453408643        453432585        453456717        453480832       
453504755        453528333        453552002        453575748        453599979   
    453624173        453648974        453674079        453699423       
453726077        453752792        453780314        453807414      443071733     
  453360232        453384406        453408650        453432593        453456725
       453480840        453504763        453528341        453552010       
453575755        453599987        453624181        453649006        453674087   
    453699431        453726085        453752800        453780322       
453807422      443071824        453360240        453384414        453408668     
  453432601        453456733        453480873        453504771        453528358
       453552028        453575763        453599995        453624199       
453649014        453674095        453699449        453726093        453752826   
    453780330        453807430      443071840        453360257        453384422
       453408676        453432619        453456741        453480881       
453504789        453528374        453552036        453575771        453600009   
    453624207        453649022        453674103        453699464       
453726101        453752834        453780348        453807448      443071857     
  453360265        453384430        453408684        453432627        453456758
       453480899        453504797        453528382        453552044       
453575789        453600017        453624215        453649030        453674111   
    453699480        453726119        453752842        453780355       
453807455      443071956        453360273        453384448        453408692     
  453432635        453456766        453480907        453504805        453528390
       453552051        453575797        453600025        453624223       
453649048        453674129        453699498        453726127        453752859   
    453780363        453807463      443071998        453360281        453384455
       453408700        453432643        453456782        453480915       
453504813        453528408        453552069        453575805        453600033   
    453624231        453649055        453674145        453699514       
453726135        453752867        453780371        453807471      443072053     
  453360299        453384463        453408718        453432650        453456790
       453480923        453504821        453528416        453552077       
453575821        453600041        453624249        453649063        453674152   
    453699522        453726143        453752875        453780389       
453807489      443072079        453360307        453384471        453408726     
  453432668        453456808        453480949        453504839        453528424
       453552085        453575839        453600058        453624256       
453649071        453674160        453699530        453726150        453752883   
    453780397        453807497      443072111        453360315        453384489
       453408734        453432676        453456816        453480956       
453504847        453528432        453552101        453575854        453600066   
    453624264        453649089        453674178        453699555       
453726168        453752891        453780405        453807505      443072186     
  453360323        453384497        453408742        453432684        453456824
       453480972        453504854        453528440        453552119       
453575862        453600074        453624272        453649097        453674186   
    453699563        453726176        453752909        453780421       
453807513      443072228        453360331        453384505        453408759     
  453432692        453456840        453480980        453504862        453528457
       453552127        453575870        453600082        453624280       
453649105        453674194        453699589        453726184        453752917   
    453780439        453807521      443072269        453360349        453384513
       453408767        453432700        453456857        453481004       
453504870        453528465        453552135        453575888        453600090   
    453624306        453649121        453674202        453699597       
453726200        453752925        453780454        453807539      443072285     
  453360356        453384521        453408775        453432718        453456865
       453481012        453504888        453528473        453552143       
453575896        453600108        453624322        453649139        453674210   
    453699605        453726218        453752933        453780462       
453807547      443072301        453360364        453384539        453408783     
  453432726        453456873        453481038        453504896        453528481
       453552150        453575904        453600116        453624348       
453649147        453674228        453699613        453726226        453752941   
    453780496        453807554      443072319        453360380        453384554
       453408791        453432734        453456881        453481046       
453504904        453528499        453552168        453575912        453600124   
    453624355        453649162        453674236        453699621       
453726234        453752958        453780512        453807562      443072327     
  453360398        453384562        453408809        453432742        453456899
       453481053        453504912        453528507        453552176       
453575920        453600132        453624363        453649170        453674244   
    453699639        453726242        453752974        453780538       
453807570      443072343        453360406        453384570        453408817     
  453432759        453456907        453481061        453504920        453528515
       453552184        453575938        453600140        453624371       
453649188        453674251        453699647        453726259        453752990   
    453780546        453807588      443072426        453360414        453384588
       453408825        453432767        453456915        453481079       
453504938        453528523        453552192        453575946        453600157   
    453624389        453649196        453674269        453699654       
453726267        453753006        453780553        453807596      443072442     
  453360422        453384596        453408833        453432775        453456923
       453481087        453504946        453528531        453552200       
453575953        453600165        453624397        453649204        453674277   
    453699662        453726275        453753014        453780561       
453807604      443072475        453360430        453384604        453408841     
  453432783        453456931        453481095        453504953        453528549
       453552218        453575961        453600173        453624405       
453649212        453674293        453699670        453726283        453753022   
    453780579        453807612      443072491        453360448        453384612
       453408858        453432791        453456949        453481103       
453504961        453528564        453552226        453575979        453600181   
    453624413        453649220        453674301        453699688       
453726309        453753030        453780587        453807620   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443072632        453360455        453384620        453408866       
453432809        453456956        453481111        453504979        453528572   
    453552234        453575987        453600199        453624421       
453649238        453674319        453699696        453726325        453753048   
    453780595        453807646      443072673        453360463        453384646
       453408882        453432817        453456964        453481129       
453504987        453528580        453552242        453575995        453600207   
    453624439        453649246        453674327        453699704       
453726333        453753055        453780603        453807653      443072897     
  453360489        453384653        453408890        453432825        453456972
       453481137        453504995        453528598        453552259       
453576001        453600215        453624447        453649261        453674335   
    453699712        453726341        453753063        453780629       
453807661      443072939        453360497        453384661        453408908     
  453432833        453456980        453481145        453505000        453528606
       453552267        453576019        453600223        453624454       
453649279        453674350        453699720        453726358        453753071   
    453780637        453807679      443072962        453360513        453384679
       453408916        453432841        453456998        453481152       
453505018        453528614        453552275        453576027        453600231   
    453624462        453649287        453674368        453699738       
453726366        453753097        453780645        453807687      443072970     
  453360521        453384687        453408924        453432858        453457004
       453481160        453505026        453528622        453552283       
453576035        453600249        453624470        453649295        453674376   
    453699753        453726374        453753105        453780652       
453807695      443073010        453360539        453384695        453408932     
  453432866        453457012        453481178        453505034        453528630
       453552291        453576043        453600256        453624488       
453649303        453674384        453699761        453726382        453753113   
    453780660        453807703      443073093        453360547        453384711
       453408940        453432874        453457020        453481186       
453505042        453528655        453552309        453576050        453600264   
    453624496        453649311        453674392        453699779       
453726408        453753139        453780678        453807711      443073184     
  453360554        453384729        453408957        453432882        453457046
       453481194        453505059        453528671        453552317       
453576068        453600272        453624504        453649329        453674400   
    453699787        453726416        453753147        453780694       
453807729      443073218        453360562        453384737        453408965     
  453432908        453457053        453481202        453505067        453528689
       453552325        453576076        453600280        453624512       
453649337        453674418        453699795        453726440        453753154   
    453780702        453807737      443073333        453360570        453384745
       453408973        453432916        453457061        453481210       
453505075        453528697        453552333        453576084        453600298   
    453624520        453649345        453674426        453699803       
453726465        453753162        453780710        453807745      443073358     
  453360588        453384752        453408981        453432924        453457079
       453481228        453505083        453528705        453552341       
453576092        453600306        453624538        453649352        453674434   
    453699811        453726473        453753188        453780728       
453807760      443073432        453360596        453384760        453408999     
  453432932        453457087        453481236        453505091        453528713
       453552358        453576100        453600314        453624546       
453649360        453674442        453699837        453726481        453753196   
    453780736        453807778      443073440        453360604        453384778
       453409005        453432940        453457095        453481251       
453505117        453528721        453552366        453576118        453600322   
    453624553        453649378        453674459        453699845       
453726499        453753204        453780744        453807802      443073499     
  453360620        453384786        453409013        453432957        453457103
       453481269        453505125        453528739        453552374       
453576126        453600330        453624561        453649386        453674467   
    453699852        453726515        453753212        453780751       
453807810      443073507        453360638        453384794        453409021     
  453432965        453457111        453481277        453505133        453528747
       453552382        453576134        453600348        453624579       
453649394        453674475        453699860        453726531        453753220   
    453780769        453807828      443073564        453360646        453384802
       453409039        453432973        453457129        453481285       
453505141        453528754        453552408        453576142        453600355   
    453624587        453649402        453674483        453699878       
453726549        453753238        453780777        453807836      443073606     
  453360661        453384810        453409047        453432981        453457137
       453481293        453505158        453528762        453552416       
453576159        453600363        453624595        453649410        453674491   
    453699886        453726556        453753246        453780785       
453807844      443073671        453360679        453384836        453409054     
  453432999        453457145        453481301        453505166        453528770
       453552424        453576167        453600405        453624603       
453649428        453674509        453699894        453726564        453753253   
    453780793        453807851      443073697        453360687        453384844
       453409062        453433005        453457152        453481319       
453505182        453528788        453552432        453576175        453600413   
    453624611        453649436        453674517        453699902       
453726580        453753261        453780801        453807869      443073770     
  453360695        453384851        453409070        453433013        453457160
       453481327        453505190        453528796        453552440       
453576183        453600421        453624629        453649444        453674525   
    453699910        453726598        453753279        453780819       
453807877      443073796        453360703        453384869        453409088     
  453433021        453457178        453481335        453505208        453528804
       453552457        453576191        453600439        453624637       
453649451        453674533        453699928        453726606        453753287   
    453780843        453807885      443073895        453360711        453384877
       453409096        453433039        453457186        453481343       
453505216        453528812        453552465        453576209        453600447   
    453624645        453649469        453674558        453699936       
453726614        453753295        453780850        453807893      443073911     
  453360729        453384885        453409104        453433047        453457194
       453481350        453505224        453528820        453552473       
453576217        453600454        453624652        453649477        453674566   
    453699944        453726630        453753303        453780868       
453807901      443073945        453360745        453384893        453409112     
  453433054        453457202        453481368        453505232        453528838
       453552481        453576225        453600462        453624660       
453649485        453674574        453699951        453726648        453753311   
    453780876        453807919      443073978        453360752        453384919
       453409120        453433062        453457210        453481376       
453505240        453528846        453552499        453576233        453600470   
    453624678        453649493        453674582        453699977       
453726655        453753329        453780884        453807927      443074000     
  453360760        453384927        453409138        453433070        453457228
       453481384        453505265        453528853        453552507       
453576241        453600488        453624686        453649501        453674590   
    453699985        453726663        453753345        453780892       
453807935      443074018        453360778        453384935        453409146     
  453433088        453457236        453481392        453505273        453528861
       453552515        453576258        453600504        453624694       
453649519        453674608        453699993        453726671        453753352   
    453780900        453807950      443074026        453360794        453384943
       453409153        453433096        453457244        453481400       
453505281        453528879        453552523        453576266        453600512   
    453624702        453649527        453674616        453700007       
453726689        453753360        453780918        453807968      443074042     
  453360802        453384968        453409161        453433104        453457251
       453481418        453505299        453528887        453552531       
453576274        453600520        453624710        453649535        453674632   
    453700015        453726697        453753386        453780926       
453807976      443074158        453360810        453384976        453409179     
  453433112        453457269        453481426        453505307        453528895
       453552549        453576282        453600538        453624728       
453649543        453674640        453700031        453726705        453753394   
    453780934        453807984      443074166        453360828        453384984
       453409187        453433120        453457277        453481434       
453505315        453528903        453552564        453576290        453600553   
    453624736        453649550        453674657        453700049       
453726713        453753402        453780959        453807992      443074182     
  453360836        453384992        453409195        453433138        453457285
       453481442        453505323        453528911        453552572       
453576308        453600579        453624744        453649568        453674673   
    453700056        453726739        453753410        453780967       
453808016      443074216        453360851        453385007        453409203     
  453433146        453457293        453481467        453505331        453528929
       453552580        453576316        453600595        453624751       
453649576        453674681        453700064        453726747        453753428   
    453780975        453808024      443074331        453360869        453385015
       453409211        453433153        453457301        453481475       
453505349        453528937        453552598        453576324        453600603   
    453624769        453649584        453674699        453700080       
453726754        453753436        453780983        453808032      443074349     
  453360877        453385023        453409229        453433161        453457319
       453481483        453505356        453528945        453552606       
453576332        453600611        453624777        453649592        453674707   
    453700098        453726762        453753444        453780991       
453808040      443074380        453360885        453385031        453409245     
  453433179        453457327        453481491        453505364        453528952
       453552614        453576340        453600629        453624785       
453649600        453674715        453700106        453726770        453753451   
    453781007        453808057      443074414        453360893        453385049
       453409252        453433187        453457335        453481509       
453505372        453528978        453552622        453576357        453600637   
    453624793        453649618        453674723        453700122       
453726788        453753469        453781023        453808065      443074422     
  453360901        453385056        453409260        453433203        453457343
       453481517        453505380        453528986        453552630       
453576365        453600645        453624801        453649626        453674749   
    453700148        453726804        453753477        453781031       
453808073      443074471        453360919        453385064        453409278     
  453433211        453457368        453481525        453505398        453528994
       453552648        453576373        453600652        453624819       
453649634        453674756        453700155        453726812        453753485   
    453781049        453808081      443074505        453360927        453385072
       453409286        453433229        453457376        453481533       
453505406        453529000        453552655        453576381        453600660   
    453624827        453649642        453674764        453700163       
453726820        453753493        453781056        453808099      443074554     
  453360935        453385080        453409294        453433237        453457384
       453481541        453505414        453529018        453552663       
453576399        453600678        453624835        453649659        453674772   
    453700171        453726838        453753501        453781064       
453808107      443074562        453360943        453385098        453409302     
  453433245        453457400        453481558        453505422        453529026
       453552671        453576407        453600686        453624843       
453649667        453674780        453700189        453726846        453753527   
    453781072        453808115      443074646        453360950        453385106
       453409310        453433252        453457418        453481566       
453505430        453529034        453552689        453576415        453600694   
    453624850        453649675        453674798        453700197       
453726861        453753535        453781080        453808123      443074687     
  453360968        453385114        453409328        453433260        453457434
       453481574        453505448        453529042        453552697       
453576423        453600702        453624868        453649683        453674806   
    453700205        453726879        453753543        453781098       
453808131      443074778        453360976        453385122        453409336     
  453433278        453457442        453481582        453505455        453529059
       453552705        453576431        453600710        453624876       
453649691        453674814        453700221        453726887        453753550   
    453781130        453808149      443074786        453360984        453385130
       453409344        453433286        453457459        453481590       
453505463        453529075        453552713        453576449        453600728   
    453624884        453649709        453674830        453700239       
453726895        453753568        453781148        453808156      443074802     
  453360992        453385148        453409351        453433294        453457467
       453481608        453505489        453529083        453552721       
453576456        453600736        453624892        453649717        453674848   
    453700247        453726903        453753576        453781155       
453808164      443074810        453361008        453385163        453409369     
  453433302        453457475        453481616        453505497        453529091
       453552739        453576464        453600744        453624900       
453649725        453674855        453700254        453726911        453753592   
    453781163        453808172      443074828        453361016        453385171
       453409377        453433310        453457483        453481624       
453505505        453529109        453552747        453576472        453600751   
    453624918        453649733        453674863        453700262       
453726929        453753600        453781171        453808180      443074869     
  453361032        453385189        453409385        453433328        453457491
       453481632        453505513        453529117        453552754       
453576480        453600769        453624926        453649741        453674871   
    453700270        453726937        453753618        453781189       
453808198      443074927        453361040        453385197        453409393     
  453433336        453457509        453481640        453505521        453529125
       453552762        453576498        453600785        453624934       
453649758        453674889        453700288        453726945        453753626   
    453781197        453808206      443074976        453361057        453385205
       453409401        453433344        453457517        453481657       
453505539        453529133        453552770        453576506        453600793   
    453624942        453649766        453674905        453700296       
453726952        453753634        453781221        453808214      443074984     
  453361065        453385213        453409419        453433351        453457525
       453481665        453505547        453529141        453552788       
453576514        453600801        453624959        453649774        453674913   
    453700320        453726960        453753642        453781254       
453808222      443075064        453361073        453385221        453409427     
  453433369        453457533        453481673        453505554        453529158
       453552796        453576522        453600819        453624967       
453649782        453674921        453700346        453726994        453753659   
    453781262        453808230      443075072        453361081        453385239
       453409435        453433377        453457541        453481681       
453505562        453529166        453552804        453576530        453600827   
    453624975        453649790        453674939        453700361       
453727018        453753667        453781270        453808248      443075130     
  453361099        453385247        453409443        453433385        453457558
       453481699        453505570        453529174        453552812       
453576548        453600835        453624983        453649808        453674947   
    453700379        453727034        453753675        453781288       
453808255      443075155        453361107        453385254        453409450     
  453433393        453457566        453481707        453505588        453529182
       453552820        453576555        453600843        453624991       
453649816        453674954        453700387        453727042        453753683   
    453781296        453808263      443075171        453361115        453385262
       453409468        453433401        453457574        453481715       
453505596        453529190        453552838        453576563        453600850   
    453625006        453649824        453674962        453700395       
453727059        453753691        453781304        453808271      443075296     
  453361123        453385270        453409476        453433419        453457590
       453481723        453505604        453529208        453552846       
453576571        453600868        453625014        453649832        453674970   
    453700403        453727067        453753709        453781312       
453808289      443075320        453361131        453385288        453409484     
  453433427        453457608        453481731        453505612        453529216
       453552853        453576597        453600876        453625022       
453649840        453674988        453700411        453727075        453753717   
    453781320        453808297      443075353        453361149        453385296
       453409492        453433435        453457624        453481756       
453505620        453529224        453552879        453576613        453600892   
    453625030        453649857        453674996        453700429       
453727083        453753725        453781338        453808305      443075379     
  453361164        453385304        453409500        453433443        453457632
       453481764        453505638        453529232        453552887       
453576621        453600900        453625048        453649865        453675001   
    453700437        453727091        453753733        453781346       
453808313      443075395        453361172        453385312        453409518     
  453433450        453457640        453481772        453505646        453529240
       453552895        453576639        453600918        453625055       
453649873        453675019        453700445        453727109        453753741   
    453781361        453808321      443075536        453361198        453385320
       453409526        453433468        453457657        453481780       
453505653        453529257        453552903        453576654        453600926   
    453625063        453649881        453675027        453700452       
453727117        453753758        453781379        453808339      443075544     
  453361206        453385338        453409534        453433476        453457665
       453481798        453505661        453529265        453552911       
453576662        453600934        453625071        453649899        453675035   
    453700460        453727125        453753766        453781387       
453808354      443075585        453361214        453385346        453409542     
  453433484        453457673        453481806        453505687        453529273
       453552929        453576688        453600942        453625089       
453649907        453675043        453700478        453727133        453753774   
    453781395        453808362      443075635        453361222        453385361
       453409559        453433492        453457681        453481814       
453505695        453529281        453552937        453576696        453600959   
    453625097        453649915        453675050        453700486       
453727141        453753782        453781411        453808370      443075650     
  453361230        453385379        453409567        453433500        453457699
       453481822        453505703        453529299        453552945       
453576704        453600967        453625105        453649923        453675076   
    453700494        453727158        453753790        453781429       
453808388      443075742        453361248        453385387        453409575     
  453433518        453457707        453481830        453505711        453529307
       453552952        453576712        453600983        453625113       
453649931        453675084        453700502        453727166        453753816   
    453781437        453808396      443075908        453361263        453385395
       453409583        453433526        453457715        453481848       
453505729        453529315        453552960        453576720        453600991   
    453625121        453649949        453675092        453700510       
453727174        453753824        453781452        453808412      443075999     
  453361271        453385403        453409591        453433534        453457723
       453481855        453505737        453529323        453552978       
453576738        453601007        453625139        453649956        453675100   
    453700528        453727182        453753832        453781460       
453808438      443076096        453361289        453385411        453409609     
  453433542        453457731        453481863        453505745        453529331
       453552986        453576746        453601015        453625147       
453649964        453675118        453700536        453727208        453753840   
    453781478        453808446      443076351        453361297        453385429
       453409617        453433559        453457749        453481871       
453505752        453529349        453552994        453576753        453601023   
    453625154        453649972        453675126        453700544       
453727216        453753857        453781486        453808453      443076542     
  453361305        453385437        453409625        453433567        453457756
       453481889        453505760        453529356        453553000       
453576761        453601031        453625162        453649980        453675134   
    453700551        453727224        453753873        453781494       
453808461      443076609        453361313        453385445        453409633     
  453433575        453457764        453481897        453505778        453529364
       453553018        453576779        453601049        453625170       
453649998        453675142        453700569        453727232        453753881   
    453781510        453808495      443076740        453361321        453385452
       453409641        453433583        453457772        453481905       
453505786        453529372        453553026        453576787        453601056   
    453625188        453650004        453675159        453700577       
453727240        453753907        453781528        453808503      443076815     
  453361339        453385460        453409658        453433591        453457780
       453481913        453505794        453529380        453553034       
453576795        453601072        453625196        453650012        453675167   
    453700593        453727257        453753915        453781536       
453808511      443076831        453361347        453385486        453409666     
  453433609        453457798        453481939        453505802        453529398
       453553042        453576803        453601080        453625204       
453650020        453675175        453700601        453727281        453753923   
    453781544        453808537      443076849        453361354        453385494
       453409674        453433617        453457806        453481947       
453505810        453529406        453553059        453576811        453601098   
    453625212        453650038        453675183        453700619       
453727299        453753931        453781551        453808545      443076872     
  453361362        453385502        453409682        453433625        453457814
       453481954        453505828        453529414        453553067       
453576829        453601106        453625220        453650046        453675191   
    453700627        453727307        453753949        453781577       
453808560      443076880        453361388        453385510        453409690     
  453433633        453457822        453481962        453505836        453529422
       453553075        453576837        453601114        453625238       
453650053        453675209        453700635        453727315        453753956   
    453781585        453808578      443076914        453361396        453385528
       453409708        453433641        453457830        453481970       
453505844        453529430        453553083        453576845        453601122   
    453625246        453650061        453675217        453700643       
453727331        453753972        453781593        453808586   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443076971        453361404        453385536        453409716       
453433658        453457848        453481988        453505851        453529448   
    453553109        453576852        453601130        453625253       
453650079        453675225        453700650        453727349        453753980   
    453781601        453808594      443077086        453361412        453385544
       453409724        453433666        453457855        453481996       
453505869        453529455        453553117        453576860        453601148   
    453625261        453650087        453675233        453700668       
453727356        453753998        453781619        453808602      443077128     
  453361420        453385551        453409732        453433674        453457863
       453482002        453505877        453529463        453553125       
453576878        453601155        453625279        453650095        453675241   
    453700676        453727364        453754004        453781627       
453808610      443077144        453361438        453385569        453409740     
  453433682        453457871        453482010        453505885        453529471
       453553133        453576886        453601163        453625295       
453650103        453675258        453700684        453727372        453754012   
    453781635        453808628      443077151        453361446        453385577
       453409757        453433690        453457889        453482028       
453505893        453529489        453553141        453576894        453601189   
    453625303        453650111        453675266        453700692       
453727380        453754020        453781650        453808636      443077185     
  453361453        453385585        453409765        453433716        453457897
       453482036        453505901        453529497        453553158       
453576902        453601197        453625311        453650129        453675274   
    453700700        453727398        453754046        453781668       
453808644      443077193        453361461        453385593        453409773     
  453433724        453457905        453482044        453505919        453529505
       453553166        453576928        453601205        453625329       
453650137        453675282        453700718        453727406        453754053   
    453781676        453808651      443077219        453361479        453385601
       453409781        453433732        453457913        453482051       
453505927        453529513        453553174        453576936        453601213   
    453625337        453650145        453675290        453700726       
453727422        453754061        453781692        453808669      443077227     
  453361487        453385619        453409799        453433740        453457921
       453482069        453505935        453529521        453553182       
453576944        453601239        453625345        453650152        453675308   
    453700734        453727430        453754079        453781700       
453808677      443077250        453361495        453385627        453409807     
  453433757        453457939        453482077        453505950        453529539
       453553190        453576951        453601247        453625352       
453650160        453675316        453700742        453727448        453754087   
    453781718        453808685      443077326        453361503        453385635
       453409815        453433765        453457947        453482085       
453505968        453529547        453553208        453576969        453601254   
    453625360        453650178        453675332        453700767       
453727455        453754095        453781726        453808693      443077334     
  453361511        453385643        453409823        453433773        453457954
       453482101        453505976        453529554        453553216       
453576977        453601262        453625378        453650236        453675340   
    453700783        453727471        453754103        453781734       
453808701      443077383        453361529        453385668        453409849     
  453433781        453457962        453482119        453505984        453529562
       453553224        453576985        453601270        453625386       
453650251        453675357        453700809        453727497        453754129   
    453781742        453808719      443077573        453361537        453385676
       453409856        453433799        453457970        453482127       
453505992        453529570        453553232        453577009        453601288   
    453625394        453650269        453675365        453700817       
453727505        453754137        453781767        453808735      443077599     
  453361545        453385684        453409864        453433807        453457988
       453482135        453506008        453529588        453553240       
453577025        453601296        453625402        453650293        453675373   
    453700833        453727513        453754145        453781775       
453808743      443077607        453361552        453385692        453409872     
  453433815        453457996        453482143        453506016        453529596
       453553257        453577033        453601304        453625428       
453650319        453675381        453700841        453727521        453754160   
    453781791        453808750      443077672        453361560        453385718
       453409880        453433823        453458002        453482150       
453506024        453529604        453553265        453577041        453601312   
    453625436        453650335        453675399        453700858       
453727539        453754178        453781817        453808776      443077771     
  453361578        453385726        453409898        453433831        453458010
       453482168        453506032        453529612        453553273       
453577058        453601320        453625444        453650350        453675407   
    453700882        453727547        453754186        453781825       
453808784      443077797        453361586        453385734        453409906     
  453433849        453458028        453482176        453506040        453529620
       453553281        453577066        453601338        453625451       
453650368        453675415        453700890        453727554        453754194   
    453781833        453808800      443077896        453361594        453385742
       453409914        453433856        453458036        453482184       
453506057        453529638        453553299        453577074        453601346   
    453625469        453650384        453675423        453700908       
453727562        453754202        453781841        453808818      443077912     
  453361602        453385759        453409922        453433864        453458044
       453482192        453506065        453529646        453553307       
453577082        453601353        453625477        453650400        453675431   
    453700916        453727570        453754210        453781858       
453808834      443077953        453361610        453385767        453409930     
  453433872        453458051        453482200        453506073        453529653
       453553315        453577090        453601361        453625485       
453650418        453675449        453700932        453727596        453754228   
    453781866        453808859      443077995        453361628        453385775
       453409948        453433880        453458069        453482218       
453506081        453529661        453553323        453577108        453601379   
    453625493        453650434        453675456        453700940       
453727604        453754244        453781874        453808867      443078043     
  453361636        453385783        453409955        453433898        453458077
       453482226        453506099        453529679        453553331       
453577116        453601387        453625501        453650442        453675464   
    453700957        453727612        453754251        453781882       
453808875      443078076        453361644        453385791        453409963     
  453433906        453458085        453482234        453506107        453529687
       453553349        453577124        453601395        453625519       
453650459        453675472        453700965        453727638        453754269   
    453781890        453808891      443078092        453361651        453385809
       453409971        453433914        453458101        453482242       
453506115        453529695        453553356        453577132        453601403   
    453625527        453650467        453675514        453700973       
453727653        453754277        453781908        453808909      443078159     
  453361669        453385825        453409989        453433922        453458119
       453482259        453506123        453529703        453553364       
453577157        453601411        453625535        453650475        453675522   
    453700981        453727661        453754285        453781916       
453808917      443078191        453361677        453385833        453409997     
  453433930        453458127        453482267        453506131        453529711
       453553372        453577165        453601429        453625543       
453650483        453675530        453700999        453727679        453754293   
    453781924        453808925      443078316        453361685        453385841
       453410003        453433948        453458135        453482275       
453506156        453529729        453553380        453577173        453601437   
    453625550        453650491        453675548        453701005       
453727687        453754301        453781932        453808933      443078357     
  453361693        453385858        453410011        453433955        453458150
       453482283        453506164        453529737        453553398       
453577181        453601445        453625568        453650509        453675555   
    453701021        453727695        453754319        453781940       
453808941      443078365        453361701        453385866        453410029     
  453433963        453458168        453482291        453506172        453529745
       453553406        453577199        453601452        453625576       
453650517        453675563        453701039        453727703        453754327   
    453781957        453808958      443078415        453361719        453385874
       453410037        453433971        453458176        453482309       
453506180        453529752        453553414        453577207        453601460   
    453625584        453650525        453675571        453701047       
453727729        453754335        453781973        453808966      443078548     
  453361727        453385882        453410045        453433989        453458184
       453482317        453506198        453529778        453553422       
453577215        453601478        453625592        453650533        453675589   
    453701054        453727737        453754350        453781981       
453808974      443078571        453361735        453385890        453410052     
  453433997        453458192        453482325        453506206        453529786
       453553430        453577223        453601494        453625600       
453650541        453675597        453701070        453727745        453754368   
    453781999        453808990      443078597        453361743        453385908
       453410060        453434003        453458200        453482333       
453506214        453529794        453553448        453577231        453601502   
    453625618        453650558        453675605        453701088       
453727752        453754376        453782005        453809014      443078613     
  453361750        453385916        453410078        453434011        453458226
       453482341        453506222        453529802        453553455       
453577256        453601510        453625626        453650566        453675613   
    453701096        453727760        453754384        453782013       
453809022      443078829        453361768        453385924        453410086     
  453434029        453458234        453482358        453506230        453529810
       453553463        453577264        453601528        453625634       
453650574        453675621        453701104        453727778        453754392   
    453782021        453809030      443078886        453361776        453385932
       453410094        453434037        453458242        453482366       
453506248        453529828        453553471        453577272        453601536   
    453625642        453650582        453675639        453701112       
453727786        453754400        453782039        453809048      443078902     
  453361784        453385957        453410102        453434045        453458259
       453482374        453506255        453529836        453553489       
453577280        453601544        453625659        453650590        453675654   
    453701146        453727794        453754418        453782047       
453809055      443078910        453361792        453385973        453410110     
  453434052        453458267        453482382        453506263        453529844
       453553497        453577298        453601551        453625667       
453650608        453675662        453701153        453727802        453754426   
    453782054        453809063      443079041        453361800        453385981
       453410128        453434060        453458275        453482390       
453506271        453529851        453553505        453577306        453601569   
    453625675        453650616        453675670        453701161       
453727810        453754434        453782062        453809071      443079157     
  453361818        453385999        453410144        453434078        453458283
       453482408        453506289        453529877        453553513       
453577314        453601577        453625683        453650624        453675688   
    453701179        453727828        453754442        453782070       
453809089      443079199        453361826        453386005        453410151     
  453434086        453458291        453482416        453506297        453529885
       453553521        453577322        453601585        453625691       
453650632        453675696        453701187        453727836        453754459   
    453782088        453809097      443079207        453361842        453386013
       453410177        453434094        453458309        453482424       
453506305        453529893        453553539        453577330        453601593   
    453625709        453650640        453675704        453701195       
453727844        453754467        453782104        453809105      443079215     
  453361859        453386021        453410185        453434102        453458317
       453482432        453506313        453529901        453553547       
453577355        453601601        453625725        453650657        453675712   
    453701211        453727851        453754475        453782120       
453809113      443079264        453361867        453386039        453410193     
  453434128        453458325        453482440        453506321        453529919
       453553554        453577363        453601619        453625733       
453650665        453675720        453701229        453727869        453754483   
    453782138        453809121      443079298        453361875        453386047
       453410201        453434136        453458333        453482457       
453506339        453529927        453553562        453577371        453601627   
    453625741        453650673        453675738        453701237       
453727877        453754491        453782153        453809147      443079348     
  453361883        453386054        453410219        453434144        453458341
       453482465        453506347        453529935        453553570       
453577389        453601635        453625758        453650699        453675746   
    453701245        453727893        453754509        453782161       
453809154      443079389        453361891        453386062        453410227     
  453434151        453458358        453482473        453506354        453529943
       453553588        453577397        453601650        453625766       
453650707        453675753        453701260        453727927        453754517   
    453782179        453809162      443079413        453361909        453386070
       453410235        453434169        453458366        453482481       
453506362        453529950        453553596        453577405        453601668   
    453625774        453650715        453675761        453701278       
453727943        453754525        453782187        453809170      443079470     
  453361917        453386088        453410243        453434177        453458374
       453482499        453506370        453529968        453553604       
453577413        453601676        453625782        453650723        453675779   
    453701286        453727950        453754533        453782203       
453809188      443079553        453361925        453386096        453410250     
  453434185        453458382        453482507        453506388        453529976
       453553612        453577439        453601684        453625790       
453650731        453675795        453701294        453727968        453754541   
    453782211        453809196      443079678        453361933        453386104
       453410268        453434193        453458390        453482515       
453506396        453529984        453553620        453577447        453601692   
    453625808        453650749        453675803        453701302       
453727976        453754566        453782229        453809204      443079744     
  453361941        453386112        453410276        453434201        453458408
       453482523        453506404        453529992        453553638       
453577454        453601700        453625816        453650764        453675811   
    453701310        453727984        453754574        453782245       
453809212      443079751        453361958        453386120        453410284     
  453434219        453458424        453482531        453506412        453530008
       453553646        453577462        453601718        453625824       
453650772        453675837        453701328        453727992        453754582   
    453782252        453809220      443079942        453361966        453386138
       453410292        453434227        453458432        453482549       
453506420        453530016        453553653        453577470        453601726   
    453625832        453650780        453675845        453701336       
453728008        453754590        453782260        453809238      443080031     
  453361974        453386146        453410300        453434235        453458440
       453482556        453506438        453530024        453553661       
453577496        453601734        453625840        453650806        453675852   
    453701344        453728016        453754608        453782278       
453809246      443080049        453361982        453386153        453410318     
  453434243        453458457        453482564        453506446        453530032
       453553679        453577512        453601767        453625857       
453650814        453675860        453701351        453728024        453754616   
    453782286        453809253      443080130        453361990        453386161
       453410326        453434250        453458473        453482572       
453506453        453530040        453553687        453577520        453601775   
    453625865        453650822        453675878        453701369       
453728032        453754624        453782294        453809261      443080148     
  453362006        453386179        453410334        453434268        453458481
       453482580        453506461        453530057        453553695       
453577538        453601783        453625873        453650830        453675886   
    453701385        453728040        453754632        453782302       
453809279      443080221        453362014        453386187        453410342     
  453434276        453458499        453482598        453506479        453530065
       453553703        453577546        453601791        453625881       
453650848        453675894        453701393        453728057        453754640   
    453782310        453809287      443080247        453362022        453386195
       453410359        453434284        453458507        453482606       
453506487        453530073        453553711        453577553        453601809   
    453625899        453650855        453675902        453701435       
453728073        453754657        453782328        453809295      443080270     
  453362030        453386203        453410367        453434292        453458515
       453482614        453506495        453530099        453553729       
453577561        453601817        453625907        453650863        453675910   
    453701450        453728081        453754665        453782336       
453809303      443080288        453362048        453386211        453410375     
  453434300        453458523        453482622        453506503        453530107
       453553737        453577579        453601825        453625915       
453650871        453675928        453701476        453728099        453754673   
    453782344        453809311      443080312        453362055        453386229
       453410383        453434318        453458531        453482630       
453506511        453530115        453553745        453577587        453601833   
    453625923        453650889        453675936        453701484       
453728107        453754681        453782351        453809329      443080387     
  453362063        453386237        453410391        453434326        453458549
       453482648        453506529        453530123        453553752       
453577595        453601858        453625931        453650897        453675944   
    453701492        453728115        453754699        453782377       
453809345      443080403        453362089        453386245        453410409     
  453434334        453458556        453482655        453506537        453530131
       453553760        453577603        453601866        453625949       
453650905        453675951        453701500        453728123        453754707   
    453782385        453809352      443080445        453362097        453386252
       453410417        453434342        453458564        453482663       
453506545        453530156        453553778        453577611        453601874   
    453625956        453650913        453675969        453701518       
453728131        453754715        453782393        453809360      443080510     
  453362105        453386278        453410425        453434359        453458572
       453482671        453506552        453530164        453553786       
453577629        453601882        453625964        453650921        453675977   
    453701526        453728149        453754723        453782401       
453809378      443080536        453362113        453386286        453410433     
  453434367        453458580        453482689        453506560        453530172
       453553794        453577637        453601890        453625972       
453650939        453675985        453701534        453728156        453754731   
    453782419        453809386      443080569        453362121        453386294
       453410441        453434375        453458598        453482697       
453506578        453530180        453553802        453577645        453601908   
    453625980        453650947        453675993        453701542       
453728164        453754749        453782427        453809410      443080627     
  453362139        453386302        453410458        453434383        453458606
       453482705        453506586        453530198        453553810       
453577652        453601916        453625998        453650954        453676009   
    453701559        453728180        453754756        453782435       
453809428      443080650        453362147        453386310        453410466     
  453434391        453458614        453482713        453506594        453530206
       453553828        453577660        453601924        453626004       
453650962        453676017        453701567        453728198        453754764   
    453782443        453809436      443080684        453362154        453386328
       453410474        453434409        453458622        453482721       
453506602        453530214        453553836        453577678        453601932   
    453626012        453650970        453676025        453701575       
453728206        453754772        453782450        453809444      443080734     
  453362162        453386336        453410482        453434417        453458648
       453482739        453506610        453530222        453553844       
453577686        453601940        453626020        453650988        453676033   
    453701583        453728214        453754798        453782468       
453809451      443080742        453362170        453386344        453410490     
  453434425        453458655        453482747        453506628        453530230
       453553851        453577694        453601957        453626038       
453650996        453676041        453701591        453728222        453754806   
    453782476        453809469      443080759        453362196        453386351
       453410508        453434433        453458663        453482754       
453506636        453530248        453553869        453577702        453601965   
    453626046        453651002        453676058        453701609       
453728230        453754822        453782484        453809477      443080783     
  453362204        453386369        453410516        453434441        453458671
       453482762        453506644        453530255        453553877       
453577710        453601973        453626053        453651010        453676066   
    453701617        453728248        453754830        453782492       
453809485      443080809        453362220        453386377        453410524     
  453434458        453458689        453482770        453506651        453530263
       453553885        453577728        453601981        453626061       
453651028        453676074        453701625        453728255        453754848   
    453782500        453809493      443080866        453362238        453386385
       453410532        453434466        453458697        453482788       
453506669        453530271        453553893        453577736        453601999   
    453626079        453651036        453676082        453701633       
453728263        453754855        453782518        453809501      443080882     
  453362246        453386393        453410540        453434474        453458705
       453482796        453506677        453530289        453553901       
453577751        453602005        453626087        453651044        453676090   
    453701641        453728271        453754863        453782526       
453809519      443080924        453362253        453386401        453410557     
  453434482        453458713        453482804        453506685        453530297
       453553919        453577769        453602013        453626095       
453651051        453676108        453701658        453728289        453754871   
    453782542        453809527      443080981        453362261        453386427
       453410565        453434490        453458721        453482812       
453506693        453530305        453553927        453577777        453602021   
    453626103        453651069        453676116        453701666       
453728297        453754889        453782559        453809535   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443081047        453362279        453386435        453410581       
453434508        453458739        453482820        453506701        453530313   
    453553935        453577785        453602039        453626111       
453651077        453676132        453701674        453728305        453754897   
    453782567        453809543      443081104        453362287        453386443
       453410599        453434516        453458747        453482838       
453506719        453530321        453553943        453577801        453602047   
    453626129        453651085        453676140        453701682       
453728339        453754905        453782583        453809550      443081245     
  453362295        453386450        453410607        453434524        453458762
       453482846        453506727        453530339        453553950       
453577819        453602054        453626137        453651101        453676165   
    453701724        453728347        453754913        453782609       
453809568      443081252        453362303        453386468        453410615     
  453434532        453458770        453482853        453506735        453530347
       453553976        453577827        453602062        453626145       
453651119        453676173        453701732        453728354        453754939   
    453782617        453809576      443081278        453362311        453386484
       453410623        453434540        453458788        453482861       
453506743        453530354        453553984        453577835        453602070   
    453626152        453651127        453676181        453701740       
453728362        453754947        453782625        453809592      443081369     
  453362329        453386492        453410631        453434557        453458796
       453482879        453506750        453530362        453553992       
453577843        453602088        453626160        453651135        453676199   
    453701757        453728388        453754962        453782633       
453809618      443081419        453362337        453386500        453410649     
  453434565        453458804        453482887        453506768        453530370
       453554008        453577850        453602096        453626178       
453651143        453676207        453701765        453728404        453754970   
    453782641        453809626      443081450        453362345        453386518
       453410656        453434573        453458812        453482895       
453506776        453530388        453554016        453577868        453602104   
    453626186        453651150        453676215        453701773       
453728412        453754996        453782658        453809659      443081500     
  453362352        453386526        453410664        453434581        453458820
       453482903        453506784        453530396        453554024       
453577884        453602112        453626194        453651168        453676223   
    453701799        453728420        453755019        453782666       
453809667      443081518        453362360        453386534        453410672     
  453434599        453458838        453482911        453506792        453530412
       453554032        453577900        453602120        453626202       
453651176        453676231        453701807        453728438        453755027   
    453782674        453809675      443081567        453362378        453386542
       453410680        453434607        453458861        453482929       
453506800        453530420        453554040        453577918        453602138   
    453626210        453651192        453676264        453701815       
453728453        453755035        453782682        453809683      443081575     
  453362394        453386559        453410698        453434615        453458879
       453482945        453506818        453530438        453554057       
453577926        453602153        453626228        453651200        453676272   
    453701823        453728461        453755050        453782690       
453809691      443081609        453362402        453386567        453410706     
  453434623        453458887        453482952        453506826        453530446
       453554065        453577934        453602161        453626236       
453651218        453676280        453701831        453728479        453755068   
    453782716        453809709      443081617        453362410        453386575
       453410714        453434631        453458903        453482960       
453506834        453530453        453554073        453577942        453602179   
    453626244        453651226        453676298        453701864       
453728487        453755076        453782724        453809717      443081633     
  453362428        453386583        453410722        453434649        453458911
       453482978        453506842        453530461        453554081       
453577959        453602187        453626269        453651242        453676306   
    453701872        453728495        453755084        453782732       
453809725      443081658        453362436        453386591        453410730     
  453434656        453458937        453482986        453506859        453530479
       453554099        453577967        453602195        453626277       
453651259        453676314        453701880        453728503        453755100   
    453782740        453809733      443081799        453362444        453386609
       453410748        453434664        453458945        453482994       
453506867        453530487        453554107        453577975        453602203   
    453626285        453651267        453676322        453701898       
453728511        453755118        453782757        453809741      443081831     
  453362451        453386617        453410755        453434672        453458952
       453483000        453506875        453530495        453554115       
453578007        453602211        453626293        453651275        453676330   
    453701906        453728529        453755126        453782765       
453809758      443081989        453362469        453386625        453410763     
  453434680        453458960        453483018        453506883        453530503
       453554123        453578015        453602229        453626301       
453651283        453676348        453701914        453728537        453755134   
    453782781        453809766      443081997        453362477        453386633
       453410771        453434698        453458978        453483026       
453506891        453530511        453554131        453578023        453602237   
    453626319        453651291        453676355        453701922       
453728552        453755142        453782807        453809774      443082045     
  453362485        453386641        453410789        453434714        453458986
       453483034        453506909        453530529        453554149       
453578031        453602245        453626327        453651309        453676363   
    453701930        453728560        453755159        453782815       
453809782      443082169        453362493        453386658        453410797     
  453434722        453458994        453483042        453506917        453530537
       453554156        453578049        453602252        453626335       
453651317        453676389        453701955        453728594        453755167   
    453782823        453809790      443082235        453362501        453386666
       453410805        453434730        453459000        453483059       
453506925        453530545        453554164        453578056        453602260   
    453626343        453651325        453676397        453701963       
453728602        453755175        453782831        453809816      443082243     
  453362519        453386674        453410813        453434748        453459018
       453483067        453506933        453530552        453554172       
453578064        453602278        453626350        453651333        453676413   
    453701971        453728610        453755183        453782849       
453809832      443082284        453362527        453386682        453410821     
  453434755        453459026        453483075        453506941        453530560
       453554180        453578072        453602286        453626368       
453651341        453676421        453701989        453728628        453755209   
    453782864        453809840      443082300        453362535        453386690
       453410839        453434763        453459034        453483083       
453506958        453530578        453554198        453578080        453602294   
    453626376        453651358        453676439        453701997       
453728636        453755217        453782872        453809857      443082367     
  453362543        453386708        453410847        453434771        453459042
       453483091        453506966        453530594        453554206       
453578098        453602302        453626384        453651366        453676447   
    453702003        453728651        453755241        453782880       
453809865      443082383        453362550        453386716        453410854     
  453434789        453459059        453483109        453506974        453530602
       453554214        453578106        453602310        453626392       
453651374        453676462        453702011        453728669        453755258   
    453782898        453809873      443082409        453362568        453386724
       453410862        453434797        453459067        453483117       
453506982        453530610        453554222        453578114        453602328   
    453626400        453651382        453676470        453702029       
453728677        453755266        453782906        453809881      443082417     
  453362576        453386732        453410870        453434813        453459075
       453483125        453506990        453530628        453554230       
453578122        453602336        453626418        453651390        453676496   
    453702045        453728693        453755274        453782922       
453809899      443082433        453362584        453386740        453410888     
  453434821        453459083        453483133        453507006        453530636
       453554248        453578130        453602344        453626426       
453651408        453676504        453702052        453728701        453755282   
    453782930        453809907      443082441        453362592        453386757
       453410896        453434839        453459091        453483141       
453507014        453530644        453554255        453578148        453602351   
    453626434        453651416        453676512        453702060       
453728719        453755290        453782948        453809915      443082508     
  453362600        453386765        453410904        453434847        453459109
       453483158        453507022        453530651        453554263       
453578155        453602369        453626442        453651424        453676520   
    453702078        453728727        453755316        453782955       
453809923      443082516        453362618        453386781        453410912     
  453434854        453459117        453483166        453507048        453530677
       453554271        453578163        453602377        453626459       
453651432        453676538        453702086        453728735        453755324   
    453782963        453809931      443082540        453362626        453386799
       453410920        453434862        453459125        453483174       
453507063        453530685        453554289        453578171        453602385   
    453626467        453651440        453676546        453702094       
453728750        453755332        453782971        453809949      443082631     
  453362634        453386807        453410938        453434870        453459133
       453483182        453507071        453530693        453554305       
453578189        453602393        453626475        453651457        453676553   
    453702102        453728768        453755340        453782989       
453809956      443082714        453362642        453386815        453410946     
  453434888        453459141        453483208        453507089        453530701
       453554313        453578197        453602401        453626483       
453651465        453676561        453702110        453728776        453755357   
    453783003        453809964      443082748        453362667        453386823
       453410953        453434896        453459158        453483216       
453507097        453530719        453554321        453578205        453602427   
    453626491        453651473        453676579        453702128       
453728784        453755373        453783011        453809972      443082763     
  453362675        453386831        453410961        453434904        453459166
       453483224        453507105        453530727        453554339       
453578213        453602435        453626509        453651481        453676587   
    453702136        453728792        453755381        453783029       
453809980      443082813        453362683        453386849        453410979     
  453434920        453459174        453483232        453507113        453530735
       453554347        453578221        453602443        453626517       
453651499        453676595        453702144        453728800        453755399   
    453783037        453809998      443082821        453362691        453386856
       453410987        453434938        453459182        453483240       
453507121        453530743        453554354        453578239        453602450   
    453626525        453651507        453676603        453702169       
453728818        453755407        453783060        453810004      443082912     
  453362709        453386864        453410995        453434946        453459190
       453483257        453507139        453530750        453554362       
453578247        453602468        453626533        453651515        453676611   
    453702185        453728826        453755415        453783086       
453810012      443082946        453362717        453386872        453411001     
  453434953        453459208        453483265        453507147        453530768
       453554370        453578254        453602476        453626541       
453651523        453676629        453702193        453728834        453755423   
    453783094        453810020      443083027        453362725        453386880
       453411019        453434961        453459216        453483273       
453507154        453530776        453554388        453578262        453602484   
    453626558        453651531        453676637        453702201       
453728842        453755456        453783102        453810038      443083142     
  453362733        453386898        453411027        453434979        453459224
       453483281        453507162        453530784        453554396       
453578270        453602492        453626566        453651549        453676645   
    453702227        453728859        453755464        453783110       
453810053      443083159        453362741        453386906        453411035     
  453434987        453459232        453483299        453507170        453530792
       453554404        453578288        453602500        453626574       
453651556        453676652        453702235        453728867        453755480   
    453783128        453810061      443083233        453362758        453386914
       453411043        453434995        453459240        453483307       
453507188        453530800        453554412        453578296        453602518   
    453626582        453651564        453676660        453702243       
453728875        453755506        453783136        453810079      443083274     
  453362766        453386922        453411050        453435000        453459257
       453483315        453507196        453530818        453554420       
453578304        453602526        453626590        453651572        453676678   
    453702250        453728883        453755514        453783144       
453810095      443083290        453362774        453386930        453411068     
  453435018        453459265        453483323        453507204        453530826
       453554438        453578312        453602534        453626608       
453651580        453676686        453702268        453728891        453755522   
    453783151        453810103      443083456        453362782        453386948
       453411076        453435026        453459273        453483331       
453507212        453530834        453554446        453578320        453602559   
    453626616        453651598        453676702        453702276       
453728909        453755530        453783169        453810111      443083472     
  453362790        453386955        453411084        453435034        453459281
       453483349        453507220        453530842        453554453       
453578338        453602567        453626624        453651606        453676710   
    453702284        453728917        453755555        453783177       
453810129      443083506        453362816        453386963        453411092     
  453435042        453459299        453483356        453507238        453530867
       453554461        453578346        453602575        453626632       
453651614        453676728        453702292        453728933        453755563   
    453783185        453810137      443083589        453362824        453386971
       453411100        453435059        453459307        453483364       
453507246        453530875        453554479        453578353        453602583   
    453626640        453651622        453676744        453702300       
453728941        453755571        453783201        453810145      443083605     
  453362832        453386989        453411118        453435067        453459315
       453483372        453507253        453530883        453554487       
453578361        453602591        453626665        453651648        453676751   
    453702318        453728958        453755589        453783219       
453810152      443083639        453362840        453386997        453411126     
  453435075        453459323        453483380        453507261        453530891
       453554495        453578379        453602609        453626673       
453651655        453676769        453702334        453728966        453755597   
    453783227        453810160      443083662        453362857        453387003
       453411134        453435083        453459331        453483398       
453507279        453530909        453554503        453578387        453602617   
    453626681        453651663        453676777        453702342       
453728982        453755605        453783243        453810178      443083670     
  453362865        453387011        453411142        453435091        453459349
       453483406        453507287        453530917        453554511       
453578395        453602625        453626699        453651671        453676785   
    453702359        453728990        453755613        453783276       
453810186      443083696        453362873        453387029        453411159     
  453435109        453459356        453483414        453507295        453530925
       453554529        453578403        453602633        453626707       
453651689        453676793        453702367        453729006        453755621   
    453783284        453810194      443083753        453362881        453387037
       453411167        453435117        453459364        453483422       
453507303        453530933        453554537        453578411        453602641   
    453626715        453651697        453676801        453702375       
453729014        453755639        453783292        453810202      443083779     
  453362899        453387045        453411175        453435125        453459372
       453483430        453507311        453530941        453554545       
453578437        453602658        453626723        453651721        453676819   
    453702383        453729022        453755647        453783300       
453810210      443083787        453362915        453387052        453411183     
  453435133        453459380        453483448        453507329        453530958
       453554560        453578445        453602666        453626731       
453651747        453676827        453702391        453729048        453755654   
    453783318        453810228      443083852        453362923        453387060
       453411191        453435141        453459398        453483455       
453507337        453530966        453554578        453578452        453602674   
    453626749        453651754        453676835        453702409       
453729055        453755662        453783334        453810236      443083985     
  453362931        453387078        453411217        453435158        453459406
       453483463        453507345        453530974        453554586       
453578460        453602682        453626756        453651762        453676843   
    453702417        453729063        453755688        453783342       
453810244      443084017        453362949        453387086        453411225     
  453435166        453459422        453483471        453507352        453530982
       453554594        453578478        453602690        453626764       
453651770        453676850        453702425        453729071        453755704   
    453783359        453810269      443084041        453362956        453387094
       453411233        453435174        453459430        453483489       
453507360        453530990        453554602        453578486        453602708   
    453626772        453651788        453676868        453702433       
453729089        453755712        453783375        453810277      443084314     
  453362964        453387102        453411241        453435182        453459448
       453483497        453507378        453531006        453554610       
453578494        453602716        453626780        453651796        453676876   
    453702441        453729097        453755720        453783383       
453810285      443084363        453362972        453387110        453411266     
  453435190        453459455        453483505        453507386        453531014
       453554628        453578502        453602724        453626806       
453651804        453676892        453702458        453729105        453755738   
    453783391        453810293      443084413        453362980        453387128
       453411274        453435208        453459463        453483521       
453507394        453531022        453554636        453578510        453602740   
    453626814        453651812        453676900        453702466       
453729121        453755753        453783409        453810301      443084496     
  453362998        453387144        453411282        453435216        453459471
       453483539        453507402        453531030        453554644       
453578528        453602757        453626822        453651846        453676918   
    453702474        453729139        453755761        453783417       
453810319      443084587        453363004        453387151        453411290     
  453435224        453459489        453483547        453507410        453531048
       453554651        453578536        453602765        453626830       
453651853        453676926        453702482        453729147        453755779   
    453783425        453810327      443084645        453363020        453387177
       453411308        453435232        453459497        453483554       
453507428        453531055        453554669        453578544        453602773   
    453626848        453651861        453676934        453702490       
453729154        453755787        453783433        453810335      443084728     
  453363038        453387185        453411316        453435240        453459505
       453483562        453507436        453531063        453554677       
453578551        453602781        453626855        453651879        453676942   
    453702508        453729162        453755795        453783441       
453810350      443084769        453363046        453387193        453411324     
  453435257        453459513        453483570        453507444        453531071
       453554685        453578577        453602799        453626863       
453651887        453676959        453702516        453729188        453755803   
    453783458        453810368      443084785        453363053        453387201
       453411332        453435265        453459539        453483588       
453507451        453531089        453554693        453578593        453602807   
    453626871        453651895        453676967        453702532       
453729204        453755811        453783466        453810376      443084892     
  453363061        453387219        453411340        453435273        453459547
       453483596        453507469        453531097        453554701       
453578601        453602823        453626889        453651903        453676975   
    453702540        453729212        453755829        453783474       
453810384      443084900        453363079        453387235        453411357     
  453435281        453459554        453483604        453507477        453531113
       453554719        453578619        453602831        453626897       
453651911        453676983        453702557        453729220        453755837   
    453783482        453810392      443084959        453363087        453387243
       453411365        453435299        453459562        453483620       
453507485        453531121        453554727        453578627        453602849   
    453626905        453651929        453676991        453702565       
453729238        453755845        453783490        453810400      443085055     
  453363095        453387268        453411373        453435307        453459570
       453483638        453507493        453531139        453554735       
453578635        453602856        453626913        453651937        453677007   
    453702573        453729246        453755852        453783508       
453810418      443085162        453363103        453387276        453411381     
  453435315        453459588        453483646        453507501        453531147
       453554743        453578650        453602864        453626921       
453651945        453677023        453702581        453729253        453755860   
    453783524        453810426      443085188        453363111        453387284
       453411399        453435323        453459596        453483653       
453507519        453531154        453554750        453578668        453602872   
    453626939        453651952        453677031        453702607       
453729261        453755878        453783532        453810434      443085378     
  453363129        453387292        453411407        453435331        453459604
       453483661        453507527        453531162        453554768       
453578676        453602880        453626947        453651960        453677049   
    453702615        453729287        453755886        453783540       
453810459      443085444        453363137        453387300        453411415     
  453435349        453459612        453483679        453507535        453531170
       453554776        453578684        453602906        453626954       
453651978        453677056        453702623        453729295        453755894   
    453783557        453810467      443085501        453363145        453387318
       453411423        453435356        453459620        453483687       
453507543        453531188        453554784        453578692        453602914   
    453626962        453651994        453677064        453702631       
453729303        453755902        453783573        453810475   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443085519        453363152        453387326        453411431       
453435364        453459638        453483695        453507550        453531196   
    453554792        453578700        453602922        453626970       
453652000        453677072        453702649        453729311        453755910   
    453783581        453810483      443085550        453363160        453387334
       453411456        453435372        453459646        453483703       
453507568        453531204        453554800        453578718        453602930   
    453626988        453652026        453677080        453702656       
453729329        453755936        453783599        453810509      443085626     
  453363178        453387342        453411464        453435380        453459653
       453483711        453507576        453531212        453554818       
453578726        453602948        453626996        453652034        453677106   
    453702664        453729337        453755944        453783607       
453810517      443085675        453363186        453387359        453411472     
  453435398        453459661        453483729        453507584        453531220
       453554826        453578734        453602955        453627002       
453652042        453677114        453702672        453729352        453755951   
    453783615        453810533      443085691        453363194        453387367
       453411480        453435406        453459679        453483737       
453507592        453531238        453554834        453578742        453602963   
    453627010        453652059        453677122        453702680       
453729360        453755977        453783623        453810541      443085824     
  453363202        453387375        453411498        453435414        453459687
       453483745        453507618        453531246        453554842       
453578759        453602971        453627028        453652067        453677148   
    453702698        453729378        453755985        453783631       
453810558      443085857        453363210        453387383        453411506     
  453435422        453459695        453483752        453507626        453531253
       453554859        453578767        453602989        453627036       
453652075        453677155        453702706        453729386        453756009   
    453783656        453810566      443085949        453363228        453387391
       453411514        453435430        453459703        453483760       
453507642        453531261        453554867        453578775        453602997   
    453627044        453652083        453677163        453702714       
453729394        453756025        453783664        453810582      443085956     
  453363236        453387409        453411522        453435448        453459711
       453483778        453507659        453531279        453554875       
453578783        453603003        453627051        453652091        453677171   
    453702722        453729402        453756033        453783672       
453810590      443085964        453363244        453387417        453411530     
  453435455        453459729        453483786        453507667        453531287
       453554883        453578791        453603011        453627069       
453652109        453677189        453702730        453729428        453756041   
    453783698        453810608      443085998        453363251        453387425
       453411548        453435463        453459737        453483794       
453507675        453531295        453554891        453578809        453603029   
    453627077        453652117        453677197        453702748       
453729436        453756066        453783706        453810616      443086004     
  453363269        453387433        453411555        453435471        453459745
       453483802        453507683        453531303        453554909       
453578817        453603045        453627085        453652133        453677205   
    453702755        453729444        453756074        453783714       
453810624      443086012        453363277        453387441        453411563     
  453435489        453459752        453483810        453507691        453531311
       453554917        453578825        453603052        453627093       
453652141        453677213        453702771        453729469        453756090   
    453783722        453810640      443086046        453363285        453387458
       453411571        453435497        453459760        453483828       
453507709        453531329        453554925        453578833        453603060   
    453627101        453652158        453677221        453702789       
453729477        453756108        453783730        453810657      443086053     
  453363293        453387466        453411589        453435505        453459778
       453483836        453507717        453531337        453554933       
453578841        453603078        453627119        453652166        453677239   
    453702797        453729485        453756132        453783748       
453810665      443086087        453363301        453387474        453411597     
  453435513        453459786        453483851        453507725        453531345
       453554941        453578858        453603086        453627127       
453652174        453677247        453702805        453729493        453756140   
    453783755        453810673      443086095        453363319        453387482
       453411605        453435539        453459794        453483869       
453507733        453531352        453554958        453578866        453603094   
    453627135        453652182        453677254        453702813       
453729501        453756157        453783763        453810681      443086152     
  453363327        453387490        453411613        453435596        453459802
       453483877        453507741        453531360        453554966       
453578874        453603102        453627143        453652190        453677262   
    453702821        453729519        453756165        453783789       
453810707      443086178        453363335        453387508        453411621     
  453435604        453459810        453483885        453507758        453531378
       453554974        453578882        453603110        453627150       
453652208        453677270        453702839        453729527        453756173   
    453783797        453810715      443086244        453363343        453387516
       453411639        453435612        453459828        453483893       
453507774        453531386        453554982        453578916        453603128   
    453627168        453652216        453677288        453702847       
453729535        453756207        453783805        453810723      443086327     
  453363350        453387524        453411647        453435620        453459836
       453483901        453507782        453531394        453554990       
453578924        453603136        453627176        453652232        453677296   
    453702854        453729543        453756215        453783813       
453810731      443086376        453363368        453387532        453411654     
  453435638        453459844        453483919        453507790        453531410
       453555005        453578932        453603144        453627184       
453652240        453677312        453702862        453729568        453756223   
    453783839        453810749      443086442        453363376        453387540
       453411662        453435646        453459851        453483927       
453507808        453531428        453555013        453578940        453603151   
    453627192        453652257        453677320        453702888       
453729576        453756231        453783847        453810764      443086483     
  453363384        453387557        453411670        453435653        453459869
       453483935        453507816        453531436        453555021       
453578957        453603169        453627200        453652265        453677338   
    453702896        453729584        453756249        453783854       
453810772      443086608        453363392        453387565        453411696     
  453435661        453459877        453483943        453507824        453531444
       453555039        453578965        453603177        453627218       
453652273        453677353        453702920        453729592        453756256   
    453783862        453810780      443086657        453363400        453387573
       453411704        453435687        453459885        453483950       
453507832        453531451        453555047        453578973        453603185   
    453627226        453652281        453677361        453702938       
453729626        453756264        453783870        453810798      443086665     
  453363418        453387599        453411712        453435695        453459893
       453483968        453507840        453531469        453555054       
453578981        453603193        453627234        453652299        453677379   
    453702953        453729634        453756272        453783888       
453810806      443086723        453363426        453387607        453411720     
  453435703        453459901        453483976        453507857        453531477
       453555062        453578999        453603201        453627242       
453652307        453677387        453702961        453729642        453756280   
    453783896        453810814      443086731        453363434        453387615
       453411738        453435711        453459919        453483984       
453507865        453531485        453555070        453579005        453603219   
    453627259        453652315        453677395        453702987       
453729659        453756298        453783904        453810822      443086780     
  453363442        453387631        453411746        453435729        453459927
       453483992        453507873        453531493        453555088       
453579013        453603227        453627267        453652323        453677411   
    453702995        453729667        453756306        453783912       
453810830      443086830        453363459        453387649        453411753     
  453435737        453459935        453484016        453507881        453531501
       453555096        453579021        453603235        453627275       
453652331        453677429        453703001        453729675        453756314   
    453783920        453810848      443086921        453363467        453387656
       453411761        453435752        453459943        453484024       
453507907        453531519        453555104        453579047        453603243   
    453627283        453652349        453677460        453703019       
453729683        453756322        453783938        453810863      443086939     
  453363475        453387664        453411779        453435760        453459950
       453484032        453507915        453531527        453555112       
453579054        453603250        453627291        453652356        453677478   
    453703035        453729709        453756330        453783946       
453810871      443086988        453363491        453387672        453411787     
  453435547        453459968        453484040        453507923        453531535
       453555120        453579062        453603268        453627309       
453652364        453677486        453703043        453729717        453756348   
    453783953        453810889      443087002        453363509        453387680
       453411795        453435554        453459976        453484057       
453507931        453531543        453555138        453579070        453603276   
    453627317        453652372        453677494        453703050       
453729725        453756363        453783961        453810897      443087044     
  453363517        453387698        453411803        453435562        453459984
       453484065        453507949        453531550        453555146       
453579088        453603292        453627325        453652380        453677502   
    453703076        453729733        453756405        453783987       
453810905      443087135        453363525        453387714        453411811     
  453435570        453459992        453484073        453507956        453531568
       453555153        453579096        453603300        453627333       
453652398        453677510        453703084        453729741        453756421   
    453783995        453810913      443087242        453363541        453387722
       453411829        453435588        453460008        453484081       
453507964        453531576        453555161        453579104        453603318   
    453627341        453652406        453677528        453703092       
453729758        453756439        453784019        453810921      443087309     
  453363558        453387730        453411837        453435778        453460016
       453484099        453507972        453531584        453555187       
453579112        453603326        453627358        453652414        453677536   
    453703100        453729774        453756447        453784027       
453810939      443087333        453363566        453387748        453411845     
  453435786        453460024        453484107        453507980        453531592
       453555195        453579120        453603334        453627366       
453652422        453677544        453703118        453729782        453756454   
    453784035        453810947      443087374        453363582        453387755
       453411852        453435794        453460032        453484115       
453507998        453531600        453555203        453579138        453603342   
    453627374        453652430        453677551        453703126       
453729790        453756462        453784050        453810954      443087572     
  453363590        453387763        453411860        453435802        453460040
       453484131        453508004        453531618        453555211       
453579146        453603359        453627382        453652448        453677569   
    453703134        453729808        453756470        453784076       
453810962      443087580        453363608        453387771        453411878     
  453435810        453460057        453484149        453508012        453531626
       453555229        453579153        453603367        453627390       
453652455        453677577        453703142        453729816        453756512   
    453784084        453810996      443087630        453363616        453387789
       453411886        453435828        453460065        453484156       
453508020        453531634        453555245        453579161        453603375   
    453627408        453652463        453677585        453703159       
453729824        453756520        453784092        453811002      443087663     
  453363624        453387797        453411894        453435836        453460073
       453484164        453508038        453531642        453555260       
453579179        453603383        453627416        453652471        453677593   
    453703175        453729832        453756538        453784100       
453811010      443087721        453363632        453387805        453411902     
  453435844        453460081        453484172        453508046        453531659
       453555278        453579187        453603391        453627424       
453652489        453677601        453703183        453729840        453756546   
    453784118        453811036      443087812        453363640        453387813
       453411910        453435851        453460099        453484180       
453508053        453531667        453555286        453579195        453603409   
    453627432        453652505        453677619        453703191       
453729857        453756553        453784134        453811044      443087846     
  453363657        453387821        453411928        453435869        453460107
       453484198        453508061        453531683        453555294       
453579203        453603417        453627440        453652513        453677627   
    453703217        453729865        453756561        453784142       
453811051      443087895        453363665        453387839        453411936     
  453435877        453460115        453484206        453508079        453531691
       453555302        453579211        453603425        453627457       
453652521        453677635        453703233        453729873        453756579   
    453784159        453811069      443087903        453363673        453387847
       453411944        453435885        453460123        453484214       
453508087        453531717        453555310        453579229        453603433   
    453627465        453652539        453677643        453703241       
453729881        453756587        453784167        453811077      443088109     
  453363681        453387854        453411951        453435893        453460131
       453484222        453508095        453531725        453555328       
453579237        453603458        453627473        453652547        453677650   
    453703258        453729899        453756595        453784175       
453811085      443088117        453363699        453387862        453411969     
  453435901        453460156        453484248        453508103        453531733
       453555336        453579245        453603474        453627481       
453652554        453677668        453703266        453729907        453756603   
    453784183        453811101      443088125        453363707        453387870
       453411977        453435927        453460164        453484255       
453508111        453531741        453555344        453579252        453603482   
    453627499        453652562        453677676        453703274       
453729915        453756611        453784191        453811119      443088158     
  453363715        453387888        453411985        453435935        453460172
       453484263        453508129        453531758        453555351       
453579260        453603490        453627507        453652588        453677684   
    453703282        453729923        453756629        453784209       
453811127      443088281        453363723        453387896        453411993     
  453435943        453460180        453484271        453508137        453531766
       453555369        453579278        453603508        453627515       
453652604        453677692        453703308        453729949        453756637   
    453784225        453811135      443088315        453363731        453387904
       453412009        453435950        453460198        453484289       
453508145        453531774        453555377        453579286        453603516   
    453627523        453652612        453677700        453703316       
453729956        453756645        453784233        453811150      443088489     
  453363749        453387912        453412017        453435968        453460206
       453484297        453508152        453531782        453555385       
453579294        453603524        453627531        453652620        453677718   
    453703324        453729964        453756652        453784241       
453811168      443088596        453363756        453387938        453412025     
  453435976        453460214        453484305        453508160        453531790
       453555393        453579302        453603532        453627549       
453652638        453677726        453703332        453729972        453756660   
    453784258        453811184      443088604        453363772        453387946
       453412033        453435992        453460222        453484313       
453508178        453531808        453555401        453579310        453603540   
    453627564        453652646        453677734        453703340       
453729998        453756678        453784266        453811192      443088646     
  453363780        453387953        453412041        453436008        453460230
       453484339        453508186        453531816        453555419       
453579328        453603557        453627572        453652661        453677759   
    453703357        453730004        453756694        453784274       
453811200      443088711        453363798        453387961        453412058     
  453436016        453460248        453484347        453508202        453531824
       453555427        453579336        453603565        453627580       
453652695        453677767        453703365        453730012        453756702   
    453784290        453811218      443088778        453363806        453387979
       453412066        453436024        453460255        453484362       
453508210        453531832        453555435        453579344        453603573   
    453627598        453652703        453677775        453703373       
453730020        453756710        453784308        453811226      443088893     
  453363814        453387987        453412074        453436032        453460263
       453484370        453508228        453531840        453555443       
453579351        453603581        453627606        453652711        453677783   
    453703381        453730038        453756728        453784316       
453811234      443088927        453363822        453387995        453412082     
  453436040        453460271        453484388        453508236        453531857
       453555450        453579369        453603599        453627614       
453652729        453677791        453703399        453730046        453756736   
    453784324        453811259      443088935        453363830        453388001
       453412090        453436057        453460289        453484396       
453508244        453531865        453555468        453579377        453603607   
    453627622        453652737        453677809        453703407       
453730053        453756744        453784332        453811267      443088943     
  453363855        453388027        453412108        453436065        453460297
       453484404        453508251        453531873        453555476       
453579385        453603615        453627630        453652745        453677817   
    453703423        453730079        453756751        453784340       
453811275      443089057        453363863        453388035        453412116     
  453436073        453460305        453484412        453508277        453531881
       453555492        453579393        453603631        453627648       
453652752        453677825        453703431        453730095        453756769   
    453784365        453811283      443089255        453363871        453388043
       453412124        453436081        453460313        453484420       
453508285        453531899        453555500        453579401        453603649   
    453627655        453652760        453677833        453703449       
453730103        453756777        453784373        453811291      443089289     
  453363889        453388050        453412132        453436099        453460321
       453484438        453508293        453531907        453555518       
453579419        453603656        453627663        453652786        453677841   
    453703456        453730129        453756793        453784399       
453811309      443089339        453363897        453388068        453412140     
  453436107        453460339        453484446        453508301        453531915
       453555526        453579427        453603664        453627671       
453652794        453677866        453703464        453730137        453756801   
    453784423        453811317      443089362        453363913        453388076
       453412157        453436115        453460347        453484453       
453508319        453531923        453555534        453579435        453603672   
    453627689        453652802        453677874        453703472       
453730145        453756819        453784431        453811325      443089396     
  453363921        453388084        453412165        453436123        453460354
       453484461        453508327        453531931        453555542       
453579443        453603680        453627697        453652810        453677882   
    453703480        453730152        453756827        453784449       
453811341      443089453        453363939        453388092        453412173     
  453436131        453460362        453484479        453508335        453531949
       453555559        453579450        453603698        453627705       
453652828        453677890        453703498        453730160        453756843   
    453784472        453811358      443089479        453363947        453388118
       453412199        453436149        453460370        453484487       
453508343        453531956        453555575        453579468        453603706   
    453627713        453652836        453677908        453703506       
453730178        453756850        453784480        453811366      443089578     
  453363954        453388126        453412207        453436156        453460388
       453484495        453508350        453531964        453555583       
453579476        453603714        453627721        453652844        453677916   
    453703514        453730186        453756876        453784498       
453811374      443089586        453363962        453388134        453412223     
  453436164        453460396        453484503        453508368        453531972
       453555591        453579484        453603722        453627739       
453652851        453677924        453703530        453730194        453756884   
    453784514        453811382      443089610        453363970        453388142
       453412231        453436172        453460412        453484511       
453508376        453531980        453555609        453579492        453603730   
    453627747        453652869        453677932        453703548       
453730202        453756900        453784522        453811408      443089669     
  453363988        453388159        453412249        453436180        453460420
       453484529        453508384        453531998        453555617       
453579500        453603748        453627754        453652877        453677940   
    453703555        453730210        453756918        453784530       
453811424      443089685        453364010        453388167        453412256     
  453436198        453460438        453484537        453508392        453532004
       453555625        453579518        453603755        453627762       
453652885        453677957        453703563        453730228        453756926   
    453784548        453811440      443089768        453364028        453388175
       453412264        453436206        453460446        453484545       
453508400        453532012        453555633        453579526        453603763   
    453627770        453652893        453677965        453703571       
453730236        453756934        453784555        453811457      443089800     
  453364036        453388183        453412272        453436214        453460453
       453484552        453508418        453532020        453555641       
453579534        453603771        453627788        453652901        453677973   
    453703589        453730244        453756942        453784563       
453811465      443089818        453364044        453388191        453412280     
  453436222        453460461        453484560        453508426        453532046
       453555658        453579542        453603789        453627796       
453652919        453677981        453703597        453730251        453756959   
    453784571        453811481      443089867        453364051        453388209
       453412298        453436230        453460479        453484578       
453508434        453532053        453555666        453579559        453603797   
    453627804        453652927        453678005        453703605       
453730269        453756967        453784589        453811507   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443089875        453364069        453388217        453412306       
453436248        453460487        453484586        453508442        453532061   
    453555674        453579567        453603805        453627820       
453652935        453678013        453703613        453730285        453757023   
    453784597        453811515      443089958        453364077        453388225
       453412314        453436255        453460495        453484594       
453508459        453532079        453555682        453579575        453603813   
    453627838        453652943        453678021        453703621       
453730293        453757031        453784605        453811523      443090006     
  453364085        453388241        453412322        453436263        453460503
       453484602        453508467        453532087        453555690       
453579583        453603821        453627846        453652950        453678039   
    453703639        453730301        453757056        453784613       
453811531      443090022        453364093        453388258        453412330     
  453436271        453460511        453484610        453508475        453532095
       453555708        453579591        453603847        453627853       
453652968        453678047        453703654        453730319        453757064   
    453784621        453811549      443090030        453364101        453388266
       453412348        453436289        453460529        453484628       
453508483        453532103        453555716        453579609        453603854   
    453627861        453652976        453678062        453703662       
453730335        453757072        453784639        453811556      443090055     
  453364119        453388274        453412355        453436297        453460537
       453484636        453508491        453532111        453555724       
453579617        453603862        453627879        453652984        453678070   
    453703670        453730343        453757080        453784647       
453811572      443090089        453364127        453388282        453412363     
  453436305        453460545        453484644        453508509        453532129
       453555732        453579625        453603870        453627887       
453652992        453678096        453703688        453730350        453757098   
    453784654        453811580      443090147        453364135        453388290
       453412371        453436313        453460552        453484651       
453508517        453532137        453555740        453579633        453603888   
    453627895        453653008        453678104        453703696       
453730368        453757106        453784688        453811598      443090154     
  453364143        453388308        453412389        453436321        453460560
       453484669        453508525        453532145        453555773       
453579641        453603896        453627903        453653016        453678112   
    453703704        453730376        453757114        453784696       
453811614      443090188        453364150        453388316        453412397     
  453436339        453460578        453484677        453508533        453532152
       453555781        453579658        453603904        453627929       
453653024        453678120        453703720        453730392        453757122   
    453784704        453811630      443090204        453364168        453388324
       453412405        453436347        453460586        453484685       
453508541        453532160        453555799        453579666        453603912   
    453627945        453653032        453678138        453703738       
453730400        453757130        453784738        453811648      443090261     
  453364176        453388332        453412413        453436354        453460594
       453484693        453508558        453532178        453555807       
453579674        453603920        453627952        453653040        453678146   
    453703746        453730418        453757148        453784746       
453811655      443090287        453364184        453388340        453412421     
  453436362        453460602        453484701        453508566        453532186
       453555815        453579682        453603938        453627960       
453653057        453678153        453703761        453730426        453757163   
    453784753        453811663      443090477        453364192        453388357
       453412439        453436370        453460610        453484719       
453508574        453532194        453555823        453579690        453603946   
    453627978        453653065        453678161        453703779       
453730442        453757171        453784761        453811671      443090493     
  453364200        453388365        453412447        453436388        453460628
       453484727        453508582        453532202        453555831       
453579708        453603953        453627986        453653073        453678179   
    453703787        453730459        453757189        453784779       
453811689      443090568        453364218        453388373        453412454     
  453436396        453460636        453484735        453508590        453532210
       453555849        453579716        453603961        453627994       
453653081        453678187        453703795        453730467        453757197   
    453784787        453811697      443090634        453364226        453388381
       453412462        453436404        453460644        453484743       
453508608        453532228        453555856        453579724        453603979   
    453628000        453653099        453678203        453703803       
453730483        453757205        453784795        453811713      443090667     
  453364234        453388399        453412470        453436412        453460651
       453484750        453508616        453532236        453555864       
453579732        453603987        453628018        453653107        453678211   
    453703811        453730491        453757213        453784803       
453811721      443090733        453364242        453388407        453412488     
  453436420        453460669        453484768        453508624        453532244
       453555872        453579740        453603995        453628034       
453653115        453678229        453703837        453730509        453757221   
    453784811        453811739      443090824        453364259        453388415
       453412496        453436438        453460677        453484776       
453508632        453532251        453555880        453579757        453604001   
    453628042        453653123        453678237        453703845       
453730517        453757239        453784829        453811747      443090865     
  453364267        453388423        453412512        453436453        453460685
       453484784        453508640        453532269        453555898       
453579765        453604019        453628059        453653131        453678245   
    453703852        453730525        453757254        453784837       
453811754      443090881        453364275        453388431        453412520     
  453436461        453460693        453484792        453508657        453532277
       453555906        453579773        453604027        453628067       
453653149        453678260        453703860        453730533        453757262   
    453784845        453811788      443090931        453364283        453388449
       453412538        453436479        453460701        453484800       
453508665        453532285        453555914        453579781        453604035   
    453628075        453653156        453678278        453703878       
453730541        453757270        453784860        453811796      443090949     
  453364291        453388456        453412546        453436487        453460719
       453484818        453508673        453532293        453555922       
453579799        453604043        453628083        453653172        453678286   
    453703886        453730558        453757288        453784878       
453811804      443090964        453364309        453388464        453412553     
  453436495        453460727        453484826        453508681        453532301
       453555930        453579807        453604050        453628091       
453653180        453678294        453703894        453730582        453757296   
    453784886        453811812      443091046        453364317        453388472
       453412561        453436503        453460743        453484834       
453508699        453532319        453555948        453579815        453604068   
    453628109        453653198        453678302        453703902       
453730590        453757304        453784894        453811820      443091053     
  453364325        453388480        453412579        453436511        453460750
       453484842        453508707        453532327        453555955       
453579823        453604076        453628125        453653206        453678310   
    453703910        453730608        453757312        453784902       
453811838      443091079        453364333        453388498        453412587     
  453436529        453460768        453484859        453508715        453532335
       453555963        453579831        453604084        453628133       
453653214        453678328        453703928        453730624        453757320   
    453784910        453811846      443091194        453364341        453388506
       453412595        453436537        453460776        453484867       
453508723        453532343        453555971        453579849        453604092   
    453628141        453653222        453678336        453703936       
453730632        453757338        453784928        453811853      443091285     
  453364358        453388514        453412603        453436545        453460784
       453484875        453508731        453532350        453555989       
453579856        453604118        453628158        453653230        453678351   
    453703944        453730640        453757346        453784951       
453811861      443091319        453364366        453388522        453412611     
  453436552        453460792        453484883        453508749        453532368
       453555997        453579864        453604126        453628166       
453653248        453678385        453703951        453730657        453757361   
    453784969        453811879      443091343        453364374        453388530
       453412629        453436560        453460800        453484891       
453508756        453532376        453556003        453579872        453604134   
    453628174        453653255        453678393        453703969       
453730665        453757379        453784985        453811887      443091418     
  453364382        453388548        453412637        453436578        453460818
       453484909        453508764        453532384        453556011       
453579880        453604142        453628182        453653263        453678401   
    453703977        453730673        453757395        453784993       
453811895      443091434        453364390        453388555        453412645     
  453436586        453460826        453484917        453508772        453532392
       453556029        453579898        453604159        453628190       
453653271        453678419        453703985        453730707        453757411   
    453785008        453811903      443091459        453364408        453388563
       453412652        453436594        453460842        453484925       
453508780        453532400        453556037        453579906        453604167   
    453628208        453653289        453678427        453703993       
453730723        453757437        453785032        453811911      443091509     
  453364416        453388571        453412660        453436602        453460859
       453484933        453508798        453532418        453556045       
453579914        453604175        453628216        453653297        453678435   
    453704009        453730731        453757460        453785040       
453811929      443091525        453364424        453388589        453412678     
  453436610        453460867        453484941        453508806        453532426
       453556052        453579922        453604183        453628224       
453653305        453678443        453704017        453730749        453757478   
    453785057        453811937      443091533        453364432        453388597
       453412686        453436628        453460875        453484958       
453508814        453532434        453556060        453579930        453604217   
    453628232        453653313        453678450        453704025       
453730756        453757494        453785065        453811945      443091590     
  453364440        453388605        453412694        453436636        453460883
       453484966        453508822        453532442        453556078       
453579948        453604225        453628240        453653321        453678468   
    453704033        453730780        453757502        453785073       
453811952      443091673        453364457        453388613        453412702     
  453436644        453460891        453484974        453508830        453532459
       453556086        453579955        453604233        453628257       
453653347        453678476        453704041        453730798        453757510   
    453785081        453811978      443091707        453364465        453388621
       453412710        453436651        453460909        453484982       
453508848        453532467        453556094        453579963        453604241   
    453628265        453653354        453678484        453704058       
453730806        453757528        453785107        453811994      443091715     
  453364473        453388639        453412728        453436669        453460917
       453484990        453508855        453532475        453556102       
453579971        453604258        453628273        453653362        453678492   
    453704066        453730814        453757536        453785115       
453812000      443091723        453364481        453388647        453412736     
  453436685        453460925        453485005        453508863        453532483
       453556110        453579989        453604266        453628281       
453653370        453678500        453704074        453730822        453757544   
    453785123        453812018      443091731        453364499        453388654
       453412744        453436693        453460941        453485013       
453508871        453532491        453556128        453579997        453604274   
    453628299        453653388        453678518        453704082       
453730830        453757551        453785131        453812026      443091772     
  453364507        453388662        453412751        453436701        453460958
       453485021        453508889        453532509        453556136       
453580003        453604282        453628315        453653396        453678526   
    453704108        453730848        453757569        453785149       
453812034      443091822        453364515        453388670        453412769     
  453436719        453460966        453485039        453508897        453532517
       453556144        453580011        453604308        453628323       
453653404        453678534        453704116        453730855        453757577   
    453785156        453812059      443091855        453364523        453388688
       453412777        453436727        453460974        453485047       
453508905        453532525        453556151        453580029        453604316   
    453628331        453653412        453678542        453704124       
453730871        453757593        453785164        453812067      443091871     
  453364531        453388704        453412785        453436735        453460982
       453485054        453508921        453532533        453556169       
453580037        453604324        453628349        453653420        453678559   
    453704132        453730889        453757601        453785172       
453812075      443092069        453364549        453388712        453412793     
  453436743        453460990        453485062        453508939        453532541
       453556177        453580045        453604332        453628356       
453653438        453678567        453704140        453730897        453757619   
    453785180        453812083      443092234        453364556        453388720
       453412801        453436750        453461006        453485070       
453508947        453532558        453556185        453580052        453604340   
    453628364        453653446        453678575        453704157       
453730905        453757627        453785198        453812091      443092242     
  453364564        453388738        453412819        453436768        453461014
       453485088        453508954        453532566        453556193       
453580060        453604357        453628380        453653453        453678583   
    453704165        453730921        453757635        453785222       
453812109      443092622        453364572        453388746        453412827     
  453436776        453461022        453485096        453508962        453532574
       453556201        453580078        453604365        453628398       
453653461        453678591        453704173        453730939        453757643   
    453785230        453812117      443092655        453364580        453388753
       453412835        453436784        453461030        453485104       
453508970        453532582        453556219        453580086        453604373   
    453628406        453653479        453678609        453704181       
453730947        453757650        453785255        453812125      443092697     
  453364598        453388761        453412843        453436792        453461048
       453485112        453508988        453532590        453556227       
453580094        453604381        453628422        453653487        453678617   
    453704207        453730962        453757668        453785263       
453812133      443092739        453364606        453388779        453412850     
  453436800        453461055        453485120        453508996        453532616
       453556235        453580102        453604399        453628430       
453653495        453678625        453704215        453730970        453757676   
    453785271        453812141      443092754        453364614        453388787
       453412868        453436818        453461063        453485138       
453509010        453532624        453556243        453580110        453604407   
    453628448        453653503        453678633        453704223       
453730988        453757684        453785289        453812158      443092762     
  453364622        453388795        453412876        453436834        453461071
       453485146        453509028        453532632        453556250       
453580128        453604415        453628455        453653511        453678641   
    453704231        453730996        453757692        453785313       
453812166      443092846        453364630        453388803        453412884     
  453436842        453461089        453485161        453509036        453532640
       453556268        453580136        453604423        453628463       
453653529        453678658        453704249        453731002        453757700   
    453785339        453812174      443092861        453364648        453388811
       453412892        453436859        453461097        453485179       
453509044        453532657        453556276        453580144        453604431   
    453628471        453653537        453678666        453704256       
453731010        453757718        453785354        453812182      443092887     
  453364655        453388829        453412900        453436867        453461105
       453485187        453509051        453532665        453556284       
453580151        453604449        453628489        453653545        453678674   
    453704264        453731028        453757726        453785362       
453812190      443092929        453364663        453388837        453412918     
  453436875        453461113        453485195        453509069        453532673
       453556292        453580177        453604456        453628497       
453653552        453678682        453704272        453731051        453757734   
    453785370        453812208      443092986        453364671        453388845
       453412926        453436883        453461121        453485203       
453509077        453532681        453556300        453580185        453604464   
    453628505        453653560        453678708        453704280       
453731069        453757759        453785388        453812216      443092994     
  453364689        453388852        453412934        453436891        453461139
       453485211        453509085        453532699        453556318       
453580193        453604472        453628513        453653578        453678716   
    453704298        453731077        453757767        453785396       
453812224      443093026        453364697        453388860        453412942     
  453436909        453461147        453485229        453509093        453532707
       453556326        453580201        453604480        453628539       
453653594        453678724        453704306        453731085        453757775   
    453785404        453812232      443093117        453364705        453388878
       453412959        453436917        453461154        453485237       
453509101        453532715        453556334        453580219        453604498   
    453628547        453653602        453678732        453704314       
453731093        453757783        453785412        453812240      443093158     
  453364713        453388886        453412967        453436925        453461162
       453485245        453509119        453532723        453556342       
453580227        453604506        453628554        453653610        453678740   
    453704322        453731101        453757791        453785420       
453812257      443093265        453364721        453388894        453412975     
  453436933        453461170        453485252        453509127        453532731
       453556359        453580243        453604514        453628562       
453653628        453678757        453704330        453731119        453757817   
    453785438        453812265      443093273        453364739        453388902
       453412983        453436941        453461188        453485260       
453509135        453532749        453556367        453580250        453604522   
    453628570        453653636        453678765        453704371       
453731127        453757833        453785446        453812281      443093299     
  453364747        453388910        453412991        453436958        453461196
       453485278        453509143        453532756        453556375       
453580268        453604530        453628588        453653644        453678773   
    453704389        453731135        453757841        453785453       
453812299      443093349        453364754        453388928        453413007     
  453436966        453461204        453485286        453509150        453532764
       453556383        453580276        453604548        453628596       
453653651        453678781        453704397        453731143        453757858   
    453785461        453812307      443093570        453364762        453388936
       453413015        453436974        453461212        453485294       
453509168        453532772        453556391        453580284        453604555   
    453628604        453653669        453678799        453704405       
453731150        453757874        453785479        453812323      443093620     
  453364770        453388944        453413023        453436982        453461220
       453485302        453509176        453532780        453556409       
453580292        453604563        453628612        453653677        453678807   
    453704413        453731168        453757882        453785487       
453812331      443093638        453364788        453388951        453413031     
  453436990        453461238        453485310        453509184        453532798
       453556417        453580300        453604571        453628620       
453653685        453678815        453704439        453731176        453757908   
    453785495        453812349      443093695        453364796        453388969
       453413049        453437006        453461246        453485328       
453509192        453532806        453556425        453580318        453604589   
    453628638        453653693        453678823        453704447       
453731184        453757924        453785503        453812356      443093745     
  453364804        453388977        453413056        453437014        453461261
       453485336        453509200        453532814        453556433       
453580326        453604597        453628646        453653701        453678831   
    453704454        453731192        453757932        453785529       
453812364      443093760        453364812        453388985        453413064     
  453437022        453461279        453485344        453509218        453532822
       453556441        453580334        453604605        453628653       
453653719        453678849        453704462        453731200        453757940   
    453785537        453812380      443093778        453364820        453388993
       453413072        453437030        453461287        453485351       
453509226        453532830        453556458        453580342        453604613   
    453628661        453653727        453678856        453704470       
453731218        453757965        453785545        453812398      443093810     
  453364838        453389009        453413080        453437048        453461295
       453485369        453509234        453532848        453556466       
453580359        453604621        453628679        453653735        453678864   
    453704488        453731226        453757981        453785560       
453812406      443093877        453364846        453389017        453413098     
  453437055        453461311        453485377        453509242        453532855
       453556474        453580367        453604639        453628687       
453653743        453678872        453704496        453731234        453758005   
    453785578        453812414      443094016        453364853        453389025
       453413106        453437063        453461329        453485385       
453509267        453532863        453556482        453580375        453604647   
    453628695        453653750        453678880        453704504       
453731242        453758013        453785586        453812422      443094115     
  453364861        453389033        453413114        453437071        453461337
       453485393        453509275        453532871        453556490       
453580383        453604654        453628703        453653768        453678898   
    453704512        453731259        453758021        453785602       
453812430      443094131        453364879        453389041        453413122     
  453437089        453461345        453485401        453509291        453532889
       453556508        453580391        453604662        453628711       
453653776        453678906        453704520        453731267        453758047   
    453785628        453812448      443094156        453364887        453389058
       453413130        453437097        453461352        453485419       
453509309        453532897        453556516        453580409        453604670   
    453628729        453653784        453678914        453704538       
453731283        453758062        453785636        453812463   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443094248        453364895        453389066        453413155       
453437105        453461360        453485427        453509317        453532905   
    453556524        453580417        453604688        453628745       
453653792        453678922        453704546        453731291        453758088   
    453785644        453812471      443094362        453364903        453389074
       453413163        453437113        453461378        453485443       
453509325        453532913        453556532        453580441        453604696   
    453628760        453653800        453678930        453704553       
453731317        453758096        453785669        453812489      443094404     
  453364911        453389090        453413171        453437121        453461386
       453485450        453509333        453532921        453556540       
453580458        453604704        453628778        453653818        453678948   
    453704561        453731325        453758104        453785685       
453812497      443094453        453364929        453389108        453413189     
  453437139        453461394        453485468        453509341        453532939
       453556557        453580466        453604712        453628786       
453653826        453678955        453704587        453731333        453758112   
    453785693        453812505      443094511        453364937        453389116
       453413205        453437147        453461402        453485476       
453509358        453532947        453556565        453580474        453604720   
    453628794        453653834        453678963        453704595       
453731341        453758120        453785701        453812513      443094552     
  453364945        453389124        453413213        453437154        453461410
       453485484        453509366        453532954        453556573       
453580482        453604738        453628802        453653842        453678971   
    453704611        453731358        453758138        453785719       
453812521      443094560        453364952        453389132        453413221     
  453437162        453461428        453485492        453509374        453532962
       453556581        453580490        453604746        453628810       
453653859        453678989        453704629        453731366        453758146   
    453785735        453812539      443094651        453364960        453389140
       453413239        453437188        453461436        453485500       
453509382        453532970        453556599        453580516        453604753   
    453628828        453653867        453678997        453704637       
453731374        453758153        453785743        453812554      443094685     
  453364978        453389157        453413247        453437196        453461444
       453485518        453509390        453532988        453556607       
453580524        453604761        453628844        453653875        453679003   
    453704645        453731382        453758161        453785750       
453812562      443094701        453364986        453389165        453413254     
  453437204        453461451        453485526        453509408        453532996
       453556615        453580532        453604779        453628851       
453653883        453679011        453704652        453731416        453758179   
    453785768        453812588      443094768        453364994        453389173
       453413262        453437212        453461469        453485534       
453509416        453533002        453556623        453580540        453604787   
    453628869        453653891        453679037        453704660       
453731424        453758195        453785776        453812596      443094792     
  453365009        453389181        453413270        453437220        453461477
       453485542        453509424        453533010        453556631       
453580557        453604795        453628885        453653909        453679045   
    453704678        453731432        453758203        453785784       
453812604      443094891        453365017        453389199        453413288     
  453437238        453461485        453485559        453509432        453533028
       453556649        453580565        453604803        453628893       
453653917        453679052        453704686        453731440        453758211   
    453785792        453812612      443094933        453365025        453389207
       453413296        453437246        453461493        453485567       
453509440        453533036        453556656        453580573        453604811   
    453628901        453653933        453679060        453704694       
453731457        453758229        453785800        453812620      443095021     
  453365033        453389215        453413304        453437253        453461501
       453485575        453509457        453533044        453556664       
453580581        453604829        453628919        453653941        453679078   
    453704702        453731473        453758278        453785859       
453812638      443095054        453365041        453389223        453413312     
  453437261        453461519        453485583        453509465        453533051
       453556672        453580599        453604837        453628927       
453653966        453679086        453704710        453731481        453758286   
    453785867        453812646      443095088        453365058        453389231
       453413320        453437279        453461527        453485591       
453509473        453533069        453556680        453580607        453604845   
    453628935        453653974        453679102        453704728       
453731499        453758294        453785875        453812653      443095211     
  453365066        453389249        453413338        453437287        453461535
       453485609        453509481        453533077        453556698       
453580615        453604852        453628943        453653982        453679110   
    453704736        453731515        453758302        453785891       
453812661      443095252        453365074        453389264        453413346     
  453437295        453461543        453485617        453509507        453533085
       453556706        453580623        453604860        453628950       
453653990        453679128        453704744        453731523        453758310   
    453785909        453812687      443095278        453365082        453389272
       453413353        453437303        453461550        453485625       
453509515        453533093        453556722        453580631        453604878   
    453628968        453654006        453679136        453704751       
453731531        453758328        453785925        453812695      443095294     
  453365090        453389280        453413361        453437311        453461576
       453485633        453509523        453533101        453556730       
453580649        453604886        453628976        453654014        453679144   
    453704769        453731549        453758344        453785933       
453812703      443095302        453365108        453389298        453413379     
  453437329        453461584        453485641        453509531        453533119
       453556748        453580656        453604894        453628984       
453654022        453679151        453704777        453731556        453758351   
    453785941        453812711      443095336        453365116        453389306
       453413387        453437337        453461592        453485658       
453509549        453533127        453556755        453580664        453604902   
    453628992        453654030        453679177        453704785       
453731564        453758369        453785958        453812729      443095419     
  453365124        453389314        453413395        453437345        453461600
       453485666        453509556        453533135        453556763       
453580672        453604910        453629008        453654055        453679185   
    453704793        453731572        453758377        453785966       
453812737      443095526        453365132        453389322        453413403     
  453437352        453461618        453485674        453509564        453533143
       453556771        453580680        453604928        453629016       
453654063        453679193        453704801        453731598        453758385   
    453785974        453812752      443095534        453365140        453389330
       453413411        453437360        453461626        453485682       
453509572        453533150        453556789        453580698        453604936   
    453629024        453654071        453679219        453704819       
453731606        453758393        453785982        453812760      443095559     
  453365157        453389348        453413429        453437378        453461634
       453485690        453509580        453533168        453556797       
453580706        453604944        453629032        453654089        453679227   
    453704827        453731614        453758419        453785990       
453812778      443095633        453365165        453389355        453413445     
  453437386        453461642        453485716        453509598        453533176
       453556805        453580714        453604951        453629040       
453654097        453679235        453704835        453731622        453758427   
    453786006        453812786      443095740        453365173        453389363
       453413452        453437394        453461659        453485724       
453509606        453533192        453556813        453580722        453604969   
    453629057        453654105        453679243        453704843       
453731630        453758435        453786022        453812802      443095765     
  453365199        453389371        453413460        453437402        453461667
       453485732        453509614        453533200        453556821       
453580730        453604977        453629065        453654113        453679250   
    453704868        453731648        453758443        453786048       
453812810      443095773        453365207        453389389        453413478     
  453437410        453461683        453485740        453509622        453533218
       453556839        453580748        453604985        453629073       
453654121        453679268        453704876        453731655        453758476   
    453786055        453812828      443095823        453365215        453389405
       453413486        453437428        453461691        453485757       
453509630        453533226        453556847        453580755        453604993   
    453629081        453654139        453679276        453704884       
453731663        453758484        453786063        453812836      443095831     
  453365223        453389413        453413494        453437436        453461709
       453485765        453509648        453533234        453556854       
453580763        453605008        453629099        453654147        453679300   
    453704892        453731671        453758492        453786071       
453812844      443095864        453365231        453389421        453413502     
  453437444        453461717        453485773        453509655        453533242
       453556862        453580771        453605016        453629107       
453654154        453679318        453704900        453731697        453758500   
    453786097        453812851      443095922        453365249        453389439
       453413510        453437451        453461725        453485781       
453509663        453533259        453556870        453580789        453605024   
    453629115        453654162        453679326        453704926       
453731705        453758526        453786105        453812869      443095997     
  453365256        453389447        453413528        453437469        453461733
       453485799        453509671        453533267        453556888       
453580797        453605032        453629131        453654170        453679334   
    453704934        453731721        453758534        453786113       
453812877      443096037        453365264        453389454        453413536     
  453437477        453461741        453485807        453509689        453533275
       453556896        453580805        453605040        453629149       
453654188        453679342        453704942        453731739        453758542   
    453786139        453812885      443096052        453365272        453389462
       453413551        453437485        453461758        453485815       
453509697        453533283        453556904        453580821        453605057   
    453629164        453654196        453679367        453704959       
453731754        453758559        453786147        453812893      443096086     
  453365280        453389470        453413569        453437493        453461766
       453485823        453509705        453533291        453556912       
453580839        453605065        453629172        453654204        453679375   
    453704967        453731762        453758567        453786154       
453812901      443096235        453365306        453389488        453413577     
  453437501        453461774        453485831        453509713        453533309
       453556920        453580847        453605073        453629180       
453654212        453679383        453704975        453731770        453758575   
    453786162        453812919      443096268        453365314        453389496
       453413585        453437519        453461790        453485849       
453509721        453533317        453556938        453580854        453605081   
    453629198        453654220        453679391        453704983       
453731796        453758583        453786170        453812927      443096292     
  453365322        453389504        453413593        453437527        453461808
       453485856        453509739        453533325        453556946       
453580862        453605099        453629206        453654238        453679409   
    453705006        453731804        453758591        453786188       
453812935      443096359        453365330        453389512        453413601     
  453437535        453461816        453485864        453509747        453533333
       453556953        453580870        453605115        453629214       
453654253        453679417        453705014        453731812        453758617   
    453786196        453812943      443096508        453365348        453389520
       453413619        453437543        453461824        453485872       
453509754        453533341        453556961        453580888        453605123   
    453629222        453654261        453679425        453705022       
453731820        453758625        453786212        453812950      443096532     
  453365355        453389538        453413627        453437550        453461832
       453485880        453509762        453533358        453556979       
453580896        453605149        453629230        453654279        453679433   
    453705030        453731838        453758633        453786220       
453812968      443096557        453365363        453389546        453413635     
  453437568        453461840        453485898        453509770        453533374
       453556987        453580904        453605156        453629248       
453654287        453679466        453705048        453731846        453758641   
    453786246        453812976      443096581        453365371        453389553
       453413643        453437576        453461857        453485906       
453509788        453533382        453556995        453580912        453605164   
    453629263        453654295        453679474        453705055       
453731853        453758658        453786253        453812984      443096672     
  453365389        453389561        453413650        453437584        453461865
       453485914        453509796        453533390        453557001       
453580920        453605172        453629289        453654303        453679490   
    453705063        453731861        453758666        453786261       
453812992      443096730        453365397        453389579        453413668     
  453437592        453461873        453485922        453509804        453533408
       453557019        453580938        453605180        453629297       
453654311        453679508        453705071        453731879        453758682   
    453786279        453813016      443096755        453365405        453389587
       453413676        453437600        453461881        453485930       
453509812        453533416        453557027        453580946        453605198   
    453629305        453654345        453679516        453705089       
453731887        453758690        453786287        453813024      443096813     
  453365413        453389595        453413684        453437618        453461899
       453485948        453509820        453533424        453557035       
453580953        453605206        453629313        453654352        453679524   
    453705105        453731895        453758708        453786295       
453813032      443096870        453365421        453389603        453413692     
  453437626        453461915        453485955        453509838        453533440
       453557043        453580961        453605214        453629321       
453654360        453679532        453705113        453731903        453758716   
    453786303        453813040      443096912        453365439        453389611
       453413700        453437634        453461923        453485963       
453509846        453533457        453557050        453580979        453605222   
    453629339        453654378        453679540        453705121       
453731929        453758724        453786337        453813057      443096938     
  453365447        453389637        453413718        453437642        453461931
       453485971        453509853        453533465        453557068       
453580987        453605230        453629354        453654386        453679565   
    453705139        453731937        453758732        453786352       
453813065      443096987        453365454        453389645        453413726     
  453437659        453461949        453485989        453509861        453533473
       453557076        453580995        453605248        453629362       
453654394        453679581        453705147        453731945        453758740   
    453786360        453813073      443097027        453365470        453389652
       453413734        453437667        453461964        453485997       
453509879        453533481        453557084        453581001        453605255   
    453629370        453654402        453679599        453705154       
453731952        453758757        453786378        453813081      443097126     
  453365488        453389660        453413742        453437683        453461972
       453486003        453509887        453533499        453557092       
453581019        453605263        453629388        453654410        453679607   
    453705162        453731960        453758765        453786386       
453813099      443097233        453365496        453389678        453413759     
  453437691        453461980        453486011        453509895        453533507
       453557100        453581027        453605271        453629396       
453654436        453679615        453705170        453731978        453758773   
    453786394        453813107      443097266        453365504        453389686
       453413767        453437709        453461998        453486029       
453509903        453533515        453557118        453581035        453605289   
    453629404        453654444        453679623        453705188       
453731986        453758781        453786402        453813115      443097274     
  453365520        453389694        453413775        453437717        453462004
       453486037        453509911        453533523        453557126       
453581043        453605297        453629412        453654451        453679631   
    453705196        453731994        453758799        453786410       
453813123      443097290        453365538        453389710        453413783     
  453437725        453462012        453486045        453509929        453533531
       453557134        453581050        453605305        453629438       
453654469        453679649        453705204        453732018        453758807   
    453786428        453813131      443097365        453365546        453389728
       453413809        453437733        453462020        453486052       
453509937        453533549        453557142        453581068        453605313   
    453629453        453654477        453679656        453705212       
453732026        453758815        453786436        453813149      443097399     
  453365553        453389736        453413817        453437741        453462038
       453486060        453509945        453533556        453557159       
453581076        453605339        453629461        453654485        453679664   
    453705238        453732042        453758823        453786444       
453813156      443097431        453365561        453389744        453413825     
  453437758        453462046        453486078        453509952        453533564
       453557167        453581084        453605347        453629479       
453654493        453679672        453705246        453732067        453758831   
    453786451        453813164      443097449        453365579        453389751
       453413841        453437766        453462053        453486094       
453509960        453533572        453557175        453581092        453605354   
    453629487        453654519        453679680        453705253       
453732075        453758849        453786469        453813180      443097472     
  453365587        453389769        453413858        453437774        453462061
       453486102        453509978        453533580        453557183       
453581100        453605362        453629495        453654535        453679698   
    453705261        453732091        453758856        453786477       
453813198      443097563        453365595        453389777        453413866     
  453437782        453462079        453486110        453509986        453533598
       453557191        453581118        453605370        453629503       
453654543        453679706        453705279        453732109        453758864   
    453786485        453813214      443097571        453365603        453389785
       453413874        453437790        453462087        453486128       
453509994        453533606        453557209        453581126        453605388   
    453629511        453654550        453679714        453705287       
453732117        453758872        453786501        453813222      443097639     
  453365611        453389793        453413882        453437808        453462095
       453486136        453510000        453533614        453557217       
453581134        453605396        453629537        453654568        453679748   
    453705303        453732133        453758880        453786527       
453813230      443097654        453365629        453389801        453413908     
  453437816        453462103        453486144        453510018        453533622
       453557225        453581142        453605404        453629545       
453654576        453679755        453705337        453732141        453758898   
    453786535        453813248      443097670        453365645        453389819
       453413916        453437824        453462111        453486151       
453510026        453533630        453557233        453581167        453605412   
    453629552        453654584        453679763        453705345       
453732158        453758906        453786543        453813255      443097738     
  453365652        453389827        453413924        453437832        453462129
       453486169        453510034        453533648        453557241       
453581175        453605420        453629560        453654592        453679789   
    453705352        453732166        453758914        453786550       
453813263      443097811        453365660        453389835        453413932     
  453437840        453462137        453486185        453510042        453533655
       453557258        453581183        453605438        453629578       
453654618        453679797        453705360        453732174        453758922   
    453786568        453813289      443097936        453365686        453389843
       453413940        453437857        453462145        453486193       
453510059        453533663        453557266        453581191        453605446   
    453629586        453654626        453679805        453705378       
453732182        453758930        453786576        453813297      443097944     
  453365694        453389868        453413957        453437865        453462152
       453486201        453510067        453533671        453557274       
453581209        453605453        453629594        453654634        453679813   
    453705386        453732190        453758955        453786584       
453813305      443098074        453365702        453389876        453413965     
  453437873        453462160        453486227        453510075        453533689
       453557282        453581217        453605461        453629602       
453654642        453679821        453705394        453732208        453758963   
    453786600        453813321      443098165        453365710        453389884
       453413973        453437881        453462178        453486235       
453510083        453533697        453557290        453581225        453605479   
    453629610        453654659        453679839        453705402       
453732216        453758971        453786626        453813339      443098272     
  453365728        453389900        453413981        453437899        453462186
       453486243        453510091        453533713        453557316       
453581233        453605487        453629628        453654667        453679847   
    453705410        453732224        453759003        453786634       
453813347      443098330        453365736        453389918        453413999     
  453437907        453462194        453486250        453510109        453533721
       453557324        453581241        453605495        453629636       
453654675        453679854        453705428        453732232        453759011   
    453786642        453813354      443098371        453365744        453389926
       453414005        453437915        453462202        453486268       
453510117        453533739        453557332        453581258        453605503   
    453629644        453654683        453679862        453705436       
453732240        453759029        453786659        453813362      443098439     
  453365751        453389934        453414013        453437923        453462210
       453486276        453510125        453533747        453557340       
453581266        453605511        453629651        453654691        453679870   
    453705444        453732257        453759037        453786667       
453813370      443098538        453365769        453389942        453414021     
  453437931        453462228        453486284        453510133        453533754
       453557357        453581274        453605529        453629669       
453654709        453679888        453705451        453732265        453759045   
    453786675        453813396      443098553        453365777        453389959
       453414039        453437949        453462236        453486292       
453510141        453533762        453557365        453581282        453605537   
    453629677        453654717        453679896        453705469       
453732273        453759052        453786683        453813404   



--------------------------------------------------------------------------------

Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     Loan
Number     443098587        453365785        453389967        453414047       
453437956        453462244        453486300        453510158        453533770   
    453557373        453581290        453605545        453629685       
453654725        453679904        453705477        453732281        453759060   
    453786691        453813412      443098603        453365793        453389975
       453414054        453437964        453462251        453486318       
453510166        453533788        453557381        453581308        453605552   
    453629701        453654733        453679912        453705485       
453732323        453759078        453786709        453813420      443098629     
  453365801        453389983        453414070        453437972        453462269
       453486326        453510174        453533796        453557399       
453581316        453605560        453629719        453654741        453679920   
    453705493        453732331        453759094        453786725       
453813438      443098678        453365819        453389991        453414096     
  453437980        453462277        453486334        453510182        453533804
       453557407        453581324        453605578        453629727       
453654758        453679938        453705519        453732356        453759102   
    453786733        453813446      443098694        453365827        453390007
       453414112        453437998        453462285        453486342       
453510190        453533812        453557415        453581332        453605586   
    453629735        453654766        453679946        453705527       
453732364        453759128        453786741        453813453      443098728     
  453365835        453390015        453414120        453438004        453462293
       453486359        453510208        453533820        453557423       
453581340        453605594        453629743        453654774        453679953   
    453705535        453732372        453759151        453786758       
453813461      443098751        453365843        453390023        453414138     
  453438012        453462301        453486367        453510216        453533838
       453557431        453581357        453605602        453629750       
453654782        453679961        453705543        453732380        453759169   
    453786766        453813479      443098793        453365850        453390031
       453414146        453438020        453462319        453486375       
453510224        453533846        453557449        453581365        453605610   
    453629768        453654790        453679979        453705550       
453732398        453759177        453786774        453813487      443098819     
  453365868        453390049        453414153        453438038        453462327
       453486383        453510232        453533853        453557456       
453581373        453605636        453629776        453654808        453679987   
    453705568        453732406        453759185        453786790       
453813495      443098918        453365876        453390056        453414161     
  453438046        453462335        453486391        453510240        453533861
       453557464        453581381        453605644        453629784       